             Case 1:19-cv-03729-DLF
        U.S. Department  of the Interior   Document 35-13 Filed 07/12/21 Page 1 of 365    March 2019
        Bureau of Land Management
        Black Rock Field Office




Burning Man Event Special Recreation Permit
Draft Environmental Impact Statement: Volume 2




                                                                                          COSTS
                                                                                  BLM: $280,000
                                                                                  Proponent:
                                                                                   AR05362 $922,468
             Case 1:19-cv-03729-DLF Document   35-13 Filed 07/12/21 Page 2 of 365
                                    G. Key Observation Point Photos for Visual Resources and Cultural Resources


         Key Observation Point: Applegate-Lassen
         (During Burning Man Event)




         Key Observation Point: Applegate-Lassen
         (Without Burning Man Event)




0DUFK2019               Burning Man Event Special Recreation Permit Draft Environmental Impact Statement   AR05518   G-5
3/21/2019           Case 1:19-cv-03729-DLF      Document
                             DEPARTMENT OF THE INTERIOR Mail -35-13   Filed
                                                              [EXTERNAL] 2019 07/12/21     Pagefor3BLM
                                                                              MOU for CAD Service   of 365
                                                                                                       & PCSO



                                                                                     Mckinney, Chelsea <cmmckinney@blm.gov>



  [EXTERNAL] 2019 MOU for CAD Service for BLM & PCSO
  1 message

  Playground <playground@burningman.org>                                                Wed, Mar 20, 2019 at 5:48 PM
  To: Mark Hall <mehall@blm.gov>
  Cc: Marnee Benson <marnee.benson@burningman.org>, "Mckinney, Chelsea" <cmmckinney@blm.gov>, Charlie Dolman
  <charlie@burningman.org>, Mark Pirtle <mpirtle@blm.gov>, Rebecca Andres <randres@blm.gov>, Emma Weisman
  <emma.weisman@burningman.org>

    Mark-

    BMP will accept this MOU after removal of the following item:

    pg. 8 #2 under The tasks and responsibilities of BMP shall consist of the following:

            2. Provide dedicated, access controlled, secure workspace for three (3) contractor personnel.

    Please send the revised version for our review so we can accept.



     2 attachments
            2019 BMP-BLM MOU Program_BM Event CAD Service_for BLM and PCSO_ SOW to BMP.pdf
            434K
            ATT00001
            1K




                                                                                                                     AR03367
https://mail.google.com/mail/u/0?ik=316af28ff0&view=pt&search=all&permthid=thread-f%3A1628574151172911853&simpl=msg-f%3A1628574151172…   1/1
          Case 1:19-cv-03729-DLF Document 35-13 Filed 07/12/21 Page 4 of 365

                                   2019 BURNING MAN EVENT

                                  STATEMENT OF WORK (SOW)


    Providing Computer Aided Dispatch (CAD) technical services and support in the Gerlach,
                      NV area for the 2019 Burning Man Event

PROJECT TITLE:
Black Rock City Computer Aided Dispatch (CAD)

BACKGROUND:
The US Department of Interior, Bureau of Land Management (BLM) and Burning Man Project (BMP),
formerly Black Rock City, LLC, through its Emergency Services Department (ESD), operate a joint
Emergency Dispatch Center (EDC) in which each agency handles Calls For Service (CFS) in a
coordinated operation during the annual Burning Man Event. While the space in the dispatch center is
shared, each agency is able to remain operationally segregated due to federal law, state law, agency
restrictions and operational integrity.

In previous years, BLM and ESD operated their own CAD systems and information was communicated
verbally between dispatchers. Both agencies desire to share a CAD platform in order to share information
more efficiently and effectively thus improving officer safety, decreasing emergency response times,
strengthening public safety at the event, and providing such data for post event analysis to help shape
future plans.

SCOPE OF WORK:
The Contractor shall provide a fully functional Computer Aided Dispatch (CAD) System, technical
services, onsite and remote technical support, software applications and hardware to ensure a fully
functional, operational and reliable Public Safety CAD at the Emergency Dispatch Center in “Black Rock
City, Nevada.” The Contractor shall provide services to both BLM and ESD, if BMP concurs.

REQUIREMENTS:
The Contractor shall provide technical services, onsite and remote technical support, software
applications and hardware to ensure a functional and operational CAD in the EDC.

The Contractor shall provide Client/Server Support Engineering Services for the EDC, which includes
a variety of System, Database, Network, GIS and Computer Aided Dispatch (CAD) Database
Administration and Support Services relating specifically to the CAD network operations of the
communication center.




                                                                                                 Page 1 of 11
                                                                                            AR03368
          Case 1:19-cv-03729-DLF Document 35-13 Filed 07/12/21 Page 5 of 365

                                     2019 BURNING MAN EVENT

                                   STATEMENT OF WORK (SOW)

Required tasks and responsibilities of the contractor shall consist of the following:

1. Provide two (2) On-Site Server License, for iNetCAD/AVL, (primary and failover)
2. Provide fourteen (14) client subscription licenses for browser-based computer aided dispatch
   software, for 3 months each license, for iNetCAD Client. (Each client is only needed for 1-
   month onsite, but is needed for training in advance of the event and reporting post event.)
   Contractor is encouraged to offer any suggestions for efficient licensing for a temporary event
   such as this.
        a. License Breakout (BMP licenses are only if optioned by BMP)
                   i. BMP – 5 licenses (5 EDC)
                  ii. BMP – 1 GIS license (1 EDC)
                 iii. BLM – 6 licenses (6 EDC)
                 iv. BLM/BMP Shared - 2 HA iNet CAD Server Licenses
                  v. BLM – 10 iNetMobile Client Licensed

3. Provide two (2) iNetCAD Dashboards Data Explorer Licenses*
         a. BMP – 3 licenses (if optioned by BMP)
         b. BLM – 2 licenses
         * It is not possible to get Dashboard Data Explorer with any less than (5) licenses.

4. Provision and maintain a High Availability CAD environment on site, which includes at
   minimum:
         a. Application Servers
         b. Database Servers
         c. GIS Servers
         d. State of Nevada Criminal Justice Interface (NCJIS/ JusticeLink)
         e. IMARS Interface

5. Database, ArcGIS Server
   Integrate customer provided Geospatial information to display relevant data as it pertains to the
   Burning Man Event to include Geographic Information Systems (GIS) Maps, layer files, shape
   files, geodatabases and imagery. This includes actively identifying a response area based on the
   Global Positioning Satellite (GPS) / Automated Vehicle Location (AVL) Tracking device data,
   accurate utilization and display of intersection mapping, and ability to provide reports and maps
   based on this data.

6. Database, Data segregation plan and database security architecture Develop, deploy and
   integrate into the CAD system a data segregation plan and database security architecture to allow
   for simultaneous independent operation of multiple “Dispatch Groups” with full data and database
   security. Must prevent the storage, access, viewing, and display of any “Criminal Justice
   Information,” in any non- law enforcement “Dispatch Group.” Criminal Justice Information
   includes, but is not limited to Controlled Unclassified Information (CUI), Personally Identifiable
   Information (PII) and any information defined in 28 C.F.R. § 20 - Criminal Justice Information
   Systems. Must prevent the storage, access, viewing, and display of any “Health Insurance
   Portability and Accountability Act (HIPPA) Information,” in any non-emergency medical
                                                                                                Page 2 of 11
                                                                                            AR03369
          Case 1:19-cv-03729-DLF Document 35-13 Filed 07/12/21 Page 6 of 365

                                    2019 BURNING MAN EVENT

                                  STATEMENT OF WORK (SOW)

    “Dispatch Group.” Security permissions must be both role based and agency based at minimum.

7. Alphanumeric Paging Interface (Software Maintenance)
   Work with ESD to create an automated interface with Alphanumeric Paging infrastructure. The
   event relies on brief incident information automatically provided by CAD to the paging system in
   order to alert units/individuals of certain events. Contractor will work with ESD to support basic
   call data, such as, but not limited to Incident Type, Incident Location, and Incident Number to be
   automatically sent in an mutually agreed upon format to the paging system.

8. GPS/AVL Interface (Software Maintenance)
   Integrate Global Positioning Satellite Tracking device data through an open source or contractor
   provided application interface (API) to depict locations real time on the CAD GIS map layers.
   Contractor will be provided test devices on site at the event to ensure accuracy.

9. GPS/AVL Interface (Database Maintenance)
   Integrate Global Positioning Satellite Tracking device data through an open source or contractor
   provided application interface (API) to capture locations into the CAD database in the coordinate
   fields. Clear previous years’ device IMEI Information and User information out of the CAD
   Database and populate with current information. Error and validation check to ensure no duplication
   of IMEI information, which is known to cause interruptions in the API. Contractor will be provided
   test devices on site at the event to ensure accuracy.

10. NCJIS State/NCIC Interface (Software Maintenance)
    Integrate criminal justice interface via a Nevada State Switch with the CAD to run the specific
    queries through Nevada to determine wanted and driver’s license checks, stolen vehicle and vehicle
    registration check, Canadian persons wanted and driver’s license check, Canadian vehicle
    registration and stolen check, probation, protection order files, sex offender registration, NCIC
    wanted files, NLETS transactions for above checks and additional as defined by the needs of the
    customer.

11. IMARS Interface (Niche Interface – DOI Records Management System) (Software
    Maintenance)
    Create a database source for exporting event data from the CAD Database to IMARS through XML
    Schema and XSLT transformation and/or Representational State Transfer (REST) Application
    Program Interface (API). If a connection cannot be sustained by the customer, the contractor will be
    required to provide batch data to be pushed to IMARS in a non-automated procedure on a per hour,
    per day or per event basis. If a connection can be sustained, the IMARS data will be pushed to
    IMARS at the close of each Law Enforcement event and queried during each query (if REST)

12. Shared Statistical Reporting
    Develop a shared reporting environment within the CAD System “Dispatch Group” and/or
    “Agency.” ESD and BLM will, in writing to the contractor and the other agency, designate a single
    CAD System User from each agency who will be allowed Report Access to the other “Dispatch
    Group” and/or “Agency.” Contractor will provide security recommendations and implement
    controls, through development of security item(s),to limit report access to only the two designated
                                                                                               Page 3 of 11
                                                                                            AR03370
          Case 1:19-cv-03729-DLF Document 35-13 Filed 07/12/21 Page 7 of 365

                                     2019 BURNING MAN EVENT

                                   STATEMENT OF WORK (SOW)

   users. ESD and BLM will notify the contractor in writing of any changes to designated personnel
   and will include the other agency-authorized personnel on any change notifications. Any request to
   change designated “Report Access” personnel, will not be considered valid unless notification to the
   other agency personnel is contemporaneous. The “Center Manager” position for ESD and BLM is
   the recommended position to have this access.

13. Display all relative information as it pertains to a person or place that has already been assigned to
    a previous incident in CAD.

14. Allow for and provide a user interface for feedback to improve CAD workflow, query return
    clarity, use of the command line, report output, and GIS integration.

15. The Contractor is NOT expected to fulfill the primary role of Information Technology (IT) Support
    in the EDC, as both ESD and BLM will have IT Support Personnel on site. Because of the critical
    need to provide emergency services, the contractor is however, anticipated to have a high degree of
    expertise and skill in IT Support. As such, the contractor should be empowered to work to provide
    IT support and assistance in the temporary absence of IT personnel or as needed to solve problems.
    The contractor is expected, when necessary, where possible and appropriate to:

           a. Provide technical support for additional Law Enforcement software applications on the
              CAD Network in the absence of IT personnel.

           b. Perform System Administration functions for Microsoft Windows environment, in
              the absence of IT personnel.

           c. Perform System Administration functions for Group Policy environment, in the absence
              of IT personnel.

           d. Perform Database Administration (DBA) functions for Microsoft SQL Server
              or equivalent.

           e. Perform Network Administration functions for CISCO environments, in the absence of
              IT personnel.

           f. Develop test cases and performs functional quality tests for Law Enforcement
              Applications in the absence of IT personnel.

           g. Write automation scripts for Microsoft Windows and SQL Server database application
              packages or similar.

           h. Solve product, operating system, hardware, network and database problems of low to
              moderate complexity and scope.

           i. Understand and communicate end user requirements to BRC and BLM.

                                                                                                  Page 4 of 11
                                                                                                AR03371
          Case 1:19-cv-03729-DLF Document 35-13 Filed 07/12/21 Page 8 of 365

                                     2019 BURNING MAN EVENT

                                   STATEMENT OF WORK (SOW)

           j. Provide technical and help desk support for end-users.

16. Database Source Creation for exporting event data from the CAD Database to reporting tools such
    as Microsoft Access and/or Sequel Server Crystal Reports and/or Jasper. Provide at least ten custom
    reports for given parameters provided by the customer, within 30 days of customer request.

17. Contractor personnel must arrive on site at the location on Thursday, August 15, 2019 and begin
    set-up and testing, no later than 13:00 hours, Pacific Daylight Time (UTC- 08:00).

18. System must be built, deployed, tested and operational by Monday, August 19, 2019 at 23:59 hours,
    Pacific Daylight Time (UTC-08:00).

19. Contractor must have dedicated technical support on-site during the entire “Service Period.”
    Contractor must have dedicated technical support personnel available to respond within 15 minutes
    in the event of CAD System failure.

20. Contractor must provide a “High Availability” CAD System” required from 08/20/2019 00:01 hours
    through 09/05/2019 23:59 hours, Pacific Daylight Time (UTC-08:00), for BMP-ESD. ESD intends
    to “Go Live” on 8/21/2019.

21. Contractor must provide a “High Availability” CAD System” required from 08/20/2019 00:01
    hours through 09/05/2019 23:59 hours, Pacific Daylight Time (UTC-08:00), for BLM. BLM
    intends to “Go Live” on 8/20/2019.

22. It is a requirement for this contractor to work collaboratively and cooperatively with
    additional contractors, contractors, federal, state, local agencies during the performance
    period both at the location and at off-site locations if necessary.

23. The contractor shall be responsible for lodging of contractor personnel on-site using a contractor
    furnished RV or camper trailer. BMP will provide space for parking and power, potable water and
    sewage service.

24. The contractor shall be responsible for food and beverages for contractor personnel from August
    15 through August 21. BMP catering service will begin on August 21, 2019 and will conclude on
    September 5, 2019.

25. The contractor shall provide any on-site transportation needed for contractor personnel and
    contractor equipment at the location during the performance period.

26. The contractor shall be responsible for all transportation of all contractor personnel and contractor
    equipment to and from the event.

27. The contractor shall be available to participate in pre-coordination meetings by telephone and/or
    video teleconference.
28. Pre-Event System Implementation - Engineering Services (6/13 – 8/11/2019) Project Management,
                                                                                                  Page 5 of 11
                                                                                                 AR03372
          Case 1:19-cv-03729-DLF Document 35-13 Filed 07/12/21 Page 9 of 365

                                    2019 BURNING MAN EVENT

                                  STATEMENT OF WORK (SOW)

   Core CAD Software Upgrade & Certification, Map Assessment/Integration, Interfaces Upgrade &
   Certification, Interfaces Feature Modification Development, Report Review & Custom Report
   Development, CAD Feature Modification/Development, Training.

29. Provide pre-event training documentation and electronic based training in the format of a webinar
    for 2-3 people for ESD and 2-3 people for BLM on iNetCAD Dashboards Data Explorer. Provide a
    licensed Demo product users may utilize during training. (if optioned by BMP.)

30. Assist BLM with pre-event training documentation and electronic based training in the format of a
    webinar for 15-20 people for BLM. Provide a licensed Demo product users may utilize during
    training. The BLM training will be conducted by BLM personnel.

31. Event (on-site) Engineering Services (Support & Engineering)
    Project Management, Core CAD Software Development & Maintenance, Map
    Assessment/Integration, Interfaces Upgrade & Certification, Interfaces Feature Modification
    Development, Report Review & Custom Report Development, CAD Feature
    Modification/Development, Training

32. Provide on-site training for BLM and ESD IT Support. Training will consist of an overview of the
    system so IT personnel can competently check the system’s functionality.

33. Provide on-site support for set up and/or take down of all contractor provided equipment.

34. Post Event Engineering Services
    For BLM, participate in meetings, move system/Install/Setup Server and system on hosted network
    during the off-season, conduct closeout, and issue final reports. Ensure database, data availability
    and user access during off-season. Contractor shall provide BMP and BLM post event
    recommendations and feedback on what went well with the implementation and operation of the cad
    along with recommendations for future improvement.

If Optioned by BMP by October 14th:
        For BMP, participate in meetings, move system/Install/Setup Server and system on hosted
        network during the off-season, conduct closeout, issue final reports. Ensure database, data
        availability and user access during off-season.

SPECIAL REQUIREMENTS:
Automated Parsing of Data:

Parse specific fields from the Department of Motor Vehicle return through Nevada Criminal Justice
Information System (NCJIS) and/or the International Justice and Public Safety Network (NLETS).
Automate population of fields from the person and vehicle returns to automatically run the registered
owner of a vehicle and create a local file.

IMARS Automation- Automation of data being pushed from the computer-aided dispatch to IMARS is
dependent upon a network connection that is set up and maintained by the Customer and the Nevada
Department of Public Safety. If a connection can be made and sustained, the customer requests data to
                                                                                                Page 6 of 11
                                                                                            AR03373
         Case 1:19-cv-03729-DLF Document 35-13 Filed 07/12/21 Page 10 of 365

                                   2019 BURNING MAN EVENT

                                  STATEMENT OF WORK (SOW)

be pushed at the time of each event’s conclusion and queried during each query, in Representational
State Transfer (REST) for the Government’s IMAR program.

SPECIAL REQUIREMENTS:
Background Investigation:

Contractor employees shall hold or be able to obtain, at minimum, a current National Agency Check
with Inquiries (NACI) background investigation with a favorable adjudication and if needed Criminal
Justice Investigative System certification. These must be in place prior to commencement of any
technical work and live operation of the criminal justice portion of the system.

Contractor employees needs a favorable background investigation meeting or exceeding NCJIS
screening standards.

The contractor is required to provide the following documentation to BLM by June 14, 2019 to initiate
the NCJIS background check and security clearance process.

Applicant Requirements:
  1. A list of the employees assigned to work the event. Please include name, date of birth, place of
      birth, current address, and social security number.
  2. Employees will need their fingerprints taken (see attached recording legible fingerprints
      document). They agency administering the fingerprints is required to sign the fingerprint card in
      the appropriate box. The employee is also required to sign the fingerprint card.
  3. Each employee will need to fill out the Nevada Department of Public Safety (NVDPS)
      Fingerprint Background Waiver Form. Put “Bureau of Land Management” as the requesting
      agency.
  4. Submit items 1-3 to Becky Andres at the BLM Nevada State Office, 1340 Financial Blvd.,
      Reno, NV, 89502.
  5. Any previous felony convictions may preclude the employee from being authorized to
      work this event.

Once the above is received, BLM will complete the following.

BLM Requirements:
  1. Submits the fingerprint cards to NVDPS in Carson City, Nevada.
  2. Once favorable background investigation is complete, BLM Terminal Agency Coordinator
     (TAC) will request a new operator ID for each employee, as appropriate.
  3. The BLM TAC will conduct a criminal history check for each employee assigned to the
     operation.
  4. The BLM TAC will coordinate training prior to the start of the operation. This may require
     earlier arrival.
  5. The BLM will coordinate with the NVDPS to conduct and onsite criminal justice security
     inspection.


BMP FURNISHED REQUIREMENTS:
                                                                                              Page 7 of 11
                                                                                           AR03374
         Case 1:19-cv-03729-DLF Document 35-13 Filed 07/12/21 Page 11 of 365

                                   2019 BURNING MAN EVENT

                                 STATEMENT OF WORK (SOW)

The tasks and responsibilities of BMP shall consist of the following:
   1. Provide CAD workstation hardware and non-CAD software.
   2. Provide dedicated, access controlled, secure workspace for three (3) contractor personnel.
   3. Provide onsite parking for contractor furnished RV or camper trailer.
   4. Provide electrical power to the contractor furnished RV or camper trailer.
   5. Provide electrical power for the contractor supplied equipment.
   6. Provide food and beverages for the contractor through catering service from August 21
       through September 06.
           a. Meals will be served three times per day at regular intervals.
           b. Meals will be provided for no more than five contractor personnel.
   7. Provide water fill service through an on-site contractor.
   8. Provide sewage pump out service through an on-site contractor.
   9. Provide project contacts for coordination and direction pre-event, event and post-event.
   9. Provide a shipping address in Gerlach, Nevada to the contractor may ship small and urgent
       packages necessary to the project.

GOVERNMENT FURNISHED REQUIREMENTS:
The tasks and responsibilities of BLM shall consist of the following:
   1. Provide CAD workstation hardware and non-CAD software.
   2. Provide government owned CAD Server Hardware (1 Server)
   3. Provide government owned Microsoft SQL Server Operating System (OS)
   4. Provide government owned ESRI ArcGIS Enterprise License (if needed)
   5. Provide government owned ESRI ArcGIS Workstation License
   6. Provide government owned network hardware: Adaptive Security Appliances (2 ASA’s)
   7. Provide government owned network hardware: Switches (2 switches)




                                                                                             Page 8 of 11
                                                                                           AR03375
          Case 1:19-cv-03729-DLF Document 35-13 Filed 07/12/21 Page 12 of 365

                                       2019 BURNING MAN EVENT

                                     STATEMENT OF WORK (SOW)



ACKNOWLEDGEMENTS:
The government acknowledges the network at the BLM JOC and within Black Rock City is dependent on power
provided by the government and/or another contractor to the government. The CAD contractor will not be
responsible for system outages or failures, which are caused by lack of power or power inadequacies. The
contractor is responsible for providing contractor power requirements for the location to the government in
advance of the performance period, but not later than August 1, 2019.

DELIVERABLES:
Categories for tasks and responsibilities identified in the Statement of Work may fall into the
following categories:
    1. Project Management
    2. Systems Architecture
    3. Systems Engineering
    4. Database Administration Services
    5. System Administration Services
    6. Network Administration Services
    7. CAD Application Support Services
    8. User Training
    9. Recommendations
    10. Accounting of Billable Activities

Weekly meetings with the contractor shall be held to track all work being performed.

The contractor may provide a detailed accounting of billable services following the period for which
the services were performed.

LOCATION:
Black Rock Desert near Gerlach, NV (Pershing County, Nevada)

PERIOD OF PERFORMANCE
July 1, 2019 to December 31, 2019. This will account for the configuration prior to deployment as well as
support post event for database maintenance.

PERIOD OF SERVICE:
August 15, 2019 through September 6, 2019. (23 Days)
08/15/2019 – Contractor must arrive at Black Rock Desert to begin “setup”
08/20/2019 – Provided Services fully operational at or before 00:01 hours
09/06/2019 – “Post Patrol” portion of event ends, contractor begins “break down”
09/07/2019 – Contractor may depart when “break down” complete.




                                                                                                      Page 9 of 11
                                                                                                    AR03376
         Case 1:19-cv-03729-DLF Document 35-13 Filed 07/12/21 Page 13 of 365

                                   2019 BURNING MAN EVENT

                                  STATEMENT OF WORK (SOW)



LEGAL AUTHORITIES AND REGULATORY REQUIREMENTS:
Because this CAD system is jointly operated by the US Department of Interior, Bureau of Land
Management (BLM) and Burning Man Project (BMP), formerly Black Rock City, LLC, Emergency
Services Department (ESD), the operation of the CAD System and transmission of all data must
comply with all commonly accepted standards, laws and regulations. Most of these standards, laws
and regulations pertain specifically to government information security; however, they are also “best
business practices” for Burning Man Project.


      44 U.S.C. § 3541– Federal Information Security Management Act (FISMA) of 2002

      National Institute of Standards and Technology (NIST), Federal Information Processing
       Standard (FIPS) Publication 140-2, Security Requirements for Cryptographic Modules

      National Institute of Standards and Technology (NIST), Federal Information Processing
       Standard (FIPS) Publication 197, Advanced Encryption Standard (AES) 256 bit cypher

      National Institute of Standards and Technology (NIST), Special Publication SP 800-53A,
       Assessing Security and Privacy Controls in Federal Information Systems and Organizations:
       Building Effective Assessment Plans

      28 C.F.R. § 20 - Criminal Justice Information Systems

      5 U.S.C. § 552a - The Privacy Act of 1974




                                                                                             Page 10 of 11
                                                                                           AR03377
         Case 1:19-cv-03729-DLF Document 35-13 Filed 07/12/21 Page 14 of 365

                                 2019 BURNING MAN EVENT

                                STATEMENT OF WORK (SOW)



CONTACTS:

BMP Contracting Signatory

Charlie Dolman
Director, Event Operations
Burning Man
Black Rock City, LLC.
(415) 865-3800 x164
charlie.dolman@burningman.org

BLM Project Contact/Technical Point of Contact
Andrea Littlefield
Communications Center Manager
Federal Interagency Communications Center
BLM - California Desert District
Cell: (951) 269-9021
Desk: (909)382-2917
alannenlittlefield@blm.gov

BMP Project Contact
Bryan Anderson
Dispatch Chief
Emergency Service Department Black
Rock City, LLC.
(C): 541-619-0794
bryan.anderson@burningman.org

FINALIZATION

If BMP accepts this SOW under the MOU Program, please send written confirmation (E-Mail) of the
acceptance to Mark Hall, Mark Pirtle and Becky Andres by March 22, 2019.




                                                                                       Page 11 of 11
                                                                                      AR03378
3/20/2019         Case 1:19-cv-03729-DLF     Document
                             DEPARTMENT OF THE            35-13
                                               INTERIOR Mail         Filed2019
                                                             - [EXTERNAL]   07/12/21     Pagefor15
                                                                               MOU Fuel Service BLMof 365
                                                                                                    & PCSO



                                                                                     Mckinney, Chelsea <cmmckinney@blm.gov>



  [EXTERNAL] 2019 MOU Fuel Service for BLM & PCSO
  1 message

  Playground <playground@burningman.org>                                                Wed, Mar 20, 2019 at 5:12 PM
  To: Mark Hall <mehall@blm.gov>
  Cc: Marnee Benson <marnee.benson@burningman.org>, "Mckinney, Chelsea" <cmmckinney@blm.gov>, Charlie Dolman
  <charlie@burningman.org>, Mark Pirtle <mpirtle@blm.gov>, Rebecca Andres <randres@blm.gov>, Emma Weisman
  <emma.weisman@burningman.org>

    Mark-

    BMP agrees to fulfill the attached MOU for 2019 Fuel Service.


     2 attachments
            2019 BMP-BLM MOU Program_BM Event Contracted Fuel Services_for BLM and PCSO_SOW to BRC.pdf
            118K
            ATT00001
            1K




                                                                                                                    AR03379
https://mail.google.com/mail/u/0?ik=316af28ff0&view=pt&search=all&permthid=thread-f%3A1628571887522217533&simpl=msg-f%3A162857188752…   1/1
      Case 1:19-cv-03729-DLF Document 35-13 Filed 07/12/21 Page 16 of 365




                           BURNING MAN OPERATION 2019

           MOU STATEMENT OF WORK TO BMP
     FOR BLM/PCSO FUEL SERVICES AT JOC COMPOUND
Per a Memorandum of Understanding (MOU) between Burning Man Project, formerly Black
Rock City (BRC) LLC, and the Bureau of Land Management (BLM), BMP will be utilizing their
internal procurement process to obtain shared services needed by the BLM and PCSO in their
operational missions at the 2019 Burning Man Event. This document will serve as the Statement
of Work for the BLM and PCSO shared asset of contracted fuel services at the JOC compound.

The BLM 2019 Planning Team Member Mark Pirtle (Cell: 775-455-6947/E-mail:
mpirtle@blm.gov) will be available to BMP and their contractor during the pre-award, award
and deployment planning periods for question/concerns. During the event, Pirtle will be on site
to coordinate with BMP and the contractor representatives for Fuel Service’s coordination.

REQUIRED SERVICES

Fuel requirements will be adjusted by BMP, with BLM concurrence, if necessary according to
the final BLM and final PCSO Table of Organizations.

Rental of 2 fuel Storage Tanks (1 gasoline, 1 diesel) with electric dispensary:

   1) Set-up of Temporary Fuel Services facility at the JOC by August 19, 2019 (Monday) to
      dispense fuel (gasoline and diesel) for BLM/PCSO vehicles (trucks, cars, UTVs,
      equipment, refrigerated trailers). Tanks can/should be a 2000 gal Gasoline tank and a
      1000 gal Diesel tank. Ensure fueling facility is marked. Ensure safe guards are in place
      to prevent fuel from hitting playa ground.

Service of:

   1) Service of Temporary Fuel Services Facility by re-filling fuel tanks as needed. Provide
      service call contractor personnel if facility equipment breaks down within 2 hours of call
      out. BMP will do everything within their power to ensure fuel is available at all times

   2) Break-down and removal of Temporary Fuel Services facility on or after Friday,
      September 6, 2019.

  BLM will assign the BLM logistic team to operate the fueling facility once the facility is set-
  up by BMP’s contractor. Per BMP management request, a use log will be maintained by the
  operating team to show gallons used by BLM units, gallons used by PCSO units and gallons
  used by BMP units. BMP can develop and provide the fueling log documents they would like
  BLM to use. BLM will provide them to BMP at the end of the operation (BLM will retain
  copies for BLM and PCSO).
LOCATION



                                                                                        AR03380
     Case 1:19-cv-03729-DLF Document 35-13 Filed 07/12/21 Page 17 of 365




Delivery and Pick-up to the JOC, off County Road 34, 12 miles north of Gerlach, NV.


PERIOD OF PERFORMANCE

Contractor or BMP will set-up fuel service facility and be operational by August 20 (Tuesday),
2019. Contractor or BMP will break-down facility items on or after September 6 (Friday), 2019.


FINALIZATION

If BMP accepts this SOW under the MOU Program, please send written confirmation (E-Mail)
of the acceptance to Mark Pirtle by March 22, 2019.




                                                                                      AR03381
       Case 1:19-cv-03729-DLF Document 35-13 Filed 07/12/21 Page 18 of 365


From:                   Playground
To:                     Hall, Mark E; Pirtle, Mark O
Cc:                     Matt Morgan; Marnee Benson; Mckinney, Chelsea M; Andres, Rebecca L; Charlie Dolman
Subject:                [EXTERNAL] JOC buildings
Date:                   Thursday, May 9, 2019 12:18:01 PM
Importance:             High




Mark,

BMP will accept the buildings under the MOU to facilitate having joint dispatch in order to keep

public health and safety a priority as BLM set up several years ago.

erin


-----------------------------------------------

Erin MacCool aka Playground
Associate Director, Event Operations
playground@burningman.org
415-865-3800 ext 122
www.burningman.org




                                                                                                             AR03382
    Case 1:19-cv-03729-DLF Document 35-13 Filed 07/12/21 Page 19 of 365


From:           Pirtle, Mark O
To:             Playground MacCool
Cc:             Charlie Dolman; Marnee Benson; Mckinney, Chelsea M; Andres, Rebecca L; Hall, Mark E
Subject:        2019 BLM Rented Modular Buildings for JOC
Date:           Wednesday, May 1, 2019 2:39:58 PM
Importance:     High


Background:

In February 2019 BLM learned that ModSpace, the contractor that has provided the modular
buildings for BLM's and BMP's JOC operation for the last five years through the BLM/BMP
MOU program, had been bought out by another company, Willscot. When BLM initially
contracted Wilscot about continuing to contract modular building for the Burning Man
operation, BLM was told Wiliscot was not interested in short term special event rentals. I
believe initially BMP was told the same thing. When BLM submitted the JOC MOU SOW to
BMP, BMP told BLM they were not going to accept the modular building component of the
JOC SOW because they had no contractor to provide them. BMP advised BLM to try to find
what they needed for the JOC through a government contract.

In April 2019 Willscot contacted BLM and said they had changed their minds and would
consider short term contracts for BLM and BMP at the Burning Man event. BLM Mark Pirtle
met with Robin Wilde of Willscot and provided the numbers, sizes, floor plans and build out
reqirements of the 7 modular buildings that would be needed for the 2019 BLM JOC
operation.

On April 30, 2019 Robin Wilde of Willscot contacted Mark Pirtle and stated they would rent
short term to BLM and BMP. Wilscot stated they had located 7 modular buildings in their
inventory that would serve the requirements of the 7 BLM modular buildings (3 singlewides &
4 doublewides) and they would do the build outs that are needed (for Dispatch and Dining
Mods). Willscot stated they are also working with BMP to provide the modular building they
required for their Burning Man operation.

Proposal to BMP:

Given that Willscot is now willing to contract with both BLM and BMP for Burning Man
event modular buildings, BLM is asking BMP to accept the 7 BLM modular buildings on their
contract with Willscot using the MOU program. If BMP agrees, BLM would modify the JOC
SOW to reflect that and send back to BMP. Given the late date we are now both facing for
planning, this would speed up the process for contracting the JOC modular buildings and go
back to saving BMP the indirect cost of renting BLM's modular buildings.

Please consider this proposal and get back to BLM via e-mail by noon on Monday, May 6,
2019.
If you have any questions, please call Pirtle. We can also talk about it on tomorrow's call at 11
if you want.




                                                                                                      AR03383
                                                                  Case 1:19-cv-03729-DLF Document 35-13 Filed
                                                                                                        550 ft.
                                                                                                                07/12/21 Page 20 of 365
                                                                      G         G
                                                                                                                   Trash Recycling
                                                                                                                                                        COMMAND
                                             Gate                                                   Gate                                                 PARKING                                                                                     Gate
                                                                                                                                                      ENTRANCE GATE
                                                                                                                 Light Tower                                                                                                                                                                          Light Tower
                                                                                                                 w/ Spill Bin                                                                       H              H                                                                                  w/ Spill Bin
                                                                                                                                                                                               HW                      HW




                                                                                                                                                       CONEX

                                                                                                                                                                  CONEX
                                                                       Gate                                     Food Caterer
                                                                                                                 Set‐up Area                                                                                                                                              RV            RV             RV

                                                                                                                                                                           COMMS
                                                                                                                                                                                                        COMMAND
                                                                                                                                                                           PARKING
                                                                                                                                                                                                         PARKING

                                                                                                                  Dining ‐ DW                       Event Operations‐DW
                                                                                                                                                                                               Unified LE Operations‐SW
                                                                                                                                                                                                                                                                          RV            RV             RV
                                                                                                                            2 HW
                                                                                                                                     Light Tower                                Light Tower
                                                                                                                       Shade         w/ Spill Bin               Shade           w/ Spill Bin               Shade




                                                                           HW




                                                                                                                                                                                                                                   JAIL‐SW
                                                                       H

                                                                                Evidence‐SW




                                                                                                                                                                                                                                                H
                                                                                                                                                                                                                                                    HW
                   Vehicle                                                                                                                           BLM/PCSO
                 Access Gate




                                                                       H
                                                                                                                                                      JOC SIDE
       300 ft.                                      BRC/ESD




                                                                           HW
                                                                                                                                                                                                                                                                   H           H
                                                                                                                                                                                                                                                              HW                   HW
                                                    JOC SIDE                                                                                                                                                                                                                                                            Gate /
                                                                       Gate                                                                                                                                                                                                                                           Water Tender
                                                                                       Light Tower                                                                                                                               Light Tower                                                                            Access
                                                                                       w/ Spill Bin                                                                                                                              w/ Spill Bin




                                                                                Report Writing‐DW




                                                                                                                                                                                                                                                                                                        K‐9 PARKING
                                                                                                                                                                                                                                   Medical‐SW



                                                                                                                                                                                                                                                DC
                                                                                                                                                                                                                                                                       POOL VEHICLE
                                                                                                                                                                                                                                                                         PARKING



                                                                                                    BLM RADIO
                                                                                                     TRAILER
                                                                                                                       BLM

                                                                                                                       BRC
                                                                       Gate
                                                                                                                 Dispatch ‐ DW
                                                                                                                                                               Security                                                                                                                               Light Tower
                                   Gate                 Gate
                                                                                                                                     Light Tower
                                                                                                                                                               Walk‐In
                                                                                                                                                                                Light Tower                                                                    Pool Vehicle                           w/ Spill Bin
                                                                                                                                     w/ Spill Bin                               w/ Spill Bin
                               BRC PARKING          ESD PARKING                                                 GENERAL STAFF PARKING                           Gate                     GENERAL STAFF PARKING                GENERAL STAFF PARKING               Gate



                                                                                                                                                                                                                                                                                                                                                   W




                                                                                                                                                                                                                                                                                                                              Approximate
                                                                                                                GENERAL STAFF PARKING                                                    GENERAL STAFF PARKING
250
Feet
                                                                                                                                                                                                                                                                                                                                            S                  N
                                                                                                                                                                                                                                                                                                                G
                                                                                                                                                                                                                                                                                                                a                                  E
                                                                                                                                                                                                                                                                                                                t
                                                                                                                                                                                                                                                                                             Cell Lite‐Site / COW
                                                                       FUEL STATION
                                                                                                                                                                                                                                                                                                                e
                                                                                                                                                                                                    H              H
                                                                                                                                                                                           HW                          HW
                                                                                                                                                                GATE
                                                                                                                                            Light Tower
                                                                                                                                                                          Light Tower
                                                                                                                                            w/ Spill Bin
                                                                                                                                                                          w/ Spill Bin
                                                                                                                                                                                                                                                                   BLM/PSCO SIDE OF JOC COMPOUND

                                                                                                                                                           BLACK ROCK
                                                                                                                                                              CITY
                                                                                                                                                                                                                                                                                               2019
                                                                                                                                                                                                                                                            SIZE       DRAWN BY                                       DATE                               REV
                                                                                                                                                                                                                            2019 Burning Man Event
                                                                                                                                                                                                                                                                       J. Young                                 AR03384
                                                                                                                                                                                                                                                                                                          07/14/2015                                     4
                                                                                                                                                                                                                            Black Rock Desert NCA                                                                     SHEET                     1 OF 1
5/10/2019         Case 1:19-cv-03729-DLF   Document
                                      DEPARTMENT OF THE35-13
                                                        INTERIORFiled    07/12/21JOC
                                                                 Mail - [EXTERNAL] Page
                                                                                     MOU 21 of 365

   DEPARTMENT OF
                                                                                     Mckinney, Chelsea <cmmckinney@blm.gov>
   THE INTERIOR Mail

  [EXTERNAL] JOC MOU
  1 message

  Playground <playground@burningman.org>                                                Fri, May 10, 2019 at 3:12 PM
  To: "Pirtle, Mark" <mpirtle@blm.gov>, Mark Hall <mehall@blm.gov>
  Cc: "Mckinney, Chelsea" <cmmckinney@blm.gov>, Rebecca Andres <randres@blm.gov>, Charlie Dolman
  <charlie@burningman.org>, Marnee Benson <marnee.benson@burningman.org>, Matt Morgan <hazmatt@burningman.org>

    Mark,

    BMP accepts the MOU for the JOC as attached below.

    pg




     2 attachments
            Revised Final 2019 BMP-BLM MOU Program_BM Event Contracted JOC Facility Assets-Services_for BLM
            and PCSO_SOW to BRC_5-09-19 (2).pdf
            244K
            ATT00001
            1K




                                                                                                                    AR03385
https://mail.google.com/mail/u/0?ik=316af28ff0&view=pt&search=all&permthid=thread-f%3A1633184786037567250&simpl=msg-f%3A163318478603…   1/1
     Case 1:19-cv-03729-DLF Document 35-13 Filed 07/12/21 Page 22 of 365


                      BLM BURNING MAN OPERATION 2019

         MOU STATEMENT OF WORK TO BMP
  FOR BLM/PCSO JOC COMPOUND FACILITY ASSETS AND
                     SERVICES
Per a Memorandum of Understanding (MOU) between Burning Man Project (BMP), formerly
Black Rock City LLC (BRC), and the Bureau of Land Management (BLM), BMP will be
utilizing their internal procurement process to obtain assets and services needed by the BLM and
PCSO in their operational missions at the 2019 Burning Man (BM) Event. This document will
serve as a Statement of Work for potential BMP contractors and BMP support staff concerning
items and services needed by the BLM/PCSO at the JOC Compound.

The BLM 2019 Planning Team Member Mark Pirtle (Cell: 775-455-6947/E-mail:
mpirtle@blm.gov) will be available to BMP and their contractor(s) during the pre-award, award
and deployment planning periods for question/concerns. The BMP planning team members
assigned to the JOC will be available to BLM and their contractor(s) during the pre-award, award
and deployment planning periods for questions/concerns. During the event, Mark Pirtle will be
on site to coordinate with BMP and the contractor(s) for the delivery, set-up and any issues of
these items, 24/7. All BLM JOC contractors will need to work with BMP planning team to
ensure the BLM contracted assets and equipment are compatible with BMP contracted assets and
equipment. The attached JOC layout diagram will show the required set-up/configuration and
location placement of all items. BMP will take the BLM/PCSO side of the JOC compound
layout diagram, add in the ESD/DPW side and convert it to a scaled version with measurements
which will be used to measure and flag the locations of each item in the compound during
measure week, starting on July 29, 2019.

The following rental equipment and on-site services have been identified by BLM for the
BLM/PCSO side of JOC Compound.

In 2019 PCSO’s event operation will be designated as an “Integrated” operation with BLM.
BLM agrees to provide PCSO with “Shared Assets/Services” under this MOU SOW. Please
note the percentages of use by PCSO under these assets that would be shared with BLM. The
percentages can be used to calculate the contracting cost applied towards PCSO by BMP.

REQUIRED ASSETS/SERVICES

   A. BMP Logistic Team to work and lodge at JOC site

   BMP will provide a JOC logistic team responsible for the set-up, servicing and breakdown of
   the JOC compound in coordination with the BLM.


   B. Rental and Service of Modular Buildings Component

   Rental of 7 Modular Buildings (4-60’ Double-wide’s & 3-60’ Single-wide’s) with lights, AC,
   heater, hard floors (no carpet), and temporary covers/shades for the windows. Some build-
                                               1

                                                                                       AR03386
  Case 1:19-cv-03729-DLF Document 35-13 Filed 07/12/21 Page 23 of 365
outs/modifications may be required to certain Mods as described below:


   1) BLM/PCSO Dining Mod:
      24ft Wide x 60ft Long Modular Building (Double-wide), with two doors to outside at
      each end of front of Mod. Interior: One open room, no interior walls. Build-out
      requirement: Additional outside door - 1 door to outside on left side for food vendor
      access.
      (See depiction of Dining Mod)

       A BLM/PCSO Shared Asset: 15% charged to PCSO (Based on BLM & PCSO TO
       position numbers working event and at JOC).

   2) BLM/ESD Combined Dispatch Mod:
      24ft Wide x60ft Long Modular Building, (Double-wide), with two doors to outside at
      left end of Mod (facing BLM side which faces into center of JOC compound), one on
      BLM side and one on ESD side, both opening from outside to small room. Interior:
      walls dividing into two spaces, a 24ftW x 50ftL large room (right side of Mod) and a
      24ftW x 10ftL small room (left side of Mod) with interior doors connecting small
      room to large room on BLM and ESD sides. Build-out requirement: Half wall
      dividing BLM and BMP side of large room.
      (See depiction of Dispatch Mod)

       A ESD/BLM/PCSO Shared Asset: 20% of BLM’s 50% charged to PCSO (Based on
       BLM & PCSO Dispatcher numbers in contract).

   3) BLM Event Operations Mod:
      24ft Wide x 60ft Long Modular Building (Double-wide), with two doors to outside at
      each end of front of Mod. Interior: walls dividing into 5 rooms: one 24ftW x 40ftL
      common-area large room in center of Mod, two 12ftW x 10ftL offices on left side of
      Mod, two 12ftW x 10ftL offices on right side of Mod. The four office rooms have
      interior doors opening into common room.
      (See depiction of Event Operations Mod).

       A BLM asset only.

   4) BLM/PCSO Report Writing Mod:
      24ft Wide x 60ft Long Modular Building (Double-Wide), with two doors to outside at
      each end of front of Mod. Interior: walls dividing into 5 rooms: one 24ftW x 40ftL
      common-area large room in center of Mod, two 12ftW x 10ftL offices on left side of
      Mod, two 12ftW x 10ftL offices on right side of Mod. The four office rooms have
      interior door opening into common room.
      (See depiction of Report Writing Mod).

       A BLM/PCSO Shared Asset: 25% charged to PCSO (Based on one-quarter space
       assigned to PCSO).


   5) BLM/PCSO LE Operations Mod:
      12ft Wide x 60ft Long Modular Building (Single-Wide), with two doors to outside at
                                        2

                                                                                  AR03387
  Case 1:19-cv-03729-DLF Document 35-13 Filed 07/12/21 Page 24 of 365
       each end of front of Mod. Interior: walls dividing into three rooms (10ft room/40ft
       room/10ft room) with doors between interior rooms.
       (See depiction of Unified LE Mod).

       A BLM/PCSO Shared Asset: 50% charged to PCSO (Based on one-half space
       assigned to PCSO).

    6) BLM/PCSO Evidence Processing/Evidence Storage Mod:
       12ft Wide x 60ft Long Modular Building (Single-Wide), two doors to outside at each
       end of front of Mod. Interior: walls dividing into three rooms (10ft room/40ft
       room/10ft room) with doors between interior rooms. A safety ventilation system must
       be installed in the 40ft center room to vent out noxious fumes from the illegal
       narcotic’s seized and processed for evidence.
       (See depiction of Evidence Mod).

       A BLM/PCSO Shared Asset: 50% charged to PCSO (Based on one-half space
       assigned to PCSO).

    7) BLM Medical Mod:
       12ft Wide x 60ft Long Modular Building (Single-Wide), two doors at one end of
       front of Mod. Interior: walls dividing into three rooms (10ft room/40ft room/10ft
       room) with doors between interior rooms.
       (See depiction of Medical LE Mod).

       A BLM asset only.

    On-Site Service of 7 Modular buildings:

    The Service of the 7 modular buildings includes: mobilization of the 7 modular buildings
    by delivery to the JOC site, set-up in configuration outlined in set-up layout; anchoring to
    the ground; and constructing steps/rails (straight out instead of to the side for Mods with
    Shade Structures: Dining, Event Operations, LE Operations). BMP will coordinate all
    inspections and certifications by the state. Service shall also include the complete
    breakdown and demobilization of the modular buildings.

    The BLM and BMP will flag the location of building placement at the playa site (in
    accordance with the BMP scaled playa site layout) during “Measure Week” (7/29 –
    8/2/2019). The contractor or BMP will be responsible for providing any equipment
    required on site to move, setup, and breakdown the buildings as configured in the JOC
    site layout.

    A BLM/PCSO Shared Service: 15% charged to PCSO (Based on BLM & PCSO TO
    position numbers working event and at JOC).

C. Construction of Shade Structures of Designated Mods and K-9 Vehicles Bay by
   DPW Component
    (See attached JOC Layout for Placement of the Shade Structures)

    1) DPW Shade Structure (12’x 12’ shade structure) on front between doors of BLM
       Event Operations Mod.
                                         3

                                                                                       AR03388
   Case 1:19-cv-03729-DLF Document 35-13 Filed 07/12/21 Page 25 of 365
    2) DPW Shade Structure (12’x 12’ shade structure) on front between doors of
       BLM/PCSO Unified LE Operations Mod.
    3) DPW Shade Structure (12’ x 12” shade structure) on front between doors of
       BLM/PCSO Dining Mod.
    4) If deemed necessary by BLM at the event due to hot temperatures, DPW will
       construct a shade structure (3 bay drive in structure) along north compound fence line
       (behind Medical Mod), east of vehicle access gate (Same as in 2018).

    A BLM/PCSO Shared Asset: 15% charged to PCSO (Based on BLM & PCSO use of
    Mods with shade structures and K-9 bay structure).

D. Placement and Service of Furniture for Modular Buildings Component:
    (See attached furniture placement table for placement of furniture in Mods)

    Providing the following Furniture items:

    1)   75 rectangular tables (6ft long/3ft wide/30in tall, folding)
    2)   2 Conference tables (10ft long/4ft wide/30in tall, non-folding)
    3)   162 Folding chairs
    4)   64 high-back roller-chairs
    5)   9 refrigerators (large side by side/approximately 6ft tall-3ft wide)
    6)   3 couches (8ft)
    7)   6 Desks (approximately 5ft long with drawers on right side)
    8)   2 Large Dry Erase Boards (approximately 6’x 4’)
    9)   1 Small Dry Erase Board (approximately 3’x 2’)

    On-Site Service of the Furniture:

    The Service of the furniture includes: mobilization of the furniture by delivery to JOC
    site and placement of furniture into Mods as depicted in attached furniture placement
    diagrams of each Mod. BLM will have logistic crew on site to assist.

    The furniture shall also be demobilization (break-down/ pick-up).

    A BLM/PCSO Shared Asset: 15% charged to PCSO (Based on PCSO use of Mod
    furniture).

E. Rental, Placement and Service of Temporary Power for JOC Component:
   (See attached JOC Layout for Placement of the Generators)

    Rental of Temporary Power equipment to power approximately 8 modular buildings,
    Food Vendor kitchen complex and approximately 8 RV/camping trailers at JOC site

    1) Two (2) 200 KW Generators (minimum).
    2) All needed distribution (50 amp) cords, spider boxes, whips, etc.
    3) Re-fueling (diesel) and maintenance (oil) service throughout operational period.

   On-Site Service of the Temporary Power equipment:

    The Service of the temporary power includes: mobilization of the generators/equipment
                                           4

                                                                                      AR03389
  Case 1:19-cv-03729-DLF Document 35-13 Filed 07/12/21 Page 26 of 365
   by delivery to JOC site, set generators (one as main and the second as back-up if main
   fails), lay all cords and connect power to the 8 Modular buildings (direct hook-ups), Food
   Vender kitchen complex and 8 RVs/camping style trailers; after all hook-ups, test power
   to all facilities; on-site re-fueling of generators with diesel fuel throughout operation and
   any needed servicing (oil) and needed maintenance.

   Generators will be operational 24 hours a day for the entire rental period. Contractor is to
   provide fuel and service as needed. All costs should be included in the rental costs.

   The Service of the temporary power also includes complete demobilization.

   A BLM/PCSO Shared Asset: 15% charged to PCSO (Based on BLM & PCSO TO
   position numbers working event and at JOC).

F. Rental, Placement and Service of Portable Restrooms for BLM side of JOC
   Component:
  (See attached JOC Layout for Placement of Portable Restrooms & Hand wash stations)

   Rental of Portable Restrooms and Hand Wash Stations, including all supplies (toilet
   paper, paper towels, soap, hand sanitizer, etc.).

   1) 22 (10 Handicap & 12 Standard) Portable Restrooms.
   2) 12 Hand Wash Stations.
   3) Service of Portable Restrooms (dumping back-water/cleaning/re-supply paper) and
      service of Hand washing stations (dumping of gray water, re-fill potable water)

   Along front fence/gate of JOC -     2 handicap toilet units / 3 Standard toilet units / 2 HWS
   Right side of JOC -                 2 handicap toilet unit / 3 Standard toilet units / 2 HWS
   Left side of JOC -                  2 handicap toilet unit / 3 Standard toilet units / 2 HWS
   Rear of JOC -                       2 handicap toilet unit / 3 Standard toilet units / 2 HWS
   Rear/Right side of JOC -            1 handicap toilet unit / 1 HWS (For Spectrum)
   Behind Jail Mod -                   1 handicap toilet unit / 1 HWS (For Custody’s)
   Front of Dining Mod -               2 HWS (For Dining Use)

   Service of Portable Restrooms and Hand Wash Stations:

   In addition to the delivery, the set-up of the portable toilets will included the anchoring of
   the units. The contractor is responsible for cleaning the inside of the portable toilets,
   pumping as necessary, refilling handwash stations potable water and cleaning washing
   bowls. The units must be checked daily. It is the contractor’s responsibility to establish
   and coordinate the servicing schedule with the on-site BLM and BRC Logistics
   Managers. The units will need to be serviced and supplies stocked accordingly.

   A BLM/PCSO Shared Asset: 15% charged to PCSO (Based on BLM & PCSO TO
   position numbers working event and at JOC).

G. Sewer and Potable Water Service to Camping Trailers/RVs at JOC Component:

   Service of JOC Camping Trailers/RVs:

                                             5

                                                                                        AR03390
     Case 1:19-cv-03729-DLF Document 35-13 Filed 07/12/21 Page 27 of 365
       1) On-site service (pump gray/black water and refill potable water) of RVs/camping
          trailers, approximately 8. (2 lodging trailers of food vendor- left rear of compound; 6
          lodging trailers/RVs of BLM Contractors - right rear of compound)

       A BLM/Spectrum asset only.

  H. Rental, Placement and Service of Lighting Equipment at JOC Component:
     (See attached JOC Layout for Placement of the Light Towers)

       Rental of Diesel Powered Light Towers for JOC:

       1) Placement of approximately 11 Light Towers for JOC compound (diesel powered
          light towers with environmental spill basins (Not counting ESD side). Re-fueling
          light towers throughout operational period (Same as 2018).

       On-Site Service of Lighting Equipment:

       The Service of the light towers includes: delivery and placement at compound in
       designated locations, re-fueling diesel throughout operational period, servicing any
       maintenance problems, turning on/off of the light towers daily and demobilization (break
       down/pick-up) of light towers.

       A BLM/PCSO Shared Asset: 15% charged to PCSO (Based on BLM & PCSO TO
       position numbers working event and at JOC).

   I. Placement of 2 Connex boxes, one for BLM Logistic and one for BLM Comms at
      JOC Component:

      Rental of two 20 ft connex box for BLM logistic storage and BLM communications
      storage at JOC. Service includes placement of the boxes, starting on August 14 and
      removal of the boxes on September 7. Placement locations will be displayed on JOC
      layout. Deployment days will be same as modular buildings.

       A BLM asset only.

  J. Fencing at JOC Component:

       Construction of litter fence (orange plastic fencing that is used as perimeter fence) around
       and within JOC, per JOC layout diagram. BLM will have logistic crew on site to assist.

       A BLM/PCSO Shared Asset: 15% charged to PCSO (Based on BLM & PCSO TO
       position numbers working event and at JOC).


LOCATION

The JOC site will be located at a mutually agreed upon site to be determined later, off County
Road 34, 12 miles north of Gerlach, NV.


                                                6

                                                                                          AR03391
     Case 1:19-cv-03729-DLF Document 35-13 Filed 07/12/21 Page 28 of 365



PERIOD OF PERFORMANCE

All BLM/PCSO JOC assets/equipment must be in place (mobilized) and operational at the
compound site by the end of the day on Tuesday August 13, 2019 and run through Friday
September 6, 2019. All services required at JOC will start on Thursday August 15, 2019 and run
through Friday September 6, 2019. The JOC equipment can be demobilized (break-down/pick-
up) beginning on Saturday September 7, 2019.

FINALIZATION

If BRC accepts this SOW under the MOU Program, please send written confirmation (E-Mail) of
the acceptance to Mark Pirtle by May 9, 2019.




                                              7

                                                                                     AR03392
3/21/2019         Case 1:19-cv-03729-DLF
                            DEPARTMENT OF THEDocument
                                             INTERIOR Mail35-13    Filed
                                                          - [EXTERNAL]    07/12/21
                                                                       2019 MOU for JOC Page     29
                                                                                        Assets for   of&365
                                                                                                   BLM  PCSO



                                                                                     Mckinney, Chelsea <cmmckinney@blm.gov>



  [EXTERNAL] 2019 MOU for JOC Assets for BLM & PCSO
  1 message

  Playground <playground@burningman.org>                                                Wed, Mar 20, 2019 at 6:11 PM
  To: Mark Hall <mehall@blm.gov>
  Cc: Marnee Benson <marnee.benson@burningman.org>, "Mckinney, Chelsea" <cmmckinney@blm.gov>, Charlie Dolman
  <charlie@burningman.org>, Mark Pirtle <mpirtle@blm.gov>, Rebecca Andres <randres@blm.gov>, Emma Weisman
  <emma.weisman@burningman.org>

    Mark-

    BMP will accept this MOU after removal of the following items:

    pgs 1-4 Remove all of Section B pertaining to Modular Buildings, including the last paragraph of "BMP will provide private
    work area (Office) for the on playa iNET CAD contractors in one of their ESD side Mods, due to PII law enforcement
    sensitive data on their work screens."

    pg 7 Remove all of section I pertaining to Trash Dumpsters

    pg 7 Remove all of section K pertaining to Dust Abatement

    pg 8 Remove all of section M pertaining to Decon System

    In light of this, please add the following highlighted sections to paragraph 2 on page 1: The BLM 2019 Planning Team
    Member Mark Pirtle (Cell: 775-455-6947/E-mail: mpirtle@blm.gov) will be available to BMP and their contractor(s) during
    the pre-award, award and deployment planning periods for question/concerns. The BRC planning team member assigned
    to the JOC will be available to BLM and their contractor(s) during the pre-award, award and deployment planning periods
    for questions/concerns. During the event, Mark Pirtle will be on site to coordinate with BMP and the contractor(s) for the
    delivery, set-up and any issues of these items, 24/7. All BLM JOC contractors will need to work with BMP planning team
    to ensure the BLM contracted assets and equipment are compatible with BMP contracted assets and equipment. The
    attached JOC layout diagram will show the required set-up/configuration and location placement of all items.
    BMP will take the BLM/PCSO side of the JOC compound layout diagram, add in the ESD/DPW side and
    convert it to a scaled version with measurements which will be used to measure and flag the locations of
    each item in the compound during measure week, starting on July 29, 2019.

    Please send the revised version for our review so we can accept.


     2 attachments
            2019 BMP-BLM MOU Program_BM Event Contracted JOC Facility Assets-Services_for BLM and
            PCSO_SOW to BRC.pdf
            274K
            ATT00001
            1K




                                                                                                                    AR03393
https://mail.google.com/mail/u/0?ik=316af28ff0&view=pt&search=all&permthid=thread-f%3A1628575655181171337&simpl=msg-f%3A1628575655181… 1/1
     Case 1:19-cv-03729-DLF Document 35-13 Filed 07/12/21 Page 30 of 365


                      BLM BURNING MAN OPERATION 2019

         MOU STATEMENT OF WORK TO BMP
  FOR BLM/PCSO JOC COMPOUND FACILITY ASSETS AND
                     SERVICES
Per a Memorandum of Understanding (MOU) between Burning Man Project (BMP), formerly
Black Rock City LLC (BRC), and the Bureau of Land Management (BLM), BMP will be
utilizing their internal procurement process to obtain assets and services needed by the BLM and
PCSO in their operational missions at the 2019 Burning Man (BM) Event. This document will
serve as a Statement of Work for potential BMP contractors and BMP support staff concerning
items and services needed by the BLM/PCSO at the JOC Compound.

The BLM 2019 Planning Team Member Mark Pirtle (Cell: 775-455-6947/E-mail:
mpirtle@blm.gov) will be available to BMP and their contractor(s) during the pre-award, award
and deployment planning periods for question/concerns. During the event, Mark Pirtle will be
on site to coordinate with BMP and the contractor(s) for the delivery, set-up and any issues of
these items, 24/7. The attached JOC layout diagram will show the required set-up/configuration
and location placement of all items. BMP will take the BLM/PCSO side of the JOC compound
layout diagram, add in the ESD/DPW side and convert it to a scaled version with measurements
which will be used to measure and flag the locations of each item in the compound during
measure week, starting on July 29, 2019.

The following rental equipment and on-site services have been identified by BLM for the
BLM/PCSO side of JOC Compound.

In 2019 PCSO’s event operation will be designated as an “Integrated” operation with BLM.
BLM agrees to provide PCSO with “Shared Assets/Services” under this MOU SOW. Please
note the percentages of use by PCSO under these assets that would be shared with BLM. The
percentages can be used to calculate the contracting cost applied towards PCSO by BMP.

REQUIRED ASSETS/SERVICES

   A. BMP Logistic Team to work and lodge at JOC site

   BMP will provide a JOC logistic team responsible for the set-up, servicing and breakdown of
   the JOC compound in coordination with the BLM.

   B. Rental and Service of Modular Buildings Component
      (See attached BLM/PCSO Side JOC Layout for Placement of the Mods)

   Rental of 8 Modular Buildings (4-60’ Double-wide’s / 3-60’ Single-wide’s / 1-40’ single-
   wide) with lights, AC, heater, hard floors (no carpet), and temporary covers/shades for the
   windows. Some build-outs/modifications may be required to certain Mods as described
   below:


                                               1

                                                                                        AR03394
Case 1:19-cv-03729-DLF Document 35-13 Filed 07/12/21 Page 31 of 365

 1) BLM/PCSO Dining Mod:
    24ft Wide x 60ft Long Modular Building (Double-wide), with two doors to outside at
    each end of front of Mod. One open room, no interior temp walls. Build-out
    requirement: Additional outside door - 1 door to outside on left side for food vendor
    access. BMP or Spectrum needs to provide an outside refrigerator or coolers to store
    cold/clean bottles/cases of water/sport drink next to the storage of the ice bags, so
    detailers can stock their individual coolers with the drinks, that are already cold and
    clean from dust. The location can be determined by the JOC Logistic Team or
    Spectrum Staff.
    (See depiction of Dining Mod)

    A BLM/PCSO Shared Asset: 15% charged to PCSO (Based on BLM & PCSO TO
    position numbers working event and at JOC).

 2) BLM/ESD Combined Dispatch Mod:
    24ft Wide x60ft Long Modular Building, (Double-wide), with two doors to outside at
    left end of Mod (facing BLM side which faces into center of JOC compound), one on
    BLM side and one on ESD side, both opening from outside to small room. Also, one
    door one right side of Mod on ESD side opening from outside to large room for ESD
    ADA ramp. Interior build-out requirements: Interior walls- Interior walls dividing
    into two spaces, a 24ftW x 50ftL large room (right side of Mod) and a 24ftW x 10ftL
    small room (left side of Mod) with interior doors connecting small room to large
    room on BLM and ESD sides. Counters-BLM side of Mod with wall Counters.
    (See depiction of Dispatch Mod)

    A ESD/BLM/PCSO Shared Asset: 20% of BLM’s 50% charged to PCSO (Based on
    BLM & PCSO Dispatcher numbers in contract).

 3) BLM Event Operations Mod:
    24ft Wide x 60ft Long Modular Building (Double-wide), with two doors to outside at
    each end of front of Mod. Interior build-out requirements: Interior walls-4 rooms: one
    24ftW x 30ftL common-area large room in center of Mod, one 24ftW x 20ftL ComL
    room on left side of Mod, two 12ftW x 10ftL offices on right side of Mod. The two
    offices and the ComL room have interior doors opening into common room.
    (See depiction of Integrated Command Mod).

     A BLM asset only.

 4) BLM/PCSO Report Writing Mod:
    24ft Wide x 60ft Long Modular Building (Double-Wide), with two doors to outside at
    each end of front of Mod. Interior build-out requirements: Interior walls-5 rooms:
    one 24ftW x 40ftL common-area large room in center of Mod, two 12ftW x 10ftL
    offices on one end of Mod, two 12ftW x 10ftL offices on one other end of Mod Each
    of the four offices has interior door opening into common large room.
    (See depiction of Report Writing Mod).

    A BLM/PCSO Shared Asset: 25% charged to PCSO (Based on one-quarter space
    assigned to PCSO).


                                         2

                                                                                  AR03395
Case 1:19-cv-03729-DLF Document 35-13 Filed 07/12/21 Page 32 of 365

 5) BLM/PCSO Unified LE Operations Mod:
    12ft Wide x 60ft Long Modular Building (Single-Wide), with two doors to outside at
    each end of front of Mod. Interior build-out requirements: Interior space divided into
    three rooms (10ft room/40ft room/10ft room) with doors between interior rooms.
    (See depiction of Unified LE Mod).

    A BLM/PCSO Shared Asset: 50% charged to PCSO (Based on one-half space
    assigned to PCSO).

 6) BLM/PCSO Evidence Processing/Evidence Storage Mod:
    12ft Wide x 60ft Long Modular Building (Single-Wide), with no windows or boarded
    windows, two doors to outside at each end of front of Mod. Interior build-out
    requirements: Interior space divided into three rooms (10ft room/40ft room/10ft
    room) with doors between interior rooms. A safety ventilation system must be
    installed in the 40ft center room to vent out noxious fumes from the illegal narcotic’s
    seized and processed for evidence.
    (See depiction of Evidence Mod).

    A BLM/PCSO Shared Asset: 50% charged to PCSO (Based on one-half space
    assigned to PCSO).

 7) BLM Medical Mod:
    12ft Wide x 60ft Long Modular Building (Single-Wide), one or two doors at one end
    of front of Mod (only need one). Interior build-out requirements: Interior space
    divided into three rooms (10ft room/40ft room/10ft room) with doors between interior
    rooms.
    (See depiction of Medical LE Mod).

    A BLM asset only.

 8) PCSO/BLM Jail-Detention Mod: 12ft Wide x 40ft Long Modular Building (Single-
    wide), with no windows and two doors, one to outside in front and one in back of
    Mod, in center of Mod. Interior build-out requirements: Interior walls-five rooms: one
    12ftW x 20ftL room in center of Mod for processing and guard room, and four 6ftW
    x 10ftL detention cell rooms-two at each end of Mod. Each detention cell room has
    interior door to center room. On three of the detention cell rooms, interior walls
    facing center room of detention cell rooms will be bar walls and interior walls
    dividing cells will be solid walls. One detention cell room (first on right side) will
    have a solid wall in front so it can serve the dual purpose of being a detention cell and
    a semi-private interview room. Interior doors of the three detention cell only rooms
    will be bar doors that can be locked with pad-locks. The dual purpose room will have
    a see through solid screen door that is lockable.
    (See depiction of Jail Mod).

    A BLM/PCSO Shared Asset: 90% charged to PCSO (Based on BLM’s limited need
    to temporary detain or arrest subjects).

 On-Site Service of 8 Modular buildings:

 The Service of the 8 modular buildings includes: mobilization of the 8 modular buildings
                                         3

                                                                                    AR03396
   Case 1:19-cv-03729-DLF Document 35-13 Filed 07/12/21 Page 33 of 365
    by delivery to the JOC site, set-up in configuration outlined in set-up layout; anchoring to
    the ground; and constructing steps/rails (straight out instead of to the side for Mods with
    Shade Structures: Dining, Event Operations, Unified LE). BMP will coordinate all
    inspections and certifications by the state. BMP will provide a cleaning crew to clean the
    Mods daily. The schedule for cleaning will be decided on site by the BLM Logistics
    Lead and the BMP JOC Team Lead. Service shall also include the complete breakdown
    and demobilization of the modular buildings.

    The BLM and BMP will flag the location of building placement at the playa site (in
    accordance with the BMP scaled playa site layout) during “Measure Week” (7/29 –
    8/2/2019). The contractor or BMP will be responsible for providing any equipment
    required on site (ie: forklift) to move, setup, and breakdown the buildings as configured
    in the JOC site layout. The BLM will not have any heavy equipment available for use on
    site for set-up or break-down.

    A BLM/PCSO Shared Service: 15% charged to PCSO (Based on BLM & PCSO TO
    position numbers working event and at JOC).

    BMP will provide private work area (Office) for the on playa iNET CAD contractors in
    one of their ESD side Mods, due to PII law enforcement sensitive data on their work
    screens.

C. Construction of Shade Structures of Designated Mods and K-9 Vehicles Bay by
   DPW Component
    (See attached JOC Layout for Placement of the Shade Structures)

    1) DPW Shade Structure (12’x 12’ shade structure) on front between doors of BLM
       Event Operations Mod.
    2) DPW Shade Structure (12’x 12’ shade structure) on front between doors of
       BLM/PCSO Unified LE Operations Mod.
    3) DPW Shade Structure (12’ x 12” shade structure) on front between doors of
       BLM/PCSO Dining Mod.
    4) If deemed necessary by BLM at the event due to hot temperatures, DPW will
       construct a shade structure (3 bay drive in structure) along north compound fence line
       (behind Medical Mod), east of vehicle access gate (Same as in 2018).

    A BLM/PCSO Shared Asset: 15% charged to PCSO (Based on BLM & PCSO use of
    Mods with shade structures and K-9 bay structure).

D. Placement and Service of Furniture for Modular Buildings Component:
    (See attached furniture placement table for placement of furniture in Mods)

    Providing the following Furniture items:

    1)   75 rectangular tables (6ft long/3ft wide/30in tall, folding)
    2)   2 Conference tables (10ft long/4ft wide/30in tall, non-folding)
    3)   162 Folding chairs
    4)   64 high-back roller-chairs
    5)   9 refrigerators (large side by side/approximately 6ft tall-3ft wide)
    6)   3 couches (8ft)
                                                4

                                                                                       AR03397
  Case 1:19-cv-03729-DLF Document 35-13 Filed 07/12/21 Page 34 of 365
    7) 6 Desks (approximately 5ft long with drawers on right side)
    8) 2 Large Dry Erase Boards (approximately 6’x 4’)
    9) 1 Small Dry Erase Board (approximately 3’x 2’)

    On-Site Service of the Furniture:

    The Service of the furniture includes: mobilization of the furniture by delivery to JOC
    site and placement of furniture into Mods as depicted in attached furniture placement
    diagrams of each Mod. BLM will have logistic crew on site to assist.

    The furniture shall also be demobilization (break-down/ pick-up).

    A BLM/PCSO Shared Asset: 15% charged to PCSO (Based on PCSO use of Mod
    furniture).

E. Rental, Placement and Service of Temporary Power for JOC Component:
   (See attached JOC Layout for Placement of the Generators)

    Rental of Temporary Power equipment to power approximately 8 modular buildings,
    Food Vendor kitchen complex and approximately 8 RV/camping trailers at JOC site

    1) Two (2) 200 KW Generators (minimum).
    2) All needed distribution (50 amp) cords, spider boxes, whips, etc.
    3) Re-fueling (diesel) and maintenance (oil) service throughout operational period.

   On-Site Service of the Temporary Power equipment:

    The Service of the temporary power includes: mobilization of the generators/equipment
    by delivery to JOC site, set generators (one as main and the second as back-up if main
    fails), lay all cords and connect power to the 8 Modular buildings (direct hook-ups), Food
    Vender kitchen complex and 8 RVs/camping style trailers; after all hook-ups, test power
    to all facilities; on-site re-fueling of generators with diesel fuel throughout operation and
    any needed servicing (oil) and needed maintenance.

    Generators will be operational 24 hours a day for the entire rental period. Contractor is to
    provide fuel and service as needed. All costs should be included in the rental costs.

    The Service of the temporary power also includes complete demobilization.

    A BLM/PCSO Shared Asset: 15% charged to PCSO (Based on BLM & PCSO TO
    position numbers working event and at JOC).

F. Rental, Placement and Service of Portable Restrooms for BLM side of JOC
   Component:
   (See attached JOC Layout for Placement of Portable Restrooms & Hand wash stations)

    Rental of Portable Restrooms and Hand Wash Stations, including all supplies (toilet
    paper, paper towels, soap, hand sanitizer, etc.).

    1) 22 (10 Handicap & 12 Standard) Portable Restrooms.
                                         5

                                                                                        AR03398
  Case 1:19-cv-03729-DLF Document 35-13 Filed 07/12/21 Page 35 of 365
    2) 12 Hand Wash Stations.
    3) Service of Portable Restrooms (dumping back-water/cleaning/re-supply paper) and
       service of Hand washing stations (dumping of gray water, re-fill potable water)

    Along front fence/gate of JOC -     2 handicap toilet units / 3 Standard toilet units / 2 HWS
    Right side of JOC -                 2 handicap toilet unit / 3 Standard toilet units / 2 HWS
    Left side of JOC -                  2 handicap toilet unit / 3 Standard toilet units / 2 HWS
    Rear of JOC -                       2 handicap toilet unit / 3 Standard toilet units / 2 HWS
    Rear/Right side of JOC -            1 handicap toilet unit / 1 HWS (For Spectrum)
    Behind Jail Mod -                   1 handicap toilet unit / 1 HWS (For Custody’s)
    Front of Dining Mod -               2 HWS (For Dining Use)

    Service of Portable Restrooms and Hand Wash Stations:

    In addition to the delivery, the set-up of the portable toilets will included the anchoring of
    the units. The contractor is responsible for cleaning the inside of the portable toilets,
    pumping as necessary, refilling handwash stations potable water and cleaning washing
    bowls. The units must be checked daily. It is the contractor’s responsibility to establish
    and coordinate the servicing schedule with the on-site BLM and BRC Logistics
    Managers. The units will need to be serviced and supplies stocked accordingly.

    A BLM/PCSO Shared Asset: 15% charged to PCSO (Based on BLM & PCSO TO
    position numbers working event and at JOC).

G. Sewer and Potable Water Service to Camping Trailers/RVs at JOC Component:

    Service of JOC Camping Trailers/RVs:

    1) On-site service (pump gray/black water and refill potable water) of RVs/camping
       trailers, approximately 8. (2 lodging trailers of food vendor- left rear of compound; 6
       lodging trailers/RVs of BLM Contractors - right rear of compound)

    A BLM/Spectrum asset only.

H. Rental, Placement and Service of Lighting Equipment at JOC Component:
   (See attached JOC Layout for Placement of the Light Towers)

    Rental of Diesel Powered Light Towers for JOC:

    1) Placement of approximately 11 Light Towers for JOC compound (diesel powered
       light towers with environmental spill basins (Not counting ESD side). Re-fueling
       light towers throughout operational period (Same as 2018).

    On-Site Service of Lighting Equipment:

    The Service of the light towers includes: delivery and placement at compound in
    designated locations, re-fueling diesel throughout operational period, servicing any
    maintenance problems, turning on/off of the light towers daily and demobilization (break
    down/pick-up) of light towers.

                                              6

                                                                                         AR03399
  Case 1:19-cv-03729-DLF Document 35-13 Filed 07/12/21 Page 36 of 365

    A BLM/PCSO Shared Asset: 15% charged to PCSO (Based on BLM & PCSO TO
    position numbers working event and at JOC).

I. Rental and Service of Roll-Off Trash Dumpsters Component:
    (See attached JOC Layout for Placement of the Dumpsters)

   Rental of Roll-Off Dumpsters:

   1)   1 30-Yard roll-off dumpsters for compost (BLM/PCSO side)
   2)   1 20-yard roll-off dumpster for landfill trash (BLM/PCSO side)
   3)   1 10-yard bin for BRC recycle station (BLM/PCSO side)
   4)   1 20-yard bin for ESD (ESD side)

    (Or same as 2018 if it worked for BMP recycling program)

    On-Site Service of Roll-Off Dumpsters:

       Mobilization of the roll-off dumpsters by delivery to JOC site
       Place dumpsters in locations for compost and trash collection, per JOC layout
       Monitor and check the dumpsters every other day after deployment
       Schedule servicing (swap for an empty) if over half full
       Set-up recycling collection station
       Monitor and check the recycling station every other day after deployment
       Transport recycling to the transfer station as needed

    A BLM/PCSO Shared Asset: 15% charged to PCSO (Based on BLM & PCSO TO
    position numbers working event and at JOC).

J. Placement of 2 Connex boxes, one for BLM Logistic and one for BLM Comms at
   JOC Component:

   Rental of two 20 ft connex box for BLM logistic storage and BLM communications
   storage at JOC. Service includes placement of the boxes, starting on August 14 and
   removal of the boxes on September 7. Placement locations will be displayed on JOC
   layout. Deployment days will be same as modular buildings.

    A BLM asset only.

K. Dust Abatement Water Truck Component:

    Provide a 1000 to 2000gal water truck set-up for dust abatement with sprayer, class C
    driver capable, hydrant fill capable with screw type hydrant hose. This water truck will
    be stationed and for use at the JOC compound only, it will be operated by the BLM
    logistic staff. It will be re-filled by BMP contractor. BMP must make re-fill
    arrangements with their water operation at Fly Ranch. The water truck BMP provided in
    2018 worked well and this truck would be acceptable again in 2019. Deployment days
    will be same as modular buildings.

    A BLM/PCSO Shared Asset: 15% charged to PCSO (Based on BLM & PCSO TO

                                             7

                                                                                    AR03400
     Case 1:19-cv-03729-DLF Document 35-13 Filed 07/12/21 Page 37 of 365

       position numbers working event and at JOC).

  L. Fencing at JOC Component:

       Construction of litter fence (orange plastic fencing that is used as perimeter fence) around
       and within JOC, per JOC layout diagram. BLM will have logistic crew on site to assist.

       A BLM/PCSO Shared Asset: 15% charged to PCSO (Based on BLM & PCSO TO
       position numbers working event and at JOC).

  M. Decon System at JOC Component:

      BMP will provide a Decon capability at the JOC compound for BLM and PCSO
      employees. They will also provide response with their HMR3 unit to the JOC Compound
      when requested by BLM and PCSO. The following decontamination equipment will be
      provided at the JOC:
                   Decon containment units (Shower and Clothes Changing Facility)
                   Assorted hoses/wands for water supply
                   Cleaning solutions
                   Pressurized water
                   trash/isolation bags
                   red/pathogen bags
                   HazMat gloves and boots
                   Disposable coveralls (tyvek)
                   Disposable replacement clothing (all sizes of paper products scrubs)
                   Eye protection (not for over prescription glasses)
                   N-95 masks
                   Self contained breathing apparatus (SCBA)
                   Cavicide with smaller spray bottles for decon of equipment.

       The same decon structure BMP provided in 2018 will not be acceptable in 2019, must be
       upgraded to a newer structure.

       A BLM/PCSO Shared Asset: 15% charged to PCSO (Based on BLM & PCSO TO
       position numbers working event and at JOC).

LOCATION

The JOC site will be located at a mutually agreed upon site to be determined later, off County
Road 34, 12 miles north of Gerlach, NV.

PERIOD OF PERFORMANCE

All BLM/PCSO JOC assets/equipment must be in place (mobilized) and operational at the
compound site by the end of the day on Tuesday August 13, 2019 and run through Friday
September 6, 2019. All services required at JOC will start on Thursday August 15, 2019 and run
through Friday September 6, 2019. The JOC equipment can be demobilized (break-down/pick-
up) beginning on Saturday September 7, 2019.

                                                8

                                                                                          AR03401
     Case 1:19-cv-03729-DLF Document 35-13 Filed 07/12/21 Page 38 of 365

FINALIZATION

If BRC accepts this SOW under the MOU Program, please send written confirmation (E-Mail) of
the acceptance to Mark Pirtle by March 22, 2019.




                                            9

                                                                                  AR03402
     Case 1:19-cv-03729-DLF Document 35-13 Filed 07/12/21 Page 39 of 365


                      BLM BURNING MAN OPERATION 2019

         MOU STATEMENT OF WORK TO BMP
  FOR BLM/PCSO JOC COMPOUND FACILITY ASSETS AND
                     SERVICES
Per a Memorandum of Understanding (MOU) between Burning Man Project (BMP), formerly
Black Rock City LLC (BRC), and the Bureau of Land Management (BLM), BMP will be
utilizing their internal procurement process to obtain assets and services needed by the BLM and
PCSO in their operational missions at the 2019 Burning Man (BM) Event. This document will
serve as a Statement of Work for potential BMP contractors and BMP support staff concerning
items and services needed by the BLM/PCSO at the JOC Compound.

The BLM 2019 Planning Team Member Mark Pirtle (Cell: 775-455-6947/E-mail:
mpirtle@blm.gov) will be available to BMP and their contractor(s) during the pre-award, award
and deployment planning periods for question/concerns. The BMP planning team members
assigned to the JOC will be available to BLM and their contractor(s) during the pre-award, award
and deployment planning periods for questions/concerns. During the event, Mark Pirtle will be
on site to coordinate with BMP and the contractor(s) for the delivery, set-up and any issues of
these items, 24/7. All BLM JOC contractors will need to work with BMP planning team to
ensure the BLM contracted assets and equipment are compatible with BMP contracted assets and
equipment. The attached JOC layout diagram will show the required set-up/configuration and
location placement of all items. BMP will take the BLM/PCSO side of the JOC compound
layout diagram, add in the ESD/DPW side and convert it to a scaled version with measurements
which will be used to measure and flag the locations of each item in the compound during
measure week, starting on July 29, 2019.

The following rental equipment and on-site services have been identified by BLM for the
BLM/PCSO side of JOC Compound.

In 2019 PCSO’s event operation will be designated as an “Integrated” operation with BLM.
BLM agrees to provide PCSO with “Shared Assets/Services” under this MOU SOW. Please
note the percentages of use by PCSO under these assets that would be shared with BLM. The
percentages can be used to calculate the contracting cost applied towards PCSO by BMP.

REQUIRED ASSETS/SERVICES

   A. BMP Logistic Team to work and lodge at JOC site

   BMP will provide a JOC logistic team responsible for the set-up, servicing and breakdown of
   the JOC compound in coordination with the BLM.


   B. Rental and Service of Modular Buildings Component

   Rental of 7 Modular Buildings (4-60’ Double-wide’s & 3-60’ Single-wide’s) with lights, AC,
   heater, hard floors (no carpet), and temporary covers/shades for the windows. Some build-
                                               1

                                                                                       AR03403
  Case 1:19-cv-03729-DLF Document 35-13 Filed 07/12/21 Page 40 of 365
outs/modifications may be required to certain Mods as described below:


   1) BLM/PCSO Dining Mod:
      24ft Wide x 60ft Long Modular Building (Double-wide), with two doors to outside at
      each end of front of Mod. Interior: One open room, no interior walls. Build-out
      requirement: Additional outside door - 1 door to outside on left side for food vendor
      access.
      (See depiction of Dining Mod)

       A BLM/PCSO Shared Asset: 15% charged to PCSO (Based on BLM & PCSO TO
       position numbers working event and at JOC).

   2) BLM/ESD Combined Dispatch Mod:
      24ft Wide x60ft Long Modular Building, (Double-wide), with two doors to outside at
      left end of Mod (facing BLM side which faces into center of JOC compound), one on
      BLM side and one on ESD side, both opening from outside to small room. Interior:
      walls dividing into two spaces, a 24ftW x 50ftL large room (right side of Mod) and a
      24ftW x 10ftL small room (left side of Mod) with interior doors connecting small
      room to large room on BLM and ESD sides. Build-out requirement: Half wall
      dividing BLM and BMP side of large room.
      (See depiction of Dispatch Mod)

       A ESD/BLM/PCSO Shared Asset: 20% of BLM’s 50% charged to PCSO (Based on
       BLM & PCSO Dispatcher numbers in contract).

   3) BLM Event Operations Mod:
      24ft Wide x 60ft Long Modular Building (Double-wide), with two doors to outside at
      each end of front of Mod. Interior: walls dividing into 5 rooms: one 24ftW x 40ftL
      common-area large room in center of Mod, two 12ftW x 10ftL offices on left side of
      Mod, two 12ftW x 10ftL offices on right side of Mod. The four office rooms have
      interior doors opening into common room.
      (See depiction of Event Operations Mod).

       A BLM asset only.

   4) BLM/PCSO Report Writing Mod:
      24ft Wide x 60ft Long Modular Building (Double-Wide), with two doors to outside at
      each end of front of Mod. Interior: walls dividing into 5 rooms: one 24ftW x 40ftL
      common-area large room in center of Mod, two 12ftW x 10ftL offices on left side of
      Mod, two 12ftW x 10ftL offices on right side of Mod. The four office rooms have
      interior door opening into common room.
      (See depiction of Report Writing Mod).

       A BLM/PCSO Shared Asset: 25% charged to PCSO (Based on one-quarter space
       assigned to PCSO).


   5) BLM/PCSO LE Operations Mod:
      12ft Wide x 60ft Long Modular Building (Single-Wide), with two doors to outside at
                                        2

                                                                                  AR03404
  Case 1:19-cv-03729-DLF Document 35-13 Filed 07/12/21 Page 41 of 365
       each end of front of Mod. Interior: walls dividing into three rooms (10ft room/40ft
       room/10ft room) with doors between interior rooms.
       (See depiction of Unified LE Mod).

       A BLM/PCSO Shared Asset: 50% charged to PCSO (Based on one-half space
       assigned to PCSO).

    6) BLM/PCSO Evidence Processing/Evidence Storage Mod:
       12ft Wide x 60ft Long Modular Building (Single-Wide), two doors to outside at each
       end of front of Mod. Interior: walls dividing into three rooms (10ft room/40ft
       room/10ft room) with doors between interior rooms. A safety ventilation system must
       be installed in the 40ft center room to vent out noxious fumes from the illegal
       narcotic’s seized and processed for evidence.
       (See depiction of Evidence Mod).

       A BLM/PCSO Shared Asset: 50% charged to PCSO (Based on one-half space
       assigned to PCSO).

    7) BLM Medical Mod:
       12ft Wide x 60ft Long Modular Building (Single-Wide), two doors at one end of
       front of Mod. Interior: walls dividing into three rooms (10ft room/40ft room/10ft
       room) with doors between interior rooms.
       (See depiction of Medical LE Mod).

       A BLM asset only.

    On-Site Service of 7 Modular buildings:

    The Service of the 7 modular buildings includes: mobilization of the 7 modular buildings
    by delivery to the JOC site, set-up in configuration outlined in set-up layout; anchoring to
    the ground; and constructing steps/rails (straight out instead of to the side for Mods with
    Shade Structures: Dining, Event Operations, LE Operations). BMP will coordinate all
    inspections and certifications by the state. Service shall also include the complete
    breakdown and demobilization of the modular buildings.

    The BLM and BMP will flag the location of building placement at the playa site (in
    accordance with the BMP scaled playa site layout) during “Measure Week” (7/29 –
    8/2/2019). The contractor or BMP will be responsible for providing any equipment
    required on site to move, setup, and breakdown the buildings as configured in the JOC
    site layout.

    A BLM/PCSO Shared Service: 15% charged to PCSO (Based on BLM & PCSO TO
    position numbers working event and at JOC).

C. Construction of Shade Structures of Designated Mods and K-9 Vehicles Bay by
   DPW Component
    (See attached JOC Layout for Placement of the Shade Structures)

    1) DPW Shade Structure (12’x 12’ shade structure) on front between doors of BLM
       Event Operations Mod.
                                         3

                                                                                       AR03405
   Case 1:19-cv-03729-DLF Document 35-13 Filed 07/12/21 Page 42 of 365
    2) DPW Shade Structure (12’x 12’ shade structure) on front between doors of
       BLM/PCSO Unified LE Operations Mod.
    3) DPW Shade Structure (12’ x 12” shade structure) on front between doors of
       BLM/PCSO Dining Mod.
    4) If deemed necessary by BLM at the event due to hot temperatures, DPW will
       construct a shade structure (3 bay drive in structure) along north compound fence line
       (behind Medical Mod), east of vehicle access gate (Same as in 2018).

    A BLM/PCSO Shared Asset: 15% charged to PCSO (Based on BLM & PCSO use of
    Mods with shade structures and K-9 bay structure).

D. Placement and Service of Furniture for Modular Buildings Component:
    (See attached furniture placement table for placement of furniture in Mods)

    Providing the following Furniture items:

    1)   75 rectangular tables (6ft long/3ft wide/30in tall, folding)
    2)   2 Conference tables (10ft long/4ft wide/30in tall, non-folding)
    3)   162 Folding chairs
    4)   64 high-back roller-chairs
    5)   9 refrigerators (large side by side/approximately 6ft tall-3ft wide)
    6)   3 couches (8ft)
    7)   6 Desks (approximately 5ft long with drawers on right side)
    8)   2 Large Dry Erase Boards (approximately 6’x 4’)
    9)   1 Small Dry Erase Board (approximately 3’x 2’)

    On-Site Service of the Furniture:

    The Service of the furniture includes: mobilization of the furniture by delivery to JOC
    site and placement of furniture into Mods as depicted in attached furniture placement
    diagrams of each Mod. BLM will have logistic crew on site to assist.

    The furniture shall also be demobilization (break-down/ pick-up).

    A BLM/PCSO Shared Asset: 15% charged to PCSO (Based on PCSO use of Mod
    furniture).

E. Rental, Placement and Service of Temporary Power for JOC Component:
   (See attached JOC Layout for Placement of the Generators)

    Rental of Temporary Power equipment to power approximately 8 modular buildings,
    Food Vendor kitchen complex and approximately 8 RV/camping trailers at JOC site

    1) Two (2) 200 KW Generators (minimum).
    2) All needed distribution (50 amp) cords, spider boxes, whips, etc.
    3) Re-fueling (diesel) and maintenance (oil) service throughout operational period.

   On-Site Service of the Temporary Power equipment:

    The Service of the temporary power includes: mobilization of the generators/equipment
                                           4

                                                                                      AR03406
  Case 1:19-cv-03729-DLF Document 35-13 Filed 07/12/21 Page 43 of 365
   by delivery to JOC site, set generators (one as main and the second as back-up if main
   fails), lay all cords and connect power to the 8 Modular buildings (direct hook-ups), Food
   Vender kitchen complex and 8 RVs/camping style trailers; after all hook-ups, test power
   to all facilities; on-site re-fueling of generators with diesel fuel throughout operation and
   any needed servicing (oil) and needed maintenance.

   Generators will be operational 24 hours a day for the entire rental period. Contractor is to
   provide fuel and service as needed. All costs should be included in the rental costs.

   The Service of the temporary power also includes complete demobilization.

   A BLM/PCSO Shared Asset: 15% charged to PCSO (Based on BLM & PCSO TO
   position numbers working event and at JOC).

F. Rental, Placement and Service of Portable Restrooms for BLM side of JOC
   Component:
  (See attached JOC Layout for Placement of Portable Restrooms & Hand wash stations)

   Rental of Portable Restrooms and Hand Wash Stations, including all supplies (toilet
   paper, paper towels, soap, hand sanitizer, etc.).

   1) 22 (10 Handicap & 12 Standard) Portable Restrooms.
   2) 12 Hand Wash Stations.
   3) Service of Portable Restrooms (dumping back-water/cleaning/re-supply paper) and
      service of Hand washing stations (dumping of gray water, re-fill potable water)

   Along front fence/gate of JOC -     2 handicap toilet units / 3 Standard toilet units / 2 HWS
   Right side of JOC -                 2 handicap toilet unit / 3 Standard toilet units / 2 HWS
   Left side of JOC -                  2 handicap toilet unit / 3 Standard toilet units / 2 HWS
   Rear of JOC -                       2 handicap toilet unit / 3 Standard toilet units / 2 HWS
   Rear/Right side of JOC -            1 handicap toilet unit / 1 HWS (For Spectrum)
   Behind Jail Mod -                   1 handicap toilet unit / 1 HWS (For Custody’s)
   Front of Dining Mod -               2 HWS (For Dining Use)

   Service of Portable Restrooms and Hand Wash Stations:

   In addition to the delivery, the set-up of the portable toilets will included the anchoring of
   the units. The contractor is responsible for cleaning the inside of the portable toilets,
   pumping as necessary, refilling handwash stations potable water and cleaning washing
   bowls. The units must be checked daily. It is the contractor’s responsibility to establish
   and coordinate the servicing schedule with the on-site BLM and BRC Logistics
   Managers. The units will need to be serviced and supplies stocked accordingly.

   A BLM/PCSO Shared Asset: 15% charged to PCSO (Based on BLM & PCSO TO
   position numbers working event and at JOC).

G. Sewer and Potable Water Service to Camping Trailers/RVs at JOC Component:

   Service of JOC Camping Trailers/RVs:

                                             5

                                                                                        AR03407
     Case 1:19-cv-03729-DLF Document 35-13 Filed 07/12/21 Page 44 of 365
       1) On-site service (pump gray/black water and refill potable water) of RVs/camping
          trailers, approximately 8. (2 lodging trailers of food vendor- left rear of compound; 6
          lodging trailers/RVs of BLM Contractors - right rear of compound)

       A BLM/Spectrum asset only.

  H. Rental, Placement and Service of Lighting Equipment at JOC Component:
     (See attached JOC Layout for Placement of the Light Towers)

       Rental of Diesel Powered Light Towers for JOC:

       1) Placement of approximately 11 Light Towers for JOC compound (diesel powered
          light towers with environmental spill basins (Not counting ESD side). Re-fueling
          light towers throughout operational period (Same as 2018).

       On-Site Service of Lighting Equipment:

       The Service of the light towers includes: delivery and placement at compound in
       designated locations, re-fueling diesel throughout operational period, servicing any
       maintenance problems, turning on/off of the light towers daily and demobilization (break
       down/pick-up) of light towers.

       A BLM/PCSO Shared Asset: 15% charged to PCSO (Based on BLM & PCSO TO
       position numbers working event and at JOC).

   I. Placement of 2 Connex boxes, one for BLM Logistic and one for BLM Comms at
      JOC Component:

      Rental of two 20 ft connex box for BLM logistic storage and BLM communications
      storage at JOC. Service includes placement of the boxes, starting on August 14 and
      removal of the boxes on September 7. Placement locations will be displayed on JOC
      layout. Deployment days will be same as modular buildings.

       A BLM asset only.

  J. Fencing at JOC Component:

       Construction of litter fence (orange plastic fencing that is used as perimeter fence) around
       and within JOC, per JOC layout diagram. BLM will have logistic crew on site to assist.

       A BLM/PCSO Shared Asset: 15% charged to PCSO (Based on BLM & PCSO TO
       position numbers working event and at JOC).


LOCATION

The JOC site will be located at a mutually agreed upon site to be determined later, off County
Road 34, 12 miles north of Gerlach, NV.


                                                6

                                                                                          AR03408
     Case 1:19-cv-03729-DLF Document 35-13 Filed 07/12/21 Page 45 of 365



PERIOD OF PERFORMANCE

All BLM/PCSO JOC assets/equipment must be in place (mobilized) and operational at the
compound site by the end of the day on Tuesday August 13, 2019 and run through Friday
September 6, 2019. All services required at JOC will start on Thursday August 15, 2019 and run
through Friday September 6, 2019. The JOC equipment can be demobilized (break-down/pick-
up) beginning on Saturday September 7, 2019.

FINALIZATION

If BRC accepts this SOW under the MOU Program, please send written confirmation (E-Mail) of
the acceptance to Mark Pirtle by May 9, 2019.




                                              7

                                                                                     AR03409
3/21/2019         Case 1:19-cv-03729-DLF
                                 DEPARTMENT Document     35-13
                                            OF THE INTERIOR         Filed 07/12/21
                                                            Mail - [EXTERNAL]          Page
                                                                              2019 MOU for     46 of 365
                                                                                           BLM Lodging



                                                                                     Mckinney, Chelsea <cmmckinney@blm.gov>



  [EXTERNAL] 2019 MOU for BLM Lodging
  1 message

  Playground <playground@burningman.org>                                                Wed, Mar 20, 2019 at 5:44 PM
  To: Mark Hall <mehall@blm.gov>
  Cc: Marnee Benson <marnee.benson@burningman.org>, "Mckinney, Chelsea" <cmmckinney@blm.gov>, Charlie Dolman
  <charlie@burningman.org>, Mark Pirtle <mpirtle@blm.gov>, Rebecca Andres <randres@blm.gov>, Emma Weisman
  <emma.weisman@burningman.org>

    Mark-

    BMP will accept this MOU after removal of the following item:

    pg. 2 under Additional Requirement - BMP must provide standby electrical power assets i.e. portable generators to power
    the BLM’s MOU assigned lodging facilities at the Bruno facilities in case of a power outage that is predicted to last 24
    hours or more.

    We are willing to provide power at the Trailer Park.

    Please send the revised version for our review so we can accept.


     2 attachments
            2019 BMP-BLM MOU Program_BM Event Contracted BLM Lodging_for BLM only_SOW to BMP.pdf
            143K
            ATT00001
            1K




                                                                                                                    AR03410
https://mail.google.com/mail/u/0?ik=316af28ff0&view=pt&search=all&permthid=thread-f%3A1628573882191361243&simpl=msg-f%3A162857388219…   1/1
     Case 1:19-cv-03729-DLF Document 35-13 Filed 07/12/21 Page 47 of 365


                          BURNING MAN OPERATION 2019

              MOU STATEMENT OF WORK TO BMP
         FOR BLM CONTRACTED LODGING IN GERLACH
Per a Memorandum of Understanding (MOU) between Burning Man Project (BMP), formerly
Black Rock City (BRC) LLC and the Bureau of Land Management (BLM), BMP will be
utilizing their internal procurement process to obtain services needed by the BLM in their
operational mission at the 2019 Burning Man Event. This document will serve as the Statement
of Work for the lodging contract at Bruno’s Country Club and BMP facilities.

The BLM 2019 Planning team Member Mark Pirtle (Cell: 775-455-6947/E-mail:
mpirtle@blm.gov) will be available to BMP and their contractor during the pre-award, award
and deployment planning periods for question/concerns. During the event, Pirtle will be on site
to coordinate with BMP and the contractor representative for the lodging facilities. Pirtle will
coordinate with BMP and Bruno representatives to obtain the lodging keys. BMP must identify a
BMP POC for lodging issues to BLM, for both contracted facilities and BMP owned facilities.

BMP must ensure that there are facility cleaning and maintenance crews for all BLM SOW
lodging facilities, whether contracted from Bruno’s or BMP provided facilities. Cleaning (new
towels & linen) must be offered to detailers every day even though many detailers may not
request it. BLM will provide door “Hang Tags” that say “Do Not Disturb” for every room for
BLM detailers to use when they don’t want to be woken up or don’t want anybody going into
their room.

REQUIRED SERVICES

BMP must provide Bruno facilities in the following form:

   1) 41 Motel Rooms/49 Beds
      (The Room #s are subject to change depending on possible construction changes to
      Building 2 by Bruno’s in the coming months. Bed configuration will be determined and
      provided at a later date)
          Building 1 - 20 Rooms/20 Beds
          Building 2 - 21 Rooms/29 Beds

   2) 10 Motel Apartments/13 Beds
      (The Apt #s are subject to change depending on availability by Bruno’s)
          Apt#1 (Single)
          Apt#2 (Double)
          Apt#3 (Single)
          Apt#4 (Single)
          Apt#30 (Single)
          Apt#37 (Single)
          Apt#38 (Single)
          Apt#40 (Single)
          Apt#41 (Single)
                                               1

                                                                                       AR03411
      Case 1:19-cv-03729-DLF Document 35-13 Filed 07/12/21 Page 48 of 365


              Apt #46 (Triple)

BMP must provide BMP facilities in the following form:

   3) Trailer Park: 1 House (Sunset), 9 Trailer Houses
      (The Trailer Houses #s are subject to change depending on possible construction changes
      to Trailer Houses by BMP in the coming months. Bed configuration will be determined
      and provided at a later date)
           Sunset House
           Trailer#5
           Trailer#6
           Trailer#7
           Trailer#8
           Trailer#9
           Trailer#11
           Trailer#12
           Trailer#13
           Trailer#14

   4) 7 Trailer pads with 2 trailers at each pad for a total of 14 trailers
          Space #1 a&b
          Space #2 a&b
          Space #3 a&b
          Space #4 a&b
          Space # 16 a&b
          Space # 17 a&b
          Space # 18 a&b

           BRC must assure that they provide the Y adapters for water & sewer hook-ups and
           the water hoses and sewer hoses for maximum of 16 trailers.

ADDITIONAL REQUIREMENT

BMP must provide standby electrical power assets i.e. portable generators to power the BLM’s
MOU assigned lodging facilities at the Trailer Park and at the Bruno facilities in case of a power
outage that is predicted to last 24 hours or more. The deployment of generators and their hook
ups will take no more than 2 hours after requested by BLM.

LOCATION

The lodging facilities must be in Gerlach, NV, which is the only community with lodging facility
within 75 mile of the event location. Gerlach is 8 miles from the Black Rock City location.




                                                  2

                                                                                         AR03412
     Case 1:19-cv-03729-DLF Document 35-13 Filed 07/12/21 Page 49 of 365


PERIOD OF PERFORMANCE

All lodging facilities must be available starting Monday, August 19, 2019, except for BMP
Trailer Park Houses (5, 6, 7, 8, 9, 11, 12, 13, 14) & Sunset House, which need to be available
Wednesday, August 14, 2019 for contract dispatchers and BLM set-up detailers. The Trailer
Park Houses will be vacated by BLM mid-day on Thursday, September 5. All Bruno facilities
must be available through Friday, September 6, 2019 (Check-out of last rooms on Saturday
9/7/19, barring any unforeseen requirement to keep detailers longer).

FINALIZATION

If BRC accepts this SOW under the MOU program, please send written confirmation (E-Mail) of
the acceptance to Mark Pirtle by March 22, 2019.




                                                3

                                                                                        AR03413
3/21/2019           Case 1:19-cv-03729-DLF     Document
                             DEPARTMENT OF THE INTERIOR Mail -35-13   Filed
                                                               [EXTERNAL] 201907/12/21     Page for
                                                                              MOU for Meal Services 50BLM
                                                                                                       of &365
                                                                                                            PCSO



                                                                                     Mckinney, Chelsea <cmmckinney@blm.gov>



  [EXTERNAL] 2019 MOU for Meal Services for BLM & PCSO
  1 message

  Playground <playground@burningman.org>                                              Wed, Mar 20, 2019 at 5:53 PM
  To: Mark Hall <mehall@blm.gov>
  Cc: Marnee Benson <marnee.benson@burningman.org>, Charlie Dolman <charlie@burningman.org>, Mark Pirtle
  <mpirtle@blm.gov>, Rebecca Andres <randres@blm.gov>, "Mckinney, Chelsea" <cmmckinney@blm.gov>, Emma Weisman
  <emma.weisman@burningman.org>

    Mark-

    BMP will accept this MOU after removal of the following items:

    pg. 2 #5 and #8 under BMP/BLM (through other SOWs) will provide:

            5) Trash containers and removal

            8) Dining hall (double-wide modular building)

    Please send the revised version for our review so we can accept.



     2 attachments
            2019 BMP-BLM MOU Program_BM Event Contracted Meal Services_ for BLM and PCSO_SOW to BMP.pdf
            289K
            ATT00001
            1K




                                                                                                                    AR03414
https://mail.google.com/mail/u/0?ik=316af28ff0&view=pt&search=all&permthid=thread-f%3A1628574443402832334&simpl=msg-f%3A162857444340…   1/1
     Case 1:19-cv-03729-DLF Document 35-13 Filed 07/12/21 Page 51 of 365




                       BURNING MAN OPERATION 2019
               MOU STATEMENT OF WORK TO BMP
       FOR BLM/PCSO CONTRACTED MEALS SERVICES AT JOC
Per a Memorandum of Understanding (MOU) between Burning Man Project (BMP), formerly
Black Rock City (BRC) LLC, and the Bureau of Land Management (BLM), BMP will be
utilizing their internal procurement process to obtain shared services needed by the BLM and
PCSO in their operational missions at the 2019 Burning Man Event. This document will serve as
the Statement of Work for the BLM and PCSO shared asset of contracted meal services at the
JOC Compound.

The BLM 2019 Planning Team Member Mark Pirtle (Cell: 775-455-6947/E-mail:
mpirtle@blm.gov) will be available to BMP and their contractor during the pre-award, award
and deployment planning periods for question/concerns. During the event, Pirtle will be on site
to coordinate with BMP and the contractor representatives for the contracted meal services.

REQUIRED SERVICES

Meal requirements will be adjusted by BMP, with BLM concurrence, if necessary according to
the final BLM and PCSO Table of Organizations.

Food Service

   1. 3 Days: Pre-Patrol Event Days: 8/20 (Tuesday) through 8/22 (Thursday) - 63 detailers
      Based on food service to BLM (55) detailers and PCSO (8) detailers

   2. 10 Days: Training Day plus 9 Main Event Days: 8/23 (Friday) through 9/1 (Sunday) -
      136 detailers
      Based on food service to BLM (106) and PCSO (30) detailers

   3. 3 Days: Post-Patrol Days: 9/2 (Monday) through 9/5 (Thursday) - 58 detailers
      Based on food service to BLM (50) and PCSO (8) detailers

   ***Dairy-free, Gluten-free, and Vegetarian meal options must be available.

The following services must be provided by the food service contractor:
1) Set-up food kitchen and service facility at the JOC location on the playa at the Burning Man
    event.
2) Provide three hot meals a day for each of the detailer in a 24 hour period. (See attachment
    1, Hot-Meal Time Schedules, based on event week detailer numbers and work shift hours
    of detailers).
3) Have a 24 hour Missed Meal Service to accommodate detailers who miss a scheduled meal
    time (same food as scheduled meals).
4) Have ability to make “sack lunches” to issue to detailers not able to make scheduled meals
    or miss-meal services (cold sandwiches).



                                                                                        AR03415
       Case 1:19-cv-03729-DLF Document 35-13 Filed 07/12/21 Page 52 of 365




5) Purchase of approximately 250 20lbs bags of ice (may have to be re-supplied depending on
   use).
6) Purchase of approximately 280 cases of bottled water, 24/16oz per case (may have to be re-
   supplied depending on use).
7) Purchase of approximately 120 cases of Gatorade Sport Drinks/Assorted Flavors, 24/20oz
   per case (may have to be re-supplied depending on use).

Food Service Provider will provide the following equipment:
   1) Dedicated Food staff for JOC to provide the food service (No BMP volunteer staff
      helpers, all must be Contractor employees).
   2) Commercial kitchen facility at JOC, behind dining hall.
   3) Servicing facility set up in dining hall.
   4) Refrigerated truck/trailer at JOC for cold food storage.
   5) Food Supply storage trailer at JOC.
   6) All equipment to serve meals
   7) Hot holding equipment.
   8) Cold holding equipment.
   9) On site lodging facilities for food service staff at JOC (Motor homes and/or Camper
      trailers)

BMP/BLM (through other SOWs) will provide:
  1) Dedicated area at JOC for food kitchen facility and food staff lodging
  2) Power to kitchen facility and food staff lodging facility at JOC
  3) Potable water refill
  4) Gray water removal
  5) Trash containers and removal
  6) Lighting to food service and lodging area at JOC
  7) Portable restrooms and hand washing stations for food service staff at JOC
  8) Dining hall (double-wide modular building)
  9) Table and chairs for dining hall

MANDATORY ITEMS

Mandatory Items for Breakfast

       Butter and margarine, instant hot cereal, jelly or jam, peanut butter, salt, pepper, sugar,
        cream (or substitute),. These items shall be individually packaged. Mustard, ketchup,
        steak sauce, salt, and pepper shall be provided in approved dispensers or original bottles
        in the dining trailer area.

       Salsa, hot peppers, brown sugar and raisins or other dried fruit shall also be made
        available, in appropriate serving containers, not individually packaged.

Mandatory Items for Hot Lunch/ Dinners

       Butter and margarine, jelly or jam, peanut butter, mustard, ketchup, steak sauce, salt,
        pepper, sugar, cream (or substitute), tea and hot chocolate. These items shall be



                                                                                              AR03416
       Case 1:19-cv-03729-DLF Document 35-13 Filed 07/12/21 Page 53 of 365




        individually packaged. Mustard, ketchup, steak sauce, salt, and pepper and other large
        scale condiments shall be provided in approved dispensers or original bottles in the
        dining tent area.

       Salsa and hot peppers shall also be made available, in appropriate serving containers,
        not individually packaged.

       A variety of dessert will need to be served with each dinner.

       Salad bar should be available for both lunch and dinner.

Mandatory items for 24 Hour Service Bar

       Hot Regular Brewed Coffee (regular and decaffeinated). Flavored coffee may be
        served in addition to regular coffee at the Contractor’s option.

       Hot Water

       Hot Chocolate

       Chilled 100% Fruit Juice

       Brewed Coffee

       Tea Bags (regular and decaffeinated)

       Cold Drinks (variety of soda options)

       Iced Tea (regular and decaffeinated)

       Assortment of Dry Cereal

       Greek Yogurt

       Yogurt

       Bread both white and wheat, English muffins

       Milk - Both white and chocolate milk shall be available along with a Milk alternative
        (almond, soy and rice)

       Snacks – suggested items: Personal pizzas, hot pockets, burritos, noodle cups, small
        candy items, Jerky, meat and cheese snacks, cookies, brownies, protein bars, nuts, chips,




                                                                                          AR03417
       Case 1:19-cv-03729-DLF Document 35-13 Filed 07/12/21 Page 54 of 365




        popcorn, fresh fruit, apples, oranges, bananas, etc.

       Ice Cream

Missed Meals items between scheduled meal hours (These items are only available during
non-meal hours)

       Grilled Cheese Sandwich
       Quesadilla
       Deli Sandwiches
       Hamburger
       Hot dogs
       Grilled chicken
       Chicken fingers
       veggies

(See Attachment 2, for additional Meal Food Suggestions)

ADDITIONAL REQUIREMENT

The food service provider must ensure, through the BMP JOC Team, that all areas/equipment
with a potential for spills/drips occurring onto the playa are remedied with spill/drip
containers/pads at the JOC facility.

LOCATION

The food service provider will locate their facility at the JOC location off County Road 34, 12
miles north of Gerlach, NV.

PERIOD OF PERFORMANCE

The food service contractor will start providing the hot-meal services and the 24 hour missed
hot meal service on August 20 (Tuesday), 2019 and run until breakfast September 5 (Thursday),
2019. The food service contractor will arrive at the JOC location prior to 8/20 to allow
themselves enough time for set-up of all facilities needed to start the service of the first meal.
The food service contractor can start breaking down after the last meal of service.

FINALIZATION

If BMP accepts this SOW under the MOU Program, please send written confirmation (E-Mail)
of the acceptance to Mark Pirtle by March 22, 2019.




                                                                                          AR03418
         Case 1:19-cv-03729-DLF Document 35-13 Filed 07/12/21 Page 55 of 365


                                        COSTRECOVERY
                                                   AGREEMENT

                     BURNINGMANSPECIALRECREATION    PERMIT:NVW03500-16-01
                                APPLICANT:Black Rock City, LLC.
                      LEADBLMOFFICE:Winnemucca District, Black Rock Field Office

I.     AUTHORITY:    Section 304(b) of the Federal Land Policy and Management Act (FLPMA) [43
U.S.C.1734(b), as amended and 43 CFRSubpart 2932.

II.     PURPOSE:This Agreement between the above referenced Applicant and the Bureau of Land
Management (BLM) establishes procedures to reimburse BLMfor costs incurred to process a Special
Recreation Permit (SRP) NVW03500-16-01. If the BLMdecides to authorize an SRP, this Agreement
shall be amended to reflect the overall costs to be reimbursed to the BLMfor costs incurred to
administer the 2016 Burning Man SRP.

III.     PROVISIONSOFAGREEMENT

A.      In accordance with Section 304(b) of FLPMA,BLMHandbook H-2930-1, BLMManual 1323, and
43 CFR 2932.31, Applicant agrees to reimburse BLMfor the costs incurred by BLMfor processing the
Application, and should a SRP be issued, costs for issuing a SRP and monitoring the SRP.

8.      This Agreement is subject to the Reimbursable Cost Provisions and the Direct and Indirect Costs
to the government outlined in 0MB Circular A-25, Treasury Account: 14XS017, Service Charges,
Deposits, and Forfeitures, and 43 CFRSubpart 2932. The Cost Estimate is included, and it will be
amended should actual expenses exceed the amounts identified in Attachment 1.

C.      A cost recovery account will be established for the SRP. The BLMrequires you to remit 100% of
the estimated cost recovery costs before the start of the 2016 Event. Please refer to the payment
schedule below. After the permit is complete and all work is finished, the BLMwill notify you if
additional funds are required or if you are entitled to a refund.

The following schedule for payments has been developed to allow for the amount due from the
estimate to be paid in two (2) installments and have 100% of the cost recovery estimate paid prior to
the start of the event:

                             Payment          Date             Amoun t Due
                                #1         (Receivedl           $184, 224
                                #2         (Receivedl           $315,000
                                #3       August 10, 2016       $1,700,7 35
                              Total
                              Cost                              $2,199,959
                             Estimate

Following the close-out of the event permit, an accounting of the cost recovery funds will be provided
to Black Rock City, LLCby January 31, 2017.

IV.      REIMBURSABLE
                    COSTPROVISIONS

A.      BLMagrees to process the Application to the extent funding under the Agreement permits.
Processing will include, but not be limited to, the following: coordination, administration and approval
2016 CostRecoveryAgreement                                                                         Page    1




                                                                                               AR00770
         Case 1:19-cv-03729-DLF Document 35-13 Filed 07/12/21 Page 56 of 365


of any necessary NEPA compliance; consultation with appropriate Federal, State, Tribal, and local
officials; preparation of the administrative record and resolving any protests, appeals and litigation that
might result from the proposal, preparation of all decisions, monitoring the construction, operation
and termination of any resultant authorization; and other necessary processing actions consistent with
a final decision.

8.      BLMagrees to timely notify the Applicant, in writing, of any changes to the indirect rate. Refer
to the Definition of Direct and Indirect Costs in Section V. Applicant shall have the right to conduct, at
its own expense, reasonable audits of the books, records, and documents of BLMrelating to the items
on any particular accounting statement provided by BLM.

C.     Cost Recovery funds, once obligated by BLM,are not refundable and will not be made
refundable by termination of the Project, withdrawal of the Application, or non-issuance of a SRP.

D.      In accordance with 43 CFR 2932.31, 2932.32, and 2932.33(c), if BLMdenies the Application,
Applicant must reimburse BLMfor all costs BLMincurred in processing the Application. If the
Applicant withdraws the application, Applicant will reimburse BLMfor processing costs incurred by
BLMin closing its review of the Application and which cannot reasonably be avoided after BLM
receives written notice of withdrawal of the Application.

E.      Nothing herein shall be deemed to require BLMto maintain books, records, or documents other
than those usually maintained by them, provided that such books, records, and documents reasonably
segregate and identify the costs for which reimbursement is required and comply with generally
accepted accounting practices for such documentation.

The designated points of contact with whom each party to this Agreement will communicate
concerning any aspect of this Agreement are as follows:

Bureauof LandManagement                                         BlackRockCjty,LLC
William Mack, Jr                                                Charlie Dolman
Black Rock Field Manager                                        Event Operations Director
5100 E. Winnemucca Blvd                                         660 Alabama St
Winnemucca, NV 89445                                            San Francisco, CA 94110-2008
775-623-1578                                                    415-865-3800
wmack@blm.gov                                                   Charlie.dolman@burningman.org

V.       DEFINITIONOF DIRECTAND INDIRECTCOSTS

Direct costs are those costs which can be specifically identified with the Application and which are
incurred for the benefit of said applicant in that the costs would not have been incurred but for the
Application and are appropriate in order for BLMto process the Application. Examples of direct costs
include, but are not limited to, personnel costs in the form of wages paid to BLMpersonnel working on
the Application, with allowances provided for fringe benefits and leave surcharge rate and any
overtime associated with processing the Application; travel expenses; purchased services, if necessary,
such as printing, automated data processing services and photographic reproduction; and any
miscellaneous supplies and equipment of a specialized nature, the use of which is directly applicable to
processing the Application.

Indirect costs are those which cannot be specifically identified with the Application. These indirect
costs have been calculated at a rate of 23.1 percent of direct costs. The indirect costs are subject to
2016 Cost RecoveryAgreement                                                                          Page    2




                                                                                                 AR00771
         Case 1:19-cv-03729-DLF Document 35-13 Filed 07/12/21 Page 57 of 365


change annually. This percentage figure has been developed in accordance with Department of the
Interior procedures and represents those administrative and program costs, excluding management
overhead, which can be attributed to processing the Application. Indirect costs include a portion of the
costs for capitalized and non-capitalized equipment; space rental; telephone services; postage;
personnel transfer costs; budget and program development; administrative and clerical support;
training; safety management; public information, inquiries and reports; cartography and basic series
mapping; aviation management; telecommunications; maintenance of equipment and tools; and
systems design and implementation.

Treasury Account 14X5017, Service Charges, Deposits, and Forfeitures further described as BLM
Recreation Cost Recovery is defined in the table below:

Treasury Account                14X5017, Service Chare:es,Deposits, and Forfeitures
BLM Fund Code,                  XXXL5017AP, Fund 341, L51050000, Recreation Cost Recovery
Subactivitv, and Title
Source of                       Cost recovery charges are associated with recreation activities or
collections/appropriations      events and shall be levied to compensate the Government for the costs
                                of authorizing and administering the recreation-related use. As such,
                                this Subactivity covers revenues and expenditures associated with any
                                Special Recreation Permit that has been determined to be Cost
                                Recovery by BLMpersonnel as outlined in 43 CFR2930-1 Permits for
                                Recreation on Public Lands and H-2930-1, Recreation Permit
                                Administration Handbook.
                                Project codes are mandatory and will be assigned and administered by
                                the State Office from their block of unassigned project numbers. They
                                are used to differentiate revenues and obligations for each specific
                                permit.
                                Fees are collected in advance for specified tasks that must be carried
                                out before significant recreation events can be permitted to occur on
                                public lands, and BLMis expected to account to each applicant on the
                                cost of all aspects of the work BLMperforms.


As noted in the definition in the table, this account stipulates cost recovery charges shall be levied to
compensate the Government for the costs of authorizing and administering the recreation-related use.
Because Burning Man is a full cost recovery event, indirect costs will apply as they would for all other
commercial permits that require full cost recovery.

VI.       EFFECTIVE
                  DATE:

This Agreement shall be effective, as of the latter date ofits execution by both parties. Unless
terminated earlier, it shall continue until the BLMauthorized officer deems the agreement provisions
have been satisfied.

Please sign the agreement below, and return to the BLM,Winnemucca District Black Rock Field Office
Manager by June 27, 2016.




2016 Cost Recovery Agreement                                                                       Page     3




                                                                                               AR00772
         Case 1:19-cv-03729-DLF Document 35-13 Filed 07/12/21 Page 58 of 365


 VII.     SIGNATURES
                   OFAGREEMENT

 For: Bureau of Land Management             Fo(; Black Rock City, LLC



 Signature                                  Signature


 Date
                                             312S ( {6~
                                            Date

William Mack,Jr                             Charlie Dolman
Black Rock Field Manager·                   Event Operations Director, BRC




2016 Cost RecoveryAgreement




                                                                             AR00773
        Case 1:19-cv-03729-DLF Document 35-13 Filed 07/12/21 Page 59 of 365



Attachment1
2016 COST RECOVERY (CR) ESTIMATE
Summary:
  Labor Costs                               $ 1,231,978
  Operational Costs                         $ 405,500

  Sub Total of Direct Costs                 $ 1,637,478

  FY 2016 lndirect Cost Rate of 23.1% $378,257

  Cost Estimate TOT AL                      $2,015,735


Labor Detail:
                                                          ESTIMATED   ESTIMATED
                          POSITION
                                                            HOURS      AMOUNT
                    Authorized Officer (AO), Event IC       452        $32,499
                     Law Enforcement Branch Chief            532       $38,229
                    Civilian Operations Branch Chief        928        $46,652
                          Public Information Officer         148       $10.498
                                      Admin Support          106       $3,544
                                        Safety Officer       128       $7,895
        Compliance (Environmental & Vending) Sup             314       $20,058
                                             Vending         148       $7,308
                                   Compliance Team           148       $7,308
                                   Compliance Team           148        $7,308
                                   Compliance Team           148        $6,031
                                   Compliance Team           148        $6,031
                                                  GIS       164         $8,118
                                 Playa Logistics Lead       349        $17,249
                                      Pla)a Logistics       349        $17,249
                                      Playa Logistics       216        $8,800
                                      Playa Logistics       216        $8,800
                              Playa Logistics Runner         88        $3,580
                         Communications Supervisor          430        $30,556
                           Dispatch Center Manager          326        $12,104
                                              CommL         512        $32,353
                             Communications Tech            384 .      $23,826

                           POSTJON                        ESTIMATED   ESTIMATED
                                                            HOURS      AMOUNT
                                 Communications Tech         368       $18,147
                                 Communications Tech         368       $18,147
                                 Communications Tech ·       368       $18,147
                         Playa Information Technology        384       $15,643
                                           IT Security       326       $16,176



2016 Cost Recovery Agreement


                                                                                  AR00774
         Case 1:19-cv-03729-DLF Document 35-13 Filed 07/12/21 Page 60 of 365


                                                        ESTIMATED   ESTIMATED
                           POSITION
                                                          HOURS      AMOUNT
                    Law Enforcement Operations Chief       232        $17,417
                    Law Enforcement Operations Chief      232         $17,417
                                  Medical Team Lead        167        $13,535
                                         Medical Team      167       $11,381
                  Law Enforcement Patrol Commander        284        $19,295
                  Law Enforcement Patrol Commander        232        $15,720
                  Law Enforcement Patrol Commander        245        $19,753
                          Law Enforcement Patrol SL        137       $9,215
                          Law Enforcement Patrol SL        137       $9,215
                          Law Enforcement Patrol SL        137       $9,215
                         Law Enforcement Patrol SL        137        $9,215
                         Law Enforcement Patrol SL        137        $9,215
                         Law Enforcement Patrol SL        137        $9,215
                             Law Enforcement Patrol       189        $10,676
                             Law Enforcement Patrol       189        $10,676
                             Law Enforcement Patrol       189        $10,676
                             Law Enforcement Patrol       189        $10,676
                             Law Enforcement Patrol       189        $10,676
                             Law Enforcement Patrol       189        $10,676
                             Law Enforcement Patrol       189        $10,676
                             Law Enforcement Patrol       189        $10,676
                             Law Enforcement Patrol        176       $9,929
                             Law Enforcement Patrol       176        $9,929
                             Law Enforcement Patrol       176          $9,929
                             Law Enforcement Patrol       176          $9,929
                             Law Enforcement Patrol       176          $9,929
                             Law Enforcement Patrol       176          $9,929
                             Law Enforcement Patrol       176          $9,929
                             Law Enforcement Patrol       176         $9,929
                             Law Enforcement Patrol       137        $7,688
                             Law Enforcement Patrol       137        $7,688
                             Law Enforcement Patrol       137        $7,688
                             Law Enforcement Patrol        137        $7,688
                             Law Enforcement Patrol        137        $7,688
                             Law Enforcement Patrol       137         $7,688
                             Law Enforcement Patrol       137         $7,688
                             Law Enforcement Patrol       137         $7,688
                             Law Enforcement Patrol       137         $7,688
                             Law Enforcement Patrol       137         $7,688
                             Law Enforcement Patrol       137         $7,688
                             Law Enforcement Patrol       137         $7,688
                             Law Enforcement Patrol       137         $7,688
                             Law Enforcement Patrol       137         $7,688
                             Law Enforcement Patrol       137         $7,688




2016 Cost Recove rvAgreement


                                                                                AR00775
         Case 1:19-cv-03729-DLF Document 35-13 Filed 07/12/21 Page 61 of 365


                                                            ESTIMATED   ESTIMATED
                           POSITION
                                                              HOURS      AMOUNT
                               Law Enforcement Patrol          137        $7,688
                               Law Enforcement Patrol          137         $7,688
                               LawEnforcement Patrol           137         $7,688
                               Law Enforcement Patrol          137         $7.688
                               Law Enforcement Patrol          137        $7,688
                               LawEnforcement Patrol           137         $7,688
                              Law Enforcement Patrol           137         $7,688
                              Law Enforcement Patrol           137         $7,688
                              Law Enforcement Patrol           137         $7,688
                              Law Enforcement Patrol           137         $7,688
                              Law Enforcement Patrol           137         $7,688
                              Law Enforcement Patrol           137         $7,688
                              Law Enforcement Patrol           137         $7,688
                              Law Enforcement Patrol           137         $7,688
                  Law Enforcement fnvestigative Lead           432        $37,601
                      LawEnforcement Investigations            233        $16,20 2
                      LawEnforcement Investigations            137        $10,959
                      Law Enforcement Investigations           137        $9,215
                      Law Enforcement Investigations           137        $9,215
                      Law Enforcement Investigations           137        $9,215
                      LawEnforcement Investigations            137        $9,215
                      Law Enforcement Investigations           137        $9,215
                      LawEnforcement Investigations            137        $9,215
                      Law Enforcement Investigations           137        $9,215
                      LawEnforcement Investigations            137        $9,215
                      LawEnforcement Investigations            137        $9,215
                      Law Enforcement Investigations           137       $9,215
                               Law EnforcementOP R             144        $11,441
                           Law Enforcement Evidence            255        $17,765
                            Law Enforcement Evidence           162        $9,761
                             Law EnforcementIMARS              208        $16,695
                             Law Enforcement!MARS              152        $10,173
                            Financial Support (Off Playa)      80         $5,329
                         ContractingSupport (Off Playa)        80         $4,046
                                                             TOTAL      $1,231,978

Operations Detail:
               DESCRIPTION                   AMOUNT
           Microwave Internet Program $130,000
           Satellite Tracking (Delorme) $56,500
    Medical Modular Building Rental       $6,000
                          CAD Servers $13,000
                 Licensing/Maintenance



2016 Cost Recovery Agreement                                                          Pqe   7


                                                                                     AR00776
        Case 1:19-cv-03729-DLF Document 35-13 Filed 07/12/21 Page 62 of 365



                        HHS Agreement      $20,000
                                  Travel   $80,000
                     Vehicle Utilization   $50,000
                 Misc. Supplies/Equip.     $50,000
                                 TOTAL $405,500




2016 Cost RecoveryAgreement                                              Pase s

                                                                        AR00777
                                                          Case 1:19-cv-03729-DLF
                                                           A FRESH                  Document
                                                                   LOOK AT THE INITIAL       35-13
                                                                                       PROPOSALS     Filed2015
                                                                                                 FOR THE   07/12/21  Page
                                                                                                               BURNING MAN63EVENT
                                                                                                                             of 365
                                                                                   DRAFT INTERNAL WORKING COPY

                                                                                                                                                                                         ESTIMATED COST PROPOSED
    ISSUE                  2014 PRACTICE                2015 DRAFT SOW                       2015 PROPOSED DECISION                                  JUSTIFICATION
                                                                                                                                                                                                 DECISION

1: BLM HQ SOW:     In 2014 BRC provided (11)        For the 2015 event BLM           The BLM will modify the draft SOW request        1) Dining Trailer: In 2014 a double wide trailer   BLM contacted BRC’s modular
                   modular buildings for build-     proposed (10) modular                                                             was used as a dining/food service area. This       building vendor (Modspace) for
    Modular        out of the BLM HQ, utilizing     buildings utilizing the MOU      For the 2015 event BLM will propose BRC          practice will continue in 2015.                    cost estimates. Modspace stated
Building Rentals   the MOU for best business        for best business practices.     provides sufficient modular buildings to house                                                      the proposed changes to the
                   practices.                                                        the functions specified utilizing the MOU for    2) EOC Trailer: In 2014 the EOC trailer was an     2015 modular building proposal
                                                                                     best business practices. The BLM will only       interagency location for management officials      would equate to a rental cost
                   The (11) trailers consisted of   The (10) trailers consist of     stipulate that the following functions be        from the BLM, BRC, and other cooperating           increase of approximately
                   the following:                   the following:                   housed in double wide trailers:                  agencies to discuss event dynamics, manage         $15,000 more than the rental
                                                                                                                                      significant events, and make adjustments to        costs incurred in 2014.
                   (1) 60-foot double wide          (5) 60-foot double wide            1) Dinning                                     enhance public safety and security. Following
                   trailer:                         trailers:                                                                         a number of critical incidents where the EOC       * NOTE: During a meeting on
                                                                                       2) EOC                                         was used by incident management staff, the         7/9/15 between the BLM and
                            Dining                     Same as 2014:                                                                 EOC single wide trailer layout and space           BRC, the BLM apprised BRC that
                                                         Dining                       3) Dispatch                                    proved to be inefficient and did not               the BLM was open to revising
                   (9) 60-foot single wide                                                                                            accommodate the needs of the BLM, BRC, or          the number and/or size of the
                   trailers:                            Changes for 2015:            While it is understood additional modular        other cooperating agencies. Adjusting the size     proposed modular building
                         Emergency                      EOC                        space may be needed to support the below         and layout of the EOC trailer to a double wide     rentals needed for HQ. BRC
                             Operations Center           Dispatch (co-located       functions, the BLM will not stipulate that these trailer in 2015 will improve interagency           indicated they agreed with the
                             (EOC)                         with BRC)                 functions be housed in double wide trailers.     management of critical incidents.                  number and size of modular
                         Dispatch                       Compliance/GIS             The functions can be housed in one or more                                                          buildings proposed for HQ in the
                         Compliance                     Investigations/PCSO        single wide trailers at BRC’s discretion.        3) Dispatch Trailer: In 2014 BLM and BRC           2015 Draft SOW and they were
                             (Environmental and                                                                                       dispatch operations were housed in separate        not seeking any changes.
                             Vending)/GIS           (5) 60-foot single wide          4) Compliance/GIS                                single wide trailers. The BLM and BRC have         Furthermore BRC stated they
                         Investigations/           trailers:                                                                         mutually agreed to consolidate BRC/BLM             had already procured all the
                             Pershing County                                         5) Investigations/PCSO                           dispatch functions for the 2015 event in (1)       trailers for the HQ including the
                             Sheriff’s Office           Same as 2014:                                                                 double wide. This will allow for increased         (5) proposed double wide
                             (PCSO)                      Medical                                                                     communication, improved emergency                  trailers.
                         LE and Civilian                Evidence                                                                    response times, and more timely notification
                             Operations                  Report Writing                                                              of significant events to partner agencies.         BRC did indicate they wanted to
                         Medical                        Logistics/ Comms                                                                                                               be included in the HQ design
                         Evidence                                                                                                    4) Compliance/GIS Trailer: In 2014 the civilian    layout in order to maximize
                         Report Writing                Changed for 2015:                                                             operations teams (compliance/vending/GIS)          efficiency of operations.
                                                                                                                                      were split into (2) single wide trailers (i.e.,
                         Logisics / Comms               Jail
                                                                                                                                      compliance trailer and civ operations
                                                                                                                                      trailer). With unified command compliance
                   (1) 40-foot single wide
                                                                                                                                      and vending personnel now work
                   trailer:
                                                                                                                                      cooperatively with BRC environmental groups
                         Jail
                                                                                                                                      to address environmental concerns.

                                                                                                                                                                                                              AR07273
                                                                                                                                                                                                                    Page 1 of 12
Case 1:19-cv-03729-DLF
 A FRESH                  Document
         LOOK AT THE INITIAL       35-13
                             PROPOSALS     Filed2015
                                       FOR THE   07/12/21  Page
                                                     BURNING MAN64EVENT
                                                                   of 365
               DRAFT INTERNAL WORKING COPY
                                                      5) Investigations/PCSO Trailer: In 2014 PCSO,
                                                      BLM, and USPP investigative personnel were
                                                      located in (1) single wide trailer. The trailer
                                                      was used for interagency meetings,
                                                      investigative operations planning, undercover
                                                      operations planning, report writing, interviews,
                                                      and as a temporary safe haven for victims of
                                                      sexual crimes. The trailer was equipped with
                                                      two offices, one of which was used as a PCSO
                                                      command staff office. The other was
                                                      designated as an interview room. A single
                                                      interview room proved to be inadequate
                                                      during sexual assault and person-on-person
                                                      criminal investigations that require multiple
                                                      interviews be conducted simultaneously. Due
                                                      to limited space many of these interviews
                                                      were conducted outdoors; unfortunately
                                                      exposing victims and witnesses to
                                                      uncomfortable circumstances and, in some
                                                      cases, compromising their request for
                                                      anonymity. A double wide would provide
                                                      additional interview rooms and secure,
                                                      separate locations for suspects, victims, and
                                                      witnesses. In addition, the PCSO command
                                                      staff could maintain an office where they can
                                                      hold private conversations and secure
                                                      sensitive equipment.




                                                                                                         AR07274
                                                                                                            Page 2 of 12
                                                           Case 1:19-cv-03729-DLF
                                                            A FRESH                  Document
                                                                    LOOK AT THE INITIAL       35-13
                                                                                        PROPOSALS     Filed2015
                                                                                                  FOR THE   07/12/21  Page
                                                                                                                BURNING MAN65EVENT
                                                                                                                              of 365
                                                                                   DRAFT INTERNAL WORKING COPY

                                                                                                                                                                                            ESTIMATED COST PROPOSED
     ISSUE                2014 PRACTICE                   2015 DRAFT SOW                       2015 PROPOSED DECISION                                  JUSTIFICATION
                                                                                                                                                                                                    DECISION

   2: BLM HQ        In 2014 BRC provided (18)         For the 2015 event the BLM       The BLM will eliminate this draft SOW            Lighting within the portable toilets is necessary   No cost increase over 2014 is
      SOW:          non-flush portable toilets        proposed (4) two stall flush     request.                                         for employee use during night operations.           anticipated for the non-flush
                    and (10) stand-alone hand         toilets with integrated hand                                                                                                          portable toilets.
Flush Toilets and   wash stations at the BLM          wash basins, and (2) four        The BLM will revert back to the 2014 practice    While at the event, officers have physical
Integrated Wash     HQ utilizing the MOU for          stall flush toilets with         of using non-flush portable toilets and stand-   contact with participants who are not wearing       The self-contained
     Basins         best business practices.          integrated hand wash             alone hand wash stations.                        clothes and/or have some form of bio-hazard         decontamination station will
                                                      basins, utilizing the MOU for                                                     on their bodies to include blood, semen, feces      cost approximately $20,000.
                                                      best business practices.         The BLM will require interior lighting (e.g.,    and urine. Though many officers try to wear
                                                                                       battery operated lights, etc.) within the non-   nitrile gloves to provide a barrier during these    Battery operated lights will cost
                                                                                       flush portable toilets.                          interactions, there are times when this is not      approximately $250 or less.
                                                                                                                                        possible. Additionally, officers are processing
                                                                                       To address health and safety needs associated    large quantities of illegal narcotics, some of
                                                                                       with employee exposure to biohazards, the        which are of an unknown type with the
                                                                                       BLM will research the rental of (1)              potential for accidental epidermal exposure.
                                                                                       “emergency” self-contained decontamination       Officers need a means of properly
                                                                                       station where running water and soap would       decontaminating their hands, face, etc. with
                                                                                       be available.                                    soap and running water after handling the
                                                                                                                                        aforementioned situations.


3: BLM HQ SOW:      In 2014 no shade structures       For the 2015 event the BLM       The BLM will eliminate this draft SOW            Shade structures provide outdoor meeting            * During a meeting on 7/9/15
                    were requested by the BLM         proposed BRC construct 12-       request.                                         spaces that offer a degree of protection from       between BLM and BRC, the
Shade Structures    in the SOW. However, once         foot wide shade structures                                                        the elements for employees and BRC                  BLM apprised BRC that the BLM
                    on site, the BRC volunteered      in front of (5) trailers at HQ   The BLM logistics team will provide and          personnel.                                          would provide and install the
                    to construct 12-foot wood         (i.e., Communications,           construct the BLM shade structures. This may                                                         shade structures for the HQ
                    and cloth shade structures,       Dispatch, Investigations,        include shade structures in front of the                                                             trailers.
                    in front of (5) BLM trailers at   Report Writing, and              following trailers: Dining, Dispatch, EOC,
                    HQ. The BLM accepted this         Medical).                        Medical, and Compliance.                                                                             In response the BRC offered to
                    offer.                                                                                                                                                                  provide and install shade
                                                      Additionally, the BLM            The BLM logistics team will construct the BLM                                                        structures for (3) of the HQ
                    The BLM logistics team also       proposed BRC construct 24-       owned “Hycroft” tent shade structure in the                                                          trailers. Specifically the EOC,
                    constructed a BLM owned           foot wide shade structures       center of the HQ.                                                                                    Medical, and Dining.
                    “Hycroft” tent shade              in front of (3) other trailers
                    structure (20’ x 20’) in the      at HQ (i.e., Dining, EOC, and
                    center of HQ                      Compliance)




                                                                                                                                                                                                                 AR07275
                                                                                                                                                                                                                       Page 3 of 12
                                                        Case 1:19-cv-03729-DLF
                                                         A FRESH                  Document
                                                                 LOOK AT THE INITIAL       35-13
                                                                                     PROPOSALS     Filed2015
                                                                                               FOR THE   07/12/21  Page
                                                                                                             BURNING MAN66EVENT
                                                                                                                           of 365
                                                                               DRAFT INTERNAL WORKING COPY

                                                                                                                                                                                               ESTIMATED COST
     ISSUE               2014 PRACTICE                  2015 DRAFT SOW                      2015 PROPOSED DECISION                                   JUSTIFICATION
                                                                                                                                                                                              PROPOSED DECISION

4: BLM HQ SOW:     In 2014 BRC provided a           For the 2015 event the BLM      The BLM will eliminate this draft SOW                                                                NA
                   double wide Dining trailer at    again proposed the Dining       request.
Design Layout of   the BLM HQ utilizing the         trailer have hard flooring                                                                                                           * Note: BRC’s 2015 modular
 Dining Trailer    MOU for best business            and a rear door for food        While it is believed hard flooring and separate                                                      building vendor (Modspace)
                   practices.                       vendor access.                  food vendor access are needed to address                                                             has relayed to BLM they have
                                                                                    appropriate food handling and health and                                                             already procured a double
                   The 2014 SOW requested a         In 2014, an excessive           safety concerns, the BLM will accept whatever                                                        wide trailer with vinyl floors
                   Dining trailer with hard         amount of dust and mud          flooring and door configuration BRC provides                                                         and are installing a rear door
                   floors and a rear door for       was tracked into the Dining     in the Dining trailer.                                                                               for the dining trailer.
                   food vendor access. The          trailer. BRC and food
                   trailer delivered had            vendor personnel were
                   carpeted floors and no rear      unable to properly remove
                   vendor access door. BRC          the dirt due to the carpeted
                   indicated it was the only        flooring. Additionally, the
                   trailer available at the time.   lack of a rear door caused
                   To mitigate carpet hazards       food vendor staff to use the
                   the BRC staff placed hard        same entrance as diners.
                   rubber floor tiles over the      This led to foot traffic
                   carpet; they were unable to      congestion and food spills at
                   install a rear door.             the main entrance door.


5: BLM HQ SOW:     In 2014 BRC provided a           For the 2015 event the BLM      The BLM will retain this draft SOW request.       In 2015 a double wide Dispatch trailer is          BRC will realize a cost
                   single wide Dispatch trailer     proposed BRC provide a                                                            needed as the BLM and BRC have mutually            reduction of $2000 for the
Design Layout of   at the BLM HQ utilizing the      double wide Dispatch            For the 2015 event the BLM will propose BRC       agreed to co-locate their dispatch operations      Dispatch trailer.
Dispatch Trailer   MOU for best business            trailer.                        provide a double wide Dispatch trailer.           in the same trailer for the 2015 event. Co-
                   practices.                                                                                                         location will ensure necessary resources are       In 2014 BRC required (2) single
                                                                                    The BLM will collaborate with BRC in planning     dispatched in a timely manner to emergency         wide trailers for dispatch
                   The Dispatch trailer was                                         the Dispatch trailer layout specifically as it    calls for service and improve the community        operations; one for BLM and
                   used to support a BLM-only                                       relates to the construction of a dividing wall    policing model. Additionally, it would eliminate   one for BRC. The rental cost
                   dispatch operation.                                              separating law enforcement and civilian           the inefficient and unnecessary practice of        for (2) single wide trailers was
                                                                                    dispatch operations.                              dispatchers having to relay requests between       $14,000. Use of one double
                                                                                                                                      BRC, BLM, and PCSO who have previously been        wide trailer for the integrated
                                                                                                                                      located in two separate trailers.                  Dispatch trailer in 2015 will
                                                                                                                                                                                         cost $12,000.

                                                                                                                                                                                         * Cost figures provided by
                                                                                                                                                                                         Modspace (BRC’s modular
                                                                                                                                                                                         building vendor).

                                                                                                                                                                                                              AR07276
                                                                                                                                                                                                                      Page 4 of 12
                                                     Case 1:19-cv-03729-DLF
                                                      A FRESH                  Document
                                                              LOOK AT THE INITIAL       35-13
                                                                                  PROPOSALS     Filed2015
                                                                                            FOR THE   07/12/21  Page
                                                                                                          BURNING MAN67EVENT
                                                                                                                        of 365
                                                                         DRAFT INTERNAL WORKING COPY

                                                                                                                                                                                     ESTIMATED COST
    ISSUE               2014 PRACTICE                2015 DRAFT SOW                   2015 PROPOSED DECISION                                   JUSTIFICATION
                                                                                                                                                                                    PROPOSED DECISION

6: BLM HQ SOW:    In 2014 BRC installed orange   For the 2015 event the BLM   The BLM will clarify this draft SOW request.      Orange safety fencing is needed to help          No cost increase over 2014 is
                  safety fencing around the      proposed a more secure                                                         define/control access into the HQ area and to    anticipated.
   Security       BLM HQ to provide for site     type of fencing around the   The BLM’s proposal was misinterpreted as a        ensure protection of the following:
   Fencing        security utilizing the MOU     BLM HQ site.                 request for a different fencing material. This
                  for best business practices.                                was not the intent. The BLM simply sought to       •   Sensitive information
                  The fencing was purchased                                   modify some elements of fencing                    •   Law enforcement officers
                  in 2013 by the BLM through                                  configuration (e.g., decrease access points) to    •   Civilian employees
                  cost recovery.                                              reduce unintentional incursion into the BLM        •   UC officers identities
                                                                              HQ area.                                           •   Sensitive equipment
                                                                                                                                 •   Government equipment
                                                                              For 2015 the BLM will propose BRC install the      •   Victims of crimes
                                                                              existing orange safety fencing around the          •   Evidence
                                                                              BLM HQ (with minor configuration
                                                                              adjustments) utilizing the MOU for best
                                                                              business practices.


7: IT Equipment   In 2014 BRC rented IT          For the 2015 event the BLM   The BLM will retain this daft SOW request         IT equipment is a necessary component for        While there will be an increase
  Rental SOW      equipment (e.g., laptop        proposed BRC would                                                             conducting event operations, to include report   in IT equipment rental cost,
                  computers, docking             continue to rent the IT      For the 2015 event BLM will propose BRC           writing, dispatch operations, and other          the cost increase is expected
                  stations, monitors, copiers)   equipment to address         continue to rent the IT equipment needed to       administrative functions.                        to be minimal.
                  utilizing the MOU for best     needed IT to address         support the event.
                  business practices.            equipment shortfalls
                                                 identified in 2014 and       The BLM will collaborate with BRC to ensure
                  This equipment was used        additional equipment         identified IT equipment shortfalls in 2014 and
                  for report writing, dispatch   needed to support staffing   equipment needed to support staffing
                  operations, and other          increases among BLM and      increases is appropriate.
                  administrative functions       PCSO personnel.
                  during the event.                                           The BLM will implement formal property
                                                                              transfer procedures to ensure rented IT
                                                                              equipment is properly accounted for.




                                                                                                                                                                                                     AR07277
                                                                                                                                                                                                           Page 5 of 12
                                                   Case 1:19-cv-03729-DLF
                                                    A FRESH                  Document
                                                            LOOK AT THE INITIAL       35-13
                                                                                PROPOSALS     Filed2015
                                                                                          FOR THE   07/12/21  Page
                                                                                                        BURNING MAN68EVENT
                                                                                                                      of 365
                                                                         DRAFT INTERNAL WORKING COPY

                                                                                                                                                                                        ESTIMATED COST
   ISSUE             2014 PRACTICE                 2015 DRAFT SOW                      2015 PROPOSED DECISION                                   JUSTIFICATION
                                                                                                                                                                                       PROPOSED DECISION

8: Lodging at   In 2014 the BLM did not        To address additional           The BLM will eliminate this draft SOW            Due to the number of detailers assigned to          The additional infrastructure
Blue Pit SOW    lodge at Blue Pit because      lodging needs, lodging          request.                                         work the event, coupled with a limited supply       (e.g., portable generator,
                Gerlach and the BLM owned      shortages in Gerlach, and                                                        of lodging options, there is no longer sufficient   mobile shower unit) will cost
                Black Rock Station had         overcrowding at Black Rock      Lodging at Blue Pit will not occur in 2015.      lodging available from vendors in the Gerlach       approximately $40,000.
                sufficient lodging to          Station, the BLM proposed                                                        area.
                accommodate event              building a lodging site at a    The BLM will continue to work with BRC to                                                            The periodic septic system
                personnel. The BLM utilized    gravel pit called Blue Pit.     secure lodging within Gerlach (see No. 9                                                             pumping will cost
                all available motel rooms,     The gravel pit is located on    below)                                                                                               approximately $4,500.
                rental homes, trailer homes,   BLM managed lands within
                government owned travel        the event closure area. This    The BLM will house additional personnel at                                                           * During a meeting on 7/9/15
                trailers, etc. All             lodging site would be used      Black Rock Station using travel trailers. If                                                         between the BLM and BRC,
                accommodations were            to house BLM event incident     government-owned trailers were unavailable,                                                          BRC made the BLM aware
                generally staffed at two       management staff and PCSO       units would need to be rented.                                                                       that after reviewing the
                persons per room.              management staff.                                                                                                                    lodging requirements by BLM,
                                                                                Note: Black Rock Station has toilet, shower,                                                        BRC has enough trailers and
                Some personnel utilized        The proposed Blue Pit            and laundry facilities. However, a review of                                                        trailer pads to accommodate
                personally owned travel        lodging facilities would         the design criteria for the septic system has                                                       all of the BLM and PCSO
                trailers.                      include water and electrical     determined peak use periods during the                                                              personnel for the event. No
                                               supply, mobile flush toilets     2014 event exceeded the system’s design                                                             additional infrastructure
                                               with hand wash basins,           capacity by three times. As a result,                                                               would be needed at the Black
                                               mobile shower facilities, and    expanded lodging at Black Rock Station in                                                           Rock Station.
                                               mobile laundry units.            2015 will still require the addition of some
                                                                                infrastructure components (e.g., portable
                                               The infrastructure               generator, mobile shower unit) and/or
                                               requirements would be            periodic septic system pumping.
                                               completed utilizing the
                                               MOU for best business
                                               practices.




                                                                                                                                                                                                        AR07278
                                                                                                                                                                                                              Page 6 of 12
                                                  Case 1:19-cv-03729-DLF
                                                   A FRESH                  Document
                                                           LOOK AT THE INITIAL       35-13
                                                                               PROPOSALS     Filed2015
                                                                                         FOR THE   07/12/21  Page
                                                                                                       BURNING MAN69EVENT
                                                                                                                     of 365
                                                                         DRAFT INTERNAL WORKING COPY

                                                                                                                                                                                  ESTIMATED COST
   ISSUE              2014 PRACTICE               2015 DRAFT SOW                     2015 PROPOSED DECISION                              JUSTIFICATION
                                                                                                                                                                                 PROPOSED DECISION

9: Lodging in   In 2014 BRC rented lodging    For the 2015 event the BLM     The BLM will modify this draft SOW request   Under the MOU for best business practices,          It is not anticipated there will
Gerlach SOW     facilities for the BLM from   proposed BRC rent the                                                       BRC has negotiated with Bruno’s County Club         be significant cost increases
                Bruno’s Country Club          following Bruno’s Country      The BLM proposes BRC rent facilities in      and secured all available lodging. This             associated with the addition of
                utilizing the MOU for best    Club facilities:               Gerlach that will provide accommodation      accounts for all available lodging options in the   5 accommodation spaces in
                business practices.                                          spaces equal to:                             vicinity of the event.                              2015. However, because this
                                              (40) motel rooms                                                                                                                SOW is completed by BRC in
                The following lodging         (6) apartments                 (40) motel rooms                             The BLM explored potential lodging options          accordance with the MOU for
                facilities were rented:       (3) houses                     (6) apartments                               outside of the Gerlach area, but concluded          best business practices, the
                (40) motel rooms              (9) trailer park houses        (3) houses                                   these options did not meet operational needs.       BLM is not privy to the actual
                (8) apartments                (16) trailer pads              (9) trailer park houses                                                                          cost associated with this SOW.
                (2) houses                                                   (16) trailer pads
                (8) trailer park houses       This equates to (5) more
                (12) trailer pads             lodging spaces than            The BLM will utilize any and all lodging
                                              requested in 2014.             facilities provided.

                                              *Note: BLM asked Bruno
                                              Country Club’s ownership for
                                              every lodging
                                              accommodation available.
                                              Bruno’s provided a list of
                                              available lodging, which was
                                              included in the BLM SOW.




                                                                                                                                                                                                  AR07279
                                                                                                                                                                                                        Page 7 of 12
                                                        Case 1:19-cv-03729-DLF
                                                         A FRESH                  Document
                                                                 LOOK AT THE INITIAL       35-13
                                                                                     PROPOSALS     Filed2015
                                                                                               FOR THE   07/12/21  Page
                                                                                                             BURNING MAN70EVENT
                                                                                                                           of 365
                                                                            DRAFT INTERNAL WORKING COPY

                                                                                                                                                                                           ESTIMATED COST
     ISSUE                2014 PRACTICE                 2015 DRAFT SOW                    2015 PROPOSED DECISION                                    JUSTIFICATION
                                                                                                                                                                                          PROPOSED DECISION

  10: Portable      In 2014 the BLM acquired        For the 2015 event the BLM    The BLM will modify this draft SOW request         Radios are required equipment for personnel       The purchase of 60 P-25
  Radios SOW        100 hand-held radios from       was not able to acquire                                                          supporting the event. Civilian detailers are      compliant encrypted Midland
                    the military, free of charge,   hand-held radios from the     The BLM will acquire the necessary radios in       typically not provided with agency issued         or equivalent radios will result
                    to support the event.           military.                     the following manner:                              radios by their respective home offices and do    in approximately $60,000
                                                                                                                                     not bring radios to the event. Conversely, law    charged to cost recovery.
                    In prior years the BLM has      At BRC’s suggestion the BLM   1.   The BLM will acquire non-encrypted            enforcement personnel are issued agency
                    rented hand-held radios and     proposed BRC would                 radios for use by civilian detailers from     radios by their respective home offices. LE       * During a meeting on 7/9/15
                    charged them to cost            purchase or rent                   the NV radio cache.                           detailers are required to use encrypted radios    between the BLM and BRC,
                    recovery.                       approximately 140 radios                                                         to ensure sensitive information and PII are       BRC stated they wanted to
                                                    (encrypted and non-           2.   All LEOs who have government issued           protected. History has shown some law             purchase 80 encrypted radios
                                                    encrypted) utilizing the           encrypted hand-held radios will bring         enforcement detailers (both federal and state)    in 2015 to ensure the BLM and
                                                    MOU for best business              those radios to the event.                    have not been issued encrypted radios by their    PCSO had the necessary
                                                    practices.                                                                       home office. A cache of encrypted radios          radios. BRC further indicated
                                                                                  3.   Based on past statistics it is projected 20   needs to be maintained in order to                they would make similar radio
                                                                                       BLM LE personnel and 40 PCSO LE               supplement this shortfall.                        purchases in future years in
                                                                                       personnel will not have the encrypted                                                           order to create a radio cache
                                                                                       radios needed. To address the shortage,       The BLM conducted market research for the         sufficient to service the entire
                                                                                       the BLM will purchase 60 encrypted P-25       rental of encrypted handheld radios and found     event.
                                                                                       compliant Midland or equivalent radios.       there are no contractors currently renting P-25
                                                                                       The cost will be charged to cost recovery     compliant encrypted radios. Radios of this
                                                                                       and held in a cache solely for use at the     type must be purchased.
                                                                                       Burning Man events.

11: Fuel Services   In 2014 BRC contracted a        For the 2015 event the BLM    The BLM will modify this draft SOW request         A remote fueling station is needed to provide     The proposed decision would
      SOW           vendor to provide a remote      proposed no changes in the                                                       fuel for vehicles and generators. However,        result in a cost savings as BRC
                    fueling station at the BLM      fuel services SOW as          For the 2015 event the BLM will propose BRC        vendor established fueling schedules are not      would not be required to pay
                    HQ. The facility was staffed    compared to the 2014          continue to provide a remote fueling station       conducive to 24-hour operations. As such, the     for vendor staff to operate the
                    by vendor employees.            event.                        at the BLM HQ. However, vendor staff will          BLM logistics staff will assume responsibility    fueling station.
                                                                                  not be required to operate the station.            for the management of the refueling station.
                    *Note: Vendor employees                                                                                          This will allow for flexible fueling times that
                    set fueling time schedules                                    The BLM logistics staff will assume                can be readily adjusted to accommodate the
                    that were not conducive for                                   responsibility for the management of the           need.
                    employees working within                                      refueling station after it has been properly set
                    the event. As such, two days                                  up by the vendor.
                    into the event the BLM
                    assumed responsibility for
                    the management of the
                    refueling center.


                                                                                                                                                                                                            AR07280
                                                                                                                                                                                                                  Page 8 of 12
                                                       Case 1:19-cv-03729-DLF
                                                        A FRESH                  Document
                                                                LOOK AT THE INITIAL       35-13
                                                                                    PROPOSALS     Filed2015
                                                                                              FOR THE   07/12/21  Page
                                                                                                            BURNING MAN71EVENT
                                                                                                                          of 365
                                                                              DRAFT INTERNAL WORKING COPY

                                                                                                                                                                                          ESTIMATED COST
    ISSUE               2014 PRACTICE                 2015 DRAFT SOW                        2015 PROPOSED DECISION                                 JUSTIFICATION
                                                                                                                                                                                         PROPOSED DECISION

12: Ice, Water,   In 2014 BRC contracted for      For the 2015 event the BLM        The BLM will eliminate this draft SOW          Provision of ice, water, and drinks as part of a   It is anticipated costs
 Drinks SOW       ice, water, and drinks          proposed the same amount          request.                                       national food vendor contract is more              associated with ice, water, and
                  utilizing the MOU for best      and types of drinks, and                                                         efficient.                                         dinks will be reduced as a
                  business practices. The         included the purchase of 50       For the 2015 event the BLM will propose the                                                       result of incorporating them
                  vendor was required to          cases of coconut water and        provision of ice, water and drinks be                                                             into the food contract.
                  provide (250) bags of ice       energy drinks.                    incorporated as part of a National Mobile
                  with resupply, (280) cases of                                     Food Services Contract (see #13 below)
                  bottled water with resupply,    BLM suggested contracting
                  and (120) cases of Gatorade     with a local vendor such as       Furthermore specialty drinks such as coconut
                  with resupply. BLM              Wade Distributing.                water and energy drinks will not be
                  mandated ice, water and                                           requested.
                  Gatorade be purchased
                  from a local distributor.

                  Once at the event,
                  additional specialty drinks
                  were requested by the BLM,
                  such as coconut water and
                  energy drinks.

13: Food Vendor   In 2014 the BRC contracted      For the 2015 event the BLM        The BLM will modify this draft SOW request     Utilization of a National Mobile Food Services     It is estimated the provision of
      SOW         with Spectrum to set up a       proposed BRC would solicit                                                       Contract vendor will ensure food service           meals/ice/water/drinks via a
                  satellite commissary at HQ,     bids from two contractors         For the 2015 event the BLM will propose to     operating standards are met and meal types         BLM contract using the
                  utilizing the MOU for best      (approved from the National       remove the food vendor contract from the       are consistent with those provided at similarly    National Mobile Food Services
                  business practices.             Caterer list) in addition to      best business practices MOU. In stead, the     sized government operations (e.g., fire camps).    Contract SOW will result in a
                                                  Spectrum. However, BRC            BLM will post a contract for solicitation                                                         charge of approximately
                  Spectrum is the same            could award the contract          through the government contracting process.    A food unit leader will ensure well balanced       $200,000 to cost recovery.
                  company BRC uses to             with approval of BLM’s            The SOW will mirror the National Mobile Food   menus are provided, maintain inventory of
                  support the BRC                 event contracting officer.        Services Contract SOW utilized by the Fire     food and water, coordinate resupply, and           * NOTE: Given the contract
                  commissary. The BLM                                               program.                                       ensure all appropriate health and safety           solicitation time requirements,
                  identified performance          To address unmet federal                                                         measures are adhered to.                           it may prove challenging to
                  concerns with Spectrum          regulations and safety            A Food Unit Leader would be detailed to the                                                       secure a National Mobile Food
                  during the 2014 event (e.g.,    concerns, the BLM provided        event to ensure all federal guidelines are                                                        Services based contract at this
                  the vendor ran out of food,     an attachment to the SOW          followed in relation to meal preparation and                                                      late date.
                  served leftovers from the       mandating the vendor meet         service at the event.
                  BRC commissary,                 the food service operating                                                                                                          Additionally, inquiries with
                  transported food in open        standards of a mobile food                                                                                                          BLM WO contracting staff
                  containers between the BRC      service unit to include: no                                                                                                         indicate federal regulations
                  commissary and the BLM          self-service food lines, no re-                                                                                                     prevent PCSO personnel from
                                                                                                                                                                                                           AR07281
                                                                                                                                                                                                                 Page 9 of 12
                                   Case 1:19-cv-03729-DLF
                                    A FRESH                  Document
                                            LOOK AT THE INITIAL       35-13
                                                                PROPOSALS     Filed2015
                                                                          FOR THE   07/12/21  Page
                                                                                        BURNING MAN72EVENT
                                                                                                      of 365
                                                          DRAFT INTERNAL WORKING COPY
dining hall, food was          warmed leftovers, and a                                                         participating in BLM’s food
prepared in an open air tent   vendor-employed cleaning                                                        contract. As a result of the
filled with no barrier to      staff for the dining hall.                                                      prohibition, the PCSO will have
insects, blowing dust or                                                                                       to negotiate an independent
unauthorized personnel).       Additionally, the food                                                          food contract with BRC.
                               service schedule was
                               modified to include an
                               extended service schedule
                               with hot meal availability in
                               between scheduled service,
                               and an attachment
                               suggesting meal types and
                               specific foods.




                                                                                                                                   AR07282
                                                                                                                                       Page 10 of 12
                                                     Case 1:19-cv-03729-DLF
                                                      A FRESH                  Document
                                                              LOOK AT THE INITIAL       35-13
                                                                                  PROPOSALS     Filed2015
                                                                                            FOR THE   07/12/21  Page
                                                                                                          BURNING MAN73EVENT
                                                                                                                        of 365
                                                                            DRAFT INTERNAL WORKING COPY

                                                                                                                                                                                          ESTIMATED COST
    ISSUE              2014 PRACTICE                   2015 PRACTICE                     2015 PROPOSED DECISION                                   JUSTIFICATION
                                                                                                                                                                                         PROPOSED DECISION

 14: BRC Staff   In 2014 BRC provided            For the 2015 event the BLM      The BLM will clarify that BRC personnel will     N/A                                                 The proposed decision would
Labor Concerns   workers to perform tasks        proposed that no additional     not be called upon to perform unplanned                                                              result in a cost savings as BRC
    in 2014      associated with building and    unplanned duties would be       work. The BLM logistics staff will perform all                                                       would not be required to pay
                 maintaining the HQ. The         requested of BRC staff.         unplanned tasks related to building and                                                              for staff to perform unplanned
                 size of the BRC workforce                                       maintaining the HQ site.                                                                             or additional work.
                 was based on BLM needs
                 identified in the SOWs.

                 BLM made changes during
                 the event which required
                 additional unplanned work
                 for BRC staff.

 15: Dispatch    In 2014, the event utilized a   In 2015 the BLM has been                                                         In 2014, the BLM had difficulty recruiting          Labor/travel costs for contract
                 staff of 9 personnel for        unable to secure sufficient                                                      qualified federal law enforcement                   dispatch personnel in 2015 is
                 dispatch. These personnel       federal personnel to staff                                                       dispatchers to staff the event; the BLM was         estimated to be $190,000. An
                 consisted of 1 BLM lead and     dispatch functions for the                                                       only able to secure (9) dispatchers for the         increase of $75,000 over
                 8 workers (only 1 of the 8      event.                                                                           event. This staffing level is below what is         labor/travel costs for federal
                 workers was a BLM                                                                                                needed to reasonably operate two 12-hour            dispatch personnel in 2014.
                 employee, the remaining 7       As such, dispatch services                                                       shifts for a three week period. The BLM is
                 were NPS or USFS                must be contracted for the                                                       experiencing similar recruiting difficulties for
                 personnel).                     2015 event. The contract                                                         the 2015 event. These recruitment
                                                 staff would consist of 1 lead                                                    difficulties are being further exacerbated by
                                                 and 12 workers.                                                                  the 2015 fire season.

                                                                                                                                  The dispatch center traditionally receives a
                                                                                                                                  high volume of calls for service from law
                                                                                                                                  enforcement and civilian staff working the
                                                                                                                                  event. It is anticipated this workload will
                                                                                                                                  increase as a result of the dispatch co-
                                                                                                                                  location occurring in 2015. In order to
                                                                                                                                  address critical staffing shortfalls, add a third
                                                                                                                                  shift rotation, and improve the effectiveness
                                                                                                                                  of the communication center, the BLM is
                                                                                                                                  seeking to contract for dispatch services to
                                                                                                                                  ensure an adequate number of qualified
                                                                                                                                  dispatchers can be secured.


                                                                                                                                                                                                          AR07283
                                                                                                                                                                                                               Page 11 of 12
                                                 Case 1:19-cv-03729-DLF
                                                  A FRESH                  Document
                                                          LOOK AT THE INITIAL       35-13
                                                                              PROPOSALS     Filed2015
                                                                                        FOR THE   07/12/21  Page
                                                                                                      BURNING MAN74EVENT
                                                                                                                    of 365
                                                                        DRAFT INTERNAL WORKING COPY

                                                                                                                                                                             ESTIMATED COST
    ISSUE              2014 PRACTICE              2015 PRACTICE                   2015 PROPOSED DECISION                                JUSTIFICATION
                                                                                                                                                                            PROPOSED DECISION

16: OLES Labor    Historically, WO-120 law   In 2015, WO-120 personnel                                                   In the BLM Handbook H-2930-1 “Recreation        If WO-120 personnel began
 Costs for Pre-   enforcement personnel      continue to expend labor                                                    Permit Administration”, it reads, “Cost         charging labor hours for event
Event Planning    have not charged labor     hours for event planning                                                    recovery covers all federal activities that     planning to cost recovery at
                  hours expended for event   directly related to                                                         convey special benefits to recipients beyond    this point in the planning
                  planning to the BRC cost   processing the special                                                      those accruing to the general public.” The      process, the cost to BRC would
                  recovery account.          recreation permit. These                                                    manual also states that direct costs            be approximately $135,000
                                             hours are not being charged                                                 associated with the permit are allowable        (plus 22.9% indirect fee)
                  Non-LE personnel have      to cost recovery.                                                           expenses for cost recovery. “Direct costs may
                  charged labor hours for                                                                                include personnel costs in the form of wages
                  event planning to cost                                                                                 paid to BLM personnel working on the
                  recovery.                                                                                              project, with allowances provided for fringe
                                                                                                                         benefits and BLM’s leave surcharge rate and
                                                                                                                         any overtime associated with processing the
                                                                                                                         application.”

 17: Closure      In 2014, the BLM worked    For the 2015 event, BLM       While the BLM is not required to coordinate   N/A                                             N/A
   Order          with BRC to develop the    developed the Closure         with the SRP proponent in developing the
 Restrictions     Closure Order/Temporary    Order/Temporary               Closure Order/Temporary Restrictions; the
                  Restrictions.              Restrictions without BRC      BLM will review the proposed Closure
                                             input.                        Orders/Restrictions with BRC in order to
                                                                           identify areas of concern.
                                             Due to time constraints for
                                             the Federal Register, BRC     See Attachment 1 – “2015 Closure Order and
                                             was not involved in this      Stipulation Changes”
                                             year’s Closure
                                             Order/Temporary
                                             Restrictions development.




                                                                                                                                                                                            AR07284
                                                                                                                                                                                                Page 12 of 12
                                               Case 1:19-cv-03729-DLF Document 35-13 Filed 07/12/21 Page 75 of 365
                                                            2015 CLOSURE ORDER AND STIPULATION CHANGES
                                                                      DRAFT INTERNAL WORKING COPY

             2015 NEW CLOSURE ORDER RESTRICTION
 ISSUE                                                                                JUSTIFICATION FOR CHANGE                                               BRC POSITION
                    AND EVENT STIPULATION

           Closure Order Addition: The possession and or                                                                                            BRC bans the use of handheld lasers
           use of handheld lasers are prohibited.           During the 2014 event, BRC reported to BLM a staff member sustained an eye               in their own “Laser Policy”.
                                                            injury from a hand-held laser during the Man Burn. The use of hand held lasers is       BRC is aware of the closure order and
 LASERS
                                                            prevalent during the event, creating the potential for significant and permanent         agrees with this restriction.
           New Stipulation: All mounted lasers will be      harm to participants and employees.                                                     BRC is not aware the BLM is
           inspected and approved by BRC.                                                                                                            proposing this issue as a stipulation.

                                                                                                                                                    BRC agrees this is a good idea for
           Closure Order Addition: The use of Unmanned                                                                                               participants, but would rather use
           Aircraft Systems (UAS) is prohibited.            The use of UAS over mass gatherings is problematic. Drone crashes can cause              their own established protocols for
UNARMED                                                     serious injuries or death. Also, the entire closure area for the event is located        permitting the use of drones.
AIRCRAFT                                                    within five miles of the event airport. The FAA has identified the use of drones        BRC is adamant the BLM allow a
 SYSTEMS                                                    within five miles of an airport as unsafe. The FAA recommends that use of drones         small number of drones for BRC use
  (UAS)                                                     within 5 miles of an airport requires permission or notification of the airport          to document the event.
(DRONES)   New Stipulation: Unmanned Aircraft Systems       control tower. There are no protocols in place to accomplish this, and there is no      BRC is aware of the closure order
           (UAS) or flying drones will not be used inside   control tower at the Black Rock City Airport.                                            prohibition.
           the closure order area.                                                                                                                  BRC is not aware the BLM is
                                                                                                                                                     proposing this issue as a stipulation.




                                                                                                                                                           ATTACHMENT 1- Page 1 of 10
                                                                                                                                                                           AR07285
                                                  Case 1:19-cv-03729-DLF Document 35-13 Filed 07/12/21 Page 76 of 365
                                                               2015 CLOSURE ORDER AND STIPULATION CHANGES
                                                                          DRAFT INTERNAL WORKING COPY

             2015 NEW CLOSURE ORDER RESTRICTION
 ISSUE                                                                                   JUSTIFICATION FOR CHANGE                                                BRC POSITION
                    AND EVENT STIPULATION

           Closure Order Addition: Mutant vehicles and        During the 2014 pre-event time frame, BLM staff was surprised by the high
           art cars cannot be operated prior to the event     number of people on the playa throughout the pre patrol period who appeared to
           opening on 6:00 p.m. Sunday, August 30, 2015,      be driving around in art cars and mutant vehicles, rather than fulfilling the intent
           except for their arrival at the event and on       of the early arrival pass program of construction. This created a party
           designated routes to and from the DMV for the      atmosphere and caused an unexpected workload for the pre-event law
           purpose of registration.                           enforcement staff. The pre-event is designed to allow “early arrival participants”
                                                              an opportunity to build art displays and theme camps in anticipation of the main
                                                              event. The pre-event is not intended to be an extension of the main event
                                                              providing a party atmosphere for the “early arrival participants”.

                                                              In 2014, a DNA was completed which allowed the opening and closing of the main
                                                              gate to participants for a period up to 24 hours earlier than the scheduled                BRC has agreed to the pre-event art
                                                              beginning of the event and up to 24 hours after the scheduled end of the event.             car prohibition. However, BRC
                                                              The purpose was to allow vehicles to enter earlier and exit later for a safer ingress       executive management may request
                                                              and egress, maximizing use of daylight hours and minimizing traffic impacts on              an exemption for a few of their
                                                              local roads. Participants are required to focus their activities on camp location           personal art cars. BRC explained this
MUTANT
                                                              setup and breakdown during the added ingress and egress period. Official BRC                is for business and pleasure tours of
VEHICLES
           New Stipulation: Mutant vehicles and art cars      activities associated with Event participation are not permitted until the official         the city during pre-event.
           cannot be operated prior to the event opening      event start time, or after the official conclusion of the event. The official start        BRC is aware of the closure order
           on 6:00 p.m. Sunday, August 30, 2015, except       time of the Burning Man Event in 2015 is August 30th at 6pm, and the official end           restriction
           for their arrival at the event and on designated   is September 7th at 6pm.                                                                   BRC is not aware the BLM is
           routes to and from the DMV for the purpose of                                                                                                  proposing this issue as a stipulation.
           registration.                                      Also, according to BLM Instruction Memorandum No. 2011-019, “The proper
                                                              administration of an SRP requires numerous steps and the full engagement of the
                                                              BLM staff and managers. The authorized officer may issue an SRP only when it
                                                              has been their determination that the BLM has the capacity to properly
                                                              administer the permit. If the field office cannot fulfill, or complete, all the
                                                              necessary steps of a use authorization, then no SRP shall be issued.”

                                                              Note: BRC does not begin registration of art cars until the Saturday before the
                                                              main event gate opening. Under the closure order, BLM would allow an
                                                              exemption for art cars to travel to the DMV for the sole purpose of registration
                                                              when DMV officially opens up.

                                                                                                                                                                  ATTACHMENT 1- Page 2 of 10
                                                                                                                                                                                  AR07286
                                                 Case 1:19-cv-03729-DLF Document 35-13 Filed 07/12/21 Page 77 of 365
                                                              2015 CLOSURE ORDER AND STIPULATION CHANGES
                                                                          DRAFT INTERNAL WORKING COPY

                2015 NEW CLOSURE ORDER RESTRICTION
   ISSUE                                                                                      JUSTIFICATION FOR CHANGE                                                 BRC POSITION
                       AND EVENT STIPULATION

                                                                  In 2014, BRC’s Black Rock Rangers (BRR) encountered a dangerous and disturbed                BRC has agreed to increase education
                                                                  individual who barricaded himself inside a motorhome. BLM and PCSO                            and training of BRRs to avoid this
                                                                  notification was delayed approximately 8 hours while BRRs tried to resolve the                situation in the future. For 2015, the
                                                                  situation, which created a dangerous situation that could have been mitigated                 BLM is assigning an employee to
                                                                  had early notification occurred.                                                              work alongside the BRR Officer of the
DISTURBED /   New Stipulation: BBRC Staff will immediately                                                                                                      Day. The BLM employee will be able
DANGEROUS     notify the BLM of every incident involving          Note: In the “20 Safety Issues” document submitted to BRC, under the heading                  to learn of incidents in a timely
  PERSONS     potentially dangerous or disturbed persons.         “Significant Incident Reporting”, the BLM raised concerns over the significant                manner, immediately identify
                                                                  incidents that were not reported in a timely manner as required by BLM. Of                    situations requiring a law
                                                                  particular concern was an incident involving a barricaded subject, as described in            enforcement response, and educate
                                                                  item #9 of this document. As such, Black Rock Rangers who encounter violations                BRRs on situational awareness.
                                                                  of the law need to immediately contact the appropriate law enforcement agency                BRC is not aware the BLM is
                                                                  on playa. The lack of timely incident reporting compromises public safety.                    proposing this issue as a stipulation.

                                                                  In previous event, BLM observed large art cars operating in the streets of Black
                                                                  Rock City among thousands of pedestrians and bicyclists, resulting in accidents,
                                                                  collisions, and near accidents. Due to the congested nature of pedestrian and
                                                                  bicycle traffic within the city, large art car operation creates a safety hazard. Large      Per BRC policy, vehicles over 13 feet
                                                                  art cars often occupy the entire city street, forcing pedestrian traffic off of the           width may not drive in the City
                                                                  roadway and limiting emergency vehicle access within the city. When these large               streets.
LARGE ART     New Stipulation: Large art cars are prohibited
                                                                  art cars have a need to turn around, or turn onto another city street, pedestrians           BRC policy states “whenever
  CARS        from operating on the city streets, and large art
                                                                  may be caught in blind spots creating a safety concern.                                       appropriate, larger Art Car camps will
 ON CITY      car camps will be placed on the outside streets
                                                                                                                                                                be placed within one block of the
 STREETS      of the city.
                                                                  Note: In the “20 Safety Issues” document submitted to BRC, under the heading                  edge.”
                                                                  “Art Car Operations”, BLM LE observed art cars operating on crowded streets in               BRC is not aware the BLM is
                                                                  the city, increasing the potential for collisions with pedestrians and bicyclists. Art        proposing this issue as a stipulation.
                                                                  cars operated on the open playa during periods of limited visibility, which also
                                                                  increases the potential for collisions. These art car issues compromise public
                                                                  safety.




                                                                                                                                                                    ATTACHMENT 1- Page 3 of 10
                                                                                                                                                                                    AR07287
                                                 Case 1:19-cv-03729-DLF Document 35-13 Filed 07/12/21 Page 78 of 365
                                                              2015 CLOSURE ORDER AND STIPULATION CHANGES
                                                                         DRAFT INTERNAL WORKING COPY

               2015 NEW CLOSURE ORDER RESTRICTION
  ISSUE                                                                                   JUSTIFICATION FOR CHANGE                                             BRC POSITION
                      AND EVENT STIPULATION


                                                                                                                                                       Per discussions, BRC agrees with this
                                                                                                                                                        change.
                                                                                                                                                       BRC is not aware the BLM is
                                                                                                                                                        proposing this issue as a stipulation.
                                                               BLM observed Art Cars with flame effects or pyrotechnical displays that were in
                                                                                                                                                       BRC policy states “One way to
                                                               possession of stored fuel for generators and other equipment, creating a serious
                                                                                                                                                        significantly improve fuel safety on a
                                                               fire hazard in proximity to a large number of people. If art cars require fuel for
                                                                                                                                                        Mutant Vehicle is to remove all extra
                                                               generators, they will have to return to their campsite or designated BRC fuel
                                                                                                                                                        fuel from the vehicle other than what
                                                               station.
 ART CARS    New Stipulation: Art cars with flame effects or                                                                                            is carried in the primary tank(s) used
WITH FLAME   pyrotechnics will not carry stored gasoline or                                                                                             to fuel the drive motor and/or
                                                               Note: In the “20 Safety Issues” document submitted to BRC, under the heading
  EFFECTS    diesel fuel when in operation.                                                                                                             generator.
                                                               “Fuel Storage Management”, roaming art cars were observed with large amounts
                                                               of onboard stored fuel. Additionally, some art cars include pyrotechnic effects in      BRC policy states “If a vehicle
                                                                                                                                                        absolutely needs to have additional
                                                               close proximity to stored fuel. In some cases, the fuel was observed in
                                                               unapproved containers. These issues increase the risk for a major fire incident,         fuel onboard, for example to
                                                               and pose a serious threat to public.                                                     transport fuel from the fueling
                                                                                                                                                        station back to camp, it must be no
                                                                                                                                                        more than 5 US Gallons, and be
                                                                                                                                                        stored in one appropriately-secured,
                                                                                                                                                        DOT-approved fuel container.




                                                                                                                                                              ATTACHMENT 1- Page 4 of 10
                                                                                                                                                                              AR07288
                                                   Case 1:19-cv-03729-DLF Document 35-13 Filed 07/12/21 Page 79 of 365
                                                                2015 CLOSURE ORDER AND STIPULATION CHANGES
                                                                           DRAFT INTERNAL WORKING COPY

               2015 NEW CLOSURE ORDER RESTRICTION
  ISSUE                                                                                      JUSTIFICATION FOR CHANGE                                                BRC POSITION
                      AND EVENT STIPULATION

                                                                                                                                                             Per discussions, BRC agrees with this
                                                                                                                                                              change.
                                                                                                                                                             BRC is not aware the BLM is
                                                                                                                                                              proposing this issue as a stipulation.
                                                                 Art car spotters provide a critical safety role for ensuring participant safety while
                                                                                                                                                             Per BRC policy, “vehicles that are
                                                                 getting on and off of art cars and while art cars are in motion. In order for
                                                                                                                                                              large or in instances where the driver
                                                                 participants to clearly identify spotters and request assistance, spotters must
                                                                                                                                                              does not have a clear view of the
                                                                 wear high-visibility reflective clothing and possess a high intensity flashlight.
                                                                                                                                                              front and back of the vehicle, walkers
                                                                                                                                                              must be used at all times when the
                                                                 Note: In the “20 Safety Issues” document submitted to BRC, under the heading
             New Stipulation: All art cars will incorporate                                                                                                   vehicle is in motion. The number of
                                                                 “Art Car Operations”, BLM LE observed art cars operating on crowded streets in
  ART CAR    safety officers (spotters) who will wear high-                                                                                                   walkers required will vary based on
                                                                 the city, increasing the potential for collisions with pedestrians and bicyclists. Art
 SPOTTERS    visibility reflective clothing and possess a high                                                                                                the size and type of vehicle, but must
                                                                 cars operated on the open playa during periods of limited visibility, which also
             intensity flashlight.                                                                                                                            be a sufficient number of people to
                                                                 increases the potential for collisions. Some large art cars have designs with
                                                                                                                                                              ensure safe navigation. The walkers
                                                                 exterior ladders and stairwells leading to upper decks, which encourages some
                                                                                                                                                              must have some type of markings or
                                                                 participants to get on and off while the art car is still moving. Art car “spotters”
                                                                                                                                                              attire that will identify them as
                                                                 who help direct large moving art cars with limited driver visibility were observed
                                                                                                                                                              walkers for that particular vehicle.
                                                                 without high visibility clothing during the day and without flashlights at night,
                                                                                                                                                              Examples of markings/attire include;
                                                                 which compromise public safety.
                                                                                                                                                              Reflective safety vests, brightly
                                                                                                                                                              colored or reflective hats, brightly
                                                                                                                                                              colored or reflective bandanas,
                                                                                                                                                              brightly colored or reflective shirts.”

  PROPANE
             New Stipulation: All propane and accelerant
    AND                                                          Refuel of propane will be completed by a licensed professional to ensure safety             BRC is not aware the BLM is
             refueling will occur at identified refueling
ACCELERANT                                                       whether at a BRC contracted refueling station or mobile propane vehicle.                     proposing this issue as a stipulation.
             stations, or by a licensed professional.
 REFUELING

                                                                 In past years BLM has learned of accidents and collisions, some with injuries,
 ART CAR     New Stipulation: BRC will notify BLM law
                                                                 between art cars and pedestrians and bicyclists long after the incident or through          BRC is not aware the BLM is
 RELATED     enforcement immediately of all art-car related
                                                                 third party reports. All accidents between a vehicle and a pedestrian must be                proposing this issue as a stipulation.
 INJURIES    accidents or injuries.
                                                                 reported for possible law enforcement investigation.


                                                                                                                                                                    ATTACHMENT 1- Page 5 of 10
                                                                                                                                                                                    AR07289
                                                  Case 1:19-cv-03729-DLF Document 35-13 Filed 07/12/21 Page 80 of 365
                                                               2015 CLOSURE ORDER AND STIPULATION CHANGES
                                                                         DRAFT INTERNAL WORKING COPY

               2015 NEW CLOSURE ORDER RESTRICTION
  ISSUE                                                                                   JUSTIFICATION FOR CHANGE                                              BRC POSITION
                      AND EVENT STIPULATION

                                                                In 2014, BLM law enforcement observed BRC’s Sandmen capture a burn-
                                                                perimeter violator and released them back into the crowd. This is a serious safety
                                                                concern since, at other Burning Man sponsored events, notably in Utah in 2014;
                                                                participants have been injured or killed by violating burn perimeters. Once this
             New Stipulation: Participants who are caught       occurs, BLM law enforcement will determine the next course of action.                   Per discussions, BRC agrees with this
   BURN      violating established burn perimeters by                                                                                                    procedure.
PERIMETERS   Sandmen will be turned over to BLM Law             Note: In the “20 Safety Issues” document submitted to BRC, under the heading            BRC is not aware the BLM is
             Enforcement.                                       “Security and Safety Plan for Scheduled Burn Events”, the BLM raised concerns            proposing this issue as a stipulation.
                                                                over the Sandmen not being licensed, bonded, insured or trained to use any type
                                                                of physical force to detain participants at Burning Man. BLM also raised a concern
                                                                of the Sandman’s Standard Operating Procedures (SOPs) which instructs Sandmen
                                                                to release participants who enter the burn perimeter back into the crowd.

             New Stipulation: BRC will include BLM at the
             1600 briefing on the Thursday before the Man
             Burn. BRC will provide BLM with a completed                                                                                                Per discussions, BRC agrees with this
                                                                In order to ensure public safety at the forefront during planned burn events, BRC
  BURN       "Large Burn Logistics" check down prior to                                                                                                  procedure.
                                                                needs to prepare and submit all burn plans to the BLM well in advance of any
  PLANS      ignition of any large burn. BRC will provide                                                                                               BRC is not aware the BLM is
                                                                planned burn.
             BLM a daily update on scheduled burns, to                                                                                                   proposing this issue as a stipulation.
             include times, burn plans, and identification of
             burn IC.


                                                                BLM identified that there was no evacuation plan in BRC’s Operating Plan.
                                                                                                                                                        Per discussions, BRC agrees with this
                                                                Note: In the “20 Safety Issues” document submitted to BRC, under the heading             requirement and has provided an
             New Stipulation: BRC will develop an
EVACUATION                                                      “Participant Evacuation Contingency Plan”, a comprehensive participant                   evacuation plan as part of their 2015
             evacuation plan and include in the BRC
   PLAN                                                         evacuation contingency plan has not been developed with affected cooperators.            Operations Plan.
             Operating Plan.
                                                                BLM, BRC and the other cooperators need to develop a contingency plan in the            BRC is not aware the BLM is
                                                                event of an emergency which requires the city to be evacuated; without an                proposing this issue as a stipulation.
                                                                evacuation contingency plan, public safety is compromised.




                                                                                                                                                               ATTACHMENT 1- Page 6 of 10
                                                                                                                                                                               AR07290
                                                 Case 1:19-cv-03729-DLF Document 35-13 Filed 07/12/21 Page 81 of 365
                                                              2015 CLOSURE ORDER AND STIPULATION CHANGES
                                                                           DRAFT INTERNAL WORKING COPY

              2015 NEW CLOSURE ORDER RESTRICTION
  ISSUE                                                                                     JUSTIFICATION FOR CHANGE                                               BRC POSITION
                     AND EVENT STIPULATION

                                                                 In 2014, BLM received numerous complaints from participants and vendors
                                                                 regarding the lack of availability of blackwater tank pumping, which could create a
                                                                 health and sanitation problem.

                                                                 Note: In the “20 Safety Issues” document submitted to BRC, under the heading              Per discussions, BRC is aware of this
 BLACK      New Stipulation: BRC will ensure that all RVs        “Sanitation Management”, BLM LE and Civilian Operations reported insufficient              concern.
 WATER      with blackwater tanks have access to pumping         resources were dedicated to removing blackwater from participant campsites.               BRC is not aware the BLM is
PUMPING     service contractor(s).                               Public health is compromised by insufficient blackwater pumping resources                  proposing this issue as a stipulation.
                                                                 throughout the city.

                                                                 Note: The Nevada Department of Health and Human Services’ AAR, page 4, states
                                                                 “…a few theme camp participants registered complaints about the limited
                                                                 availability of septic tank pumping services.”

                                                                 The airport at Black Rock City is one of the busiest in the state during Burning Man
                                                                 with hundreds of takeoffs and landing possible per day. Aircraft mishaps and
                                                                 accidents have happened in the past. Having dedicated emergency assets
                                                                                                                                                           Per discussions, BRC agrees with this
                                                                 stationed at the airport provides immediate response in the event of a crash.
                                                                                                                                                            requirement and has verbally
            New Stipulation: BRC will station a specialized
EMERGENCY                                                                                                                                                   committed to having a dedicated
            dedicated emergency response vehicle capable         Note: In the “20 Safety Issues” document submitted to BRC, under the heading
 RESPONSE                                                                                                                                                   emergency response vehicle at the
            of both basic life support and firefighting at the   “Placement of Emergency Vehicles at the Airport”, it was observed by members of
  VEHICLE                                                                                                                                                   airport.
            airport. (Can be combined with Stip 33).             LE and HGH’s Incident Commander that there were no dedicated emergency
                                                                                                                                                           BRC is not aware the BLM is
                                                                 response vehicles located at the airport, which becomes one of Nevada’s busiest
                                                                                                                                                            proposing this issue as a stipulation.
                                                                 during the event. In the event of an airport emergency, a lack of immediate
                                                                 response could compromise public safety. Airplane crashes at the Black Rock City
                                                                 airport have occurred in the past, including this year.




                                                                                                                                                                  ATTACHMENT 1- Page 7 of 10
                                                                                                                                                                                  AR07291
                                                   Case 1:19-cv-03729-DLF Document 35-13 Filed 07/12/21 Page 82 of 365
                                                                2015 CLOSURE ORDER AND STIPULATION CHANGES
                                                                           DRAFT INTERNAL WORKING COPY

                 2015 NEW CLOSURE ORDER RESTRICTION
   ISSUE                                                                                    JUSTIFICATION FOR CHANGE                                              BRC POSITION
                        AND EVENT STIPULATION

                                                                 Due to apparent increasing drug use at large raves, and because of the size of
                                                                 crowds at large burn events, BLM LE finds itself increasingly occupied by
                                                                 participants in need of EMS. Stationing EMS if a forward position during these
                                                                 types of events will alleviate the pressure on LE and provide faster response for
                                                                 participants in need of EMS.
                                                                                                                                                          Per discussions, BRC agrees with this
           New Stipulation: BRC will provide forward             Note: In the “20 Safety Issues” document submitted to BRC, under the heading              requirement and has verbally
    EMS
           deployment of EMS during large raves and              “Deployment of Medical Resources”, inadequate proactive deployment of EMS                 committed to providing this service.
DEPLOYMENT
           burn events.                                          assets to large events in the city such as mobile raves and scheduled burns. BLM         BRC is not aware the BLM is
                                                                 LE observed that medical resources were not adequately pre-staged at mobile               proposing this issue as a stipulation.
                                                                 raves and as a result law enforcement officers were tasked with providing
                                                                 emergency care on a regular basis. Forward deployment of medical resources to
                                                                 large events and mobile raves will reduce emergency response time by ESD, and
                                                                 reduce BLM LE’s involvement in medical situations, thereby allowing LE to
                                                                 continue their law enforcement mission.

                                                                 In 2014 BLM observed that BRC’s technical rescue, extrication and high-angle
                                                                 rescue equipment was antiquated and substandard.
                                                                                                                                                          Per discussions, BRC agrees with this
               New Stipulation: BRC will provide modern
                                                                 Note: In the “20 Safety Issues” document submitted to BRC, under the heading              requirement and has provided BLM
               industry-standard technical rescue, extrication
  RESCUE                                                         “BRC Fire, Rescue, Hazmat Programs”, BLM and HGH observed and reported                    with a written policy in their 2015
               and high-angle rescue capabilities and
CAPABILITIES                                                     shortcomings in equipment and management of fire, rescue and hazmat                       Operations Plan.
               equipment throughout pre- during- and post-
                                                                 programs. HGH’s 2014 AAR, page 23, states “Currently the technical rescue and            BRC is not aware the BLM is
               event.
                                                                 extrication capabilities of the on playa response system are of great concern, do         proposing this issue as a stipulation.
                                                                 not meet national standards, are antiquated, are not safe…” As a result of the lack
                                                                 of standard extrication capabilities, public safety was impacted.




                                                                                                                                                                 ATTACHMENT 1- Page 8 of 10
                                                                                                                                                                                 AR07292
                                                Case 1:19-cv-03729-DLF Document 35-13 Filed 07/12/21 Page 83 of 365
                                                             2015 CLOSURE ORDER AND STIPULATION CHANGES
                                                                      DRAFT INTERNAL WORKING COPY

               2015 NEW CLOSURE ORDER RESTRICTION
  ISSUE                                                                               JUSTIFICATION FOR CHANGE                                               BRC POSITION
                      AND EVENT STIPULATION

                                                            In 2014 BRC allowed the burning of a structure called “Embrace” that was made
                                                            of wood that was too thin to meet BRC engineering standards, and could create a
                                                            dangerous ember cast when burned. It was determined that it would be burned
                                                            anyway to reduce the greater threat of a potential unplanned burn, or arson.

                                                            Note: In the “20 Safety Issues” document submitted to BRC, under the heading
                                                                                                                                                     Per discussions, BRC is aware of this
                                                            “Art Project Management”, BLM LE and Civilian Operations staff observed public
                                                                                                                                                      concern.
                                                            safety issues associated with art burns in 2014. During the “Man” burn the upright
             New Stipulation: All structures to be burned                                                                                            BRC has provided BLM with a plan for
                                                            supports were so thick that it took a prolonged time for the piece to fall, which
 BURNABLE    will meet BRC engineering standards for                                                                                                  providing a secondary collapse
                                                            led to concerns voiced by BRC about its staff’s ability to hold the crowd back to a
STRUCTURES   burnable structures, or they will not be                                                                                                 mechanism for burnable structures
                                                            safe distance. BRC requested that BLM LE remain on site to assist with crowd
             burned.                                                                                                                                  for the 2015 event.
                                                            control until the Man structure safely fell. The art piece “Embrace” was
                                                                                                                                                     BRC is not aware the BLM is
                                                            constructed with material that was too thin to burn per BRC’s engineering
                                                                                                                                                      proposing this issue as a stipulation.
                                                            guidelines. BRC told the artist it would not be allowed to be burned and the artist
                                                            agreed. It was later brought to the UC’s attention by BRC that there was a high
                                                            likelihood the art piece would be set on fire illegally by participants. Due to the
                                                            inability to prevent the uncontrolled burning of the art piece by participants, a
                                                            serious public safety hazard was created. To protect public safety, the UC and BRC
                                                            agreed that the piece would be burned under special

                                                            BRC’s system for providing population counts failed in 2014. BLM requires up to
                                                            the minute population counts in order to properly administer the permit and
                                                            prepare and plan for emergency developments.

                                                            Note: In the “20 Safety Issues” document submitted to BRC, under the heading
                                                            “Population Tracking and Reporting Program”, BLM Civilian Operations staff noted         Per discussions, BRC agrees with this
             New Stipulation: BRC will provide up to the
POPULATION                                                  that BRC was unable to fulfill the intent of the Special Recreation Permit (SRP)          requirement.
             minute and on-demand population reporting
 REPORTING                                                  Stipulations requiring accurate and timely population reporting before, during and       BRC is not aware the BLM is
             to the BLM.
                                                            after the event, despite numerous reminders to do so. The 2014 BLM Special                proposing this issue as a stipulation.
                                                            Recreation Permit (SRP) Evaluation, page 2, states that BRC’s population tracking
                                                            and reporting program was inadequate and did not meet the BLM requirements
                                                            or SRP stipulations. As a matter of public safety, BLM must have an accurate
                                                            population count, up to the minute when requested, in order to insure
                                                            appropriate response to any major emergency that may occur.
                                                                                                                                                            ATTACHMENT 1- Page 9 of 10
                                                                                                                                                                            AR07293
                                              Case 1:19-cv-03729-DLF Document 35-13 Filed 07/12/21 Page 84 of 365
                                                           2015 CLOSURE ORDER AND STIPULATION CHANGES
                                                                     DRAFT INTERNAL WORKING COPY

            2015 NEW CLOSURE ORDER RESTRICTION
 ISSUE                                                                                JUSTIFICATION FOR CHANGE                                              BRC POSITION
                   AND EVENT STIPULATION

                                                            In 2014, BRC was unable to adequately post agreed-upon speed limits along roads
                                                            leading to the event, reducing LE’s ability to provide for public safety.
                                                            Additionally, mile markers are needed along gate road to improve emergency
                                                            response time to incidents that occur along the roadway. Similarly, the will-call
                                                            parking lot requires an organized and signed layout in order for emergency service
                                                            providers to respond to call for service. The will call area a large parking area
          New Stipulation: Speed limits, agreed upon by     located along Gate Road used for the purpose of staging vehicles and participants       Per discussions, BRC is aware of this
          both BRC and BLM, will be posted on both          who are not immediately allowed to enter the event for a variety of reasons; at          concern and has verbally agreed to
          Gate Road and the 12-Mile/Point 1 Road. BRC       times the will call parking area contains over 100 vehicles and several hundred          re-design the will call parking area
 SAFETY
          will provide clearly identifiable mileage         participants.                                                                            and provide the requested mile
SIGNAGE
          markers on Gate Road to facilitate emergency                                                                                               markers and speed limit signs.
          response. Will-call area will have an organized   Note: In the “20 Safety Issues” document submitted to BRC, under the section            BRC is not aware the BLM is
          layout including signage.                         “D-Lot Design and Management” , the BLM noted the will call parking area has             proposing this issue as a stipulation.
                                                            become a massive overflow parking area with no internal organizational structure
                                                            or directional markings to allow for effective location of emergency incidents.
                                                            During the 2014 event, BLM LE and Civilian Operations staff observed public
                                                            safety issues including uncontrolled partying, loitering and trespassing. The poor
                                                            design of will call made it very difficult for BLM law enforcement or EMS to
                                                            respond to or locate calls, compromising public safety.




                                                                                                                                                          ATTACHMENT 1- PageAR07294
                                                                                                                                                                             10 of 10
      Case 1:19-cv-03729-DLF Document 35-13 Filed 07/12/21 Page 85 of 365



                        FINDING OF NO SIGNIFICANT IMPACT
                     Burning Man 2012-2016 Special Recreation Permit
                               Environmental Assessment
                           DOI-BLM-NV-W030-2012-0007 -EA

Based on the Environmental Assessment (EA) DOI-BLM-NV-W030-2012-0007-EA, dated June
2012, I have determined that the Proposed Action, with implementation of all of the mitigation
and monitoring measures developed in the analysis for the Proposed Action (refer to EA Chapter
Six), will not have a significant effect on the human environment; therefore, an Environmental
Impact Statement (EIS) will not be required.

I have determined that the proposed action is in conformance with the approved Resource
Management Plan (July 2004) for the Black Rock-Desert-High Rock Canyon Emigrant Trails
National Conservation Area and Associated Wilderness and other Contiguous Lands in Nevada,
and is " ... consistent with other Federal Agency, state, and local plans to the maximum extent
consistent with Federal law and Federal Land Policy Management Act (FLPMA) provisions"
(BLM Land Use Planning Handbook H-1601-1). This finding and conclusion is based on my
consideration of the Council on Environmental Quality's (CEQ) criteria for significance (40 CPR
1508.27), with regard to both context and intensity factors.

Context
The project area is located in Pershing County, Nevada on the Black Rock Desert playa. The
Burning Man event has been held at various locations on the playa since 1990. The playa is
within the Black Rock Desert-High Rock Canyon Emigrant Trails National Conservation Area
(NCA). The enabling legislation for the NCA contains language that allowed for continued
permitting of large-scale events: "It is expected that such pennitted events will continue to be
administered in accordance with the management plan for the conservation area and other
applicable laws and regulations." The Resource Management Plan also allowed for large-scale
permitted activities in limited portions of the NCA on the Black Rock Desert playa.

Intensity
1) Impacts that may be both beneficial and adverse.
Implementation of the proposed action is anticipated to have beneficial impacts to the assessment
area for economics due to the direct and indirect spending associated with the event.

Impacts from implementation of the proposed action that stand out as potentially adverse are in
the areas of traffic; public health and safety (see answer to number 2 below); air quality and
waste.

The population that causes the roads to deteriorate from NDOT's level of service (LOS) D to E,
assuming a maximum exodus of 1,000 vehicles per hour on the last day of the event, was
determined through the analysis to be 65,400 people. A number of mitigation measures were
recommended through the National Environmental Policy Act (NEPA) analysis to help alleviate
impacts from traffic volume. As NDOT strives to maintain LOS D or better on all of its
roadways, implementation of recommended mitigation is necessary to maintain acceptable levels
of service. A specific mitigation involving the release of no more than 1000 vehicles per hour
from Black Rock City during the exodus period was developed through NEP A analysis to avoid
deterioration of the external roadway system to an unacceptable level of service (LOS E or F).
The key roadways (as shown in Figure 3-10 of the EA) used by Burning Man participants
                                                                                         AR07268
       Case 1:19-cv-03729-DLF Document 35-13 Filed 07/12/21 Page 86 of 365

                                                                                          FONSI
                                                                   DOI-BLM-NV-W030-2012-0007-EA

include portions of Interstate 80, State Route (SR) 445, SR 447, SR 427, County Road 34, and
SR 446, in its entirety.

There would be elevated localized emissions of criteria pollutants N02, S02, CO, PM lO, PM2.5 and
greenhouse gas emissions, principally CO2, within the Public Closure Area (as shown in Figure
2-1 of the EA). The smaller (PM2.5) particles could be aloft for a very long time and distance,
while the largest and most visible particles (over PM lO) are likely to settle in and near the
assessment area, as defined in the EA. Dust abatement practices during the event and
precipitation following the event would both serve to stabilize the playa surface and reduce dust.
See answer number five below regarding degree of uncertainty regarding air quality.

Based on interdisciplinary discussions and public comment, it was determined that debris
continues to be an issue of the event. Although the proposed action includes measures to
prevent, control and clean-up debris, recommended mitigation was developed in the analysis to
further reduce impacts related to improper disposal of waste.

Recommended oil drip survey mitigation was also developed in the analysis to build on existing
oil drip survey baseline information. The intent of this mitigation is to further quantify and
assess how much oil might be deposited on the playa during the event and take action to reduce
the amount of hydrocarbon waste if it is shown to be increasing at the playa.

2) The degree to which the proposed action affects public health or safety.
Traffic volume and potential for road deterioration are issues that have been evaluated in the EA
and for which there are proposed measures as well as recommended mitigation included in the
EA to address.

There is potential for natural or man-made emergency that could cause need for evacuation. The
most likely would be a weather-related emergency. The EA includes summaries of BRC's
contingency plans including BRC's separate contingency plan for an extreme weather event.

The playa dust includes both gypsum, an alkaline dust, and silica, a known carcinogen. These
become airborne during high wind events and when the crust of the playa is broken through
surface disturbing activities. Event participants would be at risk of inhaling these particulates.
Participants are made aware of the potential for high wind events that cause "white out"
conditions and methods to reduce exposure, such as the use of dust masks and goggles. Potential
impacts to offsite receptors would be lower than that of participants due to dilution and
deposition.

Dehydration, sunburn and "playa foot" are other public health issues associated with the
implementation of the proposed action. Through years of conducting this event, BRC has been
able to much reduce the incidence of dehydration, sunburn and "playa foot" due to its
communication and distribution of educational materials on these subjects.

There is risk of vehicle collisions by participants traveling to and from the event (as shown in
Figure 3-10 of the EA) involving rangeland animals including cattle, wild horses and burros.
There is also risk of collisions with birds both migratory and species such as Sage grouse.


                                                 2

                                                                                            AR07269
       Case 1:19-cv-03729-DLF Document 35-13 Filed 07/12/21 Page 87 of 365

                                                                                            FONSI
                                                                     DOI-BLM-NV-W030-2012-0007-EA

3) Unique chamcteristics ofthe geographic area such as proximity to historic or cultural
resources, park lands, prime farmlands, wetlands, wild and scenic rivers, or ecologically
critical areas.
The project area is within the NCA. The management plan for the NCA provides for events of
this scale, while minimizing impacts on important historic, scenic, cultural, wildlife, and other
resources.

There are no park lands, prime farmlands, or wild and scenic rivers within proximity of the
event. The playa is classified as a lake by the National Wetlands Inventory. There are no other
wetland features within the Public Closure Area or traversed by the event access road.
Hydrocarbon waste has the potential to affect water quality and change of composition of the
playa lake surface. Recommended mitigation was developed to aid in quantifying the amount of
oil drips on the playa and would require operational changes to reduce oil drips as indicated by
research results.

In the surrounding region, the proposed action has the potential to increase visitation to "natural"
hot springs and result in increased sedimentation of hot spring pools, alteration of channel and
flow characteristics, and addition of foreign substances to water sources, which may degrade
these wetlands and associated riparian vegetation.

4) The degree to which the effects on the quality ofthe human environment are likely to be
highly controversial.
No anticipated effects have been identified that are scientifically controversial. As a factor for
determining within the meaning of 40 CPR 1508.27(b)(4) whether or not to prepare a detailed
EIS, "controversy" is not equated with "the existence of opposition to a use." Northwest
Environmental Defense Center v. Bonneville Power Administration, 117 F.3d 1520, 1536 (9 th
Cir. 1997). "The term 'highly controversial' refers to instances in which 'a substantial dispute
exists as to the size, nature, or effect of the major federal action rather than the mere existence of
opposition to a use.''' Hells Canyon Preservation Council v. Jacoby, 9 F.Supp.2d 1216, 1242 (D.
Or. 1998). Comment letters on the Preliminary EA provided no expert scientific evidence
supporting claims that the project will have significant effects, or that it is highly controversial.

5) The degree to which the possible effects on the human environment are highly uncertain
or involve unique or unknown risks.
Concerns were raised by the general public during scoping and the review of the preliminary EA
regarding the formation of both the perimeter fence dunes and the small transient dunes on the
playa surface, referred to locally as "playa serpents". The proposed action contains measures for
the removal of dune formations caused by the event, including those formed along the perimeter
fenceline. Standing water in winter months helps to dissipate these features~ during winters with
low precipitation, these small dunes remain in place for longer periods. The Desert Research
Institute study (Adams and Sada 2010) concluded that human activity is likely the cause of the
increased dune formation noted on the playa. It is unclear the extent to which the formation of
these features are a result of the Burning Man event or an increase in dispersed or other
permitted recreational activities on the playa in general. Additional comparative studies might
help to clarify these issues at a future time if these trends continue. The scope, methodology and
participants of any future studies would have to be carefully considered.


                                                  3

                                                                                              AR07270
       Case 1:19-cv-03729-DLF Document 35-13 Filed 07/12/21 Page 88 of 365

                                                                                          FONS!
                                                                   DOI-BLM-NV-W030-2012-0007-EA

There is a level of uncertainty with regard to impacts to air qUality. It was determined during the
development of the EA that, in the case of this project, air quality modeling would not provide
information of real value due to the large uncertainty about the nature, number and location of
sources within the city. Dust abatement practices during the event and precipitation following
the event would both serve to reduce dust.

Concerns have been raised about where dust generated on the playa travels, who/what it affects,
where it is deposited and what the effects of the deposited dust are on various resources. This is
another topic similar to transient dunes that involves the entire playa and would benefit from
future studies. As with any studies regarding transient dunes, the scope, methodology and
participants of any future studies would have to be carefully considered.

Although not highly uncertain or involving unique or unknown risks, recommended mitigation
was developed in the EA concerning hydrocarbon waste to better quantify and assess how much
oil might be deposited on the playa during the event. Also, a recommendation was included in
the EA for a monitoring protocol to determine the amount of unburned material left at the sites of
BRC "authorized bums". This monitoring recommendation arose from public comment and
would be implemented by the BLM.

6) The degree to which the action may establish a precedent for future actions with
significant effects or represents a decision in principle about afuture consideration.
The permit authorization will not establish a precedent for future actions with significant effects
and does not represent a decision in principle about a future consideration. All future proposed
management actions in the NCA will be subject to NEP A standards and independent decision
making. Also, although this environmental analysis evaluates a proposed permit period of five
years, annual permits would be required.

7) Whether the action is related to other actions with individually insignificant but
cumulatively significant impacts.
Based on the environmental assessment and implementation of the recommended mitigation
measures, no significant cumulative impacts are expected. When evaluated together with other
past, present or reasonable foreseeable activities in the area, the authorized activity does not
result in cumulatively significant impacts at the local or watershed scale.

8) The degree to which the action may adversely alfect districts, sites, highways, structures, or
objects listed in or eligible for listing in the NRHP or may cause loss or destruction of
significant scientific, cultural, or historical resources.
No direct impacts are expected within the Closure Area. There is potential for indirect impacts to
the many eligible and unevaluated cultural resources located outside the Closure Area as a result
of increased visitation at Black Rock Hot Springs, Double Hot Springs, Great Boiling Springs,
Soldier (Mud) Meadows, and Trego Hot Springs. The proposed action operating plan would
encourage participants to stay at the event and not visit nearby sensitive areas by charging a re­
entry fee, stationing a BRC hot spring "steward" at each of the nearby BLM-managed hot
springs (to discourage participant use), and through detailed public education efforts during the
event. BLM law enforcement personnel would also patrol the areas on BLM managed land to
help protect sensitive environmental and cultural resources on a daily basis.


                                                 4

                                                                                            AR07271
       Case 1:19-cv-03729-DLF Document 35-13 Filed 07/12/21 Page 89 of 365

                                                                                         FONSI
                                                                  DOI-BLM-NV -W030-2012-0007-EA

9) The degree to which the action may adversely affect an endangered or threatened species
or its habitat that has been determined to be critical under the ESA of1973.
A species list provided by the U.S. Fish and Wildlife Service indicated that the following listed
species occur in the assessment area: desert dace (Eremichthys acros; Threatened) and Lahontan
cutthroat trout (Oncorhynchus clarki henshawi; Threatened). Desert dace occur in the hot springs
and associated outflows south and west of Soldier Meadows Ranch. Designated critical habitat
for this species encompasses 50 feet on each side of thermal springs and their outflow streams.
Within the assessment area (Figure 3-3), Lahontan cutthroat trout occur in Colman Creek, North
Fork Battle Creek, and Snow Creek. The assessment area also encompasses Donnelly Creek,
which is an unoccupied designated recovery stream.

No species listed as threatened or endangered under the Endangered Species Act occur on the
playa; therefore, direct impacts would not occur. Winnemucca District conducted a phone
conference with the USFWS (Reno, Nevada) on rebruary 3,2012, regarding potential indirect
impacts to LCT and Desert dace and their habitat. The USFWS indicated a "no effect" through
this phone conference based on the information that the Winnemucca District has available
regarding the event's potential indirect impacts. No formal or informal consultation was
necessary with the USFWS for this project.

Species that are candidates for listing under the federal Endangered Species Act (ESA), that were
evaluated in the EA, include: greater sage-grouse (Centrocercus urophasianus), elongate mud
meadows springsnail (Pyrgulopsis notidicola), Columbia spotted frog (Rana luteiventris), and
Soldier Meadows cinquefoil (Potentilla basaltica). No direct impacts would occur to these four
species. Like the threatened species, there is potential for indirect impact within the assessment
area due to increased use of developed and undeveloped recreation sites and other areas within
the assessment area.

10) Whether the action threatens a violation ofFederal, State, or local law or requirements
imposedfor the protection ofthe environment.
The proposed action does not violate or threaten any known Federal, State, or local law or
requirement imposed for the protection of the environment.




                                                5

                                                                                          AR07272
           Case 1:19-cv-03729-DLF Document 35-13 Filed 07/12/21 Page 90 of 365




                                  United States Department of the Interior

                                  BUREAU OF LAND MANAGEMENT
                                        Winnemucca District Office
                                         Black Rock Field Office
                                    5100 East Winnemucca Boulevard
                                       Winnemucca, Nevada 89445
                                Phone: (775) 623-I 500 Fax: (775) 623-1503
                                         Email: wfoweb@blm.gov
                                   www.blm.gov/nv/st/en/fo/wfo.html
In Reply Refer To·
2930 (NV-30.03)
LLNVW03500-16-01                                                 AUG O:. 20 S
CERTIFIED MAIL 7014 2870 0001 4871 2275 -RETURN RECEIPT REQUESTED


Charlie Dolman
Event Operations Director                                                      Burning Man 2016 Event
Black Rock City, LLC                                                           Special Recreation Permit
660 Alabama St
San Francisco, CA 94110-2008

Dear Mr. Dolman:

On January 19, 2016 the Bureau of Land Management (BLM) received a Special Recreation Permit (SRP)
Application and draft Operating Plan from Black Rock City. LLC (BRC) for the 2016 Burning Man Event
(2016 Event).

On April 5, 2016 the BLM received the signed 2016 Cost Recovery Agreement (Initial CRA) from BRC, in
the amount of$184,224.00, to cover BLM incurred costs associated with preliminary 2016 Event planning
and associated National Environmental Policy Act analysis. The Initial CRA stated that the CRA outlined the
BLM's initial costs and would be amended to reflect the overall BLM costs for 2016 Event monitoring and
planning. BLM received BRC's initial payment under the Initial CRA on April 06, 2016.
After collaboration and discussion between the BLM and BRC, the BLM provided BRC with the final
estimate and decision for the CRA (Final CRA) with supporting documents to review, sign and return with an
installment payment in the amount of$315,000 due by June 27, 2016. The Final CRA identified all estimated
costs to the BLM associated with implementing the 2016 Event SRP, including the amount identified in the
Initial CRA, and is the overriding CRA for the 2016 SRP. BRC did not sign the Final CRA at that time.
However, BRC did make the installment payment identified in the Final CRA in the amount of$315,000 on
June 29, 2016.

On August I, 2016, the BLM received a signed copy of the Final CRA from BRC for the 2016 Event. BRC
agreed to remit$1,700,735 to BLM by August 10, 20[6. A copy of the signed Final CRA for the 2016
Burning Man event. along with the CR Estimate spreadsheet, is enclosed for your files. Your signature
constitutes your agreement with the processing category decision and the CR Estimate.




                                                                                                AR00704
         Case 1:19-cv-03729-DLF Document 35-13 Filed 07/12/21 Page 91 of 365




Along with the signed Final CRA, BRC enclosed a letter outlining its concerns with regard to the BLM's
costs to administer the Burning Man SRP. While the BLM appreciates that BRC objects to the BLM's
administration of the Burning Man SRP, the agency's actions are consistent with its statutory and regulatory
authority. Regardless, the BLM appreciates the opportunity to work collaboratively with BRC in order to
ensure that the agency administers the SRP safely and effectively.

If you have any questions please contact me at 775-623-1500.




                                                William Mack, Jr.
                                                Black Rock Field Manager
                                                Winnemucca District
Enclosure
CR Agreement
CR Estimate Spreadsheet




                                                                                                   AR00705
                  Case 1:19-cv-03729-DLF Document 35-13 Filed 07/12/21 Page 92 of 365



Form 2�30·2                                     UNITED STATES                                                   Permit No.
        20 I I)
(J:11111.iry
                                          DEPARTMENT OF Tl IE INTERIOR
                                                                                                                NVW03500-16-01
                                         BUREAU OF LAND MANAGEMENT
                                                                                                                BLM Issuing Office
                                        SPECIAL RECREATION PERMIT
                    (43 U.S.C. 1201; 43 U.S.C. 1701: 16 U.S.C. 460L-6(a); and 43 CFR 2930)                      Black Rock Field Office
                                                                                                                Winnemucca District


Permiuee Black Rock City, LLC

Authorized Representative Charlie Dolman-Event Operations Director


Address Black Rock City, LLC                                                     Phone Number 415 -865-3800
        660 Alabama St
         San Francisco, CA 94110-2008                                            Email ddrcss charlie dolman@burniogmao org
                                                                                 Web Sit.: www.burningman.org


Permit i� for (che k all that appl)�:   121 Commercial D Competitive D Organi.e:.:d Group 121                Vending

Date Issued 08/02/2016                Date Expires 10/08/2016               (Terms �realer 1ha11 one year subject to a111111al autl,onzation.)
S.::asonal or other pi.mod or use limitations �S�e_ e�2 �0�1_6_O�p-e_ra�tio�          _________________________
                                                                          _ n_s_P_l�a_n

 Pem1it Fee Formula Commercial: Greater of $1 05/year or 3% of gross revenue

 Assigned Site� (commercial n11�r):     IZI None    No. of Assigned Sites subject to fees ____
 Special Arca Fees Apply:   D Yes       Ill No      Special Arca Fee _____________________________

Mmimum insurance coveragi: rclfuirements High Risk: $ , 000 , 000 per occurrence, $                    annual aggregate

Permit is valid only ii' a current Certificate of Insurance, listing the United Stali.:s as additional msured, is on file with the isi.uing BLM Office.
Post use report due dat.::(s) January 31 2017                                 Bond Requirement: Ill None         Bond Amount _________

PuqJOl,e and activities ,1u1horized
20 16 Burning Man event

Approved Arca ofOperdtion
 Black Rock Desert, High Rock Canyon, Emigrant Trails, NCA. Southern portion approximate y 1 0 miles north of Gerlach, NV.



Ccrtificallon orinfonna\1011: I certify use ofthii. pcmut \,,ill be as per lhi.: operations plan on file with BLJVI. I acknowledge I am required to comply
with any comli11ons or l,tipuluuons required by thi.: BLM mcludmg th.:: General Terms listed on page two of this form and any additional sllpulations
which may b.: allached.




                               (Pcnnittcc Signature)

.Approved and issued for th.:: conduct ofpcrmillcd activitic� and locations sh wn on this pcnnit t!nd in confonnancc wuh the operatmg plan. Pennit is
subject to General T nm and any add1llonal stipulallons allachcd.



                  William Mack Jr.
          (BLM Authori7cd Otliccr l'rmtcd Name)                                                                                           (Date)

(Contmued on page 2)



                                                                                                                                            AR00706
       Case 1:19-cv-03729-DLF Document 35-13 Filed 07/12/21 Page 93 of 365
                       United States Depart111ent of the Interior
                               BUREAU OF LAND MANAGEMENT
                                           Wiuncmm:ca District Oflicc
                                      "'I (Kl l a�t W1ru1c11111c:cu BoulcvnrJ
                                      Wimummc:ca Nevada K!J445-21>2 I
                                 !'hone (775) (l2)-l500 f'ax: (775) 623-1503
                                            I .mail: wlowch(,vhhu.gn\'
                                 hHp: /www.nv.bhn.11uv 1J\'/st/1:n/fo1Ytfo.h1mJ

In Reply Refer to:
2930(NV-030.12)
LLNVW03500-l6-01
                                          DEC 1 5 2016
CERTIFIED MAD..                                                           7014 2870 0001 4873 7063
Rellm, Receipt Req11ested




Mr. Charlie Dolman
Event Operations Director
Black Rock City, LLC.
660 Alabama St.
San Francisco, CA 94110-2008


Dear Mr. Dolman:

Following coordination with Black Rock City, LLC the Bureau of Land Management (BLM) has
completed the 2016 Burning Man Special Recreation Permit (SRP) Evaluation. The evaluation
reflects whether BRC complied with the 2016 SRP requirements, standard stipulation and special
stipulations. There were a few identified population tracking and reporting issues related to
Special Stipulation #4. None of the issues identified rise to the level of a pennit violation. These
issues and causes will be addressed, along with recommended solutions, during the 2017
planning process.

Contact Michael Vermeys, Project Manager - Burning Man, at 775.623.1582 with any further
questions or concerns related to this 2016 Burning Man SRP Evaluation.


                                                            Sincerely,            ,,,,-
                                                                             )
                                                            William Mack, Jr
                                                            Field Manager
                                                            Black Rock Field Office


Enclosed
20 ! 6 B.LM SRP Evaluation


                    2016 Burning Man Special Recreation Permit Evaluation
                                                                                                     AR01072
         Case 1:19-cv-03729-DLF Document 35-13 Filed 07/12/21 Page 94 of 365




                    United States Department of the Interior
                                  BUREAU OF LAND MANAGEMENT
                                        Winnemucca District Office
                                    5100 East Winnemucca Boulevard
                                       Winnemucca. Nevada 89445
                                Phone: (775) 623-1500 Fax: (775) 623-1503
                                         Email: wfowcb(?l1blm.gov
                                   www.blm.gov/nvist/en/fo/wfo.html


          Special Recreation Permit Annual Evaluation
Event!Pcrmittce
Name:                Burning Man                               Permit#:     LLNVW03500-J6-0J
Or,tanization:      _____
                     Black Rock City, LLC     _______
                                   _.:;..;...._
                                                               Year:        2016

The following criteria will be used to assess your performance/adherence to pcnnit stipulations and
procedural deadlines. The performance evaluation will be used to document both acceptable and
unacceptable performance and will be used to determine your eligibility for future permits.

 General

 I. Permittee submitted an application for a new permit at least 120 days prior to permit period,
    or 60 days prior to expiration of the existing permit unless a multi-year permit is still valid.
    (Permit period is defined as January l thru December 31).
         r. Yes         r No                  r NIA



 2. Construction of facilities and structures occurred no earlier than Monday August I, 2016.
    Removal of all above-ground material was completed no later than Monday, September 21,
    2016 as described in Stipulation 7.
         r. Yes         r No                  r NIA

         In 2016, co11s/n,c/io11 and vending activities were noticed within the Closure Order area
         3 days prior lo the aulhori=alion ofthe SR.P. BR.C resolved the issue immediately.

3. Pennittee completed post-event inspection site cleanup to a standard measuring less than an
   average of one square foot of debris per acre, as determined by BLM inspection and the final
   phase of the cleanup was completed by Friday, October 7, 2016 (30 days after the event).
         �y�           rNo                   rNM


                        20 J 6 Buming Man SRP Evaluatjon Page 'J



                                                                                            AR01073
       Case 1:19-cv-03729-DLF Document 35-13 Filed 07/12/21 Page 95 of 365




4. BRC ensured there was appropriate representation from BRC on the Unified Command,
   available 24 hours a day, seven days a week during the event and provided the name(s) of
   BRC representation to BLM by July 30, 2016.
         C. Ycs         r NO           r NIA

Permit Fees

S. Fee of 3% of gross receipts collected during previous fiscal year of 2015.
         C. Ycs         r NO           r NIA

6. Payment equal to at least 25% of the estimated commercial use fees (3% of estimated gross
     receipts) was received by the BLM prior to the start of the event.
         C. Ycs         ("" NO         r NIA

7. 100% of the cost recovery fee estimate was received prior to the start of the event as
     provided in the Cost Recovery Agreement.
         r. Yes         r No           r   NIA

Required Reports

8. During the period of site occupancy (August 5 - September 21, 2016) BRC provided the
     BLM with the number of participants within the event site each day, by the appropriate pre­
     determined times.
        r. Yes          r No           r   NIA

9.    BRC provided BLM with information on part1c1pant arrivals, part1c1pant departures
     (exodus), ticket scanning and population statistics. BRC also provided BLM, at the
     appropriate pre-determined times, population statistics from all paid participants and
     volunteers entering the Main Gate, the Airport and all other access points.
        r. Yes          r No           r NIA
        However, technical difficulties co11ti11ued to plague the PRAM system during arrival
        reporli11g. Departure reporti11g needs to be brought i11lo PRAM system or a better exodus
        reporting mechanism needs to be developed.




                        2016 Burning Man SRP Evaluation Page 2



                                                                                         AR01074
       Case 1:19-cv-03729-DLF Document 35-13 Filed 07/12/21 Page 96 of 365




I 0. During the period of site occupancy (August 5 - September 21, 2016), BRC provided the
     BLM with population numbers each day according to the reporting standard agreed upon
     with the BLM. BRC provided the BLM with the recorded peak population for the entire
     event. The BLM was able to request population data at any time during the event.
         r Yes         r. No         r N/A

       BRC did provide BLM with lhe recorded peak pop11/alio11 for lhe elllire event. BRC also
       provided BLM wilh any requested 011 the spol population reports. BRC failed to star/
       their populalion reporting emails 011 August 5, 20/6 and BRC'sfinal report/ailed to start
       011 August 5, 2016.




11. Within 60 days after the event, BRC provided the BLM with detailed information regarding
    the number of staff and participants on the event site for the period of site occupancy (August
    5 - September 21, 2016).
         r Yes         r. No          r N/A
       BLM received BRC's final populalio11 report on Nov 2, 2016, wilhin Jhe sixty days
       however, population reporting 011 !he document did 1101 start 11111i/ August 9, 20/6. Date
       of occupam.y started 011 August 5, 20/6.

Insurance

12. Permittee obtained a comprehensive liability insurance policy which protected and
    indemnified the public and U.S. Department of the Interior - BLM against property damage
    or bodily injury.
        r. Yes        r No          r N/A

13. Insurance named the U.S. Department of the Interior- BLM as additionally insured.
       C. Ycs            r NO          r N/A

14. Current authenticated certificate of insurance on file with the Winnemucca District Office.
       r. Yes          r No


       a. Verification of insurance received within 30 days prior to activity.
                C. Ycs          r NO           r N/A




                         20 I 6 Burning Man SRP Evaluation Page 3



                                                                                           AR01075
      Case 1:19-cv-03729-DLF Document 35-13 Filed 07/12/21 Page 97 of 365




       b. Notification of renewal received 15 days prior to expiration date.
                r. Ycs           r No            r NIA
15. Minimum general liability limits were: $300,000 per occurrence and $600,000 annual
    aggregate for bodily injury, $10,000 property damage per occurrence, and $25,000 annual
    aggregate, if policy injury and property damage a combined limit of $300,000 is acceptable.
       r. Ycs            r No            r NIA

16. For large, complex or special events the BLM may require larger amounts of coverage for
    comprehensive liability insurance for any one occurrence.
    r. Ycs               r NO            r NIA
       Consistent wilh the general guidelines for large-scale events, BRC obtained the following
       policy limits: $1 million per occ11rre11ce and $2 Million annual aggregate.

Operating Plan

17. Updated operating plan on file with BLM. Plan includes information on areas of use,
    operation schedule, emergency plan, vehicle access routes, cost to participants,
    garbage/waste disposal plan, a copy of the most recent brochure and any additional services
    provided.

       r. Yes            r No
18. Operating plan procedures were followed.
       r. Yes            r No            r NIA

Findings

19. Black Rock Chy, LLC was in compliance with the Special Recreation Permit Stipulations.
       r. Yes            r No
20. Unsatisfactory Performance - Permit Probation
       r Yes             r. No
       a. BLM issued written Notice of Non Compliance Decision explaining the nature of
          apparent violation and unsatisfactory performance.
                r Yes            r. No

                         2016 Buming Man SRP Evaluation Page 4



                                                                                        AR01076
         Case 1:19-cv-03729-DLF Document 35-13 Filed 07/12/21 Page 98 of 365




         b. Pennit suspended.
               r Yes          r. No

 Remarks:

 A few population reporting issues were identified in this 2016 Burning Man event SRP
 Evaluation. None of the issues identified in this SRP Evaluation rise to the level of a pennit
 violation. The issues and causes will be addressed, along with recommended solutions during the
 20l 7 planning process.

Evaluated by:                                               Title:   Project Manager- Burning Man

Signature:                                                                  Date:    /2/,.r/;ei,
                                                                                      I 7
Approved by:     William Mack, Jr.           .C::::         Title:   Field Manager

Signature:                                                                  Date:      fJ-/r>'P),
                /
Pcrmittcc Sign�turc:
(if available)
                       b             C::::::::::::::   ==                   Date:    lz   µ</ (b




                         2016 Burning Man SRP Evaluation Page 5



                                                                                             AR01077
Case 1:19-cv-03729-DLF Document 35-13 Filed 07/12/21 Page 99 of 365




                       BURNING MAN
              2016 POST EVENT INSPECTION REPORT




                             Compiled by:
            Michael Vermeys, Project Manager - Burning Man
         Robin Sears, Outdoor Recreation Planner - Burning Man
                    Zwaantje Rorex, GIS Specialist




                                                                 AR01081
     Case 1:19-cv-03729-DLF Document 35-13 Filed 07/12/21 Page 100 of 365


                                            2016 Burning Man - Post Event Inspection report


Introduction
A Post Event Inspection (PEI) is required following each Burning Man event per Stipulation #58
of the Black Rock City, LLC (BRC) 2016 Burning Man event Special Recreation Permit (SRP).
Stipulation #58 specifically states,
       “Inspections of the event site, in the fall post event, will be coordinated by the
       BLM using randomly placed transects on the site and a measurable cleaning
       standard. The inspecting party will intensively collect debris found on the ground
       within each transect. A follow-up spring inspection will be conducted only when
       deemed necessary by the BLM. The Post Event Cleanup Standard shall be the
       average total surface area of debris collected from either the fall or spring
       transects will not exceed the equivalent of an average of one (1) square foot per
       acre from identified inspection areas.”
This 2016 PEI report summarizes the BLM’s findings following cleanup efforts by BRC’s Playa
Restoration Crew and includes collection protocol, calculations utilized, a discussion of the
results and recommendations.



Background
Since 2000, BLM and BRC’s Playa Restoration crew have closely coordinated conducting the
PEI. However, over this 16 year time span, three updated inspection protocols have been used;
2000-2003, 2004-2012 and 2013 to present. The main objective of every cleanup inspection was
and still is to determine if BRC’s post event cleanup efforts of the Black Rock Desert playa,
within the fenced perimeter of the event area, were successful and met the Cleanup Standards
outlined the SRP. In 2016, Stipulation #57 stated,
       “BRC shall make personnel available immediately after the end of the post-event
       cleanup period and if deemed appropriate to determine any latent adverse impacts,
       such as pit depressions, bumps, depressions from roadways, ruts from vehicular
       traffic, or surfacing buried materials, to ensure that the site is returned to pre-
       event condition.”
Additionally, Stipulation #60 states,
       “If cleanup studies indicate the Post Event Cleanup Standard has been or is likely
       to be exceeded, the permit will be suspended until the site has been cleaned up to
       a level not to exceed 50% of the standard and the Operations Plan includes
       reasonable measures to assure that the Post Event Cleanup Standard will not be
       exceeded during the life of the permit.”
The 2016 PEI was conducted and completed by six BLM employees and approximately 37 of
BRC’s Playa Restoration Crew on Tuesday October 4, 2016. The small, micro-debris or Matter
Out of Place (MOOP) collected at each monitoring site was sorted and recorded at the
Winnemucca District Office on October 18-19, 2016. Geographic Information System (GIS)
post-process mapping and analysis was completed for all monitoring sites on October 27, 2016.


1
                                                                                        AR01082
        Case 1:19-cv-03729-DLF Document 35-13 Filed 07/12/21 Page 101 of 365


                                                2016 Burning Man - Post Event Inspection report


PEI Protocol
The BLM- Post-Event Inspection Protocol 2013 (attached) was utilized for the 2016 PEI. The
following is a brief synopsis of the 2013 Protocol PEI.

Within the Burning Man event fenced perimeter of 3,642 acres, four Core Inspection Areas were
delineated (Map 1). Within the Core Inspection Areas, 60 monitoring sites were randomly
generated via ArcGIS program application and plotted for inspection. On-Playa, these
monitoring site locations were staked with flags labeled with the site name. Per protocol, both
random and Points of Interest* sites were measured at 1/10 of an acre using a 37’ 2” rope affixed
to the stake placed at the exact UTM locations. A full clockwise circle rotation by the team
delineates the radius of 1/10 of an acre. Monitoring teams had a minimum of 3 people spaced no
more than 10’ apart along the rope and completed at least one zone or 5-8 sites. At each staked
monitoring point, one person held the terminal end of the rope keeping the rope free of slack.
This individual set the pace of movement to ensure the group worked at a consistent pace,
maintaining full site coverage searching for and collecting MOOP. MOOP collected was placed
in a gallon-size plastic bag labeled with: site and zone identifier and collection date.

* Results at Points of Interest sites are not included in the cumulative total average of MOOP collected
from the Random sites and therefore will not be used to determine if the Cleanup Standards were met.

MOOP Sorting and Measuring

A total of 66 bags of MOOP were collected by BRC’s Playa Restoration crew and BLM. At the
Winnemucca District Office, MOOP was sorted and separated out and evenly spread across the
1’ x 1’ Daubenmire cover class frame and measured for length and width (in2) to determine
surface area coverage, Photos 1 and 2 of MOOP bag contents within a Daubenmire cover class
frame.

    •    MOOP collected from each monitoring site within each Core Inspection Area was
         averaged, resulting in a total average, essentially, greater than or less than the Cleanup
         Standard of 1.0 ft²/acre;

          (4.5 in.)(2.5 in.) = 11.25 in2 (.006944 f2) = .07812 f2 (10 acre) = 0.78 f2/acre - Example

    •    The number of MOOP items per monitoring site was extrapolated out to the entire
         acreage within each Core Inspection Area;

         Debris items per/acre were calculated as: # of items/0.10 ac. site X 10ac = # of
         items/acre.

    •    The average size (in2) of MOOP was also recorded;
         Number of debris items per site or zone / Total in2 of monitoring site debris.



2
                                                                                              AR01083
                                       Case 1:19-cv-03729-DLF Document 35-13 Filed 07/12/21 Page 102 of 365
BLM                           Po s t 20 16
                             Bur n ing M an
                                                        Core          Inspection Areas                                                                           Map 1




                                                                                                 Open Playa
Black Ro ck F ield Of fice




                                   Other




                                                                                City Grid




                                                                              Walk-In Camping



                             Core Insepction Areas
                                    City Grid (1,197 acres)




                                                                                                                                                                     [
                                    Open Playa (1,451 acres)
BLM




                                    Walk-In Camping (365 acres)

                                    Other (629 acres)


             No Warranty is made by the                                                                                                                             Centerlines
             Bureau of Land Management as
             to the accuracy, reliability, or
             completeness of these data for
                                                                                                       Co ordina te S ys te m : N A D 19 8 3 UT M Zon e 1 1N


                                                                               1:25,000                                                                              2016 City
                                                                                                       Pr ojec tion : Tr a ns ve r s e M e rc a tor

             individual use or aggregate use                                                           Da tu m : N ort h A m e r ic a n 1 98 3
                                                                                                       Fals e Ea s ting: 5 0 0,0 0 0 .0 0 0 0

             with other data.
                                                                                                                                                                     Pentagon
                                                                                                       Fals e N ort hing: 0 .00 0 0

                                                                  0    0.25       0.5     0.75     1   Ce nt ra l Me r idian: -11 7 .00 0 0
                                                                                                       Sc a le Fa c tor : 0 .9 9 9 6


              Date: 11/10/2016                                                   Miles
                                                                                                       Lat itude Of Or igin: 0 .00 0 0
                                                                                                       Un it s: Me te r                                        AR01084
        Case 1:19-cv-03729-DLF Document 35-13 Filed 07/12/21 Page 103 of 365


                                                         2016 Burning Man - Post Event Inspection report




Photo 1. WIC 2. 8”x 2”= 1.11 f2/acre                        Photo 2. HEaT. 4.75” x 2” = 0.66 f2/acre

Random Site Selection:
According to the 2016 Burning Man event SRP Stipulations, only random generated monitoring
sites were analyzed in determining whether PEI Cleanup Standards were met (Map 2). Sixty
random monitoring sites were sampled; City Grid (1,197 acres with 29 sites), Walk-in-
Camping (365 acres with 7 sites), Open Playa (1,451 acres with 18 sites) and Other (629 acres
with 6 sites), Table 1.
                                                     Number of Monitoring
               CORE Inspection Area                                                Monitoring Zones
                                                           Points
                     City Grid
     Main area designated for camping; The City              29                       Zones 4-8

              Walk-in-Camping
 Camping area where no motorized vehicles are
                                                              7                        Zone 10
                  allowed

                     Open Playa
    Area east of The City Grid, Other and Walk-in-
                                                             18                       Zones 1-3
                       Camping

                        Other
    Area west of The City Grid, Playa and Walk-in-
                                                              6                         Zone 9
                      Camping

Table 1. Core Inspection Areas, Assoc. Zones and monitoring points per Zone




3
                                                                                                       AR01085
                                          Po s t 20Case
                                                    16 1:19-cv-03729-DLF Document 35-13 Filed 07/12/21 Page 104 of 365
BLM                                      Bur n ing M an   In sp e c tio n Z on e s & M on it ori ng Sit e s            M                                                                                                       ap 2



                                                                                                                                                              OP_66           OP_65
                                                                                       Zone 10
                                                                                                                                                                           ..
                                                                                                                                                                           ! !
                                                                                                                           OP_64
                                                                                                                          .
                                                                                                                          !                              Zone 02
                                                                                                                                          OP_63
                                                                                                                                              .
                                                                                                                                              !       OP_62
                                                                                                                                                     .
                                                                                                                                                     !
                                                                                                                                                                   OP_60                                      OP_61
                                                                                                                                                                  .
                                                                                                                                                                  !                                         .
                                                                                                                                                                                                            !
                                                                                                           CG_59                                                                                    OP_58
                                                                                                           .
                                                                                                           !
                                                                             CG_56                                            CG_57                                                               .
                                                                                                                                                                                                  !
                                                                                                                                               OP_55
                                                                                                                           .
                                                                                                                           !
                                                                               CG_54
                                                                                                   Zone 05
                                                                           .
                                                                           !
                                                                                                                                              .
                                                                                                                                              !                   OP_52                                         OP_53
                                                                               .
                                                                               !                                                                                                                              .
                                                                                                                                                                                                              !
                                                                                                                                                                            .
                                                                                                                                                                            !
                                                                                                   CG_50                                                      . Temple_51
                                                                                                                                                                                                                     Zone 03
                                                                                                                                                              !
                                                                                   CG_48           .
                                                                                                   !                                  OP_49
                                                                                   .
                                                                                   !                                                  .
                                                                                                                                      !
                                                            Other_46                                                              Zone 04                                                                   . OP_47
B l ac k R o c k F i e l d O f f i c e




                                                                                                                                                                                                            !
                                                         .
                                                         !
                                                                                                                                          The Man_44                                                                                    OP_43
                                                                                                                                          .
                                                                                                                                          !                                                                                         .
                                                                                                                                                                                                                                    !
                                                      Other_42
                                                         .
                                                         !           CG_41                                                                    OP_38                   OP_39                        OP_40
                                            Zone 01               CG_37
                                                                         !
                                                                         .         Zone 06                         OP_36
                                                                                                                                          .
                                                                                                                                          !                        .
                                                                                                                                                                   !                              .
                                                                                                                                                                                                  !
                                                                                                                                                                                                         CG_35
                                                                        .
                                                                        !                                         .
                                                                                                                  !                                                                                    .
                                                                                                                                                                                                       !
                                                                           .CG_34 !
                                                                           !      .                                                                                CG_30                             CG_29
                                                                       CG_33         . CG_32
                                                                                CG_27!                                                                            .
                                                                                                                                                                  !                      .
                                                                                                                                                                                         !         .
                                                                                                                                                                                                   !                   CG_28        WIC_26
                                                                                                                                                              CG_24                     CG_31                         .
                                                                                                                                                                                                                      !
                                            . JOC_25
                                            !
                                                                                     !
                                                                                     .
                                                                                    CG_23                              Hea_67                                                                                                       .
                                                                                                                                                                                                                                    !
                                                         Other_22                     .
                                                                                      !                               .
                                                                                                                      !                                       .
                                                                                                                                                              !
                                                        .
                                                        !
                                                             Srvcs_20                                                                                                               Zone 09                                             WIC_19
                                                                 .
                                                                 !                 .CG_18
                                                                             CG_21 !
                                                                                                                                  CG_17                                                                                                 .
                                                                                                                                                                                                                                        !
                                                                                       .
                                                                                       !       CG_16                              .
                                                                                                                                  !                                                                                       Zone 11
                                                                                               .
                                                                                               !                                                     CG_14
                                                                                   . CG_15             CG_13              Zone 08
                                                                                   !                                                                 .
                                                                                                                                                     !
                                                                                                       .
                                                                                                       !
                                                                        Other_11 !                                         ! CG_12
                                                                                                                           .                                              CG_9
                                                       Zone 07
                                                                                 .Other_7
                                                                                                                                                                        !!
                                                                                                                                                                        ..                                  WIC_8
                                                                                   .
                                                                                   !                                                                                         CG_10                        .
                                                                                                                                                                                                          !
                                                                                   DPW_6
                                                                                               Other_5
                                                                                               .
                                                                                               !
                                                                                               !
                                                                                               .
                                                                                                                                                         WIC_4
                                                                                                                   WIC_3                                 .
                                                                                                                                                         !
                                                                                                                       .
                                                                                                                       !          WIC_2
                                                                                                                                  .
                                                                                                                                  !

                                                                                                                      WIC_1
                                                                                                                   .
                                                                                                                   !
                                                       Inspection Zones                                                                        Core Area
                                                                                                                                                         Targeted Points
                                                                 Zone 01                       Zone 07
                                                                                                                                                         of Interest
                                                                                                                                                  .
                                                                                                                                                  !
                                                                 Zone 02                       Zone 08
                                                                                                                                                  .
                                                                                                                                                  !      City Grid
                                                                 Zone 03                       Zone 09




                                                                                                                                                                                                                               [
                                                                                                                                                         Open Playa
BLM




                                                                 Zone 04                       Zone 10
                                                                                                                                                  .
                                                                                                                                                  !

                                                                 Zone 05                       Zone 11                                            .
                                                                                                                                                  !      Walk-In Camping

                                                                 Zone 06                                                                          .
                                                                                                                                                  !      Other


         No Warranty is made by the
         Bureau of Land Management as
                                                                                                                                                                                                                               2016 City
                                                                                                                  1:25,000
         to the accuracy, reliability, or                                                                                                                             Coo rdin ate System: NAD 1 983 UTM Zo ne 11N
                                                                                                                                                                      Pro jectio n: Transverse Mercator
         completeness of these data for
                                                                                                                                                                                                                               Pentagon
                                                                                                                                                                      Datu m: North Am erican 1983
                                                                                                                                                                      False Easting : 500,000 .0000
         individual use or aggregate use                                                                                                                              False No rth ing : 0.0000
         with other data.                                                                  0               0.25            0.5                0.75            1       Central Meridian : -117.0 000
                                                                                                                                                                      Sca le Factor: 0 .9996
                                                                                                                                                                      Latitud e Of Origin : 0.0000                     AR01086
                                                                                                                          Miles                                       Units: Meter

          Date: 11/10/2016
       Case 1:19-cv-03729-DLF Document 35-13 Filed 07/12/21 Page 105 of 365


                                                2016 Burning Man - Post Event Inspection report


Points of Interest Inspection Sites:

Since 2013, six Points of Interest sites (Map 3) have been targeted for monitoring via the same
monitoring protocol as the random site because site-specific data is helpful determining potential
issues associated with the high traffic volume these areas generate, Table 2. All Points of Interest
are surveyed by BLM and BRC Playa Restoration Crew Leads.


         Name                       Justification                Northing (UTM)    Easting (UTM)


                         The large-scale construction effort,
       The Man          frequency of visitation and structure       4515467           3142064
                                        burn



                         The large-scale construction effort,
      The Temple        frequency of visitation and structure       4515695           3128005
                                        burn



                         This area receives a high degree of
United Site Services
                       traffic with large amounts of grey and       4515293           3136882
       (USS)
                                      black water



    Dept. of Public    The level of use and population density
                                                                    4514982           3133975
    Works (DPW)             of this area during the event



    Joint Operations   The level of use and population density
                                                                    4515366           3134836
    Command (JOC)           of this area during the event



 Heavy Equipment           The use and storage of Heavy
and Transportation      Equipment and Transportation items          4515744           3128203
      (HEaT)                        in this area


Table 2. Points of Interest and locations




4
                                                                                          AR01087
                                                          Ta r g e t e d P o i n t s o f I n t e r e s t
                                     Case 1:19-cv-03729-DLF Document 35-13 Filed 07/12/21 Page 106 of 365
                           Post 2016
                                                                                                                                                                          Map 3
BLM
                          Burning Man                        R e l a t i v e A r e a o f D e b r i s ( f t 2/ a c r e )




                                                                                                                       The Temple
Black Rock Field Office




                                                                                                                   !




                                                                                                         The Man
                                                                                                     !




                                JOC                                                        HEaT
                                                   USS
                            !
                                                                                       !

                                               !




                                                                       DPW
                                                                   !




                                                                                                                 Core Areas
                                 Targeted Sites                                                                            City Grid (1,197 acres)
                                Monitoring Results                             For exact values




                                                                                                                                                                             [
                                                                                   reference                               Open Playa (1,451 acres)
BLM




                           !     0.67 - 0.99 Ft2 of moop per acre          Table 8 Burning Man Post
                                                                             Event Monitoring Site                         Walk-In Camping (365 acres)
                           !     1.0 - 2.10 Ft2 of moop per acre                    Results
                                                                                                                           Other (629 acres)

            No Warranty is made by the
            Bureau of Land Management as
            to the accuracy, reliability, or
            completeness of these data for
                                                                                                                             Coordinate System: NAD 1983 UTM Zone 11N         2016 City
                                                                                           1:25,000                                                                           Pentagon
                                                                                                                             Projection: Transverse Mercator
            individual use or aggregate use                                                                                  Datum: North American 1983
                                                                                                                             False Easting: 500,000.0000
            with other data.                                                                                                 False Northing: 0.0000
                                                                       0        0.25          0.5         0.75         1     Central Meridian: -117.0000
                                                                                                                             Scale Factor: 0.9996


             Date: 12/8/2016                                                                 Miles
                                                                                                                             Latitude Of Origin: 0.0000
                                                                                                                             Units: Meter                               AR01088
        Case 1:19-cv-03729-DLF Document 35-13 Filed 07/12/21 Page 107 of 365


                                              2016 Burning Man - Post Event Inspection report


Core Inspection Area Results
MOOP collected from each monitoring site within each Core Inspection Area was averaged,
resulting in a total average (Map 4). The number of MOOP items per monitoring site is
extrapolated out to the entire acreage within each Core Inspection Area. The average size
(inches2) of MOOP is also recorded.

City Grid Core Inspection Area (1,197 acres)

                                         City Grid Summary

                  Debris Area (ft2/ac)             # of Items/acre                Item Size (in2)
    Year
                     Average Area                     Average                     Average Size
    2006                0.298                           185                          0.25
    2007                 0.392                          202                            0.33
    2008                 0.596                          416                            0.22
    2009                 0.514                          275                            0.37
    2010                 0.505                          237                            0.33
    2011                 0.735                          304                            0.35
    2012                 0.532                          160                            0.48
    2013                 0.527                          186                            0.4
    2014                 0.59                           289                            0.29
    2015                 1.33                           504                            0.37
    2016                 1.25                           557                            0.36
Table 3. City Grid Core Inspection Area 2006-2016 comparison


City Grid Core Inspection Area Summary:
In 2016, PEI results show that 29 monitoring sites within City Grid had an average of 1.25
ft²/acre of MOOP or 0.25 ft²/acre above the Cleanup Standard. Thus, the City Grid Core
Inspection Area exceeded the average allowable debris per the 2016 SRP Cleanup.

    •    14 of the 29 City Grid monitoring sites exceeded the Cleanup Standard.
    •    The average number of MOOP extrapolated per acre in City Grid was 557 (Table 3.)
    •    The average size of each item of debris was 0.36 in2




5
                                                                                             AR01089
                                                                Random Monitoring Sites
                                     Case 1:19-cv-03729-DLF Document 35-13 Filed 07/12/21 Page 108 of 365
                           Post 2016
                                                                                                                                                                                 Map 4
BLM
                          Burning Man                           R e l a t i v e A r e a o f D e b r i s ( f t 2/ a c r e )




                                                                                                                            OP_66
                                                                                                                                   ( OP_65
                                                                                                                                 ! !

                                                                                          ( OP_64
                                                                                          !
                                                                                                          OP_63
                                                                                                          !
                                                                                                                 ( OP_62
                                                                                                                 !
                                                                                                                            ( OP_60
                                                                                                                            !                                    ( OP_61
                                                                                                                                                                 !

                                                                            ! CG_59                                                                    ! OP_58
                                                        ( CG_56                             ! CG_57
                                                                         City Grid
                                                        !
                                                          ( CG_54                                         ( OP_55
                                                                                                          !
                                                          !
                                                                                                                                  ! OP_52                          ( OP_53
                                                                                                                                                                   !
Black Rock Field Office




                                                             CG_48   ! CG_50
                                                                                                      ( OP_49
                                                                                                                        Open Playa
                                                            !
                                                            (                                         !
                                                                                                                                                                 ( OP_47
                                                                                                                                                                 !
                                        ( Other_46
                                        !

                                  Other                                                                                                                                                  ( OP_43
                                                                                                                                                                                         !
                                        ( Other_42
                                        !
                                                        ( CG_41
                                                        !                                                ( OP_38
                                                                                                         !                   ! OP_39                  ( OP_40
                                                                                                                                                      !
                                               CG_37   ! CG_33 CG_34
                                                       (                              ( OP_36
                                                                                      !                                                                     ! CG_35
                                                          !     !                                                            CG_30           CG_31
                                                                   ! CG_32                                                                    !
                                                                                                                                                                             ( CG_28
                                                                                                                            !                           !
                                                               ( CG_27
                                                               !                                                                                          CG_29              !           ( WIC_26
                                                                                                                                                                                         !
                                                                                                                          ! CG_24
                                                                ( CG_23
                                      ( Other_22
                                                                !
                                      !
                                                             ( CG_21
                                                                                                                                                                              Walk-In !( WIC_19
                                                             !
                                                             !
                                                         CG_18                                   ( CG_17
                                                                                                                                                                             Camping
                                                                                                 !
                                                                ( CG_16
                                                                !
                                                            !
                                                            (                                                   ! CG_14
                                                             CG_15
                                                                     ( CG_13
                                                                     !
                                                                                            ! CG_12                               CG_10
                                                             ( Other_11
                                                             !
                                                                                                                                 !!
                                                                                                                                  (
                                                                                                                                                               ( WIC_8
                                                                                                                                 (
                                                             ( Other_7
                                                             !                                                                   CG_9                          !


                                                                  ( Other_5
                                                                  !

                                                                                         WIC_3                         ( WIC_4
                                                                                                                       !
                                                                                        !
                                                                                        (
                                                                                                 ! WIC_2


                                                                                      ( WIC_1
                                                                                      !                                 Core Areas
                              Core Area                                                                                          City Grid (1,197 acres)
                           Monitoring Results                                 For exact values




                                                                                                                                                                                       [
                                                                                  reference                                      Open Playa (1,451 acres)
BLM




                            !
                            (    0.05 - 0.9 Ft2 / acre                    Table 8 Burning Man Post
                                                                                                                                 Walk-In Camping (365 acres)
                                                                            Event Monitoring Site
                            !    1.0 - 4.0 Ft2 / acre                              Results                                       Other (629 acres)

            No Warranty is made by the
            Bureau of Land Management as
            to the accuracy, reliability, or
            completeness of these data for
                                                                                                                                                                                       2016 City
                                                                                                                                                                                       Pentagon
                                                                                                                                  Coordinate System: NAD 1983 UTM Zone 11N


                                                                                            1:25,000
                                                                                                                                  Projection: Transverse Mercator
            individual use or aggregate use                                                                                       Datum: North American 1983
                                                                                                                                  False Easting: 500,000.0000
            with other data.                                                                                                      False Northing: 0.0000
                                                                     0         0.25             0.5             0.75         1    Central Meridian: -117.0000
                                                                                                                                  Scale Factor: 0.9996


             Date: 12/8/2016                                                                  Miles
                                                                                                                                  Latitude Of Origin: 0.0000
                                                                                                                                  Units: Meter                                 AR01090
        Case 1:19-cv-03729-DLF Document 35-13 Filed 07/12/21 Page 109 of 365


                                               2016 Burning Man - Post Event Inspection report


Walk-in Camping Core Inspection Area (365 acres)


                                           Walk-in-Camping

                    Debris Area (ft2/ac)              # of Items/acre            Item Size (in2)
    Year
                       Average Area                   Average Count              Average Size

    2006                   0.147                             32                       0.25
    2007                   0.145                             84                       0.25
    2008                   0.278                             46                       0.87
    2009                   0.242                             56                       0.58
    2010                   0.26                              63                       0.61
    2011                   0.127                             50                       0.41
    2012                   0.124                             33                       0.55
    2013                   0.124                             38                       0.46
    2014                   0.38                              149                      0.37
    2015                   0.35                              123                      0.38
    2016                   0.50                              113                      0.80
Table 4. Walk-In Camping Core Inspection Area 2006-2016 comparison


Walk-in Camping Core Inspection Area Summary:
In 2016, PEI results showed that seven monitoring sites within the Walk-in Camping had an
average of 0.50 ft²/acre of MOOP. Thus, the cleanup effort within Walk-in Camping Core
Inspection Area did meet the 2016 SRP Cleanup Standard.

    •     Six out of seven monitoring sites were measured below the Cleanup Standard.
    •    The average size of each item of debris was 0.80 in2
    •    The average number of MOOP extrapolated per acre in Walk-in Camping was 113 which
         is trending down since 2014 (Table 4)




6
                                                                                         AR01091
        Case 1:19-cv-03729-DLF Document 35-13 Filed 07/12/21 Page 110 of 365


                                                2016 Burning Man - Post Event Inspection report


Open Playa Core Inspection Area (1,451 acres)

                                            Open Playa
    Year
                  Debris Area (ft2/ac)              # of Items/acre              Item Size (in2)

                     Average Area                   Average Count                Average Size
    2006                 0.194                            91                          0.36
    2007                 0.417                           181                          0.45
    2008                 0.291                           111                          0.25
    2009                 0.396                           159                          0.4
    2010                 0.306                            96                          0.48
    2011                 0.398                           194                          0.35
    2012                 0.273                           144                          0.27
    2013                 0.53                            96.6                         0.79
    2014                 0.389                           168                          0.33
    2015                 0.53                            233                          0.32
    2016                 0.92                            242                          0.57
Table 5. Open Playa Core Inspection Area 2006-2016 comparison


Open Playa Core Inspection Area Summary:
In 2016, PEI results showed that seven monitoring sites within the Open Playa had an average of
0.92 ft²/acre of MOOP. The cleanup effort within the Open Playa Core Inspection Area did meet
the average allowable debris per 2016 SRP Cleanup Standard.

    •    Thirteen out of eighteen monitoring sites were measured below the Cleanup Standard.
    •    The average size of each item of debris was 0.57 in2
    •    The average number of MOOP extrapolated per acre in Open Playa was 242, which is
         trending higher since 2013 (Table 5)




7
                                                                                             AR01092
        Case 1:19-cv-03729-DLF Document 35-13 Filed 07/12/21 Page 111 of 365


                                                2016 Burning Man - Post Event Inspection report


Other Core Inspection Area (629 acres)
                                                       Other

                    Debris Area (ft2/ac)              # of Items/acre           Item Size (in2)
    Year

                      Average Count                   Average Count             Average Count

    2006                   0.071                            34                       0.34
    2007                   0.113                            68                       0.25
    2008                   0.159                            40                       0.22
    2009                   0.08                             23                       0.53
    2010                   0.359                           109                       0.58
    2011                   0.454                           140                       0.58
    2012                   0.112                            69                       0.23
    2013                   0.04                             20                       0.66
    2014                   0.315                            75                       0.61
    2015                   0.28                             95                       0.33
    2016                   0.41                            120                       0.57
Table 6 Other Core Inspection Area 2006-2016 comparison


Other Core Inspection Area Summary:
In 2016, PEI results showed that seven monitoring sites within the Other had an average of 0.41
ft²/acre of MOOP. The Other Core Inspection Area did meet the 2016 SRP Cleanup Standard of
1.0 ft²/acre.

    •    All six monitoring sites were measured below the Cleanup Standard.
    •    The average size of each item of debris was 0.41 inch2
    •    The average number of MOOP extrapolated per acre in Open Playa was 120, which is
         trending higher since 2013 (Table 6)




8
                                                                                            AR01093
                            Case 1:19-cv-03729-DLF Document 35-13 Filed 07/12/21 Page 112 of 365


                                                           2016 Burning Man - Post Event Inspection report


Points of Interest Inspection Site Results
MOOP collected from each Point of Interest monitoring site (Table 7) is the total used for
calculation and to determine whether cleanup efforts measured greater than or less than the
Cleanup Standard.* The number of MOOP items per monitoring site is extrapolated out to the
entire acreage within each Point of Interest. The average size (in2) of MOOP is also recorded.
*The data collected at Points of Interest sites will not be included in the average total surface area of MOOP
collected from the Random Sites, thus will not be used to determine if the cleanup standard has been met.

Chart 1: Point of Interest monitoring results

                                                 2016 Point of Interest
                            2.5

                                                          2.08

                             2
    Debris Area: ft2/acre




                            1.5
                                    1.30



                             1                                                                          0.90

                                                                        0.72           0.73
                                               0.66

                            0.5



                             0
                                   DPW         Heat       JOC         Services       Temple          The Man



Point of Interest Inspection Sites Summary:

This was the 4th year of recording targeted monitoring at the six Points of Interest. In 2016, PEI
results showed that the two of the six Points of Interest monitoring sites exceeded the 2016 SRP
Cleanup Standard of 1.0 ft²/acre. The JOC was measured at 2.08 ft²/acre and DPW was measured
at 1.3 ft²/. Although not a factor in determining overall success of the 2016 PEI the cumulative
average of the six Points of Interest was 1.07 ft²/acre, Table 7.




9
                                                                                                            AR01094
      Case 1:19-cv-03729-DLF Document 35-13 Filed 07/12/21 Page 113 of 365


                                            2016 Burning Man - Post Event Inspection report


     Year          Debris Area (ft2/ac)            # of Items/acre           Item Size (in2)

                Cumulative Average Count           Average Count             Average Count

     2013                 3.27                          197                       0.62

     2014                 2.64                          706                       0.54

     2015                 1.54                          433                       0.51

     2016                 1.07                          545                       0.31
Table 7. 2016 Point of Interest monitoring site MOOP ft²/acre


PEI Discussion
CORE Inspection Areas
Three out of four Core Inspection Areas met the 2016 Burning Man event SRP Cleanup
Standards.

Plainly, Walk-in Camping and Other Core Inspection Areas generally have lighter participant
foot and vehicle traffic as opposed to City Grid and Open Playa Core Inspection Areas which
both sustain heavy concentration of foot and vehicle traffic. Both Walk-in Camping and Other
Core monitoring sites consistently fall below Cleanup Standards. Chart 2 (below) MOOP
average per year and associated paid population levels for the past 11 years.

Results show that BRC’s Playa Restoration Crew does locate and collect larger MOOP objects
from the City Grid suggesting that more time, equipment and/or personnel is dedicated to that
area. However, in both 2015 and 2016 the average amount of MOOP within the City Grid
exceeded the allowable Cleanup Standard of 1ft2/acre. The Open Playa Inspection Area average
of 0.92 ft2/acre is trending toward impermissible Standards and should be an area of concern for
the 2017 Playa Restoration Crew and BRC in general.

Excluding the Other Inspection Area, Walk-In Camping, City Grid and Open Playa had at least
one random Monitoring Site exceeding the Cleanup Standard of 1 ft2/acre. A total of 20 out of 60
random Monitoring Sites exceeded the Cleanup Standard, Table 8. The exact UTM locations for
each monitoring site exceeding Cleanup Standards are listed on Table 9.




10
                                                                                         AR01095
                                        Case 1:19-cv-03729-DLF Document 35-13 Filed 07/12/21 Page 114 of 365


                                                                             2016 Burning Man - Post Event Inspection report



                                                                      Moop by Population
  Average Area of Moop (Ft2 per Acre)



                                        0.9
                                        0.8
                                        0.7
                                        0.6
                                        0.5
                                        0.4
                                        0.3
                                        0.2
                                        0.1
                                         0
                                              38,989 47,097 49,599 43,558 51,525 53,963 56,149 69,613 65,922 67,564 66,948
                                                                     Annual Population 2006 through 2016

Chart 2: Population and amount of debris per year


Point of Interest Inspection Sites
The JOC was measured at 2.08 ft²/acre and DPW was measured at 1.3 ft²/acre, both above the
Cleanup Standard of 1 ft²/acre, respectively. The cumulative average of the six Points of Interest
was 1.07 ft²/acre.
The JOC monitoring point was measured at the exact spot where a double-wide trailer had been
set. Upon disassembly of the two trailers, the joint putty glue was scraped from the trailer edges
causing a mass scatter of hardened glue debris left on-site. This debris field highly contributed to
the amount of MOOP collected.
DPW is an expansive “camp” where BRC conducts event operations which is consistent with the
debris found; wood splinters, metal screws/nails, paper, plastic and glass shards.
The Temple had a lesser amount of debris than The Man in 2016. MOOP found at the Man
included decomposed granite (DG), metal screws, plastic and wood particles. DG is generally
not counted as MOOP unless the size of the DG found is roughly larger than a golf ball.
HEaT and USS had the lowest MOOP collection totals suggesting that the HEaT and USS teams
did a considerate amount of MOOP cleanup prior to the Playa Restoration Crew.


Conclusion
The 2016 Burning Man event PEI concludes that cumulatively across all four Core Inspection
Areas, BRC’s Playa Restoration crew was successful in meeting the 2016 Burning Man SRP
Cleanup Standard of less than 1.0 ft2/acre with an average Core Inspection Area measurement

11
                                                                                                                      AR01096
         Case 1:19-cv-03729-DLF Document 35-13 Filed 07/12/21 Page 115 of 365


                                               2016 Burning Man - Post Event Inspection report


of 0.77 ft2/acre. Current cleanup efforts and protocol are adequate for keeping up with the
cumulative amount of MOOP associated with the event however cleanup efforts and protocol
may need to be revisited for efficacy as total event population’s increase over time.

                                City Grid-       1.25 ft2/acre
                                Walk-in Camping- .50 ft2/acre
                                Open Playa-       .92 ft2/acre
                                Other-            .41 ft2/acre
                                Total Average    3.08/4 = 0.77 ft²/acre


Recommendations
Following the 2016 Burning Man event PEI, the following are identified recommendations:

     •    BLM should revise the 2013 PEI Protocol to add calculation formulas and GIS protocols.

     •    BLM/BRC should continue to monitor all six Points of Interest Monitoring Sites

     •    BLM should continue to document annual PEI efforts through data sheets and GIS
          database retention of all monitoring data collected.

     •    BRC could explore the integration, compatibility and testing of the Fulcrum application,
          which BRC utilizes for Environmental Compliance purposes, for future PEI’s.

     •    BRC should continue supporting and promoting the Playa Restoration Crew efforts.

     •    BRC should continue to educate participants in the ethos of Leave No Trace® and
          intensify Pack it In, Pack it Out communications. Camps, both large and small, leaving
          large, bulky items and piles of trash following exodus dramatically impacts the amount of
          time and coverage the Playa Restoration Crew has to address micro-debris.

     •    BLM/BRC should ensure that Contractor’s and Vendor’s working the event are made
          aware of the Leave No Trace® policy.

     •    BLM recommends that BRC conduct a Spring 2017 cleanup effort at the monitoring sites
          and Points of Interest that exceeded the Cleanup Standard of 1 ft²/acre in Fall 2016.

     •    BLM/BRC should determine whether the Points of Interest monitoring sites should be
          included for Environmental Compliance Monitoring during the event.

Attachments:
BLM- Post-Event Inspection Protocol 2013

12
                                                                                           AR01097
            Case 1:19-cv-03729-DLF Document 35-13 Filed 07/12/21 Page 116 of 365


                                                                                      2016 Burning Man - Post    Event Inspection
                                                                                                           Avg # of
                                                                                                                                    report(ft2)/Core
                                                                                                                                   Avg
                                                                                                                               Items/Core
                                                                                                                                            Avg Size

                               Core Area Length Length                           Square Feet   Avg Size        # of   # of Items   Items Per   Debris   Avg Debris       Area         Area
   Core Area         Plot       Acres     x(in)  y(in) Size (in2 ) Size (ft2 )    Per Acre     (ft2 )/acre   Items    Per Acre        Acre      Size     Size (in2 )   (acreage)    (acreage)
   City Grid        CG_10                   5.00    2.50    12.50      0.09         0.87                     29.00          290                0.43
   City Grid        CG_12                   7.50    3.50    26.25      0.18         1.82                     88.00          880                0.30
   City Grid        CG_13                   5.50    2.00    11.00      0.08         0.76                     30.00          300                0.37
   City Grid        CG_14                   8.00    5.00    40.00      0.28         2.78                     106.00       1,060                0.38
   City Grid        CG_15                   2.50    1.00     2.50      0.02         0.17                     15.00          150                0.17
   City Grid        CG_16                   3.50    2.50     8.75      0.06         0.61                     20.00          200                0.44
   City Grid        CG_17                   6.50    1.50     9.75      0.07         0.68                     41.00          410                0.24
   City Grid        CG_18                   9.50    2.00    19.00      0.13         1.32                     36.00          360                0.53
   City Grid        CG_21                   3.50    1.50     5.25      0.04         0.36                     11.00          110                0.48
   City Grid        CG_23                   5.50    2.25    12.38      0.09         0.86                     41.00          410                0.30
   City Grid        CG_24                  12.00    3.25    39.00      0.27         2.71                     113.00       1,130                0.35
   City Grid        CG_27                   5.50    2.43    13.37      0.09         0.93                     38.00          380                0.35
   City Grid        CG_28                   5.50    2.25    12.38      0.09         0.86                     72.00          720                0.17
   City Grid        CG_29                   8.00    2.50    20.00      0.14         1.39                     111.00       1,110                0.18
   City Grid        CG_30      1,197.02     8.00    2.00    16.00      0.11         1.11         1.25        78.00          780     556.90     0.21        0.36        666,615.20   1496.60

   City Grid        CG_31                  10.00    3.50    35.00      0.24         2.43                     135.00       1,350                0.26
   City Grid        CG_32                   6.00    3.75    22.50      0.16         1.56                     73.00          730                0.31
   City Grid        CG_33                   6.00    3.50    21.00      0.15         1.46                     33.00          330                0.64
   City Grid        CG_34                   5.25    3.00    15.75      0.11         1.09                     65.00          650                0.24
   City Grid        CG_35                  12.00    3.50    42.00      0.29         2.92                     151.00       1,510                0.28
   City Grid        CG_37                   3.50    1.50     5.25      0.04         0.36                     14.00          140                 0.38
   City Grid        CG_41                  10.00    1.00    10.00      0.07         0.69                     25.00          250                 0.40
   City Grid        CG_48                   4.50    2.50    11.25      0.08         0.78                     37.00          370                 0.30
   City Grid        CG_50                   8.50    4.50    38.25      0.27         2.66                     46.00          460                 0.83
   City Grid        CG_54                   4.50    2.50    11.25      0.08         0.78                     33.00          330                 0.34
   City Grid        CG_56                   5.50    2.50    13.75      0.10         0.95                     29.00          290                 0.47
   City Grid        CG_57                   6.25    4.00    25.00      0.17         1.74                     94.00          940                 0.27
   City Grid        CG_59                   5.00    3.00    15.00      0.10         1.04                     24.00          240                 0.63
   City Grid         CG_9                   4.00    2.00     8.00      0.06         0.56                     27.00          270                 0.30
  Open Playa        OP_36                   4.50    2.50    11.25      0.08         0.78                     35.00          350                0.32
  Open Playa        OP_38                   3.25    2.50     8.13      0.06         0.56                     18.00          180                0.45
  Open Playa        OP_39                   5.75    3.50    20.13      0.14         1.40                     36.00          360                0.56
  Open Playa        OP_40                   3.50    2.75     9.63      0.07         0.67                     32.00          320                0.30
  Open Playa        OP_43                   4.00    1.00     4.00      0.03         0.28                     10.00          100                0.40
  Open Playa        OP_47                   2.25    3.50     7.88      0.05         0.55                     13.00          130                0.61
  Open Playa        OP_49                   3.50    2.00     7.00      0.05         0.49                     21.00          210                0.33
  Open Playa        OP_52                   7.00    2.50    17.50      0.12         1.22                     45.00          450                0.39
  Open Playa        OP_53                   4.00    2.25     9.00      0.06         0.62                     14.00          140                0.64
                               1,451.28                                                          0.92                                  242                 0.57        350,724.79   1337.47
  Open Playa        OP_55                   2.00    1.50     3.00      0.02         0.21                      8.00           80                0.38
  Open Playa        OP_58                   5.50    2.75    15.13      0.11         1.05                     20.00          200                0.76
  Open Playa        OP_60                   1.38    2.00     2.75      0.02         0.19                     10.00          100                0.28
  Open Playa        OP_61                   2.50    1.50     3.75      0.03         0.26                     12.00          120                0.31
  Open Playa        OP_62                   4.50    1.75     7.88      0.05         0.55                     16.00          160                0.49
  Open Playa        OP_63                   5.50    9.75    53.63      0.37         3.72                     100.00       1,000                0.54
  Open Playa        OP_64                   3.50    1.50     5.25      0.04         0.36                     16.00          160                0.33
  Open Playa        OP_65                   2.50    2.00     5.00      0.03         0.35                     12.00          120                0.42
  Open Playa        OP_66                  12.00    4.00    48.00      0.33         3.33                     17.00          170                2.82
    Other          Other_11                 3.25    1.50     4.88      0.03         0.34                     19.00          190                0.26
    Other          Other_22                12.00    1.00    12.00      0.08         0.83                     10.00          100                1.20
    Other          Other_42                 3.50    2.50     8.75      0.06         0.61                      7.00           70                1.25
                                 629.15                                                          0.41                                  120                 0.57         75,498.52      260.33
    Other          Other_46                 1.50    1.00     1.50      0.01         0.10                      5.00           50                0.30
    Other          Other_5                  4.50    1.75     7.88      0.05         0.55                     25.00          250                0.32
    Other          Other_7                  1.50    0.50     0.75      0.01         0.05                      6.00           60                0.13
Walk-In Camping     WIC_1                   4.50    2.00     9.00      0.06         0.62                     14.00          140                0.64
Walk-In Camping    WIC_19                   4.00    1.50     6.00      0.04         0.42                      6.00           60                1.00
Walk-In Camping     WIC_2                   8.00    2.00    16.00      0.11         1.11                     27.00          270                0.59
Walk-In Camping    WIC_26        365.29     2.40    1.00     2.40      0.02         0.17         0.50         9.00           90        113     0.27        0.80         41,225.15      182.64

Walk-In Camping     WIC_3                   5.50    2.00    11.00      0.08         0.76                     18.00          180                0.61
Walk-In Camping     WIC_4                   3.00    1.00     3.00      0.02         0.21                      3.00           30                1.00
Walk-In Camping     WIC_8                   3.00    1.00     3.00      0.02         0.21                      2.00           20                1.50
   Targeted         DPW_6                   7.50    2.50    18.75      0.13         1.30                     68.00          680                0.28
   Targeted        Hea_67                   4.75    2.00     9.50      0.07         0.66                     31.00          310                0.31
   Targeted         JOC_25                  8.00    3.75    30.00      0.21         2.08                     110.00       1,100                0.27
                                 N/A                                                              N/A                                N/A                   0.31          N/A          N/A
   Targeted        Srvcs_20                 8.25    1.25    10.31      0.07         0.72                     47.00          470                0.22
   Targeted       Temple_51                 5.25    2.00    10.50      0.07         0.73                     49.00          490                0.21
   Targeted       The Man_44                6.50    2.00    13.00      0.09         0.90                     22.00          220                0.59

 Table 8. Burning Man 2016 PEI Monitoring Site Results

 13
                                                                                                                                                                           AR01098
       Case 1:19-cv-03729-DLF Document 35-13 Filed 07/12/21 Page 117 of 365


                                           2016 Burning Man - Post Event Inspection report


     Plot Name      Type         Ft2 Per Acre      Northing   Easting
       CG_13      City Grid         1.82           4516153    312991
       CG_15      City Grid         2.78           4516267    312624
       CG_21      City Grid         1.32           4516489    312670
       CG_27      City Grid         2.71           4516760    312700
       CG_30      City Grid         1.39           4516816    314441
       CG_31      City Grid         1.11           4516834    314810
       CG_32      City Grid         2.43           4516852    312874
       CG_33      City Grid         1.56           4516921    312468
       CG_34      City Grid         1.46           4516926    312725
       CG_35      City Grid         1.09           4516998    315024
       CG_37      City Grid         2.92           4517036    312357
       CG_54      City Grid         2.66           4518054    312511
       CG_59      City Grid         1.74           4518332    313125
        CG_9      City Grid         1.04           4515968    314543
       OP_39     Open Playa         1.40           4517138    314480
       OP_52     Open Playa         1.22           4517996    314601
       OP_58     Open Playa         1.05           4518299    314937
       OP_63     Open Playa         3.72           4518704    313924
       OP_66     Open Playa         3.33           4519098    314587
                  Walk-In
                                    1.11
      WIC_19      Camping                          4516465    315831
      DPW_6         DPW             1.30           4516467    312133
      JOC_25         JOC            2.08           4517388    313825
Table 9. Burning Man 2016 PEI Monitoring Site UTM’s (Exceeding Standards)




14
                                                                                    AR01099
 Case 1:19-cv-03729-DLF Document 35-13 Filed 07/12/21 Page 118 of 365



Attachment 1.



                                   Population and Debris Area Correlation
                         80000                                                                      1




                                                                                                          Debris Area ft2/acre
                         60000                                                                      0.8
  Population




                                                                                                    0.6
                         40000
                                                                                                    0.4
                         20000                                                                      0.2
                               0                                                                    0
                                    2006 2007 2008 2009 2010 2011 2012 2013 2014 2015 2016
                                                             Event Year

                                                     Population        Debris Area

Chart 4. Population and Debris Area Correlation



                         1.4

                         1.2

                          1
  Debris Area ft2/acre




                         0.8                                                            City Grid

                         0.6                                                            Walk-in-Camping
                                                                                        Open Playa
                         0.4
                                                                                        Other
                         0.2

                          0
                               2006 2007 2008 2009 2010 2011 2012 2013 2014 2015 2016
                                                    Event Year

Chart 5. Debris Area Trends




                                                                                                                                 AR01100
 Case 1:19-cv-03729-DLF Document 35-13 Filed 07/12/21 Page 119 of 365




     Photo 3.                                                          Photo R. Sears


Daubenmire cover class frame containing debris collected from a sample monitoring site. Each
bag of MOOP is systematically placed inside a Daubenmire cover class frame and examined to
determine the type of debris, number of items and surface area covered by the debris (in2) for
each of the monitoring plots collected for the purposes of the annual BRC SRP Post Event
Inspection report. All contents are measured, sorted and categorized for data analysis.




                                                                                        AR01101
  Case 1:19-cv-03729-DLF Document 35-13 Filed 07/12/21 Page 120 of 365

                                         2016
                                  Black Rock City LLC
                          BURNING MAN AFTER ACTION REPORT
__________________________________________________________________________



                                Black Rock City LLC

               BURNING MAN 2016
                            After Action Report (AAR)




                                Copyright Black Rock City LLC
Confidential Commercial/Financial Information for Permit Acquisition Use Only | Not for Distribution
     Outside of BLM | FOIA Exemption No. 4; 5 U.S.C. § 552(b)(4) and 43 CFR § 2.23(a)(1)

                                             1
                                                                                      AR04648
        Case 1:19-cv-03729-DLF Document 35-13 Filed 07/12/21 Page 121 of 365

                                           2016
                                    Black Rock City LLC
                            BURNING MAN AFTER ACTION REPORT
 __________________________________________________________________________

Report Contents                                                               Page Number

   I.    EXECUTIVE SUMMARY                                                                4

 II.     BLACK ROCK CITY OPERATIONS                                                      7
            A. Safety, Security & Emergency Services                                     7
                   i.  Introduction                                                      7
                  ii.  Medical: Advanced Life Support & Rampart Operations               7
                 iii.  Medical: Basic Life Support                                      10
                 iv.   Fire Rescue Hazmat                                               11
                  v.   Crisis Intervention                                              12
                 vi.   Public Safety Communications                                     12
                vii.   Black Rock Rangers                                               13
            B. Infrastructure, Logistics, Transport & Playa Restoration                 16
                   i.  City Planning                                                    16
                  ii.  Department of Mutant Vehicles                                    19
                 iii.  Population Reporting                                             19
                 iv.   Sanitation                                                       20
                  v.   Transportation Management                                        21
                           a. BRC Road Operations                                       21
                           b. Burner Air & NV88 Ops                                     22
                           c. Burner Express Bus                                        23
                 vi.   Playa Restoration                                                24

 III.    INTERAGENCY OPERATIONS                                                         25
            A. Planning & Permitting                                                    25
                   i. Special Recreation Permit, Closure Order & Stipulations           25
                  ii. Cost Recovery, MOU & Proffer Accounts                             27
                 iii. Compliance Programs & Protocols                                   32
                          a. Environmental                                              32
                          b. Vending                                                    33
                          c. Media                                                      35
                 iv.  Agency Cooperators                                                35
            B. Interagency Emergency Operations, Protocols & Procedures                 36
                   i. Joint Operations Center (JOC)                                     36
                  ii. Daily Coordination & the Emergency Operations Center (EOC)        37
                 iii. Emergency Notification & Activation                               38
            C. Emergency & Interagency Communications                                   38
                   i. Radios                                                            38

                                  Copyright Black Rock City LLC
  Confidential Commercial/Financial Information for Permit Acquisition Use Only | Not for Distribution
       Outside of BLM | FOIA Exemption No. 4; 5 U.S.C. § 552(b)(4) and 43 CFR § 2.23(a)(1)

                                               2
                                                                                        AR04649
      Case 1:19-cv-03729-DLF Document 35-13 Filed 07/12/21 Page 122 of 365

                                           2016
                                    Black Rock City LLC
                            BURNING MAN AFTER ACTION REPORT
 __________________________________________________________________________

Report Contents                                                              Page Number

               ii. Paging System                                                        39
          D. Law Enforcement                                                            39
                i. BLM & PCSO Operations/Integration                                    39
               ii. Evictions & Trespass                                                 41

IV.    APPENDICES                                                                       43
         A. 2016 BRC Operations Plan                                                    43
         B. Medical Statistics from Rampart Emergency Care Services                     44
         C. LE Feedback                                                                 46




                                  Copyright Black Rock City LLC
  Confidential Commercial/Financial Information for Permit Acquisition Use Only | Not for Distribution
       Outside of BLM | FOIA Exemption No. 4; 5 U.S.C. § 552(b)(4) and 43 CFR § 2.23(a)(1)

                                               3
                                                                                        AR04650
       Case 1:19-cv-03729-DLF Document 35-13 Filed 07/12/21 Page 123 of 365

                                              2016
                                       Black Rock City LLC
                               BURNING MAN AFTER ACTION REPORT
     __________________________________________________________________________

I.    EXECUTIVE SUMMARY

The Burning Man event, now in its 26th year in Nevada, is the central hub of Burning Man
culture around the world and is produced by Black Rock City LLC (BRC), a wholly owned
subsidiary of Burning Man Project, a 501(c)(3) non-profit organization. The 2016 Burning Man
event took place in the Black Rock Desert - High Rock Canyon Emigrant Trails National
Conservation Area, and the Special Recreation Permit (SRP) was administered by the United
States Bureau of Land Management (BLM) Winnemucca District, Black Rock Field Office.
Burning Man is the largest Leave No Trace (LNT) event in the world and has an exemplary
environmental track record for every year the event has been held on public lands.

The 2016 Burning Man event in Black Rock City ran for eight days, from 6:00 pm on Sunday,
August 28, through 6:00 pm on Monday, September 5, and the full closure order was in effect
from August 1 through September 21. Event population peaked at 67,290 participants on
Friday, September 2, at 11:30 am, well under the 70,000 paid-participant cap. Additional staff
and volunteers supported the city and among them covered all aspects of event operations,
including infrastructure, technology, art, and emergency services.

Planning for the Burning Man event is a year-round process that involves significant levels of
cooperation across a range of Federal, State and County agencies and contractors, and the
success of the event is testament to the collaborative work conducted by all parties. As the
event has evolved, additional stakeholders have been identified and included in the annual
planning and debriefing process. Burning Man is committed to excellent agency relationships
and counts civic responsibility as one of our guiding principles.

Burning Man commits significant human and financial resources each year to all aspects of
public health and safety, and the organization’s commitment to safety is reflected by the event’s
exceptional track record. Detailed operational plans are completed each year to cover multiple
contingencies including advanced and basic medical care at the event, law enforcement, traffic
safety, city planning, communications, community response and mediation, inspections,
permitting, vehicle licensing, child welfare, crisis intervention, fire prevention and fire response,
hazardous materials identification and removal, perimeter security, gate operations, and
volunteer training.

BRC operations encompass over 40 departments and teams, organized year-round and
executed on site for the duration of the closure order, surveying the streets, installing shade,
manning the airport, placing camps, creating infrastructure, managing art, licensing vehicles,
planning and providing emergency services and other community services, selling ice, ensuring
sanitation, educating participants, and building the city. Operations evolve every year as the

                                     Copyright Black Rock City LLC
     Confidential Commercial/Financial Information for Permit Acquisition Use Only | Not for Distribution
          Outside of BLM | FOIA Exemption No. 4; 5 U.S.C. § 552(b)(4) and 43 CFR § 2.23(a)(1)

                                                  4
                                                                                            AR04651
     Case 1:19-cv-03729-DLF Document 35-13 Filed 07/12/21 Page 124 of 365

                                            2016
                                     Black Rock City LLC
                            BURNING MAN AFTER ACTION REPORT
 __________________________________________________________________________
Burning Man event grows and conditions change. 2016 event operations were extremely
successful, with no major incidents to report and many milestones achieved, including
development and management of the environmental and vending compliance programs. The
Burning Man organization is extremely grateful to, and proud of, the professionals and volunteer
personnel who work together to make Black Rock City safe and vibrant.

Collaborative planning between BRC and BLM reached new heights in 2016. Changes in BLM
leadership at both the State and District levels had tremendously positive impacts on
communication and transparency, which translated into stronger, more trusting relationships
and improved operations on site. Planning and execution for BLM’s event operations were
moved back to Nevada, and involvement of the Office of Law Enforcement and Security (OLES)
was reduced. The Authorized Official and BLM planning team were responsive and
professional, more open to new ideas and proposals from BRC, while also representing the best
interests of the agency. BLM and BRC worked together throughout the year to define the roles
and responsibilities of each entity: BLM as the SRP administrator and BRC as the permittee and
event producer. After the tensions and problems in recent years, 2016 was a giant step forward.

BRC appealed BLM’s 2015 costs because BLM’s requirements were excessive and unjustified.
BLM costs escalated 303% from 2011 to 2015, even as total on-site population increased by
only 43%. Total fees and costs paid to BLM in 2015 were $4.5 million. Many of the same
requirements were imposed in 2016. However, BLM reduced staffing and found efficiencies in
2016, and BRC anticipates a $250,000 reduction in BLM costs versus 2015. While there is still
work to be done, BRC is more confident in the collaborative planning process now. Our goal is
to understand BLM’s requirements and where the agency has discretion, and to align with BLM
on resources required for event operations. We look forward to working with the BLM planning
team in 2017.

BRC works closely with Pershing County and the Pershing County Sheriff’s Office (PCSO) year-
round to plan for Burning Man and support PCSO’s on-site operations. In 2016, as in 2015,
PCSO implemented an integrated law enforcement (LE) command structure with BLM. BRC
paid for PCSO’s personnel and provided and paid for PCSO’s meals, radios, pagers,
computers, printers, fuel, infrastructure, power, light towers, dispatch, computer-automated
design (CAD) data entry, internet, telephones, housing space and trailers, sanitation, waste
management, jail, decontamination station, medical care, offices, report writing center, evidence
trailer, Unified Command post, dust abatement, fencing, and the shared Emergency Operations
Center. BRC is concerned because PCSO stated in its 2016 Post Mission Synopsis that its
officers received no training or orientation in advance of working the Burning Man event. BRC
would like to work with PCSO to provide information and materials for officer training to ensure
they are familiar with Black Rock City and best prepared for the conditions there. BRC has


                                  Copyright Black Rock City LLC
  Confidential Commercial/Financial Information for Permit Acquisition Use Only | Not for Distribution
       Outside of BLM | FOIA Exemption No. 4; 5 U.S.C. § 552(b)(4) and 43 CFR § 2.23(a)(1)

                                               5
                                                                                        AR04652
     Case 1:19-cv-03729-DLF Document 35-13 Filed 07/12/21 Page 125 of 365

                                           2016
                                    Black Rock City LLC
                            BURNING MAN AFTER ACTION REPORT
 __________________________________________________________________________
additional concerns about statements in the Synopsis that we will address directly with Pershing
County.

BRC recognizes the necessary and important functions law enforcement performs at the
Burning Man event and appreciates the level of planning and commitment required to provide
effective public safety services for more than 75,000 people in a remote location. However, BRC
feels strongly that law enforcement staffing levels are too high, and some of the tactics
employed by law enforcement personnel in Black Rock City are too aggressive. Staffing levels
should take into consideration the circumstances on the ground including BRC’s operational
departments as force multipliers, the low incidence of person-on-person crimes, lack of violent
crime and traffic accidents, and low incidence of illegal substance trafficking and drug-related
medical problems. BRC looks forward to working with BLM and PCSO during the 2017 planning
season to gain additional understanding and make further progress.

Burning Man is the largest SRP on BLM administered lands. BRC appreciates our long
partnership with BLM and our shared values of environmental stewardship and education. The
Burning Man event draws thousands of people from across the country and around the world to
the remote Black Rock Desert and to the state of Nevada each year, many of whom are visiting
for the first time. Their impressions of public lands and the BLM are shaped through their
experience on the playa. The event also draws positive worldwide attention and media
coverage, showcasing art, culture, and environment in the American west. We take our
responsibilities seriously and value our event’s history in Northern Nevada. We look forward to
many more years in Nevada and the Black Rock Desert, working closely with BLM and Pershing
County, and all of our cooperating agencies.




                                  Copyright Black Rock City LLC
  Confidential Commercial/Financial Information for Permit Acquisition Use Only | Not for Distribution
       Outside of BLM | FOIA Exemption No. 4; 5 U.S.C. § 552(b)(4) and 43 CFR § 2.23(a)(1)

                                               6
                                                                                        AR04653
     Case 1:19-cv-03729-DLF Document 35-13 Filed 07/12/21 Page 126 of 365

                                           2016
                                    Black Rock City LLC
                            BURNING MAN AFTER ACTION REPORT
 __________________________________________________________________________

II. BLACK ROCK CITY OPERATIONS

Burning Man’s operations are vast. The 2016 Operations Plan has been attached as an
appendix to this report and provides a comprehensive description of BRC’s operations and
contingency plans. The following sections in this AAR highlight BRC’s operations, programs,
and processes that are stipulated by the Burning Man SRP.

A. Safety, Security & Emergency Services

       i. Introduction

Public health, safety, and security are paramount to Burning Man. BRC prioritizes health and
safety during year-round planning and on site in the Black Rock Desert. BRC works directly with
our contracted advanced life support (ALS) medical provider, with multiple cooperating agencies
across the state of Nevada and at the Federal level, and with regional hospitals and medical
centers. BRC’s own Emergency Services Department is staffed with over 600 highly trained and
qualified, licensed paid personnel and volunteers. Many ESD personnel are experts in their
field, with years of off-playa professional experience in their skill area, including emergency
medical response, fire fighting, hazardous materials identification and removal, rescue
operations, crisis intervention, and logistics. Many years of operation and evolution have
allowed for significant levels of redundancy to be built into ESD operating processes, and each
sub-department necessarily maintains flexibility in response, thus ensuring high quality patient
care and highly organized, strategic response in the variable environmental and cultural
conditions of Black Rock City. All medical operations are laid out and described in a detailed
manual that is annually updated and reviewed by doctors and other subject matter experts.

       ii. Medical: Advanced Life Support & Rampart Operations

For the second consecutive year, BRC contracted with CrowdRx, Inc. to provide and coordinate
ALS medical services for the Burning Man event. Also for the second time, the primary medical
care facility, Rampart Emergency Care Center (“Rampart”), was fully licensed by the State of
Nevada Bureau of Health Care Quality and Compliance as an Independent Center for
Emergency Care. The medical laboratory within Rampart was also licensed by the State of
Nevada Bureau of Health Care Quality and Compliance as a CLIA-waived, exempt laboratory.

The 2016 advanced life support medical operation was comprised of a team of Nevada licensed
emergency physicians, physician assistants, registered nurses, paramedics, advanced
emergency medical technicians, emergency medical technicians, and a variety of support
personnel. Throughout the event, CrowdRx coordinated ambulance services with ten advanced

                                  Copyright Black Rock City LLC
  Confidential Commercial/Financial Information for Permit Acquisition Use Only | Not for Distribution
       Outside of BLM | FOIA Exemption No. 4; 5 U.S.C. § 552(b)(4) and 43 CFR § 2.23(a)(1)

                                               7
                                                                                        AR04654
     Case 1:19-cv-03729-DLF Document 35-13 Filed 07/12/21 Page 127 of 365

                                             2016
                                      Black Rock City LLC
                             BURNING MAN AFTER ACTION REPORT
   __________________________________________________________________________
life support ambulances, three supervisor vehicles, and one fixed-wing air ambulance. On the
ground, the ambulances were operated by Nevada-licensed ambulance company Symons
Ambulance Inc. In the air, CrowdRx coordinated 24/7 on-site air ambulance services, provided
by American MedFlight.

Rampart, Clinical Operations, and Staffing

CrowdRx continued to fine-tune clinic operations and staffing in 2016. The layout of Rampart
was slightly modified to improve flow and patient care. Additional changes may be considered
for 2017, but overall the layout and structure of Rampart worked very well. For 2017 CrowdRx
has recommended a dedicated suture station, additional intake/registration staff during peak
hours, and adjustments to doctor shift times. These recommendations will be evaluated and
implemented as needed.

In total, CrowdRx reported 1,849 patients in their SitRep Final 2016, as compared with 1,819
patients in the SitRep Final 2015, a 1.6% increase. (Please note that the number of patients
reported in the 2015 CrowdRx AAR medical statistics was 1,728, but BRC subsequently noted
that the correct number of patients in the 2015 SitRep was 1,819.) As expected, a majority of
patients suffered from non-life threatening injuries such as mild dehydration, soft-tissue injuries,
lacerations, and orthopedic injuries. While the overall increase in patient volume was small at
1.6%, certain days saw a significant increase in patient volume compared to 2015. Friday,
September 2, was the busiest day with 259 patient contacts. Saturday, September 3, saw an
increase in patient contacts of over 65% compared to 2015, but 2015 was an outlier, and the
number of patients treated on Burn day in 2016 was actually down about 35% from 2011-2014.
(Additional patient stats are attached as an appendix to this document.)

Rampart staff saw a significant number of patients presenting with extremely minor complaints
that should not be the responsibility of CrowdRx or BRC. BRC will be working with CrowdRx to
increase messaging to participants about playa preparation, self-reliance, and what services
Rampart does and does not provide, at Station 6 and inside Rampart, as well as via other
channels including social media and BMIR.

ESD/Rampart

Rampart continues to enjoy a great relationship with ESD. Rampart staffed a paramedic in
Station 6 this year to help with triage and perform some limited ALS procedures. This helped
take the pressure off the Clinic during peak times and should be considered for 2017. CrowdRx
does recommend off-season planning for ESD QRV calls into Rampart with incoming patients
and patient transfer, and BRC agrees with this recommendation.


                                  Copyright Black Rock City LLC
  Confidential Commercial/Financial Information for Permit Acquisition Use Only | Not for Distribution
       Outside of BLM | FOIA Exemption No. 4; 5 U.S.C. § 552(b)(4) and 43 CFR § 2.23(a)(1)

                                                 8
                                                                                          AR04655
     Case 1:19-cv-03729-DLF Document 35-13 Filed 07/12/21 Page 128 of 365

                                            2016
                                     Black Rock City LLC
                            BURNING MAN AFTER ACTION REPORT
 __________________________________________________________________________

Air Transport and Delta Operations

Once again CrowdRx contracted with American Medflight for air ambulance transportation; they
were utilized as the primary mode of transportation to area hospitals. American Medflight
continued to be an outstanding asset and partner for Rampart and BRC. From assisting with
transporting a BLM canine (at no charge) to the repatriation of patients to the playa, American
Medflight was always ready to help out.

Symons Ambulance provided the ground ambulances (Delta units). Ambulances were supplied
and staffed in accordance with NRS 450B as Advanced Life Support level units. All ground
ambulances and air ambulances were inspected on-site at the beginning of the event by the
Division of Public and Behavioral Health, Emergency Medical Services Program, and were
found to be in compliance with applicable regulations and requirements. Posting the
ambulances throughout the City worked very well and will be continued in 2017. There
continued to be issues with Delta units being dispatched to calls that should have been
managed by ESD personnel in QRVs, and this will be addressed for 2017.

In 2015 BRC added two more ambulances, for a total of 10; however, this increase in
ambulance coverage may be excessive as neither of the ambulances were deployed in 2015 or
2016. The two additional ambulances will be evaluated for 2017, and eliminating them will be
considered. Ambulance staffing and shift duration were at times challenging, and eliminating the
two additional ambulances would help this problem. A Delta unit was stationed at the Joint
Operations Center (JOC) for the duration of the event with only 1.3 hours of time in service and
on a call. BRC recommends repositioning the JOC-staged Delta to Station 73, which would
make the Delta unit available to other participants but still close to the JOC should it be needed
there.

There were 31 air transports from Black Rock City in 2016, compared to 19 in 2015, and four
ground transports in 2016 compared to seven in 2015. CrowdRx and BRC worked with area
hospitals during the offseason to expand planning and communication, and these efforts have
improved operations and patient transfer from the event site.

ALS ambulances were once again stationed in a “system status” matrix, providing for decreased
response times to incidents. This system worked well, and there was a good balance between
the ESD QRVs and ALS ambulances being used to respond to calls. There were minor
communication issues when some dispatch information did not seem to get passed on to the
next dispatcher after shift change, but these issues were addressed on site and will improve for
2017.


                                  Copyright Black Rock City LLC
  Confidential Commercial/Financial Information for Permit Acquisition Use Only | Not for Distribution
       Outside of BLM | FOIA Exemption No. 4; 5 U.S.C. § 552(b)(4) and 43 CFR § 2.23(a)(1)

                                                9
                                                                                         AR04656
     Case 1:19-cv-03729-DLF Document 35-13 Filed 07/12/21 Page 129 of 365

                                             2016
                                      Black Rock City LLC
                             BURNING MAN AFTER ACTION REPORT
 __________________________________________________________________________

       iii. Medical: Basic Life Support

ESD is the first port of call for most people with a medical complaint or concern in Black Rock
City. All ESD medical personnel working the 2016 event were vetted and licensed by the State
of Nevada. ESD operated six fully staffed first aid stations located throughout Black Rock City.
Integration between ESD and CrowdRx was excellent. ESD continued to work closely with
CrowdRx to refine the coordination of medical calls in the field, dispatch of medical assets, and
delivery of care at Rampart. These roles and assets were communicated to BLM and PCSO
daily during Tier 1 meetings via a situation status (Sit Stat) report that highlighted infrastructure
and personnel resources across all BRC departments tasked with providing for safety at the
event. BRC reports no issues related to the chain of command in medical responses in 2016.

Daily briefing meetings, attended by all ESD branch and section leaders, duty chiefs and
supervisors, and ALS medical (CrowdRx) and fire vendors, were highly successful, improving
information sharing and triggering improved efficiencies. Statistics were gathered and analyzed
earlier in 2016, eliminating the issues encountered in 2015 with respect to inadequate and
delayed statistics capture by the medical branch and allowing more timely reporting of trends
and numbers to the Nevada Department of Health. Implementation of the modified CDC form for
identification and tracking of potential foodborne illnesses was a success in 2016, again
providing timely and complete information to the Nevada Department of Health.

ESD provided six basic life support (BLS) first-aid stations in 2016, placed strategically
throughout the City. After two years of Station 12 operations, BRC will reconsider the need for
this station, as patient numbers are very low. Station 12 is rarely utilized and could be a home
station for QRV 12 without needing 24/7 staff. In cases of walk-ins, Black Rock Rangers would
call in a QRV. Station 6 configuration of conex box clinical areas instead of trailers worked well,
except when Rampart overflow caused the station to be used as an IV hydration point. BRC will
evaluate repurposing the Occupational Health building during the event to hydrate participants
and provide for additional privacy when needed.

BRC continued to use mobile resources to transfer low to medium acuity patients to Rampart in
2016 but will explore holding and treating simple wounds, IV hydrations, and UTI patients in the
ESD stations in the future to achieve higher efficiency and and best use of resources, and to
relieve pressure at Rampart. BRC will work closely with CrowdRx in the planning season to
continue to assess and improve triage flow from ESD to Rampart and dispatch protocols.

ESD enjoyed a strong relationship, excellent pre-event planning, and effective communications
with Zendo, an organization and theme camp providing two quiet spaces with peer to peer
counseling for participants who are feeling overwhelmed. Zendo and BRC presented a


                                  Copyright Black Rock City LLC
  Confidential Commercial/Financial Information for Permit Acquisition Use Only | Not for Distribution
       Outside of BLM | FOIA Exemption No. 4; 5 U.S.C. § 552(b)(4) and 43 CFR § 2.23(a)(1)

                                                 10
                                                                                           AR04657
     Case 1:19-cv-03729-DLF Document 35-13 Filed 07/12/21 Page 130 of 365

                                            2016
                                     Black Rock City LLC
                            BURNING MAN AFTER ACTION REPORT
  __________________________________________________________________________
successful Harm Reduction training for BLM and look forward to providing additional trainings in
the future.

ESD implemented a successful recognition program for volunteers to encourage volunteerism
during less desirable shifts and to increase volunteer retention. The ESD website continued to
be effective, with near 100% access of the site after staff and volunteers are contacted alerting
them to new information available on the site.

ESD saw an increase in patients presenting with extremely minor complaints and requests for
band-aids, tampons, and condoms. BRC will increase communications to participants in 2017
regarding self-reliance, including what to bring to Burning Man in their personal care and first-
aid kits.

       iv. Fire Rescue Hazmat

Fire operations went very smoothly in 2016, with operational protocols proving safe and
effective, and with the department benefitting from significant equipment upgrades in 2015 and
2016. For 2016 Engine-3 was built with a permanent mount and no longer needed to rely on
rental trucks. The E-3 platform is larger than E-9’s and will continue to allow more space for
organized equipment and future fabrication. As equipment is added or upgraded, Fire
Department personnel receive additional hands-on training to ensure they are familiar with the
equipment and capable of using it safely and effectively. Improvements to water tanks will be
implemented for 2017 to address aging and wear and tear.

BRC contracted with Julie’s Tactical Tenders (JTT) to place a Type-1 engine at 5:15 and
Esplanade next to Rampart to address extended response times, and this solution seems to
have worked well. BRC will continue this practice in 2017 with either the JTT Type-1 or a
donated ESD Type-1 and may use this Type-1 to cover the Black Rock City Airport pre-event.

The Fire Department provided a decontamination unit at the JOC for use by law enforcement
personnel, and all parties were satisfied with the resource. The Fire Rescue Hazmat team is not
the appropriate resource for cleaning up human waste. Issues with human waste at the jail
should be handled by the appropriate personnel.

Departmental training goals were accomplished in 2016, including drills for a technical rescue
and Mass Casualty Incident (MCI). A flare operation and training will be added to the standard
curriculum for 2017, as will a joint JTT and ESD fire attack drill to ensure that a large fire
transition from Type-6’s to tactical tenders is practiced.




                                  Copyright Black Rock City LLC
  Confidential Commercial/Financial Information for Permit Acquisition Use Only | Not for Distribution
       Outside of BLM | FOIA Exemption No. 4; 5 U.S.C. § 552(b)(4) and 43 CFR § 2.23(a)(1)

                                               11
                                                                                        AR04658
     Case 1:19-cv-03729-DLF Document 35-13 Filed 07/12/21 Page 131 of 365

                                           2016
                                    Black Rock City LLC
                            BURNING MAN AFTER ACTION REPORT
 __________________________________________________________________________

       v. Crisis Intervention

ESD’s Crisis Intervention Team (CIT) used a Google Form for data entry this year, eliminating
paper forms and the risks of loss and inappropriate discovery. The LE interview/computer room
worked very well and was centrally located at Rampart. To ensure the highest level of survivor
support possible, BRC needs to revise existing protocols and add a section to the CIT field
guide/operations manual that states CIT staff cannot take photos for LE or any other
departments. While CIT wants to support our participants, each entity (BRC and LE) needs to
have its own documentation person.

       vi. Public Safety Communications

Communication with participants, staff, and volunteers about public safety continued to be
robust in 2016, with law enforcement and health and safety information presented in multiple
editions of the Jack Rabbit Speaks email newsletter, the Event Preparation and Journal sections
of the Burning Man website, and the online and printed Survival Guide provided to all ticket
holders.

BRC worked with BLM and PCSO on an updated harm reduction communications plan that
started with collaboration and consensus on key messages, followed by distribution in the
Survival Guide, Jack Rabbit Speaks newsletter, social media, nationwide and international email
lists, updates to regional coordinators, and Public Service Announcements on BMIR and GARS
radio.

Up to the minute traffic, weather and news were broadcast live to thousands of participants
throughout the event on BMIR and via Twitter. News reports occurred within the first five
minutes of the top of the hour beginning Friday afternoon pre-event to accommodate the influx
of traffic related to the earlier Gate opening. The Burning Man webcast operated smoothly
throughout the week.

BRC used the Gate Area Radio System (GARS) to broadcast public service announcements to
participants arriving and departing the event on Gate Road. For 2016 we ensured GARS was
updating in sync with BMIR, which improved consistency over 2015. For 2017, GARS
management will transfer from Gate to the BRC Communications team to increase efficiency of
news reporting. For 2017 Exodus, BRC will update Gate wait times to every 30 minutes. BRC
will also educate participants on how we calculate Gate wait times, as some participants
expressed frustration that their departures (not related to the missing minor) were longer than
what we were reporting. Participants sometimes counted time from camp departure, versus
BRC reporting wait times from Greeters to the pavement at County Road 34.


                                  Copyright Black Rock City LLC
  Confidential Commercial/Financial Information for Permit Acquisition Use Only | Not for Distribution
       Outside of BLM | FOIA Exemption No. 4; 5 U.S.C. § 552(b)(4) and 43 CFR § 2.23(a)(1)

                                              12
                                                                                        AR04659
       Case 1:19-cv-03729-DLF Document 35-13 Filed 07/12/21 Page 132 of 365

                                            2016
                                     Black Rock City LLC
                            BURNING MAN AFTER ACTION REPORT
   __________________________________________________________________________
During the event, participant communication resources for public safety included BMIR, Black
Rock City’s official radio station. BMIR operates 24 hours per day during the event and informs
listeners as to public safety concerns including weather, gate wait times, and traffic. BMIR
continued to play a key role in pushing out traffic, weather and safety messaging both pre-event
and during the event. As BMIR streams its signal on the internet via native BMIR apps and
iHeart Radio, BRC is able to reach participants at home preparing for the event and as they
travel to Black Rock City. Internet listening to BMIR totaled just over 20,000 unique listeners in
addition to over the air listening via FM in the City.

The missing minor during Exodus was the most significant communications challenge of the
event, as BMIR and GARS initially reported the incident incorrectly as an AMBER Alert. Both
stations were notified and immediately switched to reporting a “missing minor.” BRC continued
to update the public through these channels until the minor was located, informing participants
of the extended backup and then resuming regular traffic wait time reporting.

        vii. Black Rock Rangers

The Black Rock Rangers (Rangers) were founded in 1992 to serve a search and rescue
function. They are Black Rock City’s eyes and ears on the ground, patrolling in pairs on foot and
bicycle 24 hours a day. Rangers are readily identified by their khaki attire and khaki hat with
Black Rock Ranger insignia. Because they are on foot and bicycle and easily recognizable to
participants, they are often called upon to assist. They communicate by radio with each other,
with other operational teams, and with dispatch. More than 800 Rangers staffed the 2016
Burning Man event, with 300+ off-duty Rangers reachable at all times in case of emergency.

   ●    Rangers facilitate public safety throughout the city 24 hours per day.
   ●    Rangers provide reliable information and directions, and they remind participants of
        community expectations - from Leave No Trace and Civic Responsibility to driving rules
        and neighborly behavior.
   ●    Rangers are first responders and able to call in resources when needed, including first
        aid, emergency medical services, environmental compliance, and law enforcement.
   ●    Rangers specialize in non-confrontational mediation and can help resolve disputes or
        complaints before they escalate, such as camp disputes or noise problems.
   ●    Rangers help reunite lost children with their families.
   ●    Specially trained Rangers provide perimeter support for events like the Man burn and for
        public safety incidents to assist law enforcement with crowd control.


✗ Rangers are NOT law enforcement. They do NOT carry weapons.




                                  Copyright Black Rock City LLC
  Confidential Commercial/Financial Information for Permit Acquisition Use Only | Not for Distribution
       Outside of BLM | FOIA Exemption No. 4; 5 U.S.C. § 552(b)(4) and 43 CFR § 2.23(a)(1)

                                               13
                                                                                         AR04660
       Case 1:19-cv-03729-DLF Document 35-13 Filed 07/12/21 Page 133 of 365

                                            2016
                                     Black Rock City LLC
                            BURNING MAN AFTER ACTION REPORT
  __________________________________________________________________________
Many Rangers are volunteers. All of them receive training annually. More than 30 Ranger
trainings are offered each year across the U.S. and Canada. Ranger special teams include:

   ●    Trainers: develop training curriculum to provide new and veteran Rangers key
        communications and conflict resolution skills.
   ●    Mentors: coach, assess and select new Black Rock Rangers.
   ●    Green Dots: help participants experiencing internal or emotional distress.
   ●    Law Enforcement & Agency Liaison (LEAL): work with law enforcement and agency
        personnel to attain the best possible alignment between officials and participants.
   ●    Ranger Burn Safety: coordinate all Ranger functions related to art burn safety.
   ●    Rapid Night Response: specialize in getting qualified Rangers to serious situations fast
        in challenging nighttime conditions.
   ●    Intercept: provide traffic safety enforcement, primarily on the inner playa.
   ●    Logistics: attend to Ranger infrastructure and support needs.
   ●    Communications: manage communications protocols and systems.
   ●    Shift Leads: support Rangers on shift, securing resources and communicating with
        other departments to ensure timely response to incidents.

The safety of minors remains a top priority for the Black Rock Rangers. For the fifth
consecutive year, the Black Rock Rangers operated the Family Unification Network (FUN),
which allows parents to register their children and obtain wristbands for them at Black Rock
Ranger HQ. These wristbands can facilitate faster unification of children separated from their
families.

There were two reports of lost children in 2016 and two reports of children found separated from
their parents. As in years past, 100% of the children were successfully reunited with their
parents or guardian, unharmed in any way. In all cases law enforcement was on scene to
oversee the release of the minors to their guardians. Three of the incidents were resolved within
20 minutes, but there was one incident involving a 17-year-old that occurred during Exodus on
Sunday evening, September 4, and resulted in the closing of the Gate, hours of backup, and
thousands of people being temporarily unable to leave the city. Details of this incident are
included in the Emergency Management section of this report.

In 2016, there were reports of battery against Rangers by participants. BRC will work with law
enforcement to find additional solutions for dealing with combative participants, which could
include increased training and education, eviction from the event, and/or the use of other
remedies available under Nevada law.

Ranger response was instrumental to address certain events unique to 2016: longer than
anticipated construction phase at Catacomb of Veils, unauthorized traffic to airport and fuel

                                  Copyright Black Rock City LLC
  Confidential Commercial/Financial Information for Permit Acquisition Use Only | Not for Distribution
       Outside of BLM | FOIA Exemption No. 4; 5 U.S.C. § 552(b)(4) and 43 CFR § 2.23(a)(1)

                                               14
                                                                                        AR04661
     Case 1:19-cv-03729-DLF Document 35-13 Filed 07/12/21 Page 134 of 365

                                            2016
                                     Black Rock City LLC
                             BURNING MAN AFTER ACTION REPORT
  __________________________________________________________________________
station, and a structure collapse at a theme camp. Rangers held long-term safety perimeters
around the Catacomb of Veils (approximately five days) and at the structure collapse (12 hours).
Rangers enforced driving rules pertaining to unauthorized driving to and from the airport and
unauthorized driving to get fuel for theme camps.

2016 was the third year of the Ranger Gerlach Patrol. Operations were smoother but also
busier than in previous years. The Ranger management team instituted a better log system to
track contacts and incidents, allowing better documentation for later reference. Gerlach Patrol
Rangers worked closely and effectively with the Washoe County Sheriff’s Office, and they
shared a very good rapport. The two resident deputies in Gerlach were accessible, cooperative,
and seemed to genuinely appreciate the Ranger role and the service provided to the
community. Gerlach Patrol Rangers responded to calls for assistance in Empire, and their
assistance was appreciated by WCSO deputies. Clarification will be made for 2017 as to scope
of responsibility in this area.

LE observed personal motorized conveyances, electric bicycles, land-boards, etc., travelling
at high speeds, moving through intersections without stopping or yielding properly, and weaving
in and out of traffic and pedestrians. LE reminded BRC that the speed limit is enforceable to
these types of conveyances and stated that each year there seems to be more and more of
them, increasing the number of reckless operation issues. Black Rock Rangers responded by
identifying the problem and correcting the behavior when observed, and BRC will continue to
address the issue in 2017.

Shift Command training was rolled out this year and found to be effective, well-executed, and
well-received. This comprehensive core training included the most complicated and crucial
operations procedures. BLM LE suggested post-event that BLM and PCSO conduct tabletop
exercises with Rangers for 2017. BRC enthusiastically supports this suggestion and has
suggested that Ranger Shift Lead training is the right time and place for these exercises.

BRC would like to reduce the need for law enforcement traffic and speed safety patrols on Gate
Road. Historically the event has not reported any traffic accidents on Gate Road. BRC wants to
mitigate hazards on Gate Road including driving over the recommended speed, poor vehicle
lighting, and unsafe lane changes. BRC would like to increase Ranger and Perimeter presence
along Gate Road and the Fallopian tubes during Ingress and Exodus. BRC would like to work
with BLM and PCSO to define protocols and parameters for escalation of traffic and speeding
issues to law enforcement. The Ranger department already has a successful Intercept program
with the mission of vehicle safety. To date Intercept efforts have focused on the inner playa, and
going forward Ranger Intercept efforts could become more comprehensive.




                                  Copyright Black Rock City LLC
  Confidential Commercial/Financial Information for Permit Acquisition Use Only | Not for Distribution
       Outside of BLM | FOIA Exemption No. 4; 5 U.S.C. § 552(b)(4) and 43 CFR § 2.23(a)(1)

                                               15
                                                                                         AR04662
     Case 1:19-cv-03729-DLF Document 35-13 Filed 07/12/21 Page 135 of 365

                                           2016
                                    Black Rock City LLC
                            BURNING MAN AFTER ACTION REPORT
 __________________________________________________________________________

B. Infrastructure, Logistics, Transport & Playa Restoration

      i. City Planning

CITY MAP 2016




In 2016, the art theme was DaVinci’s Workshop. This theme was inspired by the Italian
Renaissance of the middle fifteenth and early sixteenth centuries, when a historic convergence
of inspired artistry, technical innovation and enlightened patronage launched Europe out of


                                  Copyright Black Rock City LLC
  Confidential Commercial/Financial Information for Permit Acquisition Use Only | Not for Distribution
       Outside of BLM | FOIA Exemption No. 4; 5 U.S.C. § 552(b)(4) and 43 CFR § 2.23(a)(1)

                                              16
                                                                                        AR04663
       Case 1:19-cv-03729-DLF Document 35-13 Filed 07/12/21 Page 136 of 365

                                            2016
                                     Black Rock City LLC
                            BURNING MAN AFTER ACTION REPORT
 __________________________________________________________________________
medievalism and into modernity. Burning Man provided honorarium art grants to 59 artists and
Man Pavilion grants to 29 artist groups for the Guild Workshops around the Man Base.

The annular streets were named:

   ●    Esplanade
   ●    Arno
   ●    Botticelli
   ●    Cosimo
   ●    Donatello
   ●    Effigiare
   ●    Florin
   ●    Guild
   ●    High Renaissance
   ●    Italic
   ●    Justice
   ●    Knowledge
   ●    Lorenzo

The distance from the innermost Esplanade street to the Man was 2,500 feet. Esplanade to
Arno Street, curb to curb, was 400 feet deep. Mid-city double-deep blocks were located
between Effigare and Guild streets and were 440 feet deep. The remaining blocks were 200 feet
deep.

New for 2016:

   ●    Ice sales formerly at B street at 3:00 and 9:00 streets moved to mid-city on G street at
        3:00 and 9:00 streets.
   ●    All streets were 40 feet wide.
   ●    All Plazas (except Center Camp) were 250 feet in diameter.
   ●    Plazas formerly on K at 3:00 and 9:00 streets were moved to G at 3:00 and 9:00 streets.
   ●    The plaza formerly on K at 6:00 street was moved to I at 6:00 street.
   ●    Auxilary Parking — To open up more camping space, campers were able to park their
        extra vehicles across L at the flag fence, between 7:15 and 10:00 streets. There
        remained no camping or driving outside the flag fence between 5:00 and 10:00. For
        walk-in camping – located between 2:00 and 5:00 – participants parked vehicles across
        L street at the flag fence and set up their camp outside the parking flag fence.




                                  Copyright Black Rock City LLC
  Confidential Commercial/Financial Information for Permit Acquisition Use Only | Not for Distribution
       Outside of BLM | FOIA Exemption No. 4; 5 U.S.C. § 552(b)(4) and 43 CFR § 2.23(a)(1)

                                               17
                                                                                        AR04664
       Case 1:19-cv-03729-DLF Document 35-13 Filed 07/12/21 Page 137 of 365

                                             2016
                                      Black Rock City LLC
                             BURNING MAN AFTER ACTION REPORT
 __________________________________________________________________________

Impact of 2016 Changes

   ●    Moving ice sales mid-city at 3:00 and 9:00 was met with much appreciation from BRC
        participants, who had requested more centralized locations, and for the first time, the
        9:00 ice sales surpassed sales at the “downtown” location in Center Camp.
   ●    While some camps local to L street took advantage of the new nearby parking, we did
        not see much of an impact on density, and BRC noted the appearance of more activity,
        including temporary camping, and the appearance of human waste near the parking
        area, which was mitigated by adding toilet stations at the location.

City Planning Subcommittee

The City Planning Subcommittee determined the 2016 changes. This group is made up of
leadership in departments that provide services in Black Rock City involving camp placement,
staff housing, safety, utilities, and technology tools that support BRC infrastructure. This
subcommittee receives feedback and makes recommendations to the BRC Operations team on
what city design changes could be beneficial each year. There are many ways staff and
participants gave feedback on the City plan to the Planning Subcommittee: the event debrief,
board and staff retreats, FLIP feedback (Feedback Loop Internal Processing), and the aliases
feedback@ and complaints@ provided vehicles for BRC citizens. Departments forward
concerns that they receive personally, or on their lists, to the appropriate members of this
subcommittee.

Placement

BRC Placement was responsible for vetting, assessing, delineating, and placing theme camps,
department camps, villages, support camps, and other camps in a precise, planned, orderly
manner throughout Black Rock City. In 2016, Placement placed a total of 1,359 camps including
892 theme camps, 68 villages, and 90 art support camps, 27 works support camps, and 48
Mutant Vehicle camps. Communication to camps begins with the spring Theme Camp
Symposium, which changed format in 2016 and continued with newsletters, email lists, groups
on Facebook and email. Coordination with the Government Relations, Outside Services, and
Technology departments was highly successful in 2016. The logistics highlight of the year was
providing sufficient pre-event transportation for the team to complete their work efficiently and in
a timely manner. The Placement Flagging team used more flags than ever (over 14,000) and
finished ahead of schedule in 2016.




                                  Copyright Black Rock City LLC
  Confidential Commercial/Financial Information for Permit Acquisition Use Only | Not for Distribution
       Outside of BLM | FOIA Exemption No. 4; 5 U.S.C. § 552(b)(4) and 43 CFR § 2.23(a)(1)

                                                18
                                                                                           AR04665
     Case 1:19-cv-03729-DLF Document 35-13 Filed 07/12/21 Page 138 of 365

                                              2016
                                       Black Rock City LLC
                              BURNING MAN AFTER ACTION REPORT
 __________________________________________________________________________

     ii. Department of Mutant Vehicles (DMV)

Burning Man is a bicycle city. Once participants park their vehicle at their camp site, they are not
allowed to drive it until they depart. The only vehicles allowed to travel the City (besides staff,
government and emergency vehicles) are Mutant Vehicles. BRC’s Department of Mutant
Vehicles (DMV) registers and manages these vehicles that are transformed into art work in
order to be considered for a DMV driving pass. In 2016, 624 Mutant Vehicles applied to be
inspected on the playa for a driving pass, but only 445 received a sticker. The DMV received
346 disabled driving pass applications, but only 240 total disabled driving passes were issued
due to a typical annual attrition rate. It is challenging for many to follow through with their intent
to bring or build a Mutant Vehicle.

A Deep-playa Music Zone or “DMZ” was once again established to mitigate the impact of large
gatherings centered around Mutant Vehicles. Three banks of portapotties were stationed 5,000
feet from the Man in an arch between City clock positions 10:40 and 11:10. While Mutant
Vehicles are asked to stay mobile with short stops in all other areas of of the deep playa, this
zone allows for longer stops with sanitation and medical services nearby.

BRC saw a marked reduction in the amount of human waste in the DMZ in 2016. We owe this
improvement to communication to and cooperation with the large Mutant Vehicles using the
zone, who have also taken responsibility to remove waste themselves.

BRC’s driving safety precautions, mutant vehicle and trailer guidelines, laser and walker rules
are all included in the 2016 Operations Plan. In 2016, BRC’s Black Rock Rangers Intercept
team traveled the City via bike, truck and UTV to enforce these rules and regulations and
reported issues to the DMV as appropriate. There were no serious accidents with any Mutant
Vehicle in 2016.

     iii. Population Reporting

Burning Man’s paid participant number peaked at 67,290 on Friday, September 2, 2016, at
11:30 am. BRC’s Population Reporting and Metrics (PRAM) tool began sending daily
notification emails on Monday, August 22, 2016, the week before the event opened. BLM,
PCSO, and BRC were also able to access populations statistics via a web interface that auto-
updated every fifteen minutes. PRAM provided daily email reports and pages to a specified
recipient list. PRAM provided three categories of population scanned by BRC using BRC’s ticket
vendor’s system and equipment: Paid Participant scans, Staff scans (Exempt), and Children 12
and Under scans (Exempt). Midweek and pre-event, BLM requested that PRAM send
notifications four times daily; BRC complied.

                                  Copyright Black Rock City LLC
  Confidential Commercial/Financial Information for Permit Acquisition Use Only | Not for Distribution
       Outside of BLM | FOIA Exemption No. 4; 5 U.S.C. § 552(b)(4) and 43 CFR § 2.23(a)(1)

                                                 19
                                                                                            AR04666
     Case 1:19-cv-03729-DLF Document 35-13 Filed 07/12/21 Page 139 of 365

                                            2016
                                     Black Rock City LLC
                            BURNING MAN AFTER ACTION REPORT
 __________________________________________________________________________

When paid participant population numbers hit the 66,500 threshold on Thursday afternoon,
PRAM emails and pagers sent notification every fifteen minutes. This was the same protocol
followed in 2015, but BLM and BRC staff agreed in 2016 that the threshold population should be
changed to a higher number in future years. BLM and Pershing County requested that they be
removed from pager notification entirely in future years.

PRAM was operational until Exodus began on Saturday of the Man burn (September 3). To
calculate the population of participants during this departure period, BRC installed vehicle
scanners at each lane of the Gate to count vehicles departing from the City. Then BRC
multiplied the number of vehicles by the 2016 vehicle occupancy rate. Because of the
complexity of the data points, the algorithms required to calculate vehicle size as well as
occupancy, and the need to clean the data, the Exodus vehicle counts were not able to be
integrated in PRAM in real time. Exodus numbers were included in BRC’s post-event population
report submitted to BLM on November 3, 2016.

BLM found BRC compliant overall in their SRP Annual Evaluation, but under the Required
Reporting section, BLM noted the exodus reporting mechanism needs to be better developed
and brought into alignment with PRAM; BRC failed to start our population reporting emails on
August 5, 2016; and BRC’s final report failed to start on August 5, 2016. BRC began reporting
on August 9, the date BRC’s gate became operational. BRC can correct these reporting issues
in 2017. BRC recommends reviewing and discussing the Exodus vehicle counting process with
BLM. This was the first year that BRC relied on vehicle counters for Exodus population
calculations; while BRC considers the system a success, we were unable to integrate the
Exodus counts into PRAM in real time.

    iv. Sanitation

In 2016, BRC hired vendor United Site Services (USS) to deploy approximately 1600
portapotties throughout the City, as well as 90 along Gate Road. Each bank was installed with
hand sanitizer. Keeping hand sanitizer stocked continued to be an issue in 2016, but much less
so than in the past. BRC deployed 4 dispensers at each end of all major banks. Banks and hand
sanitizer levels were checked three times a day. The Health Department worked closely with
BRC liaisons and USS to ensure portapotties met state health standards.

USS was on site from August 10 through September 15, 2016, and provided 54 service trucks
capable of septage vacuum; six pickup and delivery trucks; two water trucks; six tractor trailers
for pickup and delivery; and miscellaneous other vehicles. The vendor staff lived on site at USS
“Camp Clean” located at 7:00 and L. USS built out an office with computers and wifi to connect


                                  Copyright Black Rock City LLC
  Confidential Commercial/Financial Information for Permit Acquisition Use Only | Not for Distribution
       Outside of BLM | FOIA Exemption No. 4; 5 U.S.C. § 552(b)(4) and 43 CFR § 2.23(a)(1)

                                               20
                                                                                        AR04667
     Case 1:19-cv-03729-DLF Document 35-13 Filed 07/12/21 Page 140 of 365

                                            2016
                                     Black Rock City LLC
                            BURNING MAN AFTER ACTION REPORT
  __________________________________________________________________________
to its Reno headquarters. BRC provided radios to ensure communication with event production
staff.

In addition, USS provided private camp sales and services, RV service, portable toilets,
graywater, tanks and showers to participants. USS obtained a separate SRP from BLM for this
work. The USS dispatch office was open from 8 am in 8 pm daily. USS contingency plan and
protocols were included in the 2016 Operations Plan (attached).

In 2016, USS was called repeatedly to respond to human waste issues that were not
necessarily related to the potty banks they serviced. A particular area of concern was along the
back block on the 9:00 side of the City, where BRC tested a new parking layout. This was
addressed at the time with the placement of several potties as a stopgap.

A full review of human waste removal protocols is recommended. Reports of damaged potties
increased in 2016; BRC needs to develop outreach and consider how to better engage
participants in potty care.

     v. Transportation Management

Transportation management to and from the event is the most stipulated subject in the Burning
Man SRP. Twelve SRP stipulations describe mitigations required to manage vehicles traveling
to and from the event. Analysis from the 2012-2016 Environmental Assessment (EA) and
Finding of No Significant Impact (FONSI) identified traffic as the number one limiting factor to
growth of the Burning Man event. Participants driving to Black Rock City must travel 90 miles
down a two-lane highway. Delays, vendors and fuel stations all impact the speed of the journey
during peak ingress-egress periods of the event. Peak Ingress travel times are typically Sunday
and Monday of event opening, and peak exodus travel times are Sunday and Monday of Labor
Day weekend.

               a. BRC Road Operations

In 2016, there were no major traffic delays along SR 447 and CR 34 during Burning Man. The
traffic flow stayed steady and there were few issues along the ingress-egress route. The traffic
was better in 2016 than in the prior three years. A significant part of this improvement was due
to returning the Gate opening time to midnight, but BRC also implemented multiple changes to
arrivals this year, including a significant increase in early arrivals passes on Saturday for work
teams and an increase in messaging that encourages participants to travel at off-peak times.
BRC also built incentives into our Burner Express Bus program that caused bus ridership to
increase by 25% over 2015. The success of BRC’s 2016 transportation management plan has
been noted by all of BRC’s cooperator agencies.

                                  Copyright Black Rock City LLC
  Confidential Commercial/Financial Information for Permit Acquisition Use Only | Not for Distribution
       Outside of BLM | FOIA Exemption No. 4; 5 U.S.C. § 552(b)(4) and 43 CFR § 2.23(a)(1)

                                               21
                                                                                         AR04668
     Case 1:19-cv-03729-DLF Document 35-13 Filed 07/12/21 Page 141 of 365

                                           2016
                                    Black Rock City LLC
                            BURNING MAN AFTER ACTION REPORT
 __________________________________________________________________________

BRC operated a Traffic Operations Center (TOC) 24/7 during Ingress and Egress days.
Cooperators and vendors were able to call or email TOC staff and inform BRC of any
obstructions on the road. Messages were relayed to participants in real time as the TOC
maintained communications with participants via Twitter and Burning Man Information Radio
(BMIR). In addition to managing traffic communications, the TOC team deployed BRC flaggers
to support Washoe County Road Department when Washoe County Sheriff’s Office repaired
potholes during the event. Overall coordination was good. The TOC was a good idea, used by
many cooperator agencies, and the ability to communicate about obstructions in the road was
helpful to both BRC and agencies.

BRC’s Gate Perimeter and Exodus (GPE) staff members, a crew of 600, worked closely with
BRC’s ticket vendor and Box Office department to verify credentials and scan tickets, early
arrival passes and vehicle passes. GPE was operational from August 9 through September 8,
2016, and during the event, GPE worked with BLM to ensure no one entered into the event site
illegally. During Exodus, GPE metered and pulsed participant vehicles exiting 8 Mile to keep
traffic in Gerlach and along SR 447 moving. During the Missing Child Tier 1 Activation of
Sunday, September 4, GPE held traffic up until BLM and PCSO began scanning and searching
vehicles. GPE has requested a review of the Missing Child Gate Closure protocols in light of its
impact to Exodus traffic.

BRC employed a local vendor to manage all flagging operations along SR 447 and CR 34
before, during and after the event. Flagging permits were approved by NDOT, NHP, PLPT and
WCSO. Flagging operations during Ingress were staged at the Empire Store, Gerlach Gas
Station and the 8 Mile entrance to the Black Rock desert. During Exodus, flagging operations
ran at the Gerlach Y, Gerlach Gas Station, Empire Gas Station and the 447-445 Intersection in
Wadsworth. A full description of operations is in the 2016 Operations Plan. BRC may want to
expand the flagging operation times in 2017.

              b. Burner Express Air & NV88 Operations

In 2016, BRC contracted with Advantage Flight Solutions (AFS) to manage all charter
operations at the BRC Municipal Airport. AFS subcontracted with 12 charter companies and
managed multiple flight operations, ensuring valid insurance and pilot licenses. AFS also
brought 19-seat and 29-seat planes to increase participant occupancy per flight. A webpage on
the Burning Man domain was built for ticketing and BRC named the program Burner Express
Air. AFS worked closely with BLM vending leads to maintain transparency and accuracy in SRP
and commercial use fees. In order to bring in larger planes, BRC’s runways had to be expanded
and BLM’s vending lead worked closely with BRC Airport, AFS, FAA, and external engineers to
ensure the playa surface would not be damaged with an expanded runway. While there is room

                                  Copyright Black Rock City LLC
  Confidential Commercial/Financial Information for Permit Acquisition Use Only | Not for Distribution
       Outside of BLM | FOIA Exemption No. 4; 5 U.S.C. § 552(b)(4) and 43 CFR § 2.23(a)(1)

                                              22
                                                                                        AR04669
     Case 1:19-cv-03729-DLF Document 35-13 Filed 07/12/21 Page 142 of 365

                                             2016
                                      Black Rock City LLC
                               BURNING MAN AFTER ACTION REPORT
  __________________________________________________________________________
for improvement, overall the 2016 Burner Express Air operations were a success. BRC will
work closely with BLM as we plan for 2017 airport charter operations.

The goal of the Burner Express Air program was to reduce the number of landings and takeoffs,
while increasing the amount of Burning Man participants traveling to the event via plane. The
table below shows the difference between 2015 and 2016 air traffic and participant arrivals.

Black Rock City Airport Traffic

                                                                                Population
Year                Landings            Takeoffs            Scenic Flights      Served
2015                1373                1355                349                 2043
2016                1287                1192                627                 2565
Difference          -86                 -163                +278                +522

Even though the number of scenic flights doubled in 2016, BRC was still able to reduce the
number of landings and takeoffs. And with the reduction of landings and takeoffs, 522 more
participants arrived at the event via the Airport in 2016. BRC’s Box Office reported 2,565
participant gate use fees sold at the Airport, compared with 2,043 sold in 2015. This difference
was due to the increase in carrying capacity of the larger charter planes. Thus, BRC achieved
our goal of reducing flights but increasing participants numbers with the Burner Express Air
program.

One challenge to the new Burner Express Air program was an increase in driving to and from
the Airport. More people drove directly from their camp to pick up their friends and family at the
BRC Airport despite lacking a driving sticker for their vehicle. BRC deployed staff during the
event to manage these driving issues and will address this in the future through more proactive
communications.

               c. Burner Express Bus

Burner Express Bus (BXB) hit its stride in 2016. Now in its fourth year, BXB ridership increased
by 26% over 2015, with a total of 9103 inbound and outbound tickets sold. The BXB program
had a pretty typical attrition rate, with approximately 6 percent of ticket buyers not showing up at
the embarkation site due to having secured ridership by other means. In 2016, BXB picked up
inbound passengers from Reno at the Reno Airport and from San Francisco at the downtown
Civic Center. Inside Black Rock City, the BXB depot spanned a full block at 6:15 and K.
Outbound and inbound buses were managed by the BusBank, a vendor that secured a separate
SRP with BLM, and has been working with BRC since 2013.


                                  Copyright Black Rock City LLC
  Confidential Commercial/Financial Information for Permit Acquisition Use Only | Not for Distribution
       Outside of BLM | FOIA Exemption No. 4; 5 U.S.C. § 552(b)(4) and 43 CFR § 2.23(a)(1)

                                                23
                                                                                           AR04670
     Case 1:19-cv-03729-DLF Document 35-13 Filed 07/12/21 Page 143 of 365

                                           2016
                                    Black Rock City LLC
                            BURNING MAN AFTER ACTION REPORT
 __________________________________________________________________________

In 2016, BRC added multiple incentive programs for BXB ridership: providing pre-purchased
water onsite, selling a limited number of dedicated Black Rock City entry tickets to BXB riders;
and granting up to 1,000 BXB passengers early arrival status on Saturday pre-event. BXB water
sales were a success and are being considered for next year. BRC plans to continue with
incentive programs and creating opportunities for expansion within BXB. The BXB program is a
great one, as it takes cars off the road and helps ease traffic congestion.Since BXB's inception
in 2013, ridership has steadily grown.

    vi. Playa Restoration & Post-Event Inspection

Burning Man is a Leave No Trace event. Not only are all participants expected to pack in what
they pack out, but BRC, as the SRP holder, is expected to leave the event site clean and usable
for the public’s enjoyment within a month of the event’s end. The team responsible for the post-
event clean up initiative is called Playa Restoration, and two weeks after the 2016 event ended
and all heavy machinery had been removed, 133 Playa Restoration team members spent two
weeks walking every inch of Black Rock City, scanning the playa dust for Matter Out of Place, or
“MOOP,” a BRC-coined term. In the first week of October, BLM conducted a post-event site
inspection, sampling random sites on the 9 square miles that BRC is responsible for cleaning.
BRC has never failed the test, and as usual, passed the 2016 Burning Man Post-Event
Inspection.

For the first time in 2016, Playa Restoration collaborated with other departments during the
event, working with the LNT Compliance (LNT-C) program to remediate sites and mitigate
environmental issues found in theme camps. The LNT-C program is described in the
compliance section of this document, but on Wednesday post-event, the Trash Train, a Playa
Restoration program that measures and mitigates waste left behind by participants, noticed
significant reductions in waste. BRC believes this may have been related to the increase in
outreach and public communications by the LNT-C team throughout the event. Also starting on
Wednesday post-event, Playa Restoration’s Highway Clean Up crews travelled the roads of CR
34 and SR 447 picking up waste that flew off of departing vehicles. The Highway Clean Up
crews reported they collected half the amount of waste left on the roads than in 2015. In 2016,
large waste left behind by participants diminished. BRC continues to acculturate participants on
the impacts of even their smallest waste. BRC’s participants care about the environment and
want to do their best to contribute to the largest Leave No trace Event in the world. Playa
Restoration’s goal for 2017 is to increase community participation levels and reduce the amount
of micro MOOP.




                                  Copyright Black Rock City LLC
  Confidential Commercial/Financial Information for Permit Acquisition Use Only | Not for Distribution
       Outside of BLM | FOIA Exemption No. 4; 5 U.S.C. § 552(b)(4) and 43 CFR § 2.23(a)(1)

                                              24
                                                                                        AR04671
       Case 1:19-cv-03729-DLF Document 35-13 Filed 07/12/21 Page 144 of 365

                                            2016
                                     Black Rock City LLC
                             BURNING MAN AFTER ACTION REPORT
  __________________________________________________________________________

III.   INTERAGENCY OPERATIONS

A. Planning & Permitting

       i. Special Recreation Permit, Closure Order & Stipulations

SRP

On August 2, 2016, BLM Winnemucca District, Black Rock Field Office Manager William Mack
signed a Special Recreation Permit authorizing the Burning Man event to be held on public
lands in the Black Rock Desert. The SRP allowed for a peak population of 70,000 participants,
the expansion of Black Rock City Airport runway schematics to enable Dash 8 and Beechcraft
1900 aircraft landings, and event dates of August 28 through September 5, 2016.

The Closure Order for the Burning Man event went into effect on August 1, 2016, but the SRP
was not signed until August 2, 2016. This delay impacted BRC’s production schedule, as BRC
was not allowed to place buildings or tools on site until the day after the SRP was signed. BRC
has a tight production schedule and depends on every day of our 28-day build cycle. While
inclement weather is always considered in production planning, starting operations on the third
day of the closure impacted BRC adversely because it restricted operational flexibility in later
weeks.

The SRP signature had been delayed because BRC could not sign the final Cost Recovery
Agreement due to unanswered questions about the costs. BRC questioned the rationale for and
the costs of many BLM government contracts and operations throughout the 2016 planning
season. Discussions about BLM requirements went well into late July. In the future, BRC and
BLM should discuss and agree to key permit-related costs sooner in the planning period.

Closure Order

In May 2016, without informing BRC, BLM reorganized the Burning Man Closure Order content
and created a new section called Environmental Resource Management and Protection. This
new section reorganized 2015 Closure Order language banning wastewater, human waste,
fireworks, burns and littering but also included new language that was not reviewed with BRC
before publishing. In 2016, BLM inserted bans on black water, hazardous materials, and vehicle
oil leaks and strict rules for fuel storage and water disposal into the Closure Order. While much
of this language was taken directly from BRC’s website, it was taken without permission and
was not discussed with BRC. This caused problems when BRC revised our environmental
protection policies over the winter and changed our website pages in the spring, bringing BRC’s

                                   Copyright Black Rock City LLC
   Confidential Commercial/Financial Information for Permit Acquisition Use Only | Not for Distribution
        Outside of BLM | FOIA Exemption No. 4; 5 U.S.C. § 552(b)(4) and 43 CFR § 2.23(a)(1)

                                               25
                                                                                         AR04672
     Case 1:19-cv-03729-DLF Document 35-13 Filed 07/12/21 Page 145 of 365

                                            2016
                                     Black Rock City LLC
                             BURNING MAN AFTER ACTION REPORT
  __________________________________________________________________________
policy unwittingly into conflict with 2016 Closure Order regulations. BRC and BLM discussed
this issue when the Closure Order was published in the summer and came up with solutions
that temporarily fixed the disconnect for on-playa enforcement, but BRC and BLM need to align
on Closure Order language before this regulatory document is published in the future.

BRC continues to object to unnecessary language in the Closure Order that duplicates Nevada
state or Federal laws relating to driving and motor vehicle safety. BRC remains unclear on the
rationale for including language about, for example, possessing a valid registration, driver's
license, or functioning taillights, given that these are mandated by existing law, regardless of
whether the Closure Order is in effect.

Stipulations

Attached to the Burning Man SRP are 60 special stipulations across six categories:
    ● General (25)
    ● Coordination (10)
    ● Fee Schedule (3)
    ● Sanitation (4)
    ● Traffic Management (12)
    ● Compliance Inspections (6)

In 2016, there were only three changes to the stipulations:
    1. General #3: (NEW) Early Arrival scanned passes must be reported to BLM.
    2. General #7: (NEW) Main gate allowed to open at 12:01 am on Sunday, August 28
    3. Coordination #26: (CHANGE) BLM Representatives. William Mack - Authorized Official.
       Logan Briscoe - Law Enforcement.

General Stipulation #3: BRC recommends removing the early arrival reporting stipulation
because early arrival scanned passes are not required for all persons entering the site pre-
event. For instance, staff with wristband credentials do not need to carry early arrival passes
because their credential is attached already to an early arrival arrival date, while participants,
staff and build crews who enter the event site early with a ticket must have an early arrival pass.
To manage population reporting pre-event, BRC reports both staff credentials and ticket
numbers to BLM. Therefore, to BRC, a separate early arrival scanned pass report is not useful
for counting population on site pre-event. We are unclear as to why BLM wants early arrival
population counting, when population reporting based on actual entry with tickets and staff
credentials is accurate.

General Stipulation #7: The opening of the main Gate at 12:01 am on Sunday, August 28,
2016, was a success. BRC recommends keeping the midnight opening stipulation. Up until

                                  Copyright Black Rock City LLC
  Confidential Commercial/Financial Information for Permit Acquisition Use Only | Not for Distribution
       Outside of BLM | FOIA Exemption No. 4; 5 U.S.C. § 552(b)(4) and 43 CFR § 2.23(a)(1)

                                                26
                                                                                          AR04673
     Case 1:19-cv-03729-DLF Document 35-13 Filed 07/12/21 Page 146 of 365

                                             2016
                                      Black Rock City LLC
                             BURNING MAN AFTER ACTION REPORT
  __________________________________________________________________________
three years ago, BRC always opened the gates at midnight. Over the past three years, the
Gate has opened at :;00 pm, noon, and 10:00 am, respectively, and each year the traffic
congestion on that first day of the event has increased. In the spring of 2016, BRC proposed
returning to a midnight opening and BLM agreed. As a result, more participants arrived in Black
Rock City on Sunday than the year before, but the traffic was smooth - as a twenty four hour
ingress period distributed the traveling population more evenly. BRC also communicated with
participants through all channels to ensure safe driving and to encourage driving at off-peak
hours. BRC’s cooperating agencies all agreed that traffic was better on that Sunday then in the
past three years.

Coordination Stipulation #26: William Mack’s leadership changed the entire tone of our work
on playa and at the Joint Operations Center. LE and Civilian staff were collaborative, respectful
and clear with their boundaries. BRC and BLM agreed to disagree in some instances, but
always put the public health and safety of the participants first. Excellent first year under William
Mack’s leadership.

     ii. Cost Recovery, MOU & Proffer Accounts

Cost Recovery

In 2016, BLM required for the first time a Planning Cost Recovery Agreement (CRA) before
the agency would begin planning the Burning Man event. The Planning CRA was delayed until
May. BRC did not have adequate access to BLM during this time. BRC supports this type of
agreement in the future if it means planning will not be interrupted or delayed. Once the
Planning CRA was signed, BLM began joint planning with BRC.

Despite the challenges of a very short planning season, planning between BLM and BRC was
successful and collaborative. In 2016, BLM and BRC experienced more cooperation and better
communication than BRC can ever remember. There is still work to be done to improve
operations and bring down BLM’s costs, but BRC is confident in our ability to move forward
together with BLM.

In 2016, BLM costs went down for the first time in Burning Man history. BLM reportedly reduced
its labor Table of Organization (TO) by 14 persons and saved an estimated $250,000 through
additional efficiencies. This quarter of a million dollar figure is an estimate at the time of this
writing because BLM has not yet submitted its final decision for the 2016 Cost Recovery
Account.

The reduction in BLM’s TO did not lead to additional public health and safety problems, traffic
accidents, or safety incidents. Any and all issues were addressed quickly and satisfactorily. In

                                  Copyright Black Rock City LLC
  Confidential Commercial/Financial Information for Permit Acquisition Use Only | Not for Distribution
       Outside of BLM | FOIA Exemption No. 4; 5 U.S.C. § 552(b)(4) and 43 CFR § 2.23(a)(1)

                                                 27
                                                                                           AR04674
       Case 1:19-cv-03729-DLF Document 35-13 Filed 07/12/21 Page 147 of 365

                                           2016
                                    Black Rock City LLC
                            BURNING MAN AFTER ACTION REPORT
  __________________________________________________________________________
fact, the 2016 Burning Man event was extremely successful and safe. BRC interprets this result
to indicate that these reduced levels of BLM personnel are closer to what is actually needed to
monitor and manage the SRP. We recommend work continue on this front, with additional
efficiencies to be found for 2017.

BRC is still finalizing its accounting for the 2016 event, but here is a current (12/20/16)
summary of monies paid to BLM:

   ●    $2,199,959 for Cost Recovery Account signed in August 2016
   ●    $972,133 for statements of work (SOWs) to build and staff BLM facilities and provide
        BLM resources including food, fuel, sanitation, vehicles, buildings, technology,
        equipment, and supplies
   ●    $197,818 for the two proffer accounts that pay for BLM’s year-round staff: Project
        Manager and Outdoor Recreation Planner

The total of these costs is $3,369,907. Final accounting may change this sum. This sum does
not include the fees BRC pays annually to BLM as the SRP commercial use fee, which in 2016
will total approximately $1.1 million. The total paid by BRC to BLM in commercial use fees over
the past six years is more than $5 million. BRC believes BLM should pay for administration of
commercial use permits with the fees it receives from commercial use permits. This money
should come from the 3% of gross revenues it gets from the Burning Man SRP and the SRPs of
the vendors BLM permits at or near the Burning Man event, not from BRC’s Cost Recovery or
Proffer accounts.

On February 24, 2016, BRC appealed BLM’s 2015 Cost Recovery Decision to the Interior
Board of Land Appeals (IBLA). Briefing on the appeal was completed July 26, and the parties
are awaiting action by the IBLA. Many of the costs that we appealed were required by BLM
again in 2016, and BRC still doubts their validity. Much of our doubt stems from the dearth of
information we receive from BLM about expenditures for labor, travel, and other charges
assessed through cost recovery. Without this information, BRC has no way to understand
whether these costs are warranted, and BLM has no way to justify them. We are hoping that the
IBLA’s decision will benefit BLM, BRC and other users of public land by providing more
guidance for Cost Recovery planning.

While BRC appreciates BLM’s self-identified savings between 2015 and 2016, BRC still has
significant concerns about BLM’s expenditures and requirements for the Burning Man SRP, in
cost recovery and beyond. BRC would like to discuss these requirements with BLM during 2017
planning, and greatly appreciates the information we have received from BLM through the 2016
planning season and on-playa meetings. It is BRC’s goal to understand why all of BLM’s


                                  Copyright Black Rock City LLC
  Confidential Commercial/Financial Information for Permit Acquisition Use Only | Not for Distribution
       Outside of BLM | FOIA Exemption No. 4; 5 U.S.C. § 552(b)(4) and 43 CFR § 2.23(a)(1)

                                              28
                                                                                        AR04675
       Case 1:19-cv-03729-DLF Document 35-13 Filed 07/12/21 Page 148 of 365

                                           2016
                                    Black Rock City LLC
                            BURNING MAN AFTER ACTION REPORT
  __________________________________________________________________________
requirements exist for the Burning Man event and to align with BLM to the maximum
extent possible. Some of the areas of concern are:

   ●    Size and scale of BLM’s Joint Operations Center (JOC)
   ●    Emergency event designation
   ●    Satellite tracking devices for every BLM employee
   ●    Federal and county private medical operations
   ●    Compliance staff
   ●    LE staffing and labor
   ●    Communications and technical equipment

BLM has advised BRC that Burning Man was designated an emergency event in 2012 and
every year since, the same designation applied to wildfires, hurricanes, and floods. This makes
little sense, as Burning Man is cooperatively planned 12 months in advance. When Burning Man
was originally designated an emergency event, allegedly by OLES, BLM’s labor fees increased
by $700,000 in one year and have stayed at those elevated levels. BRC has requested
documentation about this designation for years, and multiple times in the past year, but the
information has never been given to us. BRC wants to support the designation if it makes sense
and is justified, but needs documentation to understand the basis for it.

Statements of Work (SOWs) & Government Contracts

With new contracts in 2016 for utility terrain vehicles (UTV), 16 law enforcement dispatchers
and a new INET/CAD system, BLM SOWs cost BRC $972,133 in 2016. These costs represent
a $250,000 increase over the $708,444 in SOW costs in 2015, and a $472,000 increase over
the $600,000 that BRC paid in 2014, the first year of the SOW program. In 2014, BRC and BLM
signed a multi-year Memorandum of Understanding (MOU), which created the framework for
BRC to contract directly with the vendors that build out BLM’s event infrastructure. The intent
was to reduce costs by leveraging BRC’s operational expertise and vendor relationships, and to
BRC the approximately 23% of added costs that result from BLM’s indirect administrative cost
rate (IACR). Over the years, the costs of the SOWs have increased, but both parties agree that
fundamentally the MOU is useful. The MOU expires in 2016 and will need to be rewritten and
revised for 2017.

In 2016, BRC and BLM converted three of BLM’s government contracts to SOWs in order to
reduce costs and increase efficiency: UTVs, Dispatch and INET/CAD. Under Cost Recovery in
2015, BRC paid BLM $384,573 for these contracts, including the 23% IACR. In 2016, BRC paid
$369,719 directly to the vendors without the IACR, saving approximately $15,000. This small
amount of savings is not because BLM reduced its infrastructure. In fact, BLM’s UTV vehicular
costs increased significantly due to late coordination and vendor requirements from BLM; BLM

                                  Copyright Black Rock City LLC
  Confidential Commercial/Financial Information for Permit Acquisition Use Only | Not for Distribution
       Outside of BLM | FOIA Exemption No. 4; 5 U.S.C. § 552(b)(4) and 43 CFR § 2.23(a)(1)

                                              29
                                                                                        AR04676
     Case 1:19-cv-03729-DLF Document 35-13 Filed 07/12/21 Page 149 of 365

                                            2016
                                     Black Rock City LLC
                             BURNING MAN AFTER ACTION REPORT
  __________________________________________________________________________
added dispatchers explicitly for Pershing County and required professional outsourcing of the
dispatch function; and BRC did not save money by taking on the dispatch contract. All savings
from these contracts were because of the removal of the IACR.

In 2015 and in 2016, BRC fulfilled SOWs in food, fuel, sanitation, lodging, facilities and facility
support for BLM’s operations. In 2015, public outcry about BLM overspending at Burning Man
caused BLM to reduce its initial SOW requirements, and in 2016 BLM reduced spending when
BRC submitted proposals for new programs and infrastructure efficiencies. Both parties believe
we are on a successful track. BRC plans to propose additional efficiencies for 2017 and looks
forward to working with BLM during 2017 planning. Importantly, BRC wants to discuss and
negotiate the terms of the SOWs and government contracts early, so that these decisions are
not left for late July.

BRC remains highly concerned about being required to pay for separate Pershing County
assets and resources through BLM cost recovery and SOWs. In 2016 BLM required BRC to pay
for a dedicated dispatcher and CAD data entry for PCSO, even though PCSO is integrated with
BLM for law enforcement. These assets and resources were not required in previous years, and
there have been no incidents that would warrant the change. BRC believes these costs and
requirements were unjustified. When BLM began integrating with Pershing County, it told BRC
that there would be no additional costs. In 2015 BLM required BRC to buy 60 VHS radios with
AES Encryption for BLM law enforcement at a cost of $83,000. After the 2015 event, on April
14, 2016, BLM told BRC they did not need these radios and intended that BRC issue the radios
to PCSO. The initial requirement seemed excessive - that a private organization buy radios for a
federal agency - as does BLM’s revised intent - a federal agency allocating the assets of a
private organization to a county agency.

Proffer Accounts

BRC has funded two BLM proffer account positions since 2014: Burning Man Outdoor
Recreation Planner (ORP) and Burning Man Project Manager (PM). BLM supervises these
full time, year round positions but BRC pays for them. When creating these roles, BLM advised
BRC the proffer account positions would save BRC money by removing these labor charges
from Cost Recovery and eliminating the associated indirect cost rate, and would enable
continuity for year round work on the Burning Man event.

Since their inception, these two positions have not been functional at the same time. In the
spring of 2014, BLM hired the PM position. One year later, in the summer of 2015, an ORP
joined the staff and began a multi-month training. In December 2015, the existing PM left. A new
PM joined in the summer of 2016 and began a multi-month training. So for the first year (2014),
there was only one BLM year round proffer position, which started in the summer; the next year

                                  Copyright Black Rock City LLC
  Confidential Commercial/Financial Information for Permit Acquisition Use Only | Not for Distribution
       Outside of BLM | FOIA Exemption No. 4; 5 U.S.C. § 552(b)(4) and 43 CFR § 2.23(a)(1)

                                                30
                                                                                          AR04677
     Case 1:19-cv-03729-DLF Document 35-13 Filed 07/12/21 Page 150 of 365

                                            2016
                                     Black Rock City LLC
                            BURNING MAN AFTER ACTION REPORT
  __________________________________________________________________________
the second proffer position started training at the 2015 event; and in 2016, the BLM planning
team functioned with only the ORP. In the almost three years of this program, the majority of the
work for two roles has been completed by one person, and there has not been the continuity
BRC or BLM hoped. Turnover has been steady, and staffing has changed each year. BLM does
not need two full-time year-round proffer positions to manage the Burning Man event.

BRC still strongly questions the rationale of BRC paying for an ORP whose year round task is to
register and manage SRPs for approximately 70 vendors operating on the Black Rock Desert
during Burning Man, considering that BLM collects money directly from the vendors. BLM has
informed BRC that these vendors pay BLM approximately $300,000 in commercial use fees
each year. On top of these funds, BLM collects approximately $1.1 million dollars from BRC in
annual commercial use fees. Per BRC’s understanding of the regulations, this money must go
directly back into the management and administration of the Recreation Fee Program. BRC
cannot understand why a portion of the BRC and vendor commercial use fees does not pay for
the ORP position, nor can BRC believe that managing 70 small SRPs is full time, year-round
work. The SRP’s of third-party vendors are completely separate from BRC’s SRP and BRC
should not be responsible for paying any costs associated with these other SRPs. BRC helps
facilitate the administration of 53 of these 70 vendor SRPs through its own compliance team,
which manages on-playa vending and requires any vendor operating at Burning Man to provide
evidence of a BLM SRP in advance.

Throughout 2016, BRC has questioned the verifiable workload of both the PM and the ORP.
BLM provides work logs to BRC each quarter with vague weekly and daily activities. BLM has
offered to make adjustments and provide more details, but the information BLM has provided is
not sufficient to fulfill BLM’s legal obligation or to answer BRC’s questions about tasks
performed and time spent on these positions. If BRC cancels these contracts then the work
would need to be justified and documented according to strict cost recovery deadlines.

BLM has recently informed BRC that a year round Law Enforcement position will be joining the
BLM team in 2017, and BRC will be required to pay for 60% of the workload through a third
proffer account or through cost recovery. BLM has informed BRC that we will have to fund this
position even though the employee will be in training for the entire event season. BRC objects to
paying for the training of a year round position that was developed without consultation with
BRC.

    iii. Compliance Programs & Protocols

BRC successfully managed the environmental and vending compliance programs in 2016. In
prior years, BLM provided the technology and staff to partner with BRC on these initiatives, but
this year BLM stepped back into a monitoring position. BRC appreciates BLM’s willingness to

                                  Copyright Black Rock City LLC
  Confidential Commercial/Financial Information for Permit Acquisition Use Only | Not for Distribution
       Outside of BLM | FOIA Exemption No. 4; 5 U.S.C. § 552(b)(4) and 43 CFR § 2.23(a)(1)

                                               31
                                                                                        AR04678
     Case 1:19-cv-03729-DLF Document 35-13 Filed 07/12/21 Page 151 of 365

                                           2016
                                    Black Rock City LLC
                            BURNING MAN AFTER ACTION REPORT
  __________________________________________________________________________
leave BRC to manage this program. As a result, BLM cut six compliance positions, and BRC
expanded our volunteer base, as well as our technology and database management. BRC staff
patrolled the city daily, documenting and mitigating participant and vendor issues. The program
was deemed a success by BLM and BRC. BRC looks forward to building on the success of the
2016 program and reviewing the need for BLM compliance positions in the 2017 BLM Table of
Organization.

              a. Environmental

The mission of BRC’s Environmental Compliance team is to ensure Burning Man’s compliance
with SRP requirements and to promote Leave No Trace principles amongst participants and
staff. These efforts reflect a shared commitment by BLM, BRC, and numerous other partners
and volunteers. By educating Burners about playa-specific LNT ethics and how they can take
personal responsibility for addressing environmental issues, the Compliance team actively
promotes the Burning Man Principles of Radical Self-Reliance, Communal Effort, Civic
Responsibility, Participation, and Immediacy.

Every morning of the event, eight 2-person teams of Earth Guardian volunteers canvassed
Black Rock City in golf carts to promote LNT ethics and monitor and document violations of
environmentally-related SRP stipulations. Every afternoon Black Rock Rangers partnered with
Earth Guardian volunteers to revisit the violation sites and ensure all LNT issues had been
appropriately addressed. When items needed immediate adjudication, the BRC compliance
manager would radio BRC dispatch and call the appropriate BRC services to respond (fuel, fire,
heat, housing, etc).

For the first time, BRC provided GPS tracking and environmental compliance documentation to
volunteer teams using the FULCRUM application, which enables intuitive tablet application
design, data visualization, and incorporation into GIS programs. BRC LNT Compliance team
volunteers used GPS-enabled Tablets loaded with the FULCRUM application to document LNT
issues and take georeferenced pictures, and this program tracked the mitigation of
environmental issues ranging from blackwater to vehicle oil drips during the event week and
Exodus. In 2016, 647 issues were identified, 535 issues were adjudicated, and 19 issues were
not relocated. Ninety-three issues were not adjudicated before the end of the event, of which
85% were related to fuel storage and small gray and black water leaks (33%, 39%, and 11%,
respectively). These 93 issues were successfully adjudicated after the event by the Playa
Restoration team. During the event, BRC’s overall adjudication rate was 83%, a significant
increase from the 2015 team’s adjudication rate of 70%.

BRC initiated a new team within LNT Compliance, named the Scooby Doos, which bridged
environmental and vending compliance. In coordination with the Outside Services (OSS),

                                  Copyright Black Rock City LLC
  Confidential Commercial/Financial Information for Permit Acquisition Use Only | Not for Distribution
       Outside of BLM | FOIA Exemption No. 4; 5 U.S.C. § 552(b)(4) and 43 CFR § 2.23(a)(1)

                                              32
                                                                                        AR04679
     Case 1:19-cv-03729-DLF Document 35-13 Filed 07/12/21 Page 152 of 365

                                              2016
                                       Black Rock City LLC
                              BURNING MAN AFTER ACTION REPORT
  __________________________________________________________________________
Placement, GPE, and BLM Vending teams, the Scooby Doos visited camps and educated
participants on LNT principles and investigated potential unpermitted vending. They often led
large MOOP talks and performed outreach to nearly 1,000 participants. Additionally, the
successful impact of vendor outreach at McKinley Park in 2015 was evident in 2016, as there
were very few environmental issues with vendor assets within the staging area.

Environmental Compliance Categories

Category                                                           % of total issues reported

Black water                                                                             3.85%
Burn containment                                                                        1.12%
DG/Art burn                                                                             0.32%
Feces                                                                                   0.96%
Fuel storage                                                                           55.86%
Fuel leak/spill                                                                        16.69%
Gray water                                                                             10.27%
MOOP                                                                                    0.96%
Other (transmission fluid, hydraulic fluid, large water spill)                          5.62%

The most common environmental issue identified was improper fuel storage (55.86%). BRC and
BLM should work together to fix the Closure Order issues described above in section III.a.1, and
align communications about best practices in fuel storage and disposal of cooler water. BRC’s
Playa Restoration, ESD Hazmat, DPW and Heavy Equipment teams were excellent partners,
and their involvement required LNT Compliance team to refine response protocols. For the full
Environmental Compliance protocol, see the 2016 Operations Plan (attached).

                b. Vending

BRC’s Outside Services (OSS) program regulated access to the event for qualifying service
providers supporting art projects and theme camps. Service providers participating in the OSS
program are required to operate with cultural integrity, to respect commercial and environmental
compliance regulations, and to have minimal impact on event infrastructure. Every OSS
provider was required to register with BLM and obtain an SRP in order to be granted a contract
with BRC. BRC and BLM worked closely together before and during the event to ensure
compliance. For full details on the coordinated effort, see the 2016 Operations Plan (attached).

OSS had a successful year working with BLM to manage and comply with the SRP Stipulations
and the Vending Compliance Protocol. BLM was very responsive to any issues that arose.
Working closely with BLM onsite led to quick resolution of any non-compliance issues, and

                                  Copyright Black Rock City LLC
  Confidential Commercial/Financial Information for Permit Acquisition Use Only | Not for Distribution
       Outside of BLM | FOIA Exemption No. 4; 5 U.S.C. § 552(b)(4) and 43 CFR § 2.23(a)(1)

                                                  33
                                                                                        AR04680
       Case 1:19-cv-03729-DLF Document 35-13 Filed 07/12/21 Page 153 of 365

                                           2016
                                    Black Rock City LLC
                            BURNING MAN AFTER ACTION REPORT
 __________________________________________________________________________
having BRC-BLM daily meetings kept all on the compliance team aware of the issues that we
were facing.

In 2016, BRC registered 53 OSS providers across the following delivery categories: RV rental,
generators, heavy equipment, domes/yurts, produce/food, delivery, art car, and portable
building. These providers purchased 248 entry credentials and 188 vehicle passes, and
delivered:

   ●    169 RVs
   ●    266 generators
   ●    766 other items

In addition, six OSS providers were certified Potable Water Haulers, and one was a sanitation
provider. Additional unregistered commercial service providers, which were brought into
compliance on site and mostly discovered post-event, are not included in the above numbers.
BLM and BRC’s total vending numbers numbers are slightly different due to BLM’s onsite
compliance program.

The following items need to be discussed by the 2017 Planning Team:

   1. Post-Event Reporting Process. There was no written stipulation or guidance in the
      Vending Compliance Protocol that stated exactly what was going to be required in a
      post-event report to BLM. BLM asked the OSS team to provide information about the
      OSS providers that was not clearly stipulated in any of the written agreements, causing
      much confusion between BLM, and BRC’s OSS and Operations teams.
   2. Process for BLM Law Enforcement to Evict Non-Compliant Vending. Having a
      process or written Standard Operating Procedure (SOP) for both BLM compliance and
      OSS/BRC personnel to follow would have made it much easier to remove violators from
      the event in an efficient and non-confrontational manner. It took a lot of questions and
      extra man power from both sides to complete the process.
   3. Reporting Standards for Compliance Meetings. Post-event, BRC received feedback
      from BLM that BRC/OSS did not complete the necessary daily reporting process.
      However, BRC and BLM had daily Compliance meetings in which BRC reported the
      issues of the day and any citations that were issued, and we discussed any processes or
      problems that needed to be remedied. It was not specified if OSS or BLM needed to
      make a daily “report” from each of these meetings, however, all of the issues that were
      discussed did get resolved from the perspective of both BLM and BRC.
   4. Sit Stat Reporting Requirements. Every morning, BLM required OSS to submit data
      about how many vendors were contacted, but did not provide guidance of what “contact”
      meant. Was OSS supposed to include in the SitStat report each of the many vendors it

                                  Copyright Black Rock City LLC
  Confidential Commercial/Financial Information for Permit Acquisition Use Only | Not for Distribution
       Outside of BLM | FOIA Exemption No. 4; 5 U.S.C. § 552(b)(4) and 43 CFR § 2.23(a)(1)

                                              34
                                                                                        AR04681
     Case 1:19-cv-03729-DLF Document 35-13 Filed 07/12/21 Page 154 of 365

                                           2016
                                    Black Rock City LLC
                            BURNING MAN AFTER ACTION REPORT
 __________________________________________________________________________
      contacted every day, or only those vendors found to be non-compliant? “Contact” needs
      a clearer definition, as vendors approach our OSS windows all day long at Point One,
      and each of these could be considered a “contact” unless this term is narrowed.
      Knowing WHY BLM is requiring this report would help OSS and BRC better understand
      what should and should not be reported.
   5. OSS Categorization - BLM Reporting. OSS needs to have a better breakdown of the
      “Delivered Item” category to better understand the types of items being delivered and the
      trends from each year. For example, there was some confusion as to whether heavy
      equipment was a “Delivered Item,” so there was no way to differentiate that equipment
      from from containers or travel trailers. As heavy equipment poses a greater
      environmental risk than other items, it would benefit both BLM and BRC to be able to
      identify how many pieces are on site going through the OSS program.

Overall, working with the BLM Compliance team was very smooth and most problems got
resolved quickly. The problems that took more time were heavily discussed in the daily
compliance meetings, as was required by our Protocol and permit stipulations. Also, the
feedback from OSS providers indicated overwhelming satisfaction with BLM in the SRP
permitting process, most rating the experience a 9 or 10 out of 10.

              c. Media

BLM and BRC will need to work to develop a media program plan for 2017 so that BLM
understands BRC’s process for registering and managing filming, photography, and other media
production conducted at the event. Most of the media production teams on site are amatuer or
non-commercial, but when a commercial project operates at Burning Man, it should obtain a
BLM filming permit.

    iv. Agency Cooperators

BRC works year round to plan, contract and coordinate with stakeholder agencies that have
jurisdiction over the public health and safety of the event and surrounding communities in
Northern Nevada. This coordination involves protocol review and meetings before, during, and
after the event.

Ongoing Agency Cooperators

   1.   Pershing County Sheriff’s Office (PCSO)
   2.   Pyramid Lake Paiute Tribe (PLPT)
   3.   Washoe County Sheriff’s Office (WCSO)
   4.   Nevada Department of Transportation (NDOT)

                                  Copyright Black Rock City LLC
  Confidential Commercial/Financial Information for Permit Acquisition Use Only | Not for Distribution
       Outside of BLM | FOIA Exemption No. 4; 5 U.S.C. § 552(b)(4) and 43 CFR § 2.23(a)(1)

                                              35
                                                                                        AR04682
       Case 1:19-cv-03729-DLF Document 35-13 Filed 07/12/21 Page 155 of 365

                                            2016
                                     Black Rock City LLC
                            BURNING MAN AFTER ACTION REPORT
 __________________________________________________________________________
   5. Federal Aviation Administration (FAA)
   6. Gerlach Volunteer Fire Department (GVFD)
   7. Washoe County Road Department (WCRD)
   8. Nevada Highway Patrol (NHP)
   9. Nevada State Health Department (NSHD)

New Agencies for 2016:

   ●    In January, Truckee Meadow Fire Protection (TMFP) and Washoe County Emergency
        Operations Center (WC EOC) became responsible for managing the Gerlach Volunteer
        Fire Department. With new leadership and staff in place, it became clear that pre-event
        coordination would help align protocols and communications during the Burning Man
        event.

B. Interagency Emergency Operations, Protocols & Procedures

BRC’s interagency emergency protocols and procedures are documented in the 2016 Burning
Man Operations Plan (attached). The Operations Plan is a living document, updated and
distributed each year through digital sharing and flash drives. Print copies are provided upon
request. Stakeholders provide multiple reviews and edits throughout the year. The 2016
Operations Plan reflects BRC’s Unified Command best practices refined annually through
collaboration during planning and at the event.

       i. Joint Operations Center (JOC)

The area on playa that serves as the headquarters for BLM Civilian Operations and Law
Enforcement, PCSO, and BRC’s ESD Dispatch and Communications, was renamed in 2016 to
the Joint Operations Center (JOC), in recognition of the cooperation and scope of operations
taking place there. The JOC included all BLM buildings and functions, including buildings
shared with PCSO.



       ii. Daily Coordination & the Emergency Operations Center (EOC)

The Interagency Daily Meeting Schedule in the 2016 Operations Plan describes the daily
coordination between agencies built into the event schedule. Before, during and after the event,
BRC leadership met with Unified Command staff at the Emergency Operations Center to
address public health and safety issues. Here is a list of the standing daily meetings for public
health and safety stakeholders:


                                  Copyright Black Rock City LLC
  Confidential Commercial/Financial Information for Permit Acquisition Use Only | Not for Distribution
       Outside of BLM | FOIA Exemption No. 4; 5 U.S.C. § 552(b)(4) and 43 CFR § 2.23(a)(1)

                                               36
                                                                                        AR04683
     Case 1:19-cv-03729-DLF Document 35-13 Filed 07/12/21 Page 156 of 365

                                            2016
                                     Black Rock City LLC
                            BURNING MAN AFTER ACTION REPORT
 __________________________________________________________________________
   ● 9:00 am – Black Rock Rangers, PCSO, and BLM LE
   ● 9:30 am – BRC ESD, BRC’s ALS provider, and BRC’s fire vendors
   ● 10:00 am – BRC ESD and sanitation liaison, ALS Medical Director, Nevada State Health
      Department
   ● 1:00 pm – Unified Command Staff (Tier 1)
         ○ BLM: multiple representatives including the Authorized Official, Law Enforcement
            leadership and shift leads, Civilian, Compliance, Communications and Logistics
            leads
         ○ BRC: Event Operations, Rangers, ESD, Safety, Government Relations, other
            staff leads as necessary
         ○ PCSO
         ○ BRC ALS provider
         ○ Other cooperators as appropriate including NSHD, WCSO
   ● 4:00 pm - Vending & Environmental Compliance

The Emergency Operations Center was moved out of BLM’s Unified Command building and
over to a new building managed by BRC. The double-wide structure worked well for meetings
but could use some design improvements (size and layout) for use during Tier 1 activation
incidents in particular, when Unified Command members need space to meet, make calls, and
use the internet, separate from the main meeting room.

Daily Tier 1 meetings were held at the EOC. The main meeting room was just large enough and
may need to be expanded in the future if Tier 1 membership grows or the number of guests
increases. The presence of guests and subject matter experts during Tier 1 meetings was
helpful from time to time. BRC appreciates BLM and PCSO flexibility in this regard.

From August 26 through September 6, 2016, Unified Command (T1 or Tier 1 group) met daily
and reviewed the Situation and Status Report (SitStat), a modified ICS Form 209. This program
and process worked well. SitStats included statistics and information about Black Rock City
population, weather, art burns, airport landings and takeoffs, DMV registration, environmental
compliance, vending permits, and incidents involving ESD fire, medical, or law enforcement.
SitStat content was adjusted slightly over the course of the event to improve reporting. The Tier
1 group recognized the challenge of creating an accurate and comprehensive SitStat report
every day. Some changes for 2017 will be considered, and BRC recommends a meeting pre-
playa to discuss the proposals, including attendance and timing of the daily Tier 1 meetings,
improving consistency in vending compliance statistics, and whether or not to expand Ranger
stats in the SitStat.

In addition to the daily meetings listed above, BRC, PCSO, and BLM conducted approximately
30 hours of tours and meetings on site to improve understanding of operations and resource

                                  Copyright Black Rock City LLC
  Confidential Commercial/Financial Information for Permit Acquisition Use Only | Not for Distribution
       Outside of BLM | FOIA Exemption No. 4; 5 U.S.C. § 552(b)(4) and 43 CFR § 2.23(a)(1)

                                               37
                                                                                        AR04684
     Case 1:19-cv-03729-DLF Document 35-13 Filed 07/12/21 Page 157 of 365

                                              2016
                                       Black Rock City LLC
                              BURNING MAN AFTER ACTION REPORT
 __________________________________________________________________________
use, and to increase transparency in expenditures for Cost Recovery and SOWs. These
meetings and tours were very helpful to BRC, and we appreciate BLM and PCSO for meeting
with us. BRC anticipates some meetings of this nature will be needed in future years, but not as
extensively as in 2016.

     iii. Emergency Notification & Activation

BRC, BLM, and PCSO defined, refined and relied upon a Unified Command management
system to respond to incidents during the Burning Man event. BRC automated Tier 1 Activation
and Notification, meaning that as soon as certain incidents were reported, Dispatch sent a page
to Tier 1 group members. Early in the event BRC, BLM and PCSO agreed to change the page
policy from auto-notification to verification first. Subsequently all agreed that “verification first”
should be the guiding principle for all dispatch-created pages and that this was a best practice
going forward.

There were seven Tier 1 notifications and three Tier 1 activations in 2016. One of the activations
occurred during Exodus on Sunday, September 4, and involved a report of a missing 17-year-
old girl. Two minutes after the report came in, per BRC’s Lost and Found Child protocol, BRC
closed the gates of Black Rock City. The incident caused thousands of participants to be
delayed on Gate Road in their vehicles for several hours. The incident was resolved, but the
Tier 1 activation highlighted opportunities going forward to improve response protocols. BRC will
undertake this review for 2017 with BLM and PCSO, including advanced training for BRC Tier 1
staff.

C. Emergency & Interagency Communications

      i. Radios

BRC provided radios to BLM, PCSO, and Nevada State Health Department (NSHD) for on-
playa communication throughout the event. For BLM LE and PCSO, these were second or third
radios. Of the six channels offered on these radios, the T1 group only used the Cooperators
Channel, where BRC, NSHD and BLM compliance and logistics teams conducted civilian
operations. No one from BLM (Civilian or LE) nor PCSO used the EOC Main channel, the
frequency that had been agreed upon pre-event for interagency communications in an
emergency. Instead, BRC, BLM and PCSO frequently communicated by text, and all agreed
that the use of cellular devices should be included in future interagency communication
planning. Post-event, BLM LE expressed preference for a cross-banding incident function or a
mutual aid channel instead of using BRC’s radios. BLM LE and PCSO told BRC a third radio
was too inconvenient to carry and LE need to speak on a dedicated frequency. BRC spent
$6,116 on 68 six-channel radios that were never used by BLM LE or PCSO.

                                  Copyright Black Rock City LLC
  Confidential Commercial/Financial Information for Permit Acquisition Use Only | Not for Distribution
       Outside of BLM | FOIA Exemption No. 4; 5 U.S.C. § 552(b)(4) and 43 CFR § 2.23(a)(1)

                                                 38
                                                                                            AR04685
     Case 1:19-cv-03729-DLF Document 35-13 Filed 07/12/21 Page 158 of 365

                                             2016
                                      Black Rock City LLC
                             BURNING MAN AFTER ACTION REPORT
 __________________________________________________________________________

     ii. Paging System

BRC provided pagers to BLM, PCSO, and BRC Unified Command leadership team for
emergency incident notification. As part of the process, the T1 team put specific protocols for
pagers in place and automated some Tier 1 activation and notification triggers, which meant that
as soon as certain incidents were called into dispatch, a page was automatically sent out to the
Tier 1 group. Almost immediately BRC, BLM and Pershing county agreed to change auto-
notification. Within a few days, all agreed that “verification first” should be the guiding principle
for all dispatch-created pages.

At the end of the event, BLM told BRC:
    ● BLM did not want pages for population;
    ● BLM did not receive some pages in Gerlach;
    ● BLM wanted to be notified of Tier 1 activation through its dispatch center
    ● BLM wanted to consider texting as part of the Tier 1 communication plan

BRC is reviewing our internal pager protocols and communications management systems this
winter with our operations and tech teams. After reviewing these issues internally, BRC and
BLM will discuss and review communication protocols on the playa.

D. Law Enforcement

      i. BLM & PCSO Operations/Integration

Planning & Operations

BRC appreciates law enforcement’s more cooperative approach to planning in 2016. BRC
would especially like to recognize the changes in leadership at BLM and the very positive
impact they have had on planning, collaboration, transparency, and all aspects of the working
relationship. BRC, BLM, and PCSO worked together to evaluate past years’ law enforcement
operations and identify efficiencies while still providing needed services to Black Rock City. Law
enforcement staffing was one of the areas where efficiencies were identified by BLM and
ultimately realized through a small but important reduction in BLM staffing levels.

Communication between BRC and BLM improved in 2016 and, although opinions sometimes
differed, issues were discussed openly and both sides were acknowledged and their viewpoints
considered, rather than BRC being dictated to or threatened by an authority figure as in years
past. BLM demonstrated professionalism during planning and on-site operations, and performed
up to the standards expected of the agency. BRC looks forward to working with BLM's planning

                                  Copyright Black Rock City LLC
  Confidential Commercial/Financial Information for Permit Acquisition Use Only | Not for Distribution
       Outside of BLM | FOIA Exemption No. 4; 5 U.S.C. § 552(b)(4) and 43 CFR § 2.23(a)(1)

                                                 39
                                                                                           AR04686
     Case 1:19-cv-03729-DLF Document 35-13 Filed 07/12/21 Page 159 of 365

                                           2016
                                    Black Rock City LLC
                            BURNING MAN AFTER ACTION REPORT
  __________________________________________________________________________
team again in 2017 with a continued emphasis on safety and identifying efficiencies, including
improved methods of providing law enforcement service to the community.

PCSO experienced some delay in logistical planning, which impacted BRC’s logistical
planning and contract vending. BRC was able to accommodate PCSO’s changing requests for
housing and meals but would like to avoid last-minute changes in the future where possible. As
the event approaches, these changes have a greater impact on BRC finances, staff and
resources.

On-site cooperation and communication between Black Rock Rangers and law enforcement
were markedly improved from previous years. All parties spent time in meetings and in the field
working together to find solutions to operational difficulties.

BRC and LE were jointly involved in two daily meetings on playa: the afternoon Tier 1 meeting
at the EOC, and the 9 a.m. meeting at Ranger HQ. The intent of the latter meeting is to
exchange information, provide an update of the past operational reporting period, and provide
operational clarity to all entities. This meeting had become unproductive in the past few years,
with BLM LE being uncooperative and acting without consideration of BRC’s concerns or input.
This year BLM’s participation was professional, helpful, and respectful. PCSO Sergeant Nathan
Carmichael and Deputy Jason Flanagan were knowledgeable and amiable. The meetings were
informative, productive, and improved public health and safety. BRC greatly appreciates this
increased level of cooperation and communication, and we appreciate BLM and PCSO’s
recognition of the Rangers as key allies and force multipliers.

Even though LE staffing levels were reduced from 2015, BRC staff and Burning Man
participants observed and reported numerous occasions each day where multiple law
enforcement vehicles and large numbers of officers conducted single-vehicle traffic stops
on Gate Road and in the City. BRC strongly believes this level of enforcement is excessive, and
that charging BRC for this activity is not proper. We want to work with BLM and PCSO to reduce
these types of incidents in 2017.

BRC observed an improvement in LE errant driving issues from previous years. There were
still problems that endangered public safety, however, including a very risky incident near the
DPW Depot. BRC learned of this incident, and many other incidents of concern, through its LE
Feedback program. A summary of LE Feedback is included as an Appendix to this document.

BRC would like to praise BLM’s quick responses and remedies to three problematic driving
issues: driving through camping areas within the City, speeding outside the perimeter fencing
near the event entrance and JOC, and driving along the Gate Road flag line fence in white out


                                  Copyright Black Rock City LLC
  Confidential Commercial/Financial Information for Permit Acquisition Use Only | Not for Distribution
       Outside of BLM | FOIA Exemption No. 4; 5 U.S.C. § 552(b)(4) and 43 CFR § 2.23(a)(1)

                                              40
                                                                                        AR04687
       Case 1:19-cv-03729-DLF Document 35-13 Filed 07/12/21 Page 160 of 365

                                              2016
                                       Black Rock City LLC
                              BURNING MAN AFTER ACTION REPORT
  __________________________________________________________________________
conditions, putting inbound traffic at risk for head-on collisions. All three situations were resolved
immediately.

Cooperation between LE and BRC continued to improve in 2016. LE utilized BRC resources
including the Gate, Perimeter, Exodus department and specialized teams within Black Rock
Rangers. As a force multiplier, Black Rock Rangers assisted LE in locating people, witnesses,
and vehicles in situations where a crime may have been committed. Black Rock Rangers and
LE were jointly involved in multiple situations dealing with difficult people. Relationships
between LE and BRC departments continue to improve, but there were still reports of LE
berating or condescending to BRC staff. BRC would like to see these instances further reduced
and eliminated.

In our 2015 AAR, BRC described an incident during the event in which a PCSO deputy
employed as a paramedic by Humboldt General Hospital (HGH) allegedly injected a
participant with Ketamine without the oversight of the onsite Medical Director. The participant
subsequently went into respiratory failure twice and nearly died; BRC medics saved her life.
BRC considers this matter to be of grave importance and worked throughout the year to
address questions surrounding the incident. PCSO did not hire HGH medics as deputies in
2016. BRC met with our ALS provider, PCSO, and BLM on playa to discuss medical services
and expectations, to understand protocols, and to agree on patient transfer processes and
documentation. No incidents occurred during 2016 like the one in 2015.

       ii. Evictions & Trespass

BRC created an eviction database for LE and BRC to track LE-issued No Trespass Warnings
and BRC-ordered evictions. This database was developed at LE’s request to:

   ●    Improve tracking and reporting
   ●    Provide instant access to the list of persons evicted or issued trespass notices
   ●    Prevent re-entry into the event by those who had been ejected

BLM, PCSO, and BRC all agreed that the database was helpful and should continue to be used.
The database worked correctly with only one minor problem: the photos of the trespassers did
not generate accurately.

The eviction database currently shows 30 entries. BRC is concerned that this number does not
accurately reflect the total number of persons issued No Trespass Warnings at the event. PCSO
issues the No Trespass Warnings, which require a signature from either BRC or BLM. PCSO’s
2016 Post Mission Synopsis states that there were 46 arrests and that all of the people arrested
were served with a No Trespass Warning. That means a minimum of 16 people are

                                  Copyright Black Rock City LLC
  Confidential Commercial/Financial Information for Permit Acquisition Use Only | Not for Distribution
       Outside of BLM | FOIA Exemption No. 4; 5 U.S.C. § 552(b)(4) and 43 CFR § 2.23(a)(1)

                                                 41
                                                                                            AR04688
     Case 1:19-cv-03729-DLF Document 35-13 Filed 07/12/21 Page 161 of 365

                                           2016
                                    Black Rock City LLC
                            BURNING MAN AFTER ACTION REPORT
  __________________________________________________________________________
unaccounted for in the eviction database. BRC wants the information filled in for 2016 and will
meet with PCSO and BLM pre-event in 2017 to ensure the program works for all parties. BRC
takes issue with all arrested participants being automatically trespassed. Everyone is innocent
until proven guilty. Only participants who pose a threat of violence should not be allowed back
into the event.

BRC and PCSO have created a process to review No Trespass Warnings for continued
enforcement or revocation post-event. However, there is no such process in place with BLM.
BRC would like to have an accurate report from BLM of the number and reasons for Trespass
Orders being issued each year and the opportunity to review and discuss them. This process is
important to evaluate whether BRC’s communication and educational processes are working
and to ensure fair and consistent treatment of participants.




                                  Copyright Black Rock City LLC
  Confidential Commercial/Financial Information for Permit Acquisition Use Only | Not for Distribution
       Outside of BLM | FOIA Exemption No. 4; 5 U.S.C. § 552(b)(4) and 43 CFR § 2.23(a)(1)

                                              42
                                                                                        AR04689
     Case 1:19-cv-03729-DLF Document 35-13 Filed 07/12/21 Page 162 of 365

                                           2016
                                    Black Rock City LLC
                            BURNING MAN AFTER ACTION REPORT
 __________________________________________________________________________

IV. APPENDICES

A. BRC 2016 Operations Plan

(Due to size of document, a USB drive containing the 2016 Operations Plan is enclosed.)




                                  Copyright Black Rock City LLC
  Confidential Commercial/Financial Information for Permit Acquisition Use Only | Not for Distribution
       Outside of BLM | FOIA Exemption No. 4; 5 U.S.C. § 552(b)(4) and 43 CFR § 2.23(a)(1)

                                              43
                                                                                        AR04690
     Case 1:19-cv-03729-DLF Document 35-13 Filed 07/12/21 Page 163 of 365

                                              2016
                                       Black Rock City LLC
                                 BURNING MAN AFTER ACTION REPORT
 __________________________________________________________________________

B. Medical Statistics from Rampart Emergency Care Services and ESD

PATIENT CONTACT BY TYPE                                                 #
Altered Mental Status: Anxiety                                          2
Altered Mental Status: ETOH                                             52
Altered Mental Status: MDMA/Molly                                       12
Altered Mental Status: GHB                                              7
Altered Mental Status: Ketamine                                         1
Altered Mental Status: Marijuana                                        5
Altered Mental Status: Other                                            33
Altered Mental Status: Agitated/Combative                               6
Altered Mental Status: Decreased LOC/Unconscious                        8
Altered Mental Status: Seizure                                          14
Altered Mental Status: Syncope                                          10
Altered Mental Status                                                   0
Altered Mental Status: Dizzy                                            18
Medical                                                                 1
Medical: ENT Complaint                                                  156
Medical: Headache                                                       14
Medical: Chest Pain                                                     23
Medical: SOB/Dyspnea                                                    52
Medical: Abdominal Pain                                                 61
Medical: GI: N/V/D                                                      209
Medical: UTI                                                            169
Medical: GU/Gyn Complaint                                               16
Medical: Extremity Pain                                                 82
Back Pain                                                               4
Trauma: Multiple                                                        8
Trauma: Fall                                                            83
Trauma: MVA                                                             1
Trauma: Head injury                                                     24
Trauma: Neck injury                                                     4
Trauma: Chest/Abdominal injury                                          6


                                  Copyright Black Rock City LLC
  Confidential Commercial/Financial Information for Permit Acquisition Use Only | Not for Distribution
       Outside of BLM | FOIA Exemption No. 4; 5 U.S.C. § 552(b)(4) and 43 CFR § 2.23(a)(1)

                                               44
                                                                                        AR04691
        Case 1:19-cv-03729-DLF Document 35-13 Filed 07/12/21 Page 164 of 365

                                           2016
                                    Black Rock City LLC
                              BURNING MAN AFTER ACTION REPORT
 __________________________________________________________________________
Trauma: Upper Extremity                                                 122
Trauma: Lower Extremity                                                 117
Trauma: Laceration                                                      177
Environmental                                                           0
Environmental: Burn                                                     12
Environmental: Major                                                    0
Environmental: Minor                                                    4
Environmental: Allergy/Rash                                             20
Environmental: Bite/Sting                                               4
Environmental: Heat Illness                                             42
Environmental: Cold Illness                                             3
Environmental: Eye                                                      84
Environmental: Playa Foot                                               4
Environmental: Respiratory                                              0
Renown                                                                  0
Other                                                                   144
Other: Psychiatric                                                      4
Other: Wound Check                                                      29
TOTAL CONTACTS                                                          1849


Off Site Transports                             #
Renown by air                                   30
Renown by ground                                4
UC Davis by air                                 1
UC Davis by ground                              0
TOTAL TRANSPORTS                                35


2015 Patient Contacts                           1713
2015 Off Site Transports                        23




                                  Copyright Black Rock City LLC
  Confidential Commercial/Financial Information for Permit Acquisition Use Only | Not for Distribution
       Outside of BLM | FOIA Exemption No. 4; 5 U.S.C. § 552(b)(4) and 43 CFR § 2.23(a)(1)

                                              45
                                                                                        AR04692
       Case 1:19-cv-03729-DLF Document 35-13 Filed 07/12/21 Page 165 of 365

                                            2016
                                     Black Rock City LLC
                             BURNING MAN AFTER ACTION REPORT
 __________________________________________________________________________

C. Law Enforcement Feedback

Summary

People at Burning Man can submit information about their interactions with law enforcement.
This program is called LE Feedback. Feedback is submitted during the event via paper form or
electronic submission, and is submitted after the event via electronic submission. Feedback is
not solicited. Feedback forms are available at Ranger HQ and online through Burning Man’s
website. BRC’s Law Enforcement Advisor evaluates the feedback submissions, omitting
submissions that are incomplete. BRC believes this reporting system can provide detailed
feedback for law enforcement agencies to evaluate and enhance programs and officer
performance, thereby improving their public service and perception of law enforcement at the
event. BRC would be happy to provide redacted LE Feedback submissions to BLM and PCSO
upon request.

Analysis

LE Feedback submissions decreased by 61%, from 245 in 2015 to 96 in 2016. This decrease
could be an anomaly or it could mean that fewer participants were affected enough to respond.
Each submission was analyzed and classified as:

   ●    Meeting expectations;
   ●    Exceeding expectations; or
   ●    Falling below expectations

In 2016, 56% of the submissions described officers meeting or exceeding expectations, and
44% reported officers falling below expectations. These results are similar to 2015, with 54%
and 46%, respectively; however, the ratio of positive reports to overall reports specifically
mentioning officer performance and professional conduct increased from 5% in 2015 to 15% in
2016. BRC appreciates the work done by LE to build public trust and respect.

One person wrote:

       “I don’t know what was said to the BLM this year or what training they received different
       from before, but I hope they do it again next year, they were great!”

Many people said officers were: “polite,” “professional,” “supportive,” “educational,” “friendly,”
“empathetic,” “participative,” and “helpful.” A key repeating factor is that officers took time to
listen and communicate and interact with those they came into contact with. There were many

                                  Copyright Black Rock City LLC
  Confidential Commercial/Financial Information for Permit Acquisition Use Only | Not for Distribution
       Outside of BLM | FOIA Exemption No. 4; 5 U.S.C. § 552(b)(4) and 43 CFR § 2.23(a)(1)

                                               46
                                                                                         AR04693
     Case 1:19-cv-03729-DLF Document 35-13 Filed 07/12/21 Page 166 of 365

                                             2016
                                      Black Rock City LLC
                             BURNING MAN AFTER ACTION REPORT
  __________________________________________________________________________
reports that demonstrate professionalism by officers. BRC and the participants encourage this
kind of officer participation and performance.

Top Issues

The top issues identified in 2016 from the feedback submissions are:
   1. Poor officer professionalism, performance or conduct
   2. Excessive officer presence
   3. Treatment of those in custody
   4. Poor and dangerous driving by officers
   5. Disregard for personal property
   6. Confiscation of prescription medication
   7. Traffic stops, K9 searches, and probable cause
   8. Law enforcement officers spreading rumors

1. Participants reported multiple issues related to professionalism, performance and conduct
including officers being “rude” and “discourteous,” “threatening,” “aggressive,” “intimidating,” and
making “disrespectful” statements to participants.

One participant reported that he:

       “Had to go to Fernley to pick up antibiotics for a friend with a large infection. Left very
       early, about 5:30. Driving on Gate Road at 10 mph got stopped by an officer who said,
       "What? Are you coming from a rave or something?" In a very derogatory way. He
       assumed that the only reason I'd be awake at 5:30 was if I'd been up all night at a rave.
       Very rude and assuming.”

2. Many reports described excessive levels of law enforcement, 6-8 officers and 3-5 law
enforcement vehicles conducting single vehicle traffic stops for minor speeding issues and
alleged registration violations.

3. The treatment of individuals in custody was reported as a concern by several people.
These concerns included, but were not limited to, the temporary holding facility on playa being
kept extremely cold, and no access to blankets, beds or comfortable seating. Participants
claimed to be kept locked up for long periods of time and denied water, made to wait long
periods of time to urinate even though toilets were right outside, and made to wait a long time
before they were transported to Lovelock. Reports say officers berated individuals in custody.

4. Poor and dangerous driving by officers continued to be among the top feedback concerns
of participants. Reports included speeding on city streets and on the open playa, driving too

                                  Copyright Black Rock City LLC
  Confidential Commercial/Financial Information for Permit Acquisition Use Only | Not for Distribution
       Outside of BLM | FOIA Exemption No. 4; 5 U.S.C. § 552(b)(4) and 43 CFR § 2.23(a)(1)

                                                47
                                                                                           AR04694
     Case 1:19-cv-03729-DLF Document 35-13 Filed 07/12/21 Page 167 of 365

                                            2016
                                     Black Rock City LLC
                            BURNING MAN AFTER ACTION REPORT
  __________________________________________________________________________
close to artwork and art cars, and speeding at night, putting pedestrians and bicyclists in harm’s
way. BRC management staff noticed a significant improvement near the JOC in 2016 compared
to previous years, but we would like to see LE continue to push safe driving efforts. BRC is
particularly concerned about an incident that occurred on September 2, 2016 and was reported
by eight different witnesses involving multiple LE vehicles driving at high speeds near bicycles
and pedestrians through the DPW Depot, fuel yard, and Transfer Station. The first car
apparently caused white-out conditions, and the other vehicles did not slow down.

5. Disregard for personal property appeared to increase as a serious concern in 2016.
Participants who had their vehicles searched reported not only damage to personal belongings
but that the searching officers clearly had disregard for their personal belongings. Participants
were left to repack their vehicles without LE assistance. Many people said they had to repack
their belongings in the dark while other vehicles were driving around them during heavy traffic
times and difficult weather conditions, creating a hazardous situation for them and others. There
were also reports of personal possessions being confiscated and not returned.

6. Of great concern to BRC and our participants are the many reports of LE (A) confiscating
prescription medication, vitamins, and homeopathic remedies, and (B) citing for
possession of controlled substances if prescription medicine was not stored in the original
pharmaceutical containers. Most people who travel utilize special daily dispensary containers,
bags or other means to save space and bring only what they need for the duration of their
travels, leaving the original container at home. Many people will also keep an immediate supply
or daily dose in a pocket on their person. In the last two years, LE has elected to confiscate and
issue citations for possession of any medication, vitamins, or homeopathic remedies not in their
dispensing containers. While there may in fact be some who do abuse prescription drugs, there
are many more people who do not, and who need and take their medical as prescribed. The
confiscation of prescription drugs by LE has left many participants without needed medication,
which is an unnecessary inconvenience at best and a health danger at worst, requiring them to
travel to the nearest pharmacy (hours away) to replace their medication. One participant had to
drive all the way back to San Francisco, as he could not get the life-saving medication he
needed locally. This is untenable. With the technology available to LE for the identification of
substances, officers should be able to distinguish unlawful possession from legally possessed
substances.

7. 21% of submissions commented on traffic stops. The majority of traffic stops reported were
for alleged registration violations (50%), followed by incremental speeding (25%) and
mechanical violations (25%). Of all traffic stops, 75% led to a search of the vehicle by law
enforcement. Participants reported that many of the mechanical problems were minor violations,
did not pose an imminent danger, and were easily corrected by removing accumulating dirt from
tailight connections, reconnecting wiring that had come loose on the bumpy road, or providing

                                  Copyright Black Rock City LLC
  Confidential Commercial/Financial Information for Permit Acquisition Use Only | Not for Distribution
       Outside of BLM | FOIA Exemption No. 4; 5 U.S.C. § 552(b)(4) and 43 CFR § 2.23(a)(1)

                                               48
                                                                                         AR04695
     Case 1:19-cv-03729-DLF Document 35-13 Filed 07/12/21 Page 168 of 365

                                              2016
                                       Black Rock City LLC
                              BURNING MAN AFTER ACTION REPORT
  __________________________________________________________________________
the registration certificate. One participant said he received a citation for not using a turn signal
in the City (where speeds are only 1-5 mph). Traffic enforcement for mechanical violations and
speeding are primarily used by law enforcement agencies as a means to reduce accidents in
urban and problem areas; however, traffic accidents are nearly non-existent in Black Rock City.

Participant perception overwhelmingly maintains that law enforcement’s main focus is vehicle
searches, not their personal protection. Multiple submissions indicated a brief exchange
between the driver and the officer before the focus of the stop quickly shifted from the initial
violation to a request to search the vehicle. Many participants reported that they cooperated and
provided officers with their medical marijuana, but then their vehicles were searched anyway.
Many of these searches did not result in any further drugs other than the legally obtained
medical marijuana for which the occupants were cited. Participants were left to believe they
were misled and lied to by the police. Many expressed that they wanted to trust the police, but in
the end felt they were victims of collusion by officers. The lack of traffic accidents and the high
rate of searches to traffic stops make it easy to conclude that this type of enforcement is not for
public safety, but rather used as a pretext for the purpose of searching vehicles. BRC continues
to object strenuously to the use of these tactics by law enforcement and to the resultant costs.

Four of the 13 feedback reports that discussed the use of K9s to sniff and search vehicles
said the officers told the driver that the dog alerted to illicit drugs but that they did not find any
illicit drugs. This is a 31% failure rate. One of the reports came from an off-duty K9 officer not
wanting to identify himself at the time. He was very confident that illicit drugs have never been in
his vehicle. Another report was from an experienced K9 trainer. Both participants said they
watched the K9 work and did not feel the K9 alerted but that the handler manipulated the dog.

Nine of the 13 K9 reports suggest that the officers may have prolonged the traffic stop after
determining that the reason for the initial stop was unfounded. Most of these reports state that
the vehicles were stopped for a possible registration violation, and officers determined during
the initial contact that the registration was valid, but still detained the vehicle for a K9 search. As
BLM’s Acting Special Agent in Charge for Region 3 (SAC) explained to BRC’s Law Enforcement
Advisor, the U.S. Supreme Court held in 2015 that absent reasonable suspicion, police may not
extend a vehicle stop in order to conduct a dog sniff.

One report alleges that a bus was stopped early during ingress for a possible registration
violation, and although the registration was valid, officers continued to work the scene and
deploy K9 resources. A dog alerted, officers searched the vehicle, found and confiscated illicit
drugs and a large sum of money, made arrests, and notified the SAC. According to the report,
when the SAC arrived on scene and determined the stop had been delayed beyond the reason
for the initial stop, officers returned the money and released everyone in custody. BRC hopes
this is a training issue that will be resolved before the 2017 event.

                                  Copyright Black Rock City LLC
  Confidential Commercial/Financial Information for Permit Acquisition Use Only | Not for Distribution
       Outside of BLM | FOIA Exemption No. 4; 5 U.S.C. § 552(b)(4) and 43 CFR § 2.23(a)(1)

                                                  49
                                                                                             AR04696
     Case 1:19-cv-03729-DLF Document 35-13 Filed 07/12/21 Page 169 of 365

                                           2016
                                    Black Rock City LLC
                            BURNING MAN AFTER ACTION REPORT
 __________________________________________________________________________

Of serious concern to BRC were feedback reports of law enforcement officers walking in the
Gate lanes making contact with vehicles that were stopped in long lines for event processing.
Participants reported that officers walked up to the driver’s window demanding that the
occupants roll down the windows to check on the welfare of the occupants. During two of these
encounters, officers said they smelled marijuana and questioned the driver and occupants. BRC
would like to see this type of action suspended.

In 2015, some of the most heated feedback BRC received was regarding the use of K9s at the
event. The submissions reported on the role of K9s in vehicle searches, K9 urination and
defecation on the playa, and the use of K9s in searches of U.S. mail deliveries. BRC is grateful
that BLM reviewed and evaluated the K9 U.S. mail program and discontinued the practice. BRC
is further grateful that we did not receive negative feedback in 2016 regarding K9 urination and
defecation on the playa, indicating that K9 handlers cleaned up after their dogs.

8. BRC is concerned about the report of a BLM officer allegedly telling participants that
people were being sprayed with LSD. No such incident was reported to BRC. If this incident did
happen, BRC wants to understand why it was not reported. If this incident did not happen, BRC
would like for BLM to communicate directly with this officer to prevent this rumor from being
spread again.




                                  Copyright Black Rock City LLC
  Confidential Commercial/Financial Information for Permit Acquisition Use Only | Not for Distribution
       Outside of BLM | FOIA Exemption No. 4; 5 U.S.C. § 552(b)(4) and 43 CFR § 2.23(a)(1)

                                              50
                                                                                        AR04697
      Case 1:19-cv-03729-DLF Document 35-13 Filed 07/12/21 Page 170 of 365


                     United States Department of the Interior
                                  BUREAU OF LAND MANAGEMENT
                                        Winnemucca District Office
                                         Black Rock Field Office
                                    5100 East Winnemucca Boulevard
                                       Winnemucca, Nevada 89445
                                Phone: (775) 623-1500 Fa-.: (775) 623-1503
                                         Email: wfoweb@blm.gov
                                   www.blm.gov/nv/st/en/fo/wfo.html


In Reply Refer To:
LL VW03500-16-0I
2930 (NV030.00)
                                        DEC 3 G 2016
CERTIFIED MAIL 70 l6-2140-0000-2401-6750 - RETURN RECEIPT REQUESTED

Charlie Dolman
Event Operations Director                                                    Burning Man 2016 Event
Black Rock City, LLC                                                         Special Recreation Permit
660 Alabama St
San Francisco CA 94110-2008


Dear Mr. Dolman:

Please find enclosed the Bureau of Land Management's (BLM) 2016 After Action Review (AAR).

The enclosed AAR covers both Civilian and Law Enforcement Operations for the 2016 event. This AAR
serves as the post event operational assessment of the management of the event and BLM. During
planning for the 2017 Burning Man event operation, a variety of creative and cost-effective solutions to
issues identified in this document, and other issues as they may arise, could be considered in lieu of
specific recommendations identified here, as BLM and BRC continue to work together to ensure the
success of the Burning Man Event on public lands.

Thank you for working with BLM to ensure that the 2016 Burning Man Event was safe and successful.
Please contact Michael Vermeys, BLM Burning Man Project Manager, at 775-623-1582 with any
questions.


                                        Sincerely,   /


                                           7
                                        William Mack, Jr
                                        Field Manager
                                        Black Rock Field Office

Enclosure:
BLM After Action Review for2016




                                                                                                    AR04296
  Case 1:19-cv-03729-DLF Document 35-13 Filed 07/12/21 Page 171 of 365
                                 2015
                          Black Rock City, LLC
                     BURNING MAN AFTER ACTION REPORT
__________________________________________________________________________




                         Black Rock City LLC

             BURNING MAN 2015
                      After Action Report (AAR)




                                    1

                                                                    AR00535
     Case 1:19-cv-03729-DLF Document 35-13 Filed 07/12/21 Page 172 of 365
                                    2015
                             Black Rock City, LLC
                            BURNING MAN AFTER ACTION REPORT
 __________________________________________________________________________
debrief and 2015 planning. Furthermore, the 20 issues seemed to rely heavily on unconfirmed
information or speculation, causing the accuracy and credibility of the document to suffer.
Throughout the 40 days BLM required BRC to meet with and report to BLM staff, who edited
BRC’s report, and attempted further edits, to substantially change the content. Despite these
problems and obstacles, and despite the decay in trust caused by the ill conceived process, and
despite the fact that BLM in Washington D.C. seemed underprepared for the BRC meeting and
stated unequivocally their unwillingness to work with Burning Man, and despite the unexpected
presence of other agencies and individuals unknown to Burning Man at the D.C. meeting, BRC
successfully answered every question, addressed every concern, and met all subsequent
deadlines imposed. BRC demonstrated new solutions and existing protocols to BLM on playa,
and the 2015 event proceeded smoothly. BRC still disputes and disagrees with many of the
claims made in the March 2015 letter.

The 2015 process imposed by BLM to address safety concerns at the 2014 event highlights a
bigger question BRC would like to explore in 2016, and that is the boundaries around BLM’s
roles and responsibilities as administrator of the Burning Man SRP, versus the roles and
responsibilities of BRC as the permittee. Several of the issues outlined by BLM, and the
solutions BLM proposed in written and spoken edits to the BRC report, and written comments
contained in the 2014 BLM After Action Report (AAR) suggest BLM intends to expand further
into BRC event management and operations. BRC feels strongly that this is not the right track
and that both parties should be clear going forward about expectations and deliverables. BRC
welcomes the opportunity to participate in BLM’s review of our SRP.

Normally cost recovery is discussed in early spring, with ample time for review, opportunity for
negotiation, and agreements on revision. In 2015 the $2.9 million cost recovery estimate was
given to BRC in late July, just 10 days before on-site operations were scheduled to begin.
Furthermore, BRC was not given descriptions of work or copies of contracts or explanations for
BLM expenses, and we were told that if we did not sign the contract that week, the SRP could
not move forward. BRC requested a provision be added to the agreement providing BRC the
opportunity to review 2015 costs and requirements with BLM at a future date but was denied.

BLM’s costs increased again in 2015, up 303% from 2011 even as total on-site population
increased only 43% during that same period and insignificantly from 2014. Many of these cost
increases are, in BRC’s estimation, unjustified. Annual cost increases for staffing, labor hours,
law enforcement (LE), equipment, infrastructure, and contracts are routinely issued without
sufficient explanation or evidence, and are unsustainable. BRC would like to better understand
BLM’s requirements and further identify areas for reasonable cutbacks and improved efficiency
in 2016.

Costs for certain BLM operations and infrastructure are paid outside of cost recovery through a
memorandum of understanding (MOU), including costs for operations and infrastructure that
have been identified as more efficient or reasonable to be handled by BRC. One benefit of the
                                               5

                                                                                        AR00539
     Case 1:19-cv-03729-DLF Document 35-13 Filed 07/12/21 Page 173 of 365
                                    2015
                             Black Rock City, LLC
                            BURNING MAN AFTER ACTION REPORT
 __________________________________________________________________________
MOU to BRC is a savings of the additional 22.9% indirect administrative cost rate (IACR)
charged by BLM for expenses paid through cost recovery. In 2014 and 2015 these MOU costs
included building BLM’s on-site headquarters, providing BLM meals and commissary services,
and obtaining BLM radio equipment. In 2015 BLM issued statements of work (SOWs) that called
for a new off-site compound for BLM supervisors, guests, and Pershing County Sheriff’s Office
(PCSO). The combined cost for this new compound and the existing BLM headquarters was
estimated to be $1.0 to $1.2 million, or double the cost of the 2014 SOWs. In July, with the
Nevada State Office facilitating the conversation, and with pressure from the media, public, and
Nevada Congressional delegation, BLM made revisions to its MOU statements. Still MOU costs
increased $48,000 over 2014. The size and scale of BLM’s headquarters, infrastructure,
meeting rooms, housing, and all items covered through the MOU process should be evaluated
and reduced as part of the cost recovery, MOU and planning process for 2016.

Normal event planning documents like the Cost Recovery Agreement (CRA), stipulations and
closure order for 2015 were significantly delayed by BLM. Insufficient time was given to BRC
review and negotiation of these important documents and the rules, requirements, and protocols
contained therein. In addition, BRC’s proposed action for 2017-2021 was delayed by the
Winnemucca District Office. BRC submitted a draft proposed action in December 2014 to
ensure adequate time for review, collaboration, and processing before the 2017 event. The
proposal was unilaterally rejected by BLM, not for any inadequacies contained within, but
because, according to BLM, the agency would not accept it until planning for 2015 was
complete and planning for 2016 was well underway. BRC notes this for the record and hopes
the delay will not adversely affect 2017 planning and permit approval.

BRC recognizes the necessary and important functions law enforcement performs at the
Burning Man event and appreciates the level of planning and commitment required to provide
effective public safety services for more than 75,000 people in a remote location. BRC further
recognizes the dedicated work of many officers and support staff providing community service in
addition to their primary duties and responsibilities. BRC appreciates the law enforcement
personnel who return each year to work the Burning Man event. However, many of the
programs implemented and tactics employed by law enforcement personnel in Black Rock City
are out of line with the community they are there to serve and protect. BRC has observed first
hand and has received hundreds of accounts from participants about problematic law
enforcement behavior and aggressive tactics that are unnecessarily intimidating and harassing.
It is not uncommon to observe four police vehicles and multiple officers with K9s pulling over a
single participant vehicle for a minor traffic violation. BRC does not condone police intimidation
or harassment and should not have to pay for these tactics at Burning Man.

Neither BLM nor PCSO has provided a staffing model to justify the numbers of officers and
investigators at the event. BRC has requested data and statistics, including calls for service and
wait times, to better understand law enforcement staffing requirements and trends but has not
received this information. It is our opinion that law enforcement staffing levels have been and
                                                6

                                                                                         AR00540
     Case 1:19-cv-03729-DLF Document 35-13 Filed 07/12/21 Page 174 of 365
                                    2015
                             Black Rock City, LLC
                            BURNING MAN AFTER ACTION REPORT
 __________________________________________________________________________
continue to be too high. Staffing levels should take into consideration the very real
circumstances on the ground in Black Rock City including BRC’s operational departments as
force multipliers, the low incidence of person-on-person crimes, lack of violent crime and traffic
accidents, and low incidence of illegal substance trafficking and drug-related medical problems.
BRC would like to work with BLM and PCSO to assess and adjust law enforcement staffing
levels for 2016.

Overstaffing coupled with higher than necessary pay grades, focus on unnecessary tactics, and
excessive requirements for infrastructure and support have led to high costs. BRC feels many of
these costs have not been adequately explained or justified and wants to work with BLM during
2016 planning to better understand agency requirements and identify areas for efficiency.

BRC would also like to understand the role of BLM law enforcement in the SRP and how law
enforcement reports in to the Authorized Official. The attendant roles and responsibilities of law
enforcement in SRP decision-making, and the BLM chain of command for the Burning Man
permit, have been unclear and caused confusion in planning and on the ground during the
event.

BRC event operations encompass over 40 departments and teams, organized year-round and
executed on site for the duration of the closure order, surveying the streets, installing shade,
manning the airport, placing camps, creating infrastructure, managing art, licensing vehicles,
planning and providing emergency services and other community services, selling ice, ensuring
sanitation, educating participants, and building the city. Operations evolve every year as the
event grows and conditions change. 2015 event operations were extremely successful, despite
extensive dust storms and near-freezing nighttime temperatures, with no major incidents to
report and many milestones achieved. The Burning Man organization is extremely grateful to,
and proud of, the professional and volunteer personnel who work together to make Black Rock
City safe and vibrant.

BRC has maintained a superlative compliance record in all areas of the SRP: safety,
commercial, and environmental. Beyond improvements made in response to BLM’s safety letter,
BRC safety teams successfully rolled out and managed new drone controls and a hand-held
laser ban in 2015. Vending is carefully tracked by BRC and BLM, and all vendors are reported to
BLM for SRP compliance. BRC operational teams including Environmental Compliance, Black
Rock Rangers, and Earth Guardians, work closely with the Burning Man community to provide
education, enforce regulations, provide adjudication, and ensure compliance within Black Rock
City. Burning Man has remarkably little impact on the NCA, and our environmental record is a
model for other events and communities around the world. BRC included BLM in our
environmental compliance program in 2015 and understands the crucial permit monitoring role
BLM plays but questions the need for BLM operational assistance when our successful track
record is already well established. BRC does not wish to complicate operations or pay for


                                                7

                                                                                         AR00541
           Case 1:19-cv-03729-DLF Document 35-13 Filed 07/12/21 Page 175 of 365




     CLEMENTINE JOSEPHSON
     Regional Solicitor
 2   JANELL M. BOGUE
     Assistant Regional Solicitor
 3   U.S. D partment of the Interior
     Office of the Regional Solicitor
 4   Pacific Southwest Region
     2800 Cottage Way, Room E-1712
 5   Sacramento, CA 95825
     Telephone:     (916) 978-5690
 6   Facsimile:     (916) 978-5694
     janel l.bogue�sol.doi.�o
 7
     Attorneys for the Bureau ofLand Management
 8

 9                      UNITED STATES DEPARTMENT OF THE INTERIOR
                             OFFICE OF HEARINGS AND APPEALS
10                           INTERIOR BOARD OF LAND APPEALS
11   BLACK ROCK CITY LLC,                           ) IBLA 2016-115
12                  Appellant,
13          V.                                      ) Appeal from Cost Recovery Decision for
                                                    ) Burning Man 2015 pecial Recreation Permit
14   BUREAU OF LAND MANAGEMENT,                     )
                                                    )
15                  Respondent.                     )
                                                    )
16

17                        BLM ANSWER TO STATEMENT OF REASONS
18          The United States ofAmerica, Department of the Interior, Bureau of Land Management
19   ("BLM"), by and through its attorney ofrecord, does hereby submit the BLM's answer to Black
20   Rock City LLC's ("Appellant's") statement ofreasons ("Appeal") to the Interior Board of Land
21   Appeals ("Board"). The BLM hereby requests that the Board affirm the BLM's above-captioned
22   decision.
23   I.     BACKGROUND
24          A.     Event history
25          Burning Man is a combination art festival, social event, and experiment in community
26   living. Administrative Record ("AR") Doc. 92 at 1-1. Burning Man was first held on the Black
27   Rock Desert in 1990 and has continued on an annual basis. Id. Attendance at Burning Man has
28   generally grown steadily on an annual basis. Id.


                                  BLM ANSWER TO STATEMENT OF REASONS - I
                                                                                           AR04466
           Case 1:19-cv-03729-DLF Document 35-13 Filed 07/12/21 Page 176 of 365




            The organization that puts on Burning Man, Black Rock City LLC ("BRC" or
 2   "Appellant"), applied for and received a multi-year special recreation permit ("SRP") from the
 3   BLM to conduct the event for the years of 1992 to 1995. Id. Due to the increasing size of the
 4   event and issues associated with that growth, the BLM completed additional environmental
 5   analysis and BRC applied for and received a second SRP from the BLM in 1996. See Coalition
 6   for the High Rock/Black Rock Emigrant Trail National Conservation Area, 147 IBLA 92 (1998).
 7   In 1997, Burning Man was held on private land on Hualapai Flat in Washoe County, Nevada.
 8   AR Doc. 92 at 1-1. In 1998 and 1999, Burning Man was moved back onto public lands at the
 9   southern end of the Black Rock Desert playa, about four miles north of Gerlach, Nevada. Id.
10   The BLM completed an Environmental Assessment ("EA") under the National Environmental
11   Policy Act and issued an SRP for these years. Id. From 2000 to 2011, the event was held
12   approximately 8.5 miles northeast of Gerlach after the preparation of four EAs and the issuance
13   of an SRP for each year. Id. In 2011, the event sold out for the first time. Id. In 2012, the BLM
14   prepared an EA that analyzed Burning Man for the years 2012 through 2016. As the Proposed
15   Action, the EA analyzed a Burning Man event with a maximum population of 58,000 to 70,000
16   people, with the BLM authorized officer determining the maximum population within that range
17   for each year of the permit. For the 2015 event, the BLM granted an SRP to Appellant on
18   August 7, 2015 and it allowed a maximum population of 70,000. AR Docs. 36, 39.
19          B.      Cost Recovery
20          From at least 2000 through 2006, BRC paid a permit fee for its SRP based upon "per
21   person per day" use. See Black Rock City LLC, 173 IBLA 49, 51 (2007). A portion of that fee
22   covered the BLM's costs of processing and administering the permit. Id. at 52. Accordingly,
23   that fee grew as the event's population and the participants' length of stay grew. For example,
24   the fee paid by BRC went from approximately $484,000 in 2000 to $710,000 in 2005. Id.
25   However, starting in 2007, the BLM determined that the Burning Man event required cost
26   recovery under the BLM's SRP regulations. See 43 C.F.R. § 2932.30. Relevant to this appeal,
27   the BLM determined that more than 50 hours of staff time would be required to process the SRP
28   for the 2015 Burning Man event and thus cost recovery of direct and indirect expenses related to


                                 BLM ANSWER TO STATEMENT OF REASONS - 2
                                                                                              AR04467
            Case 1:19-cv-03729-DLF Document 35-13 Filed 07/12/21 Page 177 of 365




     issuing and administering the permit must be charged under the BLM's regulations. Id.; AR
 2   Doc. 44. The BLM calculated an estimate of the direct and indirect costs for its administration
 3   of the 2015 Burning Man SRP. 1 That amount totaled $2,944,827, which included estimated
 4   labor and operations costs plus a 22.9 percent fee to account for indirect costs. Id. The BLM
 5   issued a decision outlining the total estimate on August 3, 2015. AR Doc. 44 ("Estimate
 6   Decision"). Along with the Estimate Decision, the BLM transmitted an unsigned copy of the
 7   cost recovery agreement ("CRA") for BRC to execute. BRC executed the CRA and did not
 8   appeal the Estimate Decision. BRC began making payments on the estimated costs and paid the
 9   full amount prior to the beginning of the 2015 Burning Man event, in accordance with the CRA
10   and BLM's regulations. See 43 C.F.R. § 2932.32. After the event was complete and the BLM
11   compiled its total actual costs for administering the SRP and the 2015 Burning Man event, it
12   issued a decision transmitting those costs to BRC. AR at Docs. 13 ("Closeout Decision"). The
13   Closeout Decision dated January 26, 2016 explained that based upon the Estimate Decision and
14   the actual costs incurred by the BLM, BRC was owed a refund of $151,104.73 due to
15   overpayment. BRC timely filed its appeal from the Closeout Decision.
16   II.     STATUTE, REGULATION, & POLICY
17           A.       FLPMA
18           SRPs are issued under the general authority of the Secretary of the Interior to administer
19   use of the public lands, pursuant to section 310 of the Federal Land Policy and Management Act
20   (FLPMA). 43 U.S.C. § 1740; see also Michael Voegele, 174 IBLA 313, 318 (2008). Section
21   304(a) of FLPMA authorizes the Department of the Interior to establish reasonable charges with
22   respect to applications for use of the public lands. 43 U.S.C. § 1734(a). The Secretary of the
23   Interior may "require a deposit of any payments intended to reimburse the United States for
24
     1
       BRC complains about the BLM s statements of work that were discussed early in lhe cost recovery estimate
25
     process. See Appeal at 2, 12-14. As BRC admits, however, none of those statements of work were incorporated
     into the cost recovery estimate decision or the CRA for the 2015 Burning Man event. Id. Accordingly, BRC'
26
     complaints about the statements of work are outside the scope of this appeal. Likewise, Bl C s background ection
     includes numerous unsupported assertions about BLM's administration of previous years Burning Man event SRPs,
27
     which are not at issue in this appeal. See Appeal at 6-10. 1f BRC wished to appeal those previou BLM deci ion it
     should have done so, but the time for such appeals has long since passed. 43 C.F.R. § 4.411. Accordingly, the
28   Board should not give any weight to BRC's unsubstantiated implications of BLM wrongdoing.


                                     BLM ANSWER TO STATEMENT OF REASONS - 3
                                                                                                           AR04468
           Case 1:19-cv-03729-DLF Document 35-13 Filed 07/12/21 Page 178 of 365




     reasonable costs with respect to applications ...relating to such lands." Id. Section 304(b) of
 2   FLPMA states that reasonable costs include, but are not limited to the costs of "monitoring
 3   construction, operation, maintenance and termination of any authorized facility; or other special
 4   activities." 43 U.S.C. § 1734(b). That section further provides:
 5          In detennining wJ1ether costs are reasonable under this section the Secretary may
            take into consideration actual costs (exclusive of management overhead) the
 6          monetary value of the rights or privilege sought by the applicant the efficiency
            to the government processing involved, that portion of the cost incw-red for U1e
 7          benefit of the general public interest rather than for the exclusive benefit of the
            applicant the public service provided and other factors relevant to determining
 8          ilie reasonableness of the costs.
 9   Id.; see also Michael Voegele, 174 IBLA at 318 (emphasis added). Section 303 grants the
JO   Secretary of the Interior the authority to enforce Federal law on public lands. 43 U.S.C. §
II   1733(a); see also Black Rock City LLC, 173 IBLA 49 at fn.11-12 (2007).
12          B.      FLREA
13          The Federal Lands Recreation Enhancement Act of 2004 (FLREA) (16 U.S.C. § 6801-
14   6813) repealed the relevant provisions of the Land and Water Conservation Fund Act and
1s   authorized the Secretary of the Interior to issue SRPs and charge fees for specialized recreation
16   uses of Federal recreation lands and waters such as group activities, recreation events, and
17   motorized recreational vehicle use. 16 U.S.C. § 6802(h). The FLREA states that any recreation
18   fee must be consistent with the following six criteria:
I9          (1) The amollnt of the recreation fee shall be commensurate with th benefits and
            services provided to the visitor.
20          (2) The Secretary shall consider the aggregate effect of recreation fe s on
            recreation u ers and recreation service providers.
21          (3) The ecretary shall consider comparable fees charged elsewhere and by other
            public agencies and by llearby private sector operators.
22          (4) The Secretary shaU consider the public policy or management objectives
            served by the recreation fee.
23          (5) The ecretary shall obtain input from the appropriate Recreation Resource
            Adviso1y ommittee, as provided in section 4(d) [16 USCS § 6803(d)].
24          (6) The ecretary hall con ider such other factors or criteria as determined
            appropriate by the Secretary.
25

26   16 U.S.C. § 6802(b). Recreation fee is defined as " ...an entrance fee, standard amenity
27   recreation fee, expanded amenity recreation fee, or special recreation permit fee." 16 U.S.C. §

28


                                  BLM ANSWER TO STATEMENT OF REASONS -4
                                                                                                AR04469
            Case 1:19-cv-03729-DLF Document 35-13 Filed 07/12/21 Page 179 of 365




     6801(8). While FLREA is the sole authority for recreation fees, other federal and state laws are
 2   unaffected. 16 U.S.C. § 6813(a), (d).
 3            C.       SRP Regulations
 4            The SRP regulations were promulgated by the Department of the Interior and became
 5   effective in 2002.2 43 C.F.R. § 2930; 67 Fed. Reg. 61732 (October 1, 2002). The Burning Man
 6   has been classified by the BLM as a commercial use event, since BRC's use of the public lands
 7   is for business or financial gain. See 43 C.F.R. § 2932.5. The BLM is authorized to charge a fee
 8   for commercial use of the public lands under an SRP in an amount set by the BLM Director. 3 43
9    C.F.R. § 2932.3l(a). The BLM Director may adjust those fees, as necessary, and must publish
1o   fees and adjustments in the Federal Register.4 43 C.F.R. § 2932.31 (b), (c).
11            In addition to the commercial use fee set by the BLM Director described above, if the
12   BLM anticipates that it will need more than 50 hours of staff time to process an SRP for
13   commercial use in one year, it may charge a fee for recovery of the processing costs. 43 C.F.R. §
14   2932.3l(e)(l). Cost recovery charges include the BLM's costs of issuing the permit, including
15   necessary environmental documentation, on-site monitoring, and permit enforcement. 43 C.F.R.
16   § 2932.3l(e)(3). All fees must be paid before the BLM will authorize use and any overpayment
17   may be refunded. 43 C.F.R. §§ 2932.32, 2932.33. Fees may be waived on a case-by-case basis
18   for accredited academic, scientific, and research institutions, therapeutic, or administrative uses.
19   43 C.F.R. § 2932.34.
20            In accordance with FLPMA, SRPs must provide for the protection of natural resources
21   and public safety on the public lands. 43 C.F.R. §§ 2932.26, 2932.41.
22

23
     2
       The Depa,tment of the Interior issued a proposed rule in 2005 to modify the regulations to comply with FL REA on
24
     November 22 2005 (70 Fed. Reg. 70570) and issued the final rule on February 21, 2007 (72 Fed. Reg. 7832).
     Those changes are not relevant to this appeal. See Black Rock City llC 173 IBLA at 58.
25   3
       BLM Instruction Memorandum 2014-055 sets forth the national special recreation permit fee schedule and
     establishes commercial use fees at 3% of gross revenue for March I, 2014 through March I, 2017. See AR Docs. 76
26   and 77.
     4
       Effective October I, 1999, fee adjustments are made every three years using 1984 as the base year and based on the
27   change in the Implicit Price Deflator Index. The automatic three-year fee adjustment policies and fee calculati n
     methodologies were published in the Federal Register in 1989 and 1999. See 54 Fed. Reg. 42998 and 64 fed. Reg.
28   41133.


                                      BLM ANSWER TO STATEMENT OF REASONS - 5
                                                                                                              AR04470
           Case 1:19-cv-03729-DLF Document 35-13 Filed 07/12/21 Page 180 of 365




             D.      1323 Manual
 2           The BLM's Manual 1323 - Cost Recovery for Reimbursable Projects/Activities ("1323
 3   Manual") describes its policies and procedures for cost recovery. AR Doc. 97. The 1323
 4   Manual states that the BLM's policy is that applicants "... will reimburse the Government for
 5   direct and indirect costs involved in processing applications." Id. at .06A. Indirect costs are
 6   defined as:
 7          ... costs expressed as a percent of direct costs which are of such a nature that the
            amounts applicable to a specific project cannot be accurately or readily
 8          determined. Indirect/overhead costs are incurred either jointly for the benefit of
            more than· one cost reimbursable project, or in units which are so small that they
 9          cannot practically be reported separately on Time and Attendance Reports or
            other accounting d cuments. lndirect/overhead costs include any costs which
10          must be coded to the following overhead" activities: General Administration,
            Data Management, and Equal Employment Opportunity costs relative to BLM
11          employment.
12   Id. at Glossary page 2. The 1323 Manual also describes the accounting procedures for
13   calculating indirect costs.
14          The Bureau's indirect/ overhead cost , exclusive of management overhead are
            recovered by the application of a single predetermined indirect co t rate to direct
15          costs incurred. The Bureau has only one indirect cost rate and it is applicable to
            all cost recoverable services. This rate is subject to periodic review and change.
16          These indirect costs are automatically included in the category fee schedule.
17   Id. at .18B4 (emphasis added).
18          E.      SRP Handbook
19          The BLM Recreation Permit Administration Handbook H-2930-l("SRP Handbook") was
20   updated on November 17, 2014 and describes both SRP administration and cost recovery
21   procedures. See AR Doc. 69. It states, "For commercial permits that exceed the 50-hour
22   threshold, the BLM charges cost recovery in addition to fees arising from the national recreation
23   fee schedule." Id. at 1-22. "Cost recovery covers all federal activities that convey special
24   benefits to recipients beyond those accruing to the general public." Id at 1-20. The SRP
25   program uses the same cost recovery procedures as the BLM's lands and realty program, so the
26   1323 Manual is applicable to cost recovery for SRPs. Id. at 1-27. The SRP Handbook defines
27   indirect costs consistent with the 1323 Manual, but with more detailed examples.
28


                                   BLM ANSWER TO STATEMENT OF REASONS - 6
                                                                                                   AR04471
            Case 1:19-cv-03729-DLF Document 35-13 Filed 07/12/21 Page 181 of 365




             Indirect costs represent those administrative and program costs that may be
             attributed to processing the application including a portion of the costs of
 2           equipment space rental telephone services po tage personnel tran fer costs
             administrative and clerical suppo1t training, safety public information
 3           cartography and basic series mapping aviation management telecommunications
              quipment maintenance, and systems design and implementation. Excluded from
 4           indirect costs are management overhead managerial work evaluations of office
             activities program coordination technical program direction environmental
 5           education and interpretation interagency planning tudies and research
             preparation of PA documents relating to general program planning law
 6           enforcement and firefighting. N minal indirect cost are recovered through th
             indirect cost rate determined annually by th BLM s budget office in consultation
 7           with the Interior Business Center (IBC) (22.9 percent of total direct costs as of
             2014) as part of the adminfat:ration of cost recovery accounts.
 8
     Id. at 1-30. The SRP Handbook also requires the BLM to ensure public safety and resource
 9
     protection. Id. at vii, 1-3. As part of this requirement, law enforcement related to the SRP is
10
     described as a direct cost. Id. at 1-28.
11
             F.       Office of Management and Budget Circular No. A-25 (Revised)
12
             The Office of Management and Budget ("OMB") Circular A-25, released on July 8,
13
     1993, establishes Federal policy regarding fees assessed for the use of Government resources.
14
     AR Doc. 96. 5 0MB developed Circular A-25 in accordance with Title V of the Independent
15
     Offices Appropriations Act of 1952 ("IOAA"), codified at 31 U.S.C. § 9701. Id. Circular A-25
16
     establishes a policy that "user charges will be sufficient to recover the full cost to the Federal
17
     Government. .. " Id. at Section 6.a.2. Section 6.d.1. defines full cost as "all direct and indirect
18
     costs to any part of the Federal Government" and includes direct and indirect personnel costs,
19
     physical overhead, and other indirect costs such as material and supply costs, utilities, insurance,
20
     travel, rents or imputed rents, and management and supervisory costs. Id. at Section 6.d. l.(a)
21
     through (e); see also Black Rock City LLC, 173 IBLA at 58, fn.5.
22
             G.       BLM Instruction Memorandums
23
             In compliance with its law, regulation, and policy described above, the BLM has issued
24
     Instruction Memorandums (IMs) outlining SRP administration and cost recovery. See AR Docs.
25
     78 and 79 (IM 2014-032 - indirect cost recovery rate and waiver), 76 and 77 (IM 2014-055
26

27
     5
      The revised version of 0MB Circular A-25 was also published in the Federal Register. 58 FR 38142 (July 15,
28   1993). That version is included in the AR at Doc. 98.


                                     BLM ANSWER TO STATEMENT OF REASONS- 7
                                                                                                           AR04472
            Case 1:19-cv-03729-DLF Document 35-13 Filed 07/12/21 Page 182 of 365




     adjustment of minimum SRP fees),71 (IM 2014-119 - SRP administration). For example, IM
 2   2014-032 describes how the BLM must engage in cost recovery.
 3          The BLM incurs administrative costs on all cost-recoverable, reimbursable,
            contributed trust account and road maintenance projects. As these are real
 4          administrative costs, the BLM hould realize full cost recovery unless an
            approved waiver or reduction request of the indirect administrntive cost rate can
 5          be justified.
 6   AR Doc. 78 at 3. That IM also provides examples of indirect costs,including administrative
 7   support such as procurement, contracting, finance, office services, and record management,
 8   public information, budget development,and training. Id. To implement the 1323 Manual's
 9   explanation regarding a single indirect rate,the BLM issued IM 2015-100,which set the indirect
10   cost rate at 22.9 percent of direct costs across the BLM for Fiscal Year 2015. AR Doc. 55.
11   III.   LEGAL ARGUMENTS
12          A.      Standard of Review
13          SRPs are issued under the general authority of the Secretary of the Interior to administer
14   use of the public lands,in accordance with FLPMA and FLREA. BLM has considerable
15   discretion under section 302(b) of FLPMA in approving and issuing SRPs. See 43 C.F.R. §
16   2932.26; Michael Voegele, 174 IBLA at 318; BookcliffRattlers Motorcycle Club, 171 IBLA 6,
17   13 (2006); Daniel T Cooper, 150 IBLA 286,291 (1999). If a BLM decision has any rational
18   basis,it will not be held arbitrary and capricious, or an abuse of discretion. Michael Voegele,
19   174 IBLA at 318; Obsidian Services, Inc., 155 IBLA 239,248 (2001). An appellant challenging
20   a decision bears the burden of proof to show by a preponderance of the evidence that a
21   challenged decision is in error. BookcliffRattlers Motorcycle Club, 171 IBLA at 13. In United
22   States v. Feezor, 130 IBLA 146, 200 (1994),the Board provided a definition of "preponderance
23   of the evidence."
24          To establish the preponderance of the evidence means to prove that something is
            more likely so than not so; in other words, the preponderance of the evidence
25          means such evidence when considered and compared with that opposed to it has
            more convincing force and produces in your minds belief that what is sought to be
26          proved is more likely to be true than not true.
27

28



                                 BLM ANSWER TO STATEMENT OF REASONS - 8
                                                                                                AR04473
           Case 1:19-cv-03729-DLF Document 35-13 Filed 07/12/21 Page 183 of 365




            B.      The BLM's Closeout Decision was adequately supported
 2          BRC first complains that the BLM failed to sufficiently explain its costs for the 2015
 3   Burning Man event. Appeal at 17-18. A review of the case file shows differently. The BLM
 4   provided ample explanation of its actual costs for administering the SRP along with the Closeout
 5   Decision. Those documents included:
 6          •       A summary of the BLM's total costs, breaking out labor costs, equipment
 7                  charges, travel costs, and the indirect cost recovery rate;
 8          •       A project log naming each person working on the Burning Man 2015 SRP, their
 9                  position, duties, and the amount charged for that work;
10          •       A summary sheet showing each contract entered into by the BLM for the Burning
11                  Man 2015 SRP and the purpose and cost of that contract, as well as copies of the
12                  contracts themselves;
13          •       Travel expenses incurred by each person working on the Burning Man 2015 SRP;
14          •       Vehicle utilization for each vehicle used for the Burning Man 2015 SRP;
15          •       A list of the supplies and equipment used for the Burning Man 2015 SRP, as well
16                  as the receipts supporting each expense; and
17          •       A breakout of BLM personnel working on the Burning Man 2015 SRP per state.
18   See AR Docs. 13-20. The Closeout Decision was compiled from actual expense data which was
19   formatted into user-friendly documents that were provided to BRC. Declaration of Cassie
20   Sandberg ("Sandberg Dec.") at ifl3. Rather than rely upon the detailed information provided by
21   the BLM, BRC argues that the BLM must provide "detailed reports demonstrating the necessity
22   of the activities carried out by each member of BLM' s Burning Man staff' so that "BRC can
23   evaluate their validity." Appeal at 18. BRC, however, provides no support for such a
24   requirement, likely because no law, regulation, or policy gives a permittee that right. Thus, the
25   standard suggested by BRC is inapplicable to this appeal.
26          Under the BLM's SRP regulations, cost recovery charges consist of the BLM's costs of
21   issuing the permit, including necessary environmental documentation, on-site monitoring, and
28   permit enforcement. 43 C.F.R. § 2932.31(e)(3); see also Bookclif.fRattlers, 171 IBLA at 17-18


                                 BLM ANSWER TO STATEMENT OF REASONS - 9
                                                                                               AR04474
           Case 1:19-cv-03729-DLF Document 35-13 Filed 07/12/21 Page 184 of 365




     ("We find that the limiting language in 43 C.F.R. § 2932.3 l(e)(3) is consistent with [FLPMA]
 2   section 304(b), and that its inclusion in the SRP cost recovery regulation meets the
 3   'reasonableness' test set forth by the Court in Nevada Power Co. v. Watt, 711 F.2d at 927.").
 4   BRC has provided no evidence to show that the Closeout Decision includes more than those
 5   costs incurred by the BLM for the 2015 Burning Man event. The BLM provided BRC with not
 6   only a summary of those costs, but also included the detailed contracts, invoices, and pay broken
 7   out by each employee who worked to administer the SRP. The BLM provided underlying data
 8   that supported its Closeout Decision to BRC in order for it to ascertain the justification for
 9   BLM's charges. See BookcliffRattlers, 171 IBLA at 21. Here, the BLM used a computer
1o   spreadsheet to compile the data upon which the Closeout Decision was based, but then also
11   provided the support underlying that compilation, including the contracts, receipts, and the total
12   hours worked by each person along with their duties. This is more than sufficient documentation
13   to show how the BLM arrived at the amount in the Closeout Decision.
14           C.     The BLM properly charged the indirect cost recovery rate
15          BRC next challenges the BLM' s imposition of the indirect cost recovery rate ("indirect
16   rate") of 22.9% on all direct costs. Appeal at 18-21. BRC alleges both that the BLM' s indirect
17   rate duplicates direct costs and also that the BLM should not charge the indirect rate for any
18   direct costs incurred during the Burning Man event. Id. Those arguments, however, evidence a
19   fundamental misunderstanding of the BLM's cost recovery process and the rationale behind the
20   indirect rate, which is required by law, regulation, and policy. Such a misunderstanding does not
21   support BRC's burden on appeal.
22          Federal government agencies are obligated to recover the full cost of providing a special
23   benefit from the benefit's recipient. 0MB Circular A-25; see also 31 U.S.C. § 9701 ("It is the
24   sense of Congress that each service or thing of value provided by an agency ... to a person ... is to
25   be self-sustaining to the extent possible.). As applied to the Burning Man SRP, that means that
26   the BLM must charge BRC for those actual costs incurred for administering the permit. Cost
21   recovery for SRPs is authorized by the SRP regulations. 43 C.F.R. § 2932.31.
28


                                  BLM ANSWER TO STATEMENT OF REASONS - 10
                                                                                                  AR04475
           Case 1:19-cv-03729-DLF Document 35-13 Filed 07/12/21 Page 185 of 365




             Direct costs, as explained by the BLM's cost recovery manual, are those costs which are
 2   of such a nature that the amounts applicable to a specific project can be accurately and readily
 3   determined. AR Doc. 97 at Glossary 2. Direct costs are incurred for the benefit of a specific
 4   cost reimbursement project which is identified by a project number. Id.
 5          In contrast, indirect costs are costs expressed as a percent of direct costs which are of
 6   such a nature that the amounts applicable to a specific project cannot be accurately or readily
 7   determined. Id. Indirect/overhead costs are incurred either jointly for the benefit of more than
 8   one cost reimbursable project, or in units which are so small that they cannot practically be
 9   reported separately. Id. In other words, the indirect cost pays for those administrative support
10   activities that support the BLM's overall mission. AR Doc. 78 at 3. "Indirect costs are coded to
11   the subactivities that would be charged if the ROW project did not exist." AR Doc. 97 at. l 8B2.
12   As described above, the BLM's SRP Handbook says that indirect costs may include "equipment,
13   space rental, telephone services, postage, personnel transfer costs, administrative and clerical
14   support, training, safety, public information, cartography and basic series mapping, aviation
15   management, telecommunications, equipment maintenance, and systems design and
16   implementation." AR Doc. 69 at 1-29 through 30. Every identifiable recipient of special
17   benefits derived from Federal activities beyond those received by the general public must pay the
18   indirect rate. AR Docs. 78 at 3, 96 at 2.
19          BRC's argument that it has been charged twice implies that the indirect rate is the only
20   way that the BLM may collect for those activities that are listed as examples of potential indirect
21   costs. For instance, BRC argues that the BLM may not recover as a direct charge the costs for
22   BLM staff travel expenses because travel is listed as an example of an indirect cost in IM 2014-
23   32. Appeal at 20. However, BRC does not provide any evidence to support its claim that BLM
24   may not recover travel as a direct cost. In making its argument, BRC ignores the fact that federal
25   employee travel to and from the Burning Man event in order to work as part of the BLM's
26   administration of BRC's SRP is clearly a cost that applicable to a specific project and can be
27   accurately and readily determined. See AR Doc. 97 at Glossary 2; see also Sandberg Dec. at 19.
28   Nowhere in the BLM's law, regulation, or policy does it specify that the BLM may recover for


                                 BLM ANSWER TO STATEMENT OF REASONS - 11
                                                                                                AR04476
            Case 1:19-cv-03729-DLF Document 35-13 Filed 07/12/21 Page 186 of 365




     travel only through the indirect rate, nor does BRC attempt to support its claims by pointing to
 2   such a provision. Since the travel outlined in the Closeout Decision is a direct cost, it is subject
 3   to the indirect rate.
 4           Similarly, BRC argues that the BLM cannot charge directly for GIS specialists working
 5   at the 2015 Burning Man event because cartography and mapping are listed as examples of
 6   indirect costs. Appeal at 20. BRC also objects to the BLM budget analysts and contract
 7   sp�cialists, since budgeting and contracting are listed as examples of indirect costs. Id. But
 8   again, BRC ignores the fact that these employees provided an identifiable service that is only
 9   attributable to the 2015 Burning Man event. Those roles are necessary for the BLM's
10   administration of the Burning Man SRP and their labor since it was directly related to the event,
11   it was captured for cost recovery. Sandberg Dec. at ��14-18; Declaration of David Freiberg
12   ("Freiberg Dec.") at ��15-16; Declaration of Mark Pirtle ("Pirtle Dec.") at ��4-8. They fit within
13   the definition of direct costs and there is no legal support for BRC's argument that the BLM may
14   only collect for those tasks through the indirect rate. As direct costs attributable to the 2015
15   Burning Man SRP, they are included in the Closeout Decision and are subject to the indirect rate.
16           To follow BRC's argument to its logical end would mean that regardless of how much
17   the BLM spent on administering the 2015 Burning Man SRP, it may not be able to recover the
18   full amount of the actual costs, in contradiction of FLPMA section 304(b) and 0MB Circular A-
19   25, which direct the BLM to recover the full costs of processing permits for the use of the public
20   lands. In fact, the Department of the Interior, Office of the Inspector General issued a survey
21   report in 1999 examining the BLM's use of the indirect rate. AR Doc. 95. That report found
22   that the agency's then-common practice of limiting the indirect rate had resulted in a failure to
23   collect the total reimbursable overhead costs of providing services to organizations and
24   individuals, in violation of Circular A-25 and FLPMA. Id. at 2-3. The report recommended that
25   the BLM identify management overhead costs and use that data in setting the indirect rate. Id. at
26   4. As BLM outlines in IM 2015-100, the agency now reviews the indirect rate annually and
27   directs staff to work diligently to recoup indirect costs. AR Doc. 55 at 8.

28



                                  BLM ANSWER TO STATEMENT OF REASONS - 12
                                                                                                  AR04477
           Case 1:19-cv-03729-DLF Document 35-13 Filed 07/12/21 Page 187 of 365




             Additionally, BRC also argues that it provided the infrastructure for BLM's operations at
 2   the 2015 Burning Man event and thus it should not be charged an indirect rate. Appeal at 21.
 3   This argument, though, ignores the fact that the BLM' s processing and administration of the SRP
 4   occurs outside of the actual event itself. BLM works nearly year-round on the Burning Man
 5   SRP, so the agency incurs overhead/administration costs that the indirect rate is designed to
 6   recover. See Sandberg Dec. at ,r,rI4-15. The BLM SRP handbook reiterates that cost recovery,
 7   which includes BLM's direct and indirect costs, starts upon receipt of a completed application.
 8   AR Doc. 69 at 1-29. Thus, the indirect rate is appropriate for the Burning Man event. See AR
 9   Doc. 80 (denying BRC's request for a waiver of the indirect rate in 2013).
1o           It is clear that BRC wants to pay less in cost recovery for its SRP for the Burning Man
11   event. But when granting an SRP, the BLM is charged with ensuring public safety and resource
12   protection on the public lands. 43 C.F.R. § 2932.26. In doing so, the BLM must recover the full,
13   actual costs of processing and administering the SRP. 43 C.F.R. § 2932.31. That includes both
14   direct and indirect agency costs. Id. If BRC feels that those costs are excessive, it may decide to
15   hold the event in someplace other than the public lands. See BookcliffRattlers, 171 IBLA at 19.
16   In fact, BRC had that opportunity when the BLM provided it with the Estimate Decision. AR
17   Doc. 44. But BRC signed the CRA and paid the full amount of the Estimate Decision, which
18   included the estimated costs for holding the 2015 Burning Man event on public lands. In fact,
19   BRC actually received a refund because the BLM's costs were less than estimated. Forcing the
20   public to absorb the costs of ensuring resource protection and public safety on BLM-managed
21   lands for BRC's commercial Burning Man event is contrary to law, regulation, and policy.
22   Accordingly, BRC has not supported its burden on appeal to show that BLM's imposition of the
23   indirect rate is improper.
24          D.      Contracting processes are appropriate and within the BLM's discretion
25          BRC argues next that the BLM's contracting practices are unjustified and unreasonable
26   and for those reasons the BLM should not recover its actual costs for administering the 2015
27   Burning Man SRP. Appeal at 22-26. These contracts include the interagency agreements with
28   the National Park Service, U.S. Park Police ("USPP") (AR Doc. 16 at 29-36) and the Department


                                  BLM ANSWER TO STATEMENT OF REASONS - 13
                                                                                               AR04478
           Case 1:19-cv-03729-DLF Document 35-13 Filed 07/12/21 Page 188 of 365




     of Agriculture, U.S. Forest Service ("USFS") (AR Doc. 16 at 66-73) for law enforcement
 2   officers. Also included are contracts for computer aided dispatch ("CAD") services (AR Doc. 16
 3   at 13-28), microwave internet services (AR Doc. 16 at 37-65), temporary dispatchers to work at
 4   the event (AR Doc. 16 at 2-12), and dispatch consoles (AR Doc. 16 at 77-81). BRC, however,
 5   does not provide any evidence of BLM error with regard to any of these contracts in order to
 6   support its burden on appeal.
 7                  1.      BLM is not required to transfer contracts to BRC
 8          First, BRC argues that BLM should have identified certain contracts as transferrable, in
 9   order to allow BRC to contract directly with the provider and potentially save costs. Appeal at
10   22. BLM, however, has discretion to determine which goods and services may be provided by
11   an SRP applicant. BLM's SRP handbook specifically says, "The BLM may exercise
12   considerable discretion in allowing an applicant to provide products rather than doing so itself."
13   AR Doc. 69 at 1-29 (emphasis added). Nothing requires the BLM to offer such contracts to an
14   applicant. In fact, the BLM and BRC entered into a Memorandum of Agreement in 2014
15   whereby they agreed that the BLM would identify certain contracts as "inherently governmental"
16   and would be procured by the BLM. See Pirtle Dec. at i!i/4-8. For the 2015 Burning Man event,
17   those contracts included the ones for microwave internet, CAD services, and dispatch consoles,
18   and temporary dispatchers. Id at ,r,r5-6. Thus under that MOU process, BRC knew early in the
19   planning process which contracts would be procured by the BLM. Id These contracts were also
20   identified as being retained by the BLM in its operational assessment report for the 2014 event.
21   AR Doc. 66 at 41.
22          BRC asserts that the BLM recently notified BRC that several of those contracts may be
23   available to transfer for the 2016 event. Appeal at 22. Such action could result in cost savings
24   for BRC in future years. However, nothing about that change shows BLM error for the 2015
2s   event. The BLM evaluates the necessary contracts for the Burning Man event on a yearly basis
26   and determines which ones will be offered to BRC to fulfill. Pirtle Dec. at ,r,r5, 8. That process,
27   and the BLM's determination to retain certain contracts, is well within the agency's discretion.
28   See AR Doc. 69 at 1-29. The Board has long held that it "will not ordinarily substitute its


                                 BLM ANSWER TO STATEMENT OF REASONS- 14
                                                                                                AR04479
           Case 1:19-cv-03729-DLF Document 35-13 Filed 07/12/21 Page 189 of 365




     judgment for that ofBLM officials delegated the authority to exercise discretion merely because
 2   there is more than one legitimate point ofview on a subject." Pronto Pies, Inc., 165 IBLA 90,
 3   92 (2005). That BRC wishes to save money is clear, but that does not mean that the BLM acted
 4   arbitrarily in determining that it would procure certain services rather than offering the contracts
 5   to BRC. Accordingly, BRC has not shown BLM error.
 6                  2.      BLM's contracts for law enforcement are reasonable and within the
 7                          agency's discretion
 8          Second, BRC asserts that the BLM's interagency agreements with the USPP and USFS
 9   are unjustified and were not explained to BRC prior to the Closeout Decision. Appeal at 22-25.
Io   Even iftrue, such complaints do not show that the BLM erred in its calculation ofactual costs
11   for the 2015 Burning Man event. Rather, it shows that BRC disagrees with how the BLM
12   determines the appropriate level oflaw enforcement to administer the SRP for the Burning Man
13   event. Given the BLM's requirement to protect the public safety and natural resources on public
14   lands, its contracts with USPP and USFS to supplement BLM law enforcement staff are
15   reasonable and proper. Moreover, the record shows that the BLM did provide an adequate
16   explanation for the necessity ofthe level oflaw enforcement at the event. BRC's argument,
17   therefore, does not support its burden on appeal.
18          As an initial matter, the BLM has the authority and discretion to determine the level of
19   law enforcement necessary on the public lands. See Black Rock City, 173 IBLA at 66, fn. 11; see
20   also Reed v. US. Department of the Interior, 231 F.3d 501, 505-506 (2000). BLM determined
21   that it needed 84 law enforcement officers for the 2015 Burning Man event based upon the
22   projected number ofparticipants. Declaration ofZachary Oper ("Oper Dec.") at ,r,r6-11;
23   Declaration of William Mack, Jr. ("Mack Dec.") at ,r,r7-8. Such a calculation is within the
24   discretion ofthe agency and BRC provides no evidence to the contrary.
25          BRC then argues that the BLM's explanations for the USPP and USFS contracts are
26   unjustified. Appeal at 23, 25. The BLM, however, documented how each contract provides a
27   needed service to the BLM in its administration ofthe 2015 Burning Man SRP. As outlined in
28   the documents accompanying the Closeout Decision, the USPP officers provide the BLM with


                                 BLM ANSWER TO STATEMENT OF REASONS - 15
                                                                                                 AR04480
            Case 1:19-cv-03729-DLF Document 35-13 Filed 07/12/21 Page 190 of 365




     training, crowd assessments, operational planning, and on-the-ground support and attendance of
 2   cases. AR Doc. 16 at 31. The BLM noted in its scope of work that the agency's own law
 3   enforcement officers do not typically have the ability to work with the skills and specialties that
 4   the USPP possesses. Id The BLM Budget Analyst working on the Burning Man event noted in
 5   an email to BRC that "[t]he expertise of the [USPP] officers is vital to the success of the law
 6   enforcement program at Burning Man." See Appeal at Declaration of Rosalie Barnes at Exhibit
 7   E. See also Oper Dec. at ,17. Likewise, the BLM contracted for USFS officers for the 2015
 8   Burning Man event because in the past, the BLM has not been able to provide sufficient officers
 9   to adequately conduct its integrated command center operation. AR Doc. 16 at 68; Oper Dec. at
10   ,18.
11          BRC further complains that the BLM's law enforcement staffing level is unjustified
12   because there have not been many person-on-person crimes at the event in 2013, 2014, and 2015.
13   Appeal at 23. Yet BRC provides no support for its implication that the BLM is only allowed to
14   staff the event based upon the number of past incidents. The BLM is required to ensure resource
15   protection and public safety on the public lands. 43 U.S.C. § 1733. It is the BLM's
16   responsibility to determine appropriate staffing levels in order to meet the law enforcement
17   operational objectives, which included safeguarding and protecting human life and natural
18   resources, to ensuring that the event occurred without disruption, and maintaining law and order.
19   Oper Dec. at ,l,19-10. Given the size of the Burning Man event and the number of participants, as
20   well as the rugged terrain, the BLM must be prepared for many different kinds of incidents. The
21   agency and BRC each compile an After Action Report yearly to provide post-operational
22   assessments of the management of the event, including recommendations for future years. See
23   AR Docs. 2, 5, 66, 68. Those reports have documented incidents including a rainstorm that
24   caused a closure of the entire event for a period of time, a participant that barricaded himself in a
25   vehicle and threatened harm to himself and others, and a vehicle-caused fatality. AR Doc. 66 at
26   3-4. The After Action Reports also document thousands of law enforcement public contact and
27   public assistance events, as well as hundreds of BLM citations that were issued for violations of
28


                                  BLM ANSWER TO STATEMENT OF REASONS - 16
                                                                                                 AR04481
           Case 1:19-cv-03729-DLF Document 35-13 Filed 07/12/21 Page 191 of 365




     federal laws or the closure order. AR Doc. 5 at 37-38. BLM's law enforcement staffing level
 2   for the 2015Burning Man event is not inconsistent with those reports.
 3          Ultimately, theBLM has the discretion to determine the nature and extent of its law
 4   enforcement presence in order to administer theBurning Man SRP. Other than mere
 5   disagreement with theBLM's staffing levels,BRC points to no error on the part of the agency.
 6   Accordingly, BRC has not met its burden to overturn theBLM's Closeout Decision.
 7                  3.     BLM provided sufficient information about CAD
 8          Third,BRC argues thatBLM's contract for CAD should not be included in cost recovery
 9   because theBLM has failed to justify its existence. Appeal at 25-26. On the contrary, theBLM
10   has repeatedly outlined the usefulness and necessity of the CAD system. The statement of work
11   for the CAD system contract explains how real-time tracking of law enforcement units and
12   events would improve officer safety. AR Doc. 16 at 15. In its After Action Review for both
13   2014 and 2015, theBLM described how the system continued to improve, how it integrated with
14   the Department of the Interior Incident Management and Reporting System ("IMARS") to
I5   facilitate efficient reporting, and how it helped keep theBLM updated during the event. AR
16   Docs. 5 at 12, 66 at 23 and 26. BRC alleges that the CAD system has not delivered data and
17   reports, but theBLM's After Action Report for 2015 includes a breakdown ofBLM law
18   enforcement events and citations for 2014 and 2015. AR Doc. 5 at 37-38. Jon Young, the
19   BLM's Technical Subject Matter Expert for Communications at the 2015Burning Man event,
20   described how the system provides vital and timely information to law enforcement officers.
21   Declaration of Jon Young ("Young Dec.") at ,r,r4- l 2. The record demonstrates the necessity of
22   the CAD system to theBLM's law enforcement operations at theBurning Man event. The
23   Closeout Decision includes theBLM's actual costs of providing that system. AR Doc. 16 at 13-
24   28. Again,BRC merely expresses disagreements with theBLM's use of the CAD system at the
2s   2015Burning Man event, but has not shown error in the Closeout Decision.
26          E.      BRC has not shown error in the actual costs for supplies and equipment
27         BRC further claims that it should not pay for theBLM's actual costs for administering
28   the 2015Burning Man SRP because it has identified "numerous improprieties inBLM's


                                BLM ANSWER TO STATEMENT OF REASONS - 17
                                                                                             AR04482
           Case 1:19-cv-03729-DLF Document 35-13 Filed 07/12/21 Page 192 of 365




     handling of equipment purchases and use." Appeal at 26. BRC's allegations, however, are
 2   unsupported and do not show error in the BLM's calculations in the Closeout Decision. BRC's
 3   claims therefore do not support its burden on appeal.
 4          BRC first complains about the BLM' s use of goggles for employees working at the 2015
 5   Burning Man event. Appeal at 26-27. Goggles are considered necessary for the safety and
 6   protection of BLM staff working at the event, due to the harsh conditions on the playa and the
 7   frequent dust storms that occur. Pirtle Dec. at ,9. Goggles are also designated as Personal
 8   Protection Equipment ("PPE") by the BLM and once issued, are not thereafter re-issued to other
 9   staff. Id. While many BLM staff working at the Burning Man event bring their own goggles, it
10   is unknown ahead of time exactly how many pairs of goggles will be needed and so the BLM
11   orders a sufficient quantity for everyone. Id. Contrary to BRC's assertion, the goggles are not
12   "thrown away" at the end of the event, and those that are unused are stored so they can be used at
13   future Burning Man events. Id.; AR Doc. 25 at 2. Such use of goggles has been the BLM's
14   standard operating procedure since 1996. Pirtle Dec. at ,9. Ultimately, BRC's mere
15   disagreement with the BLM's practice of providing PPE to its employees working at the Burning
16   Man event is insufficient to show agency error.
17          Second, BRC argues that the GPS cameras purchased with cost recovery funds are
18   unnecessary. Appeal at 27. The GPS cameras are used to catalog and geo-reference
19   environmental compliance issues such as grey- and black-water spills, fuel spills, burn scars, and
20   other environmental damage to the playa surface during the Burning Man event. Freiberg Dec.
21   at ,,s-10. This allows the BLM to locate, log, and document the compliance issues, then return
22   to ensure that the issue has been remediated. Id. at ,6. As the BLM has explained, that process
23   and the information gathered with the GPS cameras is integral to the BLM's duty to ensure
24   environmental compliance with the terms and stipulations of the Burning Man SRP and the
25   closure order. Id. The cameras were purchased exclusively for use at the Burning Man event
26   and are stored for the remainder of the year. Id. at ,7; AR Doc. 25 at 1. Again, while BRC
27   disagrees with the use of the cameras, it has not demonstrated BLM error in the Closeout

28   Decision.


                                 BLM ANSWER TO STATEMENT OF REASONS- 18
                                                                                               AR04483
             Case 1:19-cv-03729-DLF Document 35-13 Filed 07/12/21 Page 193 of 365




              Third,BRC claims that it should not be charged for satellite tracking devices used by the
 2   BLM at the Burning Man event. Appeal at 27. It is the BLM's established safety practice at
 3   Burning Man to use the two-way satellite tracking and communication devices. Young Dec. at
 4   ,r3. The agency has determined that the functions ofthese devices are necessary to the safety of
 5   BLM personnel at the Burning Man event. Id. Other than a mere disagreement with the use of
 6   such devices and unsupported speculation that BRC could find a cheaper solution, BRC has not
 7   shown error on the part ofthe BLM. Id. at ,r10.
 8            Finally, BRC takes exception to certain shipping charges included in the Closeout
 9   Decision. Appeal at 27-2 8. However, the charge was incurred to ship communications and
10   dispatch equipment from the BLM Nevada State Office in Reno to Gerlach, near the site ofthe
11   BLM Incident Command Post for Burning Man. Pirtle Dec. at ill 0. Accordingly, it is a direct
12   cost ofthe BLM's implementation ofthe 2 015 Burning Man SRP. BRC provides no evidence of
13   BLM error in the agency's calculations. Mere disagreement with a charge included in the
14   Closeout Decision is insufficient to support BRC's burden on appeal.
15            F.     BLM's labor costs are reasonable
16            The remainder ofBRC's claims center on the manner and level ofBLM's staffing at the
17   2 015   Burning Man event. Appeal at 2 8-45. BRC argues that certain BLM staff are superfluous
18   and unjustified (Appeal at 2 8-32 ),objects to the BLM's classification ofthe event as an
19   "emergency event" (Appeal at 33),and claims that the law enforcement staffing levels and
20   activities are unwarranted (Appeal at 34-45). However, the BLM's administration ofthe 2 015
21   Burning Man SRP, including staffing, is reasonable and supported with evidence in the record.
22   BRC's mere opinion that the BLM should have administered the event differently is insufficient
23   to overturn the decision on appeal.
24            This Board has long held that even when an appellant s assertions are neitb r
              etToneous nor unreasonable, merely representing a different point of view in the
25            controversy over what course of action is in the public interest a B M decision in
              the exercise of its discretion will ordinarily be affirmed when such judgment has
26            been exercised by an official duly delegated with the authority to do so.
27   Arizona Zoological Society, 167 IBLA 347,356 (2 005) (citing Rosita Trujillo, 21 IBLA 289, 2 91
28   (1975)).


                                  BLM ANSWER TO STATEMENT OF REASONS - I 9
                                                                                                 AR04484
           Case 1:19-cv-03729-DLF Document 35-13 Filed 07/12/21 Page 194 of 365




             First, BRC argues that many of the BLM's staff are unnecessary for administering the
 2   2015 Burning Man SRP. BRC highlights several such positions, including the BLM ranger
 3   working on the CAD system (Appeal at 29), vending compliance staff (Appeal at 29-30), those
 4   programming and working on the radio system (Appeal at 30-31), computer and IT staff (Appeal
 5   at 31), GIS staff (Appeal at 31), and law enforcement officers (Appeal at 31, 34-45). The BLM,
 6   however, has explained why its staff and staffing levels are necessary for the Burning Man event.
 7   For example, Jon Young, the BLM Arizona Chief Ranger, has extensive experience with the
 8   CAD system, communications, and satellite tracking of law enforcement officers. Pirtle Dec. at
 9   ,11. The record also describes the work done by the BLM's communications technicians,
1o   including setup, maintenance, and removal of the communications and IT system for the event.
11   Id. at ,,12-13. The BLM environmental and vending compliance teams, as well as the GIS staff,
12   are necessary to protect the public lands and are chosen based on their expertise and familiarity
13   with the BLM's SRP and recreation management programs. Freiberg Dec. at ,,11-16. The
14   BLM's rationale for its law enforcement staff levels are set yearly in order to safeguard and
15   protect human life and natural and cultural resources, ensure that the event occurred without
16   disruption, maintain law and order on BLM-administered lands, and to keep costs commensurate
17   with incident needs. Oper Dec. at ,,6-11, 13. The highly trained K-9 units have been used for
18   patrol operations and narcotics detection, resulting in several hundred citations for illegal
19   possession of controlled substances over the past two Burning Man events. Id. at ,11. In
20   support of its claims of BLM excess, BRC points to the fact that it was only represented by five
21   staff at the daily operational meetings during the 2015 Burning Man event, while the BLM sent
22   11 staff. Appeal at 31-32. However, such an observation does not show error on the part of the
23   BLM. The BLM has the discretion to determine how many staff it needs at meetings, and at the
24   entire Burning Man event, in order to properly administer the SRP. It did so here, and BRC has
25   not provided any objective evidence of BLM error.
26          Second, BRC objects to the BLM's designation of the 2015 Burning Man event as an
27   emergency event. In support, BRC offers only its opinion that it is "obvious" that Burning Man
28   is not an emergency because it is a planned recreational event. Appeal at 33. However, whether


                                  BLM ANSWER TO STATEMENT OF REASONS - 20
                                                                                                 AR04485
           Case 1:19-cv-03729-DLF Document 35-13 Filed 07/12/21 Page 195 of 365




     an event is planned or not has no bearing on the BLM's designation as an emergency. Under
 2   Federal regulation, an emergency is "a temporary condition posing a direct threat to human life
 3   or property, including a forest wildfire emergency." 5 C.F.R. §550.103; Oper Dec. at 117. The
 4   BLM has designated Burning Man as an emergency event since 2012. Oper Dec. at 115. The
 5   designation was made because of the event's remote location, the substantial and rapid
 6   population growth to over 70,000 people, and the limited nature oflocal resources. Id. at 116.
 7   The designation allows the BLM to prioritize Burning Man in the event ofan incident requiring
 8   additional resources, especially during the wildfire season. Id. In 2015, the emergency
 9   designation was supported by the Nevada State Director and the Director ofthe Office ofLaw
10   Enforcement and Security with review and final approval by the BLM Assistant Director for
11   Human Capital Management. 5 C.F.R. § 550.106(a)(l); Oper Dec. at 15. BRC has only shown
12   that it disagrees with the BLM's designation, rather than demonstrating an error on the part of
13   the agency. Here, though, the emergency designation was made by agency experts to address
14   public safety and resource protection concerns. "[T]he Board will not substitute its judgment for
15   that ofthe technical experts employed by the Department acting within their field of expertise in
16   the absence ofclear error." Arizona Zoological Society, 167 IBLA at 356 (2006). Accordingly,
17   BRC has not supported its burden on appeal.
18          Third, BRC complains about specific tactics and practices ofthe BLM's law enforcement
19   staff. Appeal at 34-44. Such complaints are not within the scope ofthe appeal ofthe Closeout
20   Decision, as they are irrelevant to the BLM's calculation ofthe direct and indirect costs for the
21   2015 Burning Man event. The manner in which BLM's law enforcement officers perform their
22   jobs is solely within the discretion ofthe agency. Furthermore, the Board has explained that
23   although it hears appeals arising from BLM decisions, it does not supervise the BLM. See
24   Southern Utah Wilderness Alliance, 172 IBLA 183, 184-185 (2007). "The Board does not
25   exercise supervisory authority over the BLM except in the context ofdeciding an actual appeal
26   case over which the Board has jurisdiction." Id., citing Defenders of Wildlife, Wyoming Outdoor
27   Council, 169 IBLA 117, 127 (2006). Accordingly, BRC's arguments about the tactics oflaw

28


                                 BLM ANSWER TO STATEMENT OF REASONS - 21
                                                                                                AR04486
           Case 1:19-cv-03729-DLF Document 35-13 Filed 07/12/21 Page 196 of 365




     enforcement officers during the 2015 Burning Man event are not properly before the Board and
 2   do not provide support to overturn the BLM's Closeout Decision.
 3   IV.    CONCLUSION
 4          Based on the legal arguments above that are supported by evidence in the record, BRC
 5   has not met its burden to show BLM error by a preponderance of the evidence. BRC's mere
 6   opinion that the BLM should have spent less on administering the 2015 Burning Man SRP is
 7   insufficient to overturn the BLM's Closeout Decision. BRC submitted its SRP application and
 8   signed the CRA, which included the Estimate Decision. As the Board has stated, "the entire
9    point of an estimate is to convey general cost information to an applicant so that it can decide
10   whether to proceed." BookcliffRattlers, 171 IBLA at 19. BRC knew about the costs and
11   proceeded with its event. It cannot now shift the burden for the costs of the 2015 Burning Man
12   event onto the public. The Closeout Decision has a rational basis and is a proper exercise of the
13   BLM's discretion. Since BRC has not demonstrated that the BLM is in error, the Closeout
14   Decision should be affirmed.
15          DATED this 27th day of June 2016.
16                                                 Respec          ubmitted,
                                                            2?:;
17
                                                   Janell M. Bogu:1----
18                                                 Attorney for the Bureau of Land Management
19

20

21

22

23

24

25

26

27

28


                                 BLM ANSWER TO STATEMENT OF REASONS - 22
                                                                                                AR04487
    Case 1:19-cv-03729-DLF Document 35-13 Filed 07/12/21 Page 197 of 365




 CLEMENTINE JOSEPHSON
 Regional Solicitor
JANELL M. BOGUE
 Assistant Regional Solicitor
 U.S. Department of the lnlerior
Office of the Regional Solicitor
Pacific Southwest Region
2800 Collage Way, Room E-1712
Sacramento, CA 95825
Telephone:        (916) 978-5690
facsimile:        (916) 978-5694
janel I. bogue(a2suJ .doi .gov

Attorneys for the Bureau of Land Management


                    UNITED STATES DEPARTMENT OF THE INTERIOR
                         OFFICE OF HEARINGS AND APPEALS
                         INTERIOR BOARD OF LAND APPEALS

BLACK ROCK CITY LLC,                             ) IBLA2016-115
                                                 )
                Appellant,                       )
                                                 )
       V.                                        ) DECLARATION OF DAVID FREIBERG
                                                 )
BUREAU OF LAND MANAGEMENT,                       )
                                                 )
                Respondent.                      )
                                                 )
                ------------)

I, David f-reiberg, hereby declare as follows:
I have personal knowledge of the matters set forth herein and if called to testily I could and
would testif:y competently thereto.
1.        I am currently employed as an Outdoor Recreation Planner for the Bureau of' I .and
Management's (BLM). Shoshone Field Office ( FO). l have been employ d with the I3 fvl in
this po:-ition since february of2016 and also from 200l-20l4. f3efi re this p silion. I wn the
Winnemucca Dis1ric1 BT .M Proj t Man, g r for the Burning Man pc\:ial Recreation Permit
(SRP) during the 2014 and 2015 Burning Man events.
2.     I have 15 years' experience working for the BLM and two years' experience with the
Bmning Mnn SRI > , both in planning the BLM operation and executing the operation at tht'. event
site.




                                                                                            AR04488
   Case 1:19-cv-03729-DLF Document 35-13 Filed 07/12/21 Page 198 of 365




3.       My duties during the 2015 event as a BLM Project Manager included working as a
planning team member with advis ry, planning and operational responsibilities for all
administrative aspects of the pecial Recreation Penn it for Bmning Man, xcept final decision­
making and Law Enforcement planning and operations. As a planning team mcmb r I also had
input on the development of the event Table of Organization; the development of the event Cost
Recovery Agreement Estimate; the development of the event Permit Stipulations; and the
development of the event Closure Order Restrictions. During event operations. as the BLM
Project Manager I was responsible for ensuring the BLM SRP was properly administered
including permittee adherence to terms of the permit, stipulations, closure orders, vending
permits, safety and day to day coordination and liaison with Rlack Rock City, LLC.
4.      To my knowledge, Burning Man is by far the largest and most complicated SRP
administered by BLM nationwide. The camping event has a population in excess of 70,000
people.
GPS Cameras
5.       The BLM purchased $4,197 worth of GPS-enabled hand-held cameras for the 2015
Burning Man event in order to catalog and geo-reference environmental compliance issues such
as grey- and black-water spills, fuel spills, burn scars and other environmental damage to the
Playa surface, as identified hy the Environmental Compliance Team during the 2015 Burning
Man Event.
6.      These cameras were an integral part of ensuring that the Black Rock Desert Playa
surface was not adversely affected by the Burning Man Event. The GPS-enabled cameras
allowed the BLM to both geospatially and graphically Jog an environmental compliance issue
discovered during the event, then find it again efficiently to ensure the issue has been
rcmediated. The cameras also provided data for the administrative record of the 2015 Burning
Man event, and provide data which helps inform stipulation and Closure Order compliance and
out-year event planning to ensure minimal environmental damage caused by the Burning Man
event. This process is integral to the BLM's duty to ensure environmental compliance with the
terms and stipulations of the Burning Man SRP and Temporary Closure Orders.
7.       During the non-event remainder of the year, these GPS-enabled cameras are stored
safely and separately from other non-event related BLM equipment. Because these cameras were
purchased with cost-recov ry money, they are only used by BLM to prepare for and during the
Burning Man event, and are not u ed for any reason unrelated to the Burning Man SRP.
8.       In 2015, there were some technical difficulties experienced by the BLM Environmental
Compliance Team. I Iowever, the Environmental Compliance program was a success arn.l lhe use
of the cameras was both helpful and necessary.
9.     BLM has used GPS-enablcd cameras to accomplish the work of the Environmental
Compliance Team since before I became project manager in 2014.
10.    GPS-enable cameras arc commonly used to document and catalog environmental
compliance issues associated with SRPs Lhroughout the BLM.




                                                                                       AR04489
    Case 1:19-cv-03729-DLF Document 35-13 Filed 07/12/21 Page 199 of 365




BLM Compliance Teams
11.      The BLM Environmental Compliance Team for the 2015 Burning Man event included
eight team members and one supervisor to ensure compliance with the SRP terms. stipulations,
and closure orders that were designed to protect natural resources on the public lands.
 12.      The BLM Environmental Compliance Team staff was chosen based on their expertise
and familiarity with BLM's Special Recreation Permit and recreation resource management
pr grams. BLM al o considered, taff's familiarity and experience with the Burning Mao event,
-v hich is unlike any other SRP administered by the BLM both in size And complexity. lost nUvl
staff who meet these requirements are GS-11 or higher however BLM dot:s bring in quaJificd
lower-graded staff when they are available.
13.   The Vending Compliance Team for the 2015 Burning Man event included two team
members and one team lead.
14.      Vending Compliance Team members must have sufficient skills and experience to
complete compliance and monitoring on over 70 vending SRJ) s that are is ued lor the urning
Man event. They nrnst also possess the skills needed to process newly identified. RPs as they
arc discovered during the event, and adjudicate complicated and nuanced .� RP-rel a led questions,
situations and disputes. Most BLM staff who possess these skills and experience are GS-11 or
higher.
15.     The GIS Team for the 2015 Burning Man event included one team member and one
team lead.
16.      The GIS Team coordinates all collection and applications of spatial data during the
Burning Man event, ranging from processing and mapping the· data collected by the Vending and
Environmental Compliance Teams, to coordinating the GPS-tracking of the locations of both
civilian and law enforcement staff during the event. Only a BLM GIS specialist possesses the
experience and skills to accomplish these critical tasks during the event. BLM GIS specialists arc
usually GS-11 or higher.

Dated this 21st of June 2016.                                                             J
                                                                                   ---�




                                                                                          AR04490
      Case 1:19-cv-03729-DLF Document 35-13 Filed 07/12/21 Page 200 of 365




 CLEMENTINE JOSEPHSON
 Regional Solicitor
JANELL M. BOGUE
Assistant Regional Solicitor
 U.S. Department of the Interior
Office of the Regional Solicitor
Pacific Southwest Region
2800 Cottage Way, Room E-1712
Sacramento, CA 95825
Telephone: (916) 978-5690
Facsimile:     (916) 978-5694
ianell.boguermsol.doi.gov

 Attorneys for the Bureau of Land Management


                     UNITED STATES DEPARTMENT OF THE INTERIOR
                          OFFICE OF HEARINGS AND APPEALS
                          INTERIOR BOARD OF LAND APPEALS

 BLACK ROCK CITY LLC,                            ) 1BLA2016-115
                                                 )
                Appellant,                       )
                                                 )
        V.                                       ) DECLARATION OF WILLIAM MACK,
                                                 ) JR.
BUREAU OF LAND MANAGEMENT,                       )
                                                 )
                Respondent.                      )

________________
                                                 )
                                                 .)


I, William Mack, Jr., hereby declare as follows:
I have personal knowledge of the matters set forth herein and if called to testify I could and
would testify competently thereto.
1.       I am currently employed as a Field Manager for the Bureau of Land Management's
(BLM), Black Rock Field Office (BRFO). I have been employed with the BLM in this position
since July of2014. Before this position, I was the Assistant Field Manager-Minerals for the
BLM Kemmerer Field Office in Kemmerer, WY.
2.      I have20 years' experience working for the BLM and two years' experience wtth the
Burning Man Special Recreation Pennit (SRP).
3.     My duties during the2015 Burning Man event as Field Manager were limited, as the
BLM Winnemucca District Manager oversaw the issuance and implementation of the SRP. My
involvement increased to an advisory capacity following the departure of the District Manager in




                                                                                                 AR04491
      Case 1:19-cv-03729-DLF Document 35-13 Filed 07/12/21 Page 201 of 365




July of20l5; however, the implementation of the SRP was still overseen by the new Acting
District Manager.
4.      As an advisor to the District Manager/Acting District Manager I had little to no input in
the development of the event Table of Organization; the development of the event Cost Recovery
Agreement Estimate; the development of the event Permit Stipulations; or the development of
the event Closure Order Restrictions. I did review these documents; however, and they were
ultimately finalized and approved by the District Manager.
5.      During event operations, I continued my advisory role to the Acting District Manager
and served as the Incident Commander for Civilian Operations when the Acting District
Manager was not present on playa.
6.      In November of2015, I was assigned to a60-day detail as the Acting District Manager
and was responsible for the closeout of the2015 Cost Recovery Agreement and After Action
Review (AAR).
7.        In 2015, the BLM staffed the Burning Man event with 9 environmental compliance
staff, 3 vending staff, 1 safety officer,2 GIS staff and 84 Law Enforcement (LE). Overall BLM
staff, including Operations and LE, totaled 130 staff. Their labor costs and expenses for the
event were charged to the Cost Recovery Account.
8.      At peak occupancy the2015 Burning Man event had76,772 total occupants which
equates to 1 LE per 914 people.
9.       In2014 the BLM and BRC both signed and agreed via a Memorandum of Agreement
(MOA) to the creation of proffer accounts to fund the full-time BLM Burning Man Project
Manager and Outdoor Recreation Planner positions. The two positions are funded 80% BRC and
20% BLM. The MOA states that either party reserves the right to withdraw from the agreement
at any time. Neither proffer account position is charged to the CRA before, during, or after the
event.
10.     The Burning Man event is a year round workload for these two position that includes the
following tasks: preparing NEPA documents for the event and the vending SRPs, preparing the
actual SRPs, issuing and collecting fees for60 plus vendor SRPs, attending numerous meetings
and conference calls, preparing the After Action Review (AAR), assisting in the preparation of
the Cost Recovery Estimate (CRE) and Cost Recovery Account Closeout, and reviewing
numerous documents submitted to the BLM by BRC.
11.      The BLM bases the labor portion of the CRE on Federal General Schedule grades/wages
of the potential staff working the event and refunds are supplied to BRC for funds that are not
used. BLM employees are salaried employees and not hourly employees.
12.      It is the overall responsibility of the BLM and its staff to monitor all aspects of the
implementation of the SRP including but not limited to safety, GIS, Environmental and Vending
Compliance. As the permitting agency, the BLM has the obligation to assign adequate staff to
monitor these areas of activity during the event to ensure compliance with the SRP stipulations
and Closure Order by the permittee. BLM [nstruction Memorandum 20 14-119 states that if an
office is unable to fulfill or complete the necessary steps of issuing and managing an SRP
authorization, then the SRP must not be issued. BLM holds the overall responsibility for
compliance on Federal Lands and bases staffing levels for the SRP implementation on a 70,000 +




                                                                                           AR04492
     Case 1:19-cv-03729-DLF Document 35-13 Filed 07/12/21 Page 202 of 365




person population density within a city of 1.7 square miles in a remote area with the nearest full
service community over 200 miles away.
13.      Under the SRP regulations the approval of an SRP is a discretionary action for the BLM
Authorized Officer. All costs incurred by the BLM in order to implement the SRP must be
reimbursed by the permittee through Cost Recovery. The permittee does not have to accept
and/or sign or bear any obligation to engage in a Cost Recovery Agreement with the BLM if the
permittee determines that the agreement is not in their best interest.


Dated this 21 51 day of June 2016.




                                                                                            AR04493
     Case 1:19-cv-03729-DLF Document 35-13 Filed 07/12/21 Page 203 of 365




CLEMENTINE JOSEPHSON
Regional Solicitor
JANELL M. BOGUE
Assistant Regional Solicitor
U.S. Department of the Interior
Office of the Regional Solicitor
Pacific Southwest Region
2800 Cottage Way, Room E-1712
Sacramento, CA 95825
Telephone: (916) 978-5690
Facsimile:     (916) 978-5694
janell.bogue@sol .doi .gov

Attorneys for the Bureau of Land Management


                    UNITED STATES DEPARTMENT OF THE INTERIOR
                          OFFICE OF HEARINGS AND APPEALS
                         INTERIOR BOARD OF LAND APPEALS

BLACK ROCK CITY LLC,                            ) IBLA 2016-115
                                                )
                Appellant,                      )
                                                )
       v.                                       ) DECLARATION OF ZACHARY OPER
                                                )
BUREAU OF LAND MANAGEMENT,                      )
                                                )
                Respondent.                     )

_______________
                                                )
                                                )


I, Zachary Oper, hereby declare as follow:

I have persona] knowledge of the matters set forth herein and if called to testify I could and
would testify competently thereto.

1. I am currently employed as the Bureau of Land Management (BLM) Office of Law
   Enforcement and Security (OLES) Region 3 Special Agent-in-Charge (acting). I have been
   employed with the BLM in this position since May, 2016. Prior to receiving this promotion, I
   was employed as the BLM OLES Nevada Assistant Special Agent-in-Charge (ASAC). 1 have
   been employed as the Nevada ASAC since October, 20 I 0. I was employed as a BLM Special
   Agent in Nevada from April, 2006 until October, 20 I 0.




                                                                                                 AR04494
     Case 1:19-cv-03729-DLF Document 35-13 Filed 07/12/21 Page 204 of 365




2. I have 10 years of experience working at the Burning Man event, both in planning the BLM
   operation and executing the operation at the event site. I have served in multiple positions, to
   include Liaison Officer, Investigator assigned to the Major Crimes Unit, Logistics Chief,
   Deputy Officer in Charge, Investigative Team Lead, and Undercover Officer.

3. The BLM, Winnemucca District manages the BJack Rock Desert Region and within this
   region are the Black Rock Desert and the "playa". The playa encompasses about 265 square
   miles (169,000 acres) of public and private lands in the Washoe, Pershing, and Humboldt
   Counties, Nevada.

4. The Burning Man Event is a combination art festival, social event, and experiment in
   community living. The event has been held on public lands administered by the BLM in
   Pershing County, Nevada on the barren playa of the Black Rock Desert, approximately I 0
   miles north east of the community of Gerlach, Nevada.

5. I have reviewed the appeal that was filed by Black Rock City LLC (BRC), the organizer of
   Burning Man and the applicant for Burning Man's SRP. I am personally familiar with the
   SRP and attended several phone calls, conference calls and meetings with BLM and BRC
   prior to and during the 2015 event.

6. Since the 2013 event and continuing through the 2015 event, the BLM implemented an
   integrated law enforcement operation with the Pershing County Sheriffs Office. This joint
   operation was instrumental in accomplishing the public safety mission as the population
   approached 70,000 participants. A few of the major improvements included additional law
   enforcement staffing for pre-event and post event patrol, integration of federal and county
   law enforcement operations, dispatch integration, permit/vending compliance,
   implementation of a fonnal Incident Command System (JCS), and substantial infrastructure
   advancements to the Incident Command Post (ICP). The BLM, Pershing County, and U.S.
   Park Police (USPP) worked under the JCS structure utilizing a common dispatch center. We
   also worked collaboratively on investigations and patrol functions, and operated under
   common operational guidance.

7. BLM officers, USPP detectives, and Pershing County deputies were assigned to the Major
   Crimes Unit to investigate person-on-person crimes (e.g assault, battery, sexual assault, rape,
   kidnapping, homicide, etc.). Officers assigned to the unit provided investigative support,
   case management strategies, intelligence gathering, liaison with the U.S. Attorney's Office,
   Pershing County District Attorney's Office, and Pershing County Sheriffs Deputies for any
   arrests (federal or state), evictions, drug possession/sales cases, and any other case types
   requiring follow-up investigative assets. The USPP detectives were incorporated within the
   Table of Organization in 2015 as part of the Major Crimes Unit because of their extensive
   experience and technical expertise investigating complex person on person crimes. In 2015, 8
   USPP officers were assigned to the Major Crimes Unit. The use of USPP personnel provided
   a specialized skillset and their services were offered to PCSO and Pershing County District
   Attorney's.Office as part of the integrated command structure in 2015. The USPP did not
   provide any training to B LM officers in 2015, nor did they provide "assessments and




                                                                                             AR04495
     Case 1:19-cv-03729-DLF Document 35-13 Filed 07/12/21 Page 205 of 365




   operational reports." These were not additional assets added to the operation. They fulfilled
   pre-established positions set by the BLM Authorizing Officer.

8. The USFS officers were utilized in the 2015 event to fulfill staffing needs identified in the
   2015 Table of Organization. Several USFS K9 officers who had previous experience
   working the event were requested to fulfill several of the K9 positions on the Table of
   Organization. Regardless of whether the positions are filled by a BLM Ranger or a Forest
   Service Law Enforcement Officer (LEO), the cost to BRC is essentially the same or slightly
   lower, in large part because most U.S. Forest Service LEOs are full performance GS9's,
   whereas most BLM Rangers are full performance GS 11 's. These were not additional assets
   added to the operation. They fulfilled pre-established positions set by the Authorizing
   Officer.

9. It is BLM's responsibility to detennine staffing levels and costs associated with the
   administering the law enforcement function at the event through the Cost Recovery
   A!:,'Teement (CRA). Adjustments to the staffing model since the 2013 event were based on the
   need to meet the operational objectives of the event. BLM was not singularly focused on one
   issue (e.g. drug interdiction). As stated in the 2015 Law Enforcement Operations Plan, the
   law enforcement operational objectives were to safeguard and protect human life, to
   safeguard and protect natural and cultural resources, to ensure the pennitted event occurs
   without disruption, to maintain law and order throughout BLM administered lands for the
   duration of the operational period, and to keeps costs commensurate with incident needs. The
   2015 Law Enforcement Operations Plan included 84 LEOs who were paid from the Burning
   Man CRA.

10. For the 2015 event, the BLM planning team identified 54 unifonned patrol positions on the
    table of organization to meet the operational objectives of the event. Unifonned patrol
    officers from the BLM and the U.S. Forest Service were deployed throughout Black Rock
    City in five patrol sectors. Officers were divided into three overlapping shifts, providing 24
    hour coverage. The overlapping shifts were required to have adequate 24/7 law enforcement
    coverage and to account for travel to and from Gerlach. Unifonn patrol officers were
    deployed throughout Black Rock City and along perimeter areas at the direction of their
    respective Patrol Supervisors. They were responsible for enforcing federal laws, regulations,
    event closure orders, and permit stipulations. These high visibility patrols were conducted
    using marked law enforcement vehicles, ATVs, UTVs, golf carts, and/or on foot.

11. SLM K-9 handlers and law enforcement officers are highly trained professionals that only
   conduct traffic stops based on reasonable suspicion or probable cause, in accordance with
   federal law. K-9 units were utilized at the event for patrol operations and narcotic detection.
   During the 2015 event, BLM law enforcement utilized 8 K-9 units. There were three K-9
   units assigned to day shift, two K-9 units assigned to swing shift, and three K-9 units
   assigned to night shift. Every year a significant number of controlled substances violations
   are discovered by law enforcement inside the Burning Man event. ln 2014, BLM and USFS
   issued 205 citations for illegal possession of a controlled substance; 116 citations were issued
   in 2015. According to the 2015 Pershing County Sherifrs Office (PCSO) Post Festival
   Report, PCSO made a total of 29 arrests related to ranging from possession to trafficking of




                                                                                             AR04496
     Case 1:19-cv-03729-DLF Document 35-13 Filed 07/12/21 Page 206 of 365




   controlled substances; additionally, "143 citations were issued for various offenses to include
   controlled substances violations." It should be noted that BRC staff control gate operations
   (entry and exodus) without a law enforcement presence; as such, I am not aware of any
   narcotic violations reported to law enforcement by BRC gate personnel during the 2015
   event. Either BRC gate personnel lack the proper training and expertise to locate narcotics or
   they are purposely ignoring violations of law.

12. Under 43 C.F.R. § 8364.1, BLM has the authority to issue closure/restriction orders on use of
    public lands, where such action is necessary to protect persons, property, public lands and
    resources. The regulation requires the BLM to "include a statement on the reasons for the
    closure," explaining why a particular '"use" requires a restriction order, setting forth the
    rationale for restricting "uses" of the public lands that might not typically be considered in a
    closure order. It should be noted that the closure/restriction orders help the Burning Man
    event organizers implement unique event rules to include limiting access to public lands,
    requiring paid entry and mutant vehicle registration, etc. These are all restrictions specific to
    this special recreation permit.

13. PCSO does not have the authority to enforce existing state traffic laws at the event. Black
    Rock City consists of a surveyed, engineered, and maintained road network to include street
    names, signs, traffic control devices, and signed speed limits. Since enforcement of these
    traffic laws are not enforced by a state or local Jaw enforcement entity at the event, the BLM
    put forth a restriction order regarding motor vehicle use and operation. The dried up lakebed
    (the playa) becomes a city of 76,000 people at peak population. A substantial amount of
    vehicles traverse across the playa during the event. Additional closure orders and restrictions
    are implemented to safeguard and protect human life and natural resources, to ensure the
    pennitted event occurs without disruption, and to maintain law and order throughout BLM
    administered lands for the duration of the operational period. BLM law enforcement only
    takes enforcement action on federal laws. Enforcement of state laws falls exclusively on the
    Pershing County Sheriffs Office or any other state law enforcement entity with jurisdiction.

14. Both Pershing and Washoe County Deputies have advised the Nevada Revised Statutes
    (NRS) traffic regulation definitions do not apply on the dried-up Jake bed and consequently
    those statutes do not apply during the Burning Man event. As such, they aren't able to
    enforce the NRS traffic regulations on the playa. Below are Nevada Revised Statute (NRS)
    definitions as relating to roads:

       •   NRS 484A.215 "Road" defined. ..Road" means the entire width between the
           boundary Jines of every highway outside the territorial limits of a city and open to the
           use of the public for purposes of vehicular traffic. (Added to NRS by 1969, 1480)­
           (Substituted in revision for NRS 484.144)

       • NRS 484A.220 "Roadway" defined. "Roadway" means that portion of a highway
         which is improved and ordinarily used for vehicular traffic, exclusive of the shoulder.
         (Added to NRS by 1973, 448)-(Substituted in revision for NRS484. l 45)




                                                                                              AR04497
     Case 1:19-cv-03729-DLF Document 35-13 Filed 07/12/21 Page 207 of 365




        •   NRS 484A.095 "Highway" defined. "Highway" means the entire width between
            the boundary lines of every way dedicated to a public authority when any part of the
            way is open to the use of the public for purposes of vehicular traffic, whether or not
            the public authority is maintaining the way. (Added to NRS by 1969, 1478; A 1981,
            1690)-(Substituted in revision for NRS 484.065)

15. Since 2012, the BLM has designated Burning Man as an emergency event. This emergency
    designation has been supported by the Nevada State Director and the Director ofthe Office
    of Law Enforcement and Security with review and final approval by the BLM Assistant
    Director for Human Capital Management. 5 CFR § 550.106(a)(I). This decision is solely
    within the discretion of the BLM.

16. The Burning Man event has been designated as an emergency event because of its unique
    circumstances. The event is located in a remote area, two hours from the nearest city. This
    large mass gathering event has contingency plans due to previous significant incidents that
    have occurred at the event including loss of human life, property damage due to fire, and a
    si!:,rnificant weather event that impacted the participants, the pennittee, and Federal, state, and
    local law enforcement agencies. Due to its remote location, substantial and rapid population
    growth, and limited local resources, all of infrastructure to house and support a city
    population of 76,000 has to be transported to this remote location. An emergency
    designation allows the BLM to prioritize the Burning Man event in the event of an incident
    requiring additional resources, especially during the time of year where the agency is dealing
    with other resource-intensive events like wildland fires.

17. Emergency is defined as a temporary condition posing a direct threat to human life or
    property, including a forest wildfire emergency. 5 CFR § 550.103. Given its remote
    location, number of people present at the event, and level of risk associated with the activities
    that occur at the event; the overall Burning Man event proceedings create many temporary
    conditions posing a direct threat to human life and property despite the amount of planning
    done for the event. Some of this planning includes the development of a Tier I Management
    Team to address significant incidents. This included creating contingency plans for the
    following items: Militia Presence and Activities, Active Shooter/Active Threat, Weather
    Event, Civil Disturbance/Unrest, Fire, Fatality Accidents, Explosive Devices, Lost or
    Missing Child, and Structural Collapse. The Tier I Management Team was comprised of
    administrators from the Pershing County Sheriff's Office, BLM, Black Rock City LLC
    (BRC), and CrowdRx (event medical provider). This planning is valuable and useful in case
    such events do occur, but it does not change the need for the BLM's emergency designation.

18. The only result of the emergency designation is a change in the annual maximum earnings
    limitation for certain employees. As outlined in 5 CFR § 106, the annual maximum earnings
    limitation requires that for any pay period in which the head of an agency determines that an
    emergency exists, the agency must pay an affected employee premium pay under the
    Jimitations described in 5 CFR § 550.106(c) and§ 550.107 instead ofunder the biweekly
    Jimitation described in§ 550.105(a). An employee's regular pay is still the same and
    depending on a specific employee's grade, the emergency designation may not have any
    effect on overtime/premium pay at all.




                                                                                                AR04498
     Case 1:19-cv-03729-DLF Document 35-13 Filed 07/12/21 Page 208 of 365




19. Pursuant to Instruction Memorandum (IM) No. 2014-149, Fisca] Year 2015 Bureau, and
    Statewide Law Enforcement Special Events/High-Use Recreation Area Priorities and
    Management of Law Enforcement Assets, the 2015 Burning Man event was classified as a
    national detail. The IM defines a national detail as "a high use weekend or special event
    where the ability to manage the activity in a reasonably safe manner for both the public and
    the LEOs assigned exceeds the capability of the resources within the State where the event is
    occurring." This supports the BLM's detennination that the Burning Man event is an
    emergency event, as even during nonnal operations it requires resources from outside the
    state to ensure safety of the public and the public land resources.


Dated this 20111 day of June 2016.




                                                                                           AR04499
     Case 1:19-cv-03729-DLF Document 35-13 Filed 07/12/21 Page 209 of 365




 CLEMENTINE JOSEPHSON
 Regional Solicitor
JANELL M. BOGUE
Assistant Regional Solicitor
U.S. Department of the Interior
Office of the Regional Solicitor
Pacific Southwest Region
2800 Cottage Way, Room E-1712
Sacramento, CA 95825
Telephone:     (916) 978-5690
Facsimile:     (916) 978-5694
janell.bogue@sol.doi.gov

Attorneys for the Bureau of Land Management


                    UNITED STATES DEPARTMENT OF THE INTERIOR
                          OFFICE OF HEARfNGS AND APPEALS
                         INTERIOR BOARD OF LAND APPEALS

BLACK ROCK CITY LLC,                             ) IBLA 2016-115
                                                 )
                Appellant,                       )
                                                 )
       v.                                       ) DECLARATION OF MARK PIRTLE
                                                )
BUREAU OF LAND MANAGEMENT,                      )
                                                )
                Respondent.                     )

_______________
                                                )
                                                )


I, Mark Pirtle, hereby declare as folJows:
I have personal knowledge of the matters set forth herein and if called to testify I could and
would testify competently thereto.
1.       I am currently employed as a Reemployed Annuitant for the Bureau of Land
Management's (BLM), Winnemucca District Office (WOO), as a Special Projects Manager for
the Burning Man (BM) Special Recreation Permit (SRP). I have been employed with the BLM in
this position since June 2012. Before this position, I was the BLM, Office of Law Enforcement
and Security (OLES) Special Agent-in Charge (SAC) of Region 3 (Nevada/Utah). I retired from
the SAC position in January 2012, after 26 years of service.
2.      I have 20 years' experience working the BM SRP, both in planning the BLM operation
and executing the operation at the event site. I have served in multiple positions, to include
BLM's planning team member and/or lead, BLM s event lead for illegal drug interdiction,




                                                                                                 AR04500
     Case 1:19-cv-03729-DLF Document 35-13 Filed 07/12/21 Page 210 of 365




BLM's event Jead for all Jaw enforcement operations, BLM's event Deputy Incident
Commander, BLM's event Incident Commander, BLM's event Project Manager, BLM's event
Facility Manager and currently (2016) serving as Civilian Operations Branch Chief
3.      My duties during the 2015 event as a BLM Special Project Manager/Event Facility
Manager included planning team member with lead responsibilities in the development of the
event logistic program; the development ofthe event communication network program; the
development ofthe event lodging plan; the development ofthe event Incident Command Post
(JCP) Compound plan; the development of the event Incident Action Operational Plan; and the
development ofthe BLM/BRC Memorandum of Understanding (MOU)/Statements ofWork
(SOW) program. As a planning team member I also had input on the development of the event
Table ofOrganization; the development of the event Cost Recovery Agreement Estimate; the
development ofthe event Contracting plan; the development ofthe event Permit Stipulations;
and the development of the event Closure Order Restrictions. During event operations, as the
BLM Facility Manager I was field supervisor of the BLM's logistic team and communication
network team. In addition, l was also the BLM coordinator ofall the BRC MOU/SOW activities.
Contracting
4.       In early 2014, as the event project manager of that year, I was assigned to develop a
Memorandum of Understanding (MOU) between the BLM and Black Rock City (BRC) LLC.
The MOU outlined how the BLM could provide BRC with the ability to procure (contract)
designated logistical support items for BLM's operation during the annual Burning Man event.
Those contracts arc listed on Attachment 1 to the MOU. The BLM also agreed to identify
actions (contracts) that are inherently governmental and as such will remain procured by the
BLM. Those contracts are listed on Attachment 2 to the MOU. The MOU was signed by BRC
(Charlie Dolman, BRC Executive Operations Director) on February 27, 2014 and was counter
signed by BLM (Gene Seidlitz, BLM Winnemucca District Manager and Authorizing Officer of
SRP) on March 3, 2014. The MOU is in effect through the 2016 event. A copy of the MOU is
attached to this declaration as Exhibit A.
5.       During coordinated planning ofthe 2015 event between SLM and BRC. BLM
identified, as per the MOU, the contracts (Inter-Agency Agreements) between the BLM and the
U.S. Park Police and the U.S. Forest Service, for the purpose of having those agencies provide
law enforcement officers to work for BLM law enforcement at the event, as inherently
governmental and therefore would not be part ofthe MOU program and would be procured by
the BLM. Additionally, BLM identified the Computer Aided Dispatch (CAD) services contract
with iNET, the Microwave Internet services contract with Lyman, the Dispatcher services
contract with Law Enforcement Temporary Placement and the Dispatch Consoles rental services
with Modular Communications Systems as inherently governmental and therefore would not be
part ofthe MOU program and would be procured by the BLM.
6.       BLM did present to BRC, through the MOU program, six designated logistical support
contracts to be procured by BRC for BLM, the Incident Command Post (ICP) build-out contract,
the Gerlach Lodging contract, the ICP Food Vendor Services contract, the ICP Fueling Services
contract, the IT Equipment rental contract and the Portable Radio purchase contract. In earlier
coordination conversations between BLM and BRC, BRC representatives stated they did not
want the UTV/GolfCart rental contract as part ofthe MOU program, even though BLM told
BRC it could be part of the MOU program, so that remained as a BLM procured contract.




                                                                                         AR04501
     Case 1:19-cv-03729-DLF Document 35-13 Filed 07/12/21 Page 211 of 365




7.      In 2015, the BLM entered into two Inter-Agency Agreements (IAA) contracts, one with
the U.S. Park Police and one with the U.S. Forest Service for the purpose of having those
agencies provide law enforcement officers to work with and for BLM law enforcement at the
2015 event. This was not a new practice in 2015. BLM had processed IAAs with the U.S. Forest
Service for approximately six previous Burning Man event operations. BLM had processed IAAs
with the U.S. Park Service for approximately two previous event operations. Also, in 2015 BLM
had entered into a CAD services contract with iNET for the second year in a row. All of these
contracts were identified to BRC early in the 2015 planning process as inherently governmental,
as per the MOU, and therefore would not be part of the MOU program and would be procured by
the BLM. Therefore it was never a possibility for BRC to realize the cost saving (indirect cost)
of the MOU program for these contracts.
8.      During yearly Burning Man event planning, BLM evaluates all the necessary contracts to
provide the logistical support items needed for the BLM's event operations and SRP
administration. Some contract types will always remain inherently governmental, like IAAs.
However, other service contracts are re-evaluated every year and BLM has the discretion to offer
the contract to BRC as part of the MOU program. It has not been the BLM's practice to offer
contracts to BRC through the MOU program in the first or second year of a contract, in order to
retain sufficient oversight. However, once the BLM feels comfortable with the skills of a
particular contractor or the ability to procure a specific good or service, BLM can offer the
contract to BRC through the MOU program, as long as BLM has approval over the contractor
and BRC agrees to follow Federal contracting rules as outlined in the MOU.
Supplies for 2015 Burning Man event
9.      In 2015, BLM had I 36 detail employees working the on-site at the event. BLM purchases
goggles for issue to the event detailers due to the many playa dust storms that occur every year
during the event operational days. BLM purchases the goggles with cost recovery agreement
estimate funds under the category of "miscellaneous supplies and equipment". Goggles are
considered Personal Protection Equipment (PPE) by BLM and therefore once issued, are not re­
issued to other people. Many detailers that have been to previous Burning Man events do bring
their same goggles back from previous events and reuse them, as long as they are still servicable,
but they are not told they have to reuse previously issued goggles or are they told they have to
turn in their used goggles at the end of the operation because goggles are designated as PPE.
Because it is unknown prior to the event exactly how many goggles will be needed, the BLM
orders enough for all employees plus a quantity of extras in case of1oss or damage. Any goggles
purchased in a particular year that are not issued out are stored so they can be issued out in future
BM events. This practice has been BLM's standard operating procedure since 1996, which is as
Jong as I have been involved in the event operations.
10.     In 2015, the communication team and the dispatch team reported to the ICP compound
site on playa during set-up week on 8/19/16 to begin the establishment of the radio
communication network and the dispatch center. Several pieces of equipment ordered from
vendors on "back order status'' did not arrive to the Nevada State Office (NSO) before the teams
left on 8119. Those items had to be re-routed by FedEx shipments to the BLM facility (Black
Rock Station) in Gerlach, which is 8 miles from the lCP compound site. This cost was charged
to the CRA.




                                                                                              AR04502
     Case 1:19-cv-03729-DLF Document 35-13 Filed 07/12/21 Page 212 of 365




BLM Staff
11.     Jon Young is BLM's Arizona program Law Enforcement (LE) State Chief Ranger
(SCR). As a SCR he is a GS-13. As part of his AZ SCR duties, he is the LE representative in the
BLM's oversight group for Interagency Dispatch Centers and has acquired the skills to be
qualified as an expert in this field. Because of his expertise, as a collateral duty, he has worked at
the Burning Man event for the last several years. He serves as the event LE technical expert for
support in communications, computer aided dispatching, and satellite tracking. In 2015, he
worked in both the planning and operational phases of the event, and his labor for those tasks
was charged to the BM CRA. His event position required him to provide BLM's CAD reports to
the Office ofLaw Enforcement and Security (OLES) leadership, which then can be shared with
BRC, as detennined appropriate by OLES event management.
12.      In 2015, BLM had five agency communication technicians assigned to the event to build
and maintain the communications network around and in Black Rock City. The lead of
communication team is part ofBLM's event planning team. The communication team must
instaJI four temporary repeaters around the Black Rock Desert, setup a 40'communication tower
at the event management compound, install radio consoles in the temporary event dispatch center
and program and issue portable event radios and program mobile radios for all detailers at the
event. Then the team must maintain this communication infrastructure during the three weeks of
pre-event, main event and post event. At the end ofthe event the team must dismantle the
communication network and service for next year's use. This team and their duties have been the
standard practice for BLM's BM event operation for approximately the last seven years, since
the event footprint became so big. Per federal government regulation, the SLM must conduct
radio communications on agency assigned frequencies and on P-25 radios. These requirements
are also in effect during the BLM's BM event operations. BRC has asked BLM during multiple
event years to conduct BLM event radio communications over their (BRC's) communication
network and every year BLM tells them we cannot.
13.    [n 2015, BRC acquired the lT equipment required for BLM's event operations through
the MOU program. Approximately I 00 pieces of IT equipment were rented for BLM by BRC.
However, BLM had to provide BLM lT Specialist(s) to install and hook up the lT equipment in
the modular buildings at the event management compound. The BLM IT Specialist(s) also had to
break down, pack and send back the IT equipment to BRC's vendor. The labor for the BLM IT
Specialist(s) was charged to the CRA.

Dated this 201h day ofJune 2016.




                                                                                                AR04503
Case 1:19-cv-03729-DLF Document 35-13 Filed 07/12/21 Page 213 of 365




             Exhibit A to Declaration of Mark Pirtle




                                                                 AR04504
    Case 1:19-cv-03729-DLF Document 35-13 Filed 07/12/21 Page 214 of 365




I   BLM MOU Number: NV-0201404___                                                     Page 1 of3 Pages
                                                                                                           I
                                                 Among

          THE U.S. DEPARTMENT OF THE INTERIOR, BUREAU OF LAND MANAOEMENT,
                            WINNEMUCCA DISTRICT OFFICE

                                                   And

                                        BLACK ROCK CITY LLC

                                               Concemlng:

    Implementation of tho Burning Man 2012 - 2016 Special Recreation Permit (SR.P} Environmental
    Assessment (EA), DOI-BLM-NV-WOJ0-2012-0007-EA, m'erenced u 'Bumlng Man,'



          The purpose ofthll Memorandum of Undenlandln1 (MOU) amona the U.S. Department of lhc
          b'lterior, Bureau of Land Manaacment. (BLM), WiMcmucca District Offlce (WMOO) and Black
          Rock City LLC (BRC) is to outline a coopendive plan defining the future lopstlc:al planning
          eff'Ol1s for the 2014 throup 2016 Buming M111 events. This MOU will provldo BRC with lhe
          ability to procure designated logistical support items for BLM's opotltion during the annual
          Bumina Man event located in Pershina County, Nevada.

II.       4utbority: Tho followina Le1lslatlvo Authoritlet me applicable imder this MOU

          Federal Lands Recreation Enhanc:ement Act (REA)
          Federal Land Policy and M1111Fment Act of 1976 (PLPMA)
          §43 CFR 2930 Spec:ial Recreation Pennlt Regulation
          National Conservation Area (NCA) Section S(C)(J)

111.

          A.     The BLM qrees to:

                 I. Provide BRC with a 11st of IO(listical support requirement to be procured by BRC for
                    use by the BLM (or the PIIJJJC* of the BLM's Burning Man Event manapment
                    operation. (AUlchment I)

                 2. Provide BRC detailed specifications and or Slalemcnt of Work (SOW) for each
                    requirement identified in Attacbmcint I,

                 J. Identify actions that aro lnhernly Oovcmmcntal and as such wUI be procured by the
                    ·BLM (Attachment 2),

                 4. Provide BRC • BLM point or conta.:t throughout the planning and procul'fflltlnt
                    proceaa.
                 5. Review all awt deployment opmtN>n&I plans provided by BRC and provide BRC
                    with comments and/or concerns.

                 6. If needed. provide BRC a SOW for any modlflcldons tD an establilbed conlraCl




                                                                                                               AR04505
    Case 1:19-cv-03729-DLF Document 35-13 Filed 07/12/21 Page 215 of 365




!   BLM MOU Number: _NV�1�(14___                                                       Pase 2 of 3 Papa j



                 7. ProvideBRC with post-event feedback repnling c:onb'ac:tor performance on dime
                    requlrenterdS procured by BRC.

        B.       Black Rock City LLC agrees CD:

                  I, R.eviow proposed BLM procurement aetlons. conduct mubt nsearch on avallabilil)'
                     ofmcts.

                 2. Provide theBLM with a solicitation and awanl IICbedule for each requjroment lilted
                    on Attlchement I,

                 3. Notify theBLM when aolicitatlo11 and/or award schedules chlnp.

                 4. Provide the BLM with a copy of each awanl.

                 S. Provide the BLM with an operational plan on each asset deployment.

                 6. Utilize Fodera! Acquisition .Rep,lation (PAR) 8 Required Sources ofSuppliesand
                    Services to the fullest extent practicable.

                 7. Provide the BLM a point of con!Kt throughout the planning 111d procuroment
                    procas.

                 8. Acts II the primary logfltical IUppOR contact with each contractor procunsd for the
                    BLM.

                 9. Will coordinate a prc-perfonnance mectiq for each award prior to theBumin1 M1n
                    event

                 IO. Will coordinate performance mectinp with contractor and the SLM fbr questions
                     and communications on an ..u-needed" bul1.

                 11. If needed. will coordinate moclifleation ID oxlstln1 contract upon nsquest ofBLM.

        C.      All parties mulually agree to:

                 I. Use common format/software for shared materials.
                 2. Provide timely notice ofschedule changes related to procurement planning.
                    aollcitln& award, deployment and demobiliation.
                 3. Work coopentmly throu,lhout the procurement procesa to ensure BLM contnctin1
                    standanls are mat and keep communicaion chann11fl open durfna the planning,
                    procurement and set-up period1.

IV.     MmJpfeeDUon:
        A.   Non-fund Obllption Document· Nothing in this MOU shall oblipte any of the
             Parties to commit or tmnsfer fimding. Specifi(: work projects or activities that involve
             the transfer of funds. services, or property IDIDDS the Parnes will requhe Ol(ecution of
             separate qreements, and be contingent upon the availability of appropriated fimdl.
             Such activities will be independently authorized by appropriate statutory 11.dhority.
             This MOU does not provide such authority. Negotiation, Ol(ecution. and




                                                                                                            AR04506
  Case 1:19-cv-03729-DLF Document 35-13 Filed 07/12/21 Page 216 of 365




j BLM MOU Number: NV-0201404___                                               Page 3 ofJ Pages j

           adminillntion of each such qreement must comply with all applicable stanrtea 111d
           regulations.

     B. Nothing in this MOU will be construed as affecting the authorities of the parties, or as
        binding beyond their respective authorities or to require any of the parties to obligate
        or expend ftmds in exceas of available appropriations.
     C. Conflicts between the partjes concerning procedures under this MOU which cannot
        be resolved at the operational level will be referred to successively higher levels as
        necessary for resolution.

     D. Upon request by any of the parties, all partiea sball review this agreement to assure
        that it continues to reflect the appropriate understudinp and procedures to provide
        for current needs and capabilities and adherence to the Public Laws.

     E. Either JmtY may propose changes to this MOU during its term by providing written
        notification to the other party. Such changes will be in the fonn of an amcndment
        and will become effective upon signature by both parties.

     F. Either party may terminate their involvement under this MOU upon providing a 30-
        day written notice of such termination to tho other party.

     0. This MOU will become effective upon the latest sipature date and will remain in
        effect until December 31, 2016 or until expiration of the Bumlns Man 2012-2016
        Special Rec,eation Permit (SRP) Environmental Assessment (BA), 00(-BLM-NV-WOJ0-
        2012-0007-EA. whichever Is ,oonar. This MOU may be extended or amended only
        upon written agreement of both parties.

V.   PRINCIPAL CONTACTS. The principal contacts for this instrument are:

     Bar.a oil.ad M••meat                     Bladl: Rock City LLC
     Gene Seidlitz                            Charlie Dolman
     5100 B. Winnemucca Blvd.                 660 Alabama SL
     Winnemucca, NV 8944S                     San Francisco, CA 94110
     Phone:775-623-tSOI                       Pho� 41.S-86S-3800x 164
     S.Mail: peidlit@blm,gpv                  E-Mail:
                                              charljc,dolman@bumioUPID,COJll
VL   N1UPY1F
     FOR THE U.S. DEPARTMENT OF THE INTERIOR. BUREAU OF LAND MANAGEMENT,
     WINNE UCCA DISTRICT OFFICE
     By:




        ROCK ClrY U.C


     '°ltCK
     By:�

     CHA IEDOLMAN,E\fif ohiATION� DIRECTOR
     BRCLLC




                                                                                                   AR04507
    Case 1:19-cv-03729-DLF Document 35-13 Filed 07/12/21 Page 217 of 365




                                        Attachment 1

Logistical support assets required by the BLM for management of the Burning Man 2015 Event
to be provided by BRC with delivery to the BLM Incident Command Post (ICP) or specified
location in accordance with specifications and/or statement of work (SOW).

   1) SOW for ICP Facilities/Services:
      a. Rental, placement, and service of modular buildings
      b. Rental and placement of furniture for modular buildings
      c. Rental, placement, and service of temporary power equipment
      d. Rental, placement, and service of portable toilets and hand wash stations (ICP and
         BLM City Substation locations)
      e. Sewer and Potable water service to the BLM and the BLM contractor trailers at BLM
         ICP location.
      f. Rental, placement, and service of lighting equipment
      g. Rental, placement, and service of roll-off trash dumpsters
      h. Construction/assembly of fencing around the BLM ICP

   2) SOW for IT equipment rentals for ICP trailers:
      a. Rental and service of IT equipment for use at ICP

   3) SOW for re-fueling services for BLM vehicles:
      a. On-site (on playa) fuel (gasoline and Diesel) services for all the BLM detail vehicles

   4) SOW for meal services and purchase/delivery/storage of bagged ice/bottled water/bottles
      sports drinks at ICP for BLM detailer's:
      a. On-site (on playa at ICP) meal services for all the BLM & PCSO detailers for Pre­
         Event, Main Event & Post Event (8/18 - 9/5)

   5) SOW for BLM detailer's lodging at Bruno's:
      a. Lodging for BLM & PCSO detailers at Brunos (Hotel rooms, Apartments, Street
         houses, Trailer Park houses, Trailer Park spaces-for BLM/PCSO trailers)

   6) SOW for purchase of 60 AES encryption capable Midland STP-1058-GF-CL VHS
      Portable radios for BLM/PCSO event detailers:
      a.     60 P25 VHF portable (AES Encryption Capable) radios
      b.     120 Rechargeable Batteries
      c.     60 Antennas
      d.     21 Speaker Mies
      e.     29 3 wire Surveillance Kits
      f.      IO 6-station Gang Charger
      g.     20 Single Unit Desktop Chargers
      h.     Shipping to SNDO in Las Vegas




                                                                                         AR04508
    Case 1:19-cv-03729-DLF Document 35-13 Filed 07/12/21 Page 218 of 365




                                       Attachment 2

Logistical support assets required by the BLM in the management of the Burning Man 2015
Event that the BLM will provide to the BLM Incident Command Post (ICP) or specified location
in accordance with specifications and/or statement of work (SOW).

   1)  Gov't Contract: Technical services and support of Computer Aided Dispatch (CAD)
   2)  Gov't Contract: Technical services and support of Internet (Microwave)
   3)  Gov't Contract: Rental and service of Dispatch Consoles for dispatch modular building
   4)  Gov't Contract: Rental and service of Utility Terrain Vehicles (UTVs) for use by the
       BLM
   5) Gov't Contract: Delorme Live Tracking Service
   6) Gov't Contract: Dispatch Personnel and Services
   7) Gov't Contract: Radio Base Station Purchase
   8) IAA: USFS
   9) IAA: USPP
   10) IAA: HHS




                                                                                        AR04509
     Case 1:19-cv-03729-DLF Document 35-13 Filed 07/12/21 Page 219 of 365




CLEMENTINE JOSEPHSON
Regional Solicitor
JANELL M. BOGUE
Assistant Regional Solicitor
U.S. Department of the Interior
Office of the Regional Solicitor
Pacific Southwest Region
2800 Cottage Way, Room E-1712
Sacramento, CA 95825
Telephone:     (916) 978-5690
Facsimile:     (916) 978-5694
janell.b gue@ ol.doi.g

Attorneys for the Bureau of Land Management


                    UNITED STATES DEPARTMENT OF THE INTERIOR
                         OFFICE OF HEARINGS AND APPEALS
                         INTERIOR BOARD OF LAND APPEALS

BLACK ROCK CITY LLC,                            ) IBLA 2016-115
                                                )
                Appellant,                      )
                                                )
       v.                                       ) DECLARATION OF CASSIE SANDBERG
                                                )
BUREAU OF LAND MANAGEMENT,                      )
                                                )
                Respondent.                     )
                                                )
---------------�)


I, Cassie Sandberg, hereby declare as follow:

I have personal knowledge of the matters set forth herein and if called to testify I could and
would testify competently thereto.

l.     I am currently employed as the Bureau of Land Management's (BLM), Office of Law
Enforcement and Security (OLES) , Budget Analyst. I have been employed with the BLM since
May 2001. I have held my current position since December 2012. Before becoming the Budget
Analyst for OLES, I was the Budget Analyst for BLM Utah for 6 years.
2.     My duties include budget and cost management functions for OLES. I provide guidance
and support for budget development, execution and monitoring, program management analysis,
evaluations and studies, and cost management. I devise and recommend the adoption of
procedures and requirements to implement budgetary and financial management processes,




                                                                                             AR04510
    Case 1:19-cv-03729-DLF Document 35-13 Filed 07/12/21 Page 220 of 365




policies, and regulations. I perform budget execution work involving the monitoring of
obligation and the actual expenditures and monitor the use and rate of expenditures of budgeted
funds. I conduct trend and prepare data summaries for inclusion in routine and special reports on
budget execution.
3.     I have approximately l O years of experience in formulation of budgets which include 3
budgets for cost recovery calculations. I have approximately 4 years of experience with the
Burning Man SRP.
4.      I developed the cost recovery estimate for the 2015 Burning Man event, including the
detailed estimate that was attached to the 2015 Decision and Cost Recovery Agreement.
5.       To calculate the cost recovery estimate for the 2015 Burning Man event, I reviewed the
files from the 2014 Burning Man event and consulted with BLM staff who administered that
event and the BLM staff who will be administering the 2015 Burning Man event. In order to
provide a cost estimate for operations, data was collected from market research from potential
third-party contract vendors, and 2014 operational final costs. Labor estimated costs were
calculated by determining the number and type of positions needed for 2015 event. The hourly
rates of the positions (GS pay scale) were projected at a standard pay rate by position type until
personnel selections were finalized. The hours needed by position were also projected based
estimated shift schedules needed to staff the event. The total cost per position was the projected
hourly rate multiplied by the projected hours needed. I totaled the cost recovery estimate by
Direct Costs (operational and labor costs) and then multiplied the direct cost total by the
established Indirect Cost Rate to identify with the Indirect Cost amount.
6.      Labor Costs included only personnel costs for the listed positions and the estimated hours
are event-specific. Additionally, the estimated hours for those positions listed as Agency
Administrators include only the hours those positions will spend on event-specific work and does
not include occasional internal meetings throughout the calendar year.
7.       Other specific tasks were performed by the following positions during the event time
frame: Finance Lead, Contracting Officer, and GIS Specialists. The Finance Lead is tasked with
daily budgetary of the event along with assistance from the Contracting Officer for time keeping,
files, and maintained the incident documents. The Finance Lead, and Contracting Officer
includes only the hours those positions will spend on event-specific work. The GIS specialists
coordinate with the compliance team to document incidents observed by compliance team
members. The reports generated by the GIS specialists are submitted to BRC, which is required
to mitigate the documented environmental and public health and safety issues found on the
playa. The Public Information Officer includes only the hours the position spends on event­
specific work.
8.     The Labor Detail, as listed on the cost recovery estimate, does not include any excluded
administrative or program costs, as directed by BLM policy including Instruction Memorandum
2015-100.
9.      The Operations Detail included the BLM's Direct Costs for costs associated with all non-
labor expenses required for the event. This included any third-party contracts that the BLM
entered into for supplies and services to facilitate the 2015 Burning Man event. These contracts
included: mission support technicians, computer aided dispatch, microwave IP network, satellite




                                                                                            AR04511
    Case 1:19-cv-03729-DLF Document 35-13 Filed 07/12/21 Page 221 of 365




trackers, dispatch consoles, UTVs, 3-wire radio microphones, base station purchase, googles,
and GPS cameras.
I 0.   The Operations Detail, as listed on the cost recovery estimate, does not include any
excluded administrative or program costs, as directed by BLM policy including Instruction
Memorandum 2015-100.
11.     Based upon the direction provided in BLM policy, including Instruction Memorandum
2015-100, I included a 22.9 percent surcharge on the Direct Costs to account for the BLM's
indirect costs incurred in permitting the 2015 Burning Man event.
12.      BLM's Indirect Costs account for administrative and program activities that are done for
the 2015 Burning Man event but cannot be captured as a Direct Cost. Examples of these
activities include: cell phone costs, sending mail/packages, secretarial support to reserve travel
for meetings, portion of the costs of general equipment used each day such as laptops, desktops,
and telephones, and maintenance for vehicles completed by the fleet manager. Another example
includes activities required when invoices are submitted for third party contracts issued by BLM.
The invoices are routed through our National Operational Center payments division for payment.
13.      To calculate the cost recovery close out for the 2015, I collected actual expense data from
the financial system. I pulled raw data reports specific to the Burning Man event by querying the
Work Breakdown Structure (WBS) established only for the 2015 event. Costs included in the
close out reports were only those with the identified WBS. I sorted the expenses into categories
(e.g. labor, contracts, travel, and micro-purchasing). I formatted the raw data reports into user­
friendly documents to be provided to BRC.
14.     My time (Budget Analyst) associated with developing the cost recovery estimate and
calculating the cost recovery close out was not charged to the Burning Man event. The amount
listed under Budget Analyst in the close out was only for the time spent on playa, directly related
to recording the time and costs of the event.
15.     The Contracting Officer's time associated with obligating and close out of the contracts
specific to the Burning Man event was not charged to the Burning Man event. The amount listed
under Contracting Officer in the close out was only for the time spent on playa, directly related
to recording the time of the event and completing supply and material purchasing needed during
the event.
16.    The time charged by the GIS specialists and Public Information Officer in the close out
were only for event specific duties, all of which would not be expended if there was not an event.
17.    In reference to the indirect administrative cost rate, no costs for general administrative
support were charged to the Burning Man event.
18.    As identified in the cost recovery close out, costs for public information, finance, and
GIS, were only specific costs directly associated with the event therefore are not in the category
of "costs that cannot be directly identified" as defined in the indirect cost rate.
19.      The travel per person identified in the cost recovery close out is the direct travel
associated with employees' traveling to and from the Burning Man event, which would not occur
if there was not an event. All expenses included in the cost recovery close out are costs which
can directly be identified and specifically occur because of the Burning Man event. Personnel
transfers; identified as something that may be included in the indirect cost recovery rate, refer to




                                                                                             AR04512
    Case 1:19-cv-03729-DLF Document 35-13 Filed 07/12/21 Page 222 of 365




costs which are related to Permanent Change of Station personnel transfers when an employee
accepts a new position within BLM.
20.     The close out documents included all information that the BLM was required to provide
to BRC in accordance with the BLM Manual 1323 "Cost Recovery for Reimbursable
Projects/Activities.". The close out documents included sufficient information detailing the costs
associated with the cost recovery account. The project log includes a date and description of the
work performed for the amount charged. The project log and other attachments are only required
to detail the charges expensed to the cost recovery account, and not to explain why the BLM
expended the costs.


Dated this 22nd of June 2016.




                                                                                           AR04513
     Case 1:19-cv-03729-DLF Document 35-13 Filed 07/12/21 Page 223 of 365




CLEMENTINE JOSEPHSON
Regional Solicitor
JANELL M. BOGUE
Assistant Regional Solicitor
U.S. Department of the Interior
Office of the Regional Solicitor
Pacific Southwest Region
2800 Cottage Way, Room E-1712
Sacramento, CA 95825
Telephone:       (916) 978-5690
Facsimile:       (916) 978-5694
janell.boguerci'!s J.doi.go

Attorneys for the Bureau of Land Management


                    UNITED STATES DEPARTMENT OF THE INTERIOR
                          OFFICE OF HEARINGS AND APPEALS
                         INTERIOR BOARD OF LAND APPEALS

BLACK ROCK CITY LLC,                            ) IBLA 2016-115
                                                )
                Appellant,                      )
                                                )
       v.                                       ) DECLARATION OF JON YOUNG
                                                )
BUREAU OF LAND MANAGEMENT,                      )
                                                )
                Respondent.                     )
                                                )
________________,)
I, Jon Young, hereby declare as follows:
I have personal knowledge of the matters set forth herein and if called to testify I could and
would testify competently thereto.
    I. I am currently employed as the State Chief Ranger for the Bureau of Land Management's
       (BLM), Office of Law Enforcement and Security (OLES), Region 5 Arizona. I have been
       employed with the BLM in this position since May 2011. Before this position, I was a
       BLM, Law Enforcement Ranger in Arizona and California for 9 years. I have 18 years of
       total law enforcement experience with the United States Department of the Interior.
    2. I have IO years' experience working the Burning Man Event, both in planning the BLM
       operation and executing the operation at the event site. I have served in multiple
       positions, to include Law Enforcement Officer, Law Enforcement Supervisor, Law




                                                                                             AR04514
 Case 1:19-cv-03729-DLF Document 35-13 Filed 07/12/21 Page 224 of 365




    Enforcement Branch Chief and Technical Subject Matter Expert for Communications and
    currently (2016) serving as the Technical Subject Matter Expert for Communications.
3. My duties during the 2015 event as a BLM Technical Subject Matter Expert for
   Communications included being a planning team member with lead responsibilities of the
   development of the event microwave network system; the development of the event
   dispatch trailer and operation; the development of the Computer Aided Dispatch system;
   the coordination of the deployable cellular network; the development of the event
   Incident Command Post (ICP) Compound plan; and the acquisition, development and
   deployment of the 2 way satellite tracking devices for employee safety. As a planning
   team member I also had input on the development of the event Table of Organization; the
   development of the event Cost Recovery Agreement Estimate; and the development of
   the statements of work for specific service acquisitions. During event operations, as the
   BLM Technical Subject Matter Expert for Communications I was field supervisor of the
   BLM's contractors for Computer Aided Dispatch and Microwave Network. In addition, I
   also provided daily oversight for the Dispatch Center and technical operations.
    Computer Aided Di patch
4. BLM entered into a Computer Aided Dispatch (CAD) contract for the 2015 event with
   iNet.
5. iNet provided real time statistical analysis pertaining to type and disposition of events
   involving BLM during the Burning Man event. This information was used to generate
   daily statistical reports which were reviewed by BLM law enforcement command staff to
   analyze statistics, identify trends, and ensure proper allocation of patrol assets throughout
   the patrol sectors in the city. The statistical information was used to generate a final CAD
   report which is used for planning of subsequent Burning Man events.
6. iNet also provided satellite tracking device data, to include accurate utilization and
   display of intersection mapping for each officer in the city. This allowed dispatchers the
   ability to view accurate and real time location of officers and incidents, which allows
   them greater efficiency in dispatching of additional units by sending the nearest available
   units.
7. iNet CAD provided a NCJIS State/NCIC interface which allowed dispatcher to run
   specific criminal justice queries through Nevada to determine wanted and driver's license
   checks, stolen vehicle and vehicle registration check, probation, protection order files,
   sex offender registration, and NCIC wanted files. This real time access to this
   information is vital to providing law enforcement officers timely information they need to
   safely resolve an incident in the field.
8. The CAD displayed all relative information as it pertained to a person or plate that has
   already been assigned to a previous incident in CAD. iNet CAD also provided an
   interface with Department of Interior's Incident Management Analysis and Reporting
   System (IMARS). iNet CAD transferred CAD data from the event record within CAD to
   the IMARS database. As a result, information related to the incident, such as a suspect or
   victim's personal information, vehicle information, and incident location information are
   automatically populated into the IMARS system. This greatly increases efficiencies by




                                                                                         AR04515
Case 1:19-cv-03729-DLF Document 35-13 Filed 07/12/21 Page 225 of 365




    reducing the amount of time spent by the law enforcement officer completing mandatory
    reports within the IMARS application.
9. Statistical data captured within iNet CAD was incorporated within Black Rock City's
   SitStat report, a daily report generated by BRC and used by representatives of the Unified
   Command (BLM, BRC, and Pershing County Sheriffs Office) to review during the daily
   UC meeting held every afternoon during the 2015 event. Law enforcement information
   captured through the CAD, reported on the SitStat, included number of citations,
   warnings, evictions, trespass, arrests, sex assaults, domestic violence, and public assists.
   These categories of information were requested by BRC and provided by way of the iNet
   CAD. After the 2015 event, BRC requested and was provided a summary of the statistical
   information gathered through the iNet CAD system from 2013-2015. The 2014-2015
   statistics were provided in the BLM After Action Report, while a 2013 statistical
   summary was provided to BRC via email on February 23, 2016.
10. The term "CAD data" is broad and is probably better defined as "CAD Reports." The
    CAD database contains large quantities of data, much of which is Criminal Justice
    Information and is labeled as Controlled//Unclassified. All of the records in this database
    are subject to the Privacy Act of 1974, 5 U.S.C. § 552a, which establishes a code of fair
    information practices that governs the collection, maintenance, use, and dissemination of
    information about individuals that is maintained in systems of records by federal
    agencies. As such, BLM cannot share the "CAD data." What BLM can share, and does
    share, are the "CAD Reports" statistical summary of Incident Data, Event Data, number
    of Events, Types of events, all categorized by ranges of dates / times, filters, etc.
11. To my knowledge, for the 2015 Burning Man Event, all shareable CAD Reports were
    shared with BRC. It was always my understanding that CAD Reports and statistical data
    were shared at on playa meetings and through the After Action Review. For the 2016
    Burning Man event BLM and BRC are working on a shared CAD System, for which
    BRC is directly contracting for with iNet Dispatch. This is a clear indication to me that
    BRC values the CAD system.
12. The contract was structured for iNet Dispatch and the CAD system to provide services to
    BLM, rather than to BRC.
   Satellite Tracking and Communication Devices
13. BLM has an established safety practice of using 2 way satellite tracking and
    communication devices (brand name DeLorme) at the Burning Man event. BLM's 2015
    AAR reported that the devices are a great way of tracking employees at the event. BLM
    also has an established safety practice of using the same type of devices nationwide for
    daily government operations. There are several reasons for this safety practice. The
    devices track (near real time) the position of government employees. The devices also
    capture location information and allows for the (near real time) display of the location
    and allow for the capture of this location information into a Computer Aided Dispatch
    (CAD) system. The devices further allow for 2-way Short Message Service (SMS)
    messages to be sent between field users, directly from the device or through a Bluetooth
    pairing connection with most smartphones. Additionally, the devices have an emergency
    activation feature (SOS) which allows for sending an emergency notification/request for
    assistance. The SOS feature is configurable to allow sending this message to a group of




                                                                                        AR04516
     Case 1:19-cv-03729-DLF Document 35-13 Filed 07/12/21 Page 226 of 365




       cell phones and email addresses. The integration with the CAD system allows for a
       Common Operating Picture (COP). The purpose and functionality of these devices is not
       simply limited to tracking. BLM feels these devices and functions are necessary for the
       safety of our personnel.
    14. BRC did not offer to investigate alternative solutions or offer alternative solutions for the
        devices. At no time did BLM dissuade BRC from offering ideas 01· solutions needed by
        the government. In preparation for the 2016 Burning Man Event, BRC has made an offer
        to the government to use BRC's MotoTrbo Radio GPS tracking solution by giving
        goverruuent employees a non-government radio to track them. The offer for GPS
        Tracking through additional technology does not offer equivalent functionality to meet
        BLM requirements, but more importantly, is in direct conflict with existing Departmental
        Policy, Department of the Interior, Departmental Manual 446 DM - Chapter 16 - Law
        Enforcement Radio and Telecommunications Systems, which states in Chapter 16.7 - Use
        of non-government owned communication devices is strictly prohibited for government
        business. This includes two way radios, satellite-based communication devices, smart
        phones, etc. BLM purchased the hardware for this service under cost recovery for the
        Special Recreation Permit. As such, and in concurrence with BRC's request, this
        hardware is only used for the Burning Man event and is stored the remainder of the year.

Dated this 20 of June 2016.

                                                             Jon Young




                                                                                              AR04517
           Case 1:19-cv-03729-DLF Document 35-13 Filed 07/12/21 Page 227 of 365




                                      CERTIFICATE OF SERVICE
 2   Re:    Black Rock City LLC v. Bureau of Land Management; IBLA 2016-115
 3          I, the undersigned, declare that:
 4          I am a citizen, of the United States, over the age of eighteen, and not a part of this
 5   litigation. On June 27, I served the
 6                         BLM ANSWER TO STATEMENT OF REASONS
 7   by placing a true copy enclosed in a sealed envelope via U.S. Postal Service certified mail and
 8   electronic transmission (email) at Sacramento, California, addressed as follows:
 9                         United States Department of Interior
                           Office of Hearings and Appeals
Io                         Interior Board of Land Appeals
                           801 N. Quincy St., Suite 300
II                         Arlington, VA 22203
                           Phone: 703-235-3750
12                         Email Address: ibla@oha.doi.gov
13                         Elizabeth B. Stallard, Esq.
                           Downey Brand LLP
14                         100 West Libe1ty Suite 900
                           Reno, NV 89501-1958
15                         Phone: 775-329-5900
                           Email Address: estallard@downeybrand.com
16

17          I declare under penalty of perjury that the foregoing is true and correct. Executed on the
18   27th day of June, at Sacramento, California.
19

20                                                                                   ...
21
                                                    1 e Hines
22                                                  Administrative Assistant
23

24

25

26

27

28




                                                                                                 AR04518
  Case 1:19-cv-03729-DLF Document 35-13 Filed 07/12/21 Page 228 of 365
                                 2017
                          Black Rock City LLC
                          BURNING MAN AFTER ACTION REPORT
__________________________________________________________________________




                               Black Rock City LLC

               BURNING MAN 2017
                            After Action Report (AAR)




                                Copyright Black Rock City LLC
Confidential Commercial/Financial Information for Permit Acquisition Use Only | Not for Distribution
     Outside of BLM | FOIA Exemption No. 4; 5 U.S.C. § 552(b)(4) and 43 CFR § 2.23(a)(1)
                                                                                      AR01362
                                             1
     Case 1:19-cv-03729-DLF Document 35-13 Filed 07/12/21 Page 229 of 365
                                    2017
                             Black Rock City LLC
                            BURNING MAN AFTER ACTION REPORT
 __________________________________________________________________________
with Pershing County that covers all law enforcement services from PCSO. BRC strongly
objects to BLM requirements for additional PCSO personnel through our cost recovery with
BLM.

Burning Man is the largest SRP on BLM administered lands. BRC appreciates our long
partnership with BLM and our shared values of environmental stewardship and education. The
Burning Man event draws thousands of people from across the country and around the world to
the remote Black Rock Desert and to the state of Nevada each year, many of whom are visiting
for the first time. Their impressions of public lands and the BLM are shaped through their
experience on the playa. The event also draws positive worldwide attention and media
coverage, showcasing art, culture, and environment in the American west. We take our
responsibilities seriously and value our event’s history in Northern Nevada. We look forward to
many more years in Nevada and the Black Rock Desert, working closely with BLM and Pershing
County, and all of our cooperating agencies.




                                  Copyright Black Rock City LLC
  Confidential Commercial/Financial Information for Permit Acquisition Use Only | Not for Distribution
       Outside of BLM | FOIA Exemption No. 4; 5 U.S.C. § 552(b)(4) and 43 CFR § 2.23(a)(1)
                                                                                        AR01367
                                               6
              Case 1:19-cv-03729-DLF Document 35-13 Filed 07/12/21 Page 230 of 365

Form 1221-2
(June 1969)


                                     UNITED STATES
                               DEPARTMENT OF THE INTERIOR
                                                                         Release
                               BUREAU OF LAND MANAGEMENT
                                                                         1-1488
                                                                         Date
                                   MANUAL TRANSMITTAL SHEET
                                                                         4/23/87
 Subject
                   1323 - COST RECOVERY FOR REIMBURSABLE PROJECTS/ACTIVITIES


              1.   Explanation of Materials Transmitted: This release transmits the
                   policy and procedures governing charges to the non-Federal sector
                   for Bureau services. It incorporates recent changes in policy
                   and procedures as the result of court decisions in the area of
                   cost recovery. Also, this release outlines procedures for
                   determining cost recovery categories for Mineral Leasing Act and
                   Federal Land Policy and Management Act right-of-way applications,
                   procedures for collecting and depositing right-of-way processing
                   and monitoring fees and procedures for identifying and collecting
                   processing costs incurred on hydropower applications referred
                   from the Federal Energy Regulatory Commission (FERC).

              2.   Reports Requirea:     None.

              3.   Materials Superseded: The Manual pages superseded by this release
                   are listed under "REMOVE" below. No other directives are
                   superseded.

              4.   Filing Instructions:     File as directed below.


                         REMOVE:                                  INSERT:

                         All of 1323     (Rel. 1-1406)            1323

                         (Total:     17 Sheets)                   (Total:       32 Sheets)




                                                                          ant   f!:::l
                                                                         ement Servides




                                                                                         AR07783
  Case 1:19-cv-03729-DLF Document 35-13 Filed 07/12/21 Page 231 of 365
                                                                            TC-1

                1323 - COST RECOVERY FOR REIMBURSABLE PROJECTS/ACTIVITIES


                                   Table of Contents

 • 01    Purpose
 .02     Objectives
 • 03    Authority
 .04     Responsibility
 .05     References
 .06     Policy
 .07     Files and Records Maintenance

 .1      Cost Reimbursement for Rights-of-Way (ROW's) and Temporary Use Permits
          (TUP's)
        .11 RCM Grants
            A. MLA Grants
            B. FLPMA Grants
            c. Hydropower Applications
        .12 Temporary Use Permits (TUP's) Issued Incident to ROW's
            A. Applicability
            B. TUP's Related to ROW's in Minor Categories
            c. TUP's Related to ROW's in Major Categories
        .13 Exclusions from Cost Reimbursement Procedures
        .14 Cost Recovery Categories
            A. Minor Categories
            B. Major Categories
            C. BLM Costs Associated with Federal Energy Regulatory Commission (FERC)
                Applications
        .15 Cost Reimbursement for Application Processing
            A. Nonrefundable Fees
            B. Determination of Category
            c. Each Category Determination Must be Documented
            D. Nonrefundable Application Processing Fee Payments
            E. Payments for MLA Major Category (VI) Applications
            F.  Payments for FLPMA Major (V) Applications
            G. Cost Adjustments for FLPMA S304(b) Factors- FLPMA Applications
            H. Actions Pending Decision on Appeal
        .16 Cost Reimbursement for Grant/TUP Monitoring
            A. Minor Categories
            B. Major Categories
        .17 Advance Payment Requirement for Major Category Grants
            A. Overpayments
            B. Underpayments
            C. Reestimates




                                                                            Rel. 1-1488
BLM MANUAL                                                                      4/23/87
Supersedes Rei. l-1406
                                                                        AR07784
   Case 1:19-cv-03729-DLF Document 35-13 Filed 07/12/21 Page 232 of 365
 TC-2

                   1323 - COST RECOVERY FOR REIMBURSABLE PROJECTS/ACTIVITIES


      .18      Accounting Procedures
          A.     Collections - Accounting for Nonrefundable Fees and Other Payments
          B.     BLM Costs - Accounting for Processing and Monitoring Costs
          C.     Project Code Assignments
          D.     Internal Cost and Payment Reports for Major Category Projects
          E.     Internal Control of Costs Charged to ROW Projects
          F.     Multiple Applications
         ·G.     Joint Applications
          H.    Other Applications
          I.     Rejection, Withdrawal, or Relinquishment
          J.     Assignments

 .2    All Other ROW's       (Reserved)

 .3    Other Land Actions       (Reserved)

 .4    Cadastral Survey       (Reserved)

 Glossary of 'l'erms

 Illustrations
 1. Right-of-Way Cost Recovery Category and Fee Determination Record
 2. Financial Plan
 3. Cost Reimbursement Plan
 4. Major Category Decision
 5. Major Category MOU
 6. Reimbursable Project Log
 7. Major Category Project Number Establishment
 8. Major Category Account Activation

 Appendices
 1. Billing and Collection Procedures for Rights-of-Way Grants and
    Temporary Use Permits
 2. The Project Manager, A Key to Uniformity and Consistency




                                                                          Rel. 1-1488
BLM MANUAL                                                                    4/23/87
Supersedes Rei. 1 - 14 0 6
                                                                           AR07785
   Case 1:19-cv-03729-DLF Document 35-13 Filed 07/12/21 Page 233 of 365 .01

                  1323 - COST RECOVERY FOR REIHBURSABLE PROJECTS/ACTIVITIES



 .01 Purpose. This Manual Section establishes policy and procedures
 governing charges to the non-Federal sector for Bureau of Land Management
 (Bureau) services •

 • 02 Objectives. The objective of the cost recovery program is to
 recover the costs ot servLces to the non-Federal sector for Bureau
 servLces in a manner that:

     A.   Complies with legislative authority for cost recovery.

    B. Retlects Departmental cost recovery policy as stated in the
 Departmental Manual, Part 346.

    C. Relies on acceptable cost accounting practices tor identLtying and
 compiling recoverable costs.

    ~.  Promotes consistency in the application of cost identification
 techniques, accounting procedures, and reporting requirements.

    E. UtLlizes an etfective system ot internal controls to assure that
 all allowable costs are recovered and that costs charged are proper and
 correctly recorded tor those cost recoverable activities which are
 identified by a proJeCt number •

 • 03 Auth£E ity. The laws and regulations a'uthor izing recovery ot costs
 for processing and monitoring reimbursable projects are:

    A. The Federal Land Policy and Management Act of 1~76 ( FLPMA),
 (43 U.S.C. 1701 et seq.) for right-ot-way application processing and
 grant monitoring (Section 1764 (g)) and for service charges, reimbursement
 payments, and excess payments with respect to applications and documents
 relating to the public lands (Section 1734).

    B. 1he Mineral Leasing Act of 1920 (MLA), (41 Stat. 44~, as amended,
 30 U.S.C. 1&~) for oil and gas pipeline right-ot-way application
 process1ng and grant monitorLng.

     C.   The Copy Fee Statute (43 U.S.C. 1460), for sale of document copies.

    D. Title V of the Independent Otfices Appropriations Act of 1952
 (lOAA), (31 U.S.C. 483a) is a government-wLde authority that permits cost
 recovery tor servLces to the non-Federal sector. The IOAA may be used Ln
 the absence ot other specitLc authority. However, the IOAA must be
 implemented through rulemaking.




                                                                         Rel. 1-1488
BLM MANUAL                                                                   4/23/87
Supersedes Rel.      l-1406

                                                                              AR07786
.03ECase 1:19-cv-03729-DLF Document 35-13 Filed 07/12/21 Page 234 of 365

                    1323 - COST RECOVERY FOR REIMBURSABLE PROJECTS/ACTIVITIES



     E. 43 CFR 2808 and 2883.1-1 provides procedures for cost recovery for
  rights-of-way.

         F.     Departmental Manual, Part 346.

     G. Federal Power Act ot 1920 as amended, Part 1 (16 U.S.C. 792),
  for reimbursing the United States for the cost of administration.

     H. 18 CFR 4.41 identities the data which must be provided to a
  hydropower project applicant by a Federal land management agency when the
  project is proposed on Federal lands administered by that agency .

  • 04        Responsibility.

     A. Director and Deputy Director (Associate), acting under broad
  Departmental guidance, are responsible tor overall compliance wi~h
  statutory authorities and Departmental policies governing cost recovery.

     B. The Assistant Director for Management Services and the Assistant
  Director for Lands and Renewable Resources exercise leadership, direction,
  and authority from a bureauwide perspective for the management of this
  program. In this capacity they provide Bureauwide policy, program
  direction, leadership, and line management for the cost recovery program.

     C. The Chief, Division of Finance, has staff responsibility tor
  developing, implementing, and monitoring the financial procedures for
  cost recovery on ROW's and other types ot reimbursable projects.

     D. Other Washington Office Division Chiefs have staff responsibility
  for developing, implementing, and monitoring the operational aspects of
  their programs as they relate to cost recovery.

         E.
         The Service Center Director, State Directors, and BLM
 Qi~~or-BIFC,     are responsible for administering the cost recovery
  program and recommending changes in the regulations or procedures to
  improve its overall effectiveness in their respective areas ot
  jurisdiction.




 BLM MANUAL
                                                                           Rel. 1-1488
 Supersedes Rel.       l-1406                                                   4/23/87

                                                                            AR07787
  Case 1:19-cv-03729-DLF Document 35-13 Filed 07/12/21 Page 235 of 365
                                                                                  .05

               1323 - COST RECOVERY FOR REIMBURSABLE PROJECTS/ACTIVITIES


 .05    References.      (See Bureau Manual Sections 1341, 2801, and 2805.)

 • 06   Policy.

    A. Applicants for or holders of ROW grants and TUP's issued incident
 thereto, or participants in other types of reimbursable projects, who
 are identifiable recipients of services beyond those which accrue to the
 public at large, will reimburse the Government for direct and indirect
 costs involved in processing applications. These reimbursements will
 also include the costs of monitoring the construction, operation,
 maintenance, and termination phases of a grant or project, including
 rehabilitation of the land involved. These reimbursements may be
 accomplished through payment of nonrefundable application processing and
 grant monitoring fees and, in addition, payment for actual costs under
 the MLA or reasonable costs under FLPMA as .recorded in the BLM accounting
 system for projects which are assigned project codes.

    B. Cost recovery is initiated at the time an application on an
 approved form is accepted by the Bureau Authorized Officer (AO) or a
 hydropower application is referred from FERC. A letter of intent is not
 an approved application form.

    C. All Bureau personnel have a responsibility to the public and the
 Bureau's right-of-way program not to initiate any formal case processing
 work until the applicant's cost recovery obligations have been met.
 Therefore, no work on an application except preapplication conferences
 shall begin until the appropriate application processing fee is submitted
 by the prospective applicant. For major projects an estimate of the total
 processing and monitoring cost must be coordinated with the applicant
 and a decision issued clearly identifying the expected work and costs
 involved. For these rights-of-way, the required fee must have been
 submitted, a project number assigned, and the initial payment received.
 For additional guidance on cost recovery, review 43 CFR 2808 and
 43 CFR 2883 •

 • 07 Files and Records Maintenance. Establish and maintain case files in
 accordance with BLM Manual Section 1274. Cost recovery data is to be
 included in case files established for cost recoverable projects. See
 BLM Manual Section 1271 for case files disposition.




                                                                          .   '

                                                                              Rel. 1-1488
BLM MANUAL                                                                        4/23/87
Supersedes Rei. l-1406
                                                                          AR07788
  Case 1:19-cv-03729-DLF Document 35-13 Filed 07/12/21 Page 236 of 365
                                                                                    .1


                  1323 - COST RECOVERY FOR REIMBURSABLE PROJECTS/ACTIVITIES


 .1 Cost Reimbursement for Rights-of-Way Grants (ROW's) and Temporary Use
 Permits (TOP's) •

      • 11   ROW Grants.

       A. MLA Grants. Title I and Title II of the Mineral Leasing Act of
 1920 (MLA), as amended, (30 u.s.c. 185) are the authorities for granting
 and renewing ROW's through Federal lands for oil and gas pipelines.
 Section 28(1) of the Act requires reimbursement to the United States for
 administrative and other costs incurred in processing applications and
 monitoring the construction, operation, maintenance, and termination of
 oil and gas pipelines and related facilities. The regulations covering
 reimbursement for direct and indirect costs incurred in processing and
 monitoring ROW's issued under MLA are in 43 CFR 2883. The regulations
 which apply to appeals of authorized officer decisions are in
 43 CFR 2884.l(b).

       B. FLPMA Grants. Section 304(b) of the Federal Land Policy and
 Management Act of 1976 (FLPMA) is the authority to require a deposit of
 any payments intended to reimburse the United States for reasonable costs
 with respect to the processing of applications and other activities
 relating to such applications or grants. Section 304(b) states:

     "The moneys received for reasonable costs under this subsection shall
     be deposited with the Treasury in a special account and are hereby
     authorized to be appropriated and made available until expended. As
     used in this section 'reasonable costs' include, but are not limited
     to the costs of special studies; environmental impact statements;
     monitoring construction, operation, maintenance, and termination of
     any authorized facility; or other special activities. In determining
     whether costs are reasonable under this section, the Secretary may
     take into consideration actual costs (exclusive of management
     overhead), the monetary value of the rights or privileges sought by
     the applicant, the efficiency to the government processing involved,
     that portion of the cost incurred for the benefit of the general public
     interest rather than for the exclusive benefit of the applicant, the
     public service provided, and other factors relevant to determining the
     reasonableness of the costs."

 Section 504(g) further states:

      "The Secretary concerned may, by regulation or prior to promulgation
      of such regulations, as a condition of a right-of-way, require an
      applicant for, or holder of a right-of-way to reimburse the
      United States for all reasonable administrative and other costs
      incurred in processing an application for such right-of-way and in
      inspection and monitoring of construction, operation, and termination
      of the facility pursuant to such right-of-way."

 The regulations which apply to appeals of Authorized Officer decisions are
 in 43 CFR 2804.l(b) and 43 CFR 2808.6.

                                                                          Rel. 1-1488
BLM MANUAL                                                                    4/23/87
Supersedes Rei.   1-1406
                                                                          AR07789
   Case 1:19-cv-03729-DLF Document 35-13 Filed 07/12/21 Page 237 of 365
 .llc

                   1323 - COST RECOVERY FOR REIMBURSABLE PROJECTS/ACTIVITIES


       c. Hydropower Applications. Part I of the Federal Power Act of
 1920, as amended, (16 U.S.C. 792) contains the authority for the Federal
 Energy Regulatory Commission (FERC) to recover the cost of administration
 of hydropo~er applications for the purpose of reimbursing the
 United States. Work performed by the Bureau in responding to application
 requests referred from FERC are considered to be part of the recoverable
 cost of administration. The data required by FERC from the hydropower
 applicant in order to process an application is identified in 18 CFR 4.41.
 The applicant is required to consult with the land managing agency having
 jurisdiction to develop the required data. Costs incurred by the agency
 in providing this data, record notation costs, and land classification
 costs are recoverable by FERC •

     • 12        Temporary Use Permits (TUP's) Issued Incident to ROW's.

            A.    ~icability.
                           TUP's are subject to the same regulations
 govern~ng cost reimbursement as those for ROW grants. TUP's include, but
 are not limited to, temporary access, storage areas, construction camps,
 soil disposal areas, temporary communication sites, etc.

            b.     TUP's Related to ROW's in Minor Categories.

          1. when submitted as part of the ROW application the 1UP's are
 combined with the ROW application for category determination.
 Nonrefundable application fees are applicable to the combined application
 (ROW and TUP) •

          2. TDP applications submitted separately from ROw applications
 are treated as separate cases for category determination.

       C. 1UF's Related to ROW's in Major Categories. TUP applications
 related to major category ROW applications are treated as part of the ROW
 ap~lication for category determination and cost recovery purposes.
 Recovery of actual processing/monitoring costs (MLA) and reasonable
 processing/monitoring costs (FLPMA) apply to the TUP as well as the ROW •

     . 13 Exclusions from Cost Reimbursement Procedures. Cost
 reimbursement procedures detailed in this Manual Section do not apply to
 (1) cost share roads on reciprocal right-of-way agreements, (2) Federal
 agencies (ELP!>JA only), and (3) State and local governmental entities or
 agencies or instrumentalities thereof (both FLPMA and MLA) where public
 lands shall be used for governmental purposes, and such lands and
 resources shall continue to serve the general public. The only exception
 is for ROW grants or TUP's issued to State or local governments or
 agencies or a municipal utility or cooperative whose principal source of
 revenue is derived from charges levied on customers for services rendered
 that are similar to services rendered by a profitmaking corporation or
 business enterprise (43 CFR 280b for FLPMA grants and 2883.1-1 for MLA
 grants). Adjustments and/or waivers for FLPMA applications are
 identif~ed in .lSG below.


                                                                           Rel. 1-1488
BLM MANUAL
                                                                               4/23/87
Supersedes Rel.      1-14 06
                                                                            AR07790
  Case 1:19-cv-03729-DLF Document 35-13 Filed 07/12/21 Page 238 of 365
                                                                                    .14

              1323 - COST RECOVERY FOR REIMBURSABLE PROJECTS/ACTIVITIES



    .14 Cost Recovery Categories. The cost reimbursement prov1s1ons of
43 CFR 2808.3-1 and 2883.1-1, as amended, establish a cost recovery fee
schedule with six ROw cost reimbursement categories for MLA and five
categories for FLPMA applications. Each category reflects a
progressively more complex level of application processing and
monitoring. The minor categories require the advance payment of a
nonrefundable application processing fee. The fee for each category 1s
based on the average cost of processing typical cases covered by the
category. Applications in the major MLA category requires the advance
payment of a $5,000 nonrefundable application processing fee plus
periodic advance payments of processing costs that exceed the
nonrefundable fee. The FLPMA major category applications require payment
of reasonable processing and monitoring costs as determined in accordance
with .15F and .lSG below. Periodic advance payments are required
quarterly. Interim billings are required for both MLA and FLPMA when
anticipated processing costs for the quarter are expected to exceed the
quarterly payment. See .158 below for determination of c~tegory. The
following is the definition of cost recovery categories.

       A. Minor Categories. The minor categories require the advance
 payment of a nonrefundable application processing fee. The fee for each
 category is based on the estimated average cost of processing typical
 cases covered by the category. Minor categories are defined in the
 Glossary of Terms and as follows:

             1.    Category l.

                  a.     Applications which commonly quality for this category are
 for:

                        (1)     An 'additional use of an existing ROw.

                        (2)     Minor projects over or under areas already disturbed.

             b.  Data necessary to comply with NEPA and required by the
 authorized officer to make a decision are available in the office or is
 furnished by the applicant or the proposal qualities for a NEPA
 categorical exclusion as per Bureau or Departmental policy.

             c. A field examination 1s not required. No adjustment
 to the Category I level is made, if on occasion an examination is made,
 as long as the other distinguishing features of Category I still apply.
 A team concept is not used.

             2.    Category 11.

                  a.     Applications which commonly quality for this category are
 for:

                        (l)     Public lands upon which heavy ROw demands exist.

                                                                              Rel. 1-1488
BLM MANUAL
Supersedes Rel.        1-1406                                                     4/23/87
                                                                               AR07791
  Case 1:19-cv-03729-DLF Document 35-13 Filed 07/12/21 Page 239 of 365
.14A2a(2)

              1323 - COST RECOVERY FOR REIMBURSABLE PROJECTS/ACTIVITIES



                 (2) Oil and natural gas field development where generally
  the application is for a ROW to serve an existing lease area.

                 (3) A significant amount of environmental and inventory
  work has been completed in the past as a result of development. A team
  concept is not used.

              b. Data necessary to comply with NEPA and required by the
  authorized officer to make a decision are available in the office or is
  furnished by the applicant.

              c. One field examination is required to verity existing
  data. The examination is normally no longer than 1 day in duration and
  is made by one individual. Only rarely will representatives of two or
  more disciplines be present. A team concept is not used.

              3.   Category Ill.

              a. Applications which commonly qualify for this category are
  tor ROW's on public lands upon which no new concentrations of ROW demands
  are expected (i.e., new gas or oil field).

              b. Data necessary to comply with NEPA and required by the
  authorized otticer to make a decisLon are available in the office or are
  furnished by the applicant.

              c. T~o field examinations are required to verify e~isting
  data. Each field trip is usually no longer than 1 day in duration and LS
  made by no more than two specialists. An examination is conducted to:

                 (1) Familiarize the specialist(s) with the specific
  conditions of the area under application prior to preparation of the NEPA
  compliance and decision document.

                     (2)    Ensure that no unusual or unique resource conditions
  are present.

              4.   Category IV.

              a. Applications which commonly qualify for this category are
  for ROW's which require the gathering of a limited amount of original
  data to comply with NEPA.

              b. NEPA compliance requirements exceed Category Ill in that
  one or more (but not more than two) specific resources (e.g., Threatened
  and Bndangered (T&B) species, cultural resources, fisheries or wildlite
  habitats, etc.) requLre impact evaluation. In contrast to Category V,
  the majority of the impact evaluation is developed from previously
  compiled data.


                                                                          Rel. 1-1488
 BLM MANUAL                                                                   4/23/87
 Supersedes Rel.   1-1406
                                                                           AR07792
Case 1:19-cv-03729-DLF Document 35-13 Filed 07/12/21 Page 240 of 365
                                                                              .14A4c


                  1323 - COST RECOVERY FOR REIMBURSABLE PROJECTS/ACTIVITIES



             c. Field examination requirements differ from Category III
 since two or three trips may be required to process the ROW application.
 Two or more disciplines may participate.

             5.     Category V (MLA only).

             a. Applicauons which commonly qualify for this category are
 those ROW's tor which NEPA compliance and the decisionmaking process
 requires gathering ot a substantial amount ot original data and the
 assessment ot this data requires formation of an interdisciplinary team.

             b. A field examination normally requires three or more trips
 to process the application. Only rarely will more than three trips be
 necessary.

       B. MaJor Categories. Applications in the major MLA category (VI)
 require the advance payment of a $5,000 nonrefundable application
 processing tee plus the periodic advance payments ot processing costs
 that exceed the nonrefundable tee.  Applications in the major FLPMA
 category (V) require payments of reasonable processing and monitoring
 costs as per a cost decision in accordance with .15F4 below. Periodic
 advance payments are required quarterly.  Interim billin~s are required
 for both MLA and FLPMA when anticipated processing costs for the quarter
 are expected to exceed the quarterly payment. See .158 below for guidance
 in determination of categories. The following is the definition of the
 maJor cost recovery categories.

             l.     Category   V (FLPMA Only).

             a.  Applications which commonly qualify for this category are
 those ROw's tor which NEPA compliance and the decisionmaking process
 requires gathering a substantial amount of original dJta and the
 assessment of this data requires formation of an interdisciplinary team.

             b. 1he field examination normally requires three or more
 trips to process the application.

             c. A standard nonrefundable application processing fee does
 not apply (see .14 above).




             a. This applies to all ROW applications for which the
 processing requirements will exceed $5,000. A standard nonrefundable
 $5,000 application processing fee is required.

             b. NEPA compliance requiring the preparation of an EIS
 automatically places the ROw application in Category VI. Major EA's that
 require·more work than those in Category V may also place the ROw
 application in this category.

                                                                         Rel. 1-1488
BLM MANUAL                                                                    4/23/87
Supersedes Rel.     l-1406
                                                                         AR07793
    Case 1:19-cv-03729-DLF Document 35-13 Filed 07/12/21 Page 241 of 365
 .14B2c


                      1323 - COST RECOVERY FOR REIMBURSABLE PROJECTS/ACTIVITIES


              c. The number of field examinations is not a factor in
  determining if the application will be placed in Category VI.

         C. BLM Costs Associated with Federal Energy Regulatory Commission
   (FERC) Applications.

           1. Processing and evaluation costs, recordation costs, and land
  classification costs for response to applicants requesting hydropower
  exemption, preliminary permits, or licenses from FERC are to be recorded
  in accordance with the project numbering system in .18C below. Record
  all costs for records notation in subactivity 4212, land classification
  associated with FERC hydropower projects in subactivity 4220, and
  environmental input as per 18 CFR 4.41 in subactivity 4211.

           2. Copies of Bureau cost records as recorded in the Financial
  Management System (FMS) are to be forwarded to FERC by the Headquarters
  Office so that such costs may be recovered by FERC from the hydropower
  licensees. The recovered expenses are then deposited in the Treasury.
  The Bureau's costs for providing these services are funded through the
  normal appropriations process •

       • 15        Cost Reimbursement for Application Processing.

              A.     Nonrefundable Fees.

           1. Cost reimbursement for the minor categories is limited
  to the payment of a fixed nonrefundable fee established for each
  category. The following nonrefundable application processing fee
  schedule has been developed for the minor categories of ROW applications.

                                   APPLICATION PROCESSING FEE SCHEDULE
                                            (MINOR CATEGORIES~

              MLA                                                     FLPMA

       Category             Nonrefundable Fee              Category       Nonrefundable Fee
               I                 $ 125                        I                   $125
               II                  275                        II                   300
               III                 350                        III                  550
               IV                  600                        IV                   925
               v                 1,000




                                                                                    Rel. 1-1488
BLM MANUAL                                                                              4/23/87
Supersedes Rei.      1-   14 0 6
                                                                                        AR07794
 Case 1:19-cv-03729-DLF Document 35-13 Filed 07/12/21 Page 242 of 365
                                                                                 .15A2

                  1323 - COST RECOVERY FOR REIMBURSABLE PROJECTS/ACTIVITIES


          2. Cost reimbursement for the major category MLA applications
 consists of a fixed nonrefundable fee and any amounts necessary to
 reimburse the Bureau for total actual processing costs including indirect
 costs.  Reimbursement for FLPMA applications will be determined in
 accordance with .15F below.  For MLA major category applications the
 nonrefundable fee shall be $5,000. The $5,000 nonrefundable application
 fee is to be identified as a credit and included in the estimate for the
 first advance payment. An additional amount as determined by the
 authorized officer may be required to cover processing costs prior to
 receipt of the first payment from the appl.icant under the periodic
 billing procedure. Unused advance payments are refundable, or if the
 applicant requests in writing, may be applied to the right-of-way or
 permit rental.  The following nonrefundable fee schedule has been
 developed for major categories:

                         APPLICATION PROCESSING FEE SCHEDULE
                                  (l>'iAJOR CATEGORIES)

         MLA                                                FLPr.-J.A

       Category     Nonrefundable Fee            Category          Nonrefundable Fee
           VI         $ 5,000                        v                   1/

        B.  Determination of Category. The authorized officer determines
  the appropriate category and nonrefundable fee upon receipt of, but prior
  to processing, the application. To determine the appropriate category
  for a proposed project, estimate travel expenditures by assuming that the
  travel would be accomplished economically and efficiently. Use only the
  number of employees actually needed and only the number of vehicles
  needed to transport them in the course of the field examination.  A trip
  is considered to be one round trip (do not include trips for monitoring)
  to one right-ot-way location using a vehicle of the type normally
  available at a DLM Field Office.  This is generally a three to
  six-passenger vehicle carrying from one to six persons. When several
  separate ROW locations are visited in a trip each ROW location visited is
  considered a trip for category determination purposes. The authorized
  officer may change a category determination to a major category at any
  time it is determined that preparation of an EIS is required. No other
  category determination changes are permitted.




  l/    Major(category V) FLPMA applications do not require a nonrefundable
  ai~Plication pr·ocessing fee. Reasonable processing and monitoring costs
  as required are recoverable.   Unused advance payments are refundable, or
  if the applicant requests in writing, may be applied to the right-of-way
  or permit rentals.




                                                                              Rel. l-1488
BLM MANUAL                                                                       4/23/87
Supersedes Rei. 1-1406
                                                                              AR07795
.lSC Case 1:19-cv-03729-DLF Document 35-13 Filed 07/12/21 Page 243 of 365

                  1323 - COST RECOVERY FOR REIMBURSABLE PROJECTS/ACTIVITIES


       c. Each Category Determination Must be Documented. A copy of the
 completed decision document, ROW Cost Recovery Category and Fee
 Determination Record, Form 1323-2, a brief and simple statement
 identifying the application and category is given to the applicant before
 final acceptance or processing ot the application. (See Illustration
 1.) A category determination is a final decision for purposes of appeal
 under part 4 of 43 CFR. In those cases where the authorized officer has
 been dealing with an applicant's agent, the Form 1323-2 and instructions
 for appealing the authorized officer's decision should be sent by
 certified mail to the applicant.

       D. Nonrefundable Application Processing Fee Payments. The
 estimated nonrefundable application processing fee must be paid before
 application acceptance or the commencement of any other application
 processing procedure, except preapplication conferences.

          1. If the fee submitted is less than the amount determined by a
 category decision, issue the category decision and require additional
 payment before processing the application. Normally the estimated
 category established during preapplication conferences will not change.
 However, the estimated category may change if the project was
 inadequately described or misrepresented (see 2801.31B).

          2. It the tee submitted exceeds the fee determined by a
 category decision, accept the application. Initiate a refund of the
 ov~rpayment tor minor categories.  Overpayments may be applied to the
 required grant monitoring fee or rental if requested by the applicant in
 writing. Overpayments tor major application processing likew1se may be
 applied towards the payment of rentals and/or monitoring.

          3. lt the applicant successfully appeals a category decision,
 initiate a refund of the overpayment. All or part of the overpayment may
 be applied to the required grant monitoring fee or rental if requested in
 writing by the applicant.

       E. Pa~ments for MLA Major Category (VI) Applications. Category VI
 applications require the reimbursement of all actual Bureau processing
 and monitoring costs. When an application is filed along with the
 nonrefundable application processing fee, the authorized officer
 completes the following:

             1.     Completes a preliminary seeping of the issues involved, (see
 2801. 22B).

         2. Com~letes a preparation (work) plan; including monitoring,
 (see 280l.nG).

          3. Develops a preliminary financial plan and cost reimbursement
 plan (Illustrations 2 and 3) estimating the actual costs to be incurred
 by the United States in the processing of the applicat1on and monitoring
 of the grant.

BLM MANUAL
                                                                          Re1. 1-1488
Supersedes Rel.    1-1406                                                     4/23/87

                                                                              AR07796
   Case 1:19-cv-03729-DLF Document 35-13 Filed 07/12/21 Page 244 of 365
                                                                                  ~15E4


                  1323 - COST RECOVERY FOR REIMBURSABLE PROJECTS/ACTIVITIES


           4. The authorized officer· then requires the applicant to make
  periodic payments in advance of such costs being incurred by the Bureau.
  The nonrefundable fee payment is credited toward the applicant's cost
  reimbursement obligation.  If excess funds remain after completion of all
  application and monitoring activities, these can be refunded upon Bureau
  initiation or receipt of a written request by the holder. Additional
  cost recovery fees may be requested at the time of project termination.

           F.   Payments for FLPMA Major Category (V) Applications.

             1. Major Category (V) applications under FLPMA require the
   reimbursement of reasonable Bureau processing and monitoring costs. Upon
   a deterntination that an application falls under Category V:

                   a.     The authorized officer:

                  (1)  Shall complete a preliminary seeping of the issues
   involved (see 2801.22B).

                  (2)  Shall complete a preparation (work) plan:      including
   monitoring (see 2801.22B).

                   (3) Shall develop a preliminary financial plan and cost
   reimbursement plan (see Illustrations 2 and 3) estimating the actual
   costs to be incurred by the United States in the processing of the
   application and monitoring the grant.

                    (4)   Shall encourage the applicant to do all or part of
   any special study or analysis required to complete a plan of development
   (see H-2801-1) or needed in connection with the processing of the
   application to standarGs established by the authorized officer.
    (Note: The cost of studies or analysis paid for by the applicant are not
   considered part of actual costs for the purpoie of calculating reasonable
   FLPr>JA cost recovery.   'I'he Bureau regards such costs as voluntary
   expenditures by applicants tor their convenience generally to expedite
   application processing.)

                  (5)  Shall discuss with the applicant cost reimbursement
   alternatives, potential aelays in processing the application, and the
   availability of current BLM funds to do required work.

                  (6)  May require the applicant to submit a construction
   cost estimate for the entire project which also identifies those costs to
   construct the proposed facilities on public lands for which a
   right-of-way grant ana/or temporary use permit is sought.  (Note: No
   such information is required when an applicant files a waiver in
   accordance with paragraph .l5Flb(2) below.)

               b.  The applicant shall choose one of the following cost
   reimbursement alternatives:


                                                                        Rel. 1-1488
BLM MANUAL                                                                  4/23/87
Supersedes Rei. 1-14 06
                                                                          AR07797
    Case
.15Flb(l)   1:19-cv-03729-DLF Document 35-13 Filed 07/12/21 Page 245 of 365

                   1323 - COST RECOVERY FOR REIMBURSABLE PROJECTS/ACTIVITIES



                (1) Seek a reduction or waiver of cost reimbursement
 under section 304(b) of the FLPMA. Under this alternative, the applicant
 shall submit a written analysis of the project showing specific monetary
 value considerations, public benefits, public services, or other data or
 information which supports a proposed finding that an application, grant,
 or temporary use permit qualifies for a reduction or waiver of cost
 re1mbursement. Decisions under this paragraph shall not be limited by
 the one percent provisions of .15Flb(3) and .15F4 below.

                 (2) Choose to waive consideration of reasonable costs and
 agree to pay all actual costs incurred by the United States in processing
 the application and monitoring the grant or temporary use permit. The
 waiver shall be in writing and shall be filed with the authorized
 officer.  (~ote:   Where a waiver is filed, it applies to all actual
 costs, if any-,-above the one percent of construction costs level under
 .l5Flb(3) below.

                (3) ~nter into an agreement with the United States,
 whereby the applicant agrees to pay the actual costs of processing the
 appl1cation and mon1toring the grant that are determined to be one
 percent or less of the estimated costs of constructing the proposed
 facilities on public lands. Under this agreement the applicant shall not
 be responsible for any actual costs exceeding the one percent level.

          2. The authorized oft1cer shall verity the applicant's
 construction cost estimate and other information/data submitted or
 developed under .l5Flb(l) and (3) below.  In verifying cost information,
 the following may be necessary:

              a. Review actual cost information for similar projects that
  have been completed on public lands.

              b.  Review construction cost source documents, such as
  Bonneville Power Administration (BPA) annual powerline construction cost
  report, CRSP Transmission Study Data or other industry reports, applicant
  reports to public utility commissions, annual reports to stockholders,
  etc.

              c.  Seek help in verification from the Headquarters Office,
  an outside consultant, or Bureau staffs having on-the-ground exper1ence
  1n areas such as construction and heavy equipment operation.

              d.  Raise questions to the applicant for response pr1or to
  proceeding further with case related activities.




 BLM MANUAL
                                                                          Re1. 1-1488
 Supersedes Rel.     1-1406                                                     4/23/87


                                                                               AR07798
   Case 1:19-cv-03729-DLF Document 35-13 Filed 07/12/21 Page 246 of 365

                                                                                 .15F3

                  1323 - COST RECOVERY FOR REIMBURSABLE PROJECTS/ACTIVITIES



         3. The evaluation of information submitted under .15F2 above
shall be in accordance with the criteria of section .15g below.

          4. The authorized officer shall provide the applicant with a
written determination (decision) of the reasonable costs to be reimbursed
by the applicant or holder and those that will be funded by the United
States under .15Flb(l) through (3) above and/or 43 CFR 2808.5 (see
Illustrations 4 and 5). Where an appeal is filed, actions pending
decisions on appeal shall be in accordance with 43 CFR 2808.6.

         5. Where the State Director has issued a decision granting a
reduction or waiver in reimbursable costs under .15F4 above the money
necessary to fund the United States' share of the costs shall be provided
through the Bureau's appropriation process, be available in the BLM State
Office's existing budget, be made available by the Headquarters office
from an existing budget, be contributed by the applicant, or be otherwise
mace available (special appropriations) for the processing of the
application or processing shall not proceed.  (Note: There is no
specific timeframe for such funds to be made available; consequently,
delays could be significant. It is essential that the applicant be
advised of the potential for delays as part of the authorized
officer/applicant coordination process.)

         6. 'lhe authorized officer may reestimate the actual cost,
coordinate with the applicant/holder and adjust the financial plan at any
time that a significant change warranting a reestimate has occurred (see
appendix 1, paragraph 5j). When a reestimation of the reasonableness of
actual costs is made, a new decision shall be issued in accordance with
.15F4 above.

      G. Cost Adjustments for the        FLP~~   S 304(b) Factors - FLPMA
Applications.

           1. The State Director, after consultation with an applicant or
 a holder, has the discretion to reduce or waive entirely the reasonable
 processing and or monitoring costs required to be reimbursed for any
 right-of-way or temporary use permit under this subpart.

          2.  In reaching a decision, the State Director may require the
 applicant/holder to submit a written analysis of the project showing
 specific monetary value considerations, public benefits, public services,
 or other data or information which supports a proposed finding that an
 application, grant, or temporary use permit qualifies for a reduction or
 waiver of cost reimbursement. Action on a FLPMA Category V application
 shall be suspended pending the State Director's decision.




                                                                            Rel. 1-1488
BLM MANUAL                                                                      4/23/87
                  l-1406                                                      AR07799
Supersedes Rei.
     Case 1:19-cv-03729-DLF Document 35-13 Filed 07/12/21 Page 247 of 365
 .15G2a

                  1323 - COST RECOVERY FOR REIMBURSABLE PROJECTS/ACTIVITIES


              a. In reaching a decision, it is important that the monetary
  value of the rights and privileges sought (monetary value) be
  considered. Monetary value is the objective value of the right-of-way or
  permit, i.e., what the right-of-way or permit is worth to the applicant
  in financial terms. Where the value of a project to the applicant is
  great in relation to actual costs, it is reasonable to assume that
  payment of the fee will not create a hardship for the applicant and that
  it is reasonable to expect that the fee should be paid. Also, where the
  applicant has the ability to pay the costs, a waiver or reduction of the
  fees may represent an unwarranted subsidy which should be avoided
  (subject however to consideration of the other reasonableness factors,
  especially public service and public benefit consideration).

              b. The State Director may base the decision to reduce or
  waive reimbursable costs on any of the following factors:

                 (1) The applicant's/holder's financial condition is such
  that payment of the fee would result in undue financial hardship. If a
  reduction/waiver is being considered under this criteria, however, the
  question should be raised and evaluated as to whether the applicant has
  the technical and financial capability to construct the project, which is
  a requirement under S504(j) of FLPMA.

                 (2) The application processing or grant monitoring costs
  are determined to be grossly excessive in relation to the cost of
  constructing the facilities or project requiring the right-of-way or
  temporary use permit.

                  (3) A major portion of the application processing or
  grant monitoring costs are the result of issues not related to the actual
  right-of-way or temporary use permit.

                 (4) The applicant/holder is a nonprofit organization,
  corporation, or association which is not controlled by or a subsidiary of
  a profitmaking enterprise.

                  (5) The studies undertaken in connection with processing
  of the application have a public benefit. Costs incurred for the benefit
  of the general public interest, rather than for the exclusive benefit of
  the applicant, involve expenditures by the Government for studies, data
  collection, etc., that have value or utility to the Government or the
  general public independent of the application processing. Experience has
  shown that certain areas or classes of work as follows may be
  specifically iaentified as benefiting:




                                                                         Rel. 1-1488
BLM MANUAL                                                                   4/23/87
Supersedes Rei.   1-1406                                                  AR07800
  Case 1:19-cv-03729-DLF Document 35-13 Filed 07/12/21 Page 248 of 365
                                                                       .15G2b(5)(a)

                  1323 - COST RECOVERY FOR REIMBURSABLE PROJECTS/ACTIVITIES


                     (a) Work which the Bureau has planned to perform but
  does earlier than planned due to the filing of an application. This work
  may be in the form of a special study, i.e., an archaeological study,
  threatened/endangered species study, etc. In evaluating such planned
  work, keep in mind that where long term planning is involved (greater
  than 5 years) there is a strong possibility that the work would never
  occur. Consequently, no reduction would be warranted.

                     (b) Land use planning (including plan amendments)
  required under FLPMA but done earlier because of the filing of an
  application.

                     (c) Special studies done as part of the application
  processing which becomes base data for the Bureau and is usable for other
  Bureau activities. The "benefit" accrues as a result of the development
  of new useful data, but not from data wh,ich was already available from
  some source and merely included in the applicant's documentation.

                (6) The facility or project requiring the right-of-way
 grant will provide a special service to the public or to a program of the
 Secretary. Several considerations are appropriate under this factor:

                    (a) Generally, public service does not exist where the
  consumer pays for the cost of the service provided.

                    (b) Reduction or waiver may be appropriate in the case
  of governmentally sponsored projects funded through general tax revenues

                    (c) Where a secondary public service is involved, such
 as the development of a recreational opportunity resulting from project
 construction, the service should be open to the general public at no
 charge.
                   (d) Adjustments are limited only to services resulting
 from construction of a project for which a charge is not rendered.
 Services are to be measured by a one-time allowance for tangible items
 such as the number of hunter days resulting from a new access road for 1
 year or the number of fisherman days resulting from the construction of a
 reservoir for 1 year. Multiple-year use calculations are not allowed.

            NOTE: In considering items 5 and 6, monitoring activities
            generally do not create either new studies providing public
            benefits or public service warranting a reduction or waiver under
            this section.

             NOTE: Generally, nonmajor projects (categories I through IV)
             are not of regional or national significance and, therefore,
             there is not an opportunity.for public benefits or public
             services.




                                                                         Rel. 1-1488
BLM MANUAL                                                                   4/23/87
Supersedes Rei.   1 - 14 0 6                                              AR07801
       Case 1:19-cv-03729-DLF Document 35-13 Filed 07/12/21 Page 249 of 365
  .15G2b(7)

                   1323 ·- COST RECOVERY FOR REIMBURSABLE PROJECTS/ACTIVITIES


                  (7) A right-of-way grant is needed to construct a
   facility to prevent or mitigate damages to any lands or improvements or
   mitigate hazards or danger to public health and safety resulting from an
   Act of God, an act of war, or negligence of the United States.

                  (8) The holder of a valid existing right-of-way grant is
   required to secure a new right-of-way grant in order to relocate
   facilities which are required to be moved because the lands are needed
   for a Federal or federally funded project, if such relocation is not
   funded by the United States.

                   (9) Relocation of a facility on a valid existing
   right-of-way grant requires a new or amended right-of-way grant in order
   for the holder to comply with the law, regulations, or standards of
   public health and safety and environmental protection which were not in
   effect at the time the original right-of-way grant was issued.

                  (10) It is demonstrated that because of compelling public
   benefits or public services provided, or for other causes, collection of
   reimbursable costs by the United States for an application for a grant or
   permit would be inconsistent with prudent and appropriate management of
   the public lands and the equitable interests of the applicant/holder or
   of the United States.

            3. The State Director may incorporate a reduction or waiver of
   reimbursable costs under this Section in a determination affecting
   reimbursement of costs made under this subpart. A record shall be made
   of any such determination and given to the applicant. This determination
   is a final decision for purposes of appeal under 43 CFR 2804.1.

            4. Notwithstanding the validity of the basis for reduction or
   waiver of the costs required to be reimbursed under this subpart, the
   State Director shall not reduce or waive such costs if funds to process
   the application or to monitor the grant are not available. The State
   Director may delay any such decision pending the availability of funds.




                                                                          Re1. 1-1488.
BLM MANUAL                                                                    4/23/87
Supersedes Rei. 1 - 14 0 6
                                                                                AR07802
  Case 1:19-cv-03729-DLF Document 35-13 Filed 07/12/21 Page 250 of 365
                                                                                    .15H

                   1323 - COST RECOVERY FOR REIMBURSABLE PROJECTS/ACTIVITIES




      H. Actions Pending Decision on Appeal. Where an applicant appeals
a decision issued under 43 CFR 2808.3 or 2808.5 concerning the
reasonableness of amounts to be reimbursed, further work by the Bureau Ln
processing the application shall be suspended (category V only) by the
authorized officer pending final Departmental decision on the appeal •

    • 16        Cost Reimbursement for Grant/TUP Monitoring.

      A. Minor Categories. Payments for monitoring grants or TUP's in
minor categories consist entirely of a one time nonrefundable fee in
accordance with the following schedule. The monitoring category will be
the same category as determined for application processing. Payment of
the required fee shall be made before the grant or TUP is issued.

                                  MONITORING FEE SCHEDULE

                    MLA                                    FLPMA
    Category            Fee                     Category              Fee
       I              $ 25                           I              $   50
           II            50                          II                 75
           III           75                          III               100
           IV           150                          IV                200
           v            250                          v             as required
           VI       as required

      B. Major Categories. Payments for monitoring major category MLA
grants or TUP's consist of the prepayment of those amounts which are
necessary to reimburse the Bureau for actual monitoring costs, includLng
allocatee indirect costs. These costs are incurred in monitoring the
construction, operation, maintenance, and termination of ROW facilities
and for protection and rehabilitation of the lands involved. Monitoring
costs tor FL.Ptv.&A grants or TUP's are included in the determination made tor
application processLng.

         1. A bolder of an MLA grant whose applicatLon was determined to
be in Category VI shall reimburse the United States for the actual cost
of monitoring the grant or permit. In the case of FLPMA grants, the
authorized officer shall estimate the actual costs expected to be
incurred in monitoring the grant or permit and include such estimate of
costs with the processing costs to reach total reasonable costs
determined in .l5F above. For both MLA and FLPMA, the authorized officer
will require the holder to make periodic payments of such estimated
reimbursable costs prior to such costs being incurred by the United
States.




                                                                                 Re1. 1-1488
BLM MANUAL                                                                           4/23/87
Supersedes Rel.       1-1406
                                                                                 AR07803
    Case 1:19-cv-03729-DLF Document 35-13 Filed 07/12/21 Page 251 of 365
.16B2

              1323 - COST RECOVERY FOR REIMBURSABLE PROJECTS/ACTIVITIES




          2. Following termination of an MLA grant or temporary use
 permit, the authorized officer shall determine and the holder shall pay
 any such additional amounts as are necessary to reimburse the
 United States for any costs which exceed the payments required by
 paragraph .16Bl above.

          3. Section B2 also applies to a FLPMA right-of-way grant or
 temporary use permit where the applicant has filed a waiver agreeing to
 pay all actual costs.

          4. where a waiver has not been filed tor a FLPMA right-of-way
 grant or temporary use permit, total processing and monitoring costs
 cannot exceed the amount determined under .15F above.

           5. If the periodic payments required by .16Bl above exceed the
 actual costs to the United States, the authorized officer may adJust the
 next billing to reflect the overpayment, or make a refund from applicabl~
 funds under the authority of 43 U.S.C. 1734. A holder shall not set off
 or otherwise deduct any debt due to it or any sum claimed to be owed it
 by the United States without the prior written approval of the authorized
 officer. If requested in wrLtLng by the applicant, overpayments may be
 applied to the payment of rentals required by 43 CFR 2803.1-2 or 2883.1-2 •

    • 17 Advance Payment Requirement for Major Category Grants. Major
 category grants require an advance payment from the applicant/holder to
 cover the estimated actual (MLA) or reasonable (FLPMA) costs to be
 incurred by the Bureau for either processing or monitoring before the
 next payment is expected. The authorized officer estimates the costs to
 be incurred through the next full quarter. The applicant is billed by
 DSC for this amount less any overpayment of previous fees paid. Payment
 of the amount billed for processing or monitoring must be made before the
 costs are incurred by the United States. Advance payment requirements
 must be reviewed at least quarterly. The total advance payments on hand
 must be at least sufficient to cover the estimated total costs to be
 incurred before the next payment is expected. Interim billings should be
 made whenever the scheduled periodic payments are inadequate to recover
 anticipated costs. ~o grant or permit shall be issued until all
 processing costs determined to be due the United States are paid in
 full. Applicants are required to submit the full amount of any advance
 payment requested by the authorized officer.




                                                                      Rel. 1-1488
BLM MANUAL                                                                 4/23/87
Supersedes Rel.   1-1406
                                                                          AR07804
    Case 1:19-cv-03729-DLF Document 35-13 Filed 07/12/21 Page 252 of 365

                                                                                 .17A

               1323. - COST RECOVERY FOR REIMBURSABLE PROJECTS/ ACTIVITIES



        A. Overpayments. A temporary overpayment occurs when the Bureau•s
  periodic cost estimate, which is the basis for determining advance payment
  requirements, is higher than the actual costs subsequently incurred.

           1. Periodic Adjustments of Overpayments. Normally an
  overpayment is credited toward the next period 1 s advance payment
  requirement and no further action is taken. However, if the amount of
  overpayment is excessive, the authorized officer may make an appropriate
  refund under the authority of 43 U.S.C. 1734.

           2. Final Overpayment Adjustment. After completion of all cost
  recoverable work on major category ROW 1 s, including processing and
  monitoring costs, the authorized officer must refund the excess of
  advance payments over the total costs incurred. The refund should be
  made only after su"fficient time has elapsed to ensure that all
  recoverable Bureau costs have been determined and properly accounted
  for. The holder may request a refund in writing or the Bureau may
  initiate the refund.

        B. Underpayments. '!'he total processing and monitoring costs of a
  specific major category project may at no time exceed the total advance
  payment received. However, the total processing and monitoring costs of
  a FLPMA major category project are not collected once costs reach 1
  percent of construction costs on public lands unless the applicant has
  agreed in writing to pay all actual costs or has received an alternate
  reasonable cost decision in accordance with .15flb(l) above.

           1. Atplication Processing. The authorized officer must
  discontinue application processing when an applicant makes payment for
  less than the amount requested, or when a deficit funding condition is
  imminent. The authorized officer shall not issue a ROO grant or 'I'UP to a
  major category applicant who has not paid all bills submitted by the
  Government relative to the particular project.  (See Manual Section
  2802.41Alf for further details concerning ROW projects.)

           2. Grant Monitoring. When a deficit funding condition is
  imminent, the authorized officer must immediately bill the holder of the
  grant and initiate action to suspend or terminate the ROW or TUP. Only
  critical monitoring may be continued without payment. Critical
  monitoring is that needed to inspect ongoing activities pending
  suspension or termination of a grant to assure that enviromental damage
  is not occurring.




                                                                       Re1. 1-1488
BLM MANUAL                                                                    4/23/87
SupersedesRel. 1-1406                                                        AR07805
   Case 1:19-cv-03729-DLF Document 35-13 Filed 07/12/21 Page 253 of 365
.17C

                1323 - COST RECOVERY FOR REIMBURSABLE PROJECTS/ACTIVITIES



       C. Reestimates. The authorized officer may reestimate the actual
 costs and adjust the financial plan at any time a change warranting a
 reestimate has occurred (see Appendix 1, para. 5J). when such a
 reestimation results in substantial change, a redetermination of
 reasonableness of actual costs under 43 CFR 2808.3 and/or 2808.5 shall
 also be made and an appealable decision issued thereto •

       • 18   Accounting Procedures.

      A. Collections - Accounting tor Nonrefundable Fees and Other
 Payments. (See Appendix 1.)

          1. Account l4X5017.l, Rights-a±- Way Cost Recoveries, Bureau ot
 Land Management. 1his account is used for deposit o± all nonrefundable
 fees and other payments for application processing and monitoring on ROW
 grants and TUP's in the Bureau of Land Management.

              a. Nonrefundable fees received for minor categories in both
 FLPMA anrl MLA ROw's are deposited to subactivity 5102 and the applicable
 project code (see .l8C below). All monies received for major category
 ROw's are deposited to subactivity 5101 and the project code assigned to
 the specific project (see .18Clb below).

             b. when a category determination is changed from a minor
 category to a major category, the nonrefundable fee deposited to
 subactivity 5102 must be reclassified to subactivity 5101 and the project
 code assigned to the specific project. The balance of the nonrefundable
 processing tee of $5,000 for MLA projects or reasonable fees for FLPMA
 projects must be paid prior to any further processing action. See .l8B5
 below for expenditure identification.

       h.  BLM Costs - Accounting for Processing and Monitoring Costs.
 (See Appendix 1.)

          1. Minor Category ProJects. Application processing and grant
 monitoring costs are coded to subactivity 4211 and the applicable project
 code. Processing and monitoring fees deposited to subactivity ~102 are
 offset against the costs in subactivity 4211 and allocated back to the
 State Offices as needed and/or available.




                                                                       Rel. 1-1488
 BLM MANUAL                                                                4/23/87
 Supersedes Rel. 1-1406
                                                                            AR07806
    Case 1:19-cv-03729-DLF Document 35-13 Filed 07/12/21 Page 254 of 365
                                                                               .18B2

                  1323 - COST RECOVERY FOR REIMBURSABLE PROJECTS/ACTIVITIES



           2. Major Category Projects. Direct costs incurred to process
  or monitor are coded to subactivity 5101 and the project number assigned
  to the specific project. Indirect costs are coded to the subactivities
  that would be charged if the ROW project did not exist.

           3. Supporting Documentation (Major Category Projects). All
  direct costs must be supported by documentation to establish that the
  costs were accurately determined and properly recorded. Supporting
  documentation may include time and attendance reports, invoices,
  authorizations, certifications, computations, agreements, and other
  evidential matter. Duty time coded to these projects must be supported
  by daily log entries which describe the work performed. Daily activity
  logs are maintained as shown in Illustration 6.

           4.  Indirect/Overhead Cost Recovery. The Bureau's indirect/
  overhead costs, exclusive of management overhead, are recovered by the
  application of a single predetermined indirect cost rate to direct costs
  incurred. The Bureau has only one indirect cost rate and it is applicable
  to all cost recoverable services. This rate is subject to periodic review
  and change. These indirect costs are automatically included in the
  category fee schedule.

           5. Category Changes. Actual processing expenditures are not
  kept for specific minor category applications. Therefore when a category
  determination is changed from a minor category to a major category,
  expenditures cannot be reclassified and charged to subactivity 5101 and
  the major category project number. Anticipated processing costs for
  reclassified major category projects must be paid in advance in
  accordance with .17 above.




                                                                         Rel. 1-1488
BLM MANUAL                                                                   4/23/87
Supersedes Rei.   1 - 14 0 6                                                  AR07807
   Case 1:19-cv-03729-DLF Document 35-13 Filed 07/12/21 Page 255 of 365
.18C

                  1323 - COST RECOVERY FOR REIMBURSABLE PROJECTS/ACTIVITIES-



       c. Project Code Assignments. Applications falling into minor
 categories are to be identified and coded as shown in .18Cl(a) below.
 All applications within a given State and fiscal year are to be
 identified with the same code. The responsible official in the State
 Office must assign an individual project code to each major category ROW
 at the time the application is accepted (see Illustration 7). Except in
 the case of multiple applications (see .18F below), the project code in
 subactivity 5101 is used to account for payments and costs during both the
 appl1cation processing and grant monitoring phases of the ROw. In order
 to identify and allow recovery of costs for preparation of responses to
 applicants requesting exemptions, preliminary permits, or licenses from
 the Federal Energy Regulatory Commission (FERC), project codes are
 necessary. Project codes are assigned as follows:


             1.     Project Coding/Numbering System.

                   a.   Minor Category Codes (4211):

                                                    Characters
 Description                      1st         2nd           3rd       4th

 FLPMA ROW                         F           L            A (AZ)    A (FY    91)
 MLA ROw                           M           L            B (CA)    B (FY    92)
 Non-Reimbursable ROW              N           R            c (CO)    c (FY    93)
 Non-Case related                  N           c            D (ID)    D (FY    94)
                                                            E (MT)    E (FY    85)
                                                            F (NV)    F (FY    86)
                                                            G (NM)    G (FY    8 7)
                                                            H (OR)    H (FY    88)
                                                            J (UT)    J (FY    89)
                                                            K (WY)    K (FY    90)
                                                            L (AK)
                                                            M (ES)
                                                            N (DSC)
                                                            p (WO)

 Sample: A MLKF project code is a minor category Mineral Leasing Act
 right-of-way in wyoming filed in FY 1986.




                                                                            Rel. 1-1488
BLM MANUAL                                                                      4/23/87
Supersedes Rel.    1-1406
                                                                               AR07808
  Case 1:19-cv-03729-DLF Document 35-13 Filed 07/12/21 Page 256 of 365
                                                                     .18Clb

                  1323 - COST RECOVERY FOR REIMBURSABLE PROJECTS/ACTIVITIES


                  b.   Major Category Project Numbers (5101,5410,5420,5440,7150).

                                                     Characters
 Description                     1st           2nd           3rd       4th

 FLPMA Cost Recovery ROW    X              A (AZ)             A ( 1)   A ( 1)
 MLA Cost Recovery ROW      y              B (CA)             B (2)    B (2)
 Other Realty Cost Recovery z              c (CO)             c (3)    c (3)
                                           D (ID)             D (4)    D ( 4)
                                           E (MT)             E (5)    E (5)
                                           F {NV)             F (6)    F (6)
                                           G (NM)             G (7)    G (7)
                                           H (OR)             H (8)    H ( 8)
                                           J (UT)             J ( 9)   J (9)
                                           K (WY)             K (0)    K (0)
                                           L (AK)
                                           M (ES)
                                           N (DSC)
                                           p (WO)


 Sample: A XFGJ project number designates a major category FLPMA Cost
 Recoverable ROW in Nevada with a State number 79. The same third and
 fourth characters may be used for an MLA and FLPMA project. The first
 and second characters will segregate the project.

             c.  Cost Codes for Preparing Responses to Hydropower
 Exemptions, Preliminary Permits, or License Requests Referred by FERC.

                                                     Characters
 Description                     1st           2nd           3rd       4th

 FERC Request                     H            p
 Municipal Applicant                                          M
 Non-municipal Applicant                                      N
 Exemption                                                              E
 Preliminary Permit                                                     p
 License                                                                L
 Other Application Type                                                 0

 Sample: Nonreimbursable work on a FERC environmental statement for a
 non-municipal hydropower license would be coded to 4211-09-HPNL. Work
 performed to post to the land records a non-municipal hydropower
 exemption would be coded to 4212-22-HPNE (4213 in Alaska).
 Nonreimbursable work performed on a resource inventory (T&E, soils,
 wildlife, etc.) for a municipal hydropower license application would be
 coded to 4211-06-HPML. Withdrawal work performed on a municipal
 hydropower preliminary permit would be coded to 4220-10-HPMP. Note that
 existing program element codes are used with appropriate subactivity
 numbers.  Refer to BLM Manual 2805.3 for discussion of hydropower
 applications.


                                                                             Rel.    1-1488
BLM MANUAL                                                                          4/23/87
Supersedes Rei.   1-1406                                                        AR07809
    Case 1:19-cv-03729-DLF Document 35-13 Filed 07/12/21 Page 257 of 365
.1sez

              1323 - COST RECOVERY FOR REIMBURSABLE PROJECTS/ACTIVITIES



          2. Additional Characters Needed. If available characters are
 exhausted for the third and fourth characters, the Director (880) assigns
 additional alpha characters to the State Office for these projects.    ·

           3. Two or More States on Same Project. If more than one State
  is involved in an ROw, the Director (330) will select a lead State. The
  lead State must assign one of its project codes for the full length of
  the ROw. Refer to BLM Manual 2801 for more specific information.

       D. Internal Cost and Payment Reports for Major Category Projects.
 All financial transactions coded to a specific major category project
 code appear on a Special Projects Detail List (SPDL) identified by the
 same project code. The SPDL is produced by the Service Center, Division
 of Finance (D-512). Microfiche copies of this report are sent monthly to
 each District and State Office. The SPDL is the official Bureau record
 of costs charged to specific ROW projects. It is imperative that this
 report be carefully checked for accuracy by the authorized officer and/or
 project leader as it is used as the basis for any project cost analysis
 and reports to the applicant/holder. State and District Office personnel
 should ensure that the authorized officers receive a copy of the SPDL on
 a timely basis each month. In addition to the SPDL microfiche, the
 Service Center sends two copies of the Cost Recoverable Status Report,
 70311, to each State Office. The SPDL is cumulative only for each fiscal
 year, i.e., the report does not capture prior year costs. It is,
 therefore, critical that a hard copy reproduced from the microfiche for
 each project from the October report be placed in the official case file.

         E.   Internal Control of Costs Charged to ROW Projects.

           1. Responsibility of the Authorized Officer. Authorized
  Officers have the primary responsibility for internal control over costs
  coded to cost recoverable projects. This includes responsibility for
  assuring  that all costs charged to specif~c projects are not only proper
  but also accurately recorded in the Bureau's accounting system. This
  responsibil~ty may be redelegated at the authorized officer's option.   No
  costs may be coded to a cost recoverable project without prior approval
  of the authorized officer. 1he authorized officer must review all cost
  transactions as they appear on the SPDL and take whatever action is
  necessary to verity that individual transactions are proper and
  accurately coded, and must reclassify those that are not. 1he authorized
  officer must be able to justify all costs charged against a specific
  project.




                                                                     Rel. 1-1488
BLM MANUAL                                                               4/23/87
Supersedes Rel.   1-1406
                                                                          AR07810
  Case 1:19-cv-03729-DLF Document 35-13 Filed 07/12/21 Page 258 of 365
                                                                             .18E2


              1323 - COST RECOVERY FOR REIMBURSABLE PROJECTS/ACTIVITIES


          2.  Rules Governing Specific Personnel. The following rules
 pertain to the coding to specific right-of-way cases of personnel time,
 travel, and other costs incurred by Bureau personnel which satisfy the
 definition of direct cost in the Glossary of Terms.

             a. Costs for the washington Office Directorate, Service
 Center Director, State Directors, and Associate State Directors shall not
 be coded to reimbursable right-of-way cases except as provided in .18E2d
 below.
             b. Costs for District Managers and Area Managers shall be
 coded directly to a right-ot-way case only when performing tasks to
 process a specific application (including application approval) or to
 ~ssue, monitor, or terminate a specific grant.


             c. Costs for the designated project managers at any level ot
 the organization, and all staff and line support essential to a specific
 right-of-way case, shall be coded directly to the specific application or
 grant only when performing tasks to process the application or to monitor
 or terminate the grant. The mere assignment of an individual to a
 specific right-ot-way case is not a sufficient basis for charging time or
 other costs to the case if no actual case processing, monitoring, or
 termination work is performed.

             d. Costs for the washington Office Staff may, when properly
 authorized, be coded directly to a right-of-way case only when performing
 tasks to process a specific application or to monitor or terminate a
 specific grant. However, this is expected to occur infrequently. Proper
 author~zation is considered to be a written duty assignment from the
 Assistant Director, Land and Renewable Resources.

       F.  Multiple Applications. Two or more applications may be
 received for one ROw system. 1hey may be either competing or
 noncompeting applications.  In all cases, each applicant is required to
 make the nonrefundable fee payment set by the appropriate ROW category.
 (See .18 above for procedures for depositing payments.)

          l.  Fees for Minor Category ROW Applications are deposited to
 subactivity 5102 and the applicable project code (see .l8C above).

          2.  Fees for Major Category ROW Applications are deposited to
 subactivity 5101 and ~he appropriate project number. Additional cost
 recovery procedures for these cases are handled as follows:




                                                                      Rel. 1-1488
BLM MANUAL                                                                  4/23/87
Supersedes Rel.   1-1406
                                                                          AR07811
    Case 1:19-cv-03729-DLF Document 35-13 Filed 07/12/21 Page 259 of 365
.18F2a

               1323 - COST RECOVERY FOR REIMBURSABLE PROJECTS/ACTIVITIES


               a. To process costs for competing applications, the
   authorized officer establishes one project number for costs that relate
   to all the applicants and additional project numbers for each competing
   applicant. Costs which relate to all applicants are paid for by the
   applicants in equal shares or in accordance with a formula agreed to in
   writing by all applicants and approved by the authorized officer. Each
   applicant shall be responsible for the reimbursement of applicable costs
   identified with the application. Those costs identifiable with a
   specific application are charged to the appropriate project number.

               b. It several applications are filed separately, but judged
   by the authorized officer to comprise a single project, a single project
   number may be issued to handle cost accounting and recovery. A single
   billing may be issued tor all the applicants and sent to t~e participant
   of their choice, who will assume responsibility for payment.
   Alternatively, billings may be handled as in .18F2a above. In either
   case, noncompeting, multiple applicants are jointly and severally liable
   tor the cost 1ncurrect.

               c. Once an RO~ is issued, a project number for costs of
   monitoring the ROw may be established for each new ROW issued, if
   separate project numbers were not established for each of the applicants
   as provided in .18F2a above.

          G.       Joint Applications.

            1. L1ability for Nonrefundable Fee and Actual Costs or
   Reasonable Costs. when through a partnership, joint venture, or other
   business arrangement more than one person, partnership, corporation,
   association, or other entity, together apply for a RO~ grant or 1UP, all
   such persons or other entities are jointly and severally liable for the
   nonretundable tee and actual Bureau costs (MLA) or reasonable costs
   (FLPMA) when the application pertains to a major category grant.

            2. ldentit1cation of Lead Applicant. Applicants participating
   1n a joint application must identify a single "lead" applicant to act as
   the contact point for cost reimbursement purposes.

            3. Accounting for Costs. Receipts and costs pertaining to a
   major category joint application are accounted tor under a single
   subact1vity. 5101 project number.




                                                                      Rel. 1-1488
 BLM MANUAL                                                               4/23/87
 Supersedes Rel.     1-14011
                                                                           AR07812
  Case 1:19-cv-03729-DLF Document 35-13 Filed 07/12/21 Page 260 of 365
                                                                            .18H

              1323 - COST RECOVERY FOR RIMBURSABLE PROJECTS/ACTIVITIES


        H.   Other Applications.

         1.  Incomplete Applications.  If a significant deficiency ~s
noted in the application, including a nonrefundable application
processing fee that is less than the amount required, it shall not be
accepted. An explanation is given to the applicant. However, many times
minor deficiencies in applications which have been received in the mail
can be corrected by a telephone call.  If the applicant presents the
application in person, every effort should be made to resolve the
correctable deficiencies at that time.  It the applicant insists on
filing a deficient application, it may be accepted only it the required
nonrefundable application processing fee is attached.  In such cases, the
applicant must be informed that the nonrefundable application processing
tee cannot be refunded if the authorized officer later determines the
application is still unacceptable.

         2. ~£E..!ications to Amend ROw.  If a proposed amendment to the
grant or TUP is substantial and/or significant and processing costs are
involved, the authorized officer shall require the tiling ot an amended
application. The amendment is subject to cost recovery on the same basis
as a new application.   If the amendment is not substantial, written
approval may be granted by the authorized officer, and cost reimbursement
is not required.

         3. Renewal ot Grant or TUP. Renewal ot a grant or TUP, where
the existing use and facilities will continue without change, is not
subject to cost reimbursement.

        I.   Rejection, Withdrawal, or Relinquishment.

         1.  Kejection.  It an application is rejected, the nonrefundable
application processing fee is retained. The applicant is liable for any
additional costs actually incurred by the Bureau (MLA) or reasonable
costs (FLPMA), if the applicant is subject to major category cost
reimbursement procedures. 1he bill tor payment ot any such additional
processing costs ~s due 30 days from receipt.




                                                                     Rel. 1-1488
BLM MANUAL                                                               4/23/87
Supersedes Rel.   l-1406
                                                                         AR07813
   Case 1:19-cv-03729-DLF Document 35-13 Filed 07/12/21 Page 261 of 365
 .18I2

                   1323 - COST RECOVERY FOR REIMBURSABLE PROJECTS/ACTIVITIES


          2. Withdrawal or Relinquishment. If an application is
 withdrawn, or a ROW relinquished, the nonrefundable processing or
 monitoring fee is retained and for major category applications, the
 applicant/holder is liable for additional costs actually incurred (MLA)
 or reasonable costs (FLPMA). The amount owed includes costs incurred in
 processing the application through the date when the authorized officer
 received written notice of the withdrawal, and costs subsequently
 incurred in terminating the application or the ROW. Such amounts that
 have not been paid are due within 30 days of receipt of the bill.
 Nonrefundable monies remaining after obligation of all costs incurred for
 withdrawn or terminated major category applications are to be
 reclassified to subactivity 5102.

       J. Assignments. All applications to transfer in whole or part any
 ROW, title of interest in ROW, or TUP must be accompanied by a
 nonrefundable fee of $50. Exceptions for an assignment are the same as
 in .13 above. Where multiple assignments are requested by a holder as
 part of a single action the assignment fee may be set by the authorized
 officer at less than $50 per assignment so as to recover actual
 assignment costs. Deposit fees to 14x5017.1.




                                                                         Rel. 1-1488
BLM MANUAL                                                                   4/23/87
Supersedes Rei.   1- 14 0 6                                                AR07814
   Case 1:19-cv-03729-DLF Document 35-13 Filed 07/12/21 Page 262 of 365
                                                                  Glossary, Page 1

                1323 - COST RECOVERY FOR REIMBURSABLE PROJECTS/ACTIVITIES


                                Glossary of Terms


                                       -A-

 actual cost (AC) : means the financial measure of resources expended or
    used by the Bureau of Land Management in processing a right-of-way
    application or monitoring the construction, operation, and termination
    of a facility authorized by a grant or permit. Actual costs include
    both direct and indirect costs exclusive of management overhead.

  authorized officer (AO): is any employee of the Department of the
     Interior delegated the authority to perform the duties relative to
     specific cost recovery projects as described in this Manual Section.
     Responsibility for specific actions may be further delegated to a
     collection officer, adjudicator, realty specialist, etc., and overall
     operational responsibility to a project manager.

                                       -c-
 construction cost estimate: means the construction cost requirements on
    public land necessary for the applicant to achieve the goals of the
    project. The estimate shall include expenditures for labor (gross
    wages and fringe benefits), supervision, engineering, materials,
    equipment, stores, and contracts. Additionally, the estimate shall
    include an indirect cost element for such things as property rents,
    utility charges, general administration and data collection, etc.,
    used partly, but not exclusively, on a particular project.

  costs incurred for the benefit of the general public: means funds
     expended by the United States undertaken solely in connection with
     the processing of an application for studies and data collection
     determined to have value or utility to the United States or the
     general public separate and apart from the application processing.

  cost recovery schedule categories: are ROW cost recovery categories as
     defined in 43 CFR 2808.2(a) (l) (6) and 2883.1-l(a) (3). The categories
     are defined more fully in .l4A and .l4B of this Manual Section. Each
     category describes a progressively more complex level of ROW
     application processing.




                                                                       Rel. 1-1488
BLM MANUAL                                                                  4/23/87
Supersedes Rei. 1-1406
                                                                        AR07815
   Case 1:19-cv-03729-DLF Document 35-13 Filed 07/12/21 Page 263 of 365
Glossary, Page 2

              1323 - COST RECOVERY FOR REIMBURSABLE PROJECTS/ACTIVITIES



                                      -D-

 direct costs:   costs which are of such a nature that the amounts
 --------
    applicable  to a specific project can be accurately and readily
     determined. Direct costs are incurred for the benefit of a specific
     cost reimbursement project which is identified by a project number.
     Any case work time is a direct cost. This could include procurement,
     travel, and personnel time for reviewing applications and other case
     documents, site visits, preparing grants, meeting NEPA requirements,
     appraisals, and other work or cost connected with specific application
     processing and grant monitoring. Costs which are not incurred for the
     benefit of a specific r1ght-of-way case are not direct costs of the
     case and must not be charged to the project. These costs, which may
     generally include such things as wilderness reviews and progran~atic
     environmental impact statements, must be coded to the appropriate
     subactivity for which they were primarily incurred.

                                      -E-

 eff1ciency to the Government processing: means the ability of the United
    States to process an application with a minimum of waste, expense, and
    effort.

 existing data: data which has been previously gathered through
    inventories and/or preparation of NEPA documents. This data does not
    require ver1fication by field examination and is readily available for
    use without a significant amount of record search.

                                      -F-

  fie~~~amiEatiEE:    on-site evaluation of an applicant's proposal which
     contributes to a determination as to whether a land use authorizati~n
      may be issued, and if so, under what conditions.

                                       I-

  indirect/overhead costs: are costs expressed as a percent of direct
     costs which are of such a nature that the amounts applicable to a
     specific project cannot be accurately or readily determined.
     Indirect/overhead costs are incurred e1ther jointly for the benefit of
     more than· one cost reimbursable project, or in units which are so
     small that they cannot practically be reported separately on Time and
     Attendance Reports or other accounting documents. Indirect/overhead
     costs include any costs which must be coded to the following
     "overhead" activities: General Administration, Data Management, and
     Equal Employment Opportunity costs relative to bLM employment. (Costs
     of enforcing EEQ stipulations in grants are direct costs and must be
     coded to proJeCt monitoring.)



                                                                      Rel. 1-1488
BLM MANUAL                                                                4/23/87
Supersedes Rel.   1-1406

                                                                          AR07816
   Case 1:19-cv-03729-DLF Document 35-13 Filed 07/12/21 Page 264 of 365
                                                               Glossary, Page 3


              1323 - COST RECOVERY FOR REIMBURSABLE PROJECTS/ACTIVITIES



                                      -M-

 major category applications: actual cost reimbursement for processing
    and monitoring expenditures for MLA applications (category VI) and
    reasonable cost reimbursement as determined by applying the section
    304(b) criteria of FLPMA for processing applications and monitoring
    grant for FLPMA applications (category V).

 management overhead costs: components of Bureau indirect/overhead costs
    which must be excluded from cost recovery under Section 304(b) of th~
    Federal Land Policy and Hanagement Act of 1976. This exclusion is
    automatically accomplished by the DSC by eliminating management
    overhead costs from the indirect/overhead cost pool used to compute
    the Bureau's indirect cost rate. It is important to understand that
    the term "management overhead" pertains only to indirect/overhead
    costs and not to direct costs. Any manager's time which is a direct
    project cost is not management overhead and, therefore, is a
    recoverable cost which must be coded to the benefiting cost recovery
    project. A manager's time which is not a direct cost of a specific
    project is coded to whatever other activity would be charged if the
    specific project did not exist. Overhead costs from the standpoint of
    FLP~~ excludes reimbursement of costs related to the Bureau
    Directorate including all State Directors and the entire headquarters'
    (\Jashington Office) staff except where an individual of that staff lS
    required to perform work for a Field Office on a specific cost
    reimbursable case.

 minor category applications: reimbursement of processing and monitoring
    costs are on a fee schedule basis for HLA applications in categories
    I-V and for FLPMA applications in categories I-IV. Except in rare
    instances, FLPMA applications do not warrant adjustment of the fee
    schedule as a result of FLPHA section 304(b) considerations.

 monetary value (HV) of the rights and privileges sought: means the
   objective value of the right-of-way or permit. In other words, MV is
   what the right-of-way or permit is worth to the applicant in financial
    terms.




                                                                      Rel. 1-1488
BLM MANUAL                                                                4/23/87
Supersedes Rel.   l-1406
                                                                          AR07817
     Case 1:19-cv-03729-DLF Document 35-13 Filed 07/12/21 Page 265 of 365
Glossary, Page 4

                   1323 - COST RECOVERY FOR REIMBURSABLE PROJECTS/ACTIVITIES



                                          -N-

  nonrefundable application processing payment: a payment by the applicant
     for costs incurred by the Government incident to processing an
     application for a ROW grant, or TUP incident thereto, including
     preparation of reports and statements concerning the impact of the
     proposal upon the environment.

  nonrefundable monitoring cost payment: a payment by the grant holder tor
     costs incurred by the Government incident to monitoring the
     construction, operation, maintenance, and termination ot facilities
     authorized under minor category ROW's including the protection and
     rehab1litation ot the lands involved. (1hese payments also apply to
     costs incurred in the preparation and administration of notices to
     proceed ana processing 1UP's applied for subsequent to grant issuance.)

                                          -o-
  original data: data not contained in sources available to the Bureau or
     an applicant and which must be gathered through field examination.
     Data contained in existing documents which are verified through field
     examination are not original data.

                                          -P-

  project manager: the individual designated by the authorized officer to
     represent him in ~11 facets of the project. (See Appendix 2.)

  public service provided: means tangible improvements, such as roads,
     trails, recreation facilities, etc., with significant public value
     that are expected in connection with the construction and operation ot
     the project for which a right-of-way grant is sought.

                                          -R-

 reasonable costs:        as defined in S304(b) ot FLPMA, as amended, (43 U.S.C.
 --1-734) . - - -

  rig~t-of-w~~Eli~~ion:       an acceptable right-of-way application may be
      a properly completed SF-299, APD (Application for Permit to Drill), or
      SN (Sundry Notice). See BLM manual 2801.32.




                                                                         Rel. 1-1488
 BLM MANUAL                                                                  4/23/87
 Supersedes Rel.      1-1406
                                                                               AR07818
 Case 1:19-cv-03729-DLF Document 35-13 Filed 07/12/21 Page 266 of 365
                                                                                                                              Illustration 1
                                                                                                                                 Form 1323-2
                                                                                                                                      (.lSD)

                                   1323   ~   COST RECOVERY FOR REIMBURSABLE PROJECTS/ACTIVITIES

                                                             Right-of-Way Cost Recovery

                                                 Category and Fee Determination Record




      Form 1323-2                                                   UNITED STATES
      (February 1985)                                        DEPARTMENT OF THE INTERIOR
                                                             BUREAU OF LAND MANAGEMENT

                                                      RIGHT-OF-WAY COST RECOVERY
                                                 CATEGORY AND FEE DETERMINATION RECORD

      INSTRUCTIONS: Circle "X" opposite applicable statement. The highest numbered category containing a circled "X" is the right-of-
                              way or temporary use permit cost recovery category.
                                                                                                                      CATEGORIES
                                   APPLICATION PROCESSING ACTIVITIES
                                                                                                             I   II     III IV   v             VI
      I. NEPA documentation
         a. All existing data in office of Authorized Officer                                                X   6)     X
         b. Limited amount of original data available. No interdisciplinary team required.                                   'X
         c. Existing documentation not sufficient without substantial compilation of original
            data & supplemental documentation. Interdisciplinary team required.                                                          X

         d. Processing costs exceed $5,000.                                                                                                    X
          e. Requires Environmental Impact Statement.                                                                                          X
      2. Field Examinations
         a. Field examination is not required.                                                               X
         b. One field examination is required.                                                                   X
         c. Two field examinations are required.                                                                      I®
         d. Two or three field examinations are required.                                                                    X
          e. Three or more field examinations are required.                                                                          X
      Applicant
                   ~~~lL               <h:_L                                                             ICase No.J:-       ~:} I l-{ 7
      I have determined that the propriate category is Category               :aL.        .
                                                                                   The nonreturnable application processing payment for
                                     0
      this category is$ "3'S1). O . This decision is final for purposes of appeal under43 CFR 2804.1. Notwithstanding the pendency of
      such appeal, an applicatton shall not be accepted for processing without payment of the fee determined by the Authorized Officer.
      Authorized Officer                                                     Title               t                                Date

        ~~                                                                   ~~·......                  0 liu""                   'J,o /gta
       Remarks:         ()
       ---~-----                                                                ------




           Note:             When the category rating differs between
                             NEPA documentation (Section  ) and field            ,
                             Examination (Section 2) the higher
                             category rating is assigned.




                                                                                     ..
                                                 -_-:-:::-:.::====.:: ---=                ----   ....




                                                                                                                                             Rel. 1-1488
BLM MANUAL                                                                                                                           AR07819
                                                                                                                                         4/23/87
Supersedes Rei.     1-1406
  Case 1:19-cv-03729-DLF Document 35-13 Filed 07/12/21 Page 267 of 365

                                                                                              Illustration 2
                                                                                                      (.15E3)
                          1323 - COST RECOVERY FOR REIMBURSABLE PROJECTS/ACTIVITIES
                                                Financial Plan




                                                   Financial Plan
                                                 Dry Basin Project
                                                 BLM - All Offices

                                                            FY 85            FY86         Total

                 Worlanonths                                   57.25           30.00         87.25
                 Personnel Costs 1                       $200,375.00   $105,000.00     $305,375.00
                 Travel/Aircraft                           15,135.00        9,500.00    24,635.00
                  Procurement 2                            12,200.00        6,000.00     18,200.00

                     Subtotal                            $227,710.00   $120,500.00     $348,210.00
                  Indirect Costs3                          40,532.38       21,449.00     61,981.38



                     TOTAL                               $268,242.38   $141,949.00     $410,191.38
                  (direct/indirect)

                     TOTAL                               $268,300.00   $142,000.00     $410,300.00


                    $3,500.00 average worlanonth cost.
                  2 Includes equipment leasing, supplies, and printing,

                  3 17.8% indirect cost rate which is subject to change.




                                                                                                     Rel. 1-1488
BLM MANUAL                                                                                        AR07820
                                                                                                      4/23/87
Supersedes Rel. 1-1406
                                              Case 1:19-cv-03729-DLF Document 35-13 Filed 07/12/21 Page 268 of 365




(/)
          Ol
"
'0        r
;;;"'     ==
"'c.      ==
          ;...
"'"'      z
          c
          ;...
;;o
"':-      r                                                                    Cost Reimbursement Plan
~
                                                                                  Dry Basin Project
~
  I                                                                               BLH - All Offices
-"'
0
a-
                        Direct Costs                FY 85           FY 85            FY 85         FY 85        FY 86        FY86        Total
                                                   1st Qtr         2nd Qtr          3rd Qtr       4th Qtr      1st Qtr      2nd Qtr
                                                                                                                                                                  w
                                                                                                                                                                  N
                        Worlanonths                      1.25           23              20               13         18           12          87.25                w
                                                                                                                                                                   I
                        Personnel Costs 1          $4,375.00      $80,500.00      $70,000.00    $45,500.00    $63,000.00   $42,000.00   $305,375.00               n
                                                                                                                                                                  0
                                                                                                                                                                  t/.1
                                                                                                                                                                  ~
                        Travel/Aircraft              1,050.00       6,035.00        4,200.00      3,850.00     5,600.00      3,900.00    24,635.00
                                                                                                                                                                  :.1
                                                                                                                                                                  00
                        Procurement 2                   --          1,100.00        1,100.00     10,000.00      1,ooo.oo    5,000.00      18,200.00
                                                                                                                                                        n
                                                                                                                                                                  n
                                                                                                                                                                  0
                                                                                                                                                                  <
                                                                                                                                                                  00
                                                                                                                                                        0         l:d

                            Subtotal               $5,425.00      $87,635.00      $75,300.00    $59,350.00    $69,600.00   $50,900.00   $348,210.00     ...
                                                                                                                                                        01        t<
                                                                                                                                                                  ...,
                                                                                                                                                        l:d       0
                                                                                                                                                        CD        l:d
                        Indirect Costs3                965.65      15,599.03       13,403.00     10,564.30     12,388.80     9,060.20    61 '981.38     lJ        l:d

                                                                                                                                                        .,c
                                                                                                                                                        CT

                                                                                                                                                        01
                                                                                                                                                                  00
                                                                                                                                                                  H
                                                                                                                                                                  ifi
                           TOTAL                    $6,390.65    $103,234.03      $88,703.40    $69,914.30    $81,988.80   $59,960.20   $410,191.38
                                                                                                                                                        CD        c=
                                                                                                                                                        El        l:d
                                                                                                                                                        CD        t/.1
                        (direct/indirect)                                                                                                               ......,
                                                                                                                                                        ::s
                                                                                                                                                                  ~00
                                                                                                                                                        1-'       ...,
                           TOTAL                    $6,400.00    $103,200.00      $88,700.00    $70,000.00    $82,000.00   $60,000.00   $410,300.00     G         l:d
                        (rounded)                                                                                                                                 2
                        .                                                                                                                                         00
                                                                                                                                                                  n
                                                                                                                                                                  ~
                            $3,500.00 average worlanonth cost.                                                                                                    t/.1
                                                                                                                                                                  ......
                        2 Includes equipment leasing, supplies, and printing.                                                                                     ""
                                                                                                                                                                  n
                                                                                                                                                                  ~
                                                                                                                                                                  H
                                                                                                                                                                  <I
                                                                                                                                                                  H
                        3 17.8% indirect cost rate which is subject to change.                                                                                    ~
                                                                                                                                                                  H
                                                                                                                                                                  00
                                                                                                                                                                  t/.1




                                                                                                                                                                                 H
                                                                                                                                                                                 1-'
                                                                                                                                                                                 1-'


                  ~
                                                                                                                                                                                 "'
                                                                                                                                                                                 Ol
                                                                                                                                                                                 rt
                                                                                                                                                                                 1-1
                  I-'
         ~                                                                                                                                                                 '.........
                                                                                                                                                                           •
                                                                                                                                                                            """"'rt
        '~--'                                                                                                                                                              VlO
        Ni                                                                                                                                                                 t<J;:l
        WI-'                                                                                                                                                               w
        .......   ~                                                                                                                                                        '-'W
        coco
        '-I       CO




                                                                                                                                                      AR07821
     Case 1:19-cv-03729-DLF Document 35-13 Filed 07/12/21 Page 269 of 365

                                                                                                       Illustration 4, Page 1
                                                                                                                      (.15F4)


                                    1323 - COST RECOVERY FOR REIM8URSABLE PROJECTS/ACTIVITIES

                                                             Major Category Decision




                                                                                                      2800
                                                                                                      (C&-<160.23)




                  cnrD'IED HAIL llo. P 710 419 754
                  uruu UCZI.P!' IZQUES1'D
                                                                JSCISIOJr
                  Soachen Caltfonia Ut.oe Co.                          I
                  P.o. 1oz 410                                         t
                  100 'Loq lucb Jl..S.
                  l.oal BeliCh. Q 90101
                            ACCIPt'AliCE   ar ,..   'H!IIDIAJIDUM   or AGimi!lr AIID COST IICJttaf   J'I.U
                                       roa bifbs-flto Mol              10. z 'tiDsiilSstol IJlil

                   scz. flu qnecl to file • appllcatioa ill order cbat the        of taM,.nta
                   tta•1_.t . ..,. coati. . . ita ftlft. . oft... Jhpna4 500 D u-saai. . u ..
                   fr• , ... Dewra -betaUoa la Cal1fonia to ct. Palo Yene . . - n u. . ~t 18
                   Art.-.. n. ...,ucauoe ...t 110c lct.acUy a 811Mific cleacrtpctoa of laMa to
                   be 1a_1,... at cilia ti... .._..r prtor to ea.pletioa of cbe ~cal
                   'lan~cal t.pecc sue~ ad araaclq of a nallt-o,__,.. all l.aala to be
                  ·affect. . will be ideatlfi...                                           ·

                  A iacerat-cloa baa baea ..,.. by tile llan. . that tbe coat of pneeNiq tble
                   nabc-of....,. la Ia U~Ceaa of U,ooo. 81111 cbanfon coat ncowcy Ia reqwii'N.
                  '111& auachei - r . . n . of aar.....c 'bee.... the lllnaa of Lad ~t all
                   sa a1111 t!l8 coat ~I'J' pha tJiorolllllly es,la1• t ... acactn• ~t'blU­
                   cl. . , tlae 'C'ewi. . ~ aDd tbe ucl. .
                  .applicattoa.
                                                                           c"
                                                                 coaca of proc...1. . tile


                   Ia ..... co ,ncee.~ with proceaai. . cilia appltcaci. . '!loeb partl. . (UJI a1111
                   SCI) aane ctlet ella ..c~Mte~~ Clift of $31,010,.00 (aa ie8ertlled h tile eo.c
                   bcO'ft'f7 Pl.aa) h fair ad l'a&IIOM•l•. It Ia al• ....... ttlet sa af.ll 'be
                   bill. ., t.a· ...._.. oa a ~arly taut.. P.,_.t witld.a lO ..,. t.a
                   ~I'M. 1'oa be- tba ri&ht to .,.,eal tbeoa coat utiMtea co the ...U of
                   ta1111 ~·· Office of tile Secncacy, t.a eccordace af.th tbe ftplleei. . .
                   coataload la 43Cn, hft 4 1 &DII tlae eaeloee4 fora 1142-1. If • .,..1 18
                    uta, .,.._. 110tlce of ..,...:1 _., be f11.. t.a cilia office . . t ... fit. caa be
                    crau81tt. . to tbe load. A. copy of yoar llotice of Appeal _, of· aay
                    acac....c of na.-e, wtcc.. aq-aca or brtefa _., alao 'be . .rwd oa tile




BLM MANUAL                                                                                                      AR07822
                                                                                                                Rel.  1-1488
Supersedes Rel.    l-1406                                                                                            4/23/87
   Case 1:19-cv-03729-DLF Document 35-13 Filed 07/12/21 Page 270 of 365
                                                                                                  Illustration 5, Page 1
                                                                                                                      (.15F4)

                           1323 - COST RECOVERY FOR REIMBURSABLE PROJECTS/ACTIVITIES

                                           Major Category MOU




                                      South.,., Cilllloml• Edison Com~ny
                                                      ,. o. eox ••o
                                               100 LOIOG aCACH. 80UL&'IAitO

                                              LONG aCACH. CAUI'OIONIA - ·
                                                                                                           fl&.&~
                                                                                                          llfS. ••••••• ?




                  Hr. Gerald E. Hillier                                              February 25, 1986
                  california Desert District Manager
                  Bureau of Land Management
                  1695 Spruce Street
                  Riverside, CA 92507
                  Attention:      Mr. Bill Collins

                  Gentlemen:
                  SOBJECT:     Devers-Palo Verde No. 2 500kV T/L
                               Memorandum of Understanding (MOO)
                   Enclosed ar.e an original and one copy of an MOO between Southern
                   california Edison (SCE) and the Bureau of Land Manac;ement (BLM)
                   for the Devers-Palo Verde No. 2 500kV T/L executed by SCE. Please
                   have both copies executed by the BLM and return one for our files.
                   The changes suggested by the BLM have been complied with. Please
                   note that the paragraph reserving to SCE the right to contest any
                   fees or assessments has been removed. It is ou.r understandinCJ
                   that the BLM felt that since seE, by law, has the right to
                   contest, or appeal a BLM Decision, this paraqraph was
                   unnecessarily cumbersome and therefore did not need to be in· the
                   MOO. Also on page 4, Section IV, Item 5 has been reworded as
                   suggested bY Hike Burke, california Public Utilities Commission.
                   Page s, Section V regarding "NON-LIABILITY" has been removed per
                   your request.
                    we thank you for your patience and assistance in getting this
                    document in its final form, acceptable by both parties. I look
                    forward to workinc; with you on this project.
                                                                      Very truly youru,

                                                                         c."i u.L~
                                                                               .  . .·   i    •
                                                                                    7.;_ '-'- ... ~~..
                                                                      C. A. PRINCE
                                                                      Right of Way Agent

                     259lac
                     Enc:osures




                                                                                                                  Rel. 1-1488
BLM MANUAL                                                                                                AR07823
                                                                                                                4/23/87
Supersedes Rei.   1-1406
         Case 1:19-cv-03729-DLF Document 35-13 Filed 07/12/21 Page 271 of 365
  Illustration 5, Page 2


                             1323 - COST RECOVERY FOR REIMBURSABLE PROJECTS/ACTIVITIES

                                              Major Category MOU




                                           MEMORANDUM OP UNDERSTANDING
                                                       BE'l'WEIN
                           BUREAU OP LAND MANAGEMENT, CALIFORNIA DESERT DISTRICT
                                                           AND
                                       SOOTBERH CALIFORNIA EDISON COMPANY
                           POR THE DEVERS-PALO VERDE NO. 2 500kV TRANSMISSION LINI
                                 SUPPLEMENTAL ENVIRONMENTAL IMPACT STATEMENT



                     I.     INTRODUCTION AND     PURPOSE

                            The Southern California Edison Coapany (SCB) ia propoain9
                            to build a eecond 500kV tranaaiasion line fro• the Palo •
                            verde Nuclear Generatinq Station in Arizona to the Devera
                            substation near Pala Spcinqa, california •. The proposed
                            aliqnaent, for tbe moat part, •ill be parallel to the    ~
                            exiatinq Devers-Palo Verde Mo. 1 500kV T/L, lyint aortb o~
                            the exiatinq line in California and aoath of the existia9 ·
                            line in Arizona. Bureau of Land Manaqeaent (BLK) and SCI,
                            hereinafter referred to individually as Party oc collec-
                            tively as Parties, have aqreed that a Suppleaental
                            Environmental Impact Statement, hereinafter referred to as
                            EIS, be prepared by the BLM for this transaiasion line. It
                             is tbe purpose of this Kemorandua of. Onder·atandinq
                             (Memocandua) to establish an aqreeaent between BLM and SCI
                             reqardinq their respective roles and tbe conditions and
                             proc•dures to be followed in preparinq the liS~ ·
                             Tbis EIS will, by reference or otber metboda, incorporate
                             information alonq witb tbe Environmental Impact Stat..ent
                             (EIS) previously prepared in connection witb tbe
                             Devers-Palo Verde Mo. 1 Project which cover tbe existinq
                             corridors and which contain data basic to the liS •
                                                                                 ......
                             It is the intent of botb Parties hereto tbat the liS be
                             prepared coverinq all federal environaantal requireaenta of
                             each participatinq Party. It ia also the intent of the
                             Parties bereto that the liS be prepared uainq, to the      .
                             fullest extent poaaible, data previously developed and tbat
                             all efforts in reqard· to liS preparation be consistent with
                             the qoals of data adequacy and econoay.· Additionally, it
                             is the intent of the Parties bereto that joint public
                             meetinqs will be held instead of separate meetinqs.




                                                                                          Rel. 1-1488
BLM MANUAL                                                                                    4/23/87
Supersedes Rei.   1-1406                                                                    AR07824
 Case 1:19-cv-03729-DLF Document 35-13 Filed 07/12/21 Page 272 of 365
                                                                                   Illustration 5, Page 3


                           1323 - COST RECOVERY FOR REIMBURSABLE PROJECTS/ACTIVITIES

                                            Major Category MOU




                           'rbe EIS sball comply with the Nati.onal BnvironHntal Policy
                           Act of 1969 (NBPA) and all subsequent requlations imple-
                           aentinq tbis law, as well as the C&lifornia Bnviron. .ntal
                           Quality Act of 1970 (CEQA). (See Council on Bnvironaentai
                           QUality (CZQ) requlations, 40 CPR Parts 1500-1508 and
                           Chapter J, Division 6, ~itle 14 of the C&lifocnia
                           Adainistrative Code, respectively.) It is intended that
                            scz will file the BIS as pact of the proceedinq for a
                           certificate of PUblic Convenience ' Necessity (CC.N) before
                            the .cpoc.
                   II.     PROCEDURE
                           BLM and SCE will jointly develop an liS preparation plan
                           within tbree .onths of execution of this Ke.ocandua. !hia
                           plan will describe the key issues to be addressed in tbe
                           !IS and will discuss the organization, scbedalinq, tenta-
                           tively scheduled coordination aeetinqs and scope of tbe BIS
                           and related !IS activities.
                           BLM and SCB bave establi~hed pri~~ary persona to contact for
                           all aatters relatinq to preparation of the liS. !he
                           desi9Qated individual~ are:
                             Williaa B. Collins:      BLM, CAlifornia Desert Di~trict
                             carol A. Prince:         SCE, Real Properties Department
                           Eacb participatinq Party aay designate a new primary eon-
                           tact person by ~o notifyinq the other participatinq Party.
                           BLM and SCB will autually and freely consult and will keep
                           other concerned organizations inforaed reqardinq proqresa
                           on the !IS, ineludinq additional data needs, acope of
                           applicable activities and all i~sues of importance.
                           Reqularly scheduled and ad hoc coordination meetings will
                           be held between the previously identified primary contact
                           persons, state agencies and others, as appropriate, in
                           order to ensure communication and coordination aacnq all
                           participatinq organizations.
                           BLX and SCI aqree that in the event !IS presaraticn falls
                           30 days or aore behind the schedule eatabiiahed in the liS
                           Joint Preparation Plan, the Parti~• hereto will 4eYelop a
                           schedule to overcoae such d•l&Y witbin the total tiae fran•
                           establi•hed for !IS coapletion.
                            BLM and SCZ aqree that in the event the Parties hereto are
                            not in aqreement reqardinq any aajo~ 1••u• encountered
                            durinq development of ~he !IS, the Parties hereto vill vork
                            diligently to resolve such disaqreeaent, keepinq in sind
                            the objective of one adequate, econoaieal !IS.



                                                        - 2 -




                                                                                                Rel. 1-1488
BLM MANUAL
                                                                                              AR07825
                                                                                                  4/23/87
Supersedes Rel.   l-1406
          Case 1:19-cv-03729-DLF Document 35-13 Filed 07/12/21 Page 273 of 365
  Illustration 5, Page 4


                                1323 - COST RECOVERY FOR REIMBURSABLE PROJECTS/ACTIVITIES

                                                 Major Category MOU




                  III.     BLM RESPONSIBILITIES
                           1.     BLK will be the lead Federal· aqeney in the BIS prepara-
                                  tion and will be solely responsible for ensuring full·
                                  coapliance with the requireaents of H!PA and other
                                  pertinent Federal laws and requlations.
                                  BLM will be responsible for the Federal public review
                                  of the BIS, any necessary public bearinqs, analysis of
                                  public docuaents, distribution of the final !IS and the
                                  decision docuaent. However, it is recoqnized that SCE,
                                  as required by CEQA, will also aeet its responsibilities
                                  for public review, required notices, consultation and
                                  bearinqs under CEQA. (Refer to C&lifornia Public
                                  Utilities Code and related Requlations and Orders
                                  outlinin9 scz and POC responsibilities daring
                                  preparation of the Devers-Palo Verde Ro. 2 Eta.)
                           2.     The BLM California Desert Distdct··~~anaqer will have
                                  aanaqeaent lead on behalf of all Federal aqencies,
                                  includinq tbe BLM Phoenix and Yuma District Offices
                                  for contribution to the !IS and vill be altiaately
                                  responsib~e for the scope, content and adequacy of
                                  those portions of the !IS relating to Federal aqenc~
                                  requireaents or regulations.
                           3.     The BLM California Desert District will provide SCB,
                                  within 30 days of execution of this Meaorandua, a
                                  written estiaate of.tbe total costs to be incurred by
                                  BLM for the California Desert DistrLct (includinq Indio
                                  Resource Area) and· Phoenix and Yuma Districts for vork
                                  associated with this Meaorandua.
                                  BLM will provide SCI vith a quarterly estiaate of
                                  costs, to be paid in advance by scz.



                                                                                                   g
                                  Additional payaents will be aade if needed.               BLM vill
                                  proaptly refund excess payments.
                                  BLM will provide, or cause to be provided, to SCI on
                                  =onthly basis, stateaents of charqes for each .aployee
                                  showinq labor hours, labor costs and expenses for this
                                  subject transaission line.
                           4.     BLM will invite SC! to attend aeetinqs with Federal,
                                  state, reqional and local aqencies and other qroaps as
                                  appropriate.
                           5.     BLM will consult with SCI durin9 iapact analysis and
                                  aitiqation pl~nninq.
                           6.     BLM will review data, environaental descriptions, and
                                  analyses available frora SCI and other sources and vill .


                                                          - 3 -




                                                                                                       ReL 1-1488
BLM MANUAL                                                                                                4/23/87
Supersedes Rei.
                                                                                                           AR07826
                  1-1406
   Case 1:19-cv-03729-DLF Document 35-13 Filed 07/12/21 Page 274 of 365
                                                                                        Illustration 5, Page 5

                                1323 - COST RECOVERY FOR REIMBURSABLE PROJECTS/ACTIVITIES

                                                 Major Category MOU




                                  not dupl~cate work already done unless it is estab-
                                  lished that the wor~ is unacceptable for purposes of
                                  the proposed transaission line EIS. BLK will consult
                                  with SCB prior to deteraining whether existing work .
                                  aust be aodified or redone. However, BLK will aake the
                                  final deter•ination on the inclusion or deletion of
                                  . .terial wherever there is a question as to the content
                                  or relevance of any aaterial (including all data,   ·
                                  analyses and conclusions) in the EIS.
                  IV.      SCB RESPONSIBILITIES
                           1.     SCB will be responsible for ensuring full coapliance
                                  with the requirements of CEQA and other pertinent state
                                  laws and regulations.
                           2.     SCB will provide a complete description of any proposed
                                  actions for review by BLK.
                           3.     SCB will provide BLK with any technical and environ-
                                  mental information SCB has which aay be useful durin9
                                  EIS preparation.
                           4.     PUblic meetings will be conducted by BLK recognizing
                                  potential participation by SCE management and       L
                                  representatives.
                           5.     SCE will pay the cost of the consultant fira(s)
                                  selected jointly by CPOC and BLM to prepare both the
                                  supplemental EIS and the required EIR·document{s).
                                  Direct costs incurred by BLK will be reimbu~aed to
                                  BLM. All consulting expenses incurred in coapliance
                                  with both NEPA and CEQA will be reimbursed through the
                                  POC'a account, established under Rule 17.1 of the PUC's
                                  Rules of Practice and Procedures.
                           6.     SCE will respond to data requests and will provide
                                  review comments within a reasonable period of time.
                           7.     SCE will attend meetings and will participate in the
                                  preparation of aitigation measures as appropriate.
                                                                                ;
                           a.     SCE will reimburse BLM for direct costs'rea3onably
                                  incurred by BLM to perfora work required by this
                                  Kemorandua, in accordance with Section III, part 3, of

                           9.
                                  this Memorandum.
                                  SCE will provide an advance p&YJlent of~ from
                                  which BLM employees will be roimbursed~or coats
                                  and other expenses acquired for work done in connection
                                                                                                    *
                                  witb the preparation of the EIS. This would include
                                  such things as coordination meetings, help in the
                                  preparation and review of EIS documents aad attendance
                                  at public meetings and hearings.

                                                         - 4 -




                                                                                                      Rel. 1-1488
BLM MANUAL                                                                                                4/23/87
Supersedes Rei.   1-1406                                                                             AR07827
       Case 1:19-cv-03729-DLF Document 35-13 Filed 07/12/21 Page 275 of 365
  Illustration 5, Page 6

                           1323 - COST RECOVERY FOR REIMBURSABLE PROJECTS/ACTIVITIES

                                            Major Category MOU




              V.     'f!RMlNA'rlON
                     Eacb Party to ~bis Me.oran4ua aay terminate tbetr partici-
                     pation in this aqreeaent after 30 days' prior written
                     notice to tbe otber Party. Durinq the interveninq 30 days,
                     both Parties hereto aqree to actively atteapt to resolve
                     any outstan4inq disputes or disaqreeaents.


            fOR SORZAO Of LAND MANAGEMENT                fOR SOQ'rBZRH CALtPORMIA !DISOH




                                                                      fEB 16 a&
                                                         Date: ------------------------




              33lLAliDACQ


                                                    .. 5 -




                                                                                           Rel. 1-1488
BLM MANUAL                                                                                     4/23/87
Supersedes Rei. 1-1406
                                                                                             AR07828
    Case 1:19-cv-03729-DLF Document 35-13 Filed 07/12/21 Page 276 of 365
                                                                                                            Illustration 6, Page 1
                                                                                                                       Form 1323-1
                                                                                                                           ( .18B3)

                         1323 - COST RECOVERY FOR REIMBURSABLE PROJECT/ACTIVITIES

                                         Reimbursable Project Log


                                                                                                        INSTRUCTIONS
                                                                                             This form is to be used on Major
                                                                                             Category Projects only. It
                                                                                             should be used to explain ant
      r,llm l:I.!,L-1                   UNITED STATES                                        time coded to subactivity 5101
      dun£>   1%3~
                               Dl:.f'ARTMENT OF THE INTERIOR                                 unless the project authorized
                               BUREAU OF LAND r.IANAGEMENT
                                                                                             officer (AO) determines that
                                                                                             logs with different formats
                                                                                             already in use provide the same
                                                                                             information.
                                                                                    HOURS
                                                                                    (Tow!)
                                                                                             Use a separate project log sheet
                                                                                             for each project. Entries must
                                                                                             be made each day that work is
                                                                                             performed on a project and
                                                                                             should be made immediately
                                                                                             following the work. Do not
                                                                                             attempt to record more than
                                                                                             day's activity by postponing the
                                                                                             recording of work activity.

                                                                                             Date and sign each page and
                                                                                             submit the log(s) to the project
                                                                                             AO at the end of each payperiod
                                                                                             along with other documents
                                                                                             showing charges against the
                                                                                             project, such as travel
                                                                                             vouchers, purchase orders,
                                                                                             utility billings, etc. Entries
                                                                                             in the log must agree with the
                                                                                             Time and Attendance (T&A's). A
                                                                                             copy of the log(s) is attached
                                                                                             to the T&A report copy retained
                                                                                             by the official timekeeper 'and
                                                                                             periodically checked by the AO
                                                                                             to verify the data.

                                                                                             The AO must check each log
                                                                                             against the Special Project
                                                                                             Detail List (SPDL) each month to
                                                                                             ensure that a log is on file to
                                                                                             support each item of work
                                                                                             appearing on the SPDL. If logs
                                                                                             are missing, the AO must take
                                                                                             action to obtain the missing
                                                                                             logs.

                                                                                             As a result of this review, the
                                                                                             AO initiates action through the
                                                                                             timekeeper to correct or delete
                                                                                             any erroneous or inappropriate
                                                                                             entries.

                                                                                             It is imperative that accurate
                                                                                             and complete daily records be
                                                                                             kept as the project log    >~ill   be
                                                                                             used for both legal and
                                                                                             administrative purposes.




BLM MANUAL                                                                                                         Rel. l-1488
                                                                                                                       4/23/87
Supersedes Rei. 1-1406
                                                                                                    AR07829
       Case 1:19-cv-03729-DLF Document 35-13 Filed 07/12/21 Page 277 of 365

   Illustration 6, Pase 2
                         1323 - COST RECOVERY FOR REIMBURSABLE PROJECT/ACTIVITIES
                                              Reimbursable Project Log




                                                     INSTRUCTIONS

                            Submit completed logs to the project Authorized Officer (AO) at
                            the end of each pay period.

                            The AO must review the entries and indicate approval by signing
                            the log in the space provided.

                            PROJECT SEGMENT OR COMPONENT- Give name or number
                            of segment, spread, or project component. If work pertains to
                            entire project enter "entire project."

                             OESCRIPTION OF WORK CONE- Use aa m11r1y linea u necea•
                             aary to describe work accomplished. Describe mode, destination,
                             and purpose of travel. Include names or persona contacted and
                             topic of dlacuaaiona. (Attach additional dnt, if n•cuury.)

                             Uae aeparate aheet for each project.

                             Record only time apenton reimburaable project(5100 aubactivity).

                             Fill out daily, or more frequently if type of work chances or work
                             ia done on more than one project.




                                                                                                  Rel. 1-1488
BLM MANUAL                                                                                          AR07830
                                                                                                      4/23/87
Supersedes Rei. 1-1406
  Case 1:19-cv-03729-DLF Document 35-13 Filed 07/12/21 Page 278 of 365
                                                                                                         Illustration 7
                                                                                                                (.18C1)

                              1323 - COST RECOVERY FOR REIMBURSABLE PROJECTS/ACTIVITIES

                                       Major Category Project Number Establishment




                                  United States Department of the Interior                              CA-18888
                                                                                                        2800
                                               BUREAU OF LAND MANAGEMENT                               (CA-o63. 04)
                                                 CALIFORNIA DESERT DISTRICT
                                                         1695 5tlna Sorat
                                                       ~     Ulilomia 92JCJ7




                                                                                                 APR 16 1986




                   To:         SDa. C&lifonua. Arizcma ' H- Mllzico
                               mta. Phoeaiz. t - ' Laa Cruea•

                   Proa:       Diatrict Maaasar, California Da..rt Diatrict

                   Subject:    u.s.   Talacoa Fiber Optic lliabt-of-way Coat lleccnrery Accoaat Hu.bar

                   We ha•• aaaisned a coat raco•ary project uu.bar for tbia applicatioa.
                   !ffactiva today, pl...• chara• all coat• incurred iu procaaaiuc &Dd .aaitoriuc
                   tbia project to DnA.    ·

                   The caaa aerial uuaber for tbi1 applicatioa i1 CA-18888.   Thi• ••rial uuaber
                   1hould .be uaed for all dOCU..Dtl aaneratad duriuc tha life of tbia project.

                   We will be i&auiuc one rigbt-of-.ay docu.ent to             u.s.   Talacoa.

                   The abo•• . .ationed Diatrict Maaager1 aa well a1 .,aalf vtll.ezecuta· tba
                   docu.ent on bebalf of tba United Stataa.

                   Plea•• contact Bill Collin& at PTS 796-6428 if you have any quaatioaa
                   coucarniua thi1 application.




                   cc: CA-931.1                                                 ACTlt~G
                       CA-o66




                                                                                                               Rel. 1-1488
BLM MANUAL                                                                                                  AR07831
                                                                                                                4/23/87
Supersedes Rel.   1-1406
  Case 1:19-cv-03729-DLF Document 35-13 Filed 07/12/21 Page 279 of 365
                                                                                                  Illustration 8


                              1323 - COST RECOVERY FOR REIMBURSABLE PROJECTS/ACTIVITIES

                                         Major Category Account Activation




                                                                                          !N REPLY REFER TO'



                                  United States Department of the Interior
                                            BUREAU OF LA:"'U MANA(;EMENT
                                              WASHINGTON, U.C 20240

                           1681
                           (CA-061.60)



                     Memorandum


                     To:         Director DSC (D-515)

                     From:        District Manager, California Desert

                     Subject:    5101 Account Activation

                     Please activate account 5101-XBDA, u.s. Telecom, Inc. for the States of
                     California, New Mexico, and Arizona. The billing address is:

                                               U.S. Telecom, Inc.
                                               P.O. box 11315
                                               Kansas City, Missouri 64112
                                               Attention: Joe Williams
                     Enclosed is the first quarter estimate and an estimate for the entire duration
                     of the project. Payment for the first quarter of $8,000 is attached. There-
                     fore, it is not neccesary to mail the billing to the company, simply retain it
                     for your files.




                                                                                                          Rel. l-1488
BLM MANUAL                                                                                                    4/23/87
Supersedes Rei.   1-1406                                                                               AR07832
  Case 1:19-cv-03729-DLF Document 35-13 Filed 07/12/21 Page 280 of 365
                                                                                       Appendix 1, Page 1

                           1323 - COST RECOVERY FOR REIMBURSABLE PROJECT/ACTIVITIES

                                       Billing and Collection Procedures

                              on Rights-of-Way Grants and Temporary Use Permits



  The following billing and collection procedures are to be used on rights-of-way ROW grants and
  Temporary Use Permits (TUP's). Steps 1 and 2 are applicable to all categories of ROW's and TUP's.
  Step 3 applies to minor categories and steps 4 through 7 apply to major categories.

  Responsible
  Office/Official               Step                         Action

                                1.         PREAPPLICATION ACTIONS

  Proponent                                a.    Contacts BLM office responsible for receiving
                                                 application.

  Authorized Officer                       b.    May set up a preapplication meeting with proponent(s) to
                                                 discuss the proposal.

                                           c.    Obtains data to determine cost reimbursement category.
                                                 AO estimates category and fee and provides this
                                                 information to proponent(s) for application filing
                                                 purposes. Preapplication work for all categories is
                                                 charged to 4211.

                                 2.        APPLICATION FILING

  Proponent                                a.    Submits application and map with estimated non-refundable
                                                 application fee.

  Authorized Officer                       b.    Accepts and serializes application and establishes case
                                                 file. No written decision,is required to accept an
                                                 application.

                                           c.    Reviews application for accuracy and completeness.
                                                 Requests additional information from proponent i f
                                                 necessary.
                                           d.    Completes the Right-of-Way Cost Recovery Category and Fee
                                                 Determination Record (Form 1323-2) and issues decision of
                                                 category determination and fee by Certified Mail.

  Applicant                                 e.   Receives decision and returns any additional fee to the
                                                 receiving office along with any requested information.

  Authorized Officer                        f.   Does not process application until total fee and/or
                                                 requested information is submitted.

                                            g.   Completes case file examination.

                                 3.         APPLICATION FILING STEPS FOR MINOR ROW'S

  Collection Officer                        a.   Prepares Form 1370-41, Receipt and Accounting Advise, and
                                                 deposits nonrefundable fee to 14X5017.1, Rights-of-Way
                                                 Cost Recoveries, Bureau of Land Management. Prepares
                                                 Collection Data Sheet, Form 1370-35. Deposits fees to
                                                 subactivity 5102 and the applicable project code. Sends
                                                 receipt copy of Form 1370-41 to applicant and case file
                                                 copy to case file. This completes the cost reimbursement
                                                 actions required for processing applications for ROW's in
                                                 minor categories,

                                            b. Collects from applicant, prior to grant issuance, the
                                               nonrefundable monitoring fee.

                                            c.    Repeat step 3a.

   Authorized Officer                       d. Where there is a decision to reject an application,
                                               notifies the applicant of the decision by Certified Mail.


                                                                                                      Rel. 1-1488
BLM MANUAL                                                                                                4/23/87
Supersedes Rei.   1-1406                                                                          AR07833
         Case 1:19-cv-03729-DLF Document 35-13 Filed 07/12/21 Page 281 of 365
Appendix 1, Page 2

                         1323 - COST RECOVERY FOR REIMBURSABLE PROJECT/ACTIVITIES

                                    Billing and Collection Procedures

                            on Rights-of-Way Grants and Temporary Use Permits



                              4.         APPLICATION PROCESSING FOR CHANGES FROM A MINOR CATEGORY
                                         TO A MAJOR CATEGORY
  Authorized Officer                    a.    Assigns a project code to the project.

                                         b.   Transfers the amount of the nonrefundable application
                                              processing fee previously deposited to 14X5017.1,
                                              subactivity 5102 1 to 14X5017.1, subactivity 5101 and the
                                              project code assigned to the specific project.

                                         c.   Performs the actions required under 5a.

                                         d.   Proceed to step 5d.

                              5.         APPLICATION PROCESSING FOR MAJOR CATEGORY ROW's

  Authorized Officer                     a.   Reviews application, prepares Project Preparation Plan
                                              and financial plan and develops a cost reimbursement plan
                                              which includes total costs of processing and monitoring.
                                              The AO shall inform the applicant by decision (FLPMA) and
                                              prepares an MOU (FLPMA or MLA) of the estimated amount to
                                              be reimbursed. Estimates first quarter cost. No
                                              processing work is to be done or charges made to 5101
                                              until a project is established and initial payment
                                              received.

                                         b.   Assigns a   projec~   code to the project.

  Collection Officer                     c.   Prepares Form 1370-41, Receipt and Accounting Advice, and
                                              deposits application fee to 14X5017.1, Rights-of-Way Cost
                                              Recovery, The nonrefundable fee and other payments
                                              received are deposited to subactivity 5101 and the
                                              project code assigned to the specific project. Sends
                                              copy of the 1370-41 to D-515 for information and file
                                              purposes and prepares a Collection Data Sheet, Form 1370-
                                              35.
                                         d. When the first quarter cost estimate is received from the
                                            AO, send request for a bill to D-515.(See Illustration 8)

  Authorized Officer                     e.   On a monthly basis, reviews and monitors Financial
                                              Management System reports (F0-305 and F0-311) to ensure
                                              that cost reports reflect valid charges to each project.

                                         f.   Forty-five days prior to the beginning of each calendar
                                              quarter, prepares a billing request of estimated costs to
                                              be incurred during the next quarter. If needed, an
                                              interim billing request may also be requested, Forwards
                                              billing request to D-515.
                                         g.   Subsequent quarterly billing requests will include a
                                              separate line item adjustment for overpayments or
                                              underpayments of actual costs incurred in previous
                                              quarters.

                                         h.   If grant is to be issued and total payments exceed total
                                              costs, advises applicant of grant approval and offsets
                                              overpayments against future billings for grant
                                              monitoring,

                                         i.   If the application is to be rejected or is withdrawn, and
                                              total payments exceed total costs, notifies applicant of
                                              rejection and of pending refund. Sends request for
                                              refund to D-515. When total co.sts do not exceed
                                              nonreimbursable payments, AO sends request to D-515 to
                                              reclassify unexpended funds to subactivity 5102.

                                                                                                Rel. 1-1488
BLM MANUAL
                                                                                                    4/23/87
Supersedes Rei. 1-1406                                                                               AR07834
Case 1:19-cv-03729-DLF Document 35-13 Filed 07/12/21 Page 282 of 365
                                                                                      Appendix 1, Page 3


                         1323 - COST RECOVERY FOR REIMBURSABLE PROJECTS/ACTIVITIES

                                    Billing and Collection Procedures
                            on Rights-of-Way Grants and Temporary Use Permits



                                         j, The AO may reestimate the actual costs (MLA) and
                                              reasonable costs (FLPMA) and adjust the financial plan at
                                              any time it is determined that a change warranting a
                                              reestimate has occurred. When a substantial change
                                              results, a redetermination of reasonableness of costs and
                                              a decision (FLPMA) or decision on actual costs (MLA)
                                              issued.

                              6.         ROW GRANT ISSUANCE

 Authorized Officer                      a.   Upon receipt of all processing costs and initial
                                              monitoring payments, issue ROW grant,

                              7.         GRANT MONITORING

 Authorized Officer                      a.   Continues cost recovery procedures as described in step
                                              5.
                                         b.   If the AO determines that substantial monitoring efforts
                                              will continue, a balance shall be maintained in"the
                                              account to cover all monitoring costs.

                                         c.   If he determines that substantial monitoring costs will
                                              not be incurred, the AO will send a refund request to D-
                                              515 for the balance in the account and will ask D-515 to
                                              cancel the project code once all project costs have been
                                              incurred and paid.
                                         d.   If at any future time, substantial government costs will
                                              be incurred in monitoring or terminating the grant, a new
                                              project code will be requested and assigned to the
                                              project.




                                                                                                 Rel. 1-1488
BLM MANUAL                                                                                   AR07835
                                                                                                   4/23/87
Supersedes Rel. 1-1406
  Case 1:19-cv-03729-DLF Document 35-13 Filed 07/12/21 Page 283 of 365

                                                                                         Appendix 2, Page 1
                             1323 - COST RECOVERY FOR REIMBURSABLE PROJECTS/ACTIVITIES

                                                The Project Manager
                                        A Key to Uniformity and Consistency



       Control and monitoring capability for major rights-of-way can be greatly enhanced by having one
       project manager who represents BLM even though lands in several resource areas, districts, or
       States may be involved,

       If a project spans more than one State, the Director designates a lead State. The State Director
       should designate a project manager. Other State Directors should designate project coordinators
       to represent their respective States in project related matters. Similarly, District Managers and
       Area Managers should designate individuals to serve as coordinators to handle their local
       involvement in the project.

       To the extent possible, the project manager should be assigned for the entire life of the project,
       from inception through construction,       The intent is not to prevent transfers for career
       development, but rather to avoid routinely shifting the lead from one manager to another as the
       project progresses through its various stages and to avoid having more than one lead person at a
       time.

       This would provide continuity in our dealing with applicant/holders and a central contact point
       through whom the downward flow of guidance and the upward flow of feedback may occur.

       The project manager once designated, should assume the lead in the preapplication process
       described in BLM Manual 2802 and serve as BLM's point of contact with the applicant/holder. The
       project manager is the one who must assure that all the requirements outlined in BLM Manual 2802 -
       2805, 2880, and 1323 are met efficiently and on time.
       The project manager should be familiar with the area where the project is located and the probable
       impacts of the work proposed, The project manager must also know how to use the BLM cost recovery
       system as a management tool and be able to handle related negotiations with applicants/holders.
       Among the many duties, several stand out as deserving special attention in the light of lessons
       recently learned from court cases, appeals and findings of the Inspector General.

       1.    Documentation

       Because project related work is wholly or partially funded by the applicant/holder, charges are
       likely to be carefully scrutinized. The manager must assure that every individual charging time
       or other costs to the project records the following in a project log such as BLM Form 1323-1:

            a.    decisions made
            b.    agreements reached
            c.    work done
            d.    money spent
            e.    unusual procedures or stipulation changes
            f.    controversy
            g.    other information necessary to understand what was done and why

       2.    Control of Project Related Expenditures

      The project manager should control the purse strings of the project by knowing what expenditures
      are necessary and approving all expenditures before they are made, By doing so, it will be much
      easier to ensure that costs stay within the estimates. Conversely, the need to change estimates
      will become apparent more quickly and can be discussed with the applicant/holder.

       It is crucial that the Special Project Detail List (SPDL) be compared to individual logs and
       obligation documents to ensure that the applicant/holder is only billed for. valid charges.       The
       project manager is responsible for removing invalid charges.




                                                                                                Rel. l-1488
BLM MANUAL                                                                                          4/23/87
Supersedes Rel.   1-1406                                                                       AR07836
          Case 1:19-cv-03729-DLF Document 35-13 Filed 07/12/21 Page 284 of 365
  Appendix 2, Page 2

                         1323 - COST RECOVERY FOR REIMBURSABLE PROJECTS/ACTIVITIES

                                        The Project Manager
                                A Key to Uniformity and Consistency



  3.   Coordination with Other BLM Offices and Other Agencies and Interest Groups
 NEPA compliance is often the largest project related cost and may require substantial coordination
 with other agencies, offices, or groups.
  The project manager must coordinate with other interested parties to identify potential conflicts
  and avenues for cooperation. A key to success will be to locate responsible contacts for each
  party, including BLM offices, and keep in touch with them as work progresses. Any BLM office
  intending to charge time or incur costs relative to the project must provide appropriate estimates
  to the project manager in accordance with established schedules.
 4.    Assuring Grant Harmony
 The project manager must be familiar with the entire content of any grant(s) written for the
 project to assure harmony with earlier decisions and agreements that may have been reached with
 the applicant. If grants are prepared in separate offices (possibly in different States) he must
 review them to detect and resolve conflicting requirements.
 Project managers and persons assigned to support them should have other work to do in addition to
 that directly related to the project, but project related duties must be given sufficient priority
 to maintain schedules agreed upon with the applicant/holders.
                                      Summary
 Having one manager throughout the life of a project can produce consistency
 and uniformity spanning both time and administrative boundaries. This
 protects project sponsors from drastic changes from one year to the next and
 from one Resource Area, District or State, to the next. The project manager, being a single point
 of contact for all aspects of a project, enhances top management's control of right-of-way
 activities, including cost recovery.




                                                                                           Rel. 1-1488
BLM MANUAL
                                                                                                AR07837
                                                                                               4/23/87
Supersedes Rel. 1-1406
   Case 1:19-cv-03729-DLF Document 35-13 Filed 07/12/21 Page 285 of 365
                                  2014
                           Black Rock City, LLC
                      BURNING MAN AFTER ACTION REPORT
__________________________________________________________________________




                         Black Rock City LLC

             BURNING MAN 2014
                      After Action Report (AAR)

                              Final Report




                                    1

                                                                    AR04760
      Case 1:19-cv-03729-DLF Document 35-13 Filed 07/12/21 Page 286 of 365
                                     2014
                              Black Rock City, LLC
                          BURNING MAN AFTER ACTION REPORT
__________________________________________________________________________


Report Contents                                                            Page Number

I.   Executive Summary                                                          4

II. BRC Agency Relations: BLM & Cooperating Agencies
    A. Introduction                                                             5
    B. Cost Recovery, Special Recreation Permit (SRP), & Cooperator Fees        6
    C. Closure Order & Stipulations                                             6
    D. Agency Cooperation                                                       7
    E. BLM & PCSO Infrastructure                                                9
           a. Incident Command Post (ICP)                                       9
           b. Pershing County Sheriff's Office (PCSO)                           10
    F. Cooperator & Daily Event Meetings                                        10
    G. Communications & Public Relations                                        11
    H. Compliance                                                               11
    I. Post­Event Site Inspection                                               12

III. Public Safety
     A. Introduction                                                            14
     B. Unified Command                                                         15
     C. Law Enforcement                                                         16
            a. BLM & Pershing County Law Enforcement Integration                17
            b. Evictions                                                        18
            c. Law Enforcement Feedback                                         18
            d. Acculturation Training                                           20
            e. LE Reporting                                                     20
     D. Emergency Services                                                      21
            a. Basic Life Support (BLS): ESD First Responders                   21
            b. Advanced Life Support (ALS): HGH Rampart                         22
            c. Fire & Rescue                                                    23
            d. BRC 911 Dispatch                                                 24
     E. BRC Rangers                                                             25
     F. Public Safety Communications                                            27

IV. Event Operations
    A. Introduction                                                             29
    B. Operating Plan                                                           30
    C. Ticketing & Population Reporting                                         30
    D. City Layout                                                              30
    E. City Infrastructure                                                      31
    F. Event Communications & Media Relations                                   32

                                           2

                                                                               AR04761
     Case 1:19-cv-03729-DLF Document 35-13 Filed 07/12/21 Page 287 of 365
                                    2014
                             Black Rock City, LLC
                          BURNING MAN AFTER ACTION REPORT
__________________________________________________________________________
   G.   Sanitation Services                                            32
   H.   Airport Operations                                             34
   I.   Burner Express Bussing Program                                 35
   J.   Gate, Perimeter & Exodus                                       35
   K.   Traffic & Traffic Controls                                     36
   L.   Highway Clean Up                                               37
   M.   Playa Restoration                                              38
   N.   BRC Roles and Transitions                                      38
   O.   Art & FAST                                                     39
   P.   DMV                                                            39

V. Summary of Recommendations                                          41

VI. Appreciations                                                      47




                                         3

                                                                      AR04762
     Case 1:19-cv-03729-DLF Document 35-13 Filed 07/12/21 Page 288 of 365
                                    2014
                             Black Rock City, LLC
                           BURNING MAN AFTER ACTION REPORT
__________________________________________________________________________


I. Executive Summary

The Burning Man event, now in its 24th year, is the central hub of the Burning Man culture
represented by over 200 regional contacts located in 95 cities and producing over 60 events
globally. The organization administering this culture is a 501C(3) Non Profit which owns
outright the LLC subsidiary that produces the event in Nevada.

The Nevada event, which ran for eight days in 2014 in the Black Rock National Conservation
Area, was attended by 65,922 participants. Additional crew, staff and volunteers supported
the city, and between them covered all aspects of the event operations from infrastructure,
through emergency services and community support. Black Rock City, LLC (BRC) permitted
350 global media agencies, placed over 350 art pieces and 1,200 themed camps, licensed
over 600 art cars and managed 28 burns.

Planning for the Burning Man event is a year round collaborative process that involves
significant levels of cooperation across a range of Federal, State and County agencies and
contractors, and the success of the event is testament to the work all parties put into this
process.

In 2014 there were a small number of significant incidents on playa, including a major rain
incident and a fatality. The event management team, in concert with the cooperating
agencies, worked well through the event Unified Command (UC) management structure to
enact pre­established protocols across a range of operations including national and
international media communications to manage these incidents.

BRC partnered with the Bureau of Land Management (BLM) to administer both commercial
and environmental compliance programs, further improving the event’s overall compliance
with the Special Recreation Permit (SRP) requirements regarding use of public land as
prescribed in the Code of Federal Regulations (CFR).

BRC is committed to public safety and looks forward to continued detailed planning for the
Burning Man event where all parties bring knowledge and experience to the table for delivery
of a world class event.




                                             4

                                                                                    AR04763
      Case 1:19-cv-03729-DLF Document 35-13 Filed 07/12/21 Page 289 of 365
                                     2014
                              Black Rock City, LLC
                            BURNING MAN AFTER ACTION REPORT
__________________________________________________________________________


II.      BRC Agency Relations: BLM & Cooperating Agencies

A.     Introduction

The Burning Man event began Sunday, August 24, 2014 at 6:00 PM and closed Monday,
September 1, 2014 at 6:00 PM. The 2014 SRP­determined maximum allowable peak
population was the same as 2013: 68,000. BRC did not exceed this population limit. The
event lasted 8 days, and the full Closure Order was in effect from July 29, 2014 ­ September
15, 2014. BLM’s costs increased in 2014, but significant savings were achieved through
BRC’s management of contracts and costs associated with the Incident Command Post (ICP).
Both BLM and BRC increased their staffing for their jointly facilitated Environmental and
Commercial Compliance programs and interacted with more participants than ever before.
BRC and BLM worked collaboratively throughout the event week, responding to challenges
and new issues effectively. The post­event site inspection was conducted by BLM on
September 30, 2014. At the time of this report, the final results had not been announced,
although passing looks likely.

Collaboration and communications with cooperating agencies reached an all time high in
2014. Of special note is the collaboration that occurred amongst the agencies during the rain
event on Monday, August, 25, 2014. In addition to rain contingency planning and rapid
response, Janelle Thomas, of Nevada Department of Transportation (NDOT) went above and
beyond the call of duty on that day and worked around the clock, managing permissions and
communications along the I­80 corridor. Ltnt Jim Peterson of Nevada Highway Patrol (NHP)
also worked tirelessly to manage traffic ingress at the 447/427 intersection. Other agencies
such as Washoe County Sheriff’s Office (WCSO) and Pyramid Lake Paiute Tribe put in
dedicated time and service to keep Burning Man participants safe during that challenging day.
It is also worth noting that WCSO, NDOT and NHP worked year round with BRC to mitigate
and plan for Burning Man traffic congestion along Hwy 447. The traffic jams south of the
Empire Store that were a problem in 2013 were mitigated in 2014, thanks to group problem
solving and their leadership.

Cooperator Meetings were held throughout the year. During the event, the daily Cooperator
Meeting was replaced by the Unified Command meeting. The Burning Man Communications
Department dedicated one member of their staff to work with all of the Public Information
Officers (PIO’s) from the cooperating agencies. This BRC staff member also attended daily
Unified Command meetings and worked closely with BLM and others for messaging through
Facebook, Twitter, Burning Man Information Radio (BMIR) and other social media outlets.
This was an excellent initiative and will continue in future years, with slight modifications to
improve the design.



                                               5

                                                                                       AR04764
     Case 1:19-cv-03729-DLF Document 35-13 Filed 07/12/21 Page 290 of 365
                                    2014
                             Black Rock City, LLC
                            BURNING MAN AFTER ACTION REPORT
__________________________________________________________________________


B. Cost Recovery, Special Recreation Permit (SRP) & Cooperator Fees

The 2014 event marked the eighth cycle of cost recovery for BLM and BRC. The cost
recovery estimate was very detailed and once again included significant cost increases ­
approximately $900,000. These costs were explained as being required to fix errors in the
previous operation and also to increase staffing levels on the playa per BRC request. These
increases were unexpected after the $1.7 million increase in 2013.

BRC has also seen significant rise in cooperator fees, in addition to those charged by BLM,
associated with production of the event. In 2014 these fees totalled over $1,000,000.

Of note, BLM provided statement of works for the delivery of the BLM operational
infrastructure, and BRC was able to provide a significant array of operational infrastructure at
the ICP. This afforded not only strong operational efficiency, but also drove fiscal efficiency.

The 2014 maximum allowable peak population remained the same as 2013 at 68,000 paid
participants. BRC and BLM worked together to understand how this total participant count
could exclude working staff and volunteers. BRC covered initial ground work including ticket
sales categorization and supporting language derived from the original BRC Environmental
Assessment (EA) and the BLM stipulations (stips). Subsequently, the BLM undertook a NEPA
process to approve staff and contractor exclusions.

Population reporting should be evaluated and agreed upon by BLM and BRC during event
planning for 2015 so that there is consistency in messaging to all stakeholders, cooperating
agencies, participants, and the public at large.

Recommendations:
   ● Population reporting language should be agreed upon by BLM and BRC during event
     planning for 2015 so that there is consistency in messaging.
   ● Closely examine the population reporting stipulation, including exodus management,
     so that BRC can continue to provide the Federal Government and the American Public
     the confidence it needs in assurance of fair use of public lands.
   ● Identify areas for cost savings with BLM and other cooperating agencies.

C. Closure Order & Stipulations

The Closure Order for the Burning Man event was in effect from July 29 to September 15,
2014. The public closure area comprised about 13% of the entire Black Rock Desert.

This year BRC and BLM created an educational infographic based on the closure order. This
was designed as a rules and regulations ‘cheat sheet’ for staff and participants and was
                                               6

                                                                                       AR04765
     Case 1:19-cv-03729-DLF Document 35-13 Filed 07/12/21 Page 291 of 365
                                    2014
                             Black Rock City, LLC
                             BURNING MAN AFTER ACTION REPORT
__________________________________________________________________________
distributed in the printed materials Greeter packet (one for every person entering Black Rock
City). BRC and BLM also designed a law enforcement (LE) version for officers and Rangers
which included important dates, times, vehicle registration stickers, and information about
Black Rock City services.

Negotiations of the SRP stipulations went smoothly in 2014. BLM and BRC were able to
arrive at mutually agreeable language to ensure that all concerns were satisfied, including EA
parameters, public health and safety, and economic impacts. In addition both parties spent
time editing and refining the layout and order of the stipulation document to reduce
redundancy and, where possible, to continue to improve the content.

There are now 55 stipulations associated with the Burning Man SRP, and BRC’s role in
ensuring compliance on all these fronts is getting more complex every year. Stipulations are
assigned to key staff members for oversight and ownership, and every year BRC and BLM
recognize the need for editing and improvement of the stipulations to ensure clarity of
intention and the highest level of compliance possible.

BRC recognizes the importance of complying with all stipulations and is continually looking for
ways to ensure the highest level compliance possible. In 2015, stipulations that need review
and refinement from BRC’s perspective are the ones referring to population reporting and
commercial compliance.

Accurate population reporting during the 48 hours of exodus is a challenge for BRC, given the
rate at which the population exits, and the variables that constrain estimates related to vehicle
occupancy. Additionally, the reporting system, while entirely accurate, did not facilitate quick
easy access to the site occupancy figures. BRC will work with the ticketing vendor and BLM to
improve all aspects of the population report process going forwards.

The commerce stipulation relates to language that requires both BRC and BLM to sign
contracts with commercial vendors on playa. BRC would like that language adjusted for the
availability for either party to waive their contractual needs.

Recommendations:
   ● Continue to collaborate on educational material on the Closure Order and rules for
     staff and participants.
   ● BRC and BLM to review population and commercial compliance stipulations, as well
     as any others, that need to be changed or modified for next year.

D.    Agency Cooperation

Year­round meetings and relations with all cooperating agencies, and an unprecedented level
of communication and collaboration, resulted in mutually beneficial contracts, permits,
                                               7

                                                                                        AR04766
     Case 1:19-cv-03729-DLF Document 35-13 Filed 07/12/21 Page 292 of 365
                                    2014
                             Black Rock City, LLC
                             BURNING MAN AFTER ACTION REPORT
__________________________________________________________________________
licenses, policies and procedures to successfully address public health and safety,
environmental concerns, and economic impacts. Of special note is the collaboration that was
required and successfully maintained during the rain event on Monday, August 25, 2014.
Throughout the day, agencies worked closely with one another to manage incoming traffic on
the roads, population camping alongside the roads, and the many thousands of participants
inside the event closure area. BRC is grateful to all of the agencies for their help on that day.

2014 Cooperating Agencies & Contractors included:

   1. Pershing County Sheriff’s Office (PCSO)
   2. Washoe County Sheriff’s Office (WCSO)
   3. Washoe County Roads Division (WCRD)
   4. Pyramid Lake Paiute Tribe (PLPT)
   5. Nevada Department of Transportation (NDOT)
   6. Nevada Highway Patrol (NHP)
   7. Nevada Department of Health (NSHD)
   8. Federal Aviation Authority (FAA)
   9. Gerlach Volunteer Fire Department (GVFD)
   10. Humboldt General Hospital (HGH)

The Cooperating Agencies met in Reno, NV, on July 18, 2014 and on playa (two days prior to
the event opening) on August 22, 2014. Many other meetings were held throughout the year.
Highlights of interagency collaborations for 2014 follow.

BRC met with traffic cooperators (NHP, WCSO, NDOT, BLM) and the Empire Store in March
2014 to plan for flagging and traffic controls around the store’s location on SR 447, eight miles
south of Gerlach. This meeting set the stage for traffic controls and flaggers at the Empire
Store for the first time in the event’s history. The flagging intervention transformed the 2013
traffic backup experienced south of Empire on Sunday of event Ingress. With NHP and NDOT
feedback, these controls will be further modified for 2015. The Empire Store has agreed to
participate and cooperate with BRC, NDOT and NHP in the planning for such controls.

The BRC Rangers, Burner Express (Burning Man’s bussing program) and WCSO
collaborated to create the “Free Ride to Reno” Program, specifically to meet the concerns of
Gerlach residents. This program staged outgoing Burner Express buses in Gerlach to pick up
folks who might be stranded in Gerlach without a ticket. This program was supervised by
Black Rock City Rangers who were present in Gerlach throughout the day, helping locals and
participants with Gerlach related issues. The Ranger presence was popular with Gerlach
residents. While the Free Ride to Reno program ended up transporting around five persons to
Reno, the Rangers had contacts with hundreds of people each day. Both programs will
continue in future years.


                                               8

                                                                                        AR04767
     Case 1:19-cv-03729-DLF Document 35-13 Filed 07/12/21 Page 293 of 365
                                    2014
                             Black Rock City, LLC
                            BURNING MAN AFTER ACTION REPORT
__________________________________________________________________________
Building on the success of the Pyramid Lake Paiute Tribal Blessing in 2013, where spiritual
advisors and Council elders were invited to visit the Temple and site pre­event. BRC invited
the Pyramid Lake Paiute Tribe (PLPT) Museum to participate in and create a global and
collaborative art installation at the Man Base Souk. The museum accepted and the
installation they created was about the history of Pyramid Lake and the meaning and
importance of water to the Pyramid Lake Paiutes. BRC hopes to continue to support and
nurture the Tribe’s creative presence at the event. As in 2013, PLPT spiritual advisor Dean
Barlese and Council elders visited the Temple and event in 2014.

Recommendations:
   ● BRC and cooperating agencies should review the rain contingency plans.
   ● Continue to have Black Rock Rangers in Gerlach during the event week.
   ● Continue the Free Ride to Reno program.
   ● BRC and traffic related agencies should continue to meet to improve planning for
     Empire store.

E. BLM & PCSO Infrastructure

       a. Incident Command Post (ICP)

In 2014 BRC undertook to deliver the infrastructure around the main parts of the BLM logistics
and infrastructure. BRC provided a dedicated project manager and crew for this role, and the
completed works took the whole build and break period, pre and post event, to complete. The
project was predominantly a success as well as fiscally beneficial for BRC. Thanks must go to
Mark Pirtle for developing very thorough statement of works to guide the BRC Project
Manager and contractors.

There are areas for improvement, specifically related to the requirement by BLM to move
things once work is already completed. Several times BLM officers required that things be
moved and/or extra capacity be added after building was complete. This could be overcome
by better planning and communication, and by building additional capacity in key services
(such as power) during the initial build process.

The other major issue was around BRC staff being scheduled to operate (cleaners, waste
management, logistics) inside the ICP and BLM changing this plan at the last minute. More
forethought will help reduce these issues in 2015.

With regard to the naming of the BLM ICP at Point 1, and given the use of Incident Command
System (ICS) language around UC and incidents as they happen out in Black Rock City, and
the planned nature of nearly all of the operations at Burning Man, it may serve UC members
to think of an alternative name for this operations base.


                                              9

                                                                                     AR04768
     Case 1:19-cv-03729-DLF Document 35-13 Filed 07/12/21 Page 294 of 365
                                    2014
                             Black Rock City, LLC
                           BURNING MAN AFTER ACTION REPORT
__________________________________________________________________________
Recommendations:
   ● BRC should continue to deliver the BLM operations post at the event. All parties
     should work together to refine the SOWs to reduce unrequired double work.
   ● All UC members should collaborate to ensure the Operational center is named
     appropriately to avoid confusion at incidents on the ground in the city.

       b. Pershing County Sheriff’s Office (PCSO)

In 2014 BRC accommodated Pershing County officers at the BRC Shower Property in
Gerlach. Pershing County trailers and recreational vehicles were parked and hooked up to
services for electricity. Water and septic pumping was provided by BRC vendors. Officers
had access to shared toilet and shower facilities, which were maintained as needed. These
accommodations addressed several concerns expressed by PCSO in 2013 and helped
reduce costs for Pershing County. BRC is pleased to have provided this service to PCSO.

Recommendation:
   ● BRC and PCSO should continue to work together to identify areas for resource
     support and cost efficiencies.

F. Cooperator & Daily Event Meetings

BRC and BLM undertook an overhaul of the on playa meeting process in 2014. To
accommodate this, BRC’s daily ops team meeting and Event Leadership Team (ELT) meeting
were combined. Along with a new reporting protocol, this ensured the usefulness and lifespan
of the meeting cycle much further into the event.

The traditional 3:15 cooperators meeting was replaced by the Unified Command meeting,
including BLM, BRC, HGH and PCSO. There were separate meetings in the morning for LE &
Rangers, ESD, DPW and NSHD and GVFD. The UC meeting was effective and covered not
only nuts and bolts and some facts and figures but created opportunity for deeper discussion
around issues that were pertinent.

From a BRC perspective the new schedule worked well and information flowed effectively
through and between the various departments and organizations, however there was some
feedback from certain cooperators that they lacked the opportunities previously so useful for
cooperation.

WCSO provided feedback that they were not appropriately connected, and the fatality public
communication demonstrated this. 2015 planning should include this agency more closely in
protocol planning.



                                             10

                                                                                    AR04769
     Case 1:19-cv-03729-DLF Document 35-13 Filed 07/12/21 Page 295 of 365
                                    2014
                             Black Rock City, LLC
                            BURNING MAN AFTER ACTION REPORT
__________________________________________________________________________
Recommendations:
   ● BRC & BLM further refine and evolve the meeting schedule and representatives to
     become more efficient and effective in 2015.
   ● Examine the functions of each cooperators meeting to understand how better to inform
     them.

G.     Communications & Public Relations

A BRC Communications Department representative was part of the Unified Command
structure and this worked out very well by allowing for streamlined information sharing and
information distribution. This position came into play particularly in collecting and
disseminating accurate information related to the accidental fatality and ensuring all parties
had the opportunity to review, edit and sign off on information that was released to the public.

This process could have been improved if PIOs for all relevant agencies had the opportunity
to meet in advance of the event to develop communications protocols for a variety of
scenarios and for all involved to clearly understand the process for having any information
relating the the event be reviewed and approved before being released to the public.
Additionally, an on­playa meeting of PIOs prior to Gate opening would have allowed everyone
to determine how to quickly locate their counterparts on short notice to address time­sensitive
issues, like preparing, reviewing and disseminating approved information about the fatality.

The Unified Command meetings were also helpful in providing timely information that BRC
Communications could distribute via BMIR on playa and via the iHeartRadio mobile device
app to participants heading to and departing from the event. This information was also
distributed via BRC’s widely read Facebook page and Twitter feeds.

Recommendations:
   ● PIOs should schedule a meeting in advance of the event (possibly coinciding with a
     cooperators meeting) to discuss goals and objectives for the 2015 event and lay out a
     framework for preparing, securing approval and disseminating communications on
     site.
   ● PIOs should schedule a meeting on playa in advance of gate opening to coordinate
     on­site collaboration on information preparation, approval and dissemination to the
     public and determine the most effective way to find each other quickly on playa.
   ● PIOs should be briefed on requirements relating to videography at the event, how it
     can be used, and the review process by BRC.

H.    Compliance

The environmental compliance team consisted of an interdepartmental group of BLM
scientists, BRC Earth Guardians, BRC Fire, and BRC Rangers. The team doubled the amount
                                              11

                                                                                       AR04770
     Case 1:19-cv-03729-DLF Document 35-13 Filed 07/12/21 Page 296 of 365
                                    2014
                             Black Rock City, LLC
                            BURNING MAN AFTER ACTION REPORT
__________________________________________________________________________
of outreach and public contacts made in 2013, the team’s first year. Now in its second year,
BLM and BRC worked well together pre­event to optimize existing protocols and the outreach
schedule. There was some discussion during Exodus about appropriate roles for the
environmental compliance team. Post event, the team from BRC and BLM met with Playa
Restoration to discuss what technology tools might be used so that both parties could share
data. There was discussion as to whether a different technology, camera or otherwise should
be used.

BRC and BLM worked well together on issues of commercial compliance. BRC manages
commercial vending on the playa through it’s Outside ServiceS program (OSS). All vendors
wishing to operate on the playa must engage in this program and its contract. BLM and BRC
cooperate around this program to ensure all vendors are properly approved.

Burning Man hired a compliance manager for the airport, and BLM tripled their staff. There
was a BLM presence at Point 1/West Point and at the airport at all times. BRC and BLM met
daily to debrief compliance issues at the Earth Guardian pavilion. BLM notified BRC of all
theme camps they were considering to be in need of a vendor permit; and most of the time,
BRC waived the need for an additional contract. This year, BLM mostly issued “warnings” to
potential commercial services and suggested that next year the services might have to obtain
an SRP. This friendly notification ­ education tactic­ was appreciated by BRC and
participants. Commercial compliance also looked carefully at sanitation and sanitation
practices in BRC. More detail in the Sanitation section below.

Recommendations:
   ● BRC and BLM to discuss and review roles for the compliance team during the event.
   ● BRC and BLM to discuss technology tools for consistent usage amongst all LNT
     departments.
   ● BRC and BLM review and edit the commercial stipulations to reflect any changes to
     the process as needed.

I.    Post­Event Site Inspection

On Tuesday 9/29/14, one month after the end of the Burning Man event, BLM conducted their
annual site inspection of the Burning Man/Black Rock City site area, effectively testing
Burning Man's Leave No Trace effort on the Black Rock Desert and ensuring compliance with
the SRP stipulations.

The site inspection set up 60 randomly generated GPS waypoints that are each 1/10th of an
acre in size. Additionally, five specifically placed waypoints were plotted: Man Base, Temple,
United Site Services, BLM ICP, and the DPW Depot. Within each 1/10th of an area waypoint
all traces of debris found on the desert surface (also known as MOOP­ Matter Out Of Place)
were to be collected and collectively measured. Tested on 6.5 acres, the BLM site inspection
                                             12

                                                                                     AR04771
     Case 1:19-cv-03729-DLF Document 35-13 Filed 07/12/21 Page 297 of 365
                                    2014
                             Black Rock City, LLC
                           BURNING MAN AFTER ACTION REPORT
__________________________________________________________________________
standard allows for one square foot of moop per acre. At the writing of this report, BLM has
not yet issues an official “pass or fail” of the site inspection.




                                            13

                                                                                    AR04772
       Case 1:19-cv-03729-DLF Document 35-13 Filed 07/12/21 Page 298 of 365
                                      2014
                               Black Rock City, LLC
                            BURNING MAN AFTER ACTION REPORT
__________________________________________________________________________


III.    Public Safety

A.      Introduction

Public safety and health in Black Rock City, including the safety and well being of BRC
citizens, staff, and volunteers, are paramount to the Burning Man organization. Public health
and safety require cooperation among multiple key stakeholders and entities including law
enforcement, medical, fire and rescue operations, BRC Rangers, Event Operations, BRC
Communications and Public Information Officers, DMV, DPW and all cooperating agencies.
This cooperation provides the platform for city­wide systems and protocols to improve each
year as the event grows and evolves.

In 2014, new initiatives around public health and safety included implementation of a Unified
Command, daily on site meetings between law enforcement and BRC Rangers, a new BRC
Event Safety Officer role, new fuel vendors with art car and theme camp fueling programs,
and new burn management teams. Technology was upgraded, including a new digital
dispatch system for 911 and a new microwave link for BLM and PCSO communications. Law
enforcement integration between BLM and Pershing County Sheriff’s Office was advanced.
Acculturation training was provided to BLM & PCSO LEOs, and there was a new informational
graphic Law Enforcement Guide for all staff, crew, participants and public safety officials
working at the event.

Outward communication with participants, staff, and volunteers about public safety continued
to be robust in 2014, including a new BMAN Traffic Twitter account that provided up to the
minute information to thousands of subscribers throughout the event and especially during the
Monday rain event.

Black Rock City has an unparalleled track record of public health and safety, an exceptionally
low incidence of violent crime, and excellent city services ranging from First Aid to mental
health. For 2015 BRC is currently evaluating and planning continued enhancements including
the development of a new Chief of Emergency Operations role, significant upgrades to the
BRC radio communications system, a new rescue operations response vehicle, certification of
the fire brigade as an industrial fire brigade, and a city wide upgrade of the medical first
responder network.

Law enforcement in Black Rock City is provided by BLM and Pershing County, with support
from the Black Rock Rangers. 2014 saw significant improvements in community policing
inside the city. Participants reported over 120 positive interactions with law enforcement
officers who were helpful, professional, and friendly. BRC recognizes that these reports likely
represent hundreds more positive interactions and greatly appreciates the work done by BLM
and PCSO to provide community benefit and ensure public safety at Burning Man.
                                              14

                                                                                      AR04773
     Case 1:19-cv-03729-DLF Document 35-13 Filed 07/12/21 Page 299 of 365
                                    2014
                             Black Rock City, LLC
                            BURNING MAN AFTER ACTION REPORT
__________________________________________________________________________


There were some significant operational challenges related to public safety during the event,
including communication between the BLS and ALS operation, some law enforcement issues,
and the activation and management of scene control through Unified Command, especially
during the fatality. BRC looks forward to addressing these issues with all the relevant parties
over the coming months to help improve the operations of all entities working at the event.

B. Unified Command

In 2014, BRC, BLM, and cooperating agencies developed and implemented, for the first time,
a Unified Command system to respond to high level incidents and significant or large scale
emergencies should they occur within BRC.

UC planning meetings were held throughout the year starting in April. All members
participated in pre­event tabletop exercises in Reno at the Washoe County Emergency
Operations Center to prepare for possible scenarios. The tabletop exercises proved
successful and highly useful, as they did anticipate two of the three UC triggering situations
that actually occurred during the event. Further tabletop exercises were undertaken on playa,
both at the UC level and within the BRC organisation. BRC would like to further develop these
exercises in 2015 and see additional work done specifically around the activation of the UC
and the nomenclature of various components including on the ground Incident Command (IC)
response (which could be UC) and the static strategic level Emergency Operations Center
(EOC).

The Unified Command should have been and was in part deployed three times during the
2014 event. The three triggering incidents requiring multiple agencies responding in concert
were the ingress rain event, pedestrian versus vehicle fatality, and potentially dangerous
person in a bus.

The ingress rain event occurred on Monday August 25th and required a cooperative response
by BRC, BLM, and eight agencies: Nevada Department of Transportation, Washoe County
Sheriff, Pershing County Sheriff, Washoe County Roads, Nevada Highway Patrol, Pyramid
Lake Paiute Tribe, Nevada Division of Public & Behavioral Health, and the Gerlach Volunteer
Fire Department. Traffic in and into Black Rock City was stopped for approximately 12 hours,
and thousands of vehicles were delayed en route to the event. During this incident there was
an extraordinary level cooperation by all UC entities. Responses to evolving situations such
as traffic congestion were targeted and successful, response times were generally short,
travelers and participants remained mostly peaceful and were appreciative of cooperator
efforts and assistance.

Future considerations for weather events include off playa staging of a variety of resources,
including staff and portable potties, ensuring all relevant parties are included as appropriate
                                              15

                                                                                      AR04774
        Case 1:19-cv-03729-DLF Document 35-13 Filed 07/12/21 Page 300 of 365
                                       2014
                                Black Rock City, LLC
                                   BURNING MAN AFTER ACTION REPORT
__________________________________________________________________________
during the UC stand up, and analysing the UC operating structure to ensure that each agency
provides appropriate representation for localised and centralized incident management both
on scene and at the BLM ICP as needed. BRC looks forward to continued development of the
rain contingency plan through active discussion with all cooperators and vendors.

The accidental vehicle fatality was tragic and had a tremendous impact on those involved as
well as the greater Burning Man community. Accidents of this nature are extremely rare at
Burning Man1 . The response was successful in terms of response time, cooperation amongst
agencies, and public communications. Future work must be done to ensure UC protocols
around key role attendance are followed and also that protocols around safe and effective
scene management are understood and followed by all personnel. Specifically work must
done between BRC first responders and HGH ALS responders to clarify operating protocols
and hierarchy for harmonious scene operation.

BRC Rangers responded to requests from Gate staff around the driver of a bus which was
located on gate road. Ultimately BLM LE, ESD first responders and firemen were involved in
the scene. This part of the operation was a success and the person was removed from harms
way. There were, however, several points of failure in this incident. Firstly the BRC Ranger
did not check that he was following the right course of action as laid out in the Black Rock
Ranger protocols; this led to a significant delay in the call to LE, despite evident fear being
demonstrated by those local to the scene. Secondly, BLM LE on arrival, failed to appropriately
stand up a UC for the incident. As noted ultimately the incident was successfully mitigated,
however all parties must work together to improve communications and specifically BRC staff
understanding of BRC Ranger engagement and escalation protocols.

2014 was a learning year for UC that saw areas of success and opportunities for
improvement. All members have agreed to continue working together to evaluate existing
protocol and processes and make appropriate changes for 2015. A serious concern for BRC
is the occurrence of “freelancing” by individuals, or arriving on scene and taking command
when not on duty, a serious NIMS breach of protocol. This must be addressed in advance
through detailed planning and commitment by all parties.

Recommendations:
   ● UC members should meet well in advance of the 2015 event.
   ● UC members should continue to develop scenarios and run tabletop exercises to
     evolve methods and processes, including specifically UC activation.
   ● Additional planning for rain contingency should take place, with a focus on determining
     locations, staging resources, and establishing inter­agency communications.
   ● UC members should look at nomenclature and staffing, including BRC EOD
     operational capacity limitations.

1
    The only other mutant vehicle fatality at Burning Man occurred in 2003.
                                                       16

                                                                                      AR04775
      Case 1:19-cv-03729-DLF Document 35-13 Filed 07/12/21 Page 301 of 365
                                     2014
                              Black Rock City, LLC
                            BURNING MAN AFTER ACTION REPORT
__________________________________________________________________________
     ● BRC and HGH should work to improve operational alliance and relations.

C.      Law Enforcement

2014 was the most effective planning effort to date for law enforcement agencies and BRC
leading up to the event. Pre­event planning between BRC, BLM, and PCSO provided
improved understanding of existing procedures and management structure, and strengthened
key relationships, all of which helped during the event, particularly during high risk or high
stress scenarios.

BRC appreciates communicative pre­event planning with LE and would like to see this
continue. BRC would also like to work with all parties to identify enforcement priorities and
communication opportunities for 2015 well in advance of the event to increase operational
understanding and ensure true effective collaboration and public safety.

        a. BLM & Pershing County Law Enforcement Integration

2013 marked the first year of LE integration between BLM and the Pershing County Sheriff’s
Office at Burning Man. Some aspects of integration, including officer relationships on the
ground, went smoothly. However, following the event all parties identified specific areas of
concern and areas for improvement. BRC, BLM, and PCSO worked well together, beginning
in early 2014, to address these concerns and ensure that all LE parties were provided the
resources and support required for operational safety and efficiency. A high level of
understanding and cooperation resulted from the initial meetings and continued through the
event. Sheriff Machado’s leadership on behalf of PCSO and Eric Boik’s leadership on behalf
of BLM LE were especially effective and appreciated.

In 2014 PCSO and BLM shared oversight, dispatch, vehicles, investigative responsibilities,
and logistical support services in BRC. Integration seemed to go smoothly, a vast
improvement over 2013, with PCSO and BLM working together to respond to calls ranging
from stolen property to a tragic accident. Many participants reported appreciation for help
they received and interactions they had with officers. Black Rock Rangers reported success
working closely with both BLM and PCSO.

There will be a new Pershing County Sheriff for the 2015 event. Jerry Allen and his team will
need information about new systems, protocols, equipment, and resources available in BRC,
and they will want to discuss PCSO priorities for law enforcement at the event. Sheriff­Elect
Allen has indicated a desire to discuss Nevada laws and County ordinances with BLM, and to
review applicable Federal statutes and regulations. BRC looks forward to meeting with PCSO
and BLM in the new year.



                                             17

                                                                                     AR04776
    Case 1:19-cv-03729-DLF Document 35-13 Filed 07/12/21 Page 302 of 365
                                   2014
                            Black Rock City, LLC
                           BURNING MAN AFTER ACTION REPORT
__________________________________________________________________________
Recommendations:
   ● All parties should convene very early in 2015 to ensure a successful LE operation in
     2015 and the best understanding of operations, staffing, resources, protocols,
     regulations and relevant statutes
   ● Black Rock Rangers should be included early in the planning process, especially
     meeting with the new Pershing County Sheriff and his staff.

      b. Evictions

The Black Rock Rangers recorded seven evictions in 2014. This included three trespassers,
one Legal 2000, one BLM law enforcement requested eviction, one voluntary eviction
(participant who allegedly assaulted someone agreed on his own accord to leave), and one
for aggressive behavior. BRC, BLM and PCSO cooperated on evictions as needed. However,
BRC would like to see expanded reporting from BLM with regards to evictions. BRC would
like to know the number of evictions and circumstances surrounding each eviction, both the
day the eviction occurs and in a summary report after the event.

One additional area that needs to be evaluated, and which BRC plans to evaluate leading up
to the 2015 event, is the impact of an evicted participant on the small local township of
Gerlach.

Recommendation:
   ● BRC to work with BLM and WCSO to better manage evictions and any subsequent
     loitering issues in the surrounding areas.
   ● BRC to work with BLM and PCSO to improve eviction reporting.

      c. Law Enforcement Feedback

BRC received 231 complete LE Feedback submissions for the 2014 event. Ninety­two (60%)
were positive, 48 (31%) were negative, and 14 (9%) were neutral. Feedback was far more
positive than it was in 2013 or 2012. Comments were submitted about BLM, PCSO, BRC
Rangers, and other entities including NHP.

The vast majority of positive comments described officers who were helpful, professional,
respectful, and friendly. Participants and staff appreciated the less intrusive, community
oriented presence of law enforcement within the city past the Greeter Station compared to
recent years. Several people were grateful for receiving a warning instead of a ticket for
minor infractions.

Several participants expressed gratitude for help they received during the rain event,
particularly on SR 447, CR 34, and Gate Road. A number of people recognized the

                                           18

                                                                                  AR04777
     Case 1:19-cv-03729-DLF Document 35-13 Filed 07/12/21 Page 303 of 365
                                    2014
                             Black Rock City, LLC
                             BURNING MAN AFTER ACTION REPORT
__________________________________________________________________________
year­round work done by all parties to improve agency relations, and many people said they
simply wanted to acknowledge and recognize the good work being done by LE entities, as
they imagined that didn’t happen often enough.

The level of positive feedback about law enforcement in 2014, and the efforts reflected by that
feedback, is extremely encouraging and very deeply appreciated by participants, Burning Man
staff, volunteers, and surrounding community members. BRC is pleased with these
improvements and grateful for the level of professionalism, helpfulness, approachability, and
friendliness exhibited by all cooperating agencies with jurisdiction in Black Rock City, Gerlach,
Nixon, and other surrounding communities.

Neutral feedback included people who got pulled over for minor or contested infractions, and
ticketed, but felt they were treated fairly, and those who reported an interaction with law
enforcement that was purely factual with no positive or negative sentiment.

Negative feedback was centered on alleged pretext stops, drug­sniffing dogs, and vehicle
searches; speeding by law enforcement vehicles with associated concerns for public safety;
harassing, threatening, aggressive, or intimidating behavior by officers; and undercover
officers entering camps. Some people reported false, misleading, or disrespectful statements
by officers, and many said their personal belongings were broken or excessively handled. A
number of participants reported that their prescription medication was seized or thrown out.

BRC remains concerned about law enforcement speeding when not responding to an
emergency and hopes to alleviate this situation through pre­event planning and training. BRC
feels this is an important issue of public safety, particularly at night, and hopes that this
problem can be addressed and eliminated in 2015.

BRC would like to work with BLM to reduce the number of vehicle stops in Black Rock City
and reduce traffic caused by vehicle stops, particularly during Exodus. BRC would like to
work with BLM to improve communication with participants about strict rules regarding vehicle
bicycle racks in Black Rock City that they might not encounter in other cities, and about best
ways to interact with officers when pulled over. BRC would also like to identify ways to ensure
careful planning and packing by participants are not sacrificed between Gate Road and
campsites when vehicles are subjected to search.

Improved communication and training would be beneficial to BRC and cooperating agencies
so that a greater understanding of BRC systems and protocols could inform decision­making
and interactions during the event. For example, if BLM staff were better informed about BRC
compliance procedures and communications with participants, additional pamphlets would not
be produced and handed out during Exodus, a process that was duplicative, costly, caused
traffic slow downs, and negatively impacted Collexedus.


                                               19

                                                                                        AR04778
     Case 1:19-cv-03729-DLF Document 35-13 Filed 07/12/21 Page 304 of 365
                                    2014
                             Black Rock City, LLC
                             BURNING MAN AFTER ACTION REPORT
__________________________________________________________________________
Of concern to BRC are comments received around threatening, intimidating, aggressive, and
harassing behavior by law enforcement officers, or misleading statements made by officers.
BRC understands there are many factors affecting people’s perception of law enforcement
interactions, and that there are a number of law enforcement tactics available to LEOs, but
would also like to find ways of minimizing this particular type of interaction, where possible, in
Black Rock City.

BRC is very grateful to BLM and PCSO for their law enforcement work in Black Rock City and
for the high level of cooperation between agencies and with BRC. BRC hopes to continue
building on best practices and successes as the Burning Man event grows. BRC looks
forward to continued planning and improvements for the 2015 event.

Recommendations:
   ● Continue focus on supportive community policing.
   ● Reduce the number of vehicle stops and searches, and ensuing traffic congestion.
   ● Eliminate LE speeding when not responding to emergencies.
   ● Minimize threatening and intimidating, or misleading statements by officers.
   ● Improve communication to participants and staff regarding law enforcement priorities,
     rules and regulations, and appropriate interactions with officers.

       d. Acculturation Training

BRC was invited to provide acculturation and orientation training for BLM officers during the
Saturday before the gate opened. Presentations included information about Black Rock City
demographics, city plans and services, theme camps, art, Burning Man ethos and principles,
nomenclature, safety considerations, the Black Rock Desert and National Conservation Area,
Black Rock City departments, and city layout. BRC greatly appreciates this opportunity and
hopes to continue next year.

       e. LE Reporting

BRC should better understand violation trends in Black Rock City. BRC must be able to report
when needed to board members, public officials, and media about public safety at Burning
Man. BRC also needs to maintain this data for the historical record. BRC has received very
limited information from BLM with regards to annual violations, arrests, and citations, and
would like to improve the reporting process for 2015. PCSO has provided consistent
information regarding LE activity and has also offered to work with BRC to evaluate this
process for future improvements.

Recommendation:
   ● BRC and BLM, PCSO to work together to improve the reporting process for LE


                                               20

                                                                                         AR04779
     Case 1:19-cv-03729-DLF Document 35-13 Filed 07/12/21 Page 305 of 365
                                    2014
                             Black Rock City, LLC
                            BURNING MAN AFTER ACTION REPORT
__________________________________________________________________________
D.     Emergency Services

Emergency Services in Black Rock City include first responder services provided by the BRC
Emergency Services Department (ESD), ambulance and advanced life support (ALS)
services provided by Humboldt General Hospital (HGH), fire and rescue services provided by
the ESD Fire Department, and dispatch services provided by ESD Dispatch BRC911.

       a. Basic Life Support (BLS): ESD First Responders

The ESD First Responder network, with over 500 trained staff and volunteers, is the first port
of call for most people with a medical complaint or concern while in Black Rock City. Each
BRC ESD sub­department is staffed by volunteers from around the country and responds to
situations ranging from Hazmat incidents to rescue requests and a full array of first aid needs.
Many ESD personnel are experts in their field, with years of off­playa professional experience
in the skill area they donate to the event.

ESD took on a new top level management structure in 2014. This included representation on
the UC and new posts internally to the department. Three experienced staff members
provided oversight of the Administration, Operations and Communications branches of the
department, with Branch Chiefs reporting up. All ESD divisions and branches are supported
by Plans, Logistics and HR sections.

BRC understands that at all times the right people must be in the relevant positions and is
working diligently to ensure that this is improved for 2015. BRC is currently reviewing the high
level guidance of the ESD operation and how to ensure continued compliance and operational
best practice. In 2015 BRC anticipates a new position to oversee all emergency operations at
the event.

Many years of operation has allowed for significant levels of redundancy to be built into each
of the ESD operating processes, and the First Responder network is malleable enough to
allow flexibility in response, thus ensuring ability to respond to the ever changing nature of
BRC. All of these operations are laid out and described in a very detailed ESD Manual which
is annually updated and reviewed by doctors.

Following changes in ESD top level leadership for 2014, BRC undertook to ensure the
standard of first responder service was un­interrupted, by severely limiting the scope of
operational changes.

ESD operated two fully staffed first aid stations located on opposite sides of the city, in the
3:00 and 9:00 Plazas, which saw around 3,300 patients in total. The majority of these patients



                                              21

                                                                                       AR04780
     Case 1:19-cv-03729-DLF Document 35-13 Filed 07/12/21 Page 306 of 365
                                    2014
                             Black Rock City, LLC
                             BURNING MAN AFTER ACTION REPORT
__________________________________________________________________________
were addressed without incident, and the remainder, around 500, were successfully handed
over to HGH, the event ALS function.

Average first responder response times for the entire operational period in the city was 7:26
minutes, a time comparable and often better than most large urban centers.

ESD first responders are only allowed to practice basic first aid on the playa, and all staff are
required to sign a scope of practice declaration at check­in on arrival. Those who wish to
practice medicine are directed towards volunteering with the hospital. In 2014 there were two
incidents where ESD first responders failed to appropriately cede control of an incident to
HGH, one of these was the fatality. The BRC Event Operations Director addressed these
issues with ESD management specifically at the time they occurred, but BRC understands
and agrees more work must be done to ensure that scenes are correctly handled and
management is handed to the Senior operator on site without issue.

In 2015 BRC is undertaking a review of the first responder operation including legal
compliance with both Nevada Revised Statutes and Federal law around provision of first
responder care at large scale special events, as well as reviewing the scope of the operation
to be sure the breadth of capacity matches the requirements of the city. This review will be
comprehensive and transparent.

Finally, ESD relations with the event ALS provider HGH must be improved for all aspects of
the operation­ from logistical planning including event access issues, to on site delivery, to
scene management and year round communications. Event safety is paramount, and all
parties must have a clear understanding of protocols, requirements, and resources.

Recommendation:
   ● BRC undertakes to review and amend as appropriate the operational status of ESD to
     ensure that BRC participants, staff and volunteers are receiving the best care, that
     integration with HGH is legal and secure as well as efficient and safe for the event,
     with Public Safety being primary concern for all parties.

       b. Advanced Life Support (ALS): HGH Rampart

Humboldt General Hospital (HGH) provided ALS medical services at the RAMPART station to
event participants and staff for 13 days over the period of the 2014 event. HGH reported
seeing 2,860 patients, with peak service on Friday and Saturday of the event week. As in
years past, the majority of issues were soft tissue injury & dehydration. HGH saw an increase
in Red (high acuity) patients but kept down the number of transported patients to 22 (vs 36 in
2014). HGH facilitated off playa transport through their own ambulance fleet and additionally
through their contract with an external vendor, a service that provided nine of the transports.

                                               22

                                                                                        AR04781
     Case 1:19-cv-03729-DLF Document 35-13 Filed 07/12/21 Page 307 of 365
                                    2014
                             Black Rock City, LLC
                            BURNING MAN AFTER ACTION REPORT
__________________________________________________________________________


Black Rock City overall continues to treat about 9% of the population through the medical
system (first responder combined with ALS), a figure that has remained within a 1 or 2% limit
for the last ten years.

BRC provided key infrastructure to HGH for the 2014 event, including Point 1 access passes,
on site power and water, radios, and other utility services. There were issues around the
timely delivery and quantity of these services and passes, increased after HGH arrived earlier
than planned, and BRC has undertaken to review both the services and delivery process to
be sure that the event public safety function receives support in a more appropriate and timely
manner in the future.

HGH submitted a final AAR report directly to BRC and BLM in 2014. While there are many
points that are well founded, with which BRC agrees, and that are addressed throughout this
report in the relevant sections, there are many factual errors and hyperbolic inaccuracies with
which BRC takes serious issue and that necessitated a response document from BRC.
Copies of this response have been forwarded to both HGH and BLM for public record and
should be coupled with the HGH AAR for completeness of record.

It is imperative that the ALS contractor work collaboratively with BRC and operate in a way
that unequivocally supports public health and safety at the Burning Man event. It is imperative
that the ALS provider fulfill their contractual requirements and communicate with BRC at each
and every step in planning and implementation to ensure complete understanding and correct
performance of protocols and systems. It is equally imperative that BRC departments
cooperate fully with the ALS contractor and that all BRC personnel have a shared
understanding of those systems and protocols. BRC commits to ensuring these relationships
and performance standards improve for 2015 and beyond.

Recommendation:
   ● BRC undertakes to review all aspects of the event ALS function including provision of
     infrastructure resources, event access, integration with ESD and medical oversight.

       c. Fire & Rescue

In 2014 the BRC Fire Department (BRC FD) made significant improvements in training,
operations and public safety. The department is fortunate that 59% of the volunteers are
veteran BRC FD members with five or more years participation and a core group of 20% with
10 or more years. The Burning Man organization continues to make capital investment in Fire
Department equipment and rolling stock. BRC FD owns one type 6 Engine (all other units are
rented for the event) and in 2015 will purchase a light rescue truck for Hazmat and special



                                              23

                                                                                      AR04782
     Case 1:19-cv-03729-DLF Document 35-13 Filed 07/12/21 Page 308 of 365
                                    2014
                             Black Rock City, LLC
                             BURNING MAN AFTER ACTION REPORT
__________________________________________________________________________
operations. Additional lifting and stabilization equipment will be added to the rescue truck
equipment list for the 2015 event.

BRC FD initiated a study (through the donated time of a fire behavior specialist) of fire
behavior for the large art burns. Fire behavior models are historically based on wildland
incidents and not fixed locations, where a known fuel load and weather conditions can be
carefully calculated. In order to better protect the attendees of the event, BRC FD is collecting
fire behavior data for precise model development. The intent is to better define safety zones
and perimeters based on the data collected. 2014 was the first year of a multi­year project.

Volunteers also brought nationally recognized expertise to our Hazardous Materials
Response Team, deploying highly technical analysis and monitoring equipment at the event.
The HazMat team is working with BLM and HGH to use this specialized equipment to aid in
the identification of suspicious or contaminated materials.

Coordination between departments within the Burning Man organization greatly improved this
year with a greater emphasis on art safety and compliance related to fuel safety and storage.
BRC FD leadership worked closely with each of the large art burns and many smaller ones to
ensure that safe, well coordinated, and well­understood projects were executed per plan.
Interiors were swept for occupants using thermal imaging equipment (TIC) and perimeters
were set with regard to a checklist of definable parameters.

The population of the event continues to be dynamic in its form and placement. Hard sided
structures are becoming more common and more highly concentrated. Highly concentrated
camps that stockade larger RV’s can create access obstacles for fire equipment. Additionally
large RV’s can burn more intensely thus creating problems of exposures and fire spread.

Recommendation:
   ● BRC FD will work with our fire protection contractor to evaluate the risk and necessary
     changes to response plans to help mitigate the problem of access into some camps in
     the city. Coordination with the Placement team and additional public education also
     needs to be employed.

       d. BRC 911 Dispatch

BRC 911 Dispatch dispatches ESD first responders, HGH ALS units, BRC Rangers and has a
direct private communications channel with the dedicated LE dispatch, which is located in the
adjacent building. The BRC 911 radio channel, which is given to all BRC radio users (around
2,500 people) is recorded at all times of operation and the operators log all calls in the
dispatch log detailing all the incidents and the subsequent actions, including resource
allocation from the initial incoming call to the scene close. Some of the ESD dispatchers are

                                               24

                                                                                        AR04783
     Case 1:19-cv-03729-DLF Document 35-13 Filed 07/12/21 Page 309 of 365
                                    2014
                             Black Rock City, LLC
                            BURNING MAN AFTER ACTION REPORT
__________________________________________________________________________
professionals, others are volunteers; all are trained specifically to operate in BRC and most
are repeat operators with many years experience dispatching in BRC.

While there were no reported issues around the dispatch function in either previous event
years or during the 2014 event, issues of concern were raised post event by HGH. BRC is
undertaking a thorough review of the operation, including compliance with Nevada Revised
Statutes (NRS), to ensure a continued high level of service for BRC emergency staff.

The Cellular on Wheels (COW) installed by the BLM’s technology provider was intended to
provide cellular cover last minute for BLM operations specifically, however for some time it
also provided 911 access to participants. This initially provided great concern about event
participants calling 911 for help and care being delayed at the event (a remote 911 site would
dispatch a Reno ambulance which may take many hours to reach the event). BRC 911
managers reached out to local area dispatch centers to arrange last minute interaction.
Ultimately the COW failed due to capacity and other technical issues, however BRC and BLM
must discuss BLM’s requirements for emergency communications to ensure public safety can
not be affected.

BRC is proud that scene response times as recorded in the 911 CAD system are comparable
if not better than many urban environments and cities (reference) for both first responder and
acute care.

Recommendation:
   ● Closely examine the BRC 911 Operations to be sure the best service is being provided
     for Public Safety in BRC.

E. BRC Rangers

The Black Rock Rangers are Black Rock City’s eyes and ears on the ground, responding to
the daily needs of citizens city­wide. The Rangers fielded over 600 volunteer staff in 2014, a
significant increase from the 500 fielded in the prior several years. This growth was a
proactive effort to expand routine patrols of BRC, to increase surge capacity, and to cover
new initiatives including growth pre/post event operations, stationing Rangers in Gerlach, and
LNT compliance activity.

The safety of minors remains a top priority for the Rangers. For the third year in a row the
Rangers operated the Family Unification Network (FUN), which allows parents to register their
children and obtain wristbands for them at Ranger HQ. These wristbands can facilitate faster
unification of children separated from their families.

As in year’s past 100% of children who were reported lost, were successfully reunited with
their parents or guardian, unharmed in any way. The Black Rock Rangers work closely with
                                             25

                                                                                     AR04784
     Case 1:19-cv-03729-DLF Document 35-13 Filed 07/12/21 Page 310 of 365
                                    2014
                             Black Rock City, LLC
                            BURNING MAN AFTER ACTION REPORT
__________________________________________________________________________
the Pershing County Sheriff’s Office, the participant community, and other cooperating
agencies to ensure children that children who had been separated from their parents were
returned safely and as quickly as possible. The procedures enacted when a parent reports a
lost child in Black Rock City remain highly effective: four children were reported lost by a
parent or guardian in 2014, and all were located within 10 minutes. In all cases, law
enforcement was on scene in short order to oversee the release of the minors to their
guardians.

Additional family safety initiatives and opportunities in Black Rock City include the Black Rock
Scouts, Kidsville, and the Child Resource Center. The Black Rock Scouts provide programs
that teach families with children about the Black Rock Desert and Burning Man, including city
resources. Kidsville is a long­time theme camp that is available as a safe and supportive
camping area for families in Black Rock City. The Child Resource Center is run by ESD and
located at Station 9. It is a safe, quiet, nurturing place where children who are reported found
can go until their parents are located.

Rangers provide perimeter support for large events, major burns including the Man and
Temple, and for incidents. The Fire Art Safety Team (FAST) has developed a team of
volunteers that, under the direction of the Rangers, can provide similar support to a larger
number of burns. At the Man burn, incompletely planned participation of BLM law
enforcement was a detriment and required last­minute procedural changes.

For the first time, Rangers were stationed in Gerlach to support the town by reminding visitors
to respect property and by responding to requests from Gerlach citizens and the Burning Man
office on Main Street. The program was very well received by the community in Gerlach.

During the Monday rain event, Rangers within BRC stopped vehicular traffic to protect road
infrastructure, provided information to citizens, and encouraged citizens to shelter in place. A
team of Rangers was sent to the Gate to support the Gate and Box Office staff, respond to
emergencies, and manage the crowds. Rangers in Gerlach helped with traffic management
in town. Another Ranger team in vehicles supported law enforcement efforts to manage and
later clear out traffic along the highway.

Black Rock Rangers were the first responders at the vehicle fatality, providing CPR, calling in
medical and law enforcement, establishing a perimeter at the scene, and tending to the needs
of the various people that were present at the accident, including the victim's boyfriend.

Black Rock Rangers met daily with BLM LE and PCSO to review the previous 24 hours
activity and plan for the day ahead. The Rangers found these meetings to be extremely useful
and very much appreciates the opportunity to provide and receive information about law
enforcement, public safety, and general conditions in Black Rock City. BRC would like to
include the Rangers earlier in LE aspects of the event planning process for 2015. Including
                                              26

                                                                                       AR04785
     Case 1:19-cv-03729-DLF Document 35-13 Filed 07/12/21 Page 311 of 365
                                    2014
                             Black Rock City, LLC
                            BURNING MAN AFTER ACTION REPORT
__________________________________________________________________________
Black Rock Rangers in some planning meetings and discussions would benefit all
stakeholders by increasing understanding of roles, capabilities, and opportunities for greater
cooperation.

Recommendations:
   ● Ranger staffing should increase to more than 700 volunteers in 2015, providing
     sufficient trained staff such that any further growth in the BRC population can be
     accommodated with nominal growth in Ranger staffing.
   ● Continue, and expand the Gerlach program. Feedback from the town indicates the
     program was overdue and worthwhile.
   ● Include Black Rock Rangers in LE planning further in advance of the event. Rangers
     and law enforcement should meet briefly throughout the year to establish working
     relationships, clarify priorities for each team, and plan any join work in better detail.
     Advanced communication should include the role LE is to play at major burns, how we
     can all contribute the most to increase safety, and logistical details such as parking
     and operational areas for personnel.
   ● Rangers should be more proactive about stationing personnel at or near the Gate
     during peak periods to provide support there when it is most needed.
   ● BRC should brief the new Pershing County Sheriff and key staff on the Ranger
     organization, as was done for BLM LE leadership in 2014, to familiarize PCSO
     management with what the Rangers do and how we are organized. That briefing may
     be useful for officers in general.

F. Public Safety Communications

Communication with participants, staff, and volunteers about public safety continued to be
robust in 2014, with two issues of the Burning Man newsletter Jack Rabbit Speaks dedicated
to law enforcement and health and safety, information presented in the Event Preparation
section of the Burning Man website and Burning Blog, the online and printed Survival Guide
provided to all ticket holders, and a new Rules & Regulations informational graphic handout
provided in all Greeter packets.

These sources in part contained information and guidelines provided and updated by both
Nevada State Health and Humboldt General Hospital. BRC will invite feedback on the content
of this communication from all relevant cooperators in 2015.

In addition to the resources and initiatives listed above, a new BMAN Traffic Twitter account
provided up to the minute information to thousands of subscribers throughout the event and
especially during the ingress rain event. Real time information shared with participants and
the general public during the rain event helped with on the ground decisions and planning for
participants, traffic control along I­80, SR 447, CR 34, and Gate Road, and eased the burden


                                             27

                                                                                     AR04786
     Case 1:19-cv-03729-DLF Document 35-13 Filed 07/12/21 Page 312 of 365
                                    2014
                             Black Rock City, LLC
                            BURNING MAN AFTER ACTION REPORT
__________________________________________________________________________
on public agencies to communicate changing conditions to those along the route to Black
Rock City.

During the event, participant communication resources for public safety included BMIR, Black
Rock City’s official radio station. BMIR operates 24 hours per day during the event and
informs listeners as to public safety concerns including weather, gate wait times, and traffic.




                                              28

                                                                                      AR04787
      Case 1:19-cv-03729-DLF Document 35-13 Filed 07/12/21 Page 313 of 365
                                     2014
                              Black Rock City, LLC
                             BURNING MAN AFTER ACTION REPORT
__________________________________________________________________________


IV.   EVENT OPERATIONS

A. Introduction

Burning Man Event Operations encompases many departments covering all ranges of
operation from sanitation to art management. Overall the city requires thousands of staff and
volunteers to operate, who collectively give over a quarter of a million man hours. All of the
operating systems have redundancy inbuilt to ensure stable operation regardless of the
volunteer status of many staff.

During the event, BRC has internal meetings on a daily basis to facilitate communication and
operational awareness across all levels of managers. These meetings were factored into the
Unified Command daily meeting plan and also included cooperators and related meetings as
well as SitStat development. The rain event on Monday, August 25, 2014, required all BRC
operating departments to be working in concert to ensure safe, and as far as possible,
uninterrupted operation of the city. BRC successfully deployed contingency resources around
the city and off playa, helped by smooth interdepartmental communications.

BRC’s participant population peaked at 65,922 on Friday morning, August 29, 2014. Although
the maximum allowable peak population was the same as in 2013, BRC increased camping
space by 4% and expanded the inner open playa by 200 feet in diameter. As in prior years,
camping on the 9 o’clock side of the city was most popular and all departments helped in
attempting to educate and direct participants to other areas.

For the past three years, BRC has worked to develop and streamline traffic communications
and alternative access to the event, namely bussing and flight management. BRC
communications added mechanisms to distribute traffic updates and news via BMIR and
social media outlets. These new protocols for media and communications helped the event’s
smooth ingress and egress. This year, bussing doubled its ridership and the airport lowered
its numbers, but airport added additional charter regulations, compliance standards and an
additional runway to increase safety for planes and passengers.

BRC’s takes great pride in, and puts great effort into, maintaining its reputation as the largest
Leave No Trace event on public lands. All participants are expected to pack out what they
pack in, and after the event, Highway Clean up crews traveled SR 447, SR 446 and CR 34,
picking up large items left behind by BRC motorists. This was one of the cleanest years in
recent history, thanks in part to the Pyramid Lake Paiute Tribe and Gerlach General
Improvement District’ efforts. To support participant efforts, the Playa Restoration crew
worked for two weeks with a staff of about 120 people, picking up and documenting all MOOP
left behind (deliberately and inadvertently) by BRC participants. On September 30, 2014, BLM


                                               29

                                                                                        AR04788
     Case 1:19-cv-03729-DLF Document 35-13 Filed 07/12/21 Page 314 of 365
                                    2014
                             Black Rock City, LLC
                            BURNING MAN AFTER ACTION REPORT
__________________________________________________________________________
conducted its post­event site inspection. At the time of this report, there had not been an
official ruling if BRC had passed the inspection but all indications looked good.

B. Operating Plan

BRC updated its 2014 Operating Plan to include thirteen contingency plans and protocols
including compliance, traffic mitigation, drone policy, Unified Command standard operating
procedures, lost child protocol, rain contingency for CR 34 and SR 447, rain contingency for
the playa, illegal substance policy, minor safety plan and fuel spill response. The 2014
Operating Plan also included the event production calendar, ticketing policies,
communications, DPW and departmental operating procedures. The 2014 Operating Plan did
not included individual departments’ handbooks and volunteer training standards.

Recommendations:
   ● Further align the two Rain Contingency Plans.
   ● Continue to refine and identify contingency plans with cooperating agencies.

C. Ticketing & Population Reporting

Black Rock City population peaked below the maximum allowable limit of 68,000 at 8:00 AM
on Friday, August 29, 2014 with 65,922 paid participants.

BRC employed a new ticket vendor for 2014. This provided a far more robust mechanic for
selling tickets and recording population capacity, which was a huge step forwards, however
the system was not effective for hourly population or vehicle pass reporting. BRC is working
with the vendor to ensure a more effective reporting system in 2015. Population reporting is
discussed further in section II, BRC Agency Relations.

The Box Office experienced some significant capacity and process management issues in
2014 that sprung from a wide range of issues. Most visibly this resulted in very long wait times
at the box office located by the Gate. BRC is addressing these issues on an individual basis,
which will serve to fix the problem as a whole.

Recommendation:
   ● BRC to work with its ticket vendor to ensure more manageable population reporting
     mechanisms built into the back end of the ticket sale tool for better stipulation
     compliance.

D. City Layout

BRC increased the diameter of the inner playa open space from 2300 to 2500’, and
additionally increased all but the 0:15 and 0:45 streets up to 40’. Overall this resulted in an
                                              30

                                                                                       AR04789
     Case 1:19-cv-03729-DLF Document 35-13 Filed 07/12/21 Page 315 of 365
                                    2014
                             Black Rock City, LLC
                             BURNING MAN AFTER ACTION REPORT
__________________________________________________________________________
increase in city camping space of about 4%, or a gross increase from ~721.5 acres in 2013 to
752.34 acres in 2014.

Per the trend in recent years the 9 o’clock side of the city was busier than the 3 o’clock side
and filled up earlier. BRC Rangers, Placement, Greeters, BMIR and Gate­Perimeter­Exodus
(GPE) all worked together to help mitigate this situation, including broadcast media
messaging, foot patrols, physical signage and verbal communications.

All elements of the city plan were adequate for the population in attendance and there was no
need in 2014 to activate the contingency plans around opening extra streets. BRC would like
to explore the opportunity of working with BLM to create dedicated car parking space as has
sometimes been created ad­hoc by participants.

BRC continually reviews all details of the city plan including access routes for ice trucks,
medical locations, city size and the location of support compounds. Each function is
addressed following feedback from all parties to ensure continued best service to all aspects
of the operation.

Recommendations:
   ● Continue to address the trends/challenges of participants camping on the 10 o’clock
     side of the City.

E. City Infrastructure

The Department of Public Works (DPW) provides the resources required by the departments
and entities which operate the city, thus DPW provides shade, catering, power, water,
housing, vehicles, fuel supplies, workshops (metal, electrical, wood), trash handling and
recycling to thousands of staff and volunteers. The build and break of all these resources
takes 28 days and requires a crew of hundreds.

BRC undertakes a comprehensive department wide planning process to ensure all staff and
support camps are factored into the build process. This includes contractor camps, such as
United Site Services and Humboldt General Hospital.

In 2014, pre­event rain held up the build process which in turn had knock on effects on some
crews, and delayed or otherwise affected the operations of some departments, for example
Power. BRC will evaluate the rain contingency plan to ensure that there is appropriate
flexibility in allocation such that public safety is not affected should this occur in the future.

Some of the BRC operating departments also found themselves understaffed for the scope of
operation in 2014. Departments affected included housing, water and power. Whilst ultimately


                                               31

                                                                                         AR04790
     Case 1:19-cv-03729-DLF Document 35-13 Filed 07/12/21 Page 316 of 365
                                    2014
                             Black Rock City, LLC
                             BURNING MAN AFTER ACTION REPORT
__________________________________________________________________________
successful in delivery, BRC is reviewing all the operating plans and requirements of these
departments to ensure smoother operation going forwards.

In 2014 BRC introduced several highly effective new features to BRC fuel services. Firstly a
new fuel vendor, (a fully certified nationally recognized fuel supplier) ­ provided significantly
increased fuel vending capacity and deliveries to theme camps around the playa. Secondly,
BRC created the “Fuel Funnel” ­ a participant facing booking portal based at Playa Info for
camps to book and reserve fuel deliveries. Thirdly, BRC created a dedicated station for
Mutant Vehicle fueling only. This station was well received by the art car community and was
very busy for the first year of operation. The intention behind these process upgrades was two
fold ­ to decrease fuel storage in theme camps thereby improving public safety and secondly
to decrease environmental damage potential. BRC will continue to develop these processes
and offerings in the coming years.

Recommendations:
   ● Review and amend as appropriate BRC Fuel Safety Guidelines ensuring continued
     compliance with latest thinking and new developments.
   ● Continue to promote use of authorized fuel vendors as a way of limiting fuel
     requirements for individual camps, while continuing to highlight fuel safety.
   ● Review staffing needs for DPW operations and infrastructure across all DPW
     departments.

F. Event Communications & Media Relations

Nearly 350 media outlets were approved to cover the 2014 event. The BRC communications
team and its volunteers operate a press room ­ “Media Mecca” ­ on the playa, providing media
with a central location to complete the registration process, learn about the event, file their
stories, meet with interview subjects, recharge batteries and power sources and get questions
answered. The communications team also uses Media Mecca to proactively push out key
messages to the media, which, among others, included positive messaging on BLM’s
stewardship of the NCA, the positive benefit of having families as part of the BRC community,
and Burning Man’s positive economic impact on Northern Nevada.

BRC Communications works extensively with approved media outlets in advance of the event
to acculturate first­timers as to what to expect, how to prepare and how to make the most of
their experience on the playa to help with their storytelling. We actively encourage media to
volunteer or otherwise engage with theme camps, art projects and participants. Unlike other
events, media are required to purchase tickets and be entirely responsible for their
accommodations, and the exclusion of Brown M&M’s from their rider, at the event.

The Communications Department implemented a new online registration process that
automated a large part of the previously labor­intensive communication, project review,
                                               32

                                                                                        AR04791
     Case 1:19-cv-03729-DLF Document 35-13 Filed 07/12/21 Page 317 of 365
                                    2014
                             Black Rock City, LLC
                            BURNING MAN AFTER ACTION REPORT
__________________________________________________________________________
contract distribution, contract approval and on­site check in process that allowed the team to
operate with a slightly smaller number of volunteers than in 2013.

BRC Communications played a significant role in the new traffic communications plan,
integrating hourly data provided by the Traffic Operations Center with timely messaging from
the Unified Command and BRC departments. A new Twitter account ­ @BManTraffic ­
created for this purpose ­ grew within a week to more than 4,000 followers and the account
was viewed more than 300,000 times during the event and the following week during exodus.
Feedback from participants was particularly positive around the gate shutdown (and media
coverage of the weather incident went worldwide), with particular appreciation for a focus on
mobile and real­time communications.

Recommendations:
   ● As mentioned previously, for 2015 BRC would like to see a group PIO meeting
     (possibly coinciding with a cooperators meeting) pre­event and a second PIO meeting
     on playa in advance of the gate opening.
   ● In 2015 the Communications Team will be more proactive in educating vendors
     regarding rules for filming and photographing on the playa and the review process they
     are required to follow. For BLM, BRC will work on an expedited review process that
     could allow BLM to issue content ­ primarily video ­ the same day.

G. Sanitation Services

BRC had approximately 1,600 portable potties placed on the event site in 2014 with 26 trucks
to service them. Each unit was serviced a minimum of three times per day (four times for
portable potty banks in high traffic areas) and per vendor contract no units reached more than
60% capacity.

BRC worked closely with its national sanitation vendor in 2014 to ensure both better service
for BRC units and for participant contracts. The vendor implemented a participant services
dispatch function as well as distinct markings for pump truck routes and services. Overall
there was a significant upswing in the standard of services for all parties. There were still
issues around hand sanitizer dispensers being empty at some stations, despite the vendor
having a sanitizer dedicated team. BRC and the vendor are working closely to device a theft
proof solution for 2015 (participants were stealing the bags from inside the dispensers).

The vendor provided two mobile potty­trains for BRC to deploy during the 2014 event. These
units were used for mobile mutant vehicle raves and during ingress and egress. A few times
low visibility conditions made it difficult to deploy the units and so while there was some
success on the deep playa sanitation provision, BRC will continue to explore ideas for
improving this further in 2014 through working with the DMV and other relevant BRC
operating departments.
                                             33

                                                                                     AR04792
     Case 1:19-cv-03729-DLF Document 35-13 Filed 07/12/21 Page 318 of 365
                                    2014
                             Black Rock City, LLC
                             BURNING MAN AFTER ACTION REPORT
__________________________________________________________________________


This year two other smaller sanitation vendors appeared on site, both of whom were pushing
to be allowed to service participants on an ad­hoc basis, which makes the whole process hard
to take responsibility for. BRC would like to stop this happening in the future and is working
closely with vendor to deliver a program in 2014 that will help address the inevitable
community concerns around monopoly.

Recommendations:
   ● BRC to review the ability, regulation and operational implications of vendors outside of
     the main vendor’s control who provide sanitation services on the playa.
   ● BRC will work closely with its vendor to evaluate the playa wide potty capacity and to
     address issues around participants RV pumping, dedicated theme camp resources
     and deep playa coverage.
   ● Devise a theft proof solution for hand sanitizer dispensers.

H. Airport Operations

The BRC municipal airport (call sign 88NV) began operating pre­event (Friday morning) and
continued until after the close of the event (Monday 6pm). During the event the airport was
open from 06:00 to 19:30 each day, though landings with new arrivals were not permitted
after 18:30.

There were 2,160 flight operations (takeoffs and landings) in 2014, not including ultralights.
Two runways were used in 2014, one for take off, one for landing, allowing for increased
airspace in the air traffic pattern. The busiest time was Tuesday afternoon when the runway
re­opened after being shut down by the Monday rains. The number of landings that day was
144, thus the number of total operations was 288, over a 5 1/2 hour period. (In comparison,
the Reno­Tahoe International Airport has about 100 passenger flights a day.) There were 103
General Aviation aircraft based at the airport, the pilots of which gifted 299 scenic rides to
event participants.

Safety is paramount in the operation of the airport, and thus all pilots are required to read, and
acknowledge having read, relevant safety information on the BRC 88NV website before being
given the landing code required by the Unicom operators for landing permission.

There were no safety incidents during the event however there was one incident post event. A
pilot staff member somersaulted his plane forwards after catching the propeller on a dune
which the plane hit after taxiing off the runway at low speeds. All parties were notified (FAA,
BLM, WCSO) and reports were taken from all parties. There was no environmental damage
and the aircraft was safely removed to the BRC work ranch 20 miles west of the playa. BRC
will work with the BLM to ensure clarity around the timing for the notification of such issues.


                                               34

                                                                                         AR04793
     Case 1:19-cv-03729-DLF Document 35-13 Filed 07/12/21 Page 319 of 365
                                    2014
                             Black Rock City, LLC
                            BURNING MAN AFTER ACTION REPORT
__________________________________________________________________________
In 2014 BRC allowed for 8 Air Carrier services carrying over 1,300 passengers into the event.
BRC and BLM worked together to ensure commercial compliance of these operations and
enforce compliance on those seeking to avoid contracting.

Recommendation:
   ● Maintain safety and continue to work closely with Cooperating Agencies.

I. Burner Express Bussing Program

Following recommendations in the 2012 Environmental Assessment and BRC’s internal traffic
planning analysis, BRC once again partnered with a bussing contractor to deliver the Burner
Express bus service in 2014. The service doubled the amount of riders in 2014 and brought
approximately 2,500 participants to Black Rock City from San Francisco and Reno, thus the
program significantly reduced the number of cars traveling to and from Black Rock City, with
each bus having an average of 42 passengers. Bus Bank provided a professional service
including luggage trucks, and an on­playa city wide shuttle to help riders get from the bus
depot to their camps.

There was one incidence of BLM LE stopping and searching the luggage truck before it got to
the bus depot. This resulted in significant effort to get all the luggage both out and then back
into the truck, significant wait time for riders waiting to receive their luggage as well as no
owners being present during the dog search of the property.

BRC is looking to expand the bussing program in 2015 to continue to reduce both traffic and
emissions.

Recommendations:
   ● BRC and Burner Express Program will continue to improve the rider experience and
     promote ridership, encouraging program expansion.
   ● Improve LE policy around Burner Express.

J. Gate, Perimeter & Exodus

The 2014 Gate operations ran from August 5th at 5:00 AM through September 5th at 6:00 PM.
Time extensions greatly helped traffic run smoothly during both ingress and egress this year.
During the rain event the Gate was closed and the staff had excellent support from the
cooperators in managing participants who were stuck on gate road.

The Gate team, working in concert with the Rangers, was successful in intercepting a delivery
van of participants attempting to sneak into the event, and with the addition of new radar
equipment the perimeter team had significant success intercepting people trying to break into
the event, catching around 100 people.
                                              35

                                                                                       AR04794
     Case 1:19-cv-03729-DLF Document 35-13 Filed 07/12/21 Page 320 of 365
                                    2014
                             Black Rock City, LLC
                            BURNING MAN AFTER ACTION REPORT
__________________________________________________________________________


Gate worked closely with the Burner Express, and set up lane 13 to expedite entry of the
buses into the city. Point 1 continued to develop it’s dedicated team which was in place for the
five weeks of the operation; this will be developed yet further in the coming years to handle
increases in the Outside Services program and other operations.

See section K for a report on Exodus (event egress).

Recommendation:
   ● Continue to develop relationship between Gate staff and BLM LE and other
     cooperators.

K. Traffic & Traffic Controls

In 2014 BRC created and implemented a Traffic Operations Center (TOC). This center was
located in Black Rock City, staffed 24 hours a day for Ingress and Egress, and operated out of
a small office complete with a landline, BRC radios, video monitors, and computers with web
access. The TOC provided a clear central point of contact for all traffic related activity and a
hub for communications with off­playa cooperators and participation. BRC also provided
radios to NHP and WCSO cooperators, though these radios did not work consistently offsite.

BRC worked with a traffic monitoring company that installed temporary bluetooth readers
along SR 447 and CR 34. This data provided real travel times from Wadsworth to 8 Mile
access of the Black Rock Desert. BRC monitored the tool closely for fails and flaws. Vetted
data was integrated into BRC’s Communication Plan (Twitter, Radio, Facebook and other
media outlets). Although in 2014 the traffic monitoring tools were provided as a gift, BRC
hopes to integrate this technology further in future years.

BRC worked with Nevada Department of Transportation (NDOT) to obtain temporary permits
for traffic controls needed for the event. This year BRC obtained permits for flagging at the
intersection of SR 446 and SR 447, flagging at the Gerlach fuel station, flagging at Empire,
and flagging at the “Y”­intersection of CR 34 in Gerlach. Flagging was conducted by BRC’s
certified flagger team and external vendors. BRC also obtained an NDOT permit to reduce the
speed limit around the Empire store at the request of WCSO based on safety concerns.
These plans were enforced by NHP and WCSO. Both agencies did an excellent job keeping
the roads safe.

During the rain event, BRC worked closely with NDOT, NHP and BLM to make sure all
temporary traffic controls met NDOT’s approval. BRC also worked closely throughout the
event week with WCRD, communicating daily with leadership to discuss traffic patterns,
flaggers, and safety concerns.


                                              36

                                                                                       AR04795
     Case 1:19-cv-03729-DLF Document 35-13 Filed 07/12/21 Page 321 of 365
                                    2014
                             Black Rock City, LLC
                            BURNING MAN AFTER ACTION REPORT
__________________________________________________________________________
BRC met with traffic agencies pre­event to work on the Empire Store flagging plan, and while
a flagging plan was put in place this year, all parties agree improvements can still be made.
Numerous vendors encroached on NDOT’s right away and planning needs to be done to
prevent this in future years.

In spring 2014, BLM signed a decision, in line with the NEPA documents governing the event,
that allowed, for the purposes of participant ingress, BRC’s main gate to be opened at 10:00
AM on Sunday, August 24, 2014. For the purposes of participant egress the main gate was
allowed to remain open until 12:00 PM on Tuesday, September 2, 2014. During the extended
ingress and egress hours participants were required to focus their activities on camp location
setup and breakdown. This decision was communicated to event participants through the
Survival Guide and Jack Rabbit Speaks newsletter. This decision helped BRC plan for traffic
mitigations throughout the event. Traffic flowed smoothly during ingress and reached its
heaviest at 11:00 PM on Sunday night of event open. Exodus was as smooth as it has ever
been. Notably traffic departing from the event on Tuesday increased, demonstrating the
effectiveness of the ingress/egress extension.

Recommendations:
   ● Design bluetooth data capture in such a way that participants and cooperators can
     access the reports directly.
   ● BRC to provide a landline for outside agencies to call into the event. Evaluate wifi
     connected radio repeater for offsite agencies.
   ● BRC and BLM should coordinate around communications to participants during
     exodus to ensure streamlined integration and smallest possible impact on exodus.
   ● Continue to monitor and improve communications between 8 Mile exit point and
     flagging operations at the Y ­ transfer station to prevent back ups from occurring.
   ● Meet with the owners of the Empire Store pre­event to create a flagging and vendor
     plan that meets the standards of all cooperator agencies.
   ● Meet with GGID and the Vendor approval body pre­event to keep vending plans safe
     and out of the road.

L. Highway Clean Up

Burning Man's highway cleanup crew, comprised of three roadside crew vehicles with four
people each, cleaned up all of the surrounding highways and communities from Wednesday
through Saturday post­event (9/2/14 ­ 9/6/14), picking up highway debris. Additionally, the
highway cleanup crew revisited all the surrounding highways and communities on four
occasions until 9/26/14 to ensure that Burning Man’s Leave No Trace standards and waste
management concerns in those areas were met.

Recommendation:


                                             37

                                                                                     AR04796
     Case 1:19-cv-03729-DLF Document 35-13 Filed 07/12/21 Page 322 of 365
                                    2014
                             Black Rock City, LLC
                            BURNING MAN AFTER ACTION REPORT
__________________________________________________________________________
   ● Continue the Highway Clean Up program, with minor adjustments to timing of traveling
     crews.

M. Playa Restoration

Two weeks after the event closed and when the bulk of large object removal was complete,
the Playa Restoration line sweep started work. Approximately 125 volunteers and staff
worked for two weeks to remove all Matter Out of Place. The MOOP was documented by
camera and GPS. At the time of this report, the final documentation was not complete, but the
MOOP map, a simple graphic that outlines camps and their LNT effort, was distributed. The
MOOP map of 2014 was the greenest (therefore cleanest) map in Burning Man’s history.
Playa restoration crews patrol a grid system at 7­ to 10­foot intervals. Crews walk the entire
permitted area and staff sort solid waste on the playa and dispose of debris in an approved
landfill or recycling facility.

Burn marks from fires are shoveled, raked, and dragged to remove all debris and break up
any hardened surface associated with baking of the playa surface. The perimeter fence was
the last structure to be removed. On October 1, 2014, the playa was ready for the BLM post
event inspection.

Recommendation:
   ● Continue to promote and talk about this remarkable program.

N. BRC Roles and Transitions

In 2014 BRC introduced an Event Safety Officer (ESO) role to BRC Ops. This role undertook
to ensure that the event safety function was represented at all levels of the operation and that
all staff had resources to call on in the event of a safety concern. The role was well received
by all parties and addressed many issues occurring on playa both within the BRC
organization and amongst the participant population.

The ESO undertook to chair a new Safety Committee that gathered together departments
who have safety related functions, allowing staff to discuss safety concerns and issues and
gather help and information from the collective knowledge bank. This committee met four
times during the build, break and live event weeks, as well as in the run up to the event, and
the conversations generated many solutions to interesting problems such as arise in the
course of operation of BRC.

BRC introduced a new Law Enforcement Advisor role. The function of the role is to assist
integration of BRC operations and LE operations, and to ensure BRC continues to not only
understand, but be understood by LE. Roger Vind (retired Nevada Highway Patrol) attended
key meetings pre event, actively assisted during the event with Rangers and LE integration,

                                              38

                                                                                       AR04797
     Case 1:19-cv-03729-DLF Document 35-13 Filed 07/12/21 Page 323 of 365
                                    2014
                             Black Rock City, LLC
                             BURNING MAN AFTER ACTION REPORT
__________________________________________________________________________
and facilitated BLM relationship conversations. BRC will continue this role in the future, and is
looking to expand the scope of Roger’s integration, drawing on his experience managing
incidents at a statewide level.

Recommendation:
   ● Further develop the scope and remit of the ESO role and drive integration of this role
     into all the operating departments of the event to ensure participant and staff safety
     remains a primary BRC focus.

O. Art & FAST

There were over 350 placed art pieces at Burning Man in 2014. BRC increased burn
perimeter abilities with more staff including a new trained team provided to augment those
provided by the artists themselves. The Fire Art Safety Team (FAST) had a strong presence
overseeing not only the main burns of the event, but also working closely with flame effect
artists.

Providing for a safe Burn is a complicated process and BRC was pleased to be able to burn
23 pieces in 2014. For each and every burn there is a designated burn manager, a strict
process of site and support services sign offs, and rigid communication practices to ensure
public safety. All structures are checked and re­checked by FAST, then ESD fire uses thermal
imaging cameras to make one final safety check before ignition.

Embrace was a large art structure that people could enter, and because of key design
elements, BRC confirmed with the artist nearly one year before the event that the piece would
not be allowed to burn. At the event, following feedback from members of the Artist
community, BRC was concerned that some community members would try to burn the piece
anyway. To resolve this issues BRC worked with the artist to safely burn the piece and
through communicating this out to the artist community was able to mitigate the safety
concerns and provide a safe burn for thousands of participants. Interestingly there was
reduced ice sales on the day following this burn and much quieter Friday night. It has been
suggested that this was because many people had stayed awake for the 7:00 AM Embrace
burn and were tired or sleeping on Friday.

Recommendations:
   ● Continue to work closely with artists to ensure there is clear understanding around
     burn practices and acceptable materials for burning.
   ● Continue to recruit folks into the burn teams so they they can be appropriately trained
     and provide support to smaller art teams wishing to burn.

P. DMV


                                               39

                                                                                        AR04798
     Case 1:19-cv-03729-DLF Document 35-13 Filed 07/12/21 Page 324 of 365
                                    2014
                             Black Rock City, LLC
                            BURNING MAN AFTER ACTION REPORT
__________________________________________________________________________
In 2014 the Department of Mutant Vehicles licensed over 600 art cars for day and nite use.
DMV also issued driving passes to disabled users and managed the delivery of the new BRC
driving sticker program for those working in the city.

During pre event planning BLM indicated uncertainty around the level of driving on playa, and
so in 2014 BRC introduced a new driving sticker for staff and volunteers vehicles, and for the
most part, this worked well. There were some notable exceptions to this, as some properly
stickered vehicles were pulled over. As a whole however, this program worked well and BLM
and BRC cooperated to ensure that BRC staff were able to perform their work safely and
securely.

In 2014 there was a fatality resulting from a participant being run over by a trailer towed by a
large art car. BRC is currently conducting a full investigation into this incident and will be
updating art car safety guidelines accordingly for 2015. Safety is paramount for the event, and
this work has the support of all parties including DMV and the art car community.

Recommendations:
   ● Review all Art Car licensing processes, especially as they relate to trailers, to be sure
     public safety is maintained for operators and the community.




                                              40

                                                                                       AR04799
    Case 1:19-cv-03729-DLF Document 35-13 Filed 07/12/21 Page 325 of 365
                                   2014
                            Black Rock City, LLC
                          BURNING MAN AFTER ACTION REPORT
__________________________________________________________________________
V. Summary of Recommendations:

II. BRC Agency Relations: BLM & Cooperating Agencies

   A. Introduction

   B. Cost Recovery, Special Recreation Permit (SRP), & Cooperator Fees
         ● Population reporting should be agreed upon by BLM and BRC during event
            planning for 2015 so that there is consistency in messaging.
         ● Closely examine the population reporting stipulation, including exodus
            management, so that BRC can continue to provide the Federal Government
            and the American Public the confidence it needs in assurance of fair use of
            public lands.
         ● Continue to Identify areas for cost savings with BLM and other cooperating
            agencies.

   C. Closure Order & Stipulations
         ● Continue to collaborate on educational material on the Closure Order and rules
             for staff and participants.
         ● BRC and BLM to review population and commercial compliance stipulations, as
             well as any others, that need to be changed or modified for next year.

   D. Agency Cooperation
         ● BRC and Cooperating Agencies to review the rain contingency plans in light of
            2014 event.
         ● Continue to have Black Rock Rangers in Gerlach during the event week.
         ● Continue the Free Ride to Reno program.
         ● BRC and traffic related agencies should continue to improve planning for
            Empire store.

   E. BLM & PCSO Infrastructure
        a. Incident Command Post (ICP)
        ● BRC should continue to deliver the BLM operations post at the event. All
            parties should work together to refine the SOWs to reduce unrequired double
            work.
        ● All UC members should collaborate to ensure the Operational center is named
            appropriately to avoid confusion at incidents on the ground in the city.

          b. Pershing County Sheriff's Office (PCSO)
          ● BRC and PCSO should continue to work together to identify areas for resource
             support and cost efficiencies.


                                           41

                                                                                 AR04800
     Case 1:19-cv-03729-DLF Document 35-13 Filed 07/12/21 Page 326 of 365
                                    2014
                             Black Rock City, LLC
                          BURNING MAN AFTER ACTION REPORT
__________________________________________________________________________
   F. Cooperator & Daily Event Meetings
         ● BRC & BLM further refine and evolve the meeting schedule and
            representatives to become more efficient and effective in 2015.
         ● Examine the functions of each cooperators meeting to understand how better
            to inform them.

   G. Communications & Public Relations
        ● PIOs should schedule a meeting in advance of the event (possibly coinciding
          with a cooperators meeting) to discuss goals and objectives for the 2015 event
          and lay out a framework for preparing, securing approval and disseminating
          communications on site.
        ● PIOs should schedule a meeting on playa in advance of gate opening to
          coordinate on­site collaboration on information preparation, approval and
          dissemination to the public and determine the most effective way to find each
          other quickly on playa.
        ● PIOs should be briefed on requirements relating to videography at the event,
          how it can be used, and the review process by BRC.

   H. Compliance
        ● BRC and BLM should discuss and review roles for the compliance team during
            the event.
        ● BRC and BLM should discuss technology tools for consistent usage amongst
            all LNT departments.
        ● BRC and BLM should review and edit the commercial stipulations to reflect any
            changes to the process as needed.

III. Public Safety

   A. Introduction

   B. Unified Command
         ● UC members should meet well in advance of the 2015 event.
         ● UC members should continue to develop scenarios and run tabletop exercises
             to evolve methods and processes, including specifically UC activation.
         ● Additional planning for rain contingency should take place, with a focus on
             determining locations, staging resources, and establishing inter­agency
             communications.
         ● UC members should look at nomenclature and staffing, including BRC EOD
             operational capacity limitations.
         ● BRC and HGH should work to improve operational alliance and relations.

   C. Law Enforcement
                                          42

                                                                                AR04801
   Case 1:19-cv-03729-DLF Document 35-13 Filed 07/12/21 Page 327 of 365
                                  2014
                           Black Rock City, LLC
                          BURNING MAN AFTER ACTION REPORT
__________________________________________________________________________
         a. BLM & Pershing County Law Enforcement Integration
         ● All parties should convene very early in 2015 to ensure a successful LE
            operation in 2015 and the best understanding of operations, staffing, resources,
            protocols, regulations and relevant statutes.
         ● Black Rock Rangers should be included early in the planning process,
            especially meeting with the new Pershing County Sheriff and his staff.

         b. Eviction Procedures
         ● Cooperate with BLM and WCSO to better manage evictions and any
            subsequent loitering issues in the surrounding areas.
         ● BRC to work with BLM and PCSO to improve eviction reporting.

         c. Law Enforcement Feedback
         ● Continue focus on supportive community policing.
         ● Reduce the number of vehicle stops and searches, and ensuing traffic
            congestion.
         ● Eliminate LE speeding when not responding to emergencies.
         ● Minimize threatening and intimidating, or misleading statements by officers.
         ● Improve communication to participants and staff regarding law enforcement
            priorities, rules and regulations, and appropriate interactions with officers.

         d. Acculturation Training
         ● Continue in future years.

         e. LE Reporting
         ● BRC and BLM, PCSO to work together to improve the reporting process for LE.

  D. Emergency Services
       a. Basic Life Support (BLS): ESD First Responders
       ● BRC undertakes to review and amend as appropriate the operational status of
          ESD to ensure that BRC participants, staff and volunteers are receiving the
          best care, that integration with HGH is legal and secure as well as efficient and
          safe for the event, with Public Safety being primary concern for all parties.

         b. Advanced Life Support (ALS): HGH Rampart
         ● BRC undertakes to review all aspects of the event ALS function including
            provision of infrastructure resources, event access, integration with ESD and
            medical oversight.

         c. Fire & Rescue
         ● BRC FD will work with our fire protection contractor to evaluate the risk and
            necessary changes to response plans to help mitigate the problem of access
                                           43

                                                                                   AR04802
    Case 1:19-cv-03729-DLF Document 35-13 Filed 07/12/21 Page 328 of 365
                                   2014
                            Black Rock City, LLC
                           BURNING MAN AFTER ACTION REPORT
__________________________________________________________________________
             into some camps in the city. Coordination with the Placement team and
             additional public education also needs to be employed.

          d. BRC 911 Dispatch
          ● Closely examine the 911 Operations to be sure the best service is being
             provided for Public Safety in BRC.

   E. BRC Rangers
        ● Ranger staffing should increase to more than 700 volunteers in 2015, providing
           sufficient trained staff such that any further growth in the BRC population can
           be accommodated with nominal growth in Ranger staffing.
        ● Continue, and expand the Gerlach program. Feedback from the town indicates
           the program was overdue and worthwhile.
        ● Include Black Rock Rangers in LE planning further in advance of the event.
           Rangers and law enforcement should meet briefly throughout the year to
           establish working relationships, clarify priorities for each team, and plan any
           join work in better detail. Advanced communication should include the role LE
           is to play at major burns, how we can all contribute the most to increase safety,
           and logistical details such as parking and operational areas for personnel.
        ● Rangers should be more proactive about stationing personnel at or near the
           Gate during peak periods to provide support there when it is most needed.
        ● BRC should brief the new Pershing County Sheriff and key staff on the Ranger
           organization, as was done for BLM LE leadership in 2014, to familiarize PCSO
           management with what the Rangers do and how we are organized. That
           briefing may be useful for officers in general.

IV. Event Operations

   A. Introduction

   B. Operating Plan
        ● Further align the two Rain Contingency Plans.
        ● Continue to refine and identify contingency plans with cooperating agencies.

   C. Ticketing & Population Reporting
          ● BRC to work with its ticket vendor to ensure more manageable population
              reporting mechanisms built into the back end of the ticket sale tool.

   D. City Layout
          ● Continue to address the trends of participants camping on the 10 o’clock side
             of the City.


                                            44

                                                                                   AR04803
       Case 1:19-cv-03729-DLF Document 35-13 Filed 07/12/21 Page 329 of 365
                                      2014
                               Black Rock City, LLC
                           BURNING MAN AFTER ACTION REPORT
__________________________________________________________________________
  E. City Infrastructure
         ● Review and amend as appropriate BRC Fuel Safety Guidelines ensuring
             continued compliance with latest thinking and new developments.
         ● Continue to promote use of authorized fuel vendors as a way of limiting fuel
             requirements for individual camps, while continuing to highlight fuel safety.
         ● Review staffing needs for DPW operations and infrastructure.

  F. Event Communications & Media Relations
        ● As mentioned previously, for 2015 BRC would like to see a group PIO meeting
            (possibly coinciding with a cooperators meeting) pre­event and a second PIO
            meeting on playa in advance of the gate opening.
        ● In 2015 the Communications Team will be more proactive in educating vendors
            regarding rules for filming and photographing on the playa and the review
            process they are required to follow. For BLM, BRC will work on an expedited
            review process that could allow BLM to issue content ­ primarily video ­ the
            same day.

  G. Sanitation Services
        ● BRC to review the ability, regulation and operational implications of vendors
            outside of the main vendor’s control who provide sanitation services on the
            playa.
        ● BRC will work closely with its vendor to evaluate the playa wide potty capacity
            and to address issues around participants RV pumping, dedicated theme camp
            resources and deep playa coverage.
        ● Devise a theft proof solution for hand sanitizer dispensers.

  H. Airport Operations
         ● Maintain safety and continue to work closely with Cooperating Agencies.

  I.    Burner Express Bussing Program
           ● BRC and Burner Express Program will continue to improve the rider experience
               and promote ridership, encouraging program expansion.
           ● BRC and BLM to improve LE policy around Burner Express.

  J. Gate, Perimeter & Exodus
        ● Continue to develop relationship between Gate staff and BLM LE and other
            cooperators. Consider Free Ride to Reno integration.

  K. Traffic & Traffic Controls
        ● Design bluetooth data capture in such a way that participants and cooperators
             can access the reports directly.


                                           45

                                                                                  AR04804
   Case 1:19-cv-03729-DLF Document 35-13 Filed 07/12/21 Page 330 of 365
                                  2014
                           Black Rock City, LLC
                          BURNING MAN AFTER ACTION REPORT
__________________________________________________________________________
         ● BRC to provide a landline for outside agencies to call into the event. Evaluate
           wifi connected radio repeater for offsite agencies.
         ● BRC and BLM should coordinate around communications to participants during
           exodus to ensure streamlined integration and smallest possible impact on
           exodus.
         ● Continue to monitor and improve communications between 8 Mile exit point
           and flagging operations at the Y ­ transfer station to prevent back ups from
           occurring.
         ● Meet with the owners of the Empire Store pre­event to create a flagging and
           vendor plan that meets the standards of all cooperator agencies.
         ● Meet with GGID and the Vendor approval body pre­event to keep vending
           plans safe and out of the road.

  L. Highway Clean Up
        ● Continue the Highway Clean Up program, with minor adjustments to timing of
           traveling crews.

  M. Playa Restoration
        ● Continue to promote and talk about this remarkable program.

  N. BRC Roles and Transitions
       ● Further develop the scope and remit of the ESO role and drive integration of
          this role into all the operating departments of the event to ensure participant
          and staff safety remains a primary BRC focus.

  O. Art & FAST
         ● Continue to work closely with Artists to ensure there is clear understanding
            around Burn practices and acceptable materials for burning.
         ● Continue to recruit folks into the Burn teams so they they can be appropriately
            trained and provide support to smaller art teams wishing to Burn.

  P. DMV
       ● Review all Art Car licensing processes, especially as they relate to trailers, to
         be sure public safety is maintained for operators and the community.




                                           46

                                                                                  AR04805
     Case 1:19-cv-03729-DLF Document 35-13 Filed 07/12/21 Page 331 of 365
                                    2014
                             Black Rock City, LLC
                            BURNING MAN AFTER ACTION REPORT
__________________________________________________________________________



VI. Appreciations

BRC is grateful to all of the cooperators who collaborated in the planning, production and
follow­up of a safe and successful 2014 Burning Man event. BRC could not produce the
event without the professional and diligent efforts of our cooperating agencies. A big thank
you to everyone involved!

BRC would like to express big thanks to Pershing County Sheriff Rich Machado for his
leadership and years of service at Burning Man.

BRC appreciates Jim Peterson of Nevada Highway Patrol for his leadership in traffic planning
throughout the year and especially during the 2014 rain event.

BRC would like to express it’s heartfelt gratitude to Mark Pirtle of BLM for his 19 years of
support, hard work, and good humor. BRC appreciates the leadership and professionalism of
BLM law enforcement represented by Eric Boik.

Lastly, BRC is grateful to BLM District Manager Gene Seidlitz for enabling himself to be on
the playa both pre and post event as well as for the duration of the 2014 live event, thus
ensuring a wide perspective and understanding of both the BLM operation and BRC operation
which puts all parties in good stead for the future.




Respectfully submitted.

Charlie Dolman
Event Operations Director
Black Rock City LLC

Rosalie Barnes
Agency Relations Manager
Black Rock City LLC

Marnee Benson
Public Policy Representative
Black Rock City LLC




                                            47

                                                                                    AR04806
                                                                                           �-�
      Case 1:19-cv-03729-DLF Document 35-13 Filed 07/12/21 Page 332 of 365
                   United States Department of the Interior
                            BUREAU OF LAND MANAGEMENT
                                      Winnemucca District Office                           �            '(
                                   5100 East Winnemucca Boulevard
                                  Winnemucca, Nevada 89445-2921                            �
                              Phone: (775) 623-1500 Fax: (775) 623- I 503                 TAKE PRIDE•
                                       Email: wfoweb@.blm.gov                             •NA_MERICA
                               http://www.blm.gov/nv/st/en/fo/wfo.html




In Reply Refer to:
LLNVW03500-l 5-01
2930 (NY020.00)

CERTIFIED MAIL 7014 2870 0001 4873 0156
RETURN RECEIPT REQUESTED

Charlie Dolman
Event Operations Director                                                   Burning Man 2015 Event
Black Rock City, LLC                                                        Special Recreation Permit
660 Alabama St
San Francisco, CA 94110-2008

                                               March 12, 2015
Dear Mr. Dolman:

On January 30, 2015, I sent you a letter and the 2014 Special Recreation Permit (SRP) close-out
documents. I stated in that letter "The Bureau of Land Management (BLM) will soon be providing
additional details to BRC about public safety concerns." Enclosed with this letter is the BLM's "Safety,
Health and Security Issues of 2014 Burning Man Event" report that documents the issues and concerns
we identified during the 2014 Burning Man event.

I was on-site before, during, and after the Burning Man event to administer the 2014 SRP. For those two
weeks, I determinedly interacted with BLM staff and BLM Law Enforcement, as well as all cooperators
and Black Rock City, LLC (BRC). Throughout the 2014 event, I saw first-hand numerous successes,
sound procedures, deficiencies, and failures within both the BLM and BRC. By being the eyes, ears and
boots on the ground for two weeks, I gained a better understanding and appreciation of the SRP and all
facets of SRP compliance. Burning Man truly is an amazing event to plan for and implement, and it takes
knowledgeable and dedicated staff, willing cooperators and compliant participants effectively working
together from start to finish to make this a safe and enjoyable experience for everyone.

The BLM has previously discussed, both with BRC and cooperators, the immediate need to enhance and
ensure public safety and security at the 2015 Burning Man event. Safety is essential and a priority and
will require a commitment from all of us to succeed.

In advance of the 2015 event, BRC and the BLM continue to have the opportunity to enhance the focus
and priority on health, safety and security by making important modifications for this year and future
years. In order to ensure the 2015 SRP meets the standard of safety expected and required by the BLM,
we invite BRC to further engage in a mutual effort to improve event public health, safety, and security.



                                                                                                  AR04750
      Case 1:19-cv-03729-DLF Document 35-13 Filed 07/12/21 Page 333 of 365


As you know, I will be meeting with the Founders on March 17, 2015, at 10:00. I will be discussing the
attachment with the Founders. In the afternoon of the March 17 and all day on March 18 BRC and BLM
staff will further meet and coordinate on topics involving 2014, 2015, and out years.

In regards to enhancing the focus and priority on health, safety and security, within 40 days of receiving
this letter and enclosure, we would like BRC to prepare a report that outlines your proposed solutions to
each of the public health, safety and security issues we've identified. Please plan to present your report
and proposed solutions to me and the Winnemucca team, as well as the Nevada State Director, Office of
Law Enforcement and Security and BLM/DOI Washington Office leadership. These presentations will be
scheduled once we receive your report but they will occur no later than April 24, 2015, in order to make
the necessary adjustments prior to the 2015 Burning Man event.

Thank you for your attention to this important issue; we look forward to working with you to improve the
public health, safety, and security of the Burning Man event for 2015 and future years. If you have any
questions regarding this letter and/or your forthcoming report/presentation, please contact me at 775-623-
1500.


                                                 Sincerely,



                                                1.�/ �
                                                 District Manager
                                                                 -"
                                                 Winnemucca District


Enclosure
cc: Larry Harvey, Marian Goodell, Harley Dubois, Will Roger Peterson, Michael Michel, Crimson Rose
Honorable Congressman Amodei




                                                                                                 AR04751
      Case 1:19-cv-03729-DLF Document 35-13 Filed 07/12/21 Page 334 of 365




Safety, Health and Security Issues of
2014 Burning Man Event
Safety, Health and Security Issues and Concerns

    1. BRC Medical Program.
BLM observed disorganized medical respqnses between Humboldt General Hospital (HGH) and
BRC's Emergency Services Department (ESD) due in part to problems in the chain-of­
command structure. In addition, per the HGH 2014 After Action Report (AAR), problems exist
with medical program assets and with the overall management and development of the
program.

 BLM Law Enforcement (LE) and BLM Civilian Operations staff observed miscommunication,
which led to the appearance of duplication of medical services between ESD and HGH and
caused confusion. For example, if a civilian or law enforcement officer observed or responded to
a medical incident they would communicate the incident, medical observation/injury, and
request medical assistance through the BLM dispatch center. The BLM dispatch center would
then communicate the medical request to the BRC dispatch center that would dispatch ESD or
HGH personnel. During the event,· the dispatching of medical personnel is completed by BRC
and the appropriate medical response did not always occur. As a result, public safety was
impacted by the confusion.

During a rain event which closed the city in 2014, the plan to establish unified command was not
followed properly. HGH's 2014 AAR, page 19, states, "Given that a unified command system
was not correctly stood up, the potential exists that crews, participants and others were exposed
to added hazards given the failure of not including all critical partners in the UC organization. In
subsequent years it is essential that a more collective approach be taken during any type of
critical incident." On page 3 of the BLM's Operational Assessment (Weather Event) this issue
was further highlighted. As a result, public safety was impacted by the lack of effective unified
command (UC).

ESD dispatchers were not properly qualified. HGH's 2014 AAR, page 22, states, "The lack of
standardized training, familiarity with emergency communications, and the lack of sufficient
emergency dispatch certifications and/or licensure created a number of hurdles for emergency
responders during the 2014 event." As a result, public safety was impacted because of these
identified communication issues.

Either there were not enough emergency response vehicles available or the available vehicles
were not efficiently assigned. HGH's 2014 AAR, page 20, states, "At several times during the
event the EMS Operation reached a "Status Zero" state (no units available), during these times
QRVs (Quick Response Vehicles) and Command Units were utilized to answer calls." As a
result, public safety was impacted by the availability of emergency equipment such as
ambulances.


                                                 1
                                                                                            AR04752
      Case 1:19-cv-03729-DLF Document 35-13 Filed 07/12/21 Page 335 of 365




    2. BRC Fire, Rescue, Hazmat Programs.
BLM and HGH observed and reported shortcomings in equipment and management of fire,
rescue and hazmat programs. HGH's 2014 AAR, page 23, states, "Currently the technical
rescue and extrication capabilities of the on playa response system are of great concern, do not
meet national standards, are antiquated, and are not safe ..." As a result of the lack of standard
extrication capabilities, public safety was impacted.

During the response to the fatality during the event, BLM LE communicated to BRC the need for
the clean-up of bodily fluids. BRC was disorganized in their response, and BRC staff assigned
refused to do the cleanup without respirators. Hazmat procedures must be better defined, and
staff available to complete work with proper equipment.

    3. Fatality Medical Response and On-Scene Management.
BLM and other cooperators observed and reported disorganized and unprofessional medical
response and scene management during an accident in which a woman was run over and killed
by the trailer of a roving art car. On page 3-4 of the BLM's Operational Assessment (Fatality)
this issue was highlighted. It was also discussed in the HGH 2014 AAR, page 18, which
describes the event as it unfolded "... (When a) non-licensed ESD Field Supervisor disagreed
(with the incident commander), he became hostile towards HGH staff, attempted to take over
the scene, and acted in an unprofessional manner. "BLM LE on scene identified communication
and chain of command issues when they observed ESD personnel disagreeing with the medical
director's assessment of the deceased patient. ESD and Black Rock Ranger (BRR) personnel
began to interfere with what had quickly transitioned from a medical incident to a law
enforcement incident with a crime scene that needed to be protected. At one point, BRC
personnel had to be physically restrained by HGH staff to prevent interference with the crime
scene, body, and other HGH medics. The inappropriate and confused response to this incident
showed a lack of professionalism, management control and proper procedures.

    4. Transportation Management.
During a 15 hour city closure caused by a rain event, hundreds of vehicles were left stranded on
the roads and highways leading to the event. UC members observed there was a lack of
contingency planning for off-site traffic to address public safety on roads and highways leading
to and from the event during this type of incident. This lack of contingency planning resulted in
public safety problems. This issue was highlighted and discussed on page 3 of BLM's
Operational Assessment (Weather Event).

    5. Art Project Management.
BLM LE and Civilian Operations staff observed public safety issues associated with art bums in
2014. During the "Man" burn the upright supports were so thick that it took a prolonged time for
the piece to fall, which led to concerns voiced by BRC about its staff's ability to hold the crowd
back to a safe distance. BRC requested that BLM LE remain on site to assist with crowd control
until the Man structure safely fell.




                                                2
                                                                                           AR04753
      Case 1:19-cv-03729-DLF Document 35-13 Filed 07/12/21 Page 336 of 365




The art piece "Embrace" was constructed with material that was too thin to burn per BRC's
engineering guidelines. BRC told the artist it would not be allowed to be burned and the artist
agreed. It was later brought to the UC's attention by BRC that there was a high likelihood the art
piece would be set on fire illegally by participants. Due to the inability to prevent the uncontrolled
burning of the art piece by participants, a serious public safety hazard was created. To protect
public safety, the UC and BRC agreed that the piece would be burned under special
circumstances. BLM's Operational Assessment (Embrace Art Burn) noted this issue on page 4.

    6. Security and Safety Plan for Scheduled Burn Events.
BRC utilizes staff known as "Sandmen" to physically prevent spectators from approaching the
burns before it is safe to do so. However, BRC informed BLM that the Sandmen are not
licensed, bonded, insured or trained to use any type of physical force to detain participants at
Burning Man. BRC communicated to BLM that the Sandman's Standard Operating Procedures
(SOPs) states that after interceding a participant attempting to enter a burn, they are released
back into the crowd rather than detained. BLM has questions regarding the legal authority of
BRC staff providing security and detaining participants around art burns. Public safety is
compromised by the lack of legal authority, and SOPs which threaten participant safety.

    7. Sanitation Management.
BLM LE and Civilian Operations observed and reported human waste on the open playa
associated with mobile rave participants who did not have convenient access to portable toilets.
Insufficient resources were dedicated to removing blackwater from participant campsites.
Public health is compromised by insufficient portable toilets where they are needed and
insufficient blackwater pumping resources throughout the city. These issues were also noted on
page 37 of BLM's Operational Assessment (Environmental Compliance Recommendations).
The Nevada Department of Health and Human Services' AAR, page 4, states, " ... a few theme
camp participants registered complaints about the limited availability of septic tank pumping
services." Also stated on page 5, "Throughout the event empty hand sanitizer containers
continued to be found at the port-a-potty banks, particularly on the 6-10 o'clock side of the city...
No hand sanitizer was installed on the posts at the open playa port-a-potty banks until this (was
brought) to the attention of USS ... the Burning Man organization must stress the importance of
properly setting-up and stocking hand sanitizer with USS." Public health is compromised by a
lack of functioning hand sanitizing stations. Also noted throughout the event were sporadic and
untimely schedules for daily pumping of porta potties.

    8. Early Arrival Program.
BRC's early arrival pass program for participants involved in the construction of large art
projects, large art cars and large theme camps has grown to allow in excess of ten thousand
people in the city before the official gate opening and start of the event. In 2014, the BLM
observed a large number of early arrival pass participants not complying with the intent of the
early arrival construction mission.

The day before the main gate opened, BRC provided BLM with their 8:00 a.m. population
statistics report that showed 13,545 early arrival pass participants on playa. BLM Rangers and


                                                 3
                                                                                             AR04754
     Case 1:19-cv-03729-DLF Document 35-13 Filed 07/12/21 Page 337 of 365




other BLM staff were surprised by the high number of people on the playa throughout the early
arrival period who appeared to be partying, bicycling, playing music, and driving around in art
cars, rather than fulfilling the intent of the early arrival pass program of construction.

BRC and Burning Man participants should adhere closely to the intent of the early arrival
program. BLM's operation, including both LE and Civilian Operations, will need to begin earlier
and with increased staff in order to provide an adequate level of public safety and permit
compliance if this trend continues.

    9. D-Lot Design and Management.
D-Lot is a large parking area located along Gate Road used for the purpose of staging vehicles
and participants who are not immediately allowed to enter the event for a variety of reasons. D­
Lot at times contains hundreds of vehicles. The footprint of D-Lot is a large fenced-in area. D­
Lot has become a massive overflow parking area with no BRC internal organizational structure
or directional markings to allow for effective location of emergency incidents.

BLM LE and BLM Civilian Operations staff observed public safety issues including uncontrolled
partying, loitering and trespassing. The design of D-Lot makes it very difficult for BLM law
enforcement or EMS to respond to or locate calls, compromising public safety systems. A
number of people in D-Lot were attempting to obtain tickets, and remained partying in D-Lot
after they were told no tickets were available. In one example, the Pershing County Sheriff's
Office and BLM Law Enforcement received a call for service to assist Black Rock Rangers with
a mentally disturbed/barricaded subject located in D-Lot. This incident was not immediately
reported to BLM LE, as it would have been in the city, because of the unmanaged nature of D­
lot, which exacerbated and extended the incident. A large crowd of people from within the D-lot
area gathered around the incident and observed law enforcement interact with the subject.

None of the people in D-Lot were accounted for in population counts or site occupancy
reports. This poses public safety issues because of the unknown and high numbers of people
in D-Lot, the types of activities they engage in and D-lot's disorganized layout. Also in BLM's
Operational Assessment page 3 (Barricaded Subject) BLM noted issues/concerns of the lack of
BRC oversight/management of D-Lot.

    1O. Fuel Storage Management.
In 2014, roaming art cars were observed with large amounts of onboard stored fuel.
Additionally, some art cars include pyrotechnic effects in close proximity to stored fuel. Camps
throughout the city were observed with large amounts of stored fuel for use in generators and
other equipment. In some cases, the fuel was observed in unapproved containers. These issues
increase the risk for a major fire incident, and pose a serious threat to public safety.


   11. Deployment of Medical Resources.
Inadequate proactive deployment of EMS assets was provided to large events in the city such
as mobile raves and scheduled burns. BLM LE observed that medical resources were not


                                               4
                                                                                        AR04755
     Case 1:19-cv-03729-DLF Document 35-13 Filed 07/12/21 Page 338 of 365




adequately pre-staged at mobile raves and as a result BLM and County law enforcement
officers were tasked with providing emergency care on a regular basis. Forward deployment of
medical resources to large events and mobile raves will improve emergency response time by
ESD, and reduce LE's involvement in medical situations, thereby allowing LE to continue their
law enforcement mission.

     12. Placement of Emergency Vehicles at the Airport.
It was observed by members of LE and HGH's Incident Commander that there were no
dedicated emergency response vehicles located at the airport, which becomes one of Nevada's
busiest during the event. In the event of an airport emergency, a lack of immediate response
could compromise public safety. Airplane crashes at the Black Rock City airport have occurred
in the past, including this year.

    13. Highway 34 Road Conditions.
Hwy 34 was not designed to accommodate the amount and type of traffic generated by the
event, leading to the deterioration of the road. If Hwy 34 fails completely during the event, it
could pose a serious public safety issue as drivers could encounter damaged roadways leading
to accidents, vehicle damage, long delays or becoming stranded if the roadway becomes
impassable.

The Washoe County Community Services Department AAR, page 6, states, "Simply put, the
road was never constructed for use on this scale. It has outlived its useful life and in order to
avoid more disruptive and costly interruption to this critical artery to the Burning Man event and
residents and visitors to the valleys north of Gerlach that immediate financial planning should be
committed to a capital reconstruction project on this road." Without a capital reconstruction of
the road, public safety will continue to be compromised by the deterioration of the road.

    14. Population Tracking and Reporting Program.
BLM Civilian Operations staff noted that BRC was unable to fulfill the intent of the Special
Recreation Permit (SRP) Stipulations requiring accurate and timely population reporting before,
during and after the event, despite numerous reminders to do so. The 2014 BLM Special
Recreation Permit (SRP) Evaluation, page 2, states that BRC's population tracking and
reporting program was inadequate and did not meet the BLM full requirements or SRP
stipulations. As a matter of public safety, BLM must have an accurate population count, up to
the minute when requested, in order to insure appropriate response to any major emergency
that may occur.

     15. BRC Event Table of Organization.
BLM requires a detailed Table of Organization (TO) of BRC's management program at least 45
days in advance of the event. In order for BLM to effectively respond to emergencies it is
necessary to quickly identify and contact specific BRC staff in various departments down to the
field supervisor levels. The lack of a detailed TO compromises public safety.




                                                5
                                                                                          AR04756
      Case 1:19-cv-03729-DLF Document 35-13 Filed 07/12/21 Page 339 of 365




    16. BRC Event Management Program Description.
BRC does not have a sufficiently detailed event management program description in their Plan
of Operations. In order to ensure SRP compliance, BLM needs a more detailed description of
BRC's event management program outlining each operational division's mission and scope,
roles and responsibilities, supervisory controls and training program. In order to effectively
respond to event management issues, BLM needs to refer to a detailed program management
description.

   17. Participant Evacuation Contingency Plan.
A comprehensive participant evacuation contingency plan has not been developed with affected
cooperators. BLM, BRC and the other cooperators need to develop a contingency plan in the
event of an emergency which requires the city to be evacuated. Without an evacuation
contingency plan public safety is compromised.

    18. Significant Incident Reporting.
Significant incidents were not reported in a timely manner as required by BLM. In 2014, BLM
staff learned of an on-playa airplane crash that occurred during post event through a report on
the television news. Also in 2014, during the incident with a barricaded subject, as described in
#9 of this report, BLM LE was not notified until hours after the incident began which extended
and exacerbated the threat to public safety. In other incidents, an art car collision with a
pedestrian was not reported to BLM, and several medical evacuations which occurred during
pre-event were not reported to BLM until days later. Black Rock Rangers who encounter
violations of the law need to immediately contact the appropriate law enforcement agency on
playa. Lack of timely incident reporting compromises public safety.

     19. Art Car Operations.
BLM LE observed art cars operating on crowded streets in the city, increasing the potential for
collisions with pedestrians and bicyclists. Art cars operated on the open playa during periods of
limited visibility, which also increases the potential for collisions. Some large art cars have
designs with exterior ladders and stairwells leading to upper decks, which encourages some
participants to get on and off while the art car is still moving. Some pyrotechnic art cars carry
stored extra fuel which creates hazards of both fire and explosion. Pyrotechnic art cars operate
on the city streets in close proximity to inflammable structures. Art car "spotters" who help direct
large moving art cars with limited driver visibility were observed without high visibility clothing
during the day and without flashlights at night, creating a public safety hazard. These art car
issues compromise public safety.


    20. Illicit Narcotics.
Law enforcement and medical workload is increasing in order to address participant behavior
and health while under the influence of controlled substances, which creates a public safety
issue for employees and participants. Often the first responders to drug-related complaints at
mobile raves and large parties are law enforcement officers. This takes up large amounts of




                                                 6
                                                                                             AR04757
      Case 1:19-cv-03729-DLF Document 35-13 Filed 07/12/21 Page 340 of 365




time, and prevents officers from continuing with their regular duties, which could lead to
increases in law enforcement staffing levels.

The BLM's Operational Assessment, page 4 (Use of Dangerous Drugs), notes the use of
dangerous drugs comprises the safety, health and security of everyone at the event. The 2014
HGH AAA, page 25 states, "Medical professionals report an increase in what appears to be the
use of synthetic illicit drugs, and GHB. These illicit drugs can cause life threatening complaints
and require immediate clinical intervention." Illicit drug use is a threat to public safety.




                                                7
                                                                                             AR04758
Case 1:19-cv-03729-DLF Document 35-13 Filed 07/12/21 Page 341 of 365




                                                                 AR04759
               Case 1:19-cv-03729-DLF Document 35-13 Filed 07/12/21 Page 342 of 365


Form2930-2                                       UNITED STATES                                                         Permit No.
(March 2014)
                                           DEPARTMENT OF TilE INTERIOR
                                                                                                                       NVW03500-15-01
                                          BUREAU OF LAND MANAGEMENT
                                                                                                                       BLM Issuing Office
                                        SPECIAL RECREATION PERMIT
                  (43 U.S.C. 1201; 43 U.S.C. 1701; 16 U.S.C. 460L-6(a); and 43 CFR 2930)                               Winnemucca District
                                                                                                                       Black Rock Field Office

Pcm1i1tcc Black Rock City LLC

Authorized Representative ...cC::..h;.;.a;;;;.;.rl'""ie~O..:oc.;.;lm-=a;.;..n;_____________________________


Address 660 Alabama Street                                                              Phone Number 415-865-3800
          San Francisco, CA 9411 0-2008
                                                                                        Email Address charlie dolman@burojngman org
                                                                                        Web Site www.burningman.com


Permit is for (check all that apply):    IZI Commercial            Cl Competitive      CJ Orgamzcd Group         D   Vending

Date Issued _ _ _ _ _ _ _ Date Expires _ _ _ _ _ __                                 (Terms greater than one year subject to annual authorization.)
Seasonal or other period of usc limitations *See Burning Man Plan of Operations

Pcnnit Fcc Fonnula Commercial: Greater of $105/year or 3% of Qross revenue

Assigned Sites (commercial only):       IZI None          No. of Assigned Sites subject to fees _ _ __

Special Area Fees Apply:    D   Yes     liZI No           Special Area F c c - - - - - - - - - - - - - - - - - - - - - - - - - - ­

Minimum insurance coverage requirements High Risk: $1,000,000 per occurrence,$                                  annual aggregate

Permit is valid only if a current Certificate of Insurance, listing the United States as additional insured, is on file with the issuing BLM Office.

Post usc report due date(~) - - - - - - - - - - - - - - ­                            Bond Requirement:    1ZJ   None   Bond Amount _ _ _ _ _ _ _ __

Purpose and activities authorized
2015 Burning Man Event

Approved Area of Operation
Southern Portion of the Black Rock Desert - High Rock Canyon Emigrant Trails National Conservation Area.



Certification oflnfonnation: I certify usc of this pennit will be as per the operations plan on fi le with BLM. I acknowledge I am required to comply
with any conditions or stipulations required by the BLM including the General Terms listed on page two of this fonn and any additional stipulation
which may be allached.

                                             liZI         D
A~d~ Slipol"''"' •re "'"""''                        Yes       No


 ~~--------------
                                (Pcm1i1tcc Signature)                                                                          (Date)

Approved and issued for the conduct ofpennillcd activities and locations shown on this pcnnit and in confonnancc with the operating plan. Pcnnit is
subject to General Tenus and any additional stipulations attached.




    Ba b~t 13, To~ne
      (BLM Authorized Officer Prmtcd Name)
                                                                       ,~7()~
                                                                           (BLM Authorized Officer Signature)                           /   {lite)

(Continued on page 2)




                                                                                                                                                AR08024
             Case 1:19-cv-03729-DLF Document 35-13 Filed 07/12/21 Page 343 of 365


                                                           GENERAL TERMS
 a.   The permittee shall comply with all Federal, State, and local laws; ordinances; regulations; orders; postings; or written
      requirements applicable to the area or operations covered by the Special Recreation Pcrn1it (SRP or permit). The permittee shall
      ensure that all persons operating under the authorization have obtained all required Federal, State, and local licenses or
      registrations. The permittee shall make every reasonable effort to ensure compliance with these requirements by all agents of the
      permittee and by all clients, customers, participants, and spectators.

 b.   An SRP authorizes special uses of the public lands and related waters and, should circumstances warrant, the permit may be
      modified by the BLM at any time, including modification of the amount of use. The authorized officer may suspend or terminate
      an SRP if necessary to protect public resources, health, safety, the environment, or because of non-compliance with pcnnit
      stipulations. Actions by the BLM to suspend or terminate an SRP arc appealable.

 c.   No value shall be assigned to or claimed for the permit, or for the occupancy or usc of Federal lands or related waters granted
      thereupon. The permit privileges arc not to be considered property on which the permittee shall be entitled to cam or receive any
      return, income, price, or compensation. The usc of a permit as collateral is not recognized by the BLM.

d.    Unless expressly stated, the pcrn1it docs not create an exclusive right of usc of an area by the permittee. The permittee shall not
      interfere with other valid uses of the federal land by other users. The United States reserves the right to usc any part of the area for
      any purpose.

e.    The permittee or permittee's representative may not assign, contract, or sublease any portion of the permit authorization or interest
      therein, directly or indirectly, voluntarily or involuntarily. However, contracting of equipment or services may be approved by the
      authorized officer in advance, if necessary to supplement a permittee's operations. Such contracting should not constitute more
      than half the required equipment or services for any one trip or activity and the pcrn1ittec must retain operational control of the
      permitted activity. If equipment or services arc contracted, the permittee shall continue to be responsible for compliance with all
      stipulations and conditions of the permit.

f.    All advertising and representations made to the public and the authorized officer must be accurate. Although the addresses and
      telephone numbers of the BLM may be included in advertising materials, official agency symbols may not be used. The permittee
      shall not usc advertising that attempts to portray or represent the activities as being conducted by the BLM. The permittee may not
      portray or represent the permit fcc as a special federal user's tax. The pcnnittee must furnish the authorized officer with any
      current brochure and price list if requested by the authorized officer.

g.    The permittee assumes responsibility for inspecting the permitted area for any existing or new hazardous conditions, e.g., trail and
      route conditions, landslides, avalanches, rocks, changing· water or weather conditions, falling limbs or trees, submerged objects,
      hazardous flora/fauna, abandoned mines, or other hazards that present risks for which the permittee assumes responsibility.

h.    In the event of default on any mortgage or other indebtedness, such as bankruptcy, creditors shall not succeed to the operating
      rights or privileges of the permittee's SRP.

1.    The permittee cannot, unless specifically authorized, erect, construct, or place any building, structure, or other fixture on public
      lands. Upon leaving, the lands must be restored as nearly as possible to pre-existing conditions.

j.    The permittee must present or display a copy of the SRP to an authorized officer 's representative, or law enforcement personnel
      upon request. If required, the permittee must display a copy of the permit or other identification tag on equipment used during the
      period of authorized use.

k.    The authorized officer, or other duly authorized representative of the BLM, may examine any of the records or other documents
      related to the permit, the permittee or the permittee's operator, employee, or agent for up to three years after expiration of the
      permit.

l.    The permittee must submit a post-usc report to the authorized officer according to the due dates shown on the permit. If the post­
      use report is not received by the established deadl ine, the permit will be suspended and/or late fees assessed.

m. The permittee shall notify the authorized officer of any incident that occurs while involved in activities authorized by these
   pennits, which result in death, personal injury requiring hospitalization or emergency evacuation, or in property damage greater
   than $2,500 (lesser amounts if established by State law). Reports should be submitted within 24 hours.
                                                                                                               (Form 2930-2, page 2)




                                                                                                                            AR08025
    Case 1:19-cv-03729-DLF Document 35-13 Filed 07/12/21 Page 344 of 365



Burning Man
www.bzl1'ning11m1z.co111

March 3, 2016

William Mack, Jr.
Black Rock Field Office
Field Manager
Bureau of Lund Management
Winnemucca District
5100 E. Winnemucca Blvd.
Winnemucca, NV 89445

Re: Burning Mon Indirect Administrntive Cost Rate Waiver Request

Dear Mr. Muck,

Black Rock City LLC {BRC) requests that BLM waive or significantly reduce the Indirect
Administrative Cost Rate (IACR) assessed to Burning Man's 2016 Cost Recovery (CR)
Account, which we understand to be 23.1% of direct costs. In 2015 BRC paid BLM
$2,273,167 in cost recovery and another $520,555 in indirect costs to administer the
Burning Man Special Recreation Permit (SRP). It is BRC's understanding from BLM
Instruction Memorandum No. 2014-032 that "the State Director, or his dcsigncc, has the
authority to approve or deny any indirect fee reductions or waivers" for this type of permit.
This letter serves as BRC's formal request for an expedited review and provides the basis for
that request and justification for approval.

On February 4th, 2016, BLM told BRC that BLM will not begin work on the 2016 Burning
Man event until there is a CR agreement in place. On February 16th, BLM Project Manager
David Freiberg sent BRC a $179,000 CR estimate for signature. This CR estimate is
intended to cover BLM's planning work through April 30th, 2016. This is the first time that
BLM has requested a separate CR for Burning Man planning. BRC wants to comply with all
requirements, work cooperatively with BLM, and avoid delays in planning the 2016 event.

BRC also understands that: "All requests for reduction or waivers must be approved or
denied prior to beginning work on the project." (BLM Instruction Memorandum No. 2014-
032.) In order for BRC to sign the CR agreement, and to minimize any delays in 2016
planning, BRC respectfully requests BLM's decision by April 1st.

BLM Instruction Memorandum No. 2014-032 states; "The decision to waive or reduce the
indirect cost rate is based primarily on the degree to which the project benefits the BLM."
This letter explains how Burning Man benefits BLM, the reasons that the Burning Man SRP
is unique under CR, and how BRC is already paying for BLM's indirect costs through CR,
proffer accounts, and MOU's. BRC does not disagree with BLM's need to recover actual
costs and not unduly burden the American public, but we feel we qualify for a waiver due to
unique circumstances that exist with the Burning Man event and SRP.




  Bl.ick Rock City, LLC-660 Alnbam.i Street- San Francisco, CA 94110 - 415.865.3800- fax 415.865.3820




                                                                                               AR04729
    Case 1:19-cv-03729-DLF Document 35-13 Filed 07/12/21 Page 345 of 365

Benefits to BLM
Every year, Burning Man draws thousands of people from across the country and around
the world to visit BLM managed Jands and the remote Black Rock Desert - High Rock
Canyon Emigrant Trails National Conservation Area (NCA) in Northern Nevada. The
Burning Man event introduces approximately 31,000 first-time visitors, and accounts for
the vast majority of visitors, to the NCA each year. Their impressions of public lands,
Nevada, and the BLM arc shaped through their experience on the playa during the Burning
Man event.

Burning Man is the largest Leave No Trace event in the country. Burning Man is recognized
as a Leave No Trace model for other events and communities around the world. Event
participants receive orientation on environmental stewardship while attending Burning
Man and leave with a greater respect for the lands and programs managed by the BLM.
They in turn become ambassadors for America's public lands and lend support to BLM and
its mission. It could be accurately stated that Burning Man is one of the largest public lands
outreach programs in existence.

The Burning Man event draws positive worldwide attention and media coverage,
showcasing art, culture, and environment on BLM managed Jands and in the American
West. Millions of articles, Tweets, videos, and blog posts reflect our production success and
consideration of environmental stewardship in the beautiful, harsh Nevada desert, and
showcase BRC cooperation with the BLM. Burning Man brings unpara11eled positive
benefits to BLM through worldwide attention and press coverage.

Burning Man provides significant financial benefit to Northern Nevada and to BLM. BRC's
Census estimates that the average Burning Man participant spent $616 in Nevada in 2015.
That equates to $47.6 million dollars in 2015 alone and does not include the additional
millions of dollars the Burning Man organization spends on supplies and contractors, nor
does it speak specifically to the small businesses - like the Empire Store - that derive the
majority of their annual revenue from Burning Man related sales and services. As part of
cost recovery, BRC paid $1.54 million in wages and overtime to BLM staff members, and
BRC paid hundreds of thousands more to Pershing County, Washoe County, Nevada
Department of Health, and the Pyramid Lake Paiute Tribe.

BLM personnel specifically request assignments at the Burning Man event and receive
valuable on-the-job training and experience not found anywhere else in the country and not
available in such concentration over a short time period. Additionally, BLM personnel come
from all over the United States, increasing familiarity across territory and program
responsibilities, and improving agency unification and morale. This experience is
exceptionally valuable to BLM staff and to BLM as an institution.

In 2015, BRC paid 3% of gross receipts or $1,011,216 in commercial land use fees to the
BLM Winnemucca District Office. Part of this money should he used to offset the year­
round costs of planning for and managing visitor use at the B1ack Rock High Rock NCA,
including services, staff, and infrastructure at Black Rock Station. It is BRC's understanding
that BLM would have difficulty managing this facility without this source of funds. The
money derived from Burning Man commercial land use fees is a direct benefit to BLM and
to the recreating public.




                                                                                        AR04730
   Case 1:19-cv-03729-DLF Document 35-13 Filed 07/12/21 Page 346 of 365

In addition to commercial land use fees from Burning Man, BLM collected $203,000 from
Vl!ndors nt the Burning Man event in 2015. These funds will go directly back to the NCA;
therefore, this $203,000 benefits the general public and is part of BLM's programmatic
governmental function. BRC should not pay for this SRP program, and BLM :.hould waive
the IACR assessment.

Fees collected through commercial land use fees arc also designated for public education.
BLM provides public education during the Burning Mnn event at the BLM Interpretive
Cump on the plnya. With nearly 70,000 visitors in 2014 and 2015, this camp provides an
excellent opportunity for BLM to educate Burning Man participants about public lands and
the BLM mission. And yet, it is our understanding that BLM paid the Great Basin Institute
only $15,000 to create and staff the camp in 2014, when Burning Man paid BLM $906,439
in commercial land use fees.

Visitor attendance, Burning Man's Leave No Trace principles, worldwide attention and
media coverage of the Black Rock Desert, significant economic impact to Northern Nevada,
high revenue from commercial land use fees, advantages to BLM personnel, and millions of
dollars in commercial land use fees all combine to provide unprecedented benefit to BLM
and help further BLM's mission on America's public lands.

Burning Man: A Unique Situation & Comprehensive Cost Recovery System

The Burning Man SRP has a 25-year history and is the largest in the country. BRC has been
working with BLM since 1990 to permit the event in the Black Rock Desert of Northern
Nevada, where each year thousands of people gather for one week to form a temporary city.
No other SRP on BLM managed lands comes close to Burning Man in terms of size,
organization, and Leave No Trace ethos. The National Conservation Area {NCA) has even
written Burning Man into its land-use plan. Section 5(C)3 of the NCA legislation allows the
Secretary of the Interior "to permit large-scale events in defined, low impact areas of the
Black Rock Desert playa."

Because of this long history, BLM should have achieved significant efficiencies in
administering the Burning Man SRP. Even though the event has grown and evolved each
year, Burning Man has a predictable planning schedule, well-established event operations,
and familiar production protocols. Twenty-five years of leaming and experience have
created streamlined processes for both BRC and the BLM, and these efficiencies should be
reflected in the elimination of some fees that are associated with BLM's indirect costs.

The Burning Man event is complex nnd well funded. In 2015, BRC paid for BLM expenses
through cost recovery, two proffer accounts and multiple Memoranda of Understanding
(MOU). These mechanisms guaranteed payment and provision for all of BLM's planning
and operational requirements. The sum total paid to BLM through these mechanisms in
2015, including the 22.9% IACR of $520,555, was $3,544,392. In addition, BRC paid BLM
3% of gross receipts for commercial use of BLM lands, equating to $1,011,216. The total paid
to BLM in 2015, in direct payments or by provision of services and infrastructure, was a
staggering $4,555,608.

BLM has indicated it accounts internally in granular detail for every cost incurred by the
agency related to the Burning Man event, and BLM requires BRC to pay for all of these
costs. Through cost recovery, BRC pays for BLM year-round planning, on-site labor costs,

                                             .3.




                                                                                     AR04731
    Case 1:19-cv-03729-DLF Document 35-13 Filed 07/12/21 Page 347 of 365

year-round and event-specific travel, vehicle utilization, contrncts, accounting,
miscellaneous supplies, fuel and mileage, public commu�ications, law enforcement,
dispatch, radios, and contract management. Through two proffer accounts, BRC pays for
two full-time, year-round BLM positions: one Project Manager and one Outdoor Recreation
Planner. Through an additional MOU, BRC funds and provides BLM's housing, offices,
evidence room ancljail, computers, technologies, internet, printers, supplies, food, fuel,
water, and ice cream during the event. The level of detail in Burning Man cost recovery
includes indirect costs thut arc also included in the IACR assessment.

Direct and Indirect Costs

BLM Instruction Memorandum No. 2014-032 defines indirect costs as "costs that cannot he
directly identified with producing a specific product or service, but can be shown to bear
some relationship to result from or be in support of the product or service. Fo11owing arc
some examples of indirect costs:
    1. Administrative support related to the BLM's overall mission. This area represents the
        largest portion of indirect costs and includes such costs as procurement, contracting.
        finance, office services, property management, vehicle management, supply, payroll,
        voucher processing, personnel services, records management, and document control.
    2. Public information and inquiries
    3. Budget development and program planning, coordination, and direction
    4. Trnining, employee development, and personnel transfers, including costs of travel
        and time-in transit."

BLM H-2930-1 Recreation Permit and Fee Administration Handbook Rel. 2-300 (11/17/14)
says that direct costs include personnel costs, travel expenses (e.g., vehicle rental costs or
fleet vehicle mileage costs), any necessary purchased services (e.g., printing, automated data
product services, or copying), and miscellaneous supplies and specialized equipment.
Indirect costs arc those administrative and program costs that may be attributed to
processing the application, including equipment, space rental, telephone services, postage,
personnel transfer costs, administrative and clerical support, trnining, safety, public
information, cartography and basic series mapping, aviation management,
telecommunications, equipment maintenance, and systems design and implementation.

Indirect costs are further defined in the BLM 2800 RIGHTS-OF-WAY Glossary and Draft
2016 Burning Man Cost Recovery as those which cannot be specifically identified with the
application, expressed as a percentage of direct costs. The percentage figure represents
those administrative and progrnm costs, excluding management overhead, that can be
attributed to processing the application, including the list above plus budget and program
development, and inquiries and reports.

Overlap

It is BRC's understanding that we already pay many of the allowable indirect costs through
cost recovery, proffer accounts, and MOUs. BRC should not be charged twice for the same
costs. Some of the costs that BRC pays directly, that also seem to be captured in the IACR
assessment, are;
     1. Administration and administrative support
     2. Contracting Specialist
     3. Finance and Budget Analyst

                                             -4-




                                                                                       AR04732
    Case 1:19-cv-03729-DLF Document 35-13 Filed 07/12/21 Page 348 of 365

   4.  Public Information and Public Affairs Specialist
   5.  Logistia; and Coor<linulion Specialists
   6.  Procurement personnel
   7.  Program planning un<l development
   8.  Training
   9.  Postage
   10. GIS personnel an<l GPS equipment
   11. Systems design and implementation
   12. Other support services

Administrative support services arc identified as an indirect cost, yet BLM'.s year-round
administrative staff ore puid through BRC'.s two proffer account positions. Contracting is
identified us un indirect cost, but BRC was charged $14,998 for a Contmct Specialist. Budget
development is identified as on indirect cost, but BRC was charged $20,125 for a Budget
Analyst in 2015. Public information is identified as an indirect cost, hut BRC was charged
$ 11,007 in labor for BLM's Public Information function in 2015. BRC paid separately for
logistics and coordination specialists, procurement, and program planning. BRC should not
have to pay to train BLM employees, but we did, and then we were charged the IACR.
Postage is identified as rationale for assessing indirect costs, but cost recovery receipts show
that BRC paid for the shipment of a majorily of items purchased in 2015. Cartography and
mapping nrc identified ns indirect costs, but BRC was charged $21,086 for GIS labor and
$4,1 97 for GPS cameras in 2015. BRC should not be charged the indirect cost mte for any of
these charges.

Event Infrastructure and Operational Resources

The IACR is currently assessed on BLM cost recovery functions, contracts, and labor that
occur exclusively during Burning Man, either in the town of Gerlach or at the Burning Man
event site. All BLM infrastructure nnd support services during this time, in these locations,
are already provided and paid by BRC. It is BRC's understanding that few, if any, indirect
costs nrc incurred by BLM during Burning Man.

During Burning Man, for the duration of the Closure Order, BRC pays for and provides BLM
fuel and transportation, and we pay for BLM equipment and supplies. BLM reports are
written on site. No postage is required. BLM docs not utilize off-site buildings or electricity.
except for buildings and electricity provided by BRC; BLM does not have to connect internet
or pay rent. There is no planning or permitprocessing taking place during the closure
order dates whatsoever - all BLM operations are in execution plzase. The IACR should not
be assessed on any of these operational, ndministrntive, or programmatic costs.

Further consideration should be given to the fact that BRC provides significant free health
care services to all BLM employees on site in the form of six fully equipped first-aid stations,
ambulance transport, and an on-site Nevada licensed Emergency Care Center. There is no
reason BRC should be charged for an additional specialized federal tactical medical
operation, and then again charged for administrative costs on top of it, all the while paying
for event medical services that far exceed any regulatory requirement.

According to the 2015 Project Log, only seven BLM staff members were involved in BLM
functions on dates outside the event closure order. It is BRC's best estimate that the total
dollar amount of this off-site labor was $107,653. Therefore, if the IACR is to be assessed at




                                                                                         AR04733
    Case 1:19-cv-03729-DLF Document 35-13 Filed 07/12/21 Page 349 of 365

ull, it should be on this amount alone and would have totalled $24,653 in 2015 versus the
$520,555 BRC was charged.

3% Vendor SRP Fees

In 2015, BLM collected $203,000 from vendors entering the Burning Man event through
BRC's Airport and Outside Services (OSS) Progmm. Every registered vendor and charter air
service company pays BLM 396 of gross revenue per BLM SRP regulations. It is BRC's
understanding that part of the fees collected from this progmm arc intended to pay for
management of the program. However, in 2015 BLM's vending compliance team was stuffed
in part by un Outdoor Rccrcntion Planner, paid fot· entirely by BRC through a proffc1·
account, und three additional compliance personnel, paid for entirely by BRC through cost
recovery. BRC paid BLM staff to collect 3% vending SRP foes from vendors nt the Burning
Man event. Then we paid an additional 22.9% IACR of those costs. It appears BLM was puid
three times for this service. BRC should not pay for BLM staff to manage the vendor SRP
program, and we should not be charged the IACR on top of it.

Waiver Request

BRC docs not disagree with BLM's indirect fee structure, which is intended to capture the
costs of Government service; rather we believe it is inappropriate and contrary to
Congressional intent for BRC to pay duplicative indirect fees on top of the direct fees
charged by BLM, and we believe we qualify for a waiver under unique circumNtanccs.

BRC respectfully requests a waiver of the IACR assessment for the reasons explained above
and summarized here:
   1. Burning Man provides tremendous, unparalleled benefit to BLM, the State of
      Nevada, the Black Rock High Rock NCA, and the public.
   2. BLM should have realized efficiencies in planning and operations aftc1· 25 years of
      permitting Burning Man.
   3. Most of the allowable indirect costs arc already paid through cost recovery, proffer
      accounts, and MOUs.
   4. Most of the assessed indirect costs are not applicable to on-site BLM functions and
      operations, which are self-contained.
   5. Burning Man provides a significant, predictable level of funding to BLM each ycur.
   6. Waiving the indirect administrative cost rate assessment will not reduce BLM's
      ability to fulfill agency responsibilities.

In 2014, BRC requested a reduction or waiver of the indirect fee and was denied, in part
because the request was submitted in July, shortly before the event and during the event
planning period. Now BRC is applying for a waiver or reduction before planning for the
2016 event begins. BRC requests expedited consideration of this request so that 2016
pJanning is not delayed.

Should a waiver not be granted, BRC requests that BLM reduce the IACR and recognize the
redundancies between the administrative support costs that these fees are intended to cover
and the administrative fees BRC already pays as part of cost recovery.




                                                                                      AR04734
      Case 1:19-cv-03729-DLF Document 35-13 Filed 07/12/21 Page 350 of 365

Should a waiver not be grunted, BRC would ulso seek lo raise lhis issue with members of the
Interior Department's Appropriations Commillccs, due lo the perceived duplicali\'c nature
of the indirect and direct fees being usscsscd BRC nnd possibly other pcrmittccs.

Finally, should a waiver not be gmntcd, BRC would like to formally request information
about indirect cost expenditures by BLM, specifically, alloculions of the $520.555 received
from BRC in 2015 and what services were provided to BRC under the indirect costs
category.

Conclusion

BRC respectfully submits this waiver request und looks forward to your decision. BRC docs
not want to dclny 2016 planning. BRC wishes to work closely with BLM and greutly
appreciates the Nevada State Director's guidance and leadership.

Please don't hesitate to contact me for additional information, and please Jct me know what
else BRC can provide to help ensure you have everything needed to evaluate ou. request.

Regards,

      /Jl{),ljdf ;2M�'y---
Mnrnce Benson
Political Affairs Manager
Burning Man

cc:     John Ruhs, BLM Ncv.ida State Director
        Juninc Velasco, Assistant Dir<.'Ctor, DLM Business Fiscnl and Information Resources




                                                                                      AR04735
       Case 1:19-cv-03729-DLF Document 35-13 Filed 07/12/21 Page 351 of 365




                                         COST RECOVERY AGREEMENT

                      BURNING MAN SPECIAL RECREATION PERMIT: NVW03500-16-01
                                   APPLICANT: Black Rock City, LLC.
                       LEAD BLM OFFICE: Winnemucca District, Black Rock Field Office

I.      AUTHORITY: Section 304(b) of the Federal Land Policy and Management Act (FLPMA) [43
U.S.C. 1734(b), as amended and 43 CFR Subpart 2932.

II.      PURPOSE: This Agreement between the above referenced Applicant and the Bureau of Land
Management (BLM} establishes procedures to reimburse BLM for costs incurred to process a Special
Recreation Permit (SRP) NVW03500-16-01. If the BLM decides to authorize an SRP, this Agreement
shall be amended to reflect the overall costs to be reimbursed to the BLM for costs incurred for the
2016 Burning Man SRP, reflecting both event monitoring and planning. This Agreement will serve as
the initiation of the 2016 Cost Recovery Agreement (CRA) developed to cover BLM incurred costs
associated with project planning, with a final estimate for all additional 2016 expenses due by May 07,
2016, in order to develop a final estimate and decision for the overall 2016 CRA.

III.     PROVISIONS OF AGREEMENT

A.     In accordance with Section 304(b) of FLPMA, BLM Handbook H-2930-1, BLM Manual 1323, and
43 CFR 2932.31, Applicant agrees to reimburse BLM for the costs incurred by BLM for processing the
Application, and should a SRP be issued, costs for issuing a SRP and monitoring the SRP.

8.      This Agreement is subject to the Reimbursable Cost Provisions and the Direct and Indirect Costs
to the government outlined in 0MB Circular A-25, Treasury Account: 14XS017, Service Charges,
Deposits, and Forfeitures, and 43 CFR Subpart 2932. The Cost Estimate is included, and it will be
amended should actual expenses exceed the amounts identified in Attachment 1.

C.      A cost recovery account will be established for the SRP. The BLM requires you to remit 100% of
the estimated cost recovery costs before the start of the 2016 Event Please refer to the payment
schedule below. After the permit is complete and all work is finished, the BLM will notify you if
additional funds are required or if you are entitled to a refund.

The following schedule for payments has been developed to allow for the amount due from the
estimate to be paid in two (2) installments and have 100% of the cost recovery estimate paid prior to
the start of the event:


                               Payment          Date          Amount Due
                                 #1        April 08, 2016      $184,224
                                 #2        Estimate for all      TBD
                                          additional 2016
                                          expenses due by
                                           May 07, 2016


Following the close-out of the event permit, an accounting of the cost recovery funds will be provided
to Black Rock City, LLC by January 31, 2017.

2016 Cost Recovery Agreement                                                                     Page     1




                                                                                              AR04736
      Case 1:19-cv-03729-DLF Document 35-13 Filed 07/12/21 Page 352 of 365




IV.       REIMBURSABLE COST PROVISIONS

A.       BLM agrees to process the Application to the extent funding under the Agreement permits.
Processing will include, but not be limited to, the following: coordination, administration and approval
of any necessary NEPA compliance; consultation with appropriate Federal, State, Tribal, and local
officials; preparation of the administrative record, monitoring the construction, operation and
termination of any resultant authorization; and other necessary processing actions consistent with a
final decision.

B.      BLM agrees to timely notify the Applicant, in writing, of any changes to the indirect rate. Refer
to the Definition of Direct and Indirect Costs in Section V. Applicant shall have the right to conduct, at
its own expense, reasonable audits of the books, records, and documents of BLM relating to the items
on any particular accounting statement provided by BLM.

C.     Cost Recovery funds, once obligated by BLM, are not refundable and will not be made
refundable by termination of the Project, withdrawal of the Application, or non-issuance of a SRP.

D.     In accordance with 43 CFR 2932.31, 2932.32, and 2932.33(c), if BLM denies the Application,
Applicant must reimburse BLM for all costs BLM incurred in processing the Application. If the
Applicant withdraws the application, Applicant will reimburse BLM for processing costs incurred by
BLM in closing its review of the Application and which cannot reasonably be avoided after BLM
receives written notice of withdrawal of the Application.

E.     Nothing herein shall be deemed to require BLM to maintain books, records, or documents other
than those usually maintained by them, provided that such books, records, and documents reasonably
segregate and identify the costs for which reimbursement is required and comply with generally
accepted accounting practices for such documentation.

The designated points of contact with whom each party to this Agreement will communicate
concerning any aspect of this Agreement are as follows:

Bureau of Land Management                                      Black Rock City, LLC
William Mack, Jr                                               Charlie Dolman
Black Rock Field Manager                                       Event Operations Director
5100 E. Winnemucca Blvd                                        660 Alabama St
Winnemucca, NV 89445                                           San Francisco, CA 941 1 0-2008
775-623-1578                                                   415-865-3800
wmack@blm.gov                                                  Charlie.dolman@burningman.org

V.        DEFINITION OF DIRECT AND INDIRECT COSTS

Direct costs are those costs which can be specifically identified with the Application and which are
incurred for the benefit of said applicant in that the costs would not have been incurred but for the
Application and are appropriate in order for BLM to process the Application. Examples of direct costs
include, but are not limited to, personnel costs in the form of wages paid to BLM personnel working on
the Application, with allowances provided for fringe benefits and leave surcharge rate and any
overtime associated with processing the Application; travel expenses; purchased services, if necessary,
such as printing, automated data processing services and photographic reproduction; and any
miscellaneous supplies and equipment of a specialized nature, the use of which is directly applicable to
processing the Application.
2016 Cost Recovery Agreement                                                                        Page     2




                                                                                                AR04737
      Case 1:19-cv-03729-DLF Document 35-13 Filed 07/12/21 Page 353 of 365




Indirect costs are those which cannot be specifically identified with the Application. These indirect
costs have been calculated at a rate of 23.1 percent of direct costs. The indirect costs are subject to
change annually. This percentage figure has been developed in accordance with Department of the
Interior procedures and represents those administrative and program costs, excluding management
overhead, which can be attributed to processing the Application. Indirect costs include a portion of the
costs for capitalized and non-capitalized equipment; space rental; telephone services; postage;
personnel transfer costs; budget and program development; administrative and clerical support;
training; safety management; public information, inquiries and reports; cartography and basic series
mapping; aviation management; telecommunications; maintenance of equipment and tools; and
systems design and implementation.

Treasury Account 14XS017, Service Charges, Deposits, and Forfeitures further described as BLM
Recreation Cost Recovery is defined in the table below:

Treasury Account                14XS017, Service Charges, Deposits, and Forfeitures
BLM Fund Code,                  XXXLS017AP, Fund 341, L51050000, Recreation Cost Recovery
Subactivity, and Title
Source of                       Cost recovery charges are associated with recreation activities or
collections/appropriations      events and shall be levied to compensate the Government for the costs
                                of authorizing and administering the recreation-related use. As such,
                                this Subactivity covers revenues and expenditures associated with any
                                Special Recreation Permit that has been determined to be Cost
                                Recovery by BLM personnel as outlined in 43 CFR 2930-1 Permits for
                                Recreation on Public Lands and H-2930-1, Recreation Permit
                                Administration Handbook.
                                Project codes are mandatory and will be assigned and administered by
                                the State Office from their block of unassigned project numbers. They
                                are used to differentiate revenues and obligations for each specific
                                permit.
                                Fees are collected in advance for specified tasks that must be carried
                                out before significant recreation events can be permitted to occur on
                                public lands, and BLM is expected to account to each applicant on the
                                cost of all aspects of the work BLM performs.


As noted in the definition in the table, this account stipulates cost recovery charges shall be levied to
compensate the Government for the costs of authorizing and administering the recreation-related use.
Because Burning Man is a full cost recovery event, indirect costs will apply as they would for all other
commercial permits that require full cost recovery.

VI.      EFFECTIVE DATE:

This Agreement shall be effective, as of the latter date of its execution by both parties. Unless
terminated earlier, it shall continue until the BLM authorized officer deems the agreement provisions
have been satisfied.

Please sign the agreement below, and return to the BLM, Winnemucca District Black Rock Field Office
Manager by April 08, 2016.

2016 Cost Recovery Agreement                                                                       Page     3




                                                                                                AR04738
       Case 1:19-cv-03729-DLF Document 35-13 Filed 07/12/21 Page 354 of 365




VII.      SIGNATURES OF AGREEMENT

For: Bureau of Land Management             For: Black Rock City, LLC



Signature                                 Signature


Date                                       Date

William Mack, Jr                          Charlie Dolman
Black Rock Field Manager                  Event Operations Director, BRC




2016 Cost Recovery Agreement




                                                                           AR04739
    Case 1:19-cv-03729-DLF Document 35-13 Filed 07/12/21 Page 355 of 365




Attachment 1
2016 COST RECOVERY (CR) ESTIMATE
Summary:
          Labor Costs-Event Plannin2         $   130,647
                   Operational Costs         $   15,000
             Sub Total of Direct Costs       $   145,647
    Labor Costs-Event NEPA Planning          $   4,007

 FY 2016 Indirect Cost Rate of 23.1 % $ 34,570
              Cost Estimate TOTAL $ 184,224

Labor Detail (Event Planning):
                                                           ESTIMATED       ESTIMATED
                         POSITION
                                                              HOURS         AMOUNT
Agency Administrator, William Mack                         173 (1 WM)        $12,806
Planning Team Lead/Logistics Manager, Mark Pirtle          346 (2 WM)        $21,518
Law Enforcement Lead, Logan Briscoe                        346 (2 WM)        $21,518
OLES Representative, Zach Oper                             173 (1 WM)        $12,807
Finance Lead, Mary Laub                                    173 (1 WM)        $12,807
Finance Lead Assistant, Cassie Sandberg                    86.5 (.5 WM)      $6,404
Contracting Officer, Mary Laub                              174 (1 WM)       $12,806
Contracting Officer Assistant, Cassie Sandberg             86.S (.5 WM)       $6404
Communication Unit Lead, Dalton Black                       174 (1 WM)       $10,770
Technolo2V Specialist, Jon Young                            174 (1 WM)       $12,807
TOTAL                                                                       $130,647

Operations Detail:
            DESCRIPTION                      AMOUNT
                                    Travel $15,000
                                   TOTAL $15,000

Labor Detail (NEPA Planning):
                                                               ESTIMATED      ESTIMATED
                               POSITION
                                                                 HOURS         AMOUNT
BRFO AFM, Mark Hall                                                15            $933
WD P&EC, Lynn Ricci                                                15            $933
BRFO Archeologist, Kathy Ataman                                    10            $594
BRFO Wildlife Biologist, Kathy Cadigan                             10            $480
BRFO Wilderness Specialist, Zwaantje Rorex                         10            $515
BRFO Recreation Specialist, Joey Carmosino                         10            $552
TOTAL                                                                           $4,007




2016 Cost Recovery Agreement


                                                                                          AR04740
     Case 1:19-cv-03729-DLF Document 35-13 Filed 07/12/21 Page 356 of 365




Attachment 2
Addendum to 2016 Burning Mon Event CRA Est.for Planning
The following information provides the planning assignments of the BLM's 2016 Planning Team
during the timeframe of the Planning CRA Est. provided to BRC. In addition, the position types and
position responsibilities are described. (See estimated hours and estimated labor cost in "Labor
Detail" table on page 4 of agreement)

Assii:nments to the Plannin2 Team during the timeframe of the plannin2 CRA Est:

     1) Review current BRC Operating Plan for 2016 event. Provide comments back to BRC where
        needed. Discuss with BRC the roles and responsibilities of the permittee and permitter for
        the 2016 event Approve final version of BRC plan for initial BLM planning.

     2) Establish planning protocols between BLM and BRC planning teams and establish weekly or
        bi-weekly coordination conference calls.

     3) Develop BLM draft Action Plan for 2016 operations at event. Components of Action Plan will
        include the following:

          a) Event Operations Management Plan

                    BLM Management TO (IC, Branch Chiefs, PM, PIO, Finance, Contracting)

                    Unified Command TO (BLM, PCSO, BRC)

          b) LE Operational Plan

              - LE Risk Assessment

              - LE Ops Mission (Management, Patrol, Investigations, Medics, Support)

              - LE Event Positions

         c) Civilian Operational Plan

                    Civilian Ops Mission (Management, Environmental Compliance, Vending, GIS,
                   Safety)

                    Civilian Ops Event Positions

         d) Support Operational Plan

                    Support Ops Mission

                    Support Ops Event Positions (Communications, Dispatch, Technical, IT, Logistics)

         e) Final Event TO



2016 Cost Recovery Agreement


                                                                                               AR04741
    Case 1:19-cv-03729-DLF Document 35-13 Filed 07/12/21 Page 357 of 365




          f) MOU Contracting Plan with SOWs
                    Lodging Plan

                    Hdqt's Compound Plan

                    Food Vendor/Ice, Water, Sport Drinks Plan

                    IT Equipment Plan

                    Fuel Services Plan

                    CAD Plan

         g) Gov't Contracting Plan with SOWs

         h) Amended CRA Est. with all cost

          i) Permit Stipulations

         j) Closure Order Restrictions
Assignments to the BLM BRFO NEPA PlanningTeam during the timeframe of the planning CRA Est:

     1) The NEPA Planning Team within the Black Rock Field Office will assist the BLM Burning
        Man Project Manager in the preparation and review for adequacy of the 2016 Burning Man
        Event DNA document, including the Mitigated FONS! and Final Decision Record, as well as
        the associated stipulations. The AFM and P&EC will also work with other BRFO NEPA
        Planning Team Members to review, address, and respond to all public comments received
        associated with the public comment period of the NEPA process for the 2016 Burning Man
        Event DNA document.

Positions and Responsibjlities ofthe Planning Team members during the timeframe of the planning
CRA Est:

     1) Agency Administrator: This position will serve as the agency representative in the planning
        project and will represent the NSD and the WDM in all planning decisions. This position will
        be involved in all planning workshops in the development of the components of the Action
        Plan and will be the final approving authority of draft recommendations to the SD. This
        position will be filled by William Mack.

     2) Event Planning Team Lead/Logistics Manager: This position will serve as the planning team
        lead and will represent the agency administrator when not available. This position will be
        the main coordinator between the BLM planning team and the BRC planning team in
        operational plan development This position will have the responsibility to keep the
        planning effort moving forward and develop recommendations to the other subject matter
        experts in the planning team. This position will coordinate with other planning team
        members in development of all the components of the Action Plan. This position will have



2016 Cost Recovery Agreement


                                                                                            AR04742
     Case 1:19-cv-03729-DLF Document 35-13 Filed 07/12/21 Page 358 of 365




         the dual role of representing logistics needs and planning during the development of the
         Action Plan components. In the development of the Action Plan components, this position
         will serve as subject matter expert and coordinator for the Support Operational Plan, the
         MOU Contract SOWs and the Gov't Contract SOWs. This position will be filled by Mark
         Pirtle.

     3) Law Enforcement Planning Lead: This position will serve as subject matter expert and main
        planner for the law enforcement operation. This position will be in charge of the
        development of the LE Operational Plan. This position will be the main coordinator between
        the BLM planning team and the PCSO planning team. This position will coordinate with
        other planning team members in development of all the other components of the Action
        Plan. This position will be filled by Logan Briscoe.

    4) OLES Representative: This position will serve as a planning team member representing the
       BLM's Office of Law Enforcement and Security. This position will serve as subject matter
       expert for the law enforcement operations and needed support functions. This position will
       work with the LE Planning Lead in the development of the LE Operational Plan. This
       position will coordinate with OLES leadership in the acquiring of OLES assets needed by the
       event law enforcement operation. This position will be filled by Zachary Oper.

     5) Finance Lead: This position will serve as the main developer of the final CRA Est and serve
        as subject matter expert in the development of all Action Plan components involving the
        expenditures of funds. This position will be divided between Cassie Sandberg and Mary
        Laub.

     6) Contracting Officer: This position will serve as event contracting officer and will be
        responsible for developing and processing all Gov't contracts through the BLM system. This
        position will be divided between Cassie Sandberg and Mary Laub.

     7) Communication Unit Leader: This position will serve as the subject matter expert and main
        planner/developer of the BLM radio network for the event. This position will be filled by
        Dalton Black.

     8) Technology Specialist: This position will serve as the subject matter expert and main
        planner/developer of the BLM technology needs, to include dispatch, CAD and internet
        services. This position will be filled by Jon Young.

Positions and Responsibilities of the BLM BRFO NEPA Planning Team members during the
timeframe of the planning CRA Est:

     1) All members of the NEPA Planning Team within the Black Rock Field Office will be
        responsible for assisting the BLM Burning Man Project Manager in the preparation and
        review for adequacy of the 2016 Burning Man Event DNA document and associated
        stipulations. The AFM and P&EC will also work with other BRFO NEPA Planning Team
        Members to review, address, and respond to all public comments received associated with




2016 Cost Recovery Agreement                                                                  P4ge    8


                                                                                             AR04743
     Case 1:19-cv-03729-DLF Document 35-13 Filed 07/12/21 Page 359 of 365




         the public comment period of the NEPA process for the 2016 Burning Man Event DNA
         document

Note: There are two more members ofthe BLM 2016 Planning Team not listed in the Planning CRA
Est "Labor Details" table or this addendum. They are the Event Project Manager and the Event
Outdoor Recreation Planner. They are not listed in the CRA Est because their labor cost associated
with the Planning Team work is paidfor by a BRC Proffer Account Therefore, their
duties/responsibilities in planning are not outlined in this addendum to avoid confusion.




2016 Co5t Recovery Agreement                                                                  Pqe    9


                                                                                              AR04744
4/26/2017          Case 1:19-cv-03729-DLF      Document
                            DEPARTMENT OF THE INTERIOR Mail·35-13     Filed Estimate
                                                            Re: Cost Recovery 07/12/21
                                                                                     for 2016Page    360$RP
                                                                                             Burning Man of 365


                                                                                                           Pirtle, Mark <mpirtle@blm.gov>



  Re: Cost Recovery Estimate for 2016 Burning Man SRP
  1 message

  Mack Jr, William <wmack@blm.gov>                                                        Fri, Mar 18, 2016 at 12:19 PM
  To: Rosalie Bames <rosalie@bumingman.org>
  Cc: "Freiberg, David" <dfreiberg@blm.gov>, Charlie Dolman <charlie.dolman@bumingman.org>, Mamee Benson
  <mamee.benson@bumingman.org>, Marl< Pirtle <mpirtle@blm.gov>


     HelJo Rosalie
     I wanted to follow up on your below email and try to provide some clarification per your request:
    The following information provides the planning assignments of the BLM's 20 I 6 Planning Team during the
    timeframe of the Planning CRA Est. provided to BRC. In addition, the position types and position
    responsibilities are described. (See estimated hours and estimated labor cost in "Labor Detail" table on page
    4 of the Draft Agreement)
     Assignments to the Planning Team during the timerrame of the planning CRA Est:
               1) Review current BRC Operating Plan for 2016 event. Provide comments back to BRC where
               needed. Discuss with BRC the roles and responsibilities of the permittee and permitter for the 2016
               event. Approve final version of BRC plan for initial BLM planning.
            2) Establish planning protocols between BLM and BRC planning teams and establish weekly or bi­
            weekly coordination conference calJs.
         3) Develop BLM draft Action Plan for 20 I 6 operations at event. Components of Action Plan will
     include the following:
                   a) Event Operations Management Plan
                    - BLM Management TO (IC, Branch Chiefs, PM, PIO, Finance, Contracting)

                    - Unified Command TO (BLM, PCSO, BRC)

                   b) LE Operational Plan
                   - LE Risk Assessment

                   - LE Ops Mission (Management, Patrol, Investigations, Medics, Support)

                   - LE Event Positions

                   c) Civilian Operational Plan
                    - Civilian Ops Mission (Management, Environmental Compliance, Vending, GIS, Safety)

                    - Civilian Ops Event Positions

                   d) Support Operational Plan
                    - Support Ops Mission

                    - Support Ops Event Positions (Communications, Dispatch, Technical, IT, Logistics)

                   e) Final Event TO
                                                                                                                         AR01103
https://mail.google.com/mail/u'O/?ui=2&ik=cd332f1e40&viflW=pt&search=inbox&lh=1538b2b354cOb234&siml=1538b2b354cOb234                    1/4
412612017           Case 1:19-cv-03729-DLF      Document
                             DEPARTMENT OF THE INTERIOR Mail -35-13     Filed Estimate
                                                              Re: Cost Recovery 07/12/21
                                                                                       ror 2016Page    361SRP
                                                                                               Burning Man of 365
                   f) MOU Contracting Plan with SOWs
                    - Lodging Plan

                    - Hdqt's Compound Plan

                    - Food Vendor/Ice, Water, Sport Drinks Plan
                    - IT Equipment Plan

                    - Fuel Services Plan
                    - CAD Plan

                   g) Gov't Contracting Plan with SOWs
                   h) Amended CRA Est. with all cost
                   i) Permit Stipulations
                   j) Closure Order Restrictions
     Positions and Responsibilities of the Planning Team members during the timeframe of the planning CRA
     Est:
               1) Agency Administrator: This position will serve as the agency representative in the planning
               project and will represent the NSD and the WDM in all planning decisions. This position will be
               involved in all planning workshops in the development of the components of the Action Plan and
               will be the final approving authority of draft recommendations to the SD. This position will be filled
               by William Mack.
             2) Event Planning Team Lead/Logistics Manager: This position will serve as the planning team lead
            and will represent the agency administrator when not available. This          position will be the main
            coordinator between the BLM planning team and the BRC planning team in operational plan
            development. This position will have the                responsibility to keep the planning effort moving
            forward and develop recommendations to the other subject matter experts in the planning team. This
            position will          coordinate with other planning team members in development of all the
            components of the Action Plan. This position will have the duel role of representing logistics
            needs and planning during the development of the Action Plan components. In the development of the
            Action Plan components, this position will serve as subject matter       expert and coordinator for the
            Support Operational Plan, the MOU Contract SOWs and the Gov't Contract SOWs. This position will
            be filled by Mark Pirtle.

         3) Law Enforcement Planning Lead: This position will serve as subject matter expert and main planner
     for the law enforcement operation. This position will be in charge of        the development of the LE
     Operational Plan. This position will be the main coordinator between the BLM planning team and the PCSO
     planning team. This position will         coordinate with other planning team members in development of all
     the other components of the Action Plan. This position wil1 be filled by Logan Briscoe.
          4) OLES Representative: This position will serve as a planning team member representing the BLM's
     Office of Law Enforcement and Security. This position will serve as          subject matter expert for the
     law enforcement operations and needed support functions. This position will work with the LE Planning
     Lead in the development of the LE           Operational Plan. This position will coordinate with OLES
     leadership in the acquiring of OLES assets needed by the event law enforcement operation. This position
     will        be filled by Zachary Oper.
         5) Finance Lead: This position will serve as the main developer of the final CRA Est. and serve as
     subject matter expert in the development of all Action Plan components           involving the expenditures
     of funds. This position will be divided between Cassie Sandberg and Mary Laub.
                                                                                                                     AR01104
httpsJ/mail.google.com/mail/u/Of?ui=2&ik=cd332f1e40&view=pt&search=inbox&lh=1538b2b354c0b234&siml=1538b2b354cOb234             2/4
4/26/2017       Case 1:19-cv-03729-DLF        Document
                           DEPARTMENT OF THE INTERIOR  Mail -35-13     Filed Eslimale
                                                             Re: Cost Recovery 07/12/21
                                                                                      for 2016Page    362SRP
                                                                                              Burning Man of 365
         6) Contracting Officer: This position will serve as event contracting officer and will be responsible for
     developing and processing all Gov't contracts through the BLM                         system. This position will be
     divided between A.J. Ramos and Mary Laub.
         7) Communication Unit Leader: This position will serve as the subject matter expert and main
     planner/developer of the BLM radio network ·for the event. This position will      be filled by Dalton
     Black.
         8) Technology Specialist: This position will serve as the subject matter expert and main
     planner/developer of the BLM technology needs, to include dispatch, CAD and                 internet
     services. This position will be filled by Jon Young.


     Note: There are two more members of the BLM 2016 Planning Team not listed in the Planning CRA Est.
     "Labor Details" table or this addendum. They are the Event Project Manager and the Event Outdoor
     Recreation Planner. They are not listed in the CRA Est. because their labor cost associated with the
     Planning Team work is paid for by a BRC Proffer Account. Therefore, their duties/responsibilities in
     planning are not outlined in this write-up to avoid any confusion.


     Please let me know if I may have inadvertently overlooked any of your concerns outlined in your email and I
     will follow up with responses.


     Thank You




     Rl!S[lt!l't/lllf)',




     William Mack, Jr.
     Bh1ck Rock Field Onice
     Field l\hinagcr
     Bureau or L:rnd l\lanagemcnt
     \\ inncmucc.1 District
     5100 F.. \\ inncmuccu 81\·d.
     \\'inncmucc:1, N\' 89445
     Otlice:(775) 623-1578
     Cell: (775) 455-59411
     Fai:(775)623-15113
     "lllack Ruck Dcscrl•llig/1 Ruck Cn11ym1

     ..................................................
     /:migrnnl '/"rails N<1li1mul Conservation Arcu"




     "In a moment of decision, the best thing you can do is the right thing to do, the nen best thing is the wrong thing, and the worst
     thing you can do is nothing."

                                                                Theodore Roosevelt

     Public scn·icc is u public trust. requiring l!mployces to pince loyalty to the Constitution, the lnws and clhicnl principles ahm•c 1nivate
     gain. Cs c.f.r. 2635.101(b}(J)]                                                                                          AR01105
hltps ://mail.google.com/mail/u/O/?ui=2&ik=cd33211e40&view=pl&search=inbox&th=1538b2b354c0b234&sim I=1538b2b354c0b234                             3/4
4126/2017             Case 1:19-cv-03729-DLF      Document
                               DEPARTMENT OF THE INTERIOR Mail -35-13     Filed Estimate
                                                                Re: Cost Recovery 07/12/21
                                                                                         fDI' 2016Page    363SRP
                                                                                                  Burning Man of 365
    This e-mail, including ,my auachmcms, is intended for the use of the indi\'idual or cntiiy 10 which it Is addresaed. It may contain Information that is
     privileged, confidential, or otherwise protected by applicable law. If you are not the inccndcd recipienc or the employee or agcnc responsible for delivery of
     this e-mail 10 the intended recipient, you arc hereby notified that any dinemination, disuibution, copying or use of this email or its contents is strictly
     prohibited. If you received this e-mail in error, please notify the sender immediately and destroy all copies.



     On Fri, Mar 11, 2016 at 12:40 PM, Rosalie Barnes <rosalie@bumingman.org> wrote:
      Hi William,

          I want to follow up with you about the proposed Cost Recovery rcR") estimate for the 2016 BRC SRP. As we
          discussed previously, I understand that BLM cannot commence wonc on the 2016 event until the CR agreement is
          signed. I also understand that you are looking foiward to getting the agreement signed so that BLM can begin tackling
          the work that needs to be done for this year's SRP. Please note that all of us here at BRC feel the same way. There is
          much work to be done, and we look foiward to collaborating with you.

          Last week I thought that the only thing needed before signing the CR agreement was BLM's decision on BRC's request
          for an IDR waiver. However, something else has come up that could also delay the signing of the CR agreement. I
          want to let you know now so that perhaps we could begin to get a head start on this piece. That way we can hit the
     1    ground running once the IDR decision is made.

        BRC Legal has just informed me that there is an IBLA case that requires BLM to give underlying data upon which a cost
        estimate is based to the applicant so that the applicant has a basis upon which to understand and accept the estimate.
      ' Please see Bookcliff Rattlers Motorcycle Club, 171 IBLA 6 (December 20, 2006), which states:
      i
     : "Where SLM makes use of computer spreadsheets to accumulate data upon which a cost estimate for an SRP
       is based, it must reveal underlying data sufficient for the applicant being charged to ascertain the justification for
       its conclusions; otheiwise, the applicant has no basis upon which to understand and accept the decision or, in the
       alternative, to appeal and dispute it."

        When we last spoke about this, you mentioned that the amount was only an estimate and that BLM would provide an
        explanation of the figures after the event. However, Legal is informing me that the IBLA case specifically says that an
        applicant is entitled to this information before accepting a CR estimate. Basically we are seeking an explanation of the
      I items that are in the proposed CR estimate.

          We do not want to hold up the process any longer. But, based on the huge increase in costs that has happened over
          the last four years (before you and John Ruhs came on board), BRC really wants to ensure that the costs are justified,
          and that the correct processes are being followed. I think it would be much easier for all of us to get this wonced out
          before the CR agreement is signed-especially since that guidance is what the IBLA case calls for in this situation.
          Plus, that would could avoid any unnecessary appeal of the 2016 costs.

      I Let me know if you want to discuss on the phone, or perhaps if you want someone from BRC's Legal Department to
      I coordinate directly with the Solicitor's Office about this question.
      I
      I Sincerely,
      I

      i-
      i Rosalie Fay Barnes
      I Government Relations Manager
      1 Buming Man
      I
      I
        (c) 617-285-2867
      , (o) 415-865-3800 ext.163




                                                                                                                                                 AR01106
https://mail.google.com/mail/u/Ol7ui=2&ik=cd332f1e40&view=pl&search=inbox&th=1538b2b354c0b234&si ml=1538b2b354c0b234                                                  414
                    Case 1:19-cv-03729-DLF Document 35-13 Filed 07/12/21 Page 364 of 365


  Burn in
  880 Alabama St., 4tb Fl
  Saa FraaciscD, CA 14110


          William Mack, Jr.
          Black Rock Field Office
          Field Manager
          Bureau of Land Management
          Winnemucca District
          5100 E. Winnemucca Blvd.
          Winnemucca, NV 89445

          March 25, 2016

          Re: 2015 Black Rock City After Action Report

          Dear Mr. Mack,

          Enclosed please find the 2015 Black Rock City LLC (BRC) After Action Report (AAR). This
          report reviews:
                •     Planning, Permitting, & Agency Relations
                •     Public Health & Safety
                •     BRC Event Operations

          Thank you for your patience as this report went through final revisions. Please let me know if
          you have any questions or concerns. l would be happy to follow up with any additional
          information needed.

          BRC is in receipt of the 2015 BLM AAR. Thank you very much for your work on this document.
          We appreciate the time and consideration that clearly went into this assessment, but we do
          have serious concerns about the extensive lists of recommendations and the additional costs
          they represent, and also that many of the recommendations do not include an adequate
          problem description to explain why new resources or solutions would be needed. However, we
          also recognize that each year as the Burning Man event evolves there is opportunity for
          improvement. BRC appreciates BLM's acknowledgment in the AAR and in recent meetings that
          BLM's recommendations are not mandatory and that "a variety of creative and cost-effective
          solutions to issues identified in [the AAR], and others as they may arise, could be considered in
          lieu of specific recommendations." We look forward to working with you and your planning team
          to identify not only creative and cost-effective solutions to new issues, but also to identify
          improved efficiencies within existing operations.

          As we have debriefed and reviewed the 2015 event, both internally within the Burning Man
          organization and externally with SLM and other Burning Man cooperating agencies, we have
          already begun drafting new plans for 2016, and we are eager to share them with you. BRC has
          plans for new processes, and proposals for increased BRC management of event functions,
          including environmental compliance and vending compliance, that we believe will lead to shared
          success in planning and on the playa. Our solutions would strictly limit the need for BLM to
          operate in these areas and allow BLM to instead focus on appropriate primary monitoring
          responsibilities while BRC manages enforcement and adjudication. Our solutions would even
          permit BLM to scale back the resources dedicated by the agency below 2015 levels.


c=::::=================================- www.hrningman.org
                                                                                                    1
                                                                                                  AR00533
     Case 1:19-cv-03729-DLF Document 35-13 Filed 07/12/21 Page 365 of 365




We have also given deep consideration to public safety and security programs, and we have
identified practical ways in which current law enforcement staffing levels could be reduced,
infrastructure needs met, and programs scaled back. BRC understands the important role law
enforcement plays in overall public safety at the event, and we believe we have identified
achievable operatlonal upgrades that can reduce the BLM commitment while still upholding
public health and safety.

We'd like to take this opportunity to appreciate you and your Burning Man planning team for the
work you all have done to close out 2015 and lay the groundwork for a successful 2016. Thank
you for setting a new standard in collaboration with BRC.




Marnee Benson                Rosalie Barnes                      Charlie Dolman
Political Affairs Manager    Government Relations Manager        Event Operations Director


Cc     John Ruhs, Nevada State Director
       David Freiberg, Project Manager




                                                                                     2
                                                                                         AR00534
